Exhibit 10.1

Execution Version

 

 

 

$980,000,000

CREDIT AGREEMENT

dated as of

April 30, 2018

among

CERIDIAN HCM HOLDING INC.,

as the Borrower,

THE LENDERS PARTY HERETO,

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

and Collateral Agent,

 

 

DEUTSCHE BANK SECURITIES INC.,

CREDIT SUISSE SECURITIES (USA) LLC,

GOLDMAN SACHS BANK USA,

JPMORGAN CHASE BANK, N.A.,

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

CANADIAN IMPERIAL BANK OF COMMERCE,

WELLS FARGO SECURITIES, LLC,

JEFFERIES FINANCE LLC,

MUFG UNION BANK, N.A.,

MERRILL, LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

PNC CAPITAL MARKETS LLC

as Joint Lead Arrangers and Joint Bookrunners for the Credit Facilities,

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

            Page  

ARTICLE I         Definitions

     1  

Section 1.01.

     Defined Terms      1  

Section 1.02.

     Terms Generally      69  

Section 1.03.

     Classification of Loans and Borrowings      70  

Section 1.04.

     Rounding      71  

Section 1.05.

     References to Agreements and Laws      71  

Section 1.06.

     Times of Day and Effectuation of Transactions      71  

Section 1.07.

     Timing of Payment or Performance      71  

Section 1.08.

     Cashless Rollovers      71  

Section 1.09.

     Exchange Rate; Currency Equivalents Generally      71  

Section 1.10.

     Approved Alternate L/C Currencies      72  

Section 1.11.

     Pro Forma Calculations      72  

ARTICLE II       The Credits

     75  

Section 2.01.

     Commitments      75  

Section 2.02.

     Loans      75  

Section 2.03.

     Borrowing Procedure      77  

Section 2.04.

     Evidence of Debt; Repayment of Loans      78  

Section 2.05.

     Fees      78  

Section 2.06.

     Interest on Loans      80  

Section 2.07.

     Default Interest      81  

Section 2.08.

     Alternate Rate of Interest      81  

Section 2.09.

     Termination and Reduction of Commitments      81  

Section 2.10.

     Conversion and Continuation of Borrowings      83  

Section 2.11.

     Repayment of Borrowings      84  

Section 2.12.

     Optional Prepayment      85  

Section 2.13.

     Mandatory Prepayments      86  

Section 2.14.

     [Reserved]      89  

Section 2.15.

     Reserve Requirements; Change in Circumstances      89  

Section 2.16.

     Change in Legality      90  

Section 2.17.

     Indemnity      91  

Section 2.18.

     Pro Rata Treatment      91  

Section 2.19.

     Sharing of Setoffs      92  

Section 2.20.

     Payments      92  

Section 2.21.

     Taxes      93  

Section 2.22.

     Assignment of Commitments and Loans under Certain Circumstances; Duty to
Mitigate      94  

Section 2.23.

     Swingline Loans      96  

Section 2.24.

     [Reserved]      97  

Section 2.25.

     Letters of Credit      97  

Section 2.26.

     Incremental Credit Extensions      101  

Section 2.27.

     Refinancing Amendments      105  

ARTICLE III     Representations and Warranties

     107  

Section 3.01.

     Organization; Powers      107  

Section 3.02.

     Authorization      108  

Section 3.03.

     Enforceability      108  

Section 3.04.

     Governmental Approvals      108  

Section 3.05.

     Financial Statements      108  

 

(i)



--------------------------------------------------------------------------------

Section 3.06.

     No Material Adverse Change      108  

Section 3.07.

     Title to Properties      108  

Section 3.08.

     Subsidiaries      108  

Section 3.09.

     Litigation; Compliance with Laws      109  

Section 3.10.

     Federal Reserve Regulations      109  

Section 3.11.

     Investment Company Act      109  

Section 3.12.

     Taxes      109  

Section 3.13.

     No Material Misstatements      109  

Section 3.14.

     Employee Benefit Plans      109  

Section 3.15.

     Environmental Matters      110  

Section 3.16.

     Security Documents      110  

Section 3.17.

     Location of Real Property      110  

Section 3.18.

     Solvency      110  

Section 3.19.

     [Reserved]      110  

Section 3.20.

     [Reserved]      110  

Section 3.21.

     Money Laundering and Anti-Terrorism; Anti-Corruption; Sanctions      110  

ARTICLE IV         Conditions of Lending

     111  

Section 4.01.

     All Credit Events after the Effective Date      111  

Section 4.02.

     First Credit Event      111  

ARTICLE V         Affirmative Covenants

     113  

Section 5.01.

     Existence; Compliance with Laws; Businesses and Properties      113  

Section 5.02.

     Insurance      113  

Section 5.03.

     Taxes      114  

Section 5.04.

     Financial Statements, Reports, etc      114  

Section 5.05.

     Notices      115  

Section 5.06.

     Information Regarding Collateral      116  

Section 5.07.

     Maintaining Records; Access to Properties and Inspections      116  

Section 5.08.

     Use of Proceeds      116  

Section 5.09.

     Further Assurances      116  

Section 5.10.

     Designation of Subsidiaries      118  

Section 5.11.

     Post-Closing Obligations      118  

Section 5.12.

     Maintenance of Ratings      119  

ARTICLE VI         Negative Covenants

     119  

Section 6.01.

     Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock      119  

Section 6.02.

     Liens      125  

Section 6.03.

     Restricted Payments      126  

Section 6.04.

     Fundamental Changes      130  

Section 6.05.

     Asset Sales      132  

Section 6.06.

     Transactions with Affiliates      132  

Section 6.07.

     Restrictive Agreements      134  

Section 6.08.

     Business of the Borrower and its Restricted Subsidiaries      136  

Section 6.09.

     Modification of Certain Documentation      136  

Section 6.10.

     Financial Covenant      136  

Section 6.11.

     Accounting Changes      137  

ARTICLE VII         Events of Default

     137  

Section 7.01.

     Events of Default      137  

Section 7.02.

     Right to Cure      140  

 

(ii)



--------------------------------------------------------------------------------

ARTICLE VIII         The Administrative Agent and the Collateral Agent

     140  

ARTICLE IX           Miscellaneous

     144  

Section 9.01.

     Notices      144  

Section 9.02.

     Survival of Agreement      145  

Section 9.03.

     Binding Effect      145  

Section 9.04.

     Successors and Assigns      145  

Section 9.05.

     Expenses; Indemnity      151  

Section 9.06.

     Right of Setoff; Payments Set Aside      153  

Section 9.07.

     Applicable Law      153  

Section 9.08.

     Waivers; Amendment      153  

Section 9.09.

     Interest Rate Limitation      156  

Section 9.10.

     Entire Agreement      156  

Section 9.11.

     WAIVER OF JURY TRIAL      157  

Section 9.12.

     Severability      157  

Section 9.13.

     Counterparts      157  

Section 9.14.

     Headings      157  

Section 9.15.

     Jurisdiction; Consent to Service of Process      157  

Section 9.16.

     Confidentiality      158  

Section 9.17.

     Release of Collateral      158  

Section 9.18.

     USA PATRIOT Act Notice      159  

Section 9.19.

     Lender Action      159  

Section 9.20.

     Other Liens on Collateral; Terms of Intercreditor Agreement; Etc      160  

Section 9.21.

     Judgment Currency      160  

Section 9.22.

     Acknowledgment and Consent to Bail-In of EEA Financial Institutions     
161  

Section 9.23.

     Certain ERISA Matters      161  

 

(iii)



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01(a)

     —      Existing Letters of Credit

Schedule 1.01(b)

     —      Subsidiary Guarantors

Schedule 2.01

     —      Lenders and Commitments as of the Effective Date

Schedule 3.08

     —      Subsidiaries

Schedule 3.17

     —      Owned Real Property

Schedule 5.11

     —      Post-Closing Matters

Schedule 6.01

     —      Existing Indebtedness

Schedule 6.02

     —      Existing Liens

EXHIBITS

 

Exhibit A

     —      Form of Administrative Questionnaire

Exhibit B-1

     —      Form of Assignment and Acceptance

Exhibit B-2

     —      Form of Affiliated Lender Assignment and Acceptance

Exhibit C

     —      Form of Borrowing Request

Exhibit D

     —      Form of Guarantee and Collateral Agreement

Exhibit E

     —      Form of Non-Bank Certificate

Exhibit F

     —      Form of Intellectual Property Security Agreement

Exhibit G

     —      Form of Intercompany Subordination Agreement

Exhibit H-1

      Form of First Lien Intercreditor Agreement

Exhibit H-2

      Form of First Lien/Second Lien Intercreditor Agreement

 

(iv)



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of April 30, 2018 (this “Agreement”), among CERIDIAN
HCM HOLDING INC., a Delaware corporation (the “Borrower”), the Lenders (as
defined herein) and DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as the
Administrative Agent and the Collateral Agent. Capitalized terms used herein
shall have the meanings set forth in Article I.

RECITALS

The Lenders are willing to extend credit to the Borrower and the Issuing Banks
are willing to issue Letters of Credit for the account of the Borrower, in each
case, on the terms and subject to the conditions set forth herein. Accordingly,
the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Indebtedness” shall mean, with respect to any specified Person,

(a) Indebtedness of any other Person existing at the time such other Person is
merged or amalgamated with or into or became a Restricted Subsidiary of such
specified Person, including Indebtedness incurred in connection with, or in
contemplation of, such other Person merging or amalgamating with or into or
becoming a Restricted Subsidiary of such specified Person, and

(b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Additional Lender” shall mean, at any time, any Person (other than a Person who
is already a Lender at that time), other than a Disqualified Institution, that
agrees to provide any portion of (a) an Incremental Term Loan, Incremental
Revolving Credit Commitments or Revolving Commitment Increase pursuant to an
Incremental Amendment in accordance with Section 2.26 or (b) Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.27; provided that (i) the relevant Persons under Section 9.04(b) shall
have consented (in each case, not to be unreasonably withheld or delayed) to
such Additional Lender if such consent would otherwise be required under
Section 9.04(b) for an assignment of Loans or Revolving Credit Commitments to
such Additional Lender, (ii) no Affiliated Lender may provide any Revolving
Commitment Increase or Incremental Revolving Credit Commitments and (ii) any
Incremental Term Facility provided by an Affiliated Lender shall be subject to
the restrictions on Term Loans purchased by Affiliated Lenders set forth in
Section 9.04(k) (and any Term Loans to be made by an Affiliated Lender (other
than a Debt Fund Affiliate) pursuant to Section 2.26 shall be subject to the
limitation set forth in Section 9.04(k)(iv) as if such Term Loan were purchased
as of the applicable Incremental Facility Closing Date).

“Adjusted CDOR Rate” shall mean, with respect to any CDOR Rate Borrowing for any
Interest Period, an interest rate per annum equal to the higher of (a) the CDOR
Rate in effect for such Interest Period and (b) 0.00% per annum.



--------------------------------------------------------------------------------

“Adjusted EURIBO Rate” shall mean, with respect to any EURIBOR Borrowing for any
Interest Period, an interest rate per annum equal to the higher of (a) the
EURIBO Rate in effect for such Interest Period and (b) 0.00% per annum.

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the higher of (a) the
product of (x) the LIBO Rate in effect for such Interest Period and
(y) Statutory Reserves and (b) 0.00% per annum.

“Adjusted Sterling LIBO Rate” shall mean, with respect to any Sterling LIBOR
Borrowing for any Interest Period, an interest rate per annum equal to the
higher of (a) the Sterling LIBO Rate in effect for such Interest Period and (b)
0.00% per annum.

“Administration Fee” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Agent” shall mean DBNY, in its capacity as administrative agent
for the Lenders, and shall include any successor administrative agent appointed
pursuant to Article VIII.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by or is under common Control with the Person specified;
provided, however, that no Lender or Agent, nor any of their respective
Affiliates (other than any Affiliated Lender or any Debt Fund Affiliate), shall
be deemed to be an Affiliate of the Borrower or any of its subsidiaries by
virtue of its capacity as a Lender or Agent hereunder.

“Affiliated Lender” shall mean any Non-Debt Fund Affiliate, the Borrower and/or
any subsidiary of the Borrower.

“Affiliated Lender Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender and an Affiliated Lender (with the consent
of any party whose consent is required by Section 9.04) and accepted by the
Administrative Agent in the form of Exhibit B-2 or any other form approved by
the Administrative Agent and the Borrower.

“Affiliated Lender Cap” shall have the meaning assigned to such term in
Section 9.04(k)(iv).

“Agency Fee Letter” shall mean that certain Agency Fee Letter, dated as of the
Effective Date, by and between the Borrower and the Administrative Agent.

“Agents” shall have the meaning assigned to such term in Article VIII.

“Aggregate Revolving Credit Exposure” shall mean, at any time, the aggregate
amount of the Lenders’ Revolving Credit Exposures at such time.

“Agreement” shall have the meaning assigned to such term in the preamble.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the US Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%, (c) a rate reasonably
determined by the Administrative Agent to be equal to the LIBO Rate for a one
month Interest Period in effect on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1.00% and (d) 1.00% per annum.
Any change in the Alternate Base Rate due to a change in the US Prime Rate or
the Federal Funds Effective Rate shall be effective on the effective date of
such change in the US Prime Rate or the Federal Funds Effective Rate, as the
case may be.

 

-2-



--------------------------------------------------------------------------------

“Alternate Currency” shall mean Canadian Dollars, Euros and Sterling.

“Alternate Currency-Denominated Loans” shall mean any Loans denominated in an
Alternate Currency (other than Canadian Dollar-Denominated Loans).

“Anti-Corruption Laws” shall mean the United Kingdom Bribery Act of 2010 and the
FCPA.

“Applicable Currency” shall mean (a) with respect to any Loan or payment with
respect thereto, the Available Currency in which such Loan was incurred and
(b) with respect to any Letter of Credit or payment with respect thereto, the
Available Currency or Approved Alternate L/C Currency in which such Letter of
Credit is denominated; provided that the Applicable Currency of any Letter of
Credit denominated in an Approved Alternate L/C Currency shall be US Dollars.

“Applicable Percentage” shall mean, for any day:

(a) with respect to any Initial Term Loan, a percentage per annum equal to
(x) in the case of a Eurodollar Term Loan, 3.25% and (y) in the case of an ABR
Term Loan, 2.25%; provided, if the corporate family rating of the Borrower from
Moody’s is B2 or better, the Applicable Percentage in respect of the Initial
Term Loans will be reduced by 0.25% per annum for so long as such rating is
maintained; provided further, that each change in the Applicable Percentage in
respect of the Initial Term Loans resulting from a change in the rating of the
Borrower shall be effective during the period commencing on the date that such
change becomes effective and ending on the date immediately preceding the
effective date of the next such change.

(b) with respect to (i) any Eurocurrency Rate Revolving Loan, ABR Revolving
Loan, CDOR Rate Revolving Loan or Canadian Prime Rate Revolving Loan, the
applicable percentage per annum set forth in the table immediately below under
the caption “Eurocurrency Rate and CDOR Rate Revolving Spread” or “ABR Revolving
Spread, Canadian Prime Rate Revolving Spread and Swingline Loans”, as the case
may be, (ii) the Commitment Fee for the Revolving Credit Commitments, the
applicable percentage per annum set forth in the table immediately below under
the caption “Commitment Fee Percentage”, and (iii) any Swingline Loan pertaining
to the Revolving Credit Commitments, the applicable percentage per annum set
forth in the table immediately below under the caption “ABR Revolving Spread,
Canadian Prime Rate Revolving Spread and Swingline Loans” (in the case of
clauses (i), (ii) and (iii) above of this clause (b), based upon the
Consolidated First Lien Leverage Ratio as of the relevant date of
determination):

 

Consolidated First Lien

Leverage Ratio

   Eurocurrency Rate and
CDOR Rate
Revolving Spread     ABR Revolving Spread,
Canadian Prime Rate
Revolving Spread and
Swingline Loans     Commitment
Fee Percentage  

Category 1 Greater than 4.50:1.00

     2.75 %      1.75 %      0.50 % 

Category 2 Less than or equal to 4.50:1.00 but greater than 4.00:1.00

     2.50 %      1.50 %      0.375 % 

Category 3 Less than or equal to 4.00:1.00

     2.25 %      1.25 %      0.25 % 

(c) in respect of any Indebtedness incurred or commitment fee pertaining to
Commitments established under Section 2.26 or 2.27, as applicable, as set forth
in the Incremental Amendment or Refinancing Amendment, as the case may be.

 

-3-



--------------------------------------------------------------------------------

In respect of clauses (b) and (c) of this definition, each change in the
Applicable Percentage resulting from a change in the Consolidated First Lien
Leverage Ratio shall be effective on and after the date of delivery to the
Administrative Agent of the Section 5.04 Financials and a Pricing Certificate
indicating such change until and including the date immediately preceding the
next date of delivery of such financial statements and the related Pricing
Certificate indicating another such change. Notwithstanding the foregoing, in
respect of clauses (b) and (c) of this definition, until the Borrower shall have
delivered the first Section 5.04 Financials and the related Pricing Certificate
after the Effective Date, the Applicable Percentage shall be determined based
upon the Consolidated First Lien Leverage Ratio on the Effective Date (for such
purposes calculating EBITDA of the Borrower for the most recently ended 4-fiscal
quarter period prior to the Effective Date for which a Pricing Certificate has
been delivered under the Existing Credit Agreement). In addition, at the option
of the Administrative Agent and the Required Lenders, (x) at any time during
which the Borrower has failed to deliver the Section 5.04 Financials or the
related Pricing Certificate by the date required hereunder or (y) at any time
after the occurrence and during the continuance of a Specified Default, then
with respect to such events described in clauses (x) and (y), in the case of
clauses (b) and (c) of this definition, the Consolidated First Lien Leverage
Ratio shall be deemed to be in the then-existing Category for the purposes of
determining the Applicable Percentage (but only for so long as such failure or
Event of Default, as applicable, continues, after which the Category shall be
otherwise as determined as set forth above).

“Approved Alternate L/C Currency” shall mean each currency (other than US
Dollars and any Alternate Currency) that is approved in accordance with
Section 1.10.

“Approved Fund” shall mean, with respect to any Lender, any Fund that is
administered or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity or an Affiliate of an entity that administers or manages such
Lender.

“Arrangers” shall mean Deutsche Bank Securities Inc., Credit Suisse Securities
(USA) LLC, Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A., Barclays Bank PLC,
Canadian Imperial Bank of Commerce, Citigroup Global Markets Inc., Wells Fargo
Securities, LLC, Jefferies Finance LLC, MUFG Union Bank, N.A., Merrill, Lynch,
Pierce, Fenner & Smith Incorporated and PNC Capital Markets LLC, in their
capacity as joint lead arrangers for the Credit Facilities.

“ASC” shall mean the Accounting Standards Codification promulgated by the
Financial Accounting Standards Board.

“Asset Sale” shall mean:

(a) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets of the
Borrower or any of its Restricted Subsidiaries (each referred to in this
definition as a “disposition”); or

(b) the issuance or sale of Capital Stock of any Restricted Subsidiary, whether
in a single transaction or a series of related transactions;

in each case, other than (the following being referred to as “Permitted Asset
Sales”):

(i) any disposition of Cash Equivalents, Investment Grade Securities or
securities constituting Customer Funds or obsolete or worn out property or any
disposition of inventory or goods (or other assets) held for sale in the
ordinary course of business;

(ii) the disposition of all or substantially all of the assets of the Borrower
and its Restricted Subsidiaries in a manner permitted pursuant to the provisions
described under Section 6.04 or any disposition that constitutes a Change of
Control;

 

-4-



--------------------------------------------------------------------------------

(iii) the making of any Restricted Payment that is permitted to be made under
Section 6.03 or any Permitted Investment;

(iv) any disposition of assets or issuance or sale of Capital Stock of a
Restricted Subsidiary in any transaction or series of transactions with an
aggregate fair market value of less than the greater of $25,000,000 and 15.0% of
EBITDA of the Borrower as of the end of the most recently ended Test Period;

(v) any disposition of property or assets or issuance of securities (A) by a
Restricted Subsidiary of the Borrower to the Borrower or (B) by the Borrower or
a Restricted Subsidiary of the Borrower to another Restricted Subsidiary of the
Borrower;

(vi) to the extent allowable under Section 1031 of the Code, any exchange of
like property (excluding any boot thereon) for use in a Similar Business;

(vii) the sale, lease, assignment or sub-lease of any real or personal property
in the ordinary course of business;

(viii) any issuance or sale of Capital Stock in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(ix) foreclosures on assets;

(x) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility;

(xi) (I) any financing transaction with respect to property built or acquired by
the Borrower or any Restricted Subsidiary after the Effective Date and (II) the
St. Petersburg Sale Transaction;

(xii) sales of accounts receivable in connection with the collection or
compromise thereof;

(xiii) transfers of property subject to casualty or condemnation proceedings
(including in lieu thereof) to relevant authorities or their designee upon the
receipt of the insurance proceeds or condemnation awards therefor;

(xiv) the abandonment of intellectual property rights in the ordinary course of
business, which in the reasonable good faith determination of the Borrower are
not material to the conduct of the business of the Borrower and its Restricted
Subsidiaries taken as a whole; and

(xv) voluntary terminations of Hedging Obligations.

For the avoidance of doubt, “Asset Sale” shall not include the issuance or sale
of Capital Stock of the Borrower.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and, to
the extent required by Section 9.04(b), consented to by the Borrower,
substantially in the form of Exhibit B or such other form as shall be reasonably
approved by the Administrative Agent.

 

-5-



--------------------------------------------------------------------------------

“Auction Agent” shall mean (a) the Administrative Agent or any of its Affiliates
or (b) any other financial institution or advisor employed by the Borrower
(whether or not an Affiliate of the Administrative Agent) to act as an arranger
in connection with a Dutch Auction; provided that the Borrower shall not
designate the Administrative Agent as the Auction Agent without the written
consent of the Administrative Agent (it being understood that the Administrative
Agent shall be under no obligation to agree to act as the Auction Agent);
provided, further, that neither the Borrower nor any of its subsidiaries may act
as the Auction Agent.

“Auto-Renewal Letter of Credit” shall have the meaning assigned to such term in
Section 2.25(c).

“Available Currency” shall mean (i) with respect to Term Loans, US Dollars,
(ii) with respect to Revolving Loans, US Dollars and any Alternate Currency,
(iv) with respect to Letters of Credit, US Dollars, any Alternate Currency and
any Approved Alternate L/C Currency and (iii) with respect to Swingline Loans,
US Dollars or Canadian Dollars.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Bona Fide Debt Fund” shall mean any Person that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of business which is managed,
sponsored or advised by any Person controlling, controlled by or under common
control with (a) any competitor of the Borrower and/or any of its subsidiaries
or (b) any Affiliate of such competitor, but with respect to which no personnel
involved with any investment in such Person (i) makes, has the right to make or
participates with others in making any investment decisions with respect to such
Person or (ii) has access to any information (other than information that is
publicly available) relating to the Borrower or its subsidiaries or any entity
that forms a part of the business of the Borrower or any of its subsidiaries; it
being understood and agreed that the term “Bona Fide Debt Fund” shall not
include any Person that is separately identified to the Arrangers in accordance
with paragraph (a)(i) of the definition of “Disqualified Institution” or any
reasonably identifiable Affiliate of any such Person.

“Borrower” shall have the meaning assigned to such term in the preamble.

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurocurrency Rate Loans and CDOR
Rate Loans, as to which a single Interest Period is in effect or (b) a Swingline
Loan.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

 

-6-



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are generally authorized or required by law to close;
provided, however, that when used (a) in connection with a Eurodollar Loan
(including with respect to all notices and determinations in connection
therewith and any payments of principal, interest or other amounts thereon), the
term “Business Day” shall also exclude any day on which banks are generally not
open for dealings in US Dollar deposits in the London interbank market, (b) in
connection with a EURIBOR Loan (including with respect to all notices and
determinations in connection therewith and any payments of principal, interest
or other amounts thereon), the term “Business Day” shall also exclude (i) any
day on which banks are generally not open for dealings in Euro deposits in the
London interbank market and (ii) any day which is not a TARGET Day, (c) in
connection with a Sterling LIBOR Loan (including with respect to all notices and
determinations in connection therewith and any payments of principal, interest
or other amounts thereon), the term “Business Day” shall also exclude any day on
which banks are generally not open for dealings in Sterling deposits in the
London interbank market, and (d) in connection with a Loan denominated in
Canadian Dollars (including with respect to all notices and determinations in
connection therewith and any payments of principal, interest, fees or other
amounts thereon), the term “Business Day” shall also exclude any day on which
banks in Toronto, Ontario or Winnipeg, Manitoba are generally authorized or
required by law to close.

“Canadian Dollar-Denominated Loans” shall mean any Revolving Loans denominated
in Canadian Dollars.

“Canadian Dollars” or “CAN$” shall mean lawful money of Canada.

“Canadian Prime Rate” shall mean, for any day, the rate of interest per annum
equal to the per annum rate of interest quoted or established as the “prime
rate” of the Administrative Agent which it quotes or establishes for such day as
its reference rate of interest in order to determine interest rates for
commercial loans made by it in Canadian Dollars in Canada to its Canadian
borrowers, adjusted automatically with each quoted or established change in such
rate, all without the necessity of any notice to the Borrower or any other
Person.

“Cannae” shall mean Cannae Holdings, Inc., a Delaware corporation.

“Capital Expenditures” shall mean, as to any Person for any period, the
additions to property, plant and equipment, software purchases and development
expenditures which can be capitalized under GAAP and other capital expenditures
of such Person and its subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of such Person.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including partnership interests and membership interests, and any and all
warrants, rights or options to purchase or other arrangements or rights to
acquire any of the foregoing, but excluding for the avoidance of doubt any
Indebtedness convertible into or exchangeable for any of the foregoing.

“Capitalized Lease Obligations” shall mean, as to any Person, at the time any
determination thereof is to be made, the amount of the liability in respect of a
capital lease that would at such time be required to be capitalized and
reflected as a liability on a balance sheet (excluding the footnotes thereto) of
such Person in accordance with GAAP.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, Issuing Bank
or Swingline Lender (as applicable) and the Lenders, as collateral for L/C
Exposure, Obligations in respect of Swingline Loans, or obligations of Lenders
to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances (in the case of L/C Exposure in the
respective currency or currencies in which the applicable L/C Exposure is
denominated) or, if the Administrative Agent, Issuing Bank or Swingline Lender
benefiting from such collateral shall agree in its sole discretion, other credit
support, in each case in an amount equal to 100% of the

 

-7-



--------------------------------------------------------------------------------

relevant L/C Exposure, Obligations in respect of Swingline Loans or obligations
of Lenders to fund participations and pursuant to documentation in form and
substance reasonably satisfactory to (a) the Administrative Agent and (b) the
applicable Issuing Bank or the Swingline Lender, as applicable (which documents
are hereby consented to by the Lenders). “Cash Collateral” and “Cash
Collateralized” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” shall mean:

(a) US Dollars and Canadian Dollars;

(b) (i) Euros and Sterling; and

(ii) in the case of the Borrower or a Restricted Subsidiary, such local
currencies held by them from time to time in the ordinary course of business;

(c) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government, the Canadian Government, the United Kingdom
government, any member state of the European economic area or any Participating
Member State or any agency or instrumentality thereof the securities of which
are unconditionally guaranteed as a full faith and credit obligation of such
government with maturities of 24 months or less from the date of acquisition;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $500,000,000 in the case of U.S. banks and $100,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of non-U.S. banks;

(e) repurchase obligations for underlying securities of the types described in
clauses (c) and (d) entered into with any financial institution meeting the
qualifications specified in clause (d) above;

(f) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 24 months after the date of creation thereof;

(g) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency) and in each case maturing within 24 months after the
date of creation thereof and institutional money market funds registered under
the Investment Company Act of 1940;

(h) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States, the United Kingdom government, any member state
of the European economic area or any Participating Member State or any political
subdivision or taxing authority thereof having an Investment Grade Rating from
either Moody’s or S&P with maturities of 24 months or less from the date of
acquisition;

(i) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition;

 

-8-



--------------------------------------------------------------------------------

(j) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P, Aaa3 (or the equivalent thereof) or better by Moody’s or any
2(a)-7 money fund; and

(k) investment funds investing 95% of their assets in securities of the types
described in clauses (a) through (j) above.

Notwithstanding the foregoing, (x) Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and (b)
above; provided that such amounts are converted into any currency listed in
clauses (a) and (b) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts and (y) Cash Equivalents
shall not include Customer Funds.

“CDOR Rate” shall mean, on any day, with respect to any Interest Period, the per
annum rate of interest which is the rate determined as being the arithmetic
average of the annual rates applicable to Canadian Dollar bankers’ acceptances
having the applicable issue and maturity dates (or dates as closely comparable
to the applicable dates) as the CDOR Rate Loans proposed to be incurred by the
Borrower displayed and identified as such on the display referred to as the
“CDOR Page” (or any display substituted therefor) of Reuters Monitor Money Rates
Service as at approximately 10:00 a.m. (Toronto time) on such day, or if such
day is not a Business Day, then on the immediately preceding Business Day (as
adjusted by the Administrative Agent in good faith after 10:00 a.m. (Toronto
time) to reflect any error in a posted rate of interest or in the posted average
annual rate of interest); provided, that if no such rates are available at such
time on such date, then the CDOR Rate for such day will be the banker’s
acceptance rate of the Administrative Agent for the applicable Interest Period
as of 10:00 a.m. (Toronto time) on such day, or if such date is not a Business
Day, then on the immediately preceding Business Day.

“Ceridian LLC” means THL/Cannae Investors LLC, a Delaware limited liability
company.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement or, in the case of an assignee, an adoption after the
date such Person became a party to this Agreement, (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or, in the case of an
assignee, a change after the date such Person became a party to this Agreement,
or (c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.15, by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
of any Governmental Authority made or issued after the date the relevant Lender
or Issuing Bank becomes a party to this Agreement; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

“Change of Control” shall mean the Permitted Investors shall cease to have the
power, directly or indirectly, to vote or direct the voting of Capital Stock of
the Borrower representing a majority of the ordinary voting power for the
election of directors (or equivalent governing body) of the Borrower; provided
that the occurrence of the foregoing event shall not be deemed a Change of
Control so long as no “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such Person and its subsidiaries, and any Person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), excluding the Permitted Investors, shall become
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under such Act),
directly or indirectly, of more than the greater of (1) 35% of outstanding
Capital Stock of the Borrower having ordinary voting power and (2) the
percentage of the then outstanding Capital Stock of the Borrower having ordinary
voting power owned, directly or indirectly, beneficially and of record by the
Permitted

 

-9-



--------------------------------------------------------------------------------

Investors; provided a Person or group shall not be deemed to beneficially own
voting power or voting stock subject to a stock or asset purchase agreement,
merger agreement, option agreement, warrant agreement or similar agreement (or
voting or option or similar agreement related thereto) until the consummation of
the acquisition of the voting power or voting stock in connection with the
transactions contemplated by such agreement.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Initial Revolving Loans, Other
Revolving Loans of the same Series, Incremental Revolving Loans of the same
Series, Initial Term Loans, Replacement Term Loans, Other Term Loans of the same
Series, Incremental Term Loans of the same Series or Swingline Loans and, when
used in reference to any Commitment, refers to whether such Commitment is an
Initial Revolving Credit Commitment, Other Revolving Credit Commitment of the
same Series, Incremental Revolving Credit Commitment of the same Series, Other
Term Loan Commitment of the same Series or Swingline Commitment; provided that
(i) Initial Revolving Loans, Other Revolving Loans of the same Series and
Incremental Revolving Loans of the same Series and (ii) Initial Revolving Credit
Commitments, Other Revolving Credit Commitments of the same Series and
Incremental Revolving Credit Commitments of the same Series shall be deemed to
be part of the same Class of Loans or Commitments, as applicable, for purposes
of (and only for purposes of) Revolving Credit Borrowings and participations in
Letters of Credit and Swingline Loans.

“Closing Fee” shall have the meaning assigned to such term in Section 2.05(f).

“Code” shall mean the Internal Revenue Code of 1986.

“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is purported to be created by any
Security Document, and shall include the Mortgaged Properties but shall not
include Capital Stock representing more than 65% of the total combined voting
power of any Foreign Subsidiary to secure the Obligations of any Loan Party.

“Collateral Agent” shall mean DBNY, in its capacity as collateral agent for the
Secured Parties, and any other Person acting as the Collateral Agent under any
Intercreditor Agreement and shall include any successor collateral agent
appointed pursuant to Article VIII.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Commitments” shall mean the Revolving Credit Commitments, the Swingline
Commitments and, if applicable, any Incremental Revolving Credit Commitments,
any Other Revolving Credit Commitments and/or any Other Term Loan Commitments.

“Company Competitor” shall mean (a) any competitor of the Borrower and/or any of
its subsidiaries and (b) any Affiliate of any such competitor (other than any
such Affiliate that is a Bona Fide Debt Fund).

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees and capitalized
software expenditures and amortization of unrecognized prior service costs,
goodwill, other intangible assets and customer acquisition costs and actuarial
gains and losses related to pensions and other post-employment benefits, of such
Person and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP.

“Consolidated First Lien Leverage Ratio” shall mean, as of the date of
determination, the ratio of (a) Consolidated Indebtedness as of such date that
is secured by first-priority Liens on the Collateral to (b) EBITDA for the most
recently ended Test Period, in each case of the Borrower and its Restricted
Subsidiaries on a consolidated basis.

 

-10-



--------------------------------------------------------------------------------

“Consolidated Indebtedness” shall mean, as of any date of determination with
respect to any Person and its subsidiaries, the sum, without duplication, of
(a) the total Indebtedness of such Person and its subsidiaries in respect of
borrowed money (including obligations under drawn letters of credit that have
not been reimbursed within three Business Days), Capitalized Lease Obligations
and purchase money Indebtedness less (b) the amount of unrestricted cash (other
than Customer Funds) and Cash Equivalents held by such Person and its
subsidiaries and cash and Cash Equivalents of such Person and its subsidiaries
that are restricted in favor of the Credit Facilities (which may also include
cash and Cash Equivalents securing other Indebtedness secured by a Permitted
Lien on the Collateral along with the Liens securing the Credit Facilities);
provided, however, that Consolidated Indebtedness shall be calculated to exclude
any obligation, liability or indebtedness of such Person if, upon or prior to
the maturity thereof, such Person has irrevocably deposited with the proper
Person in trust or escrow the necessary funds (or evidences of indebtedness) for
the payment, redemption or satisfaction of such obligation, liability or
indebtedness, and thereafter such funds and evidences of such obligation,
liability or indebtedness or other security so deposited are not included in the
calculation of unrestricted cash.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio for the most recently ended Test Period of (a) EBITDA for such Test
Period to (b) Consolidated Interest Expense for such Test Period paid or payable
in cash, in each case of the Borrower and its Restricted Subsidiaries on a
consolidated basis.

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, without duplication, the sum of:

(a) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income of such Person, (i) including (A) amortization
of original issue discount resulting from the issuance of Indebtedness at less
than par, (B) all commissions, discounts and other fees and charges owed with
respect to letters of credit or bankers acceptances, (C) non-cash interest
expense (but excluding any non-cash interest expense attributable to the
movement in the mark to market valuation of Hedging Obligations or other
derivative instruments pursuant to GAAP), (D) the interest component of
Capitalized Lease Obligations, and (E) net payments, if any, pursuant to
interest rate Hedging Obligations with respect to Indebtedness, and
(ii) excluding (A) amortization of deferred financing fees, debt issuance costs,
commissions, fees and expenses, (B) any expensing of bridge, commitment and
other financing fees (including fees and expenses associated with the
Transactions and annual agency fees), (C) commissions, discounts, yield and
other fees and charges (including any interest expense) related to any
Receivables Facility), (D) any expense resulting from the discounting of
Indebtedness in connection with the application of recapitalization accounting
or, if applicable, acquisition accounting, (E) any fee and/or expense associated
with any disposition, acquisition, Investment, issuance of Capital Stock or
issuance or incurrence of Indebtedness (in each case, whether or not
consummated), (F) any cost associated with obtaining, or any breakage cost in
respect of, any Hedge Agreement or any other derivative instrument other than
any interest rate Hedge Agreement or interest rate derivative instrument with
respect to Indebtedness, (G) any penalty and/or interest relating to Taxes and
(H) for the avoidance of doubt, any non-cash interest expense attributable to
any movement in the mark to market valuation of any obligation under any Hedge
Agreement or any other derivative instrument and/or any payment obligation
arising under any Hedge Agreement or derivative instrument other than any
interest rate Hedge Agreement or interest rate derivative instrument with
respect to Indebtedness; plus

(b) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

 

-11-



--------------------------------------------------------------------------------

(c) interest income of such Person and its Restricted Subsidiaries for such
period (other than interest and investment income earned on Customer Funds).

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

“Consolidated Leverage Ratio” shall mean, as of the date of determination, the
ratio of (a) the Consolidated Indebtedness as of such date to (b) EBITDA of the
Borrower for the most recently ended Test Period, in each case of the Borrower
and its Restricted Subsidiaries on a consolidated basis.

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; but excluding (without duplication),

(a) (i)(A) any extraordinary gains or losses or expenses (including relating to
the Transactions) and/or (B) non-recurring or unusual gains or losses or
expenses (including relating to the Transactions) and (ii) severance, legal
settlements, relocation costs, business optimization costs, costs associated
with entry into new markets, costs incurred in connection with new contracts,
charges relating to strategic initiatives and project startup costs or branding
costs, curtailments or modifications to pension and post-retirement employee
benefit plans, the amount of any restructuring charges or reserves deducted,
including any restructuring costs incurred in connection with acquisitions,
costs related to the closure, opening and/or consolidation of facilities,
retention charges, systems establishment costs, spin-off costs, transition costs
associated with transferring operations offshore and other transition costs,
signing, retention and completion bonuses, conversion costs and excess pension
charges and consulting fees incurred in connection with any of the foregoing,

(b) the cumulative effect of a change in accounting principles during such
period and adjust for the one-time or out-of-period impact of any accounting
policy changes,

(c) any income (loss) from disposed or discontinued operations and any gains or
losses on disposal of disposed, abandoned or discontinued operations,

(d) any gains or losses (less all fees and expenses relating thereto)
attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by the Borrower,

(e) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting; provided that Consolidated Net Income of such Person shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash (or to the extent converted into cash) to such Person or a
Subsidiary thereof that is the Borrower or a Restricted Subsidiary in respect of
such period,

(f) solely for the purpose of calculating Excess Cash Flow and the amount
available under paragraph (b) of the definition of Restricted Payment Applicable
Amount, the income or loss of any Person accrued prior to the date on which such
Person becomes a Restricted Subsidiary of such Person or is merged into or
consolidated with such Person or any Restricted Subsidiary of such Person or the
date that such other Person’s assets are acquired by such Person or any
Restricted Subsidiary of such Person,

(g) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such Person and such Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to the Transactions or any consummated
acquisition after the Effective Date or the amortization or write-off of any
amounts thereof,

 

-12-



--------------------------------------------------------------------------------

(h) any income (loss) from the early extinguishment of Indebtedness or Hedging
Obligations or other derivative instruments,

(i) any impairment charge or asset write-off, in each case, pursuant to GAAP and
the amortization of intangibles arising pursuant to GAAP,

(j) (i) any expense or charges from grants of management equity plan, profits
interest or stock appreciation or similar rights, stock options, restricted
stock or any other management or employee benefit plan or agreement, any pension
plan (including any post-employment benefit scheme which has been agreed with
the relevant pension trustee), any stock subscription or shareholder agreement,
any employee benefit trust, any employment benefit scheme or any similar equity
plan or agreement (including any deferred compensation arrangement), (ii) any
charges associated with the rollover, acceleration or payout of Capital Stock by
management of the Borrower or any of its direct or indirect parent companies, in
each case, in the case of cash charges, to the extent that the relevant cash
charge is funded with net cash proceeds contributed to relevant Person as a
capital contribution or as a result of the sale or issuance of Capital Stock
(other than Disqualified Stock) and (iii) any Charge consisting of a cost or
expense incurred in connection with all or any portion of the Effective Date
Dividend,

(k) any fees and expenses incurred during such period, or any amortization
thereof for such period, in each case, regardless of how characterized under
GAAP, in connection with the Transactions and any acquisition, Investment,
disposition, issuance or repayment of Indebtedness, issuance of Capital Stock,
refinancing, replacement or refunding transaction or amendment or modification
of any debt instrument (in each case, including any such transaction consummated
prior to the Effective Date and regardless of whether such transaction has been
consummated) and any charges or non-recurring merger costs incurred during such
period as a result of any such transaction,

(l) accruals and reserves that are established, adjusted and/or incurred, as
applicable, (i) within twelve months after the Effective Date that are so
required to be established, adjusted or incurred as a result of the Transactions
in accordance with GAAP or (ii) within 12 months after the closing of any other
acquisition that are required to be established, adjusted or incurred, as
applicable, as a result of such acquisition in accordance with GAAP, and

(m) (i) any charge to the extent that a corresponding amount is received in cash
by such Person from a Person other than such Person or any Restricted Subsidiary
of such Person under any agreement providing for reimbursement of such Charge or
(ii) to the extent actually reimbursed, or so long as the Borrower had made a
determination that there exists reasonable evidence that such will be reimbursed
by the insurer and only to the extent that such amount is (A) not denied by the
applicable carrier in writing within 180 days and (B) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within 365 days), expenses with respect to
liability or casualty events or business interruptions.

“Consolidated Secured Leverage Ratio” shall mean, as of the date of
determination, the ratio of (a) the Consolidated Indebtedness as of such date
that is secured by Liens on the Collateral to (b) EBITDA of the Borrower for the
most recently ended Test Period, in each case of the Borrower and its Restricted
Subsidiaries on a consolidated basis.

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends or other obligations that, in
each case, do not constitute Indebtedness (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent,

 

-13-



--------------------------------------------------------------------------------

(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(b) to advance or supply funds

(i) for the purchase or payment of any such primary obligation, or

(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or

(c) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred or Other
Revolving Credit Commitments obtained pursuant to a Refinancing Amendment, in
each case, issued, incurred or otherwise obtained (including by means of the
extension or renewal of existing Indebtedness) in conversion of or exchange for,
or to extend, renew, replace or refinance, in whole or in part, then-existing
Term Loans and/or then-existing Revolving Credit Commitments hereunder
(including any successive Credit Agreement Refinancing Indebtedness)
(“Refinanced Debt”); provided that

(i) such extending, renewing, replacing or refinancing Indebtedness (including,
if such Indebtedness includes any Other Revolving Credit Commitments, the unused
portion of such Other Revolving Credit Commitments) is in an original aggregate
principal amount not greater than the aggregate principal amount of the
Refinanced Debt (and, in the case of Refinanced Debt consisting, in whole or in
part, of unused commitments, including then-existing Revolving Credit
Commitments, the amount thereof) except by an amount equal to unpaid accrued
interest thereon, premium (including tender premium), the amount of original
issue discount and arrangement, commitment, underwriting, structuring or similar
fees or amendment or consent fees payable in connection with such extending,
renewing, replacing or refinancing Indebtedness, defeasance costs and costs and
expenses incurred in connection therewith,

(ii) except to the extent otherwise provided for in any condition set forth in
the definition of “Permitted First Priority Refinancing Debt”, “Permitted Second
Priority Refinancing Debt” or “Permitted Unsecured Refinancing Debt” and other
than with respect to the Inside Maturity Amount or Customary Bridge Loans, such
Indebtedness has (x) a final maturity date that is later than or identical to
the final maturity date of the Refinanced Debt (and in the case of any Credit
Agreement Refinancing Indebtedness which pertains to (or is in the form of) a
Term Loan, on or later than the Term Loan Maturity Date) and (y) and in the case
of any Credit Agreement Refinancing Indebtedness which pertains to (or is in the
form of) a Term Loan, a Weighted Average Life to Maturity equal to or greater
than the Refinanced Debt, and

(iii) unless such Credit Agreement Refinancing Indebtedness is incurred by means
of extension, renewal, conversion or exchange without resulting in Net Cash
Proceeds, such Refinanced Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid pursuant to, and in accordance with the applicable
requirements of, Section 2.12.

 

-14-



--------------------------------------------------------------------------------

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Facilities” shall mean the revolving credit, swingline and letter of
credit facilities provided hereunder (including as contemplated by Section 2.26
and/or Section 2.27, if any), and the term loan facilities contemplated by
Section 2.01, Section 2.26 and/or Section 2.27, if any.

“Credit Increase” shall have the meaning assigned to such term in
Section 2.26(a).

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an amount
not less than zero in the aggregate, determined on a cumulative basis equal to
the aggregate cumulative sum of the Excess Cash Flow for each fiscal year ending
after the Effective Date and prior to such date not required to prepay the Term
Loans pursuant to Section 2.13(c); provided the portion of the Cumulative
Retained Excess Cash Flow Amount that is attributable to any fiscal year (or
portion thereof) that does not constitute an Excess Cash Flow Period shall be
equal to 100% minus the ECF Percentage applicable in respect of such fiscal year
(or portion thereof).

“Cure Amount” shall have the meaning assigned to such term in Section 7.02.

“Cure Right” shall have the meaning assigned to such term in Section 7.02.

“Current Assets” shall mean, at any time, (a) the consolidated current assets
(other than cash and Cash Equivalents) of the Borrower and its Restricted
Subsidiaries that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as
current assets at such date of determination, other than amounts related to
current or deferred Taxes based on income or profits (but excluding assets held
for sale, loans (permitted) to third parties, pension assets, deferred bank fees
and derivative financial instruments) and (b) in the event that a Receivables
Facility is accounted for off-balance sheet, (x) gross accounts receivable
comprising part of the assets subject to such Receivables Facility less
(y) collections against the amounts sold pursuant to clause (x).

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower and its Restricted Subsidiaries at such time, but
excluding, without duplication, (a) the current portion of any long-term
Indebtedness, (b) outstanding Revolving Loans, L/C Exposure and Swingline Loans,
(c) accruals of consolidated interest expense (excluding consolidated interest
expense that is due and unpaid), (d) accruals for current or deferred Taxes
based on income or profits and (e) accruals of any costs or expenses related to
restructuring reserves to the extent permitted to be included in the calculation
of Consolidated Net Income pursuant to clause (a) thereof.

“Customary Bridge Loans” means customary bridge loans with a maturity date of
not longer than one year; provided that (a) the Weighted Average Life to
Maturity of any loan, note, security or other Indebtedness which is exchanged
for or otherwise replaces such bridge loans is not shorter than the Weighted
Average Life to Maturity of any Class of then-existing Loans and (b) the final
maturity date of any loan, note, security or other Indebtedness which is
exchanged for or otherwise replaces such bridge loans is not earlier than the
Latest Maturity Date applicable to the Term Loans on the date of the issuance or
incurrence thereof.

“Customer Funds” shall mean any investments in client or customer assets
identified in the books and records of the Borrower and its subsidiaries whether
held in trust accounts or otherwise pursuant to investment policies established
by the Borrower and its subsidiaries from time to time.

“Dayforce Entities” shall mean, collectively, (a) Ceridian Acquisitionco ULC, a
British Columbia unlimited liability company, (b) Ceridian Dayforce Corporation,
an Ontario corporation, (c) Ceridian Dayforce Inc., an Ontario corporation,
(d) Dayforce Holdings LLC, a Delaware limited liability company and (e) Ceridian
Dayforce LLC, a Delaware limited liability company.

 

-15-



--------------------------------------------------------------------------------

“DBNY” shall have the meaning assigned to such term in the preamble.

“Debt Fund Affiliate” shall mean any Affiliate of THL or Cannae (other than the
Borrower and its subsidiaries or any natural person) that is primarily engaged
in, or advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course and for which no personnel
making investment decisions in respect of any equity fund which has a direct or
indirect equity investment in the Borrower or its subsidiaries has the right to
make investment decisions.

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.13(g).

“Debtor Relief Laws” shall mean the U.S. Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would constitute an Event of
Default.

“Defaulting Lender” shall mean any Person that (a) defaulted in (or is otherwise
unable to perform) its obligations under this Agreement, including any Person
that has failed (which failure has not been cured) to fund any portion of the
Revolving Loans, Term Loans or participations in the L/C Exposure required to be
funded by it hereunder on the date required to be funded by it hereunder,
(b) has otherwise failed (which failure has not been cured) to pay to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder on the date when due, unless the subject of a good faith dispute,
(c) has notified the Administrative Agent and/or the Borrower that it does not
intend to comply with the obligations under Sections 2.02, 2.23 or 2.25, or
(d) is (or its parent entity is) insolvent or is the subject of a bankruptcy or
insolvency proceeding or a Bail-in Action; provided, however, that any Person
which ceases to be a “Defaulting Lender” as a result of a cure of any failure
described in clause (a) or (b) above shall nevertheless constitute a Defaulting
Lender for purposes of said clauses (and this Agreement) if such Lender has
previously cured such a failure at least two times.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
executed by a Financial Officer of the Borrower, less the amount of Cash
Equivalents received in connection with a subsequent sale of or collection on
such Designated Non-Cash Consideration.

“Designated Preferred Stock” shall mean Preferred Stock of the Borrower, a
Restricted Subsidiary or any direct or indirect parent company of the Borrower
(in each case other than Disqualified Stock) that is issued for cash (other than
to the Borrower or a Restricted Subsidiary or an employee stock ownership plan
or trust established by the Borrower or its subsidiaries) and is so designated
as Designated Preferred Stock, pursuant to an Officer’s Certificate executed by
a Financial Officer of the Borrower, on the issuance date thereof, the cash
proceeds of which are excluded from the calculation set forth in the definition
of Restricted Payment Applicable Amount.

“Designated Term Loans” shall mean, collectively, (i) Initial Term Loans and
(ii) each Class of Other Term Loans and Incremental Term Loans established after
the Effective Date, other than Excluded Term Loans.

 

-16-



--------------------------------------------------------------------------------

“Disqualified Institutions” shall mean (a) (i) any Person identified in writing
to the Arrangers on or prior to April 11, 2018 and (ii) any reasonably
identifiable Affiliate of such Person and (b) (i) any Person that is or becomes
a Company Competitor and is designated by the Borrower as such in a writing
provided to the Administrative Agent after April 11, 2018, which designation
shall not apply retroactively to disqualify any Person that has previously
acquired any assignment or participation interest in any Loan and (ii) any
reasonably identifiable Affiliate of any such Company Competitor (other than a
Bona Fide Debt Fund); provided that an entity becoming an Affiliate of a Company
Competitor shall not retroactively disqualify any Person that has previously
acquired any assignment or participation interest in any Loan.

“Disqualified Preferred Stock” shall mean and Preferred Stock that constitutes
Disqualified Stock.

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (in each case, other than solely for Capital Stock which is not
Disqualified Stock or solely as a result of a change of control or asset sale,
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale shall be subject to the occurrence of the Termination Date
or such repurchase or redemption is otherwise permitted by this Agreement
(including as a result of a waiver or amendment hereunder)), in whole or in
part, in each case prior to the date 91 days after the earlier of the Latest
Maturity Date then in effect at the time such Disqualified Stock is first issued
or the date the Term Loans are no longer outstanding; provided, however, that
(i) if such Capital Stock is issued to any plan for the benefit of employees of
the Borrower or its subsidiaries or by any such plan to such employees, such
Capital Stock shall not constitute Disqualified Stock solely because it may be
required to be repurchased in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability and (ii) no Capital Stock held by any future, present or former
employee, director, officer, manager, member of management or consultant (or
their respective Affiliates or immediate family members) of the Borrower (or any
parent company or any subsidiary) shall be considered Disqualified Stock because
such stock is redeemable or subject to repurchase pursuant to any management
equity subscription agreement, stock option, stock appreciation right or other
stock award agreement, stock ownership plan, put agreement, stockholder
agreement or similar agreement that may be in effect from time to time.

“disposition” shall have the meaning assigned to such term in the definition of
“Asset Sale”.

“Domestic Subsidiaries” shall mean all subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“Dutch Auction” shall mean an auction (an “Auction”) conducted by any Affiliated
Lender or any Debt Fund Affiliate (any such Person, the “Auction Party”) in
order to purchase Term Loans, in accordance with the following procedures;
provided that no Auction Party shall initiate any Auction unless (I) at least
five Business Days have passed since the consummation of the most recent
purchase of Term Loans pursuant to an Auction conducted hereunder; or (II) at
least three Business Days have passed since the date of the last Failed Auction
which was withdrawn pursuant to clause (c)(i) below:

(a) Notice Procedures. In connection with any Auction, the Auction Party will
provide notification to the Auction Agent (for distribution to the relevant
Lenders) of the Term Loans that will be the subject of the Auction (an “Auction
Notice”). Each Auction Notice shall be in a form reasonably acceptable to the
Auction Agent and shall (i) specify the maximum aggregate principal amount of
the Term Loans subject to the Auction, in a minimum amount of $10,000,000 and
whole increments of $1,000,000 in excess thereof (or, in any case, such lesser
amount of such Term Loans then outstanding or which is otherwise reasonably
acceptable to the Auction Agent and the Administrative Agent (if different from
the Auction Agent)) (the “Auction Amount”), (ii) specify the

 

-17-



--------------------------------------------------------------------------------

discount to par (which may be a range (the “Discount Range”) of percentages of
the par principal amount of the Term Loans subject to such Auction), that
represents the range of purchase prices that the Auction Party would be willing
to accept in the Auction, (iii) be extended, at the sole discretion of the
Auction Party, to (x) each Lender and/or (y) each Lender with respect to any
Term Loan on an individual Class basis and (iv) remain outstanding through the
Auction Response Date. The Auction Agent will promptly provide each appropriate
Lender with a copy of the Auction Notice and a form of the Return Bid to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m. on the date specified in the Auction Notice (or such later
date as the Auction Party may agree with the reasonable consent of the Auction
Agent) (the “Auction Response Date”).

(b) Reply Procedures. In connection with any Auction, each Lender holding the
relevant Term Loans subject to such Auction may, in its sole discretion,
participate in such Auction and may provide the Auction Agent with a notice of
participation (the “Return Bid”) which shall be in a form reasonably acceptable
to the Auction Agent, and shall specify (i) a discount to par (that must be
expressed as a price at which it is willing to sell all or any portion of such
Term Loans) (the “Reply Price”), which (when expressed as a percentage of the
par principal amount of such Term Loans) must be within the Discount Range, and
(ii) a principal amount of such Term Loans, which must be in whole increments of
$1,000,000 (or, in any case, such lesser amount of such Term Loans of such
Lender then outstanding or which is otherwise reasonably acceptable to the
Auction Agent) (the “Reply Amount”). Lenders may only submit one Return Bid per
Auction, but each Return Bid may contain up to three bids only one of which may
result in a Qualifying Bid. In addition to the Return Bid, the participating
Lender must execute and deliver, to be held in escrow by the Auction Agent, an
Assignment and Acceptance with the dollar amount of the Term Loans to be
assigned to be left in blank, which amount shall be completed by the Auction
Agent in accordance with the final determination of such Lender’s Qualifying Bid
pursuant to clause (c) below. Any Lender whose Return Bid is not received by the
Auction Agent by the Auction Response Date shall be deemed to have declined to
participate in the relevant Auction with respect to all of its Term Loans.

(c) Acceptance Procedures. Based on the Reply Prices and Reply Amounts received
by the Auction Agent prior to the applicable Auction Response Date, the Auction
Agent, in consultation with the Auction Party, will determine the applicable
price (the “Applicable Price”) for the Auction, which will be the lowest Reply
Price for which the Auction Party can complete the Auction at the Auction
Amount; provided that in the event that the Reply Amounts are insufficient to
allow the Auction Party to complete a purchase of the entire Auction Amount (any
such Auction, a “Failed Auction”), the Auction Party shall either, at its
election, (i) withdraw the Auction or (ii) complete the Auction at an Applicable
Price equal to the highest Reply Price. The Auction Party shall purchase the
relevant Term Loans (or the respective portions thereof) from each Lender with a
Reply Price that is equal to or lower than the Applicable Price (“Qualifying
Bids”) at the Applicable Price; provided that if the aggregate proceeds required
to purchase all Term Loans subject to Qualifying Bids would exceed the Auction
Amount for such Auction, the Auction Party shall purchase such Term Loans at the
Applicable Price ratably based on the principal amounts of such Qualifying Bids
(subject to rounding requirements specified by the Auction Agent in its
discretion). If a Lender has submitted a Return Bid containing multiple bids at
different Reply Prices, only the bid with the lowest Reply Price that is equal
to or less than the Applicable Price will be deemed to be the Qualifying Bid of
such Lender (e.g., a Reply Price of $100 with a discount to par of 2%, when
compared to an Applicable Price of $100 with a 1% discount to par, will not be
deemed to be a Qualifying Bid, while, however, a Reply Price of $100 with a
discount to par of 2.50% would be deemed to be a Qualifying Bid). The Auction
Agent shall promptly, and in any case within five Business Days following the
Auction Response Date with respect to an Auction, notify (I) the Borrower of the
respective Lenders’ responses to such solicitation, the effective date of the
purchase of Term Loans pursuant to such Auction, the Applicable Price, and the
aggregate principal amount of the Term Loans and the tranches thereof to be
purchased pursuant to such Auction, (II) each participating Lender of the
effective date of the purchase of Term Loans pursuant to such Auction, the
Applicable Price, and the aggregate

 

-18-



--------------------------------------------------------------------------------

principal amount and the tranches of Term Loans to be purchased at the
Applicable Price on such date, (III) each participating Lender of the aggregate
principal amount and the tranches of the Term Loans of such Lender to be
purchased at the Applicable Price on such date and (IV) if applicable, each
participating Lender of any rounding and/or proration pursuant to the second
preceding sentence. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to the Borrower and Lenders shall be conclusive
and binding for all purposes absent manifest error.

(d) Additional Procedures.

(i) Once initiated by an Auction Notice, the Auction Party may not withdraw an
Auction other than a Failed Auction. Furthermore, in connection with any
Auction, upon submission by a Lender of a Qualifying Bid, such Lender (each, a
“Qualifying Lender”) will be obligated to sell the entirety or its allocable
portion of the Reply Amount, as the case may be, at the Applicable Price.

(ii) To the extent not expressly provided for herein, each purchase of Term
Loans pursuant to an Auction shall be consummated pursuant to procedures
consistent with the provisions in this definition, established by the Auction
Agent acting in its reasonable discretion and as reasonably agreed by the
Borrower.

(iii) In connection with any Auction, the Borrower and the Lenders acknowledge
and agree that the Auction Agent may require as a condition to any Auction, the
payment of customary fees and expenses by the Auction Party in connection
therewith as agreed between the Auction Party and the Auction Agent.

(iv) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this definition, each notice or other communication required to be delivered
or otherwise provided to the Auction Agent (or its delegate) shall be deemed to
have been given upon the Auction Agent’s (or its delegate’s) actual receipt
during normal business hours of such notice or communication; provided that any
notice or communication actually received outside of normal business hours shall
be deemed to have been given as of the opening of business on the next Business
Day.

(v) The Borrower and the Lenders acknowledge and agree that the Auction Agent
may perform any and all of its duties under this definition by itself or through
any Affiliate of the Auction Agent and expressly consent to any such delegation
of duties by the Auction Agent to such Affiliate and the performance of such
delegated duties by such Affiliate. The exculpatory provisions pursuant to this
Agreement shall apply to each Affiliate of the Auction Agent and its respective
activities in connection with any purchase of Term Loans provided for in this
definition as well as activities of the Auction Agent.

“EBITDA” shall mean, with respect to any Person for any period, the Consolidated
Net Income of such Person and its Restricted Subsidiaries for such period:

(a) increased (without duplication and only to the extent deducted (and not
added back) in computing Consolidated Net Income) by:

(i) provision for taxes based on income or profits or capital, including,
without limitation, state, local, foreign, franchise, property and similar
taxes, foreign withholding taxes and foreign unreimbursed value added taxes
(including penalties and interest related to any such Tax or arising from any
Tax examination, and including pursuant to any Tax sharing arrangement or as a
result of any intercompany distribution) of such Person and such subsidiaries
paid or accrued during such period; plus

 

-19-



--------------------------------------------------------------------------------

(ii) Fixed Charges of such Person and such subsidiaries for such period
(including (x) net losses on Hedging Obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk, (y) fees payable in
respect of letters of credit and (z) costs of surety bonds in connection with
financing activities, in each case, to the extent included in Fixed Charges);
plus

(iii) Consolidated Depreciation and Amortization Expense of such Person and such
subsidiaries for such period; plus

(iv) any expenses or charges (other than depreciation or amortization expense)
related to (1) any Equity Offering, Investment, Restricted Payment, acquisition,
disposition, recapitalization or the incurrence or repayment of Indebtedness
(and any amendment or modification to any such transaction), (including a
refinancing thereof) (in each case, whether or not successful and whether or not
permitted by this Agreement), including (x) such fees, expenses or charges
related to the obtaining of the Credit Facilities, (y) any amendment or other
modification of the Credit Facilities and (z) commissions, discounts, yield and
other similar fees and charges (including any interest expense) related to any
Receivables Facility or (2) collection from insurers with respect to liability
or casualty events or business interruption (whether or not successful); plus

(v) Public Company Costs; plus

(vi) any other non-cash charges, including any write offs or write downs, for
such period; provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from EBITDA in such
future period to the extent paid, and excluding amortization of a prepaid cash
item that was paid in a prior period; plus

(vii) the amount of any minority interest expense consisting of subsidiary
income attributable to minority Capital Stock of third parties in any
non-Wholly-Owned Subsidiary; plus

(viii) (x) the amount of management, monitoring, consulting, transaction and
advisory fees and related expenses paid in such period to the Sponsors to the
extent otherwise permitted under Section 6.06, (y) any business optimization
expenses and (z) any cost savings initiatives expenses; plus

(ix) the amount of loss on sale of receivables and related assets to the
Receivables Subsidiary in connection with a Receivables Facility; plus

(x) any costs or expense by such Person or any such subsidiary pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement, to
the extent that such cost or expenses are funded with cash proceeds contributed
to the capital of the Borrower or a Restricted Guarantor or net cash proceeds of
an issuance of Capital Stock of the Borrower or a Restricted Guarantor (other
than Disqualified Stock) solely to the extent that such net cash proceeds are
excluded from the calculation set forth in the definition of Restricted Payment
Applicable Amount; plus

(xi) the amount of any expected cost savings, operating expense reductions
and/or synergies (net of amounts actually realized) relating to any Investment,
acquisition, disposition, merger, amalgamation, consolidation, discontinued
operation, operational change, cost savings initiative, operating improvement,
restructuring and/or any similar

 

-20-



--------------------------------------------------------------------------------

initiative or specified transaction; provided that (x) such expected cost
savings, operating expense reductions and other synergies are reasonably
identifiable and factually supportable, and (y) a Responsible Officer of the
Borrower shall have certified to the Administrative Agent that (A) such cost
savings, operating expense reductions and/or synergies are reasonably
identifiable, reasonably attributable to the actions specified and reasonably
anticipated to result from such actions and (B) such actions have been taken or
are to be taken within twenty-four (24) months of the events giving rise
thereto; plus

(xii) any charge incurred or accrued in connection with any single or one-time
event, including in connection with (A) any acquisition or similar Investment
consummated after the Effective Date and/or (B) the closing, consolidation or
reconfiguration of any facility during such period;

(b) decreased by (without duplication) (i) any non-cash gains increasing
Consolidated Net Income of such Person and such subsidiaries for such period,
excluding any non-cash gains to the extent they represent the reversal of an
accrual or reserve for a potential cash item that reduced EBITDA in any prior
period and (ii) the minority interest income consisting of subsidiary losses
attributable to minority Capital Stock of third parties in any non-Wholly-Owned
Subsidiary to the extent such minority interest income is included in
Consolidated Net Income; and

(c) increased or decreased by (without duplication):

(i) any net loss or gain resulting in such period from Hedging Obligations and
the application of ASC 815 and IAS 39 and their respective related
pronouncements and interpretations; plus or minus, as applicable, and

(ii) any net loss or gain resulting in such period from currency translation
losses or gains related to currency remeasurements of indebtedness (including
any net loss or gain resulting from Hedge Agreements for currency exchange
risk).

Notwithstanding anything to the contrary herein, (x) “EBITDA” for all purposes
of this Agreement and the other Loan Documents shall be calculated as if such
Person and its Restricted Subsidiaries have fully adopted and applied ASC 606
and its related pronouncements and interpretations whether or not such Person
and its Restricted Subsidiaries have actually adopted and applied ASC 606 and
its related pronouncements and interpretations at the time of such calculation
and (y) it is agreed that for the purpose of this Agreement for any period that
includes the fiscal quarters ended on or about December 31, 2017, September 30,
2017, June 30, 2017 or March 31, 2017 (i) EBITDA for the fiscal quarter ended on
or about December 31, 2017 shall be deemed to be $40,500,000, (ii) EBITDA for
the fiscal quarter ended on or about September 30, 2017 shall be deemed to be
$33,400,000, (iii) EBITDA for the fiscal quarter ended on or about June 30, 2017
shall be deemed to be $26,500,000 and (iv) EBITDA for the fiscal quarter ended
on or about March 31, 2017 shall be deemed to be $34,600,000 in each case, as
adjusted in accordance with Section 1.11.

“ECF Percentage” shall mean, with respect to any fiscal year, 50%; provided,
however, if the Consolidated First Lien Leverage Ratio as of the end of a fiscal
year is (a) less than or equal to 4.75:1.00 but greater than 4.25:1.00, then the
ECF Percentage with respect to such fiscal year shall mean 25% and (b) less than
or equal to 4.25:1.00, then the ECF Percentage with respect to such fiscal year
shall mean 0%.

“ECF Prepayment Amount” shall have the meaning assigned to such term in
Section 2.13(c).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

-21-



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” shall mean April 30, 2018.

“Effective Date Dividend” shall mean the distribution by the Borrower to its
direct or indirect equity holders of the Capital Stock of LifeWorks UK Holding
Company Limited, a private limited company incorporated under the laws of
England and Wales.

“Effective Date Mergers” shall mean (a) the merger of Ceridian Holding II LLC, a
Delaware limited liability company, into the Borrower, with the Borrower being
the surviving entity of such merger, (b) the merger of Foundation Holding LLC, a
Delaware limited liability company, into Ceridian LLC, with Ceridian LLC being
the surviving entity of such merger, and the subsequent merger of Ceridian LLC
into the Borrower, with the Borrower being the surviving entity of such merger
and (c) the merger of Ceridian Holding LLC, a Delaware limited liability
company, into the Borrower, with the Borrower being the surviving entity of such
merger.

“Effective Date Refinancing” shall mean (a) all indebtedness for borrowed money
that is outstanding under the Existing Credit Agreement will be repaid in full
(or in the case of letters of credit issued under the Existing Credit Agreement,
at the election of the Borrower, replaced, backstopped or incorporated or
“grandfathered” into this Agreement) and all commitments, liens and security
interests under the Existing Credit Agreement shall be terminated and released
and (b) the delivery of irrevocable notice for the repayment or redemption of
the HCM 2021 Notes, accompanied by sufficient cash deposits to discharge and
satisfy in full the HCM 2021 Notes.

“Effective Yield” shall mean, as to any Indebtedness, the effective yield on
such Indebtedness as determined by the Administrative Agent in consultation with
the Borrower in a manner consistent with generally accepted financial practices,
taking into account the applicable (a) interest rate margins, (b) any interest
rate floors or similar devices (subject to the proviso set forth below), (c) any
amendment to the relevant interest rate margins and interest rate floors prior
to the applicable date of determination and (d) original issue discount and
upfront or similar fees (based on an assumed four-year average life to maturity
or, if lesser, remaining average life to maturity) paid directly by the Borrower
generally to all relevant lenders ratably, but excluding any arrangement,
structuring, commitment, underwriting, ticking, unused line and/or amendment fee
or other fee payable in connection therewith that are not generally shared with
the relevant lenders and customary consent fees paid generally to consenting
lenders; provided, however, that (A) to the extent that the Adjusted LIBO Rate
(with an Interest Period of three months) or Alternate Base Rate (without giving
effect to any floor specified in the definition thereof) is less than any floor
applicable to the Term Loans in respect of which the Effective Yield is being
calculated on the date on which the Effective Yield is determined, the amount of
the resulting difference will be deemed added to the interest rate margin
applicable to the relevant Indebtedness for purposes of calculating the
Effective Yield and (B) to the extent that the Adjusted LIBO Rate (for a period
of three months) or Alternate Base Rate (without giving effect to any floor
specified in the definition thereof) is greater than any applicable floor on the
date on which the Effective Yield is determined, the floor will be disregarded
in calculating the Effective Yield. All such determinations made by the
Administrative Agent shall, absent manifest error, be final, conclusive and
binding on the Borrower and the Lenders and the Administrative Agent shall have
no liability to any Person with respect to such determination absent gross
negligence or willful misconduct.

 

-22-



--------------------------------------------------------------------------------

“Eligible Assignee” shall mean (a) any Lender, (b) any commercial bank,
insurance company, or finance company, financial institution, any fund that
invests in loans or any other “accredited investor” (as defined in Regulation D
of the Securities Act), (c) any Affiliate of any Lender, (d) any Approved Fund
of any Lender or (e) to the extent permitted under Section 9.04(k), any
Affiliated Lender or any Debt Fund Affiliate; provided that in any event,
“Eligible Assignee” shall not include (i) any natural person, (ii) any
Disqualified Institution or (iii) except as permitted under Section 9.04(k), the
Borrower or any of its Affiliates.

“Engagement Letter” shall mean the amended and restated engagement and fee
letter, dated April 13, 2018 among, inter alias, the Borrower and the Arrangers.

“Environmental Laws” shall mean all applicable Federal, state, local and foreign
laws (including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives and orders (including consent orders), having the
force and effect of law, in each case, relating to protection of the
environment, natural resources, or to human health and safety as it relates to
environmental protection.

“Equity Cure Proceeds” shall mean the proceeds received by the Borrower in
respect of any Cure Amount.

“Equity Offering” shall mean any public or private sale of common stock or
Preferred Stock of the Borrower or of a direct or indirect parent of the
Borrower (excluding Disqualified Stock), other than:

(a) public offerings with respect to any such Person’s common stock registered
on Form S-8;

(b) issuances to the Borrower or any subsidiary of the Borrower; and

(c) any such public or private sale that constitutes an Excluded Contribution.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is under common control with any Loan Party under Section 414 of the Code
or Section 4001 of ERISA.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived, with respect to a Pension Plan, (b) any
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, or the failure to satisfy any
statutory funding requirement that results in a Lien, with respect to a Pension
Plan, (c) the incurrence by any Loan Party or an ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan or the withdrawal or partial withdrawal of any Loan Party or an ERISA
Affiliate from any Pension Plan or Multiemployer Plan, (d) the filing or a
notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the receipt by any Loan
Party or any ERISA Affiliate from the PBGC or a plan administrator of any notice
of intent to terminate any Pension Plan or Multiemployer Plan or to appoint a
trustee to administer any Pension Plan, (e) the adoption of any amendment to a
Pension Plan that would require the provision of security pursuant to the Code,
ERISA or other applicable law, (f) the receipt by any Loan Party or any ERISA
Affiliate of any notice concerning statutory liability arising from the
withdrawal or partial withdrawal of any Loan Party or any ERISA Affiliate from a
Multiemployer Plan or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, (g) the occurrence of a “prohibited transaction” (within the meaning
of Section 4975 of the Code) with respect to which the Borrower or any
Restricted Subsidiary is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which the Borrower or any
Restricted Subsidiary could reasonably be expected to have any liability,
(h) any event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of any Pension

 

-23-



--------------------------------------------------------------------------------

Plan or Multiemployer Plan or the appointment of a trustee to administer any
Pension Plan or (i) any other extraordinary event or condition with respect to a
Pension Plan or Multiemployer Plan which could reasonably be expected to result
in a Lien or any acceleration of any statutory requirement to fund all or a
substantial portion of the unfunded accrued benefit liabilities of such plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“EURIBO Rate” shall mean, with respect to any EURIBOR Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (Brussels time) on the date that is 2 Business Days
prior to the commencement of such Interest Period by reference to the Banking
Federation of the European Union that appears on the Reuters Page EURIBOR-01 for
deposits in Euros (or such other comparable page as may, in the opinion of the
Administrative Agent, replace such page for the purpose of displaying such
rates) for a period equal to such Interest Period and for an amount
approximately equal to the proposed EURIBOR Borrowing; provided that to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “EURIBO Rate” shall be the interest rate per
annum determined by the Administrative Agent to be the average of the rates per
annum at which deposits in Euro are offered for such relevant Interest Period
and for an amount approximately equal to the proposed EURIBOR Borrowing to major
banks in the European interbank market by the Administrative Agent at
approximately 11:00 a.m. (Brussels time) on the date that is 2 Business Days
prior to the beginning of such Interest Period.

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan is, or the Loans comprising such Borrowing are, bearing interest at a
rate determined by reference to the Adjusted EURIBO Rate.

“Euro” shall mean the single currency of the Participating Member States.

“Eurocurrency Rate”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate, the Adjusted EURIBO
Rate or the Adjusted Sterling LIBO Rate.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan is, or the Loans comprising such Borrowing are, bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean, for any fiscal year of the Borrower, the excess
of:

(a) the sum, without duplication, of

(i) EBITDA (without giving effect to clause (a)(xi) of the definition thereof);
it being understood, for avoidance of doubt, that the Cure Amount shall not
increase EBITDA for purposes of this definition;

(ii) reductions to working capital of the Borrower and its Restricted
Subsidiaries (i.e., the decrease, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such fiscal year), but excluding
any such reductions in working capital arising from the acquisition of any
Person by the Borrower and/or the Restricted Subsidiaries;

(iii) foreign currency translation gains received in cash related to currency
remeasurements of indebtedness (including any net cash gain resulting from Hedge
Agreements for currency exchange risk), to the extent not otherwise included in
calculating EBITDA;

 

-24-



--------------------------------------------------------------------------------

(iv) net cash gains resulting in such period from Hedging Obligations and the
application of ASC 815 and IAS 39 and their respective pronouncements and
interpretations, to the extent not otherwise included in calculating EBITDA;

(v) extraordinary, unusual or nonrecurring cash gains (other than gains on Asset
Sales), to the extent not otherwise included in calculating EBITDA; and

(vi) to the extent not otherwise included in calculating EBITDA, cash gains from
any sale or disposition outside the ordinary course of business (excluding gains
from Prepayment Asset Sales to the extent an amount equal to the Net Cash
Proceeds therefrom was applied to the prepayment of Term Loans pursuant to
Section 2.13(b));

minus

(b) the sum, without duplication, of

(i) the amount of any Taxes, including Taxes based on income, profits or
capital, state, franchise, property and similar Taxes, foreign withholding Taxes
and foreign unreimbursed value added Taxes (to the extent added in calculating
EBITDA), including penalties and interest related to any such Tax or arising
from any Tax examination, and including pursuant to any Tax sharing arrangement
or as a result of any intercompany distribution, in each case, payable in cash
by the Borrower and its Restricted Subsidiaries (to the extent not otherwise
deducted in calculating EBITDA), including payments made pursuant to any tax
sharing agreements or arrangements among the Borrower, its Restricted
Subsidiaries and any direct or indirect parent company of the Borrower (so long
as such tax sharing payments are attributable to the operations of the Borrower
and its Restricted Subsidiaries);

(ii) Consolidated Interest Expense, including costs of surety bonds in
connection with financing activities (to the extent included in Consolidated
Interest Expense), to the extent payable in cash and not otherwise deducted in
calculating EBITDA;

(iii) foreign currency translation losses payable in cash related to currency
remeasurements of indebtedness (including any net cash loss resulting from Hedge
Agreements for currency risk), to the extent not otherwise deducted in
calculating EBITDA;

(iv) without duplication of amounts deducted pursuant to this clause (iv) or
clause (xviii) below in respect of a prior fiscal year, Capital Expenditures of
the Borrower and its subsidiaries made in cash prior to the date the Excess Cash
Flow prepayment is required to be made pursuant to Section 2.13(c), to the
extent financed with Internally Generated Cash;

(v) repayments of long-term Indebtedness (including (A) the principal component
of Capitalized Lease Obligations, (B) the amount of repayment of Loans pursuant
to Section 2.11 (but excluding, for the avoidance of doubt, prepayments of Loans
deducted pursuant to clause (ii) of Section 2.13(c)), any Receivables Facility
and, to the extent made with the Net Cash Proceeds of a Prepayment Asset Sale
that resulted in an increase to Consolidated Net Income and not in excess of the
amount of such increase, pursuant to Section 2.13(b), but excluding all other
prepayments of the Loans and (C) the aggregate amount of any premium, make-whole
or penalties paid in connection with any such repayments of Indebtedness), made
by the Borrower and its Restricted Subsidiaries, but only to the extent that
such repayments (x) by their terms cannot be reborrowed or redrawn and (y) are
not financed with the proceeds of long-term Indebtedness (other than revolving
Indebtedness);

 

-25-



--------------------------------------------------------------------------------

(vi) additions to working capital (i.e., the increase, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year),
but excluding any such additions to working capital arising from the acquisition
of any Person by the Borrower and/or the Restricted Subsidiaries;

(vii) without duplication of amounts deducted pursuant to this clause (vii) or
clause (xviii) below in respect of a prior fiscal year, the amount of
Investments (other than Permitted Investments in (x) Cash Equivalents and
Government Securities and (y) the Borrower or any of its Restricted
Subsidiaries) made by the Borrower and its Restricted Subsidiaries, in cash,
prior to the date the Excess Cash Flow prepayment is required to be made
pursuant to Section 2.13(c) to the extent such Investments were financed with
Internally Generated Cash;

(viii) letter of credit fees paid in cash, to the extent not otherwise deducted
in calculating EBITDA;

(ix) extraordinary, unusual or nonrecurring cash charges, to the extent not
otherwise deducted in calculating EBITDA;

(x) cash fees and expenses incurred in connection with the Transactions, any
Investment, any disposition, any recapitalization, any Equity Offering, the
issuance of any Indebtedness or any exchange, refinancing or other early
extinguishment of Indebtedness permitted by this Agreement (in each case,
whether or not consummated and whether or not permitted by this Agreement);

(xi) cash charges added to EBITDA pursuant to the definition thereof and/or
excluded from the calculation of Consolidated Net Income pursuant to the
definition thereof;

(xii) the amount of management, monitoring, consulting and advisory fees and
related expenses paid to the Sponsors permitted by Section 6.06, to the extent
not otherwise deducted in calculating EBITDA;

(xiii) the amount of Restricted Payments made by the Borrower to the extent that
such Restricted Payments were financed with Internally Generated Cash;

(xiv) cash expenditures in respect of Hedging Obligations (including net cash
losses resulting in such period from Hedging Obligations and the application of
ASC 815 and IAS 39 and their respective pronouncements and interpretations), to
the extent not otherwise deducted in calculating EBITDA;

(xv) to the extent added to Consolidated Net Income, cash losses from any sale
or disposition outside the ordinary course of business;

(xvi) cash payments by the Borrower and its Restricted Subsidiaries in respect
of long-term liabilities (other than Indebtedness) of the Borrower and its
Restricted Subsidiaries;

(xvii) the aggregate amount of expenditures actually made by the Borrower and
its Restricted Subsidiaries in cash (including expenditures for the payment of
financing fees) to the extent that such expenditures are not expensed; and

 

-26-



--------------------------------------------------------------------------------

(xviii) without duplication of amounts deducted from Excess Cash Flow in respect
of a prior fiscal year, the aggregate consideration required to be paid in cash
by the Borrower and its Restricted Subsidiaries pursuant to binding contracts or
other legal obligations (the “Contract Consideration”) entered into prior to or
during such fiscal year relating to Investments (other than Investments in
(x) Cash Equivalents and Government Securities and (y) the Borrower or any of
its Restricted Subsidiaries) and/or Capital Expenditures to be consummated or
made plus cash restructuring expenses to be incurred, in each case, during the
period of 4 consecutive fiscal quarters of the Borrower following the end of
such fiscal year; provided that to the extent the aggregate amount of Internally
Generated Cash actually utilized to finance such Capital Expenditures or
Investments during such period of 4 consecutive fiscal quarters is less than the
Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of 4 consecutive
fiscal quarters;

“Excess Cash Flow Period” shall mean (a) the first full fiscal year ending after
the Effective Date and (b) each fiscal year thereafter.

“Excess Permitted Refinancing Amounts” shall have the meaning assigned to such
term in the definition of “Refinancing Indebtedness”.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Contributions” shall mean net cash proceeds, marketable securities or
Qualified Proceeds received by or contributed to the Borrower (other than Equity
Cure Proceeds) from,

(a) contributions to its common equity capital, and

(b) the sale (other than to the Borrower or a Subsidiary of the Borrower or to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement of the Borrower or a Subsidiary of the
Borrower) of Capital Stock (other than Disqualified Stock and Designated
Preferred Stock) of the Borrower,

in each case, designated as Excluded Contributions pursuant to an Officer’s
Certificate on the date such capital contributions are made or the date such
Capital Stock are sold, as the case may be, which are excluded from the
calculation of the Restricted Payment Applicable Amount.

“Excluded Subsidiary” shall mean:

(a) (i) any Foreign Subsidiary or (ii) any subsidiary that is not a Wholly-Owned
Subsidiary,

(b) any Immaterial Subsidiary,

(c) any subsidiary that is prohibited by contractual obligations from
guaranteeing the Obligations,

(d) any Restricted Subsidiary acquired pursuant to a Permitted Investment or an
acquisition permitted by Section 6.03 financed with secured Indebtedness
permitted to be incurred pursuant to Section 6.01(b)(xi) (but only to the extent
such Indebtedness is otherwise permitted to be secured under paragraph (t) of
the definition of Permitted Liens) or Section 6.01(b)(xviii) and each Restricted
Subsidiary thereof that guarantees such Indebtedness; provided that each such
Restricted Subsidiary shall cease to be an Excluded Subsidiary under this clause
(d) if such secured Indebtedness is repaid or becomes unsecured or if such
Restricted Subsidiary ceases to guarantee such secured Indebtedness, as
applicable,

 

-27-



--------------------------------------------------------------------------------

(e) any subsidiary that is a special purpose entity formed for the sole purpose
of holding Customer Funds in a fiduciary capacity,

(f) any Receivables Subsidiary,

(g) any Domestic Subsidiary that is a disregarded entity for U.S. federal income
tax purposes the sole asset of which are Capital Stock of Foreign Subsidiaries,

(h) any direct or indirect Domestic Subsidiary of a direct or indirect Foreign
Subsidiary of the Borrower and

(i) any other subsidiary with respect to which, in the reasonable judgment of
the Administrative Agent and the Borrower (as specified in writing by such
Persons), the burden or cost or of providing a guarantee of the Obligations or a
Lien to secure such guarantee shall outweigh the benefits to be afforded
thereby.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income Taxes imposed
on (or measured by) its income or capital Taxes and franchise (and similar)
Taxes imposed on it in lieu of income Taxes pursuant to the laws of the
jurisdiction in which such recipient is organized or in which the principal
office or applicable lending office of such recipient is located (or any
political subdivision thereof), (b) any branch profits Taxes imposed by the
United States of America or any similar Tax imposed by any other jurisdiction
described in clause (a) above, (c) in the case of a recipient (other than an
assignee pursuant to a request by the Borrower under Section 2.22(a)), any
withholding Tax that (i) is imposed on amounts payable to such recipient at the
time such recipient becomes a party to this Agreement (or designates a new
lending office) or (ii) is attributable to such recipient’s failure to comply
with Section 2.21(e) or (f), as applicable, except in the case of clause
(i) above to the extent that such recipient (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.21(a) and (d) any U.S. federal withholding Tax imposed
pursuant to FATCA.

“Excluded Term Loans” shall mean, collectively, Other Term Loans and Incremental
Term Loans that are junior in right of payment and/or security to the Initial
Term Loans as set forth in Section 2.26 and 2.27, as the case may be.

“Existing Credit Agreement” shall mean the credit agreement, dated as of
November 14, 2014, among the Borrower, the lenders party thereto from time to
time, DBNY as administrative agent and collateral agent, Deutsche Bank AG Canada
Branch as Canadian sub-agent and the other agents and parties party thereto from
time to time.

“Existing Letters of Credit” means any letter of credit previously issued that
(a) will remain outstanding on and after the Effective Date and (b) is listed on
Schedule 1.01(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof, whether in existence on
the date hereof or promulgated thereafter, and any applicable intergovernmental
agreement or treaty with respect thereto and applicable official implementing
guidance thereunder.

“FCPA” shall mean the United States Foreign Corrupt Practices Act of 1977, as
amended.

 

-28-



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” shall mean, for any day, the greater of (a) the
rate calculated by the Federal Reserve Bank of New York based on such day’s
Federal funds transactions by depository institutions (as determined in such
manner as the Federal Reserve Bank of New York shall set forth on its public
website from time to time) and published on the next succeeding Business Day by
the Federal Reserve Bank of New York as the Federal funds effective rate;
provided if no such rate is so published on such next succeeding Business Day,
the Federal Funds Effective Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as reasonably determined
by the Administrative Agent and (b) 0%.

“Fees” shall mean the Commitment Fees, the Administration Fee, the L/C
Participation Fees and the Issuing Bank Fees.

“Financial Officer” of any Person shall mean the chief executive officer, chief
financial officer, any vice president, principal accounting officer, treasurer,
assistant treasurer or controller of such Person or any officer performing
duties customarily associated with the foregoing offices.

“First Lien Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit H-1 hereto, with (i) any immaterial changes
(as determined in the Administrative Agent’s sole discretion) thereto as the
Borrower and the Administrative Agent may agree in their respective reasonable
discretion and/or (ii) any material changes thereto as the Borrower and the
Administrative Agent may agree in their respective reasonable discretion, which
material changes are posted for review by the Lenders and deemed acceptable if
the Required Lenders have not objected thereto within five Business Days
following the date on which such changes are posted for review.

“Fixed Amount” has the meaning assigned to such term in Section 1.11(e).

“Fixed Charges” shall mean, with respect to any Person for any period, the sum,
without duplication, of:

(a) Consolidated Interest Expense of such Person and Restricted Subsidiaries for
such period; plus

(b) all cash dividends or other distributions paid to any Person other than such
Person or any such Subsidiary (excluding items eliminated in consolidation) on
any series of Preferred Stock of the Borrower or a Restricted Subsidiary during
such period; plus

(c) all cash dividends or other distributions paid to any Person other than such
Person or any such Subsidiary (excluding items eliminated in consolidation) on
any series of Disqualified Stock of the Borrower or a Restricted Subsidiary
during such period.

“Flood Laws” means, collectively, (i) the National Flood Insurance Reform Act of
1994 (which comprehensively revised the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973), (ii) the Flood Insurance Reform Act
of 2004, and (iii) the Biggert-Waters Flood Insurance Reform Act of 2012.

“Foreign Lender” shall mean any Lender or Issuing Bank that is organized under
the laws of a jurisdiction other than that in which the Borrower is located,
unless such Lender or Issuing Bank is a disregarded entity for U.S. federal
income tax purposes owned by a non-disregarded U.S. entity. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

-29-



--------------------------------------------------------------------------------

“Foreign Plan” shall mean any pension plan, fund or other similar program (other
than a government-sponsored plan) that covers employees of any Loan Party and/or
any of its Restricted Subsidiaries who are employed outside of the United States
and either (i) is subject to any statutory funding requirement as to which the
failure to satisfy such statutory funding requirement results in a Lien or other
statutory requirement permitting any governmental authority to accelerate the
obligation of the Borrower or any Restricted Subsidiary to fund all or a
substantial portion of the unfunded, accrued benefit liabilities of such plan,
or (ii) is or is intended to be a “registered pension plan” as such term is
defined in the Income Tax Act (Canada).

“Foreign Subsidiary” shall mean any subsidiary that is not a Domestic
Subsidiary.

“Fund” means any Person (other than a natural Person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course of its activities.

“GAAP” shall mean United States generally accepted accounting principles.

“Government Securities” shall mean securities that are:

(a) direct obligations of the United States of America for the timely payment of
which its full faith and credit is pledged; or

(b) obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States of America the timely payment of which
is unconditionally guaranteed as a full faith and credit obligation by the
United States of America, which, in either case, are not callable or redeemable
at the option of the issuer thereof, and shall also include a depository receipt
issued by a bank (as defined in Section 3(a)(2) of the Securities Act), as
custodian with respect to any such Government Securities or a specific payment
of principal of or interest on any such Government Securities held by such
custodian for the account of the holder of such depository receipt; provided
that (except as required by law) such custodian is not authorized to make any
deduction from the amount payable to the holder of such depository receipt from
any amount received by the custodian in respect of the Government Securities or
the specific payment of principal of or interest on the Government Securities
evidenced by such depository receipt.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit D, among the Loan Parties party
thereto and the Collateral Agent for the benefit of the Secured Parties referred
to therein.

“Guarantors” shall mean the Subsidiary Guarantors.

“Hazardous Materials” shall mean any material, substance or waste classified,
characterized or regulated as “hazardous,” “toxic,” “pollutant” or “contaminant”
under any Environmental Laws.

“HCM 2021 Notes” shall mean the Borrower’s 11% Senior Notes due 2021 in the
original principal amount of $475,000,000 (and includes any Registered
Equivalent Notes).

 

-30-



--------------------------------------------------------------------------------

“Hedge Agreement” shall mean any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, commodity swap agreement, commodity
cap agreement, commodity collar agreement, foreign exchange contract, currency
swap agreement or similar agreement.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Hedge Agreement.

“IAS” shall mean the International Accounting Standards promulgated by the
International Accounting Standards Committee.

“Immaterial Subsidiary” shall mean all Restricted Subsidiaries of the Borrower
from time to time for which (i) the assets of all relevant Restricted
Subsidiaries constitute 5.0% or less than the Total Assets of the Borrower and
its Restricted Subsidiaries on a consolidated basis, and (ii) the consolidated
revenue of all relevant Restricted Subsidiaries accounts for less than 5.0% of
the consolidated revenue of the Borrower and its Restricted Subsidiaries on a
consolidated basis, in each case determined as of the last day of the most
recently ended Test Period.

“Incremental Amendment” shall have the meaning assigned to such term in
Section 2.26(b).

“Incremental Equivalent Debt” shall mean Permitted First Priority Incremental
Equivalent Debt, Permitted Junior Priority Incremental Equivalent Debt and
Permitted Unsecured Incremental Equivalent Debt

“Incremental Facility Closing Date” shall mean the date on which any Incremental
Amendment becomes effective in accordance with the terms hereof and thereof.

“Incremental Revolving Credit Commitments” shall have the meaning assigned to
such term in Section 2.26(a).

“Incremental Revolving Loans” shall mean the revolving loans made pursuant to
any Incremental Revolving Credit Commitment of a given Series.

“Incremental Term Facility” shall have the meaning assigned to such term in
Section 2.26(a).

“Incremental Term Loan Lender” shall mean a Lender with an outstanding
Incremental Term Loan of a given Series.

“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.26(a).

“Incurrence-Based Amount” has the meaning assigned to such term in
Section 1.11(e).

“Indebtedness” shall mean, with respect to any Person, without duplication:

(a) any indebtedness (including principal and premium) of such Person, whether
or not contingent:

(i) in respect of borrowed money;

(ii) evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof);

 

-31-



--------------------------------------------------------------------------------

(iii) representing the balance deferred and unpaid of the purchase price of any
property (including Capitalized Lease Obligations), except (A) any such balance
that constitutes a trade payable or similar obligation to a trade creditor, in
each case accrued in the ordinary course of business and (B) liabilities accrued
in the ordinary course of business; or

(iv) representing any Hedging Obligations; if and to the extent that any of the
foregoing Indebtedness (other than letters of credit, bankers’ acceptances and
Hedging Obligations) would appear as a liability upon a balance sheet (excluding
the footnotes thereto) of such Person prepared in accordance with GAAP;

(b) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (a) of a third Person (whether or not such items
would appear upon the balance sheet of such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business; and

(c) to the extent not otherwise included, the obligations of the type referred
to in clause (a) of a third Person secured by a Lien on any asset owned by such
first Person, whether or not such Indebtedness is assumed by such first Person;

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (x) Contingent Obligations incurred in the ordinary course
of business and (y) obligations under or in respect of any Receivables Facility.
The amount of Indebtedness of any person under clause (c) above shall be deemed
to equal the lesser of (x) the aggregate unpaid amount of such Indebtedness
secured by such Lien and (y) the fair market value of the property encumbered
thereby as determined by such person in good faith.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged.

“Information” shall have the meaning assigned to such term in Section 9.16.

“Initial Revolving Credit Commitments” shall mean, with respect to each
Revolving Credit Lender, the amount of its initial Revolving Credit Commitment
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Initial Revolving Credit Commitment”, as the same may be (a) reduced from time
to time pursuant to Section 2.09 or 2.22, (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04, (c)
increased from time to time pursuant to Section 2.26 or (d) reduced or increased
from time to time pursuant to Section 2.27.

“Initial Revolving Loans” shall mean the Revolving Loans made by Revolving
Credit Lenders pursuant to an Initial Revolving Credit Commitment.

“Initial Term Lender” shall mean, at any time, each Lender with an outstanding
Initial Term Loan.

“Initial Term Loans” shall have the meaning assigned to such term in
Section 2.01(a).

“Initial Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make Initial Term Loans hereunder as set forth on
Schedule 2.01 under the heading “Initial Term Loan Commitment”. The aggregate
amount of the Initial Term Loan Commitments as of the Effective Date is
$680,000,000.

 

-32-



--------------------------------------------------------------------------------

“Inside Maturity Amount” shall mean (a) the greater of $125,000,000 and 100% of
EBITDA of the Borrower as of the end of the most recently ended Test Period
minus (b) without duplication, the aggregate outstanding principal amount of
Indebtedness incurred in reliance on (i) clause (ii) of the proviso in the
definition of “Credit Agreement Refinancing Indebtedness”, (ii) clause (c) of
the definition of “Permitted First Priority Incremental Equivalent Debt”, (iii)
clause (c) of the definition of “Permitted First Priority Refinancing Debt”,
(iv) clause (c) of the definition of “Permitted Junior Priority Incremental
Equivalent Debt”, (v) clause (c) of the definition of “Permitted Second Lien
Refinancing Debt”, (vi) clause (b) of the definition of “Permitted Unsecured
Incremental Equivalent Debt”, (vii) clause (b) of the definition of “Permitted
Unsecured Refinancing Debt”, (viii) clause (b) of the definition of “Refinancing
Indebtedness”, (ix) Section 2.26 and (x) Section 6.01(b)(xiii)(B)(I) that, in
each case under this clause (b), (A) consists of debt for borrowed money of a
Loan Party and (B) (1) has a maturity date that is earlier than the Term Loan
Maturity Date and/or (2) has a Weighted Average Life to Maturity that is shorter
than the remaining Weighted Average Life to Maturity of any then-existing
tranche of Term Loans (without giving effect to any prepayment thereof).

“Intellectual Property Security Agreement” shall mean an Intellectual Property
Security Agreement executed on or after the Effective Date substantially in the
form of Exhibit F.

“Intercompany Subordination Agreement” shall mean the Intercompany Subordination
Agreement, substantially in the form attached as Exhibit G.

“Intercreditor Agreement” shall mean (a) with respect to any Indebtedness that
is secured on a pari passu basis with the Initial Term Loans, any First Lien
Intercreditor Agreement, (b) with respect to any Indebtedness that is junior to
the Initial Term Loans in right of security, any Second Lien Intercreditor
Agreement and/or (c) with respect to any Indebtedness, any other intercreditor
or subordination agreement or arrangement (which may take the form of a
“waterfall” or similar provision), as applicable, the terms of which are
(i) consistent with market terms (as determined by the Borrower and the
Administrative Agent in good faith) governing arrangements for the sharing
and/or subordination of liens and/or arrangements relating to the distribution
of payments, as applicable, at the time the relevant intercreditor or
subordination agreement or arrangement is proposed to be established in light of
the type of Indebtedness subject thereto and otherwise reasonably satisfactory
to the Borrower and the Administrative Agent or (ii) reasonably acceptable to
the Borrower and the Administrative Agent, which intercreditor or subordination
agreement or arrangement described in this clause (ii) is posted for review by
the Lenders and deemed acceptable if the Required Lenders have not objected
thereto within five Business Days following the date on which the same is posted
for review.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
any Swingline Loan denominated in US Dollars) of any Class and any Canadian
Prime Rate Loan (including any Swingline Loan denominated in Canadian Dollars)
of any Class, the last day of each March, June, September and December and
(b) with respect to any Eurocurrency Rate Loan or CDOR Rate Loan of any Class,
the last day of the Interest Period applicable to such Loan and, in the case of
a Eurocurrency Rate Borrowing or CDOR Rate Borrowing with an Interest Period of
more than 3 months’ duration, each day that would have been an Interest Payment
Date had successive Interest Periods of 3 months’ duration been applicable to
such Borrowing.

“Interest Period” shall mean, with respect to any Eurocurrency Rate Borrowing or
CDOR Rate Borrowing, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 3 or 6
months (or 12 months, if agreed to by all of the relevant Lenders, or less than
1 month if permitted by the Administrative Agent in its sole discretion)
thereafter, as the Borrower may elect; provided, however, that if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next

 

-33-



--------------------------------------------------------------------------------

calendar month, in which case such Interest Period shall end on the next
preceding Business Day. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Internally Generated Cash” shall mean any amount expended by the Borrower and
its Restricted Subsidiaries and not representing (a) a reinvestment by the
Borrower or any Restricted Subsidiaries of the Net Cash Proceeds of any
Prepayment Asset Sale outside the ordinary course of business or Property Loss
Event, (b) the proceeds of any issuance of long-term Indebtedness of the
Borrower or any Restricted Subsidiary (other than Indebtedness under any
revolving credit facility) or (c) any credit received by the Borrower or any
Restricted Subsidiary with respect to any trade in of property for substantially
similar property or any “like kind exchange” of assets.

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

“Investment Grade Securities” shall mean:

(a) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents);

(b) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among the Borrower and its subsidiaries;

(c) investments in any fund that invests exclusively in investments of the type
described in clauses (a) and (b) above which fund may also hold immaterial
amounts of cash pending investment or distribution; and

(d) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees of Indebtedness), advances, issuances of letters of credit or similar
financial accommodations or capital contributions (excluding accounts
receivable, trade credit, advances to customers, commission, travel, and similar
advances to directors, officers, members of management, employees or
consultants, in each case made in the ordinary course of business), purchases or
other acquisitions for consideration of Indebtedness or Capital Stock. The
amount of any Investment shall be deemed to be the amount originally invested,
without adjustment for subsequent increases or decreases in value or any
write-downs or write-offs thereof but giving effect to any repayments of
principal in the case of Investments in the form of loans and any return of
capital or return on Investment in the case of equity Investments (whether as a
distribution, dividend, redemption sale or otherwise but not in excess of the
amount of the initial Investment). For purposes of the definition of
“Unrestricted Subsidiary” and Section 6.03:

(a) “Investments” shall include the portion (proportionate to the Borrower’s
direct or indirect Capital Stock in such subsidiary) of the fair market value of
the net assets of a subsidiary of the Borrower at the time that such subsidiary
is designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such subsidiary as a Restricted Subsidiary, the Borrower or
applicable Restricted Subsidiary shall be deemed to continue to have a permanent
“Investment” in an Unrestricted Subsidiary in an amount (if positive) equal to:

 

-34-



--------------------------------------------------------------------------------

(i) the Borrower’s direct or indirect “Investment” in such subsidiary at the
time of such redesignation; less

(ii) the portion (proportionate to the Borrower’s direct or indirect Capital
Stock in such subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation; and

(b) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Borrower.

“IPO” shall mean the initial public offering by the Borrower of its shares of
common stock, pursuant to an effective Registration Statement on Form S-1.

“IRS” shall have the meaning assigned to such term in Section 2.21(e).

“Issuing Bank” shall mean as the context may require, (a) DBNY, acting through
any of its Affiliates or branches in their capacity as the issuer of Letters of
Credit hereunder, (b) any other Person that may become a Issuing Bank pursuant
to Section 2.25(i) or 2.25(k), with respect to Letters of Credit issued at the
time such Person was a Lender and (c) solely with respect to any Existing Letter
of Credit (and any amendment, renewal or extension thereof in accordance with
this Agreement), the Lender or Affiliate of a Lender that issued such Existing
Letter of Credit. Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates or branches, in which case the
term “Issuing Bank” shall include any such Affiliate or branch with respect to
Letters of Credit issued by such Affiliate or branch.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

“Judgment Currency” shall have the meaning provided in Section 9.21(a).

“Judgment Currency Conversion Date” shall have the meaning provided in
Section 9.21(a).

“Junior Lien Financing” shall mean (i) any Permitted Second Priority Refinancing
Debt, (ii) any Permitted Junior Priority Incremental Equivalent Debt, (iii) any
other Junior Lien Obligations and (iv) any Refinancing Indebtedness in respect
of any of the foregoing Indebtedness described in this definition that is
Secured Indebtedness, which, in the case of each of clauses (i), (ii), (iii) and
(iv), is Material Indebtedness.

“Junior Lien Financing Documentation” shall mean any indenture and/or other
agreement pertaining to Junior Lien Financing and all documentation delivered
pursuant thereto.

“Junior Lien Obligations” shall mean all obligations with respect to any
Indebtedness incurred in compliance with Section 6.01 (which may constitute
Subordinated Indebtedness), which Indebtedness and other obligations are secured
on a junior basis with the Obligations pursuant to the terms of an applicable
Intercreditor Agreement.

“L/C Backstop” shall mean, in respect of any Letter of Credit, (a) a letter of
credit delivered to an Issuing Bank which may be drawn by such Issuing Bank to
satisfy any obligations of the Borrower in respect of such Letter of Credit or
(b) cash or Cash Equivalents deposited with an Issuing Bank to satisfy any
obligation of the Borrower in respect of such Letter of Credit, in each case, on
terms and pursuant to arrangements (including, if applicable, any appropriate
reimbursement agreement) reasonably satisfactory to the respective Issuing Bank.

 

-35-



--------------------------------------------------------------------------------

“L/C Commitment” shall mean the commitment of an Issuing Bank to issue Letters
of Credit pursuant to Section 2.25; provided that with respect to any Issuing
Bank, to the extent the Borrower obtains Other Revolving Credit Commitments or
Incremental Revolving Credit Commitments for which such Issuing Bank does not
have a commitment or does not otherwise consent in writing thereto, then the L/C
Commitment of such Issuing Bank shall terminate on the later to occur of the
termination of the Class of Revolving Credit Commitments under which such
Issuing Bank has agreed to act as Issuing Bank or the date to which such Issuing
Bank has otherwise consented in writing.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” shall mean, at any time, the sum of (a) the aggregate Stated
Amount of all outstanding Letters of Credit at such time and (b) the aggregate
Principal Amount of all L/C Disbursements that have not yet been reimbursed at
such time. The L/C Exposure of any Revolving Credit Lender at any time shall
equal its Pro Rata Percentage of the aggregate L/C Exposure at such time.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“Latest Maturity Date” shall mean, at any date of determination, the latest
Maturity Date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity date of any Other Term Loan, any Other Term Loan
Commitment, any Other Revolving Credit Commitment, any Incremental Term Loans or
any Incremental Revolving Credit Commitment, in each case as extended in
accordance with this Agreement from time to time.

“Lenders” shall mean (a) the Persons listed in the Register as such as of the
Effective Date (other than any such Person that has ceased to be a party hereto
pursuant to an (i) Assignment and Acceptance, (ii) the operation of
Section 2.22(a) or (iii) the operation of Section 2.27) and (b) any Person that
has become a party hereto pursuant to an Assignment and Acceptance, an
Incremental Amendment or a Refinancing Amendment. Unless the context indicates
otherwise, the term “Lenders” shall include each Swingline Lender.

“Letter of Credit” shall mean any letter of credit issued for the account of the
Borrower pursuant to Section 2.25 and the Existing Letter of Credit.

“Letter of Credit Application” shall have the meaning assigned to such term in
Section 2.25(b).

“Letter of Credit Expiration Date” shall have the meaning assigned to such term
in Section 2.25(c).

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period,

(a) the rate per annum determined by the Administrative Agent at approximately
11:00 a.m. (London time) on the date that is 2 Business Days prior to the
commencement of such Interest Period by reference to the Reuters Screen LIBOR01
(or such other comparable page as may, in the opinion of the Administrative
Agent, replace such page for the purpose of displaying such rates) that displays
an average ICE Benchmark Administration interest settlement rate for deposits in
US Dollars (or the successor thereto if the ICE Benchmark Administration is no
longer making the applicable interest settlement rate available) for a period
equal to such Interest Period; or

(b) if the rate referred to in clause (a) is not available at such time for any
reason, then the “LIBO Rate” for such Interest Period shall be a comparable
successor rate per annum reasonably determined by the Borrower and the
Administrative Agent (each acting reasonably) that is, at such time, generally
accepted by the syndicated loan market for loans denominated in U.S. Dollars in
lieu of the “LIBO Rate” and approved by the Lenders; provided, that the Lenders
shall be deemed to have approved such successor rate if the Required Lenders
have not objected in writing thereto within five Business Days of receipt of
notice thereof (notwithstanding anything in Section 9.02 to the contrary) or

 

-36-



--------------------------------------------------------------------------------

(c) to the extent that an interest rate is not ascertainable pursuant to the
foregoing clauses (a) or (b), the “LIBO Rate” shall be the interest rate per
annum determined by the Administrative Agent to be the average of the rates per
annum at which deposits in US Dollars are offered for such relevant Interest
Period by major banks in the London interbank market in London, England to the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is 2 Business Days prior to the beginning of such Interest Period.

“Lien” shall mean, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any option or other
agreement to give a security interest therein, any lease giving rise to a
Capitalized Lease Obligations and having substantially the same economic effect
as any of the foregoing and any filing of or agreement to give any financing
statement under the UCC (or equivalent statutes) of any jurisdiction, in each
case, in the nature of security; provided that in no event shall an operating
lease be deemed to constitute a Lien.

“Limited Condition Acquisition” shall mean any permitted Investment that
constitutes an acquisition (other than an intercompany Investment) by the
Borrower or one or more of the Restricted Subsidiaries whose consummation is not
conditioned on the availability of, or on obtaining, third party financing.

“Loan Documents” shall mean this Agreement, the Security Documents, and on and
after the execution thereof, any Intercreditor Agreement and the promissory
notes, if any, executed and delivered pursuant to Section 2.04(e).

“Loan Parties” shall mean the Borrower and the Subsidiary Guarantors.

“Loans” shall mean the Revolving Loans, the Term Loans and the Swingline Loans.

“Management Investors” shall have the meaning assigned to such term in the
definition of “Permitted Investors”.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall (a) a material adverse effect on the ability of
the Loan Parties (taken as a whole) to perform their respective payment
obligations under the Loan Documents or (b) a material adverse effect on the
rights and remedies (taken as a whole) of the Agents under the Loan Documents.

“Material Debt Documentation” shall mean any documentation governing any Junior
Lien Financing, any Permitted First Priority Incremental Equivalent Debt, any
Permitted First Priority Refinancing Debt, any Permitted Unsecured Refinancing
Debt, any Subordinated Financing or any Refinancing Indebtedness in respect of
any of the foregoing Indebtedness, in each case to the extent the applicable
Indebtedness constitutes Material Indebtedness of the Borrower or any Restricted
Subsidiary.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or Hedging Obligations, of any one or more of the Borrower
and its Restricted Subsidiaries, in each case in an aggregate principal amount
greater than or equal to $50,000,000. For purposes of determining “Material
Indebtedness”, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Hedging Obligation at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Restricted Subsidiary would be required to pay if the relevant
hedging agreement were terminated at such time.

 

-37-



--------------------------------------------------------------------------------

“Maturity Date” shall mean (a) with respect to the Revolving Credit Commitments
of any Class and the Revolving Credit Exposure thereunder, the Revolving Credit
Maturity Date for such Class of such Revolving Credit Commitments and related
Revolving Credit Exposure and (b) with respect to the Term Loans of any Class,
the Term Loan Maturity Date for such Class of such Term Loans.

“Maximum Incremental Amount” shall mean an amount equal to:

(a) (i) the greater of (A)$125,000,000 and (B) 100% of EBITDA of the Borrower as
of the end of the most recently ended Test Period less (ii) the aggregate
principal amount of all Credit Increases and Incremental Equivalent Debt
incurred or issued in reliance on this paragraph (a); plus

(b) in the case of any Credit Increase that effectively extends the Maturity
Date with respect to any Class of Loans and/or commitments hereunder, an amount
equal to the portion of the relevant Class of Loans or commitments that will be
replaced by such Credit Increase; plus

(c) in the case of any Credit Increase that effectively replaces any Revolving
Credit Commitment or Incremental Revolving Credit Commitment terminated in
accordance with Section 2.22, an amount equal to the relevant terminated
Revolving Credit Commitment or Incremental Revolving Credit Commitment; plus

(d) the amount of any optional prepayment of any Loan in accordance with
Section 2.12 and/or the amount of any permanent reduction of any Revolving
Credit Commitment or Incremental Revolving Credit Commitment or the amount paid
in Cash in respect of any reduction in the outstanding amount of any Term Loan
resulting from any assignment of such Term Loan to (or purchase of such Term
Loan by) the Borrower and/or any Restricted Subsidiary so long as, in the case
of any optional prepayment or purchase, such prepayment was not funded with the
proceeds of any long-term Indebtedness (other than revolving Indebtedness); plus

(e) up to an additional amount of Incremental Term Loans, Revolving Commitment
Increases, Incremental Revolving Credit Commitments, Permitted First Priority
Incremental Equivalent Debt and/or Permitted Junior Priority Incremental
Equivalent Debt and/or Permitted Unsecured Incremental Equivalent Debt, so long
as, in the case of this paragraph (e) only:

(i) if such Indebtedness is secured by Liens on the Collateral that rank pari
passu with the Liens on the Collateral securing the Initial Term Loans, the
Consolidated First Lien Leverage Ratio (determined without netting the cash
proceeds of any such Indebtedness being so incurred for the purposes of such
calculation) is no more than the greater of (A) 5.00:1.00 and (B) if such
Indebtedness is incurred in connection with an acquisition or similar
Investment, the Consolidated First Lien Leverage Ratio, in each case, as of the
last day of the most recently ended Test Period, determined on the applicable
Incremental Facility Closing Date, after giving effect to any such incurrence or
issuance on a pro forma basis (and, in each case, with respect to any
Incremental Revolving Credit Commitment, assuming a borrowing of the maximum
amount of Loans available thereunder);

(ii) if such Indebtedness is secured by Liens on the Collateral that rank junior
in priority to the Liens on the Collateral securing the Initial Term Loans, the
Consolidated Secured Leverage Ratio (determined without netting the cash
proceeds of any such Indebtedness being so incurred for the purposes of such
calculation) is no more than the greater of (A) 5.75:1.00 and (B) if such
Indebtedness is incurred in connection with an acquisition or similar
Investment, the Consolidated Secured Leverage Ratio, in each case, as of the
last day of the most recently ended Test Period, determined on the applicable
Incremental Facility Closing Date, after giving effect to any such incurrence or
issuance on a pro forma basis; and

 

-38-



--------------------------------------------------------------------------------

(iii) if such Indebtedness is unsecured, at the election of the Borrower, either
(A) the Consolidated Leverage Ratio (determined without netting the cash
proceeds of any such Indebtedness being so incurred for the purposes of such
calculation) is no more than the greater of (I) 6.00:1.00 and (II) if such
Indebtedness is incurred in connection with an acquisition or similar
Investment, the Consolidated Leverage Ratio, in each case, as of the last day of
the most recently ended Test Period, determined on the applicable Incremental
Facility Closing Date, after giving effect to any such incurrence or issuance on
a pro forma basis or (B) the Consolidated Interest Coverage Ratio (determined
without netting the cash proceeds of any such Indebtedness being so incurred for
the purposes of such calculation) is greater than the lesser of (I) 2.00:1.00
and (II) if such Indebtedness is incurred in connection with an acquisition or
similar Investment, the Consolidated Interest Coverage Ratio, in each case, as
of the last day of the most recently ended Test Period, determined on the
applicable Incremental Facility Closing Date, after giving effect to any such
incurrence or issuance on a pro forma basis;

provided that:

(i) any Credit Increase and/or Incremental Equivalent Debt may be incurred under
one or more of clauses (a) through (e) of this definition as selected by the
Borrower in its sole discretion,

(ii) if any Credit Increase and/or Incremental Equivalent Debt is intended to be
incurred or implemented in reliance on clause (e) of this definition and any
other clause of this definition in a single transaction or series of related
transaction, (A) the permissibility of the portion of such Credit Increase
and/or Incremental Equivalent Debt to be incurred or implemented under clause
(e) of this definition shall be calculated first without giving effect to any
Credit Increase and/or Incremental Equivalent Debt to be incurred or implemented
in reliance on any other clause of this definition, but giving full pro forma
effect to any increase in the amount of EBITDA resulting from the application of
the entire amount of such Credit Increase and/or Incremental Equivalent Debt and
the related transactions, and (B) the permissibility of the portion of such
Credit Increase and/or Incremental Equivalent Debt to be incurred or implemented
under the other applicable clauses of this definition shall be calculated
thereafter, and

(iii) any portion of any Credit Increase and/or Incremental Equivalent Debt that
is incurred or implemented in reliance on clauses (a) through (d) of this
definition will, unless the Borrower otherwise elects, automatically be
reclassified as having been incurred under clause (e) of this definition if, at
any time after the incurrence thereof, when financial statements required
pursuant to Section 5.04(a) or (b) are delivered or, if earlier, become
internally available, such portion of such Credit Increase and/or Incremental
Equivalent Debt would, using the figures reflected in such financial statements,
be permitted under the Consolidated First Lien Leverage Ratio, Consolidated
Secured Leverage Ratio, Consolidated Leverage Ratio or Consolidated Interest
Coverage Ratio test, as applicable, set forth in clause (e) of this definition;
it being understood and agreed that once such Credit Increase and/or Incremental
Equivalent Debt is reclassified in accordance with the preceding sentence, it
shall not further be reclassified as having been incurred under the provision of
this definition in reliance on which such Credit Increase and/or Incremental
Equivalent Debt was originally incurred.

 

-39-



--------------------------------------------------------------------------------

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Minimum Applicable Borrowing Amount” shall mean (i) in the case of any
Borrowing or optional prepayment of US Dollar-Denominated Loans (other than
Swingline Loans), $1,000,000 or a multiple of $250,000 in excess thereof,
(ii) in the case of any Borrowing or optional prepayment of Loans (other than
Swingline Loans) denominated in Canadian Dollars, CDN$500,000 or a multiple of
CDN$100,000 in excess thereof, (iii) in the case of any Borrowing or optional
prepayment of Loans denominated in Euros, €250,000 or a multiple of €100,000 in
excess thereof, (iv) in the case of any Borrowing or optional prepayment of
Loans denominated in Sterling, £250,000 or a multiple of £100,000 in excess
thereof, (v) in the case of any Borrowing of Swingline Loans denominated in US
Dollars, $250,000 or a multiple of $250,000 in excess thereof and (vi) in the
case of any Borrowing of Swingline Loans denominated in Canadian Dollars,
CDN$250,000 or a multiple of CDN$250,000 in excess thereof.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” shall mean each parcel of fee-owned real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.09 to secure the relevant Secured Obligations.

“Mortgages” shall mean the mortgages, deeds of trust and other security
documents granting a Lien on any fee-owned real property or interest therein to
secure the Secured Obligations, each in a form reasonably satisfactory to the
Collateral Agent and the Borrower.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA under which the Borrower, any Restricted Subsidiary
or any of their respective ERISA Affiliates has any obligation or liability
(contingent or otherwise).

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale or Property
Loss Event, the proceeds thereof in the form of Cash Equivalents (including any
such proceeds subsequently received (as and when received) in respect of
deferred payments or noncash consideration initially received, net of any costs
relating to the disposition thereof), net of (i) out-of-pocket expenses incurred
(including reasonable and customary broker’s fees or commissions, investment
banking, consultant, legal, accounting or similar fees, survey costs, title
insurance premiums, and related search and recording charges, transfer, deed,
recording and similar taxes incurred by the Borrower and its Restricted
Subsidiaries in connection therewith), and the Borrower’s good faith estimate of
Taxes paid or payable (including payments under any tax sharing agreement or
arrangement of the type described in paragraph (b)(i) of the definition of
Excess Cash Flow), in connection with such Asset Sale or Property Loss Event,
(ii) amounts provided as a reserve, in accordance with GAAP, against any
(x) liabilities under any indemnification obligations or purchase price
adjustment associated with such Asset Sale and (y) other liabilities associated
with the asset disposed of and retained by the Borrower or any of its Restricted
Subsidiaries after such disposition, including pension and other post-employment
benefit liabilities and liabilities related to environmental matters (provided
that to the extent and at the time any such amounts are released from such
reserve, such amounts shall constitute Net Cash Proceeds), (iii) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness or other obligation which is secured by a Lien on the asset sold
and which is repaid (other than Indebtedness hereunder, any Permitted First
Priority Incremental Equivalent Debt, any Permitted First Priority Refinancing
Debt, any Indebtedness, Disqualified Stock or Preferred Stock incurred in
reliance on sub-clause (x) of the lead-in to Section 6.01(b)(xiii) under clause
(B)(1) thereof, any Junior Lien Obligations (including Permitted Second Priority
Refinancing Debt, Permitted Junior Priority Incremental Equivalent Debt and any
Indebtedness, Disqualified Stock or Preferred Stock incurred in reliance on
sub-clause (x) of the lead-in to Section 6.01(b)(xiii) under clause (B)(2)
thereof) and any Refinancing Indebtedness in respect of any of the foregoing
Indebtedness), (iv) in the case of any Asset Sale or Property Loss Event by a
non-Wholly-Owned Restricted Subsidiary, the pro rata portion of the Net Cash
Proceeds thereof (calculated without regard to this clause (iv)) attributable to
minority interests and not available for distribution to or for the account of
the Borrower or a Wholly-Owned

 

-40-



--------------------------------------------------------------------------------

Subsidiary which is a Restricted Subsidiary as a result thereof, (v) in the case
of any Asset Sale or Property Loss Event by a Foreign Subsidiary, any amount to
the extent the repatriation by such Foreign Subsidiary of such amount to the
United States (x) is at the date of determination prohibited without obtaining
any prior governmental approval (which has not been obtained) or, directly or
indirectly, by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule, or governmental regulation
applicable to such Foreign Subsidiary, so long as (and only so long as) the
applicable restriction remains in effect to prohibit such repatriation to the
United States, after which time such amount shall constitute “Net Cash Proceeds”
received by such Foreign Subsidiary at such time for purposes of
Section 2.13(b), or (y) would have material adverse tax consequences if so
repatriated, so long as on or before the date on which any such amount would (in
the absence of this clause (y)) otherwise have been treated as “Net Cash
Proceeds” and required to be applied to reinvestments or repayments pursuant to
Section 2.13(b), the Borrower applies an amount equal to such amount to such
reinvestments or repayments as if such amount had been received by the Borrower
rather than such Foreign Subsidiary less the amount of additional taxes that
would have been payable if such amount had been repatriated (or, if less, the
Net Cash Proceeds that would be calculated if received by such Foreign
Subsidiary), and (vi) in the case of any Asset Sale or Property Loss Event by
any Restricted Subsidiary that is required to maintain a minimum net worth or
similar requirement under applicable law, rule or regulation or by order, decree
or power of any Governmental Authority, amounts to the extent (and only to the
extent) that the payment of cash by such Restricted Subsidiary to the Borrower
(by way of dividend, intercompany loan or otherwise) would result in such
Restricted Subsidiary’s failure to comply with such requirement, so long, but
only for so long, as the applicable requirement remains in effect, after which
time such amount shall constitute Net Cash Proceeds received by such Restricted
Subsidiary at such time for purposes of Section 2.13(b), (b) with respect to any
incurrence of Indebtedness, the cash proceeds thereof, net of all Taxes
(including, in the case of such Indebtedness incurred by a Foreign Subsidiary,
Taxes payable upon the repatriation of any such proceeds) and customary fees,
commissions, costs and other expenses incurred by the Borrower and its
Restricted Subsidiaries in connection therewith and (c) with respect to any
Receivables Facility, the portion of the amount of such Receivables Facility
received in cash by the Borrower or Restricted Subsidiary originating the
receivable subject to sale pursuant to such Receivable Facility, net of all
Taxes and customary fees, commissions, costs and other expenses incurred by the
Borrower and its Restricted Subsidiaries in connection therewith.

“Net Income” shall mean, with respect to any Person, the consolidated net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of Preferred Stock dividends.

“Non-Consenting Lenders” shall have the meaning assigned to such term in
Section 2.22.

“Non-Debt Fund Affiliate” shall mean any Permitted Investor (which is an
Affiliate of the Borrower) (in each case other than any Debt Fund Affiliate or
the Borrower and its subsidiaries).

“Non-Loan Party Debt Cap” shall mean the greater of $150,000,000 and 120% of
EBITDA of the Borrower as of the end of the most recently ended Test Period
minus, the aggregate principal amount of any Indebtedness, Disqualified Stock or
Preferred Stock of any Restricted Subsidiary of the Borrower that is not a
Restricted Guarantor outstanding in reliance on Sections 6.01(a), sub-clause
(x) of the lead-in to (b)(xiii) and (b)(xviii); provided that in no event shall
any Indebtedness, Disqualified Stock or Preferred Stock of any Restricted
Subsidiary that is not a Restricted Guarantor (i) existing at the time it became
a Restricted Subsidiary or (ii) assumed in connection with any acquisition,
merger, amalgamation or acquisition of minority interests of a non-Wholly-Owned
Subsidiary (and in the case of clauses (i) and (ii), not created in
contemplation of such Person becoming a Restricted Subsidiary or such
acquisition, merger, amalgamation or acquisition of minority interests) be
deemed to be Indebtedness outstanding under the Non-Loan Party Debt Cap.

“Notice of Intent to Cure” shall mean a notice from the Borrower of its intent
to exercise the Cure Right.

 

-41-



--------------------------------------------------------------------------------

“Obligation Currency” shall have the meaning provided in Section 9.21(a).

“Obligations” shall mean the unpaid principal of and interest on the Loans and
all other obligations and liabilities of the Borrower or any other Loan Party to
the Administrative Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document and the Letters of Credit and whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or any Lender that are required to be paid pursuant hereto or any other
Loan Document and including interest accruing after the maturity of the Loans
and L/C Disbursements and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to a Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) or otherwise.

“Officer” shall mean the Chairman of the Board, the Chief Executive Officer, the
President, any Executive Vice President, Senior Vice President or Vice
President, the Treasurer or the Secretary of the Borrower.

“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower by an Officer of the Borrower (who must be the principal executive
officer, the principal financial officer, the treasurer or the principal
accounting officer of the Borrower), that meets the requirements set forth in
this Agreement.

“Original Closing Date” shall mean November 9, 2007.

“Other Applicable Indebtedness” shall have the meaning assigned to such term in
Section 2.13(c)

“Other Revolving Credit Commitment” shall mean, with respect to each Lender, the
revolving credit commitment of such Lender hereunder to make loans (and acquire
participations in Letters of Credit and Swingline Loans) hereunder as provided
in a Refinancing Amendment or in the Assignment and Acceptance pursuant to which
such Lender assumed its Other Revolving Credit Commitment, as applicable, as the
same may be (a) reduced from time to time pursuant to Section 2.09, 2.22(a) or
2.27, (b) reduced or increased from time to time pursuant to assignments by or
to such Lender pursuant to Section 9.04, (c) increased pursuant to a Refinancing
Amendment or (d) increased pursuant to a Revolving Commitment Increase.

“Other Revolving Loans” shall mean the revolving loans made pursuant to any
Other Revolving Credit Commitment of a given Series.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes arising from the execution, delivery or enforcement of any Loan Document.

“Other Term Loan Commitments” shall mean one or more Series of term loan
commitments hereunder to make Other Term Loans that result from a Refinancing
Amendment.

“Other Term Loan Lender” shall mean a Lender with an outstanding Other Term Loan
of a given Series or with an Other Term Loan Commitment of a given Series.

“Other Term Loans” shall mean one or more Series of Term Loans that result from
a Refinancing Amendment.

“Overnight Rate” shall mean, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Effective Rate and
(ii) an overnight rate determined by the

 

-42-



--------------------------------------------------------------------------------

Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in any Alternate Currency, the rate
of interest per annum at which overnight deposits in such Alternate Currency, in
an amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of the
Administrative Agent in the applicable offshore interbank market for such
Alternate Currency to major banks in such interbank market.

“Parent” shall mean a Person formed for the purpose of owning all or a portion
of the Capital Stock, directly or indirectly, of the Borrower.

“Pari Passu Lien Obligations” shall mean Permitted First Priority Incremental
Equivalent Debt, Permitted First Priority Refinancing Debt, any Indebtedness,
Disqualified Stock or Preferred Stock incurred in reliance on clause (x) of the
lead-in to Section 6.01(b)(xiii) under clause (B)(1) thereof and any Refinancing
Indebtedness in respect thereof that is secured by a Lien on the Collateral that
is pari passu with the Lien on such Collateral securing all or a portion of the
Obligations (other than Obligations arising from Credit Increases or Other Term
Loans that are junior in right of security to the then outstanding Term Loans).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(f).

“Participating Member State” shall mean any member state of the European
Community that adopts or has adopted the Euro as its lawful currency in
accordance with the legislation of the European Community relating to Economic
and Monetary Union.

“Payment Office” has the meaning provided in Section 2.20 and shall include any
other office designated in writing by the Administrative Agent to the Borrower
and the Lenders.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Event” shall mean (a) the whole or partial withdrawal of a Loan Party
or any Restricted Subsidiary from a Foreign Plan during a Foreign Plan year,
(b) the filing or a notice of interest to terminate in whole or in part a
Foreign Plan or the treatment of a Foreign Plan amendment as a termination or
partial termination, (c) the institution of proceedings by any Governmental
Authority to terminate in whole or in part or have a trustee appointed to
administer a Foreign Plan, (d) any other event or condition which might
constitute grounds for the termination of, winding up or partial termination or
winding up or the appointment of a trustee to administer, any Foreign Plan,
(e) the failure to satisfy any statutory funding requirement, (f) the adoption
of any amendment to a Foreign Plan that would require the provision of security
pursuant to applicable law or (g) any other extraordinary event or condition
with respect to a Foreign Plan which, with respect to each of the foregoing
clauses, could reasonably be expected to result in (i) a Lien, (ii) any
acceleration of any statutory requirement to fund all or a substantial portion
of the unfunded accrued benefit liabilities of such plan or (iii) a requirement
to remit an amount to any Foreign Plan.

“Pension Plan” shall mean any employee pension benefit plan as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan or Foreign Plan) that is
subject to Title IV of ERISA and/or Section 412 of the Code or Section 302 of
ERISA and is sponsored or maintained by any Loan Party or any ERISA Affiliate or
to which any Loan Party or any ERISA Affiliate contributes or has any obligation
or liability (contingent or otherwise).

“Permitted Asset Sale” has the meaning assigned to such term in the definition
of “Asset Sale”.

 

-43-



--------------------------------------------------------------------------------

“Permitted Asset Swap” shall mean the concurrent purchase and sale or exchange
of Related Business Assets or a combination of Related Business Assets and cash
or Cash Equivalents between the Borrower or any of its Restricted Subsidiaries
and another Person.

“Permitted First Priority Incremental Equivalent Debt” shall mean Secured
Indebtedness issued or incurred by the Borrower in the form of one or more
series of loans or notes secured by Liens on the Collateral that rank pari passu
with the Liens on the Collateral securing all or a portion of the Obligations
(other than Obligations arising from Credit Increases or Other Term Loans that
are junior in right of security to the then outstanding Initial Term Loans);
provided that:

(a) such Indebtedness is secured by all or a portion of the Collateral securing
the Secured Obligations of the Borrower and the applicable Subsidiary Guarantors
on a pari passu basis to such Secured Obligations and the obligations in respect
of any Permitted First Priority Refinancing Debt and is not secured by any
property or assets of the Borrower or any subsidiary other than such Collateral,

(b) the aggregate initial principal amount of all Permitted First Priority
Incremental Equivalent Debt, together with the aggregate initial principal
amount (or committed amount, if applicable) of all Incremental Term Loans,
Revolving Commitment Increases and Incremental Revolving Credit Commitments
provided pursuant to Section 2.26, and all other Incremental Equivalent Debt
shall not exceed the Maximum Incremental Amount,

(c) other than with respect to the Inside Maturity Amount, Customary Bridge
Loans or revolving Indebtedness, such Indebtedness does not (I) mature prior to
the Latest Maturity Date applicable to the Term Loans at the time such Permitted
First Priority Incremental Equivalent Debt is issued or incurred or (II) have a
Weighted Average Life to Maturity shorter than the Weighted Average Life to
Maturity of any outstanding Class of Term Loans,

(d) [reserved],

(e) such Indebtedness is not guaranteed by any Person other than the relevant
Loan Parties that guarantee the Obligations of the Borrower,

(f) except as otherwise permitted herein (including with respect to margin,
pricing, maturity and fees), the terms of such Permitted First Priority
Incremental Equivalent Debt, if not substantially consistent with those
applicable to any then-existing Term Loans, must be, taken as a whole, no more
favorable (as reasonably determined by the Borrower) to the lenders or investors
providing such Indebtedness than the corresponding terms of the Loan Documents
or otherwise reasonably satisfactory to the Administrative Agent (it being
agreed that any terms contained in such Indebtedness (i) which are applicable
only after the then-existing Latest Maturity Date applicable to the Term Loans,
(ii) which are covenants or other provisions that are consistent with
then-current market terms for the applicable type of Indebtedness (as reasonably
determined by the Borrower) and/or (iii) that are more favorable to the lenders
or the agent of such Indebtedness than the corresponding terms of the Loan
Documents and are then conformed (or added) to the Loan Documents for the
benefit of the Term Lenders or the Administrative Agent, as applicable, pursuant
to an amendment to this Agreement effectuated in reliance on Section 9.08(c)(ii)
shall, in each case, be deemed satisfactory to the Administrative Agent),

(g) the Effective Yield (and the components thereof) applicable to any such
Indebtedness shall be determined by the Borrower and the lender or lenders
providing such Indebtedness; provided, in the case of any such Indebtedness
(other than any Customary Bridge Loan) that is in the form of syndicated term
loans and is (i) incurred prior to the 6 month anniversary of the Effective
Date, (ii) originally incurred in reliance on clause (e) of the definition of
“Maximum Incremental Amount” and

 

-44-



--------------------------------------------------------------------------------

(iii) scheduled to mature prior to the date that is one year after the Maturity
Date applicable to the Initial Term Loans, the Effective Yield applicable
thereto will not be more than 0.75% per annum higher than the Effective Yield in
respect of the Initial Term Loans unless the Applicable Percentage (and/or, as
provided in the proviso below, the Alternate Base Rate floor or Adjusted LIBO
Rate floor) with respect to the Initial Term Loans is adjusted such that the
Effective Yield applicable to any Initial Term Loans is not more than 0.75% per
annum less than the Effective Yield with respect to such Indebtedness; provided,
that any increase in Effective Yield applicable to any Initial Term Loan due to
the application or imposition of an Alternate Base Rate floor or LIBO Rate floor
on any such Indebtedness may, at the election of the Borrower (in its sole
discretion), be effected solely through an increase in any Alternate Base Rate
floor or LIBO Rate floor applicable to such Initial Term Loan, and

(h) a Senior Representative acting on behalf of the holders of such Indebtedness
shall have become party to an applicable Intercreditor Agreement.

Permitted First Priority Incremental Equivalent Debt will include any Registered
Equivalent Notes issued in exchange therefor (however, for the avoidance of
doubt, clause (c) of the proviso to the preceding sentence shall not be relevant
to such Registered Equivalent Notes).

“Permitted First Priority Refinancing Debt” shall mean any Secured Indebtedness
issued or incurred by the Borrower in the form of one or more series of loans or
notes; provided that:

(a) such Indebtedness is secured by the Collateral securing the Secured
Obligations of the Borrower and the applicable Subsidiary Guarantors on a pari
passu basis (but without regard to the control of remedies) with such Secured
Obligations and is not secured by any property or assets of the Borrower or any
subsidiary other than such Collateral,

(b) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness in
respect of any Class of Loans and/or Commitments (including portions of Classes
of Loans and/or Commitments),

(c) other than with respect to the Inside Maturity Amount or Customary Bridge
Loans, such Indebtedness has at the time incurred a final maturity date equal to
or later than the final maturity date of, and, in the case of term Indebtedness,
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the relevant Indebtedness being modified, replaced,
refinanced, refunded, renewed or extended,

(d) [reserved],

(e) such Indebtedness is not guaranteed by any Person other than the relevant
Loan Parties that guarantee the Obligations of the Borrower,

(f) except as otherwise permitted herein (including with respect to margin,
pricing, maturity and fees), the terms of such Indebtedness, if not
substantially consistent with those applicable to any then-existing Term Loans,
must be, taken as a whole, no more favorable (as reasonably determined by the
Borrower) to the lenders or investors providing such Indebtedness than the
corresponding terms of the Loan Documents or otherwise reasonably satisfactory
to the Administrative Agent (it being agreed that any terms contained in such
Indebtedness (i) which are applicable only after the then-existing Latest
Maturity Date applicable to the Term Loans, (ii) which are covenants or other
provisions that are consistent with then-current market terms for the applicable
type of Indebtedness (as reasonably determined by the Borrower) and/or
(iii) that are more favorable to the lenders or the agent of such Indebtedness
than the corresponding terms of the Loan Documents and are then conformed (or
added) to the Loan Documents for the benefit of the Term Lenders or the
Administrative Agent, as applicable, pursuant to an amendment to this Agreement
effectuated in reliance on Section 9.08(c)(ii) shall be deemed satisfactory to
the Administrative Agent),

 

-45-



--------------------------------------------------------------------------------

(g) the Effective Yield (and the components thereof) applicable to any such
Indebtedness shall be determined by the Borrower and the lender or lenders
providing such Indebtedness, and

(h) a Senior Representative acting on behalf of the holders of such Indebtedness
shall have become party to an applicable Intercreditor Agreement.

Permitted First Priority Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor (however, for the avoidance of doubt, clause
(c) of this definition of Permitted First Priority Refinancing Debt shall not be
relevant to such Registered Equivalent Notes (i.e., in the case of clause (c) of
the proviso to the preceding sentence, require a “reset” to the Latest Maturity
Date at the time of issuance and exchange)).

“Permitted Investments” shall mean:

(a) any Investment by the Borrower or any of its Restricted Subsidiaries in the
Borrower or any of its Restricted Subsidiaries;

(b) any Investment in cash and Cash Equivalents or Investment Grade Securities
or securities constituting Customer Funds;

(c) any Investment by the Borrower or any of its Restricted Subsidiaries in a
Person that is engaged in a Similar Business if as a result of such Investment:

(i) such Person becomes a Restricted Subsidiary; or

(ii) such Person, in one transaction or a series of related transactions, is
merged, amalgamated or consolidated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary,

and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, amalgamation, consolidation or transfer;

(d) any Investment in securities or other assets not constituting cash, Cash
Equivalents or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to Section 6.05 or any other disposition of assets not
constituting an Asset Sale;

(e) any Investment existing on the Effective Date or made pursuant to binding
commitments in effect on the Effective Date, or an Investment consisting of any
extension, modification or renewal of any Investment existing on the Effective
Date; provided that the amount of any such Investment may be increased (i) as
required by the terms of such Investment as in existence on the Effective Date
or (ii) as otherwise permitted under this Agreement;

(f) any Investment acquired by the Borrower or any of its Restricted
Subsidiaries:

(i) in exchange for any other Investment or accounts receivable held by the
Borrower or any such Restricted Subsidiary in connection with or as a result of
a bankruptcy, workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable; or

 

-46-



--------------------------------------------------------------------------------

(ii) as a result of a foreclosure by the Borrower or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

(g) Hedging Obligations permitted under Section 6.01(b)(ix);

(h) any Investment in a Similar Business having an aggregate fair market value,
taken together with all other Investments made pursuant to this clause (h) that
are at that time outstanding, not to exceed the greater of $200,000,000 and
120.0% of EBITDA of the Borrower as of the end of the most recently ended Test
Period;

(i) Investments the payment for which consists of Capital Stock (exclusive of
Disqualified Stock and those issued in exchange for Equity Cure Proceeds) of the
Borrower or any of its direct or indirect parent companies; provided, however,
that such Capital Stock will not increase the Restricted Payment Applicable
Amount;

(j) Indebtedness permitted under Section 6.01 and Permitted Liens constituting
Indebtedness;

(k) any transaction to the extent it constitutes an Investment that is permitted
and made in accordance with Section 6.06 (except transactions described in
clauses (c)(ix) and (xiii) thereof);

(l) Investments consisting of purchases and acquisitions of inventory, supplies,
material or equipment;

(m) additional Investments having an aggregate fair market value, taken together
with all other Investments made pursuant to this clause (m) that are at the time
outstanding (without giving effect to the sale of an Unrestricted Subsidiary to
the extent the proceeds of such sale do not consist of cash or marketable
securities), not to exceed the greater of $150,000,000 and 90.0% of EBITDA of
the Borrower as of the end of the most recently ended Test Period;

(n) Investments relating to a Receivables Subsidiary that, in the good faith
determination of the Borrower, are necessary or advisable to effect any
Receivables Facility;

(o) advances to, or guarantees of Indebtedness of, directors, officers,
employees, members of management and consultants not in excess of the greater of
$10,000,000 and 6.0% of EBITDA of the Borrower as of the end of the most
recently ended Test Period outstanding at any one time, in the aggregate;

(p) loans and advances to directors, officers, employees, members of management
and consultants, in each case incurred in the ordinary course of business or to
fund such Person’s purchase of Capital Stock of the Borrower or any direct or
indirect parent company thereof;

(q) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(r) Investments in joint ventures in an aggregate amount not to exceed the
greater of $12,500,000 and 7.5% of EBITDA of the Borrower as of the end of the
most recently ended Test Period outstanding at any one time, in the aggregate;

(s) loans and advances to customers, suppliers and distributors in the ordinary
course of business;

 

-47-



--------------------------------------------------------------------------------

(t) [reserved];

(u) Investments by a Loan Party in any Restricted Subsidiary that is not a Loan
Party which consists solely of contributions or other dispositions of Capital
Stock in any Restricted Subsidiary that is not a Loan Party; and

(v) any Investments made by Restricted Subsidiaries that are not Loan Parties to
the extent such Investments are made with the proceeds of a Permitted Investment
or Investment made pursuant to Section 6.03 in such Restricted Subsidiary in
accordance with the terms of the Agreement;

“Permitted Investors” shall mean (a) the Sponsors, their respective limited
partners and any Person holding Capital Stock in any Parent, the Borrower or its
subsidiaries immediately prior to the consummation of the IPO and (b) the
members of management of any Parent, the Borrower and its subsidiaries who are
investors, directly or indirectly, in the Borrower (collectively, the
“Management Investors”).

“Permitted Junior Priority Incremental Equivalent Debt” shall mean Secured
Indebtedness issued or incurred by the Borrower in the form of one or more
series of second lien or other junior lien notes or loans; provided that

(a) such Indebtedness is secured by all or a portion of the Collateral securing
the Secured Obligations of the Borrower and the applicable Subsidiary Guarantors
on a second lien or other junior lien basis to such Secured Obligations and any
other Pari Passu Lien Obligations and is not secured by any property or assets
of the Borrower or any subsidiary other than such Collateral,

(b) the aggregate initial principal amount of all Permitted Junior Priority
Incremental Equivalent Debt, together with the aggregate initial principal
amount (or committed amount, if applicable) of all Incremental Term Loans,
Revolving Commitment Increases and Incremental Revolving Credit Commitments
provided pursuant to Section 2.26, and all Permitted First Priority Incremental
Equivalent Debt and Permitted Unsecured Incremental Equivalent Debt shall not
exceed the Maximum Incremental Amount,

(c) other than with respect to the Inside Maturity Amount or Customary Bridge
Loans, does not (I) mature prior to the date that is 91 days after the Latest
Maturity Date applicable to the Term Loans at the time such Permitted Junior
Priority Incremental Equivalent Debt is issued or incurred or (II) have a
Weighted Average Life to Maturity shorter than the Weighted Average Life to
Maturity of any outstanding Class of Term Loans,

(d) [reserved],

(e) such Indebtedness is not guaranteed by any Person other than the relevant
Loan Parties that guarantee the Obligations of the Borrower,

(f) except as otherwise permitted herein (including with respect to margin,
pricing, maturity and fees), the terms of such Indebtedness, if not
substantially consistent with those applicable to any then-existing Term Loans,
must be, taken as a whole, no more favorable (as reasonably determined by the
Borrower) to the lenders or investors providing such Indebtedness than the
corresponding terms of the Loan Documents or otherwise reasonably satisfactory
to the Administrative Agent (it being agreed that any terms contained in such
Indebtedness (i) which are applicable only after the then-existing Latest
Maturity Date applicable to the Term Loans, (ii) which are covenants or other
provisions that are consistent with then-current market terms for the applicable
type of Indebtedness (as reasonably determined by the Borrower) and/or
(iii) that are more favorable to the lenders or the agent of such Indebtedness
than the corresponding terms of the Loan Documents and are then conformed (or
added) to the Loan Documents for the benefit of the Term Lenders or the
Administrative Agent, as applicable, pursuant to an amendment to this Agreement
effectuated in reliance on Section 9.08(c)(ii) shall be deemed satisfactory to
the Administrative Agent),

 

-48-



--------------------------------------------------------------------------------

(g) the Effective Yield (and the components thereof) applicable to any such
Indebtedness shall be determined by the Borrower and the lender or lenders
providing such Indebtedness,

(h) a Senior Representative acting on behalf of the holders of such Indebtedness
shall have become party to an applicable Intercreditor Agreement, and

(i) it is understood and agreed that the Initial Term Loans shall not be subject
to a “most favored nation” pricing adjustment as a result of the incurrence of
any Permitted Junior Priority Incremental Equivalent Debt.

(j) Permitted Junior Priority Incremental Equivalent Debt will include any
Registered Equivalent Notes issued in exchange therefor (however, for the
avoidance of doubt, clause (c) of the proviso to the preceding sentence shall
not be relevant to such Registered Equivalent Notes).

“Permitted Liens” shall mean, with respect to any Person:

(a) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or Cash
Equivalents to secure surety or appeal bonds to which such Person is a party, or
deposits as security for contested taxes or import duties or for the payment of
rent, in each case incurred in the ordinary course of business;

(b) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet overdue for a period of more than 30 days
or being contested in good faith by appropriate proceedings or other Liens
arising out of judgments or awards against such Person with respect to which
such Person shall then be proceeding with an appeal or other proceedings for
review if adequate reserves with respect thereto are maintained on the books of
such Person in accordance with GAAP;

(c) Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than 30 days or subject to penalties for nonpayment or
which are being contested in good faith by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of such Person in accordance with GAAP;

(d) Liens in favor of the issuer of stay, customs, appeal, performance and
surety bonds or bid bonds or with respect to other regulatory requirements or
letters of credit issued pursuant to the request of and for the account of such
Person in the ordinary course of its business;

(e) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

 

-49-



--------------------------------------------------------------------------------

(f) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.01(b)(iv), (xvii), (xviii) or (xxiii); provided that Liens securing
Indebtedness permitted to be incurred pursuant to Section 6.01(b)(xvii) extend
only to the assets or Capital Stock of Foreign Subsidiaries and Liens securing
Indebtedness permitted to be incurred pursuant to paragraphs (b)(iv), (b)(xviii)
and (b)(xxiii) are solely on the assets financed, purchased, constructed,
improved, acquired or assets of the acquired entity, as the case may be and the
proceeds and products thereof and accessions thereto (it being understood that
individual equipment, purchase money or capital lease financings provided by any
lender may be cross-collateralized to other equipment, purchase money or capital
lease financings provided by such lender (or its Affiliates));

(g) Liens existing on the Effective Date and, to the extent the obligations
secured by such Liens exceeds $5,000,000 in the aggregate, described in all
material respects on Schedule 6.02 (it being understood that individual
equipment, purchase money or capital lease financings provided by any lender may
be cross-collateralized to other equipment, purchase money or capital lease
financings provided by such lender (or its Affiliates);

(h) Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided, however, that such Liens are not created or
incurred in connection with, or in contemplation of, such other Person becoming
such a Subsidiary; provided, further, that such Liens may not extend to any
other property owned by the Borrower or any of its Restricted Subsidiaries;

(i) Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger,
amalgamation or consolidation with or into the Borrower or any of its Restricted
Subsidiaries; provided, however, that such Liens are not created or incurred in
connection with, or in contemplation of, such acquisition; provided, further,
that such Liens may not extend to any other property owned by the Borrower or
any of its Restricted Subsidiaries;

(j) Liens securing Indebtedness or other obligations of the Borrower or a
Restricted Subsidiary owing to the Borrower or another Restricted Subsidiary
permitted to be incurred in accordance with Section 6.01(b)(vii);

(k) Liens securing Hedging Obligations (other than Secured Obligations);

(l) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(m) leases, subleases, licenses or sublicenses granted to others in the ordinary
course of business which do not materially interfere with the ordinary conduct
of the business of the Borrower or any of its Restricted Subsidiaries and do not
secure any Indebtedness;

(n) Liens arising from UCC financing statement filings regarding operating
leases entered into by the Borrower and its Restricted Subsidiaries in the
ordinary course of business;

(o) Liens in favor of (i) the Borrower or a Restricted Guarantor and (ii) in the
case of a Lien granted by a Foreign Subsidiary of the Borrower, any other
Foreign Subsidiary;

(p) Liens on equipment of the Borrower or any of its Restricted Subsidiaries
granted in the ordinary course of business to the Borrower’s or such Restricted
Subsidiary’s client at which equipment is located;

(q) Liens on accounts receivable and related assets incurred in connection with
a Receivables Facility;

 

-50-



--------------------------------------------------------------------------------

(r) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness permitted by
Section 6.01 and secured by any Lien referred to in the foregoing clauses (f),
(g), (h) and (i); provided, however, that (i) such new Lien shall be limited to
all or part of the same property that secured the original Lien (plus
improvements on such property) (it being understood that individual equipment,
purchase money or capital lease financings provided by any lender may be
cross-collateralized to other equipment, purchase money or capital lease
financings provided by such lender (or its Affiliates)), and (ii) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (A) the outstanding principal amount or, if greater, the
committed amount of the Indebtedness described under clauses (f), (g), (h) and
(i) at the time the original Lien became a Permitted Lien hereunder, and (B) an
amount necessary to pay any fees and expenses, including premiums, related to
such refinancing, refunding, extension, renewal or replacement;

(s) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(t) other Liens securing obligations incurred in the ordinary course of business
which obligations do not exceed the greater of $75,000,000 and 45.0% of EBITDA
of the Borrower as of the end of the most recently ended Test Period at any one
time outstanding; provided, that any Lien on any Collateral granted in reliance
on this clause (t) (other than with respect to any Lien securing any Capitalized
Lease Obligations and/or purchase money Indebtedness) shall be subject to an
Intercreditor Agreement to the extent requested by the secured party with
respect to such Liens;

(u) Liens securing judgments for the payment of money not constituting an Event
of Default so long as such Liens are adequately bonded and any appropriate legal
proceeding that may have been duly initiated for the review of such judgment
have not been finally terminated or the period within which such proceedings may
be initiated has not expired;

(v) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(w) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business, and (iii) in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;

(x) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.01; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(y) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(z) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

 

-51-



--------------------------------------------------------------------------------

(aa) Liens securing the Obligations and the Secured Obligations;

(bb) Liens incurred to secure any Junior Lien Obligations permitted to be
incurred under Section 6.01; provided that at the time of incurrence and after
giving pro forma effect thereto, the Consolidated Secured Leverage Ratio would
be no greater than 5.75:1.00;

(cc) Liens incurred to secure all obligations with respect to the Permitted
First Priority Refinancing Debt, Permitted Second Priority Refinancing Debt, any
Permitted First Priority Incremental Equivalent Debt, any Permitted Junior
Priority Incremental Equivalent Debt, any secured Indebtedness, Disqualified
Stock or Preferred Stock incurred in reliance on Section 6.01(a) or (b)(xiii)
and any permitted Refinancing Indebtedness of any of the foregoing; provided
that (I) any Liens securing (i) any Permitted First Priority Refinancing Debt,
Permitted First Priority Incremental Equivalent Debt or any Indebtedness,
Disqualified Stock or Preferred Stock incurred in reliance on Section 6.01(a)(i)
or Section 6.01(b)(xiii) under clause (B)(1) thereof and any permitted
Refinancing Indebtedness related thereto (that otherwise constitutes Permitted
First Priority Refinancing Debt or Pari Passu Lien Obligations, as applicable)
shall be subject to an applicable Intercreditor Agreement and (ii) any Permitted
Second Priority Refinancing Debt, Permitted Junior Priority Incremental
Equivalent Debt or any Indebtedness, Disqualified Stock or Preferred Stock
incurred in reliance on Section 6.01(a)(ii) or Section 6.01(b)(xiii) under
clause (B)(2) thereof and any permitted Refinancing Indebtedness related thereto
(that otherwise constitutes Junior Lien Obligations) shall be subject to an
applicable Intercreditor Agreement; and (II) the Indebtedness secured by such
Lien at such time is not increased to any amount greater than the sum of (i) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness otherwise permitted under this clause (cc) at the time the original
Lien became a Permitted Lien hereunder and (ii) without duplication, an amount
necessary to pay any accrued interest thereon, premium (including tender
premium), the amount of original issue discount and arrangement, commitment,
underwriting, structuring or similar fees or amendment or consent fees payable,
defeasance costs and costs and expenses incurred, in each case related to such
refinancing, refunding, extension, renewal or replacement (it being understood
that one or more types or tranches of Indebtedness described in this clause
(cc) may be refinanced together into one or more types or tranches of
Refinancing Indebtedness so long as (x) the aggregate amount of such resulting
Refinancing Indebtedness would not exceed the sum of the amounts otherwise
permitted by this proviso for the refinanced Indebtedness individually and
(y) the parameters for Refinancing Indebtedness for each such type and tranche
are otherwise satisfied);

(dd) Liens on cash or Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness permitted under this
Agreement; and

(ee) Liens on assets of Restricted Subsidiaries that are not Loan Parties
(including Capital Stock owned by such Persons) securing Indebtedness of
Restricted Subsidiaries that are not Loan Parties permitted pursuant to
Section 6.01.

“Permitted Second Priority Refinancing Debt” shall mean Secured Indebtedness
issued or incurred by the Borrower in the form of one or more series of second
lien secured notes or loans; provided that

(a) such Indebtedness is secured by the Collateral securing the Secured
Obligations of the Borrower and the applicable Subsidiary Guarantors on a second
lien basis to such Secured Obligations and any other Pari Passu Lien Obligations
and is not secured by any property or assets of the Borrower or any subsidiary
other than such Collateral,

 

-52-



--------------------------------------------------------------------------------

(b) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness in
respect of any Class of Loans (including portions of Classes of Loans),

(c) other than with respect to the Inside Maturity Amount or Customary Bridge
Loans, such Indebtedness has at the time incurred a final maturity prior to the
date that is 91 days after the Latest Maturity Date at the time such
Indebtedness is issued or incurred and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the relevant
Indebtedness being modified, replaced, refinanced, refunded, renewed or
extended,

(d) [reserved],

(e) such Indebtedness is not guaranteed by any Person other than the relevant
Loan Parties that guarantee the Obligations of the Borrower,

(f) except as otherwise permitted herein (including with respect to margin,
pricing, maturity and fees), the terms of such Indebtedness, if not
substantially consistent with those applicable to any then-existing Term Loans,
must be, taken as a whole, no more favorable (as reasonably determined by the
Borrower) to the lenders or investors providing such Indebtedness than the
corresponding terms of the Loan Documents or otherwise reasonably satisfactory
to the Administrative Agent (it being agreed that any terms contained in such
Indebtedness (i) which are applicable only after the then-existing Latest
Maturity Date applicable to the Term Loans, (ii) which are covenants or other
provisions that are consistent with then-current market terms for the applicable
type of Indebtedness (as reasonably determined by the Borrower) and/or
(iii) that are more favorable to the lenders or the agent of such Indebtedness
than the corresponding terms of the Loan Documents and are then conformed (or
added) to the Loan Documents for the benefit of the Term Lenders or the
Administrative Agent, as applicable, pursuant to an amendment to this Agreement
effectuated in reliance on Section 9.08(c)(ii) shall be deemed satisfactory to
the Administrative Agent),

(g) the Effective Yield (and the components thereof) applicable to any such
Indebtedness shall be determined by the Borrower and the lender or lenders
providing such Indebtedness, and

(h) a Senior Representative acting on behalf of the holders of such Indebtedness
shall have become party to an applicable Intercreditor Agreement;

(i) Permitted Second Priority Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor (however, for the avoidance of
doubt, clause (c) of the proviso to the preceding sentence shall not be relevant
to such Registered Equivalent Notes).

“Permitted Unsecured Incremental Equivalent Debt” shall mean Indebtedness issued
or incurred by the Borrower in the form of one or more series of unsecured notes
or loans; provided that

(a) the aggregate initial principal amount of all Permitted Unsecured
Incremental Equivalent Debt, together with the aggregate initial principal
amount (or committed amount, if applicable) of all Incremental Term Loans,
Revolving Commitment Increases and Incremental Revolving Credit Commitments
provided pursuant to Section 2.26, and all Permitted First Priority Incremental
Equivalent Debt and Permitted Junior Priority Incremental Equivalent Debt shall
not exceed the Maximum Incremental Amount,

(b) other than with respect to the Inside Maturity Amount, Customary Bridge
Loans, does not (I) mature prior to the date that is 91 days after the Latest
Maturity Date applicable to the Term Loans at the time such Permitted Junior
Priority Incremental Equivalent Debt is issued or incurred or (II) have a
Weighted Average Life to Maturity shorter than the Weighted Average Life to
Maturity of any outstanding Class of Term Loans,

 

-53-



--------------------------------------------------------------------------------

(c) such Indebtedness is not guaranteed by any Person other than the relevant
Loan Parties that guarantee the Obligations of the Borrower,

(d) except as otherwise permitted herein (including with respect to margin,
pricing, maturity and fees), the terms of such Indebtedness, if not
substantially consistent with those applicable to any then-existing Term Loans,
must be, taken as a whole, no more favorable (as reasonably determined by the
Borrower) to the lenders or investors providing such Indebtedness than the
corresponding terms of the Loan Documents or otherwise reasonably satisfactory
to the Administrative Agent (it being agreed that any terms contained in such
Indebtedness (i) which are applicable only after the then-existing Latest
Maturity Date applicable to the Term Loans, (ii) which are covenants or other
provisions that are consistent with then-current market terms for the applicable
type of Indebtedness (as reasonably determined by the Borrower) and/or
(iii) that are more favorable to the lenders or the agent of such Indebtedness
than the corresponding terms of the Loan Documents and are then conformed (or
added) to the Loan Documents for the benefit of the Term Lenders or the
Administrative Agent, as applicable, pursuant to an amendment to this Agreement
effectuated in reliance on Section 9.08(c)(ii) shall be deemed satisfactory to
the Administrative Agent),

(e) the Effective Yield (and the components thereof) applicable to any such
Indebtedness shall be determined by the Borrower and the lender or lenders
providing such Indebtedness, and

(f) such Indebtedness may rank pari passu with or junior to any then-existing
Term Loans in right of payment so long as a Senior Representative acting on
behalf of the holders of such Indebtedness has become party to an Intercreditor
Agreement.

(g) Permitted Unsecured Incremental Equivalent Debt will include any Registered
Equivalent Notes issued in exchange therefor (however, for the avoidance of
doubt, clause (b) of the proviso to the preceding sentence shall not be relevant
to such Registered Equivalent Notes).

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness issued
or incurred by the Borrower in the form of one or more series of senior
unsecured notes or loans; provided that

(a) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness in
respect of any Class of Loans (including portions of Classes of Loans),

(b) other than with respect to the Inside Maturity Amount, Customary Bridge
Loans, such Indebtedness has at the time incurred a final maturity prior to the
date that is 91 days after the Latest Maturity Date at the time such
Indebtedness is issued or incurred and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the relevant
Indebtedness being modified, replaced, refinanced, refunded, renewed or
extended,,

(c) such Indebtedness is not guaranteed by any Person other than the relevant
Loan Parties that guarantee the Obligations of the Borrower,

(d) except as otherwise permitted herein (including with respect to margin,
pricing, maturity and fees), the terms of such Indebtedness, if not
substantially consistent with those applicable to any then-existing Term Loans,
must be, taken as a whole, no more favorable (as reasonably determined by the
Borrower) to the lenders or investors providing such Indebtedness than the
corresponding terms of the Loan Documents or otherwise reasonably satisfactory
to the Administrative Agent (it being agreed that any terms contained in such
Indebtedness (i) which are applicable only after the then-existing Latest
Maturity Date applicable to the Term Loans, (ii) which are covenants or other
provisions that are consistent with then-current market terms for the applicable
type of Indebtedness (as reasonably determined by the Borrower) and/or
(iii) that are more favorable to the lenders or the agent of such Indebtedness
than the corresponding terms of the Loan Documents

 

-54-



--------------------------------------------------------------------------------

and are then conformed (or added) to the Loan Documents for the benefit of the
Term Lenders or the Administrative Agent, as applicable, pursuant to an
amendment to this Agreement effectuated in reliance on Section 9.08(c)(ii) shall
be deemed satisfactory to the Administrative Agent),

(e) the Effective Yield (and the components thereof) applicable to any such
Indebtedness shall be determined by the Borrower and the lender or lenders
providing such Indebtedness,

(f) such Indebtedness is not secured by any Lien or any property or assets of
the Borrower or any Subsidiary, and

(g) such Indebtedness may rank pari passu with or junior to any then-existing
Term Loans in right of payment so long as a Senior Representative acting on
behalf of the holders of such Indebtedness has become party to an Intercreditor
Agreement.

Permitted Unsecured Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor (however, for the avoidance of doubt, clause
(b) of the proviso to the preceding sentence shall not be relevant to such
Registered Equivalent Notes).

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Preferred Stock” shall mean any Capital Stock with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Asset Sale” shall mean any Asset Sale, to the extent that the
aggregate Net Cash Proceeds of all such Asset Sales during any fiscal year
exceed $20,000,000; provided only amounts in excess of such threshold shall be
subject to the requirements of Section 2.13(b).

“Pricing Certificate” shall mean a certificate delivered pursuant to
Section 5.04(c).

“Principal Amount” shall mean (i) the stated principal amount of each Loan or
L/C Disbursement denominated in US Dollars, and (ii) the US Dollar Equivalent of
the stated principal amount of each Loan or L/C Disbursement denominated in an
Alternate Currency, as the context may require.

“Pro Rata Percentage” shall mean as to any Revolving Credit Lender at any time,
the percentage of the Total Revolving Credit Commitment represented by such
Lender’s Revolving Credit Commitment; provided that in the event the Revolving
Credit Commitments shall have expired or been terminated, the Pro Rata
Percentages of any Revolving Credit Lender shall be determined on the basis of
the Revolving Credit Commitments most recently in effect, giving effect to any
subsequent assignments.

“Property Loss Event” shall mean any event that gives rise to the receipt by the
Borrower or any of its Restricted Subsidiaries of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property to the extent that the aggregate Net Cash Proceeds of
all such events during any fiscal year exceed $20,000,000; provided only amounts
in excess of such threshold shall be subject to the requirements of
Section 2.13(b).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Company Costs” shall mean, as to any Person, costs associated with, or
in anticipation of, or preparation for, compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith and costs relating to compliance with the

 

-55-



--------------------------------------------------------------------------------

provisions of the Securities Act and the Exchange Act, as applicable to
companies with equity or debt securities held by the public, the rules of
national securities exchange companies with listed equity, directors’, managers’
and/or employees’ compensation, fees and expense reimbursement, costs relating
to investor relations, shareholder meetings and reports to shareholders or
debtholders, directors’ and officers’ insurance and other executive costs, legal
and other professional fees, and listing fees and other costs and/or expenses
associated with being a public company.

“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business; provided that the fair
market value of any such assets or Capital Stock shall be determined by the
Borrower in good faith.

“Qualifying Eligible Assignee” shall have the meaning assigned to such term in
Section 9.04(b).

“Rating Agencies” shall mean Moody’s and S&P or, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Borrower which shall be substituted for Moody’s or S&P or both, as the case may
be.

“Ratio Calculation Date” shall have the meaning assigned to such term in
Section 1.11(a).

“Receivables Facility” shall mean any of one or more receivables financing
facilities as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the obligations of which are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Borrower or any of its Restricted
Subsidiaries (other than a Receivables Subsidiary) pursuant to which the
Borrower or any of its Restricted Subsidiaries sells their accounts receivable
to either (A) a Person that is not a Restricted Subsidiary or (B) a Receivables
Subsidiary that in turn sells its accounts receivable to a Person that is not a
Restricted Subsidiary. The “amount” of any Receivables Facility shall be deemed
at any time to be the aggregate principal, or stated amount, of the
“indebtedness”, fractional undivided interests (which stated amount may be
described as a “net investment” or similar term reflecting the amount invested
in such undivided interest) or other securities incurred or issued pursuant to
such Receivables Facility, in each case outstanding at such time. Each Lender
authorizes each of the Administrative Agent and Collateral Agent to enter into
an intercreditor agreement in respect of each Receivables Facility from time to
time in effect and to take all actions it deems appropriate or necessary in
connection with any such intercreditor agreement.

“Receivables Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any accounts receivable or participation
interest therein issued or sold in connection with, and other fees paid to a
Person that is not a Restricted Subsidiary in connection with, any Receivables
Facility.

“Receivables Subsidiary” shall mean any subsidiary formed for the purpose of,
and that solely engages, in one or more Receivables Facilities and other
activities reasonably related thereto.

“Refinanced Debt” shall have the meaning assigned to such term in the definition
of “Credit Agreement Refinancing Indebtedness”.

“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrower, (b) the Administrative Agent and (c) each Lender
and/or Additional Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with, and subject to, Section 2.27.

 

-56-



--------------------------------------------------------------------------------

“Refinancing Effective Date” shall have the meaning set forth in Section 2.27.

“Refinancing Indebtedness” shall mean, with respect to any Person, any
replacement, refinancing, refunding, renewal or extension of any Indebtedness,
Disqualified Stock or Preferred Stock of such Person; provided that:

(a) the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness, Disqualified Stock or Preferred Stock so replaced, refinanced,
refunded, renewed or extended except by an amount (the “Excess Permitted
Refinancing Amounts”) equal to unpaid accrued interest thereon, premium
(including tender premium), the amount of original issue discount and
arrangement, commitment, underwriting, structuring or similar fees or amendment
or consent fees payable, defeasance costs and costs and expenses incurred, in
each case in connection with such replacement, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder;

(b) other than with respect to the Inside Maturity Amount or Customary Bridge
Loans, such replacement, refinancing, refunding, renewal or extension has at the
time incurred a final maturity date equal to or later than the final maturity
date of, and, in the case of term Indebtedness, has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness, Disqualified Stock or Preferred Stock being modified, replaced,
refinanced, refunded, renewed or extended;

(c) if such Indebtedness being replaced, refinanced, refunded, renewed or
extended is (1) subordinated or pari passu in right of payment to the
Obligations, such replacement, refinancing, refunding, renewal or extension is
subordinated or pari passu in right of payment to the Obligations on terms not
materially less favorable to the Lenders (taken as a whole) than those contained
in the documentation governing the Indebtedness being replaced, refinanced,
refunded, renewed or extended or (2) Disqualified Stock or Preferred Stock, such
replacement, refinancing, refunding, renewing or extending indebtedness is
Disqualified Stock or Preferred Stock, respectively;

(d) when such term is used in respect of (i) Permitted First Priority
Refinancing Debt, such Refinancing Indebtedness must also satisfy paragraphs
(a), (e), (f), (g) and (h) of the proviso to the first sentence of the
definition of Permitted First Priority Refinancing Debt; (ii) Permitted Second
Priority Refinancing Debt, such Refinancing Indebtedness must also satisfy
paragraphs (a), (e), (f), (g) and (h) of the proviso to the first sentence of
the definition of Permitted Second Priority Refinancing Debt; (iii) Permitted
Unsecured Refinancing Debt, such Refinancing Indebtedness must also satisfy
paragraphs (c), (d), (e) and (f) of the proviso to the first sentence of the
definition of Permitted Unsecured Refinancing Debt; (iv) Permitted First
Priority Incremental Equivalent Debt, such Refinancing Indebtedness must also
satisfy paragraphs (a), (e), (f), (g) (without giving effect to the proviso
thereto), and (h) of the proviso to the first sentence of the definition of
Permitted First Priority Incremental Equivalent Debt, (v) Permitted Junior
Priority Incremental Equivalent Debt, such Refinancing Indebtedness must also
satisfy paragraphs (a), (e), (f), (g), and (h) of the proviso to the first
sentence of the definition of Permitted Junior Priority Incremental Equivalent
Debt and (vi) Permitted Unsecured Incremental Equivalent Debt, such Refinancing
Indebtedness must also satisfy paragraphs (c), (d) and (e) of the proviso to the
first sentence of the definition of Permitted Unsecured Incremental Equivalent
Debt; and

(e) such Refinancing Indebtedness shall not include:

(i) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Restricted Guarantor that refinances Indebtedness,
Disqualified Stock or Preferred Stock of the Borrower;

 

-57-



--------------------------------------------------------------------------------

(ii) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Restricted Guarantor that refinances Indebtedness,
Disqualified Stock or Preferred Stock of a Restricted Guarantor; or

(iii) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary.

“Refunding Capital Stock” shall have the meaning set forth in
Section 6.03(b)(ii).

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in a Rule 144A or other private placement transaction under the
Securities Act of 1933, substantially identical notes (having the same
guarantees) issued in a dollar for dollar exchange therefore pursuant to an
exchange offer registered with the SEC.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by the Borrower or a Restricted Subsidiary in exchange for assets
transferred by the Borrower or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans or similar extensions
of credit, any other fund that invests in bank loans or similar extensions of
credit and is managed or advised by the same investment advisor as such Lender
or by an Affiliate of such investment advisor.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, trustees,
agents and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment.

“Replacement Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

“Repricing Transaction” shall mean (a) the incurrence by the Borrower of any
Indebtedness under this Agreement (including, without limitation, any new or
additional term loans under this Agreement, whether incurred directly or by way
of the conversion of the Initial Term Loans into a new tranche of replacement
term loans under this Agreement) that is broadly marketed or syndicated to banks
and other institutional investors in financings similar to the facilities
provided for in this Agreement, (i) having an Effective Yield that is less than
the Effective Yield for the Initial Term Loans and (ii) the proceeds of which
are used to prepay (or, in the case of a conversion, deemed to prepay or
replace), in whole or in part, the Initial Term Loans, or (b) any modification
to this Agreement that results in the reduction in the Applicable Percentage for
the Initial Term Loans so long as, in the case of each of clauses (a) and (b),
(x) the primary purpose of such modification is to reduce the Effective Yield
with respect to the Initial Term Loans and (y)

 

-58-



--------------------------------------------------------------------------------

such Indebtedness was not incurred (or modified) in connection with a Change of
Control, any acquisition or similar investment. Any such determination by the
Administrative Agent as contemplated by preceding clauses (a) and (b) shall be
conclusive and binding on all Lenders holding Initial Term Loans, and the
Administrative Agent shall have no liability to any Person with respect to such
determination absent gross negligence or willful misconduct.

“Required Lenders” shall mean, at any time, Lenders having Revolving Credit
Exposure, Unused Revolving Credit Commitments, Initial Term Loans, Other
Revolving Credit Commitments, Other Term Loan Commitments, Other Term Loans,
Incremental Term Loans and Incremental Revolving Credit Commitments representing
more than 50% of the sum of all Revolving Credit Exposure, Unused Revolving
Credit Commitments, Initial Term Loans, Other Revolving Credit Commitments,
Other Term Loan Commitments, Other Term Loans, Incremental Term Loans and
Incremental Revolving Credit Commitments at such time; provided that any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Required Net Cash Proceeds Percentage” means, as of any date of determination,
(a) if the Consolidated First Lien Leverage Ratio is greater than or equal to
4.75:1.00, 100%, (b) if the Consolidated First Lien Leverage Ratio is less than
4.75:1.00 and greater than or equal to 4.25:1.00, 50% and (c) if the
Consolidated First Lien Leverage Ratio is less than 4.25:1.00, 0%; it being
understood and agreed that, for purposes of this definition as it applies to the
determination of the amount of Net Cash Proceeds that are required to be applied
to prepay the Term Loans under Section 2.13(b), the Consolidated First Lien
Leverage Ratio shall be determined on the date on which such proceeds are
received by the Borrower or applicable Restricted Subsidiary.

“Required Revolving Lenders” shall mean, at any time, Lenders having Revolving
Credit Exposure, Unused Revolving Credit Commitments, Other Revolving Credit
Commitments and Incremental Revolving Credit Commitments representing more than
50% of the sum of all Revolving Credit Exposure, Unused Revolving Credit
Commitments, Other Revolving Credit Commitments and Incremental Revolving Credit
Commitments at such time; provided that any Defaulting Lender shall be excluded
for purposes of making a determination of Required Revolving Lenders.

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement and, as to any document delivered on the Effective
Date, any secretary or assistant secretary of such Person.

“Restricted Amount” shall have the meaning assigned to such term in
Section 2.13(e)(iii).

“Restricted Debt” shall mean any Subordinated Indebtedness and any Refinancing
Indebtedness in respect thereof that otherwise constitutes Restricted Debt, in
each case to the extent the same qualifies as Material Indebtedness.

“Restricted Debt Payment” shall have the meaning assigned to such term in
paragraph (c) of the definition of “Restricted Payment”.

“Restricted Dividend Payment” shall mean any Restricted Payment other than a
Restricted Investment or a Restricted Debt Payment.

“Restricted Guarantor” shall mean a Subsidiary Guarantor that is a Restricted
Subsidiary.

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

 

-59-



--------------------------------------------------------------------------------

“Restricted Payment” shall mean:

(a) the payment of any dividend or the making of any payment or distribution on
account of the Borrower’s Capital Stock, including any dividend or distribution
payable in connection with any merger, amalgamation or consolidation other than
dividends or distributions payable solely in Capital Stock (other than
Disqualified Stock) of the Borrower or a Restricted Subsidiary; or

(b) the purchase, redemption, defeasance or other acquisition or retirement for
value of any Capital Stock of the Borrower, including in connection with any
merger, amalgamation or consolidation;

(c) the making of any principal payment on, or redemption, repurchase,
defeasance or other acquisition or retirement for value in each case, prior to
any scheduled repayment, sinking fund payment or maturity, of any Restricted
Debt other than:

(i) Indebtedness permitted under Section 6.01(b)(vii), except to the extent
prohibited by the Intercompany Subordination Agreement; or

(ii) the purchase, repurchase or other acquisition of any Subordinated
Indebtedness and any Refinancing Indebtedness in respect of any of the foregoing
Indebtedness of the Borrower or a Restricted Subsidiary purchased in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year of the date of purchase,
repurchase or acquisition,

(any such foregoing principal payment on, or redemption, repurchase, defeasance
or other acquisition or retirement for value, of such Indebtedness, a
“Restricted Debt Payment”); or

(d) the making of any Restricted Investment.

“Restricted Payment Applicable Amount” shall mean, at any time, an amount equal
to the sum (without duplication) of:

(a) the greater of $50,000,000 and 40.0% of EBITDA of the Borrower as of the end
of the most recently ended Test Period; plus

(b) (i) the greater of (A) 50% of the Consolidated Net Income of the Borrower
(taken as one accounting period) from the first day of the fiscal quarter in
which the Effective Date occurs to the last day of the most recently ended Test
Period at the time of such Restricted Payment and (B) the Cumulative Retained
Excess Cash Flow Amount at such time; plus (ii) an amount equal the amount
available under clause (b) of the definition of “Restricted Payment Applicable
Amount” under the Existing Credit Agreement, as of the Effective Date; plus

(c) 100% of the aggregate net proceeds (including cash and the fair market
value, as determined in good faith by the Borrower, of marketable securities or
other property) received by the Borrower or a Restricted Subsidiary since
immediately after the Effective Date (other than (i) to the extent used to fund
the Transactions and (ii) net cash proceeds to the extent such net cash proceeds
have been used pursuant to Section 6.01(b)(xi)(A) but including proceeds of the
IPO contributed to the Borrower or its Restricted Subsidiaries) from the issue
or sale of:

(i) (A) Capital Stock of the Borrower, including Treasury Capital Stock, but
excluding cash proceeds and the fair market value, as determined in good faith
by the Borrower, of marketable securities or other property received from the
sale of:

 

-60-



--------------------------------------------------------------------------------

(x) Capital Stock to directors, officers, employees, members of management or
consultants of the Borrower, its Restricted Subsidiaries and any direct or
indirect parent company of the Borrower, after the Effective Date to the extent
such amounts have been applied to Restricted Payments made in accordance with
Section 6.03(b)(iv); and

(y) Designated Preferred Stock; and

(B) to the extent such proceeds, securities or other property are actually
contributed to the capital of the Borrower or a Restricted Subsidiary, Capital
Stock of the Borrower’s direct or indirect parent companies (excluding
contributions of the proceeds from the sale of Designated Preferred Stock of
such companies or contributions to the extent such amounts have been applied to
Restricted Payments made in accordance with Section 6.03(b)(iv)); or

(ii) debt of the Borrower or a Restricted Subsidiary that has been converted
into or exchanged for such Capital Stock of the Borrower or a direct or indirect
parent company of the Borrower;

provided, however, that this paragraph (c) shall not include the proceeds from
(v) the exercise of any Cure Right, (w) Refunding Capital Stock, (x) Capital
Stock or convertible debt securities sold to the Borrower or a Restricted
Subsidiary, as the case may be, (y) Disqualified Stock or debt securities that
have been converted into Disqualified Stock or (z) Excluded Contributions; plus

(d) 100% of the aggregate amount of net proceeds (including cash and the fair
market value, as determined in good faith by the Borrower, of marketable
securities or other property) contributed to the capital of the Borrower
following the Effective Date (other than (i) net cash proceeds to the extent
utilized pursuant to Section 6.01(b)(xi)(A), (ii) to the extent applied to fund
the Transactions, (iii) by a Restricted Subsidiary, (iv) Equity Cure Proceeds
and (v) any Excluded Contributions); plus

(e) 100% of the aggregate amount of proceeds (including cash and the fair market
value, as determined in good faith by the Borrower, of marketable securities or
other property) received by the Borrower or a Restricted Subsidiary by means of:

(i) the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of Restricted Investments made by the Borrower or any of its
Restricted Subsidiaries and repurchases and redemptions of such Restricted
Investments from the Borrower or any of its Restricted Subsidiaries and
repayments of loans or advances, and releases of guarantees, which constitute
Restricted Investments by the Borrower or any of its Restricted Subsidiaries, in
each case after the Effective Date; or

(ii) the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of the stock of an Unrestricted Subsidiary (other than to the extent
the Investment in such Unrestricted Subsidiary was made by the Borrower or a
Restricted Subsidiary pursuant to Section 6.03(b)(vii) or to the extent such
Investment constituted a Permitted Investment) or a dividend or distribution
from an Unrestricted Subsidiary after the Effective Date; plus

(f) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Effective Date, the fair market value of the
Investment in such Unrestricted Subsidiary, as determined by the Borrower in
good faith, at the time of the redesignation of such Unrestricted Subsidiary as
a Restricted Subsidiary, other than an Unrestricted Subsidiary to the extent the
Investment in such Unrestricted Subsidiary was made by the Borrower or a
Restricted Subsidiary pursuant to Section 6.03(b)(vii) or to the extent such
Investment constituted a Permitted Investment; plus

 

-61-



--------------------------------------------------------------------------------

(g) (i) the amount of any Declined Proceeds plus (ii) the amount of any Retained
Asset Sale Proceeds.

“Restricted Subsidiary” shall mean, at any time, each direct and indirect
subsidiary of the Borrower (including any Foreign Subsidiary) that is not then
an Unrestricted Subsidiary; provided, however, that upon the occurrence of an
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be included in the definition of “Restricted Subsidiary”.

“Retained Asset Sale Proceeds” means the amount of (a) Net Cash Proceeds
received by the Borrower or any Restricted Subsidiary in respect of any
Prepayment Asset Sale or (b) any Property Loss Event, in each case that are not
required to be applied to prepay the Term Loans pursuant to Section 2.13(b) on
account of the fact that the Required Net Cash Proceeds Percentage is less than
100%.

“Revaluation Date” shall mean (a) with respect to any Revolving Loan or
Swingline Loan, each of the following: (i) each date of a borrowing of a
Revolving Loan or Swingline Loan, (ii) each date of a continuation of a
Revolving Loan pursuant to the terms of this Agreement, (iii) the last Business
Day of each fiscal quarter, and (iv) the date of any voluntary reduction of a
Revolving Credit Commitment pursuant to Section 2.09(b); (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance of a Letter
of Credit, (ii) each date of an amendment of a Letter of Credit which increases
the face amount thereof, (iii) each date of any payment by an Issuing Bank with
respect to a Letter of Credit, and (iv) the last Business Day of each fiscal
quarter; (c) such additional dates as the Administrative Agent or the respective
Issuing Bank shall determine, or the Required Lenders shall require, at any time
when (i) an Event of Default has occurred and is continuing or (ii) the
Aggregate Revolving Credit Exposure exceeds 90% of the Total Revolving Credit
Commitment (for such purpose, determined using the US Dollar Equivalent in
effect for the most recent Revaluation Date); and (d) with respect to the Unused
Revolving Credit Commitment of a given Lender pursuant to Section 2.05(a), each
day of the applicable period such Unused Revolving Credit Commitment is in
effect.

“Revolving Commitment Increase” shall have the meaning assigned to such term in
Section 2.26(a).

“Revolving Commitment Increase Lender” shall have the meaning assigned to such
term in Section 2.26(b).

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

“Revolving Credit Commitment” shall mean, with respect to each Revolving Credit
Lender, (i) the commitment of such Lender to make Revolving Loans (and acquire
participations in Letters of Credit and Swingline Loans) hereunder in an amount
equal to its Initial Revolving Credit Commitment or the amount of the Revolving
Credit Commitment set forth opposite such Lender’s name in the Assignment and
Acceptance pursuant to which such Lender assumed its Revolving Credit
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09, 2.22(a) or 2.27, (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04 and
(c) increased pursuant to a Revolving Commitment Increase or a Refinancing
Amendment, (ii) any Other Revolving Credit Commitment and/or (iii) any
Incremental Revolving Credit Commitment of such Lender, as the context may
require.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate Principal Amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

 

-62-



--------------------------------------------------------------------------------

“Revolving Credit Facility” shall mean the revolving credit facilities
contemplated by Section 2.01(b) and, if applicable, Sections 2.26 and/or 2.27.

“Revolving Credit Lender” shall mean (i) initially, each Lender executing this
Agreement under the heading “Initial Revolving Credit Lender” or “Revolving
Credit Lender” on the Effective Date and (ii) thereafter, each Lender with a
Revolving Credit Commitment at such time (or, after the termination thereof,
Revolving Loans or other Revolving Credit Exposure with respect thereto), it
being understood that for each Lender that is described in part (a) of the
definition of Lender (but, for the avoidance of doubt and notwithstanding
Section 9.04(a), not its assigns) that is a resident of Canada for all purposes
of the Income Tax Act (Canada) and that is not eligible for the so called
“portfolio interest exemption” under the Code, with respect to Revolving Credit
Commitments to be made available to the Borrower, the extensions of credit to
the Borrower hereunder and all interest, fees, indemnities, costs, expenses and
other Obligations owing by the Borrower in connection with Revolving Loans,
Swingline Loans and the Revolving Credit Commitments, and for all other related
purposes hereunder (as the context may require), the term “Revolving Credit
Lender” shall refer to such Lender’s US branch or lending office.

“Revolving Credit Maturity Date” shall mean (a) with respect to the Initial
Revolving Credit Commitments (and related Revolving Credit Exposure), April 30,
2023, and (b) with respect to any Series of any Incremental Revolving Credit
Commitments (and related Obligations) or Other Revolving Credit Commitments (and
related Obligations), the maturity date for such Series set forth in the
relevant Incremental Amendment or Refinancing Amendment, as applicable.

“Revolving Loans” shall mean the Initial Revolving Loans and/or, after the
incurrence thereof, the Other Revolving Loans and/or the Incremental Revolving
Loans, as the context may require.

“S&P” shall mean S&P Global Ratings, a division of S&P Global Inc., and any
successor thereto.

“Sale and Lease-Back Transaction” shall mean any arrangement providing for the
leasing by the Borrower or any of its Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by the Borrower or a Restricted Subsidiary to a third Person in
contemplation of such leasing.

“Sanctions Authority” shall mean the United Nations, the United States of
America, Her Majesty’s Treasury of the United Kingdom and any authority acting
on behalf of any of them in connection with Sanctions Laws.

“Sanctioned Country” shall mean, at any time, a country or territory which is
itself, or whose government is, the subject or target of any comprehensive
Sanctions (at the time of this Agreement, Cuba, Iran, North Korea, Crimea and
Syria).

“Sanctions” shall mean any economic or financial sanctions and/or trade
embargoes or restrictive measures imposed, administered or enforced by any
Sanctions Authority which are applicable to the Borrower and its subsidiaries.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Second Lien Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit H-2 hereto, with (i) any immaterial changes
(as determined in the Administrative Agent’s sole discretion) thereto as the
Borrower and the Administrative Agent may agree in their respective reasonable

 

-63-



--------------------------------------------------------------------------------

discretion and/or (ii) any material changes thereto as the Borrower and the
Administrative Agent may agree in their respective reasonable discretion, which
material changes are posted for review by the Lenders and deemed acceptable if
the Required Lenders have not objected thereto within five Business Days
following the date on which such changes are posted for review.

“Section 5.04 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 5.04(a) or (b).

“Secured Indebtedness” shall mean any Indebtedness of the Borrower or any of its
Restricted Subsidiaries secured by a Lien.

“Secured Obligations” shall mean all “Obligations” as defined in the Guarantee
and Collateral Agreement or any other Security Document.

“Secured Parties” shall mean the “Secured Parties” as defined in the Guarantee
and Collateral Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement, the Intellectual Property Security Agreement and each of the other
instruments and documents executed and delivered with respect to the Collateral
pursuant to Section 5.09.

“Senior Representative” shall mean, with respect to any series of Permitted
First Priority Refinancing Debt, Permitted Second Priority Refinancing Debt,
Permitted First Priority Incremental Equivalent Debt or Permitted Junior
Priority Incremental Equivalent Debt, any Indebtedness, Disqualified Stock or
Preferred Stock incurred in reliance on Section 6.01(a) or sub-clause (x) of the
lead-in to Section 6.01(b)(xiii), the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.

“Series” shall mean (a) all Loans or Commitments that are established pursuant
to the same Refinancing Amendment (or any subsequent Refinancing Amendment to
the extent such Refinancing Amendment expressly provides that the Loans or
Commitments provided for therein are intended to be a part of any previously
established Series) and that provide for the same interest margins and (if
applicable) amortization schedule and (b) all Loans or Commitments that are
established pursuant to the same Incremental Amendment (or any subsequent
Incremental Amendment to the extent such Incremental Amendment expressly
provides that the Loans or Commitments provided for therein are intended to be a
part of any previously established Series) and that provide for the same
interest margins and (if applicable) amortization schedule.

“Similar Business” shall mean any business conducted or proposed to be conducted
by the Borrower and its subsidiaries on the Effective Date or any business that
is similar, reasonably related, incidental, ancillary or complementary thereto.

“Solvent” shall mean, with respect to any Person, (a) the consolidated fair
value of the assets of such Person and its subsidiaries, at a fair valuation,
will exceed their consolidated debts and liabilities, subordinated, contingent
or otherwise; (b) the consolidated present fair saleable value of the property
of such Person and its subsidiaries will be greater than the amount that will be
required to pay the probable liability of their consolidated debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) such Person and its subsidiaries
will be able to pay their consolidated debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) such Person and its subsidiaries, taken as a whole, will not
have unreasonably

 

-64-



--------------------------------------------------------------------------------

small capital with which to conduct the business in which they are engaged. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“Specified Default” shall mean an Event of Default under Section 7.01(b), (c),
(g)(i), or (h).

“Specified Obligations” shall have the meaning assigned to such term in
Section 2.13(b).

“Sponsors” shall mean Cannae and THL and each of their respective Affiliates but
not including, however, any operating portfolio companies of any of the
foregoing.

“Spot Rate” shall mean, for any currency, on any Revaluation Date or other
relevant date of determination, the rate determined by the Administrative Agent
to be the rate quoted by the Administrative Agent as the spot rate for the
purchase by the Administrative Agent of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on such date; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Administrative Agent does not have as of the date of determination a spot
buying rate for any such currency.

“St. Petersburg Property” shall mean the Borrower’s facility located in St.
Petersburg, Florida.

“St. Petersburg Sale Transaction” shall mean any sale (whether by a Sale and
Lease-Back Transaction or otherwise) of the St. Petersburg Property.

“Stated Amount” shall mean, with respect to each Letter of Credit, at any time,
the maximum amount available to be drawn thereunder, in each case determined
(x) as if any future automatic increases in the maximum available amount
provided for in any such Letter of Credit had in fact occurred at such time and
(y) without regard to whether any conditions to drawing could then be met but
after giving effect to all previous drawings made thereunder; provided that, the
“Stated Amount” of each Letter of Credit denominated in an Alternate Currency
shall be, on any date of calculation, the US Dollar Equivalent of the maximum
amount available to be drawn in such Alternate Currency thereunder, in each
case, determined (x) as if any future automatic increases in the maximum
available amount provided for in any such Letter of Credit had in fact occurred
at such time and (y) without regard to whether any conditions to drawing could
then be met but after giving effect to all previous drawings made thereunder.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) applicable on the
interest rate determination date (expressed as a decimal) established by the
Board and applicable to any member of bank of the Federal Reserve System in
respect of Eurocurrency Liabilities (as defined in Regulation D of the Board).

“Sterling” and “£” shall mean freely transferable lawful money of the United
Kingdom (expressed in pounds sterling).

“Sterling LIBO Rate” shall mean, with respect to any Sterling LIBOR Borrowing
for any Interest Period, the rate per annum determined by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is 1 Business
Day prior to the commencement of such Interest Period by reference to the
British Bankers Association Interest Settlement Rate that appears on the Reuters
Screen

 

-65-



--------------------------------------------------------------------------------

LIBOR01 (or such other comparable page as may, in the opinion of the
Administrative Agent, replace such page for the purpose of displaying such
rates) that displays an average ICE Benchmark Administration interest settlement
rate for deposits in Sterling (or the successor thereto if the ICE Benchmark
Administration is no longer making the applicable interest settlement rate
available) for a period equal to such Interest Period and for an amount
approximately equal to the proposed Sterling LIBOR Borrowing; provided that to
the extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “Sterling LIBO Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which deposits in Sterling are offered for such relevant
Interest Period to major banks in the London interbank market by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is 1 Business Day prior to the beginning of such Interest Period.

“Sterling LIBOR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Sterling LIBO Rate.

“Subordinated Financing” shall mean any Subordinated Indebtedness which is
Material Indebtedness.

“Subordinated Financing Documentation” shall mean any indenture and/or other
agreement pertaining to Subordinated Financing and all documentation delivered
pursuant thereto.

“Subordinated Indebtedness” shall mean any Indebtedness of the Borrower and any
Guarantor which is by its terms subordinated in right of payment to the
Obligations of the Borrower or such Guarantor, as applicable.

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
owned or held by the parent, one or more subsidiaries of the parent or a
combination thereof. Unless otherwise specified, “subsidiary” shall mean any
subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean each subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement pursuant to Section 5.09 or otherwise, excluding each
Excluded Subsidiary.

“Successor Company” shall have the meaning assigned to such term in
Section 6.04(a)(i).

“Successor Subsidiary Person” shall have the meaning assigned to such term in
Section 6.04(c)(i)(A).

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.23(a), as the same may be reduced from time to time
pursuant to Section 2.09; provided that with respect to any Swingline Lender, to
the extent the Borrower obtains Other Revolving Credit Commitments or
Incremental Revolving Credit Commitments for which such Swingline Lender does
not have a commitment or does not otherwise consent in writing thereto, then the
Swingline Commitment of such Swingline Lender shall terminate on the later to
occur of the termination of the Class of Revolving Credit Commitments under
which such Swingline Lender has agreed to act as Swingline Lender or the date to
which such Swingline Lender has otherwise consented in writing.

“Swingline Exposure” shall mean, at any time, the aggregate Principal Amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

 

-66-



--------------------------------------------------------------------------------

“Swingline Lender” shall mean with respect to the Swingline Commitment to be
made available to the Borrower, the extensions of credit to the Borrower
thereunder and all interest, fees, indemnities, costs, expenses and other
Obligations owing by the Borrower in connection with Swingline Loans, and for
all other related purposes hereunder (as the context may require), (a) DBNY,
acting through any of its Affiliates or branches, in its capacity as lender of
Swingline Loans hereunder, (b) any other Person acting as Administrative Agent
hereunder (to the extent agreed by the Borrower and such Administrative Agent)
and (c) any other Revolving Credit Lender designated by the Borrower and agreed
to by the Administrative Agent (such agreement not to be unreasonably withheld,
delayed or conditioned) who agrees to act in such capacity.

“Swingline Loans” shall mean any loan made by the Swingline Lender pursuant to
Section 2.23(a).

“TARGET Day” shall mean any day on which (i) TARGET2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.

“TARGET2” shall mean the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilizes a single shared platform and
which was launched on November 19, 2007.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority.

“Term Lender” shall mean any Initial Term Lender, Other Term Loan Lender and/or
Incremental Term Loan Lender, as the context may require.

“Term Loan Maturity Date” shall mean (a) with respect to the Initial Term Loans,
April 30, 2025, and (b) with respect to any Series of Other Term Loans or
Incremental Term Loans, the maturity date for such Series set forth in the
relevant Incremental Amendment or Refinancing Amendment.

“Term Loans” shall mean the Initial Term Loans and/or, after the incurrence
thereof, the Other Term Loans and/or the Incremental Term Loans, as the context
may require.

“Term Loan Lender” shall mean a Lender with an outstanding Term Loan.

“Termination Date” shall mean the date upon which all Commitments have
terminated, no Letters of Credit are outstanding (or if Letters of Credit remain
outstanding, as to which an L/C Backstop exists), and the Loans and L/C
Exposure, together with all interest, Fees and other non-contingent Obligations,
have been paid in full in accordance with the terms of this Agreement.

“Test Period” shall mean, as of any date, (a) for purposes of determining actual
compliance with Section 6.10, the period of four consecutive fiscal quarters
then most recently ended for which Section 5.04 Financials have been delivered
(or are required to have been delivered) and (b) for any other purpose, the
period of four consecutive fiscal quarters then most recently ended for which
Section 5.04 Financials have been delivered (or are required to have been
delivered) or, if earlier, are internally available; it being understood and
agreed that prior to the first delivery (or required delivery) of financial
statements pursuant to Section 5.04(b), “Test Period” means the period of four
consecutive fiscal quarters most recently ended for which financial statements
of the Borrower are internally available.

“THL” shall mean Thomas H. Lee Partners, L.P.

“Total Assets” shall mean total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis prepared in accordance with GAAP, shown on
the most recent balance sheet of the Borrower and its Restricted Subsidiaries
(for such purpose, excluding all Customer Funds).

 

-67-



--------------------------------------------------------------------------------

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The Total
Revolving Credit Commitment immediately after the occurrence of the Effective
Date is $300,000,000.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Sponsors, the Borrower (or any direct or indirect parent of the Borrower) or any
of its subsidiaries in connection with the Transactions (including expenses in
connection with hedging transactions), this Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby.

“Transactions” shall mean (a) this Agreement becoming effective in accordance
with its terms and the borrowing of Loans hereunder on the Effective Date,
(b) the consummation of the IPO, (c) the consummation of the Effective Date
Mergers (d) the consummation of the Effective Date Dividend, (e) the
consummation of the Effective Date Refinancing and (f) the payment of any fees,
costs and/or expenses (including Transaction Expenses) in connection with any or
all of the foregoing.

“Treasury Capital Stock” shall have the meaning set forth in
Section 6.03(b)(ii).

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate, the Alternate Base Rate, the Canadian Prime Rate or the
Adjusted CDOR Rate.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in any applicable jurisdiction from time to time.

“Unrestricted Subsidiary” shall mean:

(a) any subsidiary of the Borrower which at the time of determination is an
Unrestricted Subsidiary (as designated by the Borrower, as provided in
Section 5.10); and

(b) any subsidiary of an Unrestricted Subsidiary.

“Unused Revolving Credit Commitment” shall mean, with respect to any Lender, at
any time, the remainder of Revolving Credit Commitment of such Lender at such
time, if any, less the sum of (i) the aggregate outstanding Principal Amount of
Revolving Loans made by such Lender and then outstanding, (ii) such Lender’s L/C
Exposure and (iii) except for purposes of Section 2.05(a), such Lender’s
Swingline Exposure.

“US Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in US Dollars, such amount and (b) with respect to any amount
denominated in any currency other than US Dollars, the equivalent amount thereof
in US Dollars as determined by the Administrative Agent at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date or other relevant date of determination) for the purchase of US Dollars
with such other currency.

“US Dollar-Denominated Loans” shall mean any Loans denominated in US Dollars.

“US Dollars” or “$” shall mean lawful money of the United States of America.

“US Prime Rate” shall mean the rate of interest per annum announced from time to
time by DBNY as its prime rate in effect at its principal office in New York
City; each change in the US Prime Rate shall be effective as of the opening of
business on the date such change is announced as being effective. The US Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually available.

 

-68-



--------------------------------------------------------------------------------

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness, Disqualified Stock or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing:

(a) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment or
scheduled commitment reduction or termination of such Indebtedness or redemption
or similar payment with respect to such Disqualified Stock or Preferred Stock
multiplied by the amount of such payment or reduction or termination; by

(b) the sum of all such payments (or reduction or termination).

“Wholly-Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
100% of the Capital Stock of which (other than directors’ qualifying shares or,
in the case of Foreign Subsidiaries, nominal amounts of shares required by law
to be owned by a resident of the relevant jurisdiction) shall be owned by such
Person or by one or more Wholly-Owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. The words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement unless the context shall otherwise require. All
references herein to Articles, Sections, paragraphs, clauses, subclauses,
Exhibits and Schedules shall be deemed references to Articles, Sections,
paragraphs, clauses and subclauses of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, the Consolidated First Lien Leverage Ratio, the
Consolidated Leverage Ratio, the Consolidated Secured Leverage Ratio and the
Consolidated Interest Coverage Ratio (and the financial definitions used
therein) and compliance with each covenant set forth herein (including as
determined by any reference to a definition used in such covenant (e.g.,
Receivables Facilities, Capitalized Lease Obligations, etc.)) shall be construed
in accordance with GAAP, as in effect from time to time; provided, however, that
if the Borrower notifies the Administrative Agent that the Borrower wishes to
amend the Consolidated First Lien Leverage Ratio, the Consolidated Leverage
Ratio, the Consolidated Secured Leverage Ratio, the Consolidated Interest
Coverage Ratio or any financial definition used therein or any covenant used
herein (or definition used therein), in each case, to eliminate the effect of
any change in GAAP or the application thereof occurring after the Effective Date
on the operation thereof (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend the Consolidated First Lien Leverage
Ratio, the Consolidated Leverage Ratio, the Consolidated Secured Leverage Ratio,
the Consolidated Interest Coverage Ratio or any financial definition used
therein or any covenant used herein (or definition used therein), in each case,
for such purpose), then the Borrower and the Administrative Agent shall
negotiate in good faith to amend (without the payment of any amendment or
similar fees to the Administrative Agent or the Lenders) the Consolidated First
Lien Leverage Ratio, the Consolidated Interest Coverage Ratio, the Consolidated
Leverage Ratio, the Consolidated Secured Leverage Ratio or the definitions used
therein or any covenant used herein (or definition used therein), in each case,
(subject to the approval of the Required

 

-69-



--------------------------------------------------------------------------------

Lenders (such approval not to be unreasonably withheld, conditioned or delayed))
to preserve the original intent thereof in light of such changes in GAAP;
provided that all determinations made pursuant to the Consolidated First Lien
Leverage Ratio, the Consolidated Leverage Ratio, the Consolidated Secured
Leverage Ratio, the Consolidated Interest Coverage Ratio or any financial
definition used therein or any covenant used herein (or definition used
therein), in each case, shall be determined on the basis of GAAP as applied and
in effect immediately before the relevant change in GAAP or the application
thereof became effective, until the Consolidated First Lien Leverage Ratio, the
Consolidated Leverage Ratio, the Consolidated Secured Leverage Ratio, the
Consolidated Interest Coverage Ratio or such financial definition or any
covenant used herein (or definition used therein) is amended. Notwithstanding
anything to the contrary above or in the definitions of Capitalized Lease
Obligations and Capital Expenditures, in the event of a change under GAAP (or
the application thereof) requiring all leases to be capitalized, only those
leases that would result in Capitalized Lease Obligations or Capital
Expenditures on December 31, 2017 (assuming for purposes hereof that they were
in existence on such date) hereunder shall be considered capital leases
hereunder and all calculations and deliverables under this Agreement or any
other Loan Document shall be made in accordance therewith. For purposes of
determining compliance at any time with Sections 6.01, 6.02, 6.03, 6.04, 6.05,
6.06 and/or 6.07 in the event that any Indebtedness, Disqualified Stock,
Preferred Stock, Lien, Restricted Payment, fundamental change, disposition,
restrictive agreement, or Affiliate transaction, as applicable, meets the
criteria of more than one of the categories of transactions or items permitted
pursuant to any clause of Sections 6.01 (other than Sections 6.01(b)(i) or
(b)(xxiv)), 6.02 (other than clauses (aa) or (cc) of the definition of
“Permitted Liens”), 6.03, 6.04, 6.05, 6.06 and/or 6.07, the Borrower, in its
sole discretion, may, from time to time, classify or reclassify such transaction
or item (or portion thereof) under one or more clauses of each such Section;
provided that, (i) upon delivery of any Section 5.04 Financials following the
initial incurrence of any portion of any Indebtedness, Disqualified Stock or
Preferred Stock incurred under Section 6.01 (other than Section 6.01(b)(i) or
(b)(xxiv)) (such portion of such Indebtedness, the “Subject Indebtedness”), if
any such Subject Indebtedness could, based on such financial statements, have
been incurred in reliance on Section 6.01(a) or (b)(xiii), such Subject
Indebtedness may be reclassified as having been incurred under the applicable
provisions of Section 6.01(a) or (b)(xiii), as applicable (in each case, subject
to any other applicable provision of Section 6.01(a) or (b)(xiii)) and any
associated Lien will be deemed to have been permitted under clause (cc) of the
definition of “Permitted Liens” upon any such reclassification, (ii) upon
delivery of any Section 5.04 Financials following the making of any Investment
in reliance on Section 6.03, if all or any portion of such Investment could,
based on such financial statements, have been made in reliance on
Section 6.03(b)(xix)(A), such Investment (or the relevant portion thereof) may
be reclassified as having been made in reliance on Section 6.03(b)(xix)(A),
(iii) upon delivery of any Section 5.04 Financials following the making of any
Restricted Dividend Payment in reliance on Section 6.03, if all or any portion
of such Restricted Dividend Payment could, based on such financial statements,
have been made in reliance on Section 6.03(b)(xix)(B), such Restricted Dividend
Payment (or the relevant portion thereof) may be reclassified as having been
made in reliance on Section 6.03(b)(xix)(B), (iv) upon delivery of any
Section 5.04 Financials following the making of any Restricted Debt Payment in
reliance on Section 6.03, if all or any portion of such Restricted Debt Payment
could, based on such financial statements, have been made in reliance on
Section 6.03(b)(xviii), such Restricted Debt Payment (or the relevant portion
thereof) may be reclassified as having been made in reliance on
Section 6.03(b)(xviii) and (v) the reclassifications described in this sentence
shall be automatically given effect upon delivery of the relevant Section 5.04
Financials. It is understood and agreed that any Indebtedness, Disqualified
Stock, Preferred Stock, Lien, Restricted Payment, Restricted Debt Payment,
burdensome agreement, Investment, disposition and/or Affiliate transaction need
not be permitted solely by reference to one category of permitted Indebtedness,
Disqualified Stock, Preferred Stock, Lien, Restricted Payment, Restricted Debt
Payment, restrictive agreement, Investment, disposition and/or Affiliate
transaction under Sections 6.01, 6.02, 6.03, 6.04, 6.05, 6.06 and/or 6.07,
respectively, and may instead be permitted in part under any combination
thereof, but the Borrower will only be required to include the amount and type
of such transaction (or portion thereof) in one such category (or combination
thereof).

Section 1.03. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Initial
Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Initial Revolving Loan”). Borrowings also may be classified
and referred to by Class (e.g., a “Revolving Credit Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Credit Borrowing”).

 

-70-



--------------------------------------------------------------------------------

Section 1.04. Rounding. The calculation of any financial ratios under this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-down if there is no nearest number).

Section 1.05. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) all references to documents, instruments and other
agreements (including the Loan Documents and organizational documents) shall be
deemed to include all subsequent amendments, restatements, amendments and
restatements, supplements and other modifications thereto, but only to the
extent that such amendments, restatements, amendments and restatements,
supplements and other modifications are not prohibited by any Loan Document and
(b) references to any law, statute, rule or regulation shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law.

Section 1.06. Times of Day and Effectuation of Transactions. Unless otherwise
specified, (a) all references herein to times of day shall be references to
Eastern time (daylight or standard, as applicable) and (b) each of the
representations and warranties contained in this Agreement and the other Loan
Documents (and all corresponding definitions) is made after giving effect to the
Transactions, unless the context otherwise requires.

Section 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of time shall be reflected in computing interest or fees,
as the case may be; provided that with respect to any payment of interest on or
principal of Eurocurrency Rate Loans or CDOR Rate Loans, if such extension would
cause any such payment to be made in the next succeeding calendar month, such
payment shall be made on the immediately preceding Business Day.

Section 1.08. Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Term Loans, Revolving Commitment
Increase, Incremental Revolving Credit Commitments, Credit Agreement Refinancing
Indebtedness, Replacement Term Loans, Replacement Revolving Facility or loans
incurred under a new credit facility, in each case, to the extent such
extension, replacement, renewal or refinancing is effected by means of a
“cashless roll” settlement mechanism approved by the Borrower, the
Administrative Agent and such Lenders, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars”, “in immediately
available funds”, “in Cash” or any other similar requirement.

Section 1.09. Exchange Rate; Currency Equivalents Generally. The Administrative
Agent shall determine the Spot Rates as of each Revaluation Date to be used for
calculating the US Dollar Equivalent amounts of Loans and other Obligations
denominated in an Alternate Currency. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between an Alternate Currency and Dollars until the next Revaluation
Date to occur. Except as provided above in this Section 1.09 and except for
purposes of financial statements delivered by the Borrower hereunder or
calculating compliance with a financial ratio hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than US Dollars)
for purposes of determining compliance with the provisions of the Loan Documents
on any date of determination shall be such US Dollar Equivalent amount as so
determined by the Administrative Agent on such date. Notwithstanding the
foregoing, for purposes of determining compliance with Sections 2.01, 2.25,
6.01, 6.02 and 6.03 (including any Permitted Investment) of this Agreement with
respect to any amount of Indebtedness, obligations or Investment (or Restricted
Payment)

 

-71-



--------------------------------------------------------------------------------

denominated in a currency other than US Dollars, no Default shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Indebtedness or Investment is incurred or made; provided that, for
the avoidance of doubt, the foregoing provisions of this Section 1.09 shall
otherwise apply to such Article and such Sections, including with respect to
determining whether any Indebtedness or Investment (not previously incurred or
made on any date) may be incurred or made under such Article and such Sections.

Section 1.10. Approved Alternate L/C Currencies. (a) The Borrower may from time
to time request that Letters of Credit be issued in an Approved Alternate L/C
Currency (subject to the approval of the relevant Issuing Bank); provided that
such requested currency is a lawful currency that is readily available and
freely transferable and convertible into US Dollars. Any such request shall be
made to the Administrative Agent, and the Administrative Agent shall promptly
notify the relevant Issuing Bank thereof. The relevant Issuing Bank shall notify
the Administrative Agent, not later than 1:00 p.m., 10 Business Days after
receipt of such request whether it consents to the issuance of Letters of Credit
in such requested currency. Any failure by the relevant Issuing Bank to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by the relevant Issuing Bank to permit Letters of
Credit to be issued in such requested currency. If the relevant Issuing Bank
consents to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Approved Alternate L/C Currency
hereunder for the purposes of any Letter of Credit issuances by such Issuing
Bank. If the relevant Issuing Bank does not consent to any request for an
additional currency under this Section 1.10, the Administrative Agent shall
promptly so notify the Borrower.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Borrower’s consent to appropriately reflect a change in currency of any
country and any relevant market conventions or practices relating to such change
in currency.

Section 1.11. Pro Forma Calculations. The Consolidated First Lien Leverage
Ratio, the Consolidated Leverage Ratio, the Consolidated Secured Leverage Ratio,
the Consolidated Interest Coverage Ratio, EBITDA (solely for purposes of the
“grower” component of any basket amount specified hereunder and, for the
avoidance of doubt, as a component term used in the calculation of the
Consolidated First Lien Leverage Ratio, the Consolidated Leverage Ratio, the
Consolidated Secured Leverage Ratio and the Consolidated Interest Coverage
Ratio) and Total Assets shall be calculated in each case on a pro forma basis as
follows:

(a) In the event that the Borrower or any Restricted Subsidiary (i) incurs,
redeems, retires or extinguishes any Indebtedness (other than revolving
indebtedness incurred, redeemed, retired or extinguished in the ordinary course
of business for working capital purposes) or (ii) issues or redeems Disqualified
Stock or Preferred Stock subsequent to the commencement of the period for which
such ratio or amount is being calculated but prior to or simultaneously with the
event for which the calculation of such ratio or amount is made (a “Ratio
Calculation Date”), then such ratio or amount shall be calculated giving pro
forma effect to such incurrence, redemption, retirement or extinguishment of
Indebtedness, or such issuance or redemption of Disqualified Stock or Preferred
Stock, as if the same had occurred on the last day of the applicable
four-quarter period (except in the case of the Consolidated Interest Coverage
Ratio, in which case such incurrence, redemption, retirement or extinguishment
of Indebtedness, or such issuance or redemption of Disqualified Stock or
Preferred Stock will be given effect as if the same occurred on the first day of
the applicable four-quarter period).

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of the event for which the calculation of the
Consolidated Interest Coverage Ratio is made had been the applicable rate for
the entire period (taking into account any interest hedging arrangements
applicable to such Indebtedness); provided, in the case of repayment of any
Indebtedness, to the extent actual interest related thereto was included during
all

 

-72-



--------------------------------------------------------------------------------

or any portion of the applicable Test Period, the actual interest may be used
for the applicable portion of such Test Period. Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a Responsible Officer of the Borrower to be the rate of interest implicit in
such Capitalized Lease Obligation in accordance with GAAP. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a London interbank offered rate, or other
rate, shall be determined to have been based upon the rate actually chosen, or
if none, then based upon such optional rate chosen as the Borrower or Restricted
Subsidiary may designate.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business made (or committed to be made
pursuant to a definitive agreement) and the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary or an Unrestricted Subsidiary as a
Restricted Subsidiary in accordance with Section 5.10 during the four-quarter
reference period or subsequent to such reference period and on or prior to or
simultaneously with the relevant Ratio Calculation Date, and other operational
changes that the Borrower or any of its Restricted Subsidiaries has determined
to make and/or made during the four-quarter reference period or subsequent to
such reference period and on or prior to or simultaneously with such Ratio
Calculation Date shall be calculated on a pro forma basis assuming that all such
Investments, acquisitions, dispositions, mergers, amalgamations, consolidations,
discontinued operations, designation and/or other operational changes had
occurred on the first day of the four-quarter reference period. If since the
beginning of such period any Person that subsequently became a Restricted
Subsidiary or was merged or amalgamated with or into the Borrower or any of its
Restricted Subsidiaries since the beginning of such period shall have made any
Investment, acquisition, disposition, merger, amalgamation, consolidation,
discontinued operation or operational change, in each case with respect to an
operating unit of a business, that would have required adjustment pursuant to
this definition, then such ratio or amount shall be calculated giving pro forma
effect thereto for such period as if such Investment, acquisition, disposition,
merger, consolidation, discontinued operation or operational change had occurred
at the beginning of the applicable four-quarter period.

Notwithstanding anything to the contrary in this Section 1.11, when calculating
any ratio or test for purposes of (i) the definition of “Applicable Percentage”
and (ii) the financial covenant under Section 6.10 (other than for the purposes
of determining pro forma compliance with such financial covenant), the events
described in this Section 1.11 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.

(b) For purposes of this Section 1.11, whenever pro forma effect is to be given
to any Investment, acquisition, disposition, merger, amalgamation,
consolidation, discontinued operation, operational change or designation of a
Restricted Subsidiary as an Unrestricted Subsidiary or an Unrestricted
Subsidiary as a Restricted Subsidiary in accordance with Section 5.10, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower. Any such pro forma calculation may include
adjustments of the type described in clause (a)(xi) of the definition of EBITDA.

(c) For purposes of determining whether the incurrence, issuance or making of
any Indebtedness, Disqualified Stock, Preferred Stock, Capital Stock, Restricted
Payment, Investment, acquisition, disposition, merger, amalgamation,
consolidation, discontinued operation, operational change or designation of a
Restricted Subsidiary as an Unrestricted Subsidiary or an Unrestricted
Subsidiary as a Restricted Subsidiary in accordance with Section 5.10 is
permitted hereunder, EBITDA and/or Total Assets shall be determined as of the
most recently ended Test Period at the time such Indebtedness, Disqualified
Stock, Preferred Stock, Capital Stock, Restricted Payment, Investment,
acquisition, disposition, merger, amalgamation, consolidation, discontinued
operation, operational change or designation is incurred, issued or made, and no
Default shall be deemed to have occurred solely as a result of a change in
EBITDA and/or Total Assets occurring after the time such Indebtedness,
Disqualified Stock, Preferred Stock, Capital Stock, Restricted Payment,
Investment, acquisition, disposition, merger, amalgamation, consolidation,
discontinued operation, operational change or designation is incurred, issued or
made.

 

-73-



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary herein or any other Loan Document,
at the Borrower’s option, the Consolidated First Lien Leverage Ratio, the
Consolidated Secured Leverage Ratio, the Consolidated Leverage Ratio, the
Consolidated Interest Coverage Ratio and any cap expressed as a percentage of
EBITDA or Total Assets shall be determined, and any default or Event of Default
“blocker” shall be tested (i) with respect to any Limited Condition Acquisition
only, as of the date the definitive acquisition agreement for such Limited
Condition Acquisition is entered into and the Consolidated First Lien Leverage
Ratio, the Consolidated Secured Leverage Ratio, the Consolidated Leverage Ratio,
the Consolidated Interest Coverage Ratio and any cap expressed as a percentage
of EBITDA or Total Assets shall be calculated as if the acquisition and other
pro forma events in connection therewith were consummated on the first day of
the most recently ended Test Period, (ii) in the case of any Restricted Dividend
Payment (including with respect to any Indebtedness contemplated or incurred in
connection therewith), at the time of (or on the basis of the financial
statements for the most recently ended Test Period at the time of) (x) the
declaration of such Restricted Dividend Payment (so long as such Restricted
Dividend Payment is actually made within 90 days following the date of
declaration) or (y) the making of such Restricted Payment and (iii) in the case
of any Restricted Debt Payment (including with respect to any Indebtedness
contemplated or incurred in connection therewith), at the time of (or on the
basis of the financial statements for the most recently ended Test Period at the
time of) (x) delivery of irrevocable (which may be conditional) notice with
respect to such Restricted Debt Payment or (y) the making of such Restricted
Debt Payment; provided that (A) other than as specifically provided below in
this Section 1.11(d), the Consolidated Net Income (and any other financial
defined term derived therefrom) shall not include any Consolidated Net Income
of, or attributable to, the target company or assets associated with any such
Limited Condition Acquisition for usages other than in connection with the
applicable transaction pertaining to such Limited Condition Acquisition unless
and until the closing of such Limited Condition Acquisition shall have actually
occurred, (B) the determination of the Consolidated First Lien Leverage Ratio,
the Consolidated Secured Leverage Ratio, the Consolidated Leverage Ratio, the
Consolidated Interest Coverage Ratio and availability under any applicable cap
expressed as a percentage of EBITDA or Total Assets on or following the date of
the definitive acquisition agreement or the declaration of any Restricted
Dividend Payment has been made or delivery of notice with respect to a
Restricted Debt Payment has been given (which definitive documents, declaration
or notice has not terminated or expired without the consummation thereof) shall
be calculated on a pro forma basis assuming such acquisition, Restricted
Dividend Payment or Restricted Debt Payment and other pro forma events in
connection therewith (including any incurrence of Indebtedness) have been
consummated and (C) after the signing date but before the closing date for a
Limited Condition Acquisition, after the declaration of the relevant Restricted
Dividend Payment and prior to the payment thereof and after the delivery of
notice with respect to the relevant Restricted Debt Payment prior the payment
thereof, the determination of ratios and baskets for purposes not related to
such Limited Condition Acquisition shall be made as if the closing date of such
Limited Condition Acquisition had occurred on the same date as the signing date,
the declaration date or the notice date, as applicable until such earlier time
on which the applicable Limited Condition Acquisition is consummated, terminated
or abandoned, the applicable declaration has been terminated or the relevant
Restricted Dividend Payment has been consummated or the relevant notice has not
terminated or expired without the consummation of the relevant Restricted Debt
Payment.

(e) Notwithstanding anything to the contrary herein, with respect to any amount
incurred (including, for the avoidance of doubt, Revolving Loans or other
revolving indebtedness in an amount not to exceed 100% of EBITDA) or transaction
entered into (or consummated) in reliance on a provision of this Agreement that
does not require compliance with a financial ratio or test (including, without
limitation, Section 6.10, the Consolidated First Lien Leverage Ratio, the
Consolidated Secured Leverage Ratio, the Consolidated Leverage Ratio or the
Consolidated Interest Coverage Ratio) (any such amount, a “Fixed Amount”)
substantially concurrently with any amount incurred or transaction entered into
(or consummated) in reliance on a provision of this Agreement that requires
compliance with a financial ratio or test (including, without limitation,
Section 6.10, the Consolidated First Lien Leverage Ratio, the Consolidated
Secured Leverage Ratio, the Consolidated Leverage Ratio or the Consolidated
Interest Coverage Ratio) (any such amount, an “Incurrence-Based Amount”), it is
understood and agreed that any Fixed Amount shall be disregarded in the
substantially concurrent calculation of the financial ratio or test applicable
to the relevant Incurrence-Based

 

-74-



--------------------------------------------------------------------------------

Amount, except that pro forma effect shall be given to any increase or decrease
in EBITDA resulting from the entire transaction and thereafter, the incurrence
of any such amount under the Fixed Amount shall be included in the calculation
of future Incurrence-Based Amounts to the extent such amount incurred under the
Fixed Amount is then outstanding.

(f) For purposes of the calculation of any Incurrence-Based Amount used in
determining the availability of Credit Increases, Incremental Equivalent Debt or
Indebtedness incurred or issued under Section 6.01(a) or Section 6.01(b)(xiii),
cash proceeds of such Indebtedness will not be netted in determining
Consolidated Indebtedness as used therein and (i) in the case of Credit
Increases and Incremental Equivalent Debt, any such Indebtedness in the form of
a revolving facility shall be treated as fully drawn and (ii) in connection with
the implementation or assumption of any revolving facility or delayed draw
commitments in reliance on Section 6.01(a) and/or Section 6.01(b)(xiii), the
relevant financial ratio or test shall be satisfied, subject to the other
provisions of this Section 1.11, on the date of each drawing under such
revolving facility or delayed draw commitments and there shall not be any
requirement to treat such revolving facility or delayed draw commitment as fully
drawn on the date of the implementation or assumption thereof.

ARTICLE II

The Credits

Section 2.01. Commitments. Subject to the terms and conditions set forth herein:

(a) Each Initial Term Lender agrees severally, and not jointly, on the Effective
Date, to make term loans to the Borrower (the “Initial Term Loans”) in US
Dollars and in a like principal amount not to exceed its Initial Term Loan
Commitment (and with the tenor therefor described in the definition of Term Loan
Maturity Date).

(b) Subject to the terms and conditions herein set forth, each Revolving Credit
Lender with a Revolving Credit Commitment of a particular Class agrees,
severally and not jointly, to make Revolving Loans of such Class to the Borrower
in the Available Currency requested by the Borrower, at any time and from time
to time after the Effective Date, and until the earlier of the Revolving Credit
Maturity Date with respect to its Revolving Credit Commitment and the
termination of such Lender’s Revolving Credit Commitment of such Class in
accordance with the terms hereof, in an aggregate Principal Amount at any time
outstanding that will not, after giving effect to the making of such Revolving
Credit Loans and the application of the proceeds thereof, result in such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Credit
Commitment. Within the limits set forth in the preceding sentence and subject to
the terms, conditions and limitations set forth herein, the Borrower may borrow,
pay or prepay and reborrow Revolving Loans.

(c) Amounts paid or prepaid in respect of Term Loans may not be reborrowed.

Section 2.02. Loans. (a) Each Loan (other than Swingline Loans) shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided, however, that the
failure of any Lender to make any Loan shall not relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender). For the avoidance of doubt, all Revolving Loans
made and other Revolving Credit Exposure incurred under the Revolving Credit
Facility will be made or incurred, as applicable, by all Revolving Credit
Lenders in accordance with their Pro Rata Percentages until the Revolving Credit
Maturity Date for the relevant Class of Revolving Credit Commitments (or, if
earlier, the date of the termination of the relevant Class of Revolving Credit
Commitments in accordance with the terms hereof); thereafter, all Revolving
Loans made and other Revolving Credit Exposure incurred under the Revolving
Credit Facility will be made by the remaining Revolving Credit Lenders in
accordance with their Pro Rata Percentages (after giving effect to the
termination

 

-75-



--------------------------------------------------------------------------------

of Revolving Credit Commitments of such Class on the applicable Revolving Credit
Maturity Date or otherwise in accordance with the terms of this Agreement).
Except for Loans deemed made pursuant to Section 2.02(g) and subject to
Section 2.23, the Loans comprising any Borrowing shall be in an aggregate
principal amount that is not less than (i) the Minimum Applicable Borrowing
Amount for such Loans or (ii) the remaining available balance of the applicable
Commitments.

(b) Subject to Sections 2.02(g), 2.08 and 2.16, each Borrowing shall (i) be
comprised entirely of (x) in the case of US Dollar-Denominated Loans, ABR Loans
or Eurodollar Loans, (y) in the case of Canadian Dollar-Denominated Loans,
Canadian Prime Rate Loans or CDOR Rate Loans or (z) in the case of Alternate
Currency-Denominated Loans, EURIBOR Loans or Sterling LIBOR Loans, in each case
as the Borrower may request pursuant to Section 2.03. Each Lender may at its
option make any Eurocurrency Rate Loan or CDOR Rate Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement. Borrowings of
more than one Type may be outstanding at the same time; provided, however, that
the Borrower shall not be entitled to request any Borrowing that, if made, would
result in more than (x) ten Eurocurrency Rate Borrowings (or such greater number
as the Administrative Agent may agree in its sole discretion) outstanding
hereunder at any time and (y) five CDOR Rate Borrowings (or such greater number
as the Administrative Agent may agree in its reasonable sole discretion)
outstanding hereunder at any time.

(c) Except with respect to Loans deemed made pursuant to Section 2.02(g) and, if
applicable, Section 2.27, and subject to Sections 2.03 and 2.23, each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds in the Applicable Currency to the
applicable Payment Office of the Administrative Agent not later than 3:00 p.m.,
and the Administrative Agent shall promptly credit the amounts so received to an
account designated by the Borrower in the applicable Borrowing Request or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower agrees to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable to the Loans comprising such Borrowing at the
time and (ii) in the case of such Lender, (x) for the first such day, the
Overnight Rate and (y) for each day thereafter, (A) in the case of US
Dollar-Denominated Loans, the Alternate Base Rate plus the Applicable Percentage
for ABR Revolving Loans comprising such Borrowing, (B) in the case of Canadian
Dollar-Denominated Loans, the Canadian Prime Rate plus the Applicable Percentage
for Canadian Prime Rate Revolving Loans comprising such Borrowing and (C) in the
case of any other Alternate Currency-Denominated Loans, the rate per annum equal
to the interest rate applicable to the Alternate Currency-Denominated Loans
comprising such Borrowing made to the Borrower. If such Lender shall repay to
the Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement and
(x) the Borrower’s obligation to repay the Administrative Agent such
corresponding amount pursuant to this Section 2.02(d) shall cease and (y) if the
Borrower pays such amount to the Administrative Agent, the amount so paid shall
constitute a repayment of such Borrowing by such amount.

 

-76-



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Eurocurrency Rate Borrowing or CDOR Rate
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date applicable to the Loans comprising such Eurocurrency Rate
Borrowing or CDOR Rate Borrowing.

(f) [Reserved].

(g) If the relevant Issuing Bank shall not have received from the Borrower the
payment required to be made by Section 2.25(e) within the time specified in such
Section, such Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
Revolving Credit Lender of such L/C Disbursement and its Pro Rata Percentage
thereof. Each Revolving Credit Lender shall pay by wire transfer of immediately
available funds in the Applicable Currency to the Administrative Agent not later
than 3:00 p.m. on such date (or, if such Revolving Credit Lender shall have
received such notice later than 12:00 (noon) on any day, not later than 10:00
a.m. on the immediately following Business Day), an amount equal to such
Lender’s Pro Rata Percentage of such L/C Disbursement as determined above (it
being understood that such amount shall be deemed to constitute a Revolving Loan
of such Lender and such payment shall be deemed to have reduced the L/C
Exposure), and the Administrative Agent will promptly pay to the relevant
Issuing Bank amounts so received by it from the Revolving Credit Lenders. The
Administrative Agent will promptly pay to the relevant Issuing Bank any amounts
received by it from the Borrower pursuant to Section 2.25(e) prior to the time
that any Revolving Credit Lender makes any payment pursuant to this paragraph
(g); any such amounts received by the Administrative Agent thereafter will be
promptly remitted by the Administrative Agent to the Revolving Credit Lenders
that shall have made such payments and to such Issuing Bank, as their interests
may appear. If any Revolving Credit Lender shall not have made its Pro Rata
Percentage of such L/C Disbursement available to the Administrative Agent as
provided above, such Lender and the Borrower agrees to pay interest on such
amount, for each day from and including the date such amount is required to be
paid in accordance with this paragraph to but excluding the date such amount is
paid, to the Administrative Agent for the account of the relevant Issuing Bank
at (i) in the case of the Borrower, (A) if such L/C Disbursement is payable in
US Dollars, a rate per annum equal to the interest rate applicable to the
Revolving Loans of the relevant Class pursuant to Section 2.06(a), (B) if such
L/C Disbursement is payable in Canadian Dollars, a rate per annum equal to the
interest rate applicable to the Revolving Loans of the relevant Class pursuant
to Section 2.06(b), and (C) if such L/C Disbursement is payable in any other
Alternate Currency, a rate per annum equal to the Overnight Rate and (ii) in the
case of such Lender, (A) if such L/C Disbursement is payable in US Dollars, for
the first such day, the Overnight Rate and for each day thereafter, the interest
rate applicable to ABR Revolving Loans of the relevant Class, and (B) if such /C
Disbursement is payable in any Alternate Currency, for the first such day, a
rate per annum equal to the Overnight Rate and, for each day thereafter, the
interest rate applicable to Revolving Loans denominated in the respective
Alternate Currency of the relevant Class under the applicable clause of
Section 2.06 (using, in the case of Canadian Dollar-Denominated Loans, the
interest rate applicable to a Canadian Prime Rate Borrowing).

Section 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
Swingline Loan, Section 2.02(g) or, if applicable, pursuant to Section 2.27, in
each case as to which this Section 2.03 shall not apply), the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 1:00 p.m. 3 Business Days before a
proposed borrowing, (b) in the case of a Eurocurrency Rate Borrowing (other than
a Eurodollar Borrowing) or CDOR Rate Borrowing, not later than 1:00 p.m. 4
Business Days before a proposed Borrowing, (c) in the case of an ABR Borrowing,
not later than 12:00 p.m. on the date of a proposed Borrowing and (d) in the
case of a Canadian Prime Rate Borrowing, not later than 1:00 p.m. one Business
Day prior to the date of a proposed Borrowing. Each such telephonic request
shall be irrevocable, shall be confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Borrowing Request and shall specify the
following information: (i) the relevant Class of such Borrowing and whether such
Borrowing is to be a Eurodollar Borrowing, a EURIBOR Borrowing, a Sterling LIBOR
Borrowing, an ABR Borrowing, a Canadian Prime Rate Borrowing or a CDOR Rate
Borrowing; (ii) the date of such Borrowing (which shall be a Business Day);
(iii) the number

 

-77-



--------------------------------------------------------------------------------

and location of the account to which funds are to be disbursed; (iv) the amount
of such Borrowing (stated in the relevant Available Currency); and (v) if such
Borrowing is to be a Eurocurrency Rate Borrowing or a CDOR Rate Borrowing, the
Interest Period with respect thereto; provided, however, that notwithstanding
any contrary specification in any Borrowing Request, each requested Borrowing
shall comply with the requirements set forth in Section 2.02. Except as
otherwise provided in Section 2.10(b), if no election as to the Type of
Borrowing is specified in any such notice, then the requested Borrowing shall be
(i) in the case of US Dollar-Denominated Loans, an ABR Borrowing and (ii) in the
case of Canadian Dollar-Denominated Loans, a Canadian Prime Rate Borrowing. If
no Interest Period with respect to any Eurocurrency Rate Borrowing or CDOR Rate
Borrowing is specified in any such notice, then the Borrower shall be deemed to
have selected an Interest Period of 1 month’s duration. The Administrative Agent
shall promptly advise the applicable Lenders of any notice given pursuant to
this Section 2.03 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.

Section 2.04. Evidence of Debt; Repayment of Loans. (a) (i) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Term Lender, the principal amount of each Term Loan of such Lender as
provided in Section 2.11, and (ii) the Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender, on the
relevant Revolving Credit Maturity Date for any Class of Revolving Credit
Commitments (and related Revolving Credit Exposure), the then unpaid principal
amount of each Revolving Loan of such Class made by such Lender to the Borrower.
The Borrower hereby unconditionally promises to pay to the applicable Swingline
Lender, on the date upon which the Swingline Commitment of such Swingline Lender
terminates, the then unpaid principal amount of each Swingline Loan made to the
Borrower by such Swingline Lender.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the Borrower, (ii) the principal amount of each Loan made hereunder, the
Series, the Class and Type thereof and, if applicable, the Interest Period
applicable thereto, (iii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iv) the amount of any sum received by the Administrative Agent hereunder
from the Borrower or any Guarantor and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its permitted registered
assigns in form and substance reasonably acceptable to the Administrative Agent.
Notwithstanding any other provision of this Agreement, in the event any Lender
shall request and receive such a promissory note, the interests represented by
such note shall at all times (including after any assignment of all or part of
such interests pursuant to Section 9.04) be represented by one or more
promissory notes payable to the payee named therein or its registered assigns.

Section 2.05. Fees. (a) The Borrower agrees to pay, with respect to each
Class of Revolving Credit Commitments, to each Revolving Credit Lender of such
Class, through the Administrative Agent, on the last day of March, June,
September and December of each year (commencing with the first such date to
occur in the first full fiscal quarter ending after the Effective Date) and on
each date on which the

 

-78-



--------------------------------------------------------------------------------

Revolving Credit Commitment of such Class of such Lender shall expire or be
terminated as provided herein, a commitment fee (a “Commitment Fee”) equal to
the Applicable Percentage per annum for such Revolving Credit Commitment of such
Class of such Lender on the daily amount of the relevant Unused Revolving Credit
Commitment of such Class of such Lender during the preceding quarter (or other
period ending with the date on which the Revolving Credit Commitment of such
Class of such Lender shall be terminated); provided that any Commitment Fee
accrued with respect to the Revolving Credit Commitment of such Class of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender, except to the extent that
such Commitment Fee shall otherwise have been due and payable by the Borrower
prior to such time; and provided, further, that no Commitment Fee shall accrue
on the Revolving Credit Commitment of such Class of a Defaulting Lender so long
as such Lender shall be a Defaulting Lender. For purposes of calculating the
Commitment Fee only, no portion of the Revolving Credit Commitments shall be
deemed utilized as a result of outstanding Swingline Loans.

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
the “Agency Fee” set forth in the Agency Fee Letter at the times and in the
amounts specified therein (the “Administration Fee”).

(c) The Borrower agrees to pay, with respect to each Class of Revolving Credit
Commitments (i) to each Revolving Credit Lender, through the Administrative
Agent, on the last day of March, June, September and December of each year and
on the date on which the Revolving Credit Commitment of such Class of such
Lender shall be terminated as provided herein, a fee (each, an “L/C
Participation Fee”) calculated on such Lender’s Pro Rata Percentage of the daily
aggregate Stated Amounts of all outstanding Letters of Credit during the
preceding quarter (or shorter period ending with the date on which all Letters
of Credit have been canceled or have expired and all of the Revolving Credit
Commitments of such Class shall have been terminated) at a rate per annum equal
to the Applicable Percentage for the relevant Revolving Credit Commitment of
such Class of such Lender from time to time used to determine the interest rate
on Eurocurrency Rate Revolving Credit Borrowings for such Lender minus the
Issuing Bank Fees referred to in clause (ii)(A) below, and (ii) to each Issuing
Bank (A) with respect to each outstanding Letter of Credit a fronting fee that
shall accrue at a rate of 0.125% per annum (or such lesser rate as shall be
separately agreed upon between the Borrower and such Issuing Bank) on the Stated
Amount of such Letter of Credit, payable quarterly in arrears on the last day of
March, June, September and December of each year and upon expiration of the
applicable Letter of Credit or any earlier termination of all of the Revolving
Credit Commitments of such Class and (B) within 30 days after demand therefor
such Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit issued by such Issuing Bank or
processing of drawings thereunder (the fees in this clause (ii) being
collectively the “Issuing Bank Fees”).

(d) At the time of the effectiveness of any Repricing Transaction with respect
to Initial Term Loans that is consummated prior to the date which is six months
after the Effective Date, the Borrower agrees to pay to the Administrative
Agent, for the ratable account of each Term Lender that holds Initial Term Loans
(including each such Lender that withholds its consent to such Repricing
Transaction and is replaced as a Non-Consenting Lender under Section 2.22), a
fee in an amount equal to 1.00% of (i) in the case of a Repricing Transaction
described in paragraph (a) of the definition thereof, the aggregate principal
amount of all Initial Term Loans prepaid (or converted) in connection with such
Repricing Transaction and (ii) in the case of a Repricing Transaction described
in paragraph (b) of the definition thereof, the aggregate principal amount of
all Initial Term Loans outstanding on such date that are subject to an Effective
Yield reduction pursuant to such Repricing Transaction. Such fees shall be due
and payable upon the date of the effectiveness of such Repricing Transaction.

(e) All Fees shall be computed on the basis of the actual number of days elapsed
in a year of 360 days, and shall be paid, in immediately available funds, to the
Administrative Agent for distribution, if and as appropriate, among the Lenders
and the relevant Issuing Bank, except that the Issuing Bank Fees shall be paid
directly to the relevant Issuing Bank. Once paid, none of the Fees shall be
refundable under any circumstances.

 

-79-



--------------------------------------------------------------------------------

(f) The Borrower agrees to pay on the Effective Date to each Initial Term Lender
party to this Agreement on the Effective Date, as fee compensation for the
funding of such Initial Term Lender’s Initial Term Loan, a closing fee (the
“Closing Fee”) in an amount equal to 0.50% of the stated principal amount of
such Initial Term Lender’s Initial Term Loan made on the Effective Date. Such
Closing Fee will be in all respects fully earned, due and payable on the
Effective Date and non-refundable and non-creditable thereafter and shall be
netted against Initial Term Loans made by such Initial Term Lender on the
Effective Date.

Section 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing, including each Swingline Loan that is a
US Dollar-Denominated Loan shall bear interest at a rate per annum equal to the
Alternate Base Rate plus the Applicable Percentage in effect from time to time
with respect to such Borrowing.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Canadian Prime Rate Borrowing, including each Swingline Loan that is a Canadian
Dollar-Denominated Loan, shall bear interest at a rate per annum equal to the
Canadian Prime Rate plus the Applicable Percentage in effect from time to time
with respect to such Borrowing.

(c) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time with respect to such
Borrowing.

(d) Subject to the provisions of Section 2.07, the Loans comprising each CDOR
Rate Borrowing shall bear interest at a rate per annum equal to the Adjusted
CDOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time with respect to such
Borrowing.

(e) Subject to the provisions of Section 2.07, the Loans comprising each EURIBOR
Borrowing shall bear interest at a rate per annum equal to the Adjusted EURIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Percentage in effect from time to time with respect to such Borrowing.

(f) Subject to the provisions of Section 2.07, the Loans comprising each
Sterling LIBOR Borrowing shall bear interest at a rate per annum equal to the
Adjusted Sterling LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Percentage in effect from time to time with respect to such
Borrowing.

(g) Interest, including interest payable pursuant to Section 2.07, shall be
computed on the basis of the actual number of days elapsed over a year of 360
days (or, when interest is based on (i) the Canadian Prime Rate or the Alternate
Base Rate is determined by reference to the US Prime Rate, over a year of 365 or
366 days, as applicable, or (ii) Sterling LIBOR, over a year of 365 days) and
shall be calculated from and including the date of the relevant Borrowing to,
but excluding, the date of repayment thereof. Interest on each Loan shall be
payable on the Interest Payment Dates applicable to such Loan, except as
otherwise provided in this Agreement. The applicable Alternate Base Rate,
Canadian Prime Rate, CDOR Rate or Eurocurrency Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

-80-



--------------------------------------------------------------------------------

(h) For purposes of the Interest Act (Canada), (i) whenever any interest or fee
under this Agreement is calculated using a rate based on a year of 360 days or
365 days, as the case may be, the rate determined pursuant to such calculation,
when expressed as an annual rate, is equivalent to (x) the applicable rate based
on a year of 360 days or 365 days, as the case may be, (y) multiplied by the
actual number of days in the calendar year in which such annual rate is to be
ascertained, and (z) divided by 360 or 365, as the case may be; (ii) the
principle of deemed reinvestment of interest does not apply to any interest
calculation under this Agreement; and (iii) the rates of interest stipulated in
this Agreement are intended to be nominal rates and not effective rates or
yields.

Section 2.07. Default Interest. If the Borrower shall default in the payment
when due of any principal of or interest on any Loan or reimbursement of any L/C
Disbursement or payment of any Fee or other amount due hereunder, by
acceleration or otherwise, then, upon the request of the Required Lenders, until
such defaulted amount shall have been paid in full, to the extent permitted by
law, such overdue amount shall bear interest (after as well as before judgment),
payable on demand, (a) in the case of overdue principal of, and interest or
other overdue amounts owing with respect to, Loans and other amounts owing in
Canadian Dollars under a given Class, at the rate otherwise applicable to a Loan
under such Class denominated in Canadian Dollars pursuant to Section 2.06(b)
plus 2.0% per annum, (b) in the case of overdue principal of, and interest or
other overdue amounts owing with respect to, Loans and other amounts owing in
Euros or Sterling under a given Class, at the rate otherwise applicable to a
Loan under such Class denominated in such currency pursuant to Section 2.06(e)
or (f), as applicable (for such purpose using the Adjusted EURIBO Rate or the
Adjusted Sterling LIBO Rate for successive periods not exceeding one month as
the Administrative Agent may determine from time to time in respect of amounts
comparable to the amount not paid), plus 2.0% per annum and (c) in all other
cases, at the rate otherwise applicable to such Loan pursuant to Section 2.06
plus 2.0% per annum (or, if the overdue amount does not relate to any specific
Class of Loans, at a rate per annum equal to the rate that would be applicable
to an ABR Initial Revolving Loan plus 2.0% per annum (without regard to whether
Initial Revolving Loans have been repaid in full)).

Section 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day 2 Business Days prior to the commencement of any Interest Period
for a Eurocurrency Rate Borrowing or a CDOR Rate Borrowing the Administrative
Agent shall have reasonably determined that deposits in the Applicable Currency
in the principal amounts of the Loans comprising such Borrowing are not
generally available in the relevant interbank market, or that the rates at which
deposits in the Applicable Currency are being offered in the relevant interbank
market will not adequately and fairly reflect the cost to any participating
Lender of making or maintaining its Eurocurrency Rate Loan or CDOR Rate Loan, as
applicable, during such Interest Period, or that reasonable means do not exist
for ascertaining the Eurocurrency Rate or CDOR Rate, as applicable, for such
Interest Period, the Administrative Agent shall, as soon as practicable
thereafter, give written or fax notice of such determination to the Borrower and
the Lenders. In the event of any such determination, until the Administrative
Agent shall have advised the Borrower and the participating Lenders that the
circumstances giving rise to such notice no longer exist (which the
Administrative Agent agrees to give promptly after such circumstances no longer
exist), any request by the Borrower for (a) the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurocurrency Rate Borrowing or CDOR Rate
Borrowing, as applicable, shall be ineffective and such Borrowing shall be
converted (i) in the case of US Dollar-Dominated Loans, to an ABR Borrowing,
(ii) in the case of Canadian Dollar-Denominated Loans, to a Canadian Prime Rate
Borrowing or (iii) in the case Alternate Currency-Denominated Loans, to a
mutually acceptable alternative rate that the Borrower and the Revolving Credit
Lenders shall establish and (b) if any Borrowing Request requests a Eurocurrency
Rate Borrowing or CDOR Rate Borrowing, such Borrowing shall be made as (i) in
the case of US Dollar-Dominated Loans, an ABR Borrowing, (ii) in the case of
Canadian Dollar-Denominated Loans, a Canadian Prime Rate Borrowing or (iii) in
the case of Alternate Currency-Denominated Loans, as a Loan bearing interest at
a mutually acceptable alternative rate that the Borrower and the Revolving
Credit Lenders shall establish. Each determination by the Administrative Agent
under this Section 2.08 shall be conclusive absent manifest error.

Section 2.09. Termination and Reduction of Commitments. (a) (i) (A) The Initial
Term Loan Commitments shall automatically terminate upon the making of the
Initial Term Loans on the Effective Date and (B) the Other Term Loan Commitments
of any Class or Series shall automatically terminate upon the making of such
Other Term Loans on the applicable Refinancing Effective Date provided in the
relevant Refinancing Amendment.

 

 

-81-



--------------------------------------------------------------------------------

(ii) On the Revolving Credit Maturity Date of any Class of Revolving Credit
Commitments, such Class of Revolving Credit Commitments will terminate and the
Revolving Credit Lenders with Revolving Credit Commitments of such Class will
have no further obligation to make Revolving Loans, fund its portion of L/C
Disbursements pursuant to Section 2.25(d) or purchase or fund participations in
Swingline Loans pursuant to Section 2.23(e), in each case, solely in respect of
such Class of Revolving Credit Commitments; provided that (x) the foregoing will
not release any such Revolving Credit Lender from any such obligation to fund
Revolving Loans, its portion of L/C Disbursements or participations in Swingline
Loans that was required to be performed on or prior to the Revolving Credit
Maturity Date of such Class of Revolving Credit Commitments and (y) the
foregoing will not release any such Revolving Credit Lender from any such
obligation to fund its portion of L/C Disbursements or participations in
Swingline Loans if on such Revolving Credit Maturity Date any Specified Default,
or event, act or condition which with notice or lapse of time or both would
constitute a Specified Default, exists until such Specified Default or event,
act or condition ceases to exist. Unless clause (y) to the proviso to the
immediately preceding sentence is applicable, upon the relevant Revolving Credit
Maturity Date of such Class or Series, all outstanding Swingline Loans and L/C
Exposure shall be deemed to be outstanding with respect to the remaining
Revolving Credit Commitments (so long as after giving effect to such
reallocation, the Revolving Credit Exposure of each remaining Revolving Credit
Lender does not exceed such Lender’s remaining Revolving Credit Commitment). On
and after the Revolving Credit Maturity Date of any Class of Revolving Credit
Commitments, the remaining Revolving Credit Lenders (and so long as clause
(y) to the proviso to the second immediately preceding sentence is applicable,
the Revolving Credit Lenders in the maturing Class) will be required, in
accordance with their Pro Rata Percentages, to fund L/C Disbursements pursuant
to Section 2.25(d) arising on or after such date and fund participations in
Swingline Loans at the request of the Swingline Lender on and after such date,
regardless of whether any Default existed on the Revolving Credit Maturity Date
of the then-terminating Revolving Credit Commitments; provided that the
Revolving Credit Exposure of each remaining Revolving Credit Lender does not
exceed such Lender’s Revolving Credit Commitment. In the event that a Specified
Default, or event, act or condition which with notice or lapse of time or both
would constitute a Specified Default, exists on a Revolving Credit Maturity Date
of a Class of Revolving Credit Commitments, until such Specified Default or
event, act or condition ceases to exist, for purposes of determining a Revolving
Credit Lenders’ Pro Rata Percentage for purposes of its funding and/or purchase
obligations under Section 2.23(e) or Section 2.25(d), such Lender’s Revolving
Credit Commitment of the relevant Class shall be deemed to be the Revolving
Credit Commitment of such Lender immediately prior to the termination thereof on
such Revolving Credit Maturity Date.

(iii) The L/C Commitment of any Issuing Bank shall automatically terminate on
the earlier to occur of (x) the date set forth in the definition of L/C
Commitment for such Issuing Bank and (y) the date five days prior to the latest
Revolving Credit Maturity Date, unless otherwise agreed by such Issuing Bank and
the Borrower.

(b) Upon at least three Business Days’ prior written or fax notice to the
Administrative Agent (or such later notice to which the Administrative Agent may
agree), the Borrower may at any time (subject to Sections 2.09(c)) in whole
permanently terminate, or from time to time in part permanently reduce, any
Class of the Revolving Credit Commitments or the Swingline Commitment; provided,
however, that (i) each partial reduction of the Revolving Credit Commitments
shall be in an integral multiple of $250,000 and in a minimum amount of
$1,000,000 (and $250,000 in the case of a Swingline Commitment) and (ii) the
Total Revolving Credit Commitment shall not be reduced to an amount that is less
than the Aggregate Revolving Credit Exposure then in effect (after giving effect
to any repayment or prepayment effected simultaneously therewith). Any notice
given by the Borrower pursuant to this Section 2.09(b) shall be irrevocable;
provided that any such notice delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other financing arrangements or
other transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.

 

 

-82-



--------------------------------------------------------------------------------

(c) Each reduction of Revolving Credit Commitments pursuant to Section 2.09(b)
shall be made ratably among all Classes of Revolving Credit Commitments in
accordance with the Revolving Credit Commitments of all Revolving Credit
Lenders; provided, however, that (i) Revolving Credit Commitments of a given
Class selected by the Borrower may be reduced in connection with an exchange or
conversion of such Revolving Credit Commitments with or into a new Class of
Other Revolving Credit Commitments pursuant to a Refinancing Amendment as
contemplated by Section 2.27, (ii) this Section 2.09(c) may be modified in
connection with a Refinancing Amendment or an Incremental Amendment to provide
less than ratable treatment with respect to any new Class of Other Revolving
Credit Commitments or Incremental Revolving Credit Commitments as provided in
Section 2.26 or 2.27, as the case may be, (iii) the Borrower may elect to reduce
any newly created Class of Other Revolving Credit Commitments provided pursuant
to a Refinancing Amendment substantially concurrently with the implementation of
such Class of Other Revolving Credit Commitments pursuant to Section 2.27
(without any requirement to ratably reduce each other Class of Revolving Credit
Commitments at such time), and (iv) the Borrower may elect to terminate any
individual Class of Revolving Credit Commitments within six months of the
Revolving Credit Maturity Date of such Class of Revolving Credit Commitments, so
long as any Class of Revolving Credit Commitments with an identical Revolving
Credit Maturity Date is terminated concurrently therewith. In the case of any
reduction to the Revolving Credit Commitments under this Agreement, the
Swingline Commitment shall not be reduced unless the Total Revolving Credit
Commitments are reduced to an amount less than the Swingline Commitment then in
effect (and then only to the extent of such deficit). The Borrower shall pay to
the Administrative Agent for the account of the applicable affected Revolving
Credit Lenders, on the date of each termination or reduction of Revolving Credit
Commitment of a given Class, the applicable Commitment Fees on the amount of
such Revolving Credit Commitments so terminated or reduced accrued to but
excluding the date of such termination or reduction.

Section 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) to the Administrative Agent (a) not
later than 12:00 p.m., on the date of conversion, to convert any Eurodollar
Borrowing into an ABR Borrowing or any CDOR Rate Borrowing into a Canadian Prime
Rate Borrowing, (b) not later than 1:00 p.m., three Business Days prior to
conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, (c) not later than 1:00 p.m., three Business Days
prior to conversion or continuation, to convert any Canadian Prime Rate
Borrowing to a CDOR Rate Borrowing or to continue any CDOR Rate Borrowing as a
CDOR Rate Borrowing for an additional Interest Period or (d) not later than 1:00
p.m., three Business Days prior to continuation, to continue any Eurocurrency
Rate Borrowing of a given Type (other than a Eurodollar Borrowing) as a
Eurocurrency Rate Borrowing of the same Type for an additional Interest Period,
subject in each case to the following:

(i) subject to Section 2.16, each conversion and/or continuation shall be made
pro rata among the relevant Lenders in accordance with the respective principal
amounts of the Loans comprising the converted or continued Borrowing;

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted and/or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iii) each conversion shall be effected by each Lender and the Administrative
Agent recording, for the account of such relevant Lender, the Type of such Loan
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurocurrency Rate Loan or CDOR Rate Loan (or portion thereof, in each
case) being converted shall be paid by the Borrower at the time of conversion;

 

-83-



--------------------------------------------------------------------------------

(iv) if any Eurodollar Borrowing or CDOR Rate Borrowing is converted at a time
other than the end of the Interest Period applicable thereto, the Borrower shall
pay, upon demand, any amounts due to the Lenders pursuant to Section 2.17; and

(v) for the avoidance of doubt, any such conversion and/or continuation shall
not constitute the repayment or reborrowing of any particular loan and the
original loan shall be considered to continue with full force and effect in the
new form.

Each notice pursuant to this Section 2.10 shall be irrevocable (subject to
Sections 2.08 and 2.16) and shall refer to this Agreement and specify (i) the
identity and amount of the Borrowing that the Borrower requests be converted or
continued, (ii) whether such Borrowing is to be converted to or continued as a
Eurodollar Borrowing, EURIBOR Borrowing, Sterling LIBOR Borrowing, an ABR
Borrowing, a Canadian Prime Rate Borrowing or a CDOR Rate Borrowing, (iii) if
such notice requests a conversion, the date of such conversion (which shall be a
Business Day) and (iv) if such Borrowing is to be converted to or continued as a
Eurocurrency Rate Borrowing or a CDOR Rate Borrowing, the Interest Period with
respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Eurocurrency Rate Borrowing or
CDOR Rate Borrowing, the Borrower shall be deemed to have selected an Interest
Period of 1 month’s duration. The Administrative Agent shall advise the Lenders
of any notice given pursuant to this Section 2.10 and of each Lender’s portion
of any converted or continued Borrowing. If the Borrower shall not have given
notice in accordance with this Section 2.10 to continue any Eurocurrency Rate
Borrowing or any CDOR Rate Borrowing of a given Type into a subsequent Interest
Period (and shall not otherwise have given notice in accordance with this
Section 2.10 to convert such Borrowing), such Borrowing shall, at the end of the
Interest Period applicable thereto (unless repaid pursuant to the terms hereof),
automatically be continued into a Eurocurrency Rate Borrowing or CDOR Rate
Borrowing, as applicable, of the same Type with an Interest Period of 1 month’s
duration. This Section shall not apply to Swingline Loans.

Section 2.11. Repayment of Borrowings. (a) The Borrower shall repay to the
Administrative Agent in US Dollars for the ratable account of (x) each Initial
Term Lender, on March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur at the end of the second full fiscal
quarter ending after the Effective Date, an aggregate principal amount equal to
0.25% of the aggregate principal amount of all Initial Term Loans outstanding on
the Effective Date and (y) each Incremental Term Loan Lender and each Other Term
Loan Lender, the amortization amounts and on the dates set forth in the relevant
Incremental Amendment or Refinancing Amendment, as applicable; provided,
further, that any payment under this Section 2.11(a)(x) shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.12(b) and 2.13(f) and increased as a result of
any increase in the amount of such Initial Term Loans pursuant to Section 2.26.

(b) To the extent not previously paid, all Term Loans of a given Class shall be
due and payable on the Term Loan Maturity Date for such Class of Term Loans,
together with accrued and unpaid interest on the principal amount of such Term
Loans to be paid to but excluding the date of payment.

(c) The Borrower shall repay to the Administrative Agent in the Applicable
Currency for the ratable account of the Revolving Credit Lenders with
outstanding Revolving Loans under a given Class on the Revolving Credit Maturity
Date for such Class of Revolving Loans the aggregate principal amount of the
Revolving Loans outstanding on such date.

(d) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.17, but shall otherwise be without premium or penalty.

 

-84-



--------------------------------------------------------------------------------

Section 2.12. Optional Prepayment. (a) The Borrower shall have the right
(subject to the provisions of Section 2.12(b)) at any time and from time to time
to prepay any Borrowing, in whole or in part, upon at least three Business Days’
prior written or fax notice by the Borrower (or telephone notice promptly
confirmed by written or fax notice) in the case of Eurocurrency Rate Loans and
CDOR Rate Loans, or written or fax notice by the Borrower (or telephone notice
promptly confirmed by written or fax notice) on the date of prepayment in the
case of ABR Loans and Canadian Prime Rate Loans, to the Administrative Agent
before 12:00 p.m.; provided, however, that each partial prepayment shall be in
an amount that not less than the Minimum Applicable Borrowing Amount.

(b) (i) Optional prepayments of Term Loans shall be applied (x) to one or more
Classes of Term Loans as elected by the Borrower and (y) against the remaining
scheduled installments of principal due in respect of the applicable prepaid
Class of Term Loans under Section 2.11 in the manner specified by the Borrower
or, if not so specified on or prior to the date of such optional prepayment, in
direct order of maturity; provided, however, that optional prepayments of the
Designated Term Loans shall be applied not less than ratably among each Class of
Designated Term Loans; provided, further, that (1) any Class of Term Loans with
an earlier Term Loan Maturity Date may be optionally prepaid prior to the
prepayment of any other Class of Term Loans with a later Term Loan Maturity
Date, (2) the Borrower may elect to prepay any newly created Class of Other Term
Loans provided pursuant to a Refinancing Amendment substantially concurrently
with the implementation of such Class of Other Term Loans pursuant to
Section 2.27 with the Net Cash Proceeds of Credit Agreement Refinancing
Indebtedness incurred or issued substantially concurrently with the
implementation of such Class (without any requirement to ratably prepay any
other Class of Term Loans at such time) and (3) this Section 2.12(b)(i) may be
modified in connection with a Refinancing Amendment or an Incremental Amendment
to provide less than ratable treatment with respect to any new Class of Other
Term Loans or Incremental Term Loans as provided in Section 2.27 or
Section 2.26, as the case may be.

(ii) Optional prepayments of Revolving Loans shall be applied ratably among each
Class of Revolving Loans then outstanding; provided, however, that (i) this
Section 2.12(b)(ii) may be modified in connection with a Refinancing Amendment
or an Incremental Amendment to provide less than ratable treatment with respect
to optional prepayments of any new Class of Other Revolving Loans or Incremental
Revolving Loans implemented as provided in Section 2.26 or 2.27, as the case may
be, in each case to be made concurrently with any non-ratable commitment
reduction of the Other Revolving Credit Commitments or Incremental Revolving
Credit Commitments, as the case may be, relating to such Class of Loans as
contemplated by clause (ii) of the proviso of the first sentence appearing in
Section 2.09(c), (ii) the Borrower may elect to prepay any newly created
Class of Other Revolving Loans provided pursuant to a Refinancing Amendment
substantially concurrently with the implementation of such Class of Other
Revolving Loans pursuant to Section 2.27 in connection with a reduction of Other
Revolving Credit Commitments relating to such Class of Loans as contemplated by
clause (iii) of the proviso in the first sentence of Section 2.09(c) (without
any requirement to ratably prepay each other Class of Revolving Loans at such
time) and (iii) the Borrower may prepay the Revolving Loans of any Class in
connection with the termination of the Revolving Credit Commitments pursuant to
clause (iv) of the proviso of the first sentence of Section 2.09(c).

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided that any such notice
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other financing arrangements or other transactions, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent) if such condition is not satisfied. All prepayments under this
Section 2.12 shall be subject to Section 2.05(d) and Section 2.17 but otherwise
without premium or penalty. All Eurocurrency Rate Loan and CDOR Rate Loan
prepayments under this Section 2.12 shall be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to but excluding the date of
payment.

 

-85-



--------------------------------------------------------------------------------

Section 2.13. Mandatory Prepayments. (a) (i) If on any Revaluation Date, the
Aggregate Revolving Credit Exposure would exceed 105% of the Total Revolving
Credit Commitment, then (A) the Borrower shall, on such Revaluation Date, repay
or prepay Revolving Credit Borrowings or Swingline Loans (or a combination
thereof) owing by the Borrower in a Principal Amount such that, after giving
effect to such repayment or prepayment, the Aggregate Revolving Credit Exposure
does not exceed the Total Revolving Credit Commitment and (B) after the
Revolving Credit Borrowings and Swingline Loans shall have been repaid or
prepaid in full, the Borrower shall replace or cause to be canceled (or provide
an L/C Backstop or make other arrangements reasonably satisfactory to the
relevant Issuing Bank with respect to) Letters of Credit in an amount sufficient
to eliminate such excess; provided that any repayment or prepayment of Revolving
Credit Borrowings pursuant to this Section 2.13(a)(i) shall be applied pro rata
among the then existing Classes of Revolving Credit Commitments, unless (x) such
a repayment or prepayment is made on (1) the Maturity Date of a given Class of
Revolving Credit Commitments or (2) the date of any termination of all or a
portion of the Revolving Credit Commitments of a given Class pursuant to clause
(iv) of the proviso in the first sentence of Section 2.09(c), in which case such
repayments or prepayments shall be applied first to Revolving Credit Borrowings
incurred under such maturing or terminating Class of Revolving Credit
Commitments or (y) with respect to any Class of Incremental Revolving Credit
Commitments or Other Revolving Credit Commitments, the Lenders in respect
thereof shall have elected less than ratable treatment with respect to the
termination of such Class of Commitments.

(ii) The Borrower shall, on the date of termination in full of the Revolving
Credit Commitments of a given Class, repay or prepay all of its outstanding
Revolving Loans of such Class.

(iii) If for any reason, at any time during the five Business Day period
immediately preceding the Maturity Date for any Class of Revolving Credit
Commitments, (x) the Allocable Revolving Share of the Revolving Credit Exposure
attributable to L/C Exposure of Revolving Credit Lenders of such Class and
Swingline Exposure of such Class exceeds (y) the amount of the remaining Total
Revolving Credit Commitments minus the remaining Revolving Credit Lenders’
Allocable Revolving Share of the Aggregate Revolving Credit Exposure at such
time, then the Borrower shall promptly prepay or cause to be promptly prepaid
Revolving Loans and Swingline Loans and/or Cash Collateralize the L/C Exposure
in an aggregate amount necessary to eliminate such excess; provided that the
Borrower shall not be required to Cash Collateralize the L/C Exposure pursuant
to this sentence unless after the prepayment in full of the Revolving Loans and
Swingline Loans such excess has not been eliminated. For purposes of this
Section 2.13(a)(iii), “Allocable Revolving Share” shall mean, at any time with
respect to the Total Revolving Credit Commitments or the Revolving Credit
Lenders of any Class, the percentage of the Revolving Credit Commitments
represented at such time by the Total Revolving Credit Commitments of such
Class.

(b) Not later than the tenth Business Day following the receipt by the Borrower
or any of its Restricted Subsidiaries of Net Cash Proceeds in respect of any
Prepayment Asset Sale or Property Loss Event, the Borrower shall apply an amount
equal to the Required Net Cash Proceeds Percentage of the Net Cash Proceeds with
respect thereto (subject to the restrictions set forth herein) to prepay its
outstanding Term Loans in accordance with Section 2.13(f); provided that, except
as provided in the next sentence, if (x) prior to such tenth Business Day, the
Borrower notifies the Administrative Agent of its intention to (A) reinvest such
Net Cash Proceeds in the business of the Borrower and its Restricted
Subsidiaries or (B) repay or repurchase any Pari Passu Lien Obligations (other
than the Loans) of the Borrower and its Restricted Subsidiaries, in any such
case required by the terms of the documentation governing such Pari Passu Lien
Obligations to be repaid or repurchased with any portion of such Net Cash
Proceeds (any such Pari Passu Lien Obligations, the “Specified Obligations”) and
(y) in the case of any such proposed reinvestment, no Event of Default shall
have occurred and be continuing at the time of such notice, and no Specified
Default shall have occurred and shall be continuing at the time of proposed
reinvestment (unless, in the case of such Specified Default, such reinvestment
is made pursuant to a binding commitment entered into at a time when no
Specified Default was continuing), then the Borrower shall not be required to
prepay its Term Loans hereunder in respect of such Net

 

-86-



--------------------------------------------------------------------------------

Cash Proceeds as otherwise provided above to the extent that such Net Cash
Proceeds are (x) promptly applied to repay or repurchase, as applicable, on a
ratable basis, the Specified Obligations and each applicable Class of Term Loans
(with any such repayment of Term Loans to be applied on or prior to such tenth
Business Day in accordance with the requirements of Section 2.13(f)) or (y) so
reinvested within 15 months after the date of receipt of such Net Cash Proceeds
(or within such 15 month period, the Borrower or any of its Restricted
Subsidiaries enters into a binding commitment to so reinvest in such Net Cash
Proceeds, and such Net Cash Proceeds are so reinvested within 180 days after
such binding commitment is so entered into). Notwithstanding the foregoing,
(I) if any Net Cash Proceeds to be reinvested are not reinvested on or prior to
the last day of the applicable application period, such Net Cash Proceeds shall
be applied within five Business Days to prepay the Borrower’s Term Loans as set
forth above (without regard to the proviso in the immediately preceding
sentence), (II) if, as a result of any Prepayment Asset Sale or Property Loss
Event, the Borrower would be required to make an “offer to purchase” any
Material Indebtedness (other than Pari Passu Lien Obligations) pursuant to the
terms thereof with (or on account of) any Net Cash Proceeds to be reinvested as
provided above prior to the expiry of the applicable reinvestment period above,
the Borrower shall apply an amount equal to such Net Cash Proceeds to prepay its
Term Loans in accordance with Section 2.13(f) on the day immediately preceding
the date of such required “offer to purchase” (without regard to the proviso in
the immediately preceding sentence) and (III) if, as a result of any Prepayment
Asset Sale or Property Loss Event, the Borrower and its Restricted Subsidiaries
would be required to make an “offer to purchase” any Specified Obligations
pursuant to the terms of the documentation governing such Specified Obligations
with (or on account of) any Net Cash Proceeds to be reinvested as provided above
prior to the expiry of the applicable reinvestment period above, the Borrower
shall apply an amount equal to the Net Cash Proceeds therefrom to repay or
repurchase, as applicable, on a ratable basis, the Specified Obligations and
each applicable Class of Term Loans on the date of the consummation of any such
“offer to purchase” (with any such repayment of Term Loans to be applied as
provided in Section 2.13(f)).

(c) No later than the tenth Business Day following the delivery of the
Section 5.04 Financials in respect of any fiscal year pursuant to
Section 5.04(a) (commencing with the fiscal year ending December 31, 2019), the
Borrower shall prepay its outstanding Term Loans in accordance with
Section 2.13(f) in an aggregate principal amount equal to the excess, if any
(the “ECF Prepayment Amount”), of (i) the applicable ECF Percentage of Excess
Cash Flow for such Excess Cash Flow Period multiplied by Excess Cash Flow for
such Excess Cash Flow Period over (ii) the sum of the aggregate Principal Amount
of (A) Term Loans and Revolving Loans (to the extent accompanied by a permanent
reduction of the Revolving Credit Commitments), in each case, that are secured
by a Lien that is pari passu with the Lien securing the Initial Term Loans
prepaid pursuant to Section 2.12, (B) other Pari Passu Lien Obligations
optionally prepaid and (C) the amount of any reduction in the outstanding amount
of any Pari Passu Lien Obligations resulting from any assignment permitted or
not restricted by this Agreement (including in connection with any Dutch
Auction) (limited to the amount actually paid in cash in respect of such
assignment, purchase or Dutch Auction), in each case, during such Excess Cash
Flow Period or on or prior to the date such payment is required to be made
(without duplication), in each case to the extent such prepayments are not
funded with the proceeds of long-term Indebtedness (other than revolving
Indebtedness); provided that no prepayment under this Section 2.13(c) shall be
required unless and to the extent that the amount thereof exceeds $20,000,000,
If at the time that any such prepayment would be required, the Borrower (or any
Restricted Subsidiary of the Borrower) is also required to prepay any Pari Passu
Lien Obligations (such Indebtedness required to be so prepaid or offered to be
so repurchased, “Other Applicable Indebtedness”) with any portion of the ECF
Prepayment Amount, then the Borrower may apply such portion of the ECF
Prepayment Amount on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and the relevant Other Applicable
Indebtedness at such time; provided, that the portion of such ECF Prepayment
Amount allocated to the Other Applicable Indebtedness shall not exceed the
amount of such ECF Prepayment Amount required to be allocated to the Other
Applicable Indebtedness pursuant to the terms thereof, and the remaining amount,
if any, of such ECF Prepayment Amount shall be allocated to the Term Loans in
accordance with the terms hereof) to the prepayment of the Term Loans and to the
prepayment of the relevant Other Applicable Indebtedness, and the amount of
prepayment of the Term Loans that would have otherwise been required pursuant to
this Section 2.13(c) shall be reduced accordingly; provided, further, that to
the extent the holders of Other Applicable Indebtedness decline to have such
Indebtedness prepaid, the declined amount shall promptly (and in any event
within ten Business Days after the date of such rejection) be applied to prepay
the Term Loans in accordance with the terms hereof.

 

-87-



--------------------------------------------------------------------------------

(d) In the event that the Borrower or any of its Restricted Subsidiaries shall
receive Net Cash Proceeds from the issuance or incurrence of Indebtedness (other
than any cash proceeds from the issuance or incurrence of Indebtedness permitted
pursuant to Section 6.01), the Borrower shall no later than the tenth Business
Day next following the receipt of such Net Cash Proceeds, apply an amount equal
to 100% of such Net Cash Proceeds to prepay its outstanding Term Loans in
accordance with Section 2.13(f).

(e) Notwithstanding anything in this Section 2.13 to the contrary:

(i) the Borrower shall not be required to prepay any amount that would otherwise
be required to be paid pursuant to Section 2.13(b) or (c) above to the extent
that if the Borrower determines in good faith the relevant Excess Cash Flow is
generated by any Foreign Subsidiary, the relevant Prepayment Asset Sale is
consummated by any Foreign Subsidiary or the relevant Net Cash Proceeds of the
relevant Property Loss Event are received by any Foreign Subsidiary, as the case
may be, and the repatriation to the Borrower of any such amount would be, in the
good faith determination of the Borrower, prohibited or delayed under any
requirements of applicable law or conflict with the fiduciary duties of such
Foreign Subsidiary’s directors, or result in, or could reasonably be expected to
result in, a material risk of personal or criminal liability for any officer,
director, employee, manager, member of management or consultant of such Foreign
Subsidiary,

(ii) the Borrower shall not be required to prepay any amount that would
otherwise be required to be paid pursuant to Section 2.13(b) or (c) to the
extent that the relevant Excess Cash Flow is generated by any joint venture or
the relevant Net Cash Proceeds are received by any joint venture, in each case,
and the distribution to the Borrower of such Excess Cash Flow or Net Cash
Proceeds would, in the good faith determination of the Borrower, be prohibited
under the organizational documents governing such joint venture, and

(iii) if the Borrower determines in good faith that the repatriation (or other
intercompany distribution) to the Borrower, directly or indirectly, from a
Foreign Subsidiary as a distribution or dividend of any amounts required to
mandatorily prepay the Term Loans pursuant to Section 2.13(b) or (c) above would
result in the Borrower or any Restricted Subsidiary incurring a material Tax
liability (including any withholding Tax) (such amount, a “Restricted Amount”),
the amount that the Borrower shall be required to mandatorily prepay pursuant to
Section 2.13(b) or (c), as applicable, shall be reduced by the Restricted
Amount.

(f) Subject to the last sentence of this Section 2.13(f) and the limitations
with respect to mandatory prepayments on any Credit Increases or Other Term
Loans that are junior in right of payment and/or of security to the Initial Term
Loans as set forth in Section 2.26 or 2.27, as the case may be (it being
understood that such Credit Increases or Other Term Loans shall be deemed not to
be outstanding for purposes of this Section 2.13(f)), (A) all prepayments
required by Section 2.13(c) shall be applied first, on a pro rata basis to each
Class of Term Loans (other than Excluded Term Loans) then outstanding until paid
in full and, second, on a pro rata basis to the Excluded Term Loans then
outstanding until paid in full and (B) all prepayments and/or offers to prepay
required by Sections 2.13(b), (c) and (d) shall be applied against the remaining
scheduled installments of principal due in respect of the relevant Class of Term
Loans being prepaid in direct order of maturity. Notwithstanding the foregoing,
each of the foregoing application provisions may be modified as expressly
provided in Section 2.26 or 2.27 in connection with an Incremental Amendment or
a Refinancing Amendment, as applicable, to provide less than ratable treatment
to any Class of Loans and/or Commitments provided for therein.

 

-88-



--------------------------------------------------------------------------------

(g) Any Term Lender may elect, by notice to the Administrative Agent at or prior
to the time and in the manner specified by the Administrative Agent, prior to
any prepayment of Term Loans required to be made by the Borrower pursuant to
this Section 2.13(b), (c) and/or (d), to decline all (but not a portion) of its
share of such prepayment (such declined amounts, the “Declined Proceeds”);
provided that (A) the Declined Proceeds may be retained by the Borrower and
(B) for the avoidance of doubt, no Lender may reject any prepayment made under
Section 2.13(d) above to the extent that such prepayment is made with the Net
Cash Proceeds of (w) Refinancing Indebtedness incurred to refinance all or a
portion of the Term Loans (x) Incremental Term Loans incurred to refinance all
or a portion of the Term Loans pursuant to Section 2.26, (y) Other Term Loans
incurred to refinance all or any portion of the Term Loans in accordance with
the requirements of Section 2.27 and/or (z) Incremental Equivalent Debt incurred
to refinance all or a portion of the Loans. If any Lender fails to deliver a
notice to the Administrative Agent of its election to decline receipt of its
share of any mandatory prepayment within the time frame specified by the
Administrative Agent, such failure will be deemed to constitute an acceptance of
such Lender’s share of the total amount of such mandatory prepayment of Term
Loans.

Section 2.14. [Reserved].

Section 2.15. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender
or any Issuing Bank (except any such reserve requirement which is reflected in
the Adjusted LIBO Rate) or shall impose on such Lender or such Issuing Bank or
the applicable interbank market any other condition affecting this Agreement or
Eurocurrency Rate Loans or CDOR Rate Loans made by such Lender or any Letter of
Credit or participation therein, and the result of any of the foregoing shall be
to increase the cost to such Lender or such Issuing Bank of making or
maintaining any Eurocurrency Rate Loan or CDOR Rate Loan or increase the cost to
any Lender of issuing or maintaining any Letter of Credit or purchasing or
maintaining a participation therein or to reduce the amount of any sum received
or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or otherwise) by an amount deemed by such Lender or such
Issuing Bank to be material, then the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank shall have determined that any Change in
Law regarding capital adequacy has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made or participations in Loans purchased by such
Lender pursuant hereto or the Letters of Credit issued by such Issuing Bank or
participations purchased pursuant hereto to a level below that which such Lender
or such Issuing Bank or such Lender’s or such Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy) by an
amount deemed by such Lender or such Issuing Bank to be material, then the
Borrower shall pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Borrower, shall describe the applicable Change in Law, the
resulting costs incurred or reduction suffered (including a calculation
thereof), certifying that such Lender is generally charging such amounts to
similarly situated borrowers and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such Issuing Bank, as applicable, the amount
shown as due on any such certificate delivered by it within 30 days after its
receipt of the same.

 

-89-



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender or
any Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is 180
days prior to such request; provided, further, that the foregoing limitation
shall not apply to any increased costs or reductions arising out of the
retroactive application of any Change in Law within such 180-day period. The
protection of this Section 2.15 shall be available to each Lender and the
respective Issuing Bank regardless of any possible contention of the invalidity
or inapplicability of the Change in Law that shall have occurred or been
imposed; provided that if, after the payment of any amounts by the Borrower
under this Section 2.15, any Change in Law in respect of which a payment was
made is thereafter determined to be invalid or inapplicable to the relevant
Lender or Issuing Bank, then such Lender or Issuing Bank shall, within 30 days
after such determination, repay any amounts paid to it by the Borrower hereunder
in respect of such Change in Law.

(e) Notwithstanding anything in this Section 2.15 to the contrary, this
Section 2.15 shall not apply to any Change in Law with respect to Taxes, which
shall be governed exclusively by Section 2.21.

Section 2.16. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurocurrency Rate Loan (whether denominated in US Dollars
or any Alternate Currency) or any CDOR Rate Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurocurrency Rate Loan
(whether denominated in US Dollars or any Alternate Currency) or any CDOR Rate
Loan, then, by written notice to the Borrower and to the Administrative Agent:

(i) such Lender may declare (A) that Eurocurrency Rate Loans in the affected
currency will not thereafter (for the duration of such unlawfulness) be made by
such Lender hereunder (or be continued for additional Interest Periods) and, if
the affected currency is US Dollars, ABR Loans will not thereafter (for such
duration) be converted into Eurocurrency Loans and (B) if the affected currency
is Canadian Dollars, that CDOR Rate Loans will not thereafter (for the duration
of such unlawfulness) be made by such Lender hereunder (or be continued for
additional Interest Periods) and, Canadian Prime Rate Loans will not thereafter
(for such duration) be converted into CDOR Rate Loans, in each case, whereupon
any request for a Eurocurrency Rate Borrowing in the affected currency or CDOR
Rate Borrowing (or (x) in the case of a Borrowing of US Dollar-Denominated Loans
if US Dollars are the affected currency, convert an ABR Borrowing to a
Eurodollar Borrowing or to continue a Eurodollar Borrowing for an additional
Interest Period and (y) in the case of a Borrowing of Canadian
Dollar-Denominated Loans if Canadian Dollars are the affected currency, convert
a Canadian Prime Rate Borrowing to a CDOR Rate Borrowing or to continue a CDOR
Rate Borrowing for an additional Interest Period) shall, as to such Lender only,
be deemed a request for (x) in the case of US Dollar-Denominated Loans if the
affected currency is US Dollars, an ABR Loan, (y), in the case of Canadian
Dollar-Denominated Loans if the affected currency is Canadian Dollars, a
Canadian Prime Rate Loan or (z) in the case of Alternate Currency-Denominated
Loans if the affected currency is an Alternate Currency, a Loan in such currency
bearing interest at an alternative interest rate mutually acceptable to the
Borrower and such Lender, in each case, unless such declaration shall be
subsequently withdrawn;

(ii) such Lender may require that (A) if US Dollars is the affected currency,
all outstanding Eurodollar Loans made by such Lender shall be converted to ABR
Loans, (B) if Canadian Dollars is the affected currency, all outstanding CDOR
Rate Loans made by such Lender shall be converted to Canadian Prime Rate Loans
and (C) if an Alternate Currency (other than Canadian Dollars) is the affected
currency, such Loans denominated in such currency convert to Loans bearing
interest at an alternative rate mutually acceptable to the Borrower and such
Lender, in which event all such Loans shall be automatically so converted as of
the effective date of such notice as provided in paragraph (b) below; and

 

-90-



--------------------------------------------------------------------------------

(iii) if such notice asserts the illegality of such Lender making or maintaining
ABR Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Alternate Base Rate, the interest rate on
which ABR Loans of such Lender, shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Alternate Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exists (which notice such Lender agrees to
give promptly).

In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the Eurocurrency Rate Loans or CDOR Rate Loans, as applicable,
that would have been made by such Lender or the converted Eurocurrency Rate
Loans or CDOR Rate Loans, of such Lender shall instead be applied to repay the
Loans made by such Lender in lieu of, or resulting from the conversion of, such
Eurocurrency Rate Loans or CDOR Rate Loans, as applicable.

(b) For purposes of this Section 2.16, a notice to the Borrower by any Lender
shall be effective as to each affected Eurocurrency Rate Loan or CDOR Rate
Loans, as applicable, made by such Lender, if lawful, on the last day of the
Interest Period then applicable to such Eurocurrency Rate Loan or CDOR Rate
Loan, as applicable; in all other cases such notice shall be effective on the
date of receipt by the Borrower. Such Lender shall withdraw such notice promptly
following any date on which it becomes lawful for such Lender to make and
maintain the affected Eurocurrency Rate Loans or CDOR Rate Loans, as applicable,
or give effect to its obligations as contemplated hereby with respect to the
affected Eurocurrency Rate Loan or CDOR Rate Loan, as applicable.

Section 2.17. Indemnity. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurocurrency
Rate Loan or CDOR Rate Loan prior to the end of the Interest Period in effect
therefor, (ii) the conversion of any Eurodollar Loan to an ABR Loan, or the
conversion of the Interest Period with respect to any Eurocurrency Rate Loan, in
each case other than on the last day of the Interest Period in effect therefor,
(iii) the conversion of any CDOR Rate Loan to a Canadian Prime Rate Loan, or the
conversion of the Interest Period with respect to any CDOR Rate Loan, in each
case other than on the last day of the Interest Period in effect therefor or
(iv) any Eurocurrency Rate Loan or CDOR Rate Loan to be made by such Lender
(including any Eurocurrency Rate Loan or CDOR Rate Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Loan that is the subject of such Breakage Event for the
period from the date of such Breakage Event to the last day of the Interest
Period in effect (or that would have been in effect) for such Loan over (ii) the
amount of interest likely to be realized by such Lender in redeploying the funds
released or not utilized by reason of such Breakage Event for such period
(exclusive of any loss of anticipated profits). A certificate of any Lender
setting forth any amount or amounts which such Lender is entitled to receive
pursuant to this Section 2.17 shall be delivered to the Borrower and shall be
conclusive absent manifest error.

Section 2.18. Pro Rata Treatment. Except as provided below in this Section 2.18
with respect to Swingline Loans and as required or contemplated under Sections
2.15, 2.16, 2.17, 2.21, 2.22, 2.26, 2.27 and/or 9.04(k), each Borrowing, each
payment or prepayment of principal of any Borrowing, each payment of interest on
the Loans, each payment of a Commitment Fee and an L/C Participation Fee and
each

 

-91-



--------------------------------------------------------------------------------

reduction of the Revolving Credit Commitments under a given Class and each
conversion of any Borrowing to or continuation of any Borrowing as a Borrowing
of any Type shall be allocated pro rata among the relevant Lenders in accordance
with their respective applicable Commitments (or, if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of their respective applicable outstanding Loans). For purposes of determining
the available Revolving Credit Commitments of the relevant Lenders at any time
(but subject to the last sentence of Section 2.05(a)), each outstanding
Swingline Loan shall be deemed to have utilized the relevant Revolving Credit
Commitments of such Lenders (including those Lenders which shall not have made
Swingline Loans) pro rata in accordance with such respective Revolving Credit
Commitments. Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s percentage of such Borrowing to the next higher or lower
whole dollar amount.

Section 2.19. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
relevant Loan or L/C Disbursement as a result of which the unpaid principal
portion of its relevant Loans and participations in L/C Disbursements shall be
proportionately less than the unpaid principal portion of the relevant Loans and
participations in L/C Disbursements of any other Lender, it shall be deemed
simultaneously to have purchased from such other relevant Lender at face value,
and shall promptly pay to such other relevant Lender the purchase price for, a
participation in the relevant Loans and L/C Exposure of such other relevant
Lender, so that the aggregate unpaid principal amount of the relevant Loans and
L/C Exposure and participations in relevant Loans and L/C Exposure held by each
Lender shall be in the same proportion to the aggregate unpaid principal amount
of all relevant Loans and L/C Exposure then outstanding as the principal amount
of its relevant Loans and L/C Exposure prior to such exercise of banker’s lien,
setoff or counterclaim or other event was to the principal amount of all
relevant Loans and L/C Exposure outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that (i) if any
such purchase or purchases or adjustments shall be made pursuant to this
Section 2.19 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest and (ii) the provisions of this Section 2.19 shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant. The Borrower expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation in a
Loan or L/C Disbursement deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by the Borrower to such Lender by reason thereof as fully as if
such Lender had made a Loan directly to the Borrower in the amount of such
participation.

Section 2.20. Payments. The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 2:00
p.m. on the date when due in the Applicable Currency and (x) in immediately
available funds or (y) such other form of consideration as the relevant
recipient may agree; provided that in the case of this clause (y), such other
form of consideration is offered as payment in lieu of immediately available
funds to each other Lender then entitled to pro rata treatment pursuant to
Section 2.18 with respect to such payment, in each case, without setoff (except
as otherwise provided herein), defense or counterclaim. Each such payment (other
than (i) Issuing Bank Fees, which shall be paid directly to the relevant Issuing
Bank, (ii) principal of and interest on Swingline Loans, which shall be paid
directly to the relevant Swingline Lender, except as otherwise provided in
Section 2.23(e)) and (iii) amounts payable under Section 2.15, 2.17, 2.21 or
2.22, which shall be paid directly to the Person entitled thereto) shall be made
to the Administrative Agent at its office (the “Payment Office”) at 100 Plaza
One, 8th Floor, Jersey City, NJ 07311-3901, Attention of: Dusan Lazarov (Phone
No. (212) 250-0211, Fax No. (212) 797-5690, Email: dusan.lazarov@db.com), or
such other address as the Administrative Agent may direct in writing to the
Borrower from time to time. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.

 

-92-



--------------------------------------------------------------------------------

Section 2.21. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower or any other Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Indemnified Taxes or
Other Taxes are required to be withheld or deducted from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions or withholdings (including deductions or withholdings
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(ii) the Borrower or such Loan Party shall make such deductions or withholdings
and (iii) the Borrower or such Loan Party shall pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 30 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower or any other Loan
Party hereunder or under any other Loan Document (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, in each case, whether or not such Indemnified Taxes
(but not Other Taxes) were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided that the Borrower shall not be under
any obligation to compensate the Administrative Agent, any Lender or any Issuing
Bank under this paragraph (c) with respect to any Indemnified Taxes or Other
Taxes incurred more than 180 days prior to the date that such Person demands, or
notifies the Borrower of its intention to demand, compensation therefor;
provided, further, that if the circumstance giving rise to such Indemnified Tax
or Other Tax is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Each Foreign Lender shall (a) furnish to the Borrower (with a copy to the
Administrative Agent) on or before the date it becomes a party to the Agreement
either (i) 2 accurate and complete originally executed copies of U.S. Internal
Revenue Service (“IRS”) Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
successor form), (ii) 2 accurate and complete originally executed copies of IRS
Form W-8ECI (or successor form) or (iii) 2 accurate and complete originally
executed copies of IRS Form W-8IMY (or successor form) together with any
required attachments, certifying, in any case, to such Foreign Lender’s legal
entitlement to an exemption or reduction from U.S. federal withholding tax with
respect to all payments hereunder and (b) provide to the Borrower (with a copy
to the Administrative Agent) a new Form W-8BEN or IRS Form W-8BEN-E, as
applicable (or successor form), Form W-8ECI (or successor form) or Form W-8IMY
(or successor form) together with any required attachments upon (i) the
expiration or obsolescence of any previously delivered form to reconfirm any
complete exemption from, or any entitlement to a reduction in, U.S. federal
withholding tax with respect to any payment hereunder, (ii) the occurrence of
any event requiring a change in the most recent form previously delivered by it
and (iii) from time to time if requested by the Borrower or the Administrative
Agent; provided that any Foreign Lender that is relying on the so-called
“portfolio interest exemption” shall also furnish a “Non-Bank Certificate” in
the form of Exhibit E together with a Form W-8BEN or IRS Form W-8BEN-E, as
applicable. Notwithstanding any other provision of this paragraph, a Foreign
Lender shall not be required to deliver any form pursuant to this paragraph that
such Foreign Lender is not legally able to deliver.

 

-93-



--------------------------------------------------------------------------------

(f) Any Lender or Issuing Bank that is a United States Person, as defined in
Section 7701(a)(30) of the Code, shall (unless such Lender or Issuing Bank may
be treated as an exempt recipient based on the indicators described in Treasury
Regulation Section 1.6049-4(c)(1)(ii)(A)(1)) deliver to the Borrower (with a
copy to the Administrative Agent), at the times specified in Section 2.21(e),
two accurate and complete original signed copies of IRS Form W-9, or any
successor form that such Person is entitled to provide at such time, in order to
qualify for an exemption from United States back-up withholding requirements.

(g) If the Administrative Agent, a Lender or an Issuing Bank determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that (i) the Borrower, upon the request of the
Administrative Agent, such Lender or such Issuing Bank, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or such Issuing Bank in the event the Administrative Agent, such
Lender or such Issuing Bank is required to repay such refund to such
Governmental Authority and (ii) nothing herein contained shall interfere with
the right of a Lender or the Administrative Agent to arrange its tax affairs in
whatever manner it thinks fit nor oblige any Lender or the Administrative Agent
to claim any tax refund or to make available its tax returns or disclose any
information relating to its tax affairs or any computations in respect thereof
or require any Lender or the Administrative Agent to do anything that would
prejudice its ability to benefit from any other refunds, credits, reliefs,
remissions or repayments to which it may be entitled.

(h) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent, to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. For the avoidance of doubt,
the term “Lender” for purposes of this Section 2.21(h) shall include the
Administrative Agent and any Issuing Bank.

Section 2.22. Assignment of Commitments and Loans under Certain Circumstances;
Duty to Mitigate. (a) In the event (i) any Lender or any Issuing Bank requests
compensation pursuant to Section 2.15, (ii) any Lender or any Issuing Bank
delivers a notice described in Section 2.16, (iii) the Borrower is required to
pay any additional amount to any Lender or the Issuing Bank or any Governmental
Authority on account of any Lender or any Issuing Bank pursuant to Section 2.21,
(iv) any Lender shall become a Defaulting Lender or (v) any Lender refuses to
consent to any amendment, waiver or other modification of any Loan Document
requested by the Borrower that requires the consent of all affected Lenders in
accordance with the terms of Section 9.08 or all the Lenders with respect to a
certain Class of Loans or Commitments and such amendment, waiver or other
modification is consented to by the Required Lenders (or a majority of the
affected Lenders or the Lenders with respect to the relevant Class of Loans or
Commitments) (any such Lender, a “Non-Consenting Lender”), the Borrower may, at
its sole cost and expense, upon notice to such Lender or such Issuing Bank, as
the case may be, and the Administrative Agent, either:

 

-94-



--------------------------------------------------------------------------------

(x) replace such Lender or Issuing Bank, as the case may be, by causing such
Lender or Issuing Bank to (and such Lender or Issuing Bank shall be obligated
to) assign 100% of its relevant Commitments and the principal of its relevant
outstanding Loans plus any accrued and unpaid interest and fees pursuant to
Section 9.04 (with the assignment fee to be waived in such instance) all of its
relevant rights and obligations under this Agreement to one or more Persons
(which Persons shall otherwise be subject to the approval rights set forth in
Section 9.04(b)); provided that (A) the replacement Lender shall agree to the
consent, waiver or amendment to which the Non-Consenting Lender did not agree,
(B) neither the Administrative Agent nor any Lender shall have any obligation to
the Borrower to find a replacement Lender or other such Person and (C) in the
case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.21, such
assignment will result in a reduction in such compensation or payments; or

(y) terminate the Commitment of such Lender or Issuing Bank, as the case may be,
and (1) in the case of a Lender (other than an Issuing Bank), repay all
Obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date and (2) in the
case of an Issuing Bank, repay all Obligations of the Borrower owing to such
Issuing Bank relating to the Loans and participations held by the Issuing Bank
as of such termination date other than any Obligations pertaining to any Subject
Letters of Credit.

Notwithstanding anything to the contrary contained above in this Section 2.22,
unless an Issuing Bank is removed and replaced with a successor Issuing Bank at
the time the Borrower exercises its rights under this Section 2.22 (in which
case the provisions of Section 2.25(i), as applicable, shall apply), any Issuing
Bank having undrawn Letters of Credit issued by it (the “Subject Letters of
Credit”) whose Commitments and Obligations are to be repaid or terminated
pursuant to the foregoing provisions of this Section 2.22 shall (x) remain a
party hereto until the expiration or termination of the Subject Letters of
Credit, (y) not issue (or be required to issue) any further Letters of Credit
hereunder and (z) continue to have all rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents solely with respect to the
Subject Letters of Credit until all of the Subject Letters of Credit have
expired, been terminated or become subject to an L/C Backstop (including all
rights of reimbursement pursuant to Sections 2.25(d), (e), (f) and (h) for any
L/C Disbursement made by such Issuing Bank and all voting rights of an Issuing
Bank (but such voting rights shall be limited to pertain solely to L/C
Disbursements in respect of the Subject Letters of Credit, any Fee payable to
the Issuing Bank in respect of the Subject Letters of Credit, and the rights or
duties of the Issuing Bank in respect of the Subject Letters of Credit), but
excluding any consent rights as an Issuing Bank under Section 9.04(b)).

Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in respect of the
circumstances contemplated by this Section 2.22.

(b) If (i) any Lender or any Issuing Bank requests compensation under
Section 2.15, (ii) any Lender or any Issuing Bank delivers a notice described in
Section 2.16 or (iii) the Borrower is required to pay any additional amount to
any Lender or any Issuing Bank or any Governmental Authority on account of any
Lender or any Issuing Bank, pursuant to Section 2.21, then such Lender or such
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or such Issuing Bank to take any action inconsistent with its internal policies
or legal or regulatory restrictions or suffer any disadvantage or burden deemed
by it to be material) (x) to file any certificate or document reasonably
requested by the Borrower or (y) to assign its rights and delegate and transfer
its obligations hereunder to another of its offices, branches or affiliates, if
such filing or assignment would reduce its claims for compensation under
Section 2.15 or enable it to withdraw its notice pursuant to Section 2.16 or
would reduce amounts payable pursuant to Section 2.21, as the case may be, in
the future.

 

-95-



--------------------------------------------------------------------------------

Section 2.23. Swingline Loans. (a) Subject to the terms and conditions herein
set forth, the Swingline Lender agrees to make loans to the Borrower in the
Available Currency requested by the Borrower at any time and from time to time
on or after the Effective Date and until the termination of its Swingline
Commitment in an aggregate Principal Amount at any time outstanding that will
not result in (x) the Principal Amount of all Swingline Loans exceeding
$100,000,000 in the aggregate or (y) the Aggregate Revolving Credit Exposure
exceeding the Total Revolving Credit Commitment; provided that notwithstanding
the foregoing, no Swingline Lender shall be obligated to make any Swingline
Loans at a time when a Revolving Credit Lender, as the case may be, is a
Defaulting Lender, unless such Swingline Lender has entered into arrangements
reasonably satisfactory to it and the Borrower to eliminate such Swingline
Lender’s risk with respect to the Defaulting Lender’s participation in such
Swingline Loans, including by Cash Collateralizing such Defaulting Lender’s Pro
Rata Percentage of the outstanding amount of Swingline Loans, as the case may be
(which Cash Collateralization may be made with the proceeds of a simultaneous
borrowing of additional Swingline Loans incurred from Non-Defaulting Lenders and
otherwise in compliance with the provisions of this Section 2.23). Each
Swingline Loan shall be in a principal amount not less than the Minimum
Applicable Borrowing Amount. Each Swingline Commitment may be terminated or
reduced from time to time as provided herein. Within the foregoing limits, the
Borrower may borrow, pay or prepay and reborrow Swingline Loans hereunder
subject to the terms, conditions and limitations set forth herein.

(b) The Borrower shall notify the applicable Swingline Lender by fax, or by
telephone (promptly confirmed by fax), not later than 1:00 p.m. on the day of a
proposed Swingline Loan. Such notice shall be delivered on a Business Day, shall
be irrevocable and shall refer to this Agreement and shall specify the requested
date (which shall be a Business Day) and amount of such Swingline Loan. Each
Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a credit to an account designated by the Borrower promptly on the date
such Swingline Loan is so requested.

(c) The Borrower shall have the right at any time and from time to time to
prepay any Swingline Loan made to it, in whole or in part, upon giving written
or fax notice by the Borrower (or telephone notice promptly confirmed by
written, or fax notice) to the relevant Swingline Lender before 1:00 p.m. on the
date of prepayment at such Swingline Lender’s address for notices specified in
Section 9.01; provided that any such notice delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other financing
arrangements, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.

(d) Each Swingline Loan shall be an ABR Loan (if such Loan is a US
Dollar-Denominated Loan) or a Canadian Prime Rate Loan (if such Loan is a
Canadian Dollar-Denominated Loan) and, subject to the provisions of
Section 2.07, shall bear interest as provided in Section 2.06(a) or (b), as the
case may be.

(e) The Swingline Lender may by written notice given to the Administrative Agent
not later than 11:00 a.m. on any Business Day require the Revolving Credit
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
(and the relevant currency) of Swingline Loans in which Revolving Credit Lenders
will participate. The Administrative Agent will, promptly upon receipt of such
notice, give notice to each Revolving Credit Lender, specifying in such notice
such Lender’s Pro Rata Percentage of such Swingline Loan. In furtherance of the
foregoing, each Revolving Credit Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent in the Applicable Currency, for the account of the Swingline Lender, such
Revolving Credit Lender’s Pro Rata Percentage of such Swingline Loan. Each
Revolving Credit Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this Section 2.23(e) is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an

 

-96-



--------------------------------------------------------------------------------

Event of Default, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Credit Lender
shall comply with its obligation under this Section 2.23(e) by wire transfer of
immediately available funds in the Applicable Currency, in the same manner as
provided in Section 2.02(c) with respect to Revolving Loans made by such Lender
in the relevant Available Currency (and Section 2.02(c) shall apply, mutatis
mutandis, to the payment obligations of the Revolving Credit Lenders) and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Credit Lenders. The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this Section 2.23(e) and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the Borrower
(or other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent and be
distributed by the Administrative Agent to the Revolving Credit Lenders that
shall have made their payments pursuant to this Section 2.23(e) and to the
Swingline Lender, as their interests may appear. The purchase of participations
in a Swingline Loan pursuant to this Section 2.23(e) shall not relieve the
Borrower (or other party liable for obligations of the Borrower) of any default
in the payment thereof.

Section 2.24. [Reserved].

Section 2.25. Letters of Credit. (a) The Borrower may request the issuance of
Letters of Credit on a sight basis for its own account or for the account of any
of its subsidiaries, in a form reasonably acceptable to the Administrative Agent
and the relevant Issuing Bank, at any time and from time to time on or after the
Effective Date and prior to the earlier to occur of (i) the termination of its
L/C Commitment and (ii) the date that is five Business Days prior to the latest
Revolving Credit Maturity Date. This Section shall not be construed to impose an
obligation upon any Issuing Bank to issue any Letter of Credit that is
inconsistent with the terms and conditions of this Agreement or if any Letter of
Credit requested to be issued (or amended, as applicable) would have a stated
expiry date after the next Revolving Credit Maturity Date and the aggregate face
amount of all Letters of Credit having stated expiry dates after such Revolving
Credit Maturity Date would exceed the amount of the Revolving Credit Commitments
that have maturities after such Revolving Credit Maturity Date, unless, with the
consent of the relevant Issuing Bank, the Borrower provides Cash Collateral in
respect of such overage. Letters of Credit may be denominated in one or more
Available Currencies. On the Effective Date, each Existing Letter of Credit
shall be deemed to be a Letter of Credit issued hereunder for all purposes of
this Agreement and the other Loan Documents and for all purposes hereof will be
deemed to have been issued on the Effective Date.

(b) In order to request the issuance of a Letter of Credit (or to amend, renew
or extend an existing Letter of Credit), the Borrower shall deliver a notice (a
“Letter of Credit Application”) to the relevant Issuing Bank and the
Administrative Agent (reasonably, and in any event, unless waived by the
relevant Issuing Bank, no later than two Business Days in advance of the
requested date of issuance, amendment, renewal or extension) requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended and specifying (i) the date of issuance, amendment,
renewal or extension, (ii) the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) below), (iii) the amount of such Letter
of Credit, if applicable pursuant to Section 1.10, (iv) the Available Currency
in which such Letter of Credit is requested to be denominated, (v) the name and
address of the beneficiary thereof and (vi) such other information as the
relevant Issuing Bank may request with respect to such Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if, and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that, after giving effect to such
issuance, amendment, renewal or extension (i) the L/C Exposure shall not exceed
$70,000,000 and (ii) the Aggregate Revolving Credit Exposure shall not exceed
the Total Revolving Credit Commitment. Promptly after receipt of any Letter of
Credit Application, the relevant Issuing Bank will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the Borrower and,
if not, such Issuing Bank will provide the Administrative Agent with a copy
thereof. Subject to the terms and conditions hereof, such Issuing Bank shall,

 

-97-



--------------------------------------------------------------------------------

on the requested date, issue a Letter of Credit for the account of the Borrower
or enter into the applicable amendment, as the case may be. Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to an
advising bank with respect thereto or to the beneficiary thereof, the relevant
Issuing Bank will also deliver to the Borrower and the Administrative Agent a
true and complete copy of such Letter of Credit or amendment.

(c) Each Letter of Credit shall expire at the close of business on the earlier
of the date one year after the date of the issuance of such Letter of Credit and
the date that is five Business Days prior to the latest Revolving Credit
Maturity Date, unless such Letter of Credit expires by its terms on an earlier
date (such date of expiration, the “Letter of Credit Expiration Date”) or an L/C
Backstop exists with respect to such Letter of Credit; provided, however, that a
Letter of Credit may, upon the request of the Borrower, include a provision
whereby such Letter of Credit (an “Auto-Renewal Letter of Credit”) shall be
renewed automatically for additional consecutive periods of 12 months or less
(but not beyond the date that is five Business Days prior to the latest
Revolving Credit Maturity Date unless an L/C Backstop exists with respect to
Revolving Credit Commitments) unless the relevant Issuing Bank notifies the
beneficiary thereof at least 30 days (or such longer period as may be specified
in such Letter of Credit) prior to the then-applicable Letter of Credit
Expiration Date that such Letter of Credit will not be renewed. Once an
Auto-Renewal Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the relevant Issuing
Bank to permit the renewal of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided that the
relevant Issuing Bank shall not permit any such renewal if (i) the relevant
Issuing Bank has determined that it would have no obligation at such time to
issue such Letter of Credit in its renewed form under the terms hereof (by
reason of the provisions of Section 2.25(l) or otherwise) or (ii) it has
received notice (which may be by telephone or in writing) five Business Days
prior to the day that is 30 days (or such longer period as may be specified in
such Letter of Credit) prior to the then-applicable Letter of Credit Expiration
Date from the Administrative Agent, any Revolving Credit Lender or the Borrower
that one or more of the applicable conditions specified in Section 4.01 is not
then satisfied.

(d) By the issuance of a Letter of Credit and without any further action on the
part of a Issuing Bank or the Lenders, such Issuing Bank hereby grants to each
Revolving Credit Lender, and each such Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Pro Rata
Percentage of the aggregate amount available to be drawn under such Letter of
Credit, effective upon the issuance of such Letter of Credit. In consideration
and in furtherance of the foregoing, each Revolving Credit Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Pro Rata Percentage of each L/C
Disbursement made by such Issuing Bank and not reimbursed by the Borrower (or,
if applicable, another party pursuant to its obligations under any other Loan
Document) forthwith on the date due as provided in Section 2.02(g). Each
Revolving Credit Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Upon any change in the Revolving Credit
Commitments or Pro Rata Percentages of the Revolving Credit Lenders pursuant to
Section 2.22 or 9.04(b), it is hereby agreed that, with respect to all
outstanding Letters of Credit and unreimbursed L/C Disbursements relating
thereto, there shall be an automatic adjustment to the participations pursuant
to this Section 2.25(d) to reflect the new Pro Rata Percentages of each
Revolving Credit Lender.

(e) If an Issuing Bank shall make any L/C Disbursement in respect of a Letter of
Credit, the Borrower shall pay to the Administrative Agent an amount equal to
such L/C Disbursement not later than 12:00 noon on the immediately following
Business Day. In the case of a Letter of Credit denominated in an Alternate
Currency, the Borrower shall reimburse the relevant Issuing Bank in the relevant
Alternate Currency on the date of such L/C Disbursement. The Issuing Bank shall
notify the Borrower of the amount of the drawing promptly following the
determination thereof.

 

-98-



--------------------------------------------------------------------------------

(f) (i) The Borrower’s obligations to reimburse L/C Disbursements as provided in
paragraph (e) above shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement, under any
and all circumstances whatsoever, and irrespective of the existence of any
claim, setoff, defense or other right that the Borrower or any other Person may
at any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other Person, including any
defense based on the failure of any draft or other document presented under a
Letter of Credit to comply with the terms of such Letter of Credit; provided
that the Borrower shall not be obligated to reimburse the Issuing Bank for any
wrongful payment made by the Issuing Bank as a result of the Issuing Bank’s
gross negligence, bad faith, willful misconduct or breach of its obligations in
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.

(ii) Each Lender and the Borrower agree that, in paying any drawing under a
Letter of Credit, the relevant Issuing Bank shall not have any responsibility to
obtain any document (other than any draft, demand, certificate or other document
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the Issuing Banks, any
Related Party of such Issuing Bank nor any of the respective correspondents,
participants or assignees of any Issuing Bank shall be liable to any Lender for
(x) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable, (y) any
action taken or omitted in the absence of gross negligence or willful misconduct
or (z) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Application. The Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower from pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement.

(g) The relevant Issuing Bank shall, promptly following its receipt thereof,
examine all documents purporting to represent a demand for payment under a
Letter of Credit. The relevant Issuing Bank shall as promptly as possible give
telephonic notification, confirmed by fax, to the Administrative Agent and the
Borrower of such demand for payment and whether such Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligations to
reimburse such Issuing Bank and the Revolving Credit Lenders with respect to any
such L/C Disbursement.

(h) If an Issuing Bank shall make any L/C Disbursement in respect of a Letter of
Credit, then, unless the Borrower shall reimburse such L/C Disbursement in full
on the same day that such L/C Disbursement is made, the unpaid amount thereof
shall bear interest for the account of an Issuing Bank, for each day from and
including the date of such L/C Disbursement, to but excluding the earlier of the
date of payment by the Borrower or the date on which interest shall commence to
accrue thereon as provided in Section 2.02(g), at the rate per annum that would
apply to such amount if such amount were an ABR Revolving Loan.

(i) An Issuing Bank may be removed at any time by the Borrower by notice from
the Borrower to such Issuing Bank, the Administrative Agent and the Lenders.
Upon the acceptance of any appointment as an Issuing Bank hereunder by a Lender
that shall agree to serve as successor Issuing Bank (which Lender shall be
reasonably acceptable to the Administrative Agent), such successor shall succeed
to and become vested with all the interests, rights and obligations of the
retiring Issuing Bank. At the time such removal shall become effective, the
Borrower shall pay all accrued and unpaid fees pursuant to Section 2.05(c)(ii).
The acceptance of any appointment as an Issuing Bank hereunder by a successor
Lender shall be evidenced by an agreement entered into by such successor, in a
form reasonably satisfactory to the Borrower and the Administrative Agent, and,
from and after the effective date of such agreement, (i) such successor Lender
shall have all the rights and obligations of the previous Issuing Bank under
this Agreement and the

 

-99-



--------------------------------------------------------------------------------

other Loan Documents and (ii) references herein and in the other Loan Documents
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the resignation or removal of an Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such removal, but shall not be required to issue additional
Letters of Credit.

(j) If the maturity of any of the Loans under the Credit Facilities has been
accelerated and the Borrower shall have received notice from the Administrative
Agent or the Required Lenders, the Borrower shall deposit in an account with the
Collateral Agent, for the benefit of the Revolving Credit Lenders, an amount in
cash equal to the L/C Exposure as of such date. Such deposit shall be held by
the Collateral Agent as collateral for the payment and performance of the
Obligations. The Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits in Cash Equivalents, which
investments shall be made at the option and sole discretion of the Collateral
Agent, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Monies in such account shall
(i) first, automatically be applied by the Administrative Agent to reimburse
relevant Issuing Bank for L/C Disbursements for which it has not been
reimbursed, (ii) second, be held for the satisfaction of the reimbursement
obligations of the Borrower for L/C Exposure at such time and (iii) third,
subject to the consent of the Required Lenders, be applied to satisfy the
Obligations. If the Borrower is required to provide an amount of Cash Collateral
hereunder as a result of the acceleration of the Loans under the Credit
Facilities, such amount (to the extent not applied as aforesaid) shall be
returned to Borrower within three Business Days to the extent any such
acceleration has been rescinded.

(k) The Borrower may, at any time and from time to time with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed) and such Lender, designate one or more additional Revolving Credit
Lenders to act as an issuing bank under the terms of this Agreement. Any
Revolving Credit Lender designated as an issuing bank pursuant to this paragraph
(k) shall be deemed to be an “Issuing Bank” (in addition to being a Revolving
Credit Lender) in respect of Letters of Credit issued or to be issued by such
Lender, and, with respect to such Letters of Credit, such term shall thereafter
apply to the other Issuing Bank and such Lender.

(l) An Issuing Bank shall be under no obligation to issue any Letter of Credit
if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or direct
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular;

(ii) the issuance of such Letter of Credit would violate any applicable laws
binding upon such Issuing Bank; or

(iii) any Revolving Credit Lender is a Defaulting Lender at such time, unless
such Issuing Bank has entered into arrangements reasonably satisfactory to it
and the Borrower to eliminate such Issuing Bank’s risk with respect to the
participation in Letters of Credit by such Defaulting Lender, including by Cash
Collateralizing such Defaulting Lender’s Pro Rata Percentage of the L/C
Exposure.

(m) Notwithstanding anything else to the contrary in this Agreement, in the
event of any conflict or inconsistency between the terms hereof and the terms of
any Letter of Credit Application, reimbursement agreement or similar agreement,
the terms hereof shall control and no Issuing Bank shall have any greater rights
and remedies than the rights and remedies set forth herein.

 

-100-



--------------------------------------------------------------------------------

Section 2.26. Incremental Credit Extensions. (a) The Borrower may at any time or
from time to time after the Effective Date, by notice to the Administrative
Agent (specifying which Class of Classes of Loans are affected, whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request (i) one or more additional Series of term loans under this Section 2.26
to be made available to the Borrower or an increase in the amount of the Initial
Term Loans, any Incremental Term Loans or any Other Term Loans (any such new
additional tranche, series or increase, an “Incremental Term Facility”, and any
loans made pursuant to an Incremental Term Facility, “Incremental Term Loans”)
and (ii) (x) one or more increases in the amount of the Revolving Credit
Commitments under this Section 2.26 (each such increase, a “Revolving Commitment
Increase”) and (y) one or more additional Series of incremental revolving credit
commitments under this Section 2.26 to be made available to the Borrower (the
“Incremental Revolving Credit Commitments”, with any Incremental Revolving
Credit Commitments, any Revolving Commitment Increases and any Incremental Term
Facility being collectively called a “Credit Increase”); provided:

(i) each Credit Increase shall be in an aggregate principal amount that is not
less than $5,000,000 (or such lower amount that either (A) represents all
remaining availability under the limit set forth in the next sentence or (B) is
acceptable to the Administrative Agent);

(ii) the aggregate amount of the Credit Increases under this Section 2.26,
together with the aggregate initial principal amount of all Permitted First
Priority Incremental Equivalent Debt, Permitted Junior Priority Incremental
Equivalent Debt and Permitted Unsecured Incremental Equivalent Debt, shall not
exceed the Maximum Incremental Amount;

(iii) each Incremental Term Loan shall:

(A) rank pari passu or (except with respect to an increase to any existing
Class of Term Loans permitted hereunder) junior in right of payment and of
security with the Initial Term Loans and any other then existing Class of Term
Loans that are pari passu in right of payment and security therewith (so long
as, in the case of any such Incremental Term Loans ranking junior in right of
payment or security, such Incremental Term Loans shall be subject to an
applicable Intercreditor Agreement),

(B) other than with respect to the Inside Maturity Amount, not mature earlier
than the Latest Maturity Date then in effect and have a Weighted Average Life to
Maturity not shorter than the Weighted Average Life to Maturity of any other
outstanding Class of Term Loans (provided that, for the purpose of calculating
the Weighted Average Life to Maturity of any Incremental Term Loan ranking pari
passu in right of security to any such Class of Term Loans, amortization of such
Incremental Term Loan shall be disregarded if (and only if) it does not exceed
0.25% per fiscal quarter), and

(C) be treated in the same manner as each existing Class of Term Loans with
which such Incremental Term Loan ranks pari passu in right of payment and of
security for purposes of Section 2.13(f), unless the relevant Lender in respect
of such Incremental Term Loan elects lesser treatment; provided, however, that
(x) subject to rights to make Restricted Payments hereunder, no voluntary or
mandatory prepayments of Incremental Term Loans ranking junior in right of
payment or security shall be permitted prior to the repayment in full of all
Obligations ranking senior in right of payment or security thereto (but in the
case of such Obligations, only to the extent the Indebtedness giving rise to
such Obligations was outstanding at the time of incurrence of such Incremental
Term Loans) and (y) the Borrower may elect to structure any such Incremental
Term Loans ranking junior in right of security to the Loans and Commitments of
the Borrower hereunder under a separate credit facility, so

 

-101-



--------------------------------------------------------------------------------

long as such other credit facility (i) otherwise complies with the provisions of
this Section 2.26 and (ii) except as otherwise permitted herein (including with
respect to margin, pricing, maturity and fees), the terms of such Incremental
Term Loan, if not substantially consistent with those applicable to any
then-existing Term Loans, must be, taken as a whole, no more favorable (as
reasonably determined by the Borrower) to the lenders or investors providing
such Incremental Term Loan than the corresponding terms of the Loan Documents or
otherwise reasonably satisfactory to the Administrative Agent (it being agreed
that any terms contained in such Incremental Term Loan (A) which are applicable
only after the then-existing Latest Maturity Date applicable to the Term Loans,
(B) any covenants or provisions which are then-current market terms for the
applicable type of Indebtedness (as reasonably determined by the Borrower)
and/or (C) that are more favorable to the lenders or the agent of such
Indebtedness than the corresponding terms of the Loan Documents and are then
conformed (or added) to the Loan Documents for the benefit of the Term Lenders
or the Administrative Agent, as applicable, pursuant to an amendment to this
Agreement effectuated in reliance on Section 9.08(c)(ii) shall be deemed
satisfactory to the Administrative Agent), and

(D) bear interest as agreed by the Borrower and the applicable Lenders;
provided, in the case of any such Incremental Term Loan that is in the form of
syndicated term loans and is (A) incurred prior to the 6 month anniversary of
the Effective Date (B) pari passu with the Initial Term Loans in right of
payment and with respect to security, (C) originally incurred in reliance on
clause (e) of the definition of “Maximum Incremental Amount” and (D) scheduled
to mature prior to the date that is one year after the Maturity Date applicable
to the Initial Term Loans, the Effective Yield applicable thereto will not be
more than 0.75% per annum higher than the Effective Yield in respect of the
Initial Term Loans unless the Applicable Percentage (and/or, as provided in the
proviso below, the Alternate Base Rate floor or Adjusted LIBO Rate floor) with
respect to the Initial Term Loans is adjusted such that the Effective Yield
applicable to any Initial Term Loans is not more than 0.75% per annum less than
the Effective Yield with respect to such Indebtedness; provided, further, that
any increase in Effective Yield applicable to any Initial Term Loan due to the
application or imposition of an Alternate Base Rate floor or LIBO Rate floor on
any such Indebtedness may, at the election of the Borrower (in its sole
discretion), be effected solely through an increase in any Alternate Base Rate
floor or LIBO Rate floor applicable to such Initial Term Loan, and

(iv) each Incremental Revolving Credit Commitment (and related Incremental
Revolving Loans) shall:

(A) rank pari passu in right of payment and of security with the Initial
Revolving Loans,

(B) not mature (or require commitment reductions) earlier than the Latest
Maturity Date with respect to Revolving Credit Commitments then in effect, and

(C) be treated in the same manner as the Initial Revolving Loans for purposes of
Section 2.13(f), unless the relevant Lender in respect of such Incremental
Revolving Credit Commitments elects lesser treatment; provided, however, the
Borrower may elect to structure any such Incremental Revolving Loans ranking
junior in right of security to the Loans and Commitments of the Borrower
hereunder under a separate credit facility, so long as such other credit
facility (i) otherwise complies with the provisions of this Section 2.26 and
(ii) except as otherwise permitted herein (including with respect to margin,
pricing, maturity and fees), the terms of such Incremental Revolving Credit
Commitments, if not substantially consistent with those applicable to any
then-existing Revolving Credit

 

-102-



--------------------------------------------------------------------------------

Commitments, must be, taken as a whole, no more favorable (as reasonably
determined by the Borrower) to the lenders or investors providing such
Incremental Revolving Credit Commitments than the corresponding terms of the
Loan Documents or otherwise reasonably satisfactory to the Administrative Agent
(it being agreed that any terms contained in such Incremental Revolving Credit
Commitments (A) which are applicable only after the then-existing Latest
Maturity Date applicable to the Revolving Credit Commitments, (B) any covenants
or provisions which are then-current market terms for the applicable type of
Indebtedness (as reasonably determined by the Borrower) and/or (C) that are more
favorable to the lenders or the agent of such Indebtedness than the
corresponding terms of the Loan Documents and are then conformed (or added) to
the Loan Documents for the benefit of the Revolving Credit Lenders or the
Administrative Agent, as applicable, pursuant to an amendment to this Agreement
effectuated in reliance on Section 9.08(c)(ii) shall be deemed satisfactory to
the Administrative Agent), and

(D) bear interest as agreed by the Borrower and the applicable Lenders, and

(v) each notice from the Borrower pursuant to this Section 2.26 shall set forth
the requested amount and proposed terms of the relevant Credit Increases.
Incremental Term Loans may be made, and Revolving Commitment Increases and
Incremental Revolving Credit Commitments may be provided, by any existing Lender
with Loans and/or Commitments under the relevant Class or by any Additional
Lender.

(b) (i) Commitments in respect of Credit Increases shall become Commitments (or
in the case of a Revolving Commitment Increase to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment, as the case may be) under this Agreement pursuant to an
amendment (an “Incremental Amendment”) to this Agreement and, as appropriate,
the other Loan Documents, executed by the Borrower, each Lender agreeing to
provide such Commitment, if any, each Additional Lender, if any, and the
Administrative Agent.

(ii) The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.26.

(iii) The Borrower may use the proceeds of any Credit Increase for any purpose
not prohibited by this Agreement (it being understood that Section 5.08 imposes
limitations on the use of proceeds of certain Credit Increases as specified
therein).

(iv) No Lender shall be obligated to provide any Credit Increases unless it so
agrees in its sole discretion.

(v) On the date of the making of any Incremental Term Loans that will be added
to any Class of Initial Term Loans, other Incremental Term Loans or Other Term
Loans, and notwithstanding anything to the contrary set forth in Section 2.03 or
Section 2.06, such Incremental Term Loans shall be added to (and constitute a
part of) each borrowing of outstanding Initial Term Loans, other Incremental
Term Loans or Other Term Loans, as applicable, of the same type with the same
Interest Period of the respective Class on a pro rata basis (based on the
relative sizes of the various outstanding Borrowings), so that each Term Lender
will participate proportionately in each then outstanding borrowing of Initial
Term Loans, other Incremental Term Loans or Other Term Loans, as applicable, of
the same type with the same Interest Period of the respective Class.

 

-103-



--------------------------------------------------------------------------------

(vi) Upon each increase in the Revolving Credit Commitments of a given
Class pursuant to a Revolving Commitment Increase as provided in this
Section 2.26:

(A) each Revolving Credit Lender with a Revolving Credit Commitment of such
affected Class immediately prior to such increase will automatically and without
further act be deemed to have assigned to each Lender providing a portion of
such Revolving Commitment Increase for such Class (each, a “Revolving Commitment
Increase Lender”) in respect of such increase, and each such Revolving
Commitment Increase Lender will automatically and without further act be deemed
to have assumed, a portion of such Revolving Credit Lender’s participations
hereunder in outstanding Letters of Credit and Swingline Loans representing a
utilization of such Class of Revolving Credit Commitments such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (I) participations hereunder in the
relevant Letters of Credit and (II) participations hereunder in the relevant
Swingline Loans held by each Revolving Credit Lender with a Revolving Credit
Commitment of such affected Class (including each such Revolving Commitment
Increase Lender) will equal the percentage of the aggregate Revolving Credit
Commitments under such affected Class of all relevant Revolving Credit Lenders
represented by such Revolving Credit Lender’s relevant Revolving Credit
Commitment, and

(B) if, on the date of such Revolving Commitment Increase, there are any
Revolving Loans of such affected Class outstanding, such Revolving Loans shall
on or prior to the effectiveness of such Revolving Commitment Increase be
prepaid from the proceeds of additional Revolving Loans of such Class made
hereunder (reflecting such increase in the applicable Revolving Credit
Commitments), which prepayment shall be accompanied by accrued interest on the
Revolving Loans of such Class being prepaid and any costs incurred by any Lender
in accordance with Section 2.17.

(vii) Upon each addition of an Incremental Revolving Credit Commitment pursuant
to this Section 2.26 if, on the date of such addition, there is any Revolving
Credit Exposure then outstanding, then (i) any existing Revolving Loans, as the
case may be, shall be prepaid with the proceeds of newly incurred Incremental
Revolving Loans, as the case may be, and (ii) participations hereunder in the
relevant Letters of Credit and Swingline Loans hereunder shall be adjusted, in
each case such that all Revolving Credit Lenders, as the case may be,
participate in each Revolving Credit Borrowing, L/C Exposure and Swingline
Exposure, as the case may be, in accordance with their applicable Pro Rata
Percentages (with any such prepayment to be accompanied by accrued interest on
the Revolving Loans being prepaid and any costs incurred by any Lender in
accordance with Section 2.17).

(c) No Credit Increase shall (i) be guaranteed by any Person which is not a Loan
Party or (ii) be secured by any property or assets other than the Collateral.

(d) This Section 2.26 shall supersede any provisions in Sections 2.18, 2.19 and
9.08 to the contrary.

(e) Each Lender or Additional Lender providing a portion of any Credit Increase
shall execute and deliver to the Administrative Agent and the Borrower all such
documentation (including an amendment to this Agreement or any other Loan
Document) as may be reasonably required by the Administrative Agent to evidence
and effectuate such Credit Increase. On the effective date of such Credit
Increase, each Additional Lender shall become a Lender for all purposes in
connection with this Agreement.

 

-104-



--------------------------------------------------------------------------------

(f) As a condition precedent to the effectiveness of any Credit Increase or the
making of any Incremental Term Loans or Incremental Revolving Loans, (A) upon
its request, the Administrative Agent shall have received customary written
opinions of counsel, as well as such reaffirmation agreements, supplements
and/or amendments as it shall reasonably require, (B) the Administrative Agent
shall have received, from each Additional Lender, an Administrative
Questionnaire and such other documents as it shall reasonably require from such
Additional Lender, and the Administrative Agent and Lenders shall have received
all fees required to be paid in respect of such Credit Increase and (C) the
Administrative Agent shall have received a certificate of the Borrower signed by
a Responsible Officer thereof:

(i) certifying and attaching a copy of the resolutions adopted by the governing
body of the Borrower approving or consenting to such Credit Increase, and

(ii) to the extent requested by the Lenders providing such Credit Increase,
certifying that no Event of Default has occurred and is continuing.

(g) Notwithstanding anything to the contrary in this Section 2.26 or in any
other provision of any Loan Document, if the proceeds of any Credit Increase are
intended to be applied to finance any permitted Investment that constitutes a
third party acquisition (other than an intercompany Investment)), and the
Lenders or Additional Lenders providing such Credit Increase so agree, the
availability thereof shall be subject to customary “SunGard” or “certain funds”
conditionality.

Section 2.27. Refinancing Amendments. (a) At any time after the Effective Date,
the Borrower may obtain, from any Lender or any Additional Lender, Credit
Agreement Refinancing Indebtedness in respect of (x) all or any portion of the
Term Loans then outstanding under this Agreement (which for purposes of this
clause (x) will be deemed to include any then outstanding Other Term Loans and
Incremental Term Loans) and/or (y) all or any portion of the Revolving Loans (or
Unused Revolving Credit Commitments) under a given Class under this Agreement
(which for purposes of this clause (y) will be deemed to include any then
outstanding Other Revolving Loans and Other Revolving Credit Commitments), in
the form of Other Revolving Credit Commitments and Other Revolving Loans, in
each case pursuant to a Refinancing Amendment; provided that:

(i) such Credit Agreement Refinancing Indebtedness will rank pari passu in right
of payment and of security with, or at the option of the Borrower, may be junior
in right of payment and/or security to the other Loans and Commitments of the
Borrower hereunder (so long as, in the case of any such Credit Agreement
Refinancing Indebtedness ranking junior in right of payment or security, such
Credit Agreement Refinancing Indebtedness shall be subject to the Second Lien
Intercreditor Agreement or another Intercreditor Agreement, as applicable),

(ii) such Credit Agreement Refinancing Indebtedness will have such pricing and
call protection terms as may be agreed by the Borrower and the Lenders thereof,

(iii) in the case of Credit Agreement Refinancing Indebtedness in the form of
Other Term Loans, each Class of Other Term Loans shall be prepaid and repaid on
a pro rata basis with all voluntary prepayments and mandatory prepayments (but
not amortization payments) of the other Classes of Term Loans, except (1) as
provided in the proviso appearing in Section 2.12(b)(i) and (2) the applicable
Lenders and Additional Lenders providing any Class of Other Term Loans may elect
in any given Refinancing Amendment to receive less than ratable treatment with
respect to such prepayments,

(iv) in the case of any Other Term Loans ranking junior in right of payment or
security, limitations on voluntary and mandatory prepayments of the type
described in Section 2.26 which are applicable to Incremental Term Loans ranking
junior in right of payment or security shall also apply to such Other Term
Loans,

 

-105-



--------------------------------------------------------------------------------

(v) in the case of any Other Revolving Credit Commitments (and related Revolving
Credit Exposure) ranking junior in right of payment or security, appropriate
adjustments shall be made to this Agreement (including, without limitation,
Sections 2.09, 2.12, and 2.13) to reflect the junior status of such Other
Revolving Credit Commitments (and related Revolving Credit Exposure) and to
provide separate junior letter of credit and swingline subfacilities that do not
share ratably in the L/C Exposure and/or the Swingline Exposure, as applicable,
and

(vi) except as otherwise permitted herein (including with respect to margin,
pricing, maturity and fees), the terms of such Credit Agreement Refinancing
Indebtedness, if not substantially consistent with those applicable to any
then-existing Term Loans or Revolving Loans (or Unused Revolving Credit
Commitments), as applicable, must be, taken as a whole, no more favorable (as
reasonably determined by the Borrower) to the lenders or investors providing
such Credit Agreement Refinancing Indebtedness than the corresponding terms of
the Loan Documents or otherwise reasonably satisfactory to the Administrative
Agent (it being agreed that any terms contained in such Credit Agreement
Refinancing Indebtedness (A) which are applicable only after the then-existing
Latest Maturity Date applicable to such Term Loans or Revolving Loans (or Unused
Revolving Credit Commitments), as applicable, (B) any covenants or provisions
which are then-current market terms for the applicable type of Indebtedness (as
reasonably determined by the Borrower) and/or (C) that are more favorable to the
lenders or the agent of such Indebtedness than the corresponding terms of the
Loan Documents and are then conformed (or added) to the Loan Documents for the
benefit of such Term Loans or Revolving Loans (or Unused Revolving Credit
Commitments) or the Administrative Agent, as applicable, pursuant to an
amendment to this Agreement effectuated in reliance on Section 9.08(c)(ii) shall
be deemed satisfactory to the Administrative Agent); provided, however, that the
Borrower may elect to structure any such Credit Agreement Refinancing
Indebtedness ranking junior in right of security to the other Loans and
Commitments of the Borrower hereunder under a separate credit facility, so long
as such other credit facility otherwise complies with the provisions of this
Section 2.27.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction of such other conditions as may be agreed by the Borrower and the
Lenders providing such Credit Agreement Refinancing Indebtedness and set forth
in a Refinancing Amendment and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) customary legal
opinions, board resolutions and officers’ certificates and (ii) reaffirmation
agreements and/or such amendments to the Security Documents as may be reasonably
requested by the Collateral Agent (including, to the extent reasonably
necessary, mortgage amendments) in order to ensure that the Refinancing
Indebtedness is provided with the benefit of the applicable Loan Documents.

(c) Any Other Term Loans and/or Other Revolving Credit Commitments (any
corresponding Revolving Credit Exposure) converted from or exchanged for (or the
proceeds of which are used to refinance) any then-existing Term Loans or
then-existing Revolving Credit Commitments may, to the extent provided in the
applicable Refinancing Amendment, be designated as an increase in any
then-existing Class of Term Loans of the Borrower or any previously established
Class or Series of Other Term Loans or Other Revolving Credit Commitments, as
applicable.

(d) Each Class or Series of Credit Agreement Refinancing Indebtedness incurred
under this Section 2.27 shall be in an aggregate principal amount that is not
less than $20,000,000 (or such lesser amount to which the Administrative Agent
may agree.

(e) Any Refinancing Amendment may provide for the issuance of Letters of Credit
for the account of the Borrower, or the provision to the Borrower of Swingline
Loans, pursuant to any Other Revolving Credit Commitment established thereby, in
each case on terms substantially equivalent to the terms applicable to Letters
of Credit and Swingline Loans under the then-existing Revolving Credit
Commitments (it being understood that such Letters of Credit or Swingline Loans
may have different pricing and maturity dates,

 

-106-



--------------------------------------------------------------------------------

but shall otherwise be treated as though they are a part of a single letter of
credit or swingline facility, as applicable, with the then-existing Revolving
Credit Commitments) or otherwise reasonably acceptable to the Administrative
Agent and any applicable swingline lender or letter of credit issuer.

(f) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment (each, a “Refinancing Effective
Date”).

(g) On any Refinancing Effective Date on which Other Revolving Credit
Commitments are implemented pursuant to a Refinancing Amendment, subject to the
satisfaction of the foregoing terms and conditions, (i) the Revolving Loans of
any existing Revolving Credit Lender who is providing such Other Revolving
Credit Commitment on such date and whose related existing Revolving Credit
Commitment is being reduced on such date pursuant to Section 2.09(c), in
connection therewith shall be converted into Other Revolving Loans under such
Lender’s new Other Revolving Credit Commitment being provided on such date in
the same ratio as (x) the amount of such Lender’s applicable new Other Revolving
Credit Commitment bears to (y) the aggregate amount of such Lender’s existing
Revolving Credit Commitment prior to any reduction of such Lender’s existing
Revolving Credit Commitment pursuant to Section 2.09(c), in connection therewith
and (ii) if such new Other Revolving Credit Commitments are to be made a part of
any then-existing Class of Other Revolving Credit Commitments each of the
Revolving Credit Lenders with Other Revolving Credit Commitments under such
combined Class shall purchase from each of the other Lenders with Other
Revolving Credit Commitments thereunder at the principal amount thereof, such
interests in the Other Revolving Loans under such Class of Other Revolving
Credit Commitments so converted or outstanding on such Refinancing Effective
Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, the Other Revolving Loans of such Class will be held
by all Revolving Credit Lenders with such Class of Other Revolving Credit
Commitments ratably in accordance with their respective Other Revolving Credit
Commitments of such Class.

(h) Any Refinancing Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.27 and the Lenders
hereby expressly authorize the Administrative Agent to enter into any such
Refinancing Amendment, and this Section 2.27 shall supersede any provisions in
Section 2.18, 2.19 or 9.08 to the contrary.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants (it being understood that, for purposes of
the representations and warranties made in the Loan Documents on the Effective
Date, such representations and warranties shall be construed as though the
Transactions have been consummated) to the Administrative Agent, the Collateral
Agent, each Issuing Bank and each of the Lenders that:

Section 3.01. Organization; Powers. The Borrower and each of its Restricted
Subsidiaries (a) is duly organized or formed, validly existing and in good
standing (where relevant) under the laws of the jurisdiction of its organization
or formation, except where the failure to exist (other than in the case of the
Borrower) or be in good standing could not reasonably be expected to result in a
Material Adverse Effect, (b) has all requisite power and authority to own its
property and assets and to carry on its business as now conducted, except where
the failure to have such power and authority could not reasonably be expected to
result in a Material Adverse Effect, (c) is qualified to do business in, and is
in good standing (where relevant) in, every jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except where the failure to so qualify could not reasonably be
expected to result in a Material Adverse Effect, and (d) has the requisite power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents and each other agreement or instrument contemplated thereby to
which it is a party.

 

-107-



--------------------------------------------------------------------------------

Section 3.02. Authorization. The execution, delivery and performance of the Loan
Documents (a) have been duly authorized by all requisite corporate or other
organizational and, if required, stockholder or member action, (b) will not
violate any provision of (i) any applicable law, statute, rule or regulation or
order of any Governmental Authority, (ii) the certificate or articles of
incorporation, bylaws or other constitutive documents of any Loan Party or
(iii) any indenture, agreement or other instrument to which the Borrower or any
of its Restricted Subsidiaries is a party or by which any of them or any of
their property is bound, (c) will not be in conflict with, result in a breach of
or constitute (alone or with notice or lapse of time or both) a default under or
give rise to any right to require the prepayment, repurchase or redemption of
any obligation under any indenture, agreement or other instrument or (d) result
in the creation or imposition of any Lien upon or with respect to any property
or assets now owned or hereafter acquired by the Borrower or any Restricted
Subsidiary (other than Permitted Liens), except, with respect to clauses (b)(i),
(b)(iii), (c) or (d) above to the extent that such violation, conflict, breach,
default, or creation or imposition of Lien could not reasonably be expected to
result in a Material Adverse Effect.

Section 3.03. Enforceability. This Agreement and each other Loan Document (when
delivered) have been duly executed and delivered by each Loan Party party
thereto. This Agreement and each other Loan Document delivered on the Effective
Date constitutes, and each other Loan Document when executed and delivered by
each Loan Party party thereto will constitute, a legal, valid and binding
obligation of such Loan Party enforceable against such Loan Party in accordance
with its terms, except as may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, receivership, moratorium or similar laws of general
applicability relating to or limiting creditors’ rights generally or by general
equity principles.

Section 3.04. Governmental Approvals. Except to the extent the failure to obtain
or make the same could not reasonably be expected to result in a Material
Adverse Effect, no action, consent or approval of, registration or filing with
or any other action by any Governmental Authority is necessary or will be
required in connection with the Loan Documents, except for (a) filings and
registrations necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Collateral Agent and (b) such as have been made or
obtained and are in full force and effect.

Section 3.05. Financial Statements. The financial statements most recently
provided pursuant to Section 5.04(a) or (b), as applicable, present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower on a consolidated basis as of such dates and for such
periods in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise noted therein, and subject, in the case of
financial statements provided pursuant to Section 5.04(a), to the absence of
footnotes and normal year-end adjustments.

Section 3.06. No Material Adverse Change. Since December 31, 2017, no event,
change or condition has occurred that (individually or in the aggregate) has
had, or could reasonably be expected to have, a Material Adverse Effect.

Section 3.07. Title to Properties. Each of the Borrower and its Restricted
Subsidiaries has good and indefeasible title in fee simple to, or valid
leasehold interests in, all its material properties and assets other than
(i) minor defects in title that do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes or
(ii) where the failure to have such title or other property interests described
above could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and all such material properties and
assets are free and clear of Liens, other than Permitted Liens.

Section 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Effective Date a
list of all subsidiaries of the Borrower, the jurisdiction of their formation or
organization, as the case may be, and the percentage ownership interest of such
subsidiary’s parent company therein, and such Schedule shall denote which
subsidiaries as of the Effective Date are not Subsidiary Guarantors.

 

-108-



--------------------------------------------------------------------------------

Section 3.09. Litigation; Compliance with Laws. (a) There are no actions, suits
or proceedings at law or in equity or by or before any Governmental Authority
now pending or, to the knowledge of the Borrower, threatened in writing against
the Borrower or any Restricted Subsidiary or any business, property or rights of
any such Person that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(b) None of the Borrower or any of its Restricted Subsidiaries or any of their
respective material properties is in violation of any applicable law, rule or
regulation, or is in default with respect to any judgment, writ, injunction,
decree or order of any Governmental Authority, where any such violation or
default could reasonably be expected to result in a Material Adverse Effect.

Section 3.10. Federal Reserve Regulations. (a) None of the Borrower or any of
its Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of purchasing or carrying Margin Stock or extending
credit for the purpose of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used
(i) to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or (ii) for a purpose in
violation of Regulation U or Regulation X issued by the Board.

Section 3.11. Investment Company Act. None of the Borrower or any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.12. Taxes. Each of the Borrower and its Restricted Subsidiaries has
filed or caused to be filed all federal, state and other Tax returns required to
have been filed by it and has paid, caused to be paid, or made provisions for
the payment of all Taxes due and payable by it and all material assessments
received by it, except for the filing of such returns or the payment of such
Taxes and assessments, in each case, that are not overdue by more than 30 days,
or if more than 30 days overdue, (i) the amount or validity of which are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Restricted Subsidiary, as applicable, shall have set aside on its books
adequate reserves in accordance with GAAP or (ii) with respect to which the
failure to so file or pay could not be reasonably expected to have a Material
Adverse Effect.

Section 3.13. No Material Misstatements. As of the Effective Date, to the
knowledge of the Borrower, the written information, reports, financial
statements, exhibits and schedules furnished (as modified or supplemented by
other information so furnished) by or on behalf of the Borrower to the
Administrative Agent or the Lenders (other than projections and other forward
looking information and information of a general economic and/or industry
specific nature and/or any third party report and/or memorandum (but not the
written information (other than projections and other forward looking
information and information of a general economic and/or industry specific
nature) on which such third party report and/or memorandum was based, if such
written information was made available to the Administrative Agent or any
Lender) on or prior to the Effective Date in connection with the transactions
contemplated hereby (taken as a whole) did not and, as of the Effective Date,
does not contain any material misstatement of fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading.

Section 3.14. Employee Benefit Plans. No ERISA Event has occurred, or could
reasonably be expected to occur, that could reasonably be expected to result in
a Material Adverse Effect. Each Pension Plan and/or Foreign Plan is in
compliance with the applicable provisions of ERISA, the Code and/or applicable
law, except for such non-compliance that could not reasonably be expected to
have a Material Adverse Effect. No Pension Event has occurred or could
reasonably be expected to occur, which could reasonably be expected to result in
a Material Adverse Effect.

 

-109-



--------------------------------------------------------------------------------

Section 3.15. Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (i) the Borrower and each of its Restricted
Subsidiaries are in compliance with all applicable Environmental Laws, and have
obtained, and are in compliance with, all permits required of them under
applicable Environmental Laws, (ii) there are no claims, proceedings,
investigations or actions by any Governmental Authority or other Person pending,
or to the knowledge of the Borrower, threatened in writing against the Borrower
or any of its Restricted Subsidiaries under any Environmental Law, (iii) neither
the Borrower nor any of its Restricted Subsidiaries has agreed to assume or
accept responsibility, by contract, for any liability of any other Person under
Environmental Laws and (iv) there are no facts, circumstances or conditions
relating to the past or present business or operations of the Borrower, any of
its Restricted Subsidiaries, or any of their respective predecessors (including
the disposal of any wastes, hazardous substances or other materials), or to any
past or present assets of the Borrower or any of its Restricted Subsidiaries,
that could reasonably be expected to result in the Borrower or any Restricted
Subsidiary incurring any claim or liability under any Environmental Law.

Section 3.16. Security Documents. All filings and other actions necessary to
perfect the Liens on the Collateral created under, and in the manner
contemplated and to the extent required by, the Security Documents have been
duly made or taken or otherwise provided for in a manner reasonably acceptable
to the Collateral Agent and the Security Documents create in favor of the
Collateral Agent, for the benefit of the relevant Secured Parties, a valid, and
together with such filings and other actions, perfected Lien in the relevant
Collateral, securing the payment of the relevant Obligations, in each case,
having the priority contemplated by and subject to the terms of the relevant
Security Documents and the relevant Intercreditor Agreement and subject to
Permitted Liens.

Notwithstanding anything herein (including this Section 3.16) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Capital Stock of any Foreign Subsidiary, or as to the rights and
remedies of the Collateral Agent or any Lender with respect thereto, under
foreign law.

Section 3.17. Location of Real Property. Schedule 3.17 lists completely and
correctly (in all material respects) as of the Effective Date all real property
owned by the Borrower and its Restricted Subsidiaries and the addresses thereof,
to the extent reasonably available. Except as otherwise provided in Schedule
3.17, the Borrower and its Restricted Subsidiaries own in fee all the real
property set forth on such schedule, except to the extent the failure to have
such title could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.18. Solvency. On the Effective Date, after giving effect to the
Transactions, the Borrower and its Restricted Subsidiaries, taken as a whole,
are Solvent.

Section 3.19. [Reserved].

Section 3.20. [Reserved].

Section 3.21. Money Laundering and Anti-Terrorism; Anti-Corruption; Sanctions.
(a) To the extent applicable, each Loan Party is in compliance in all material
respects with the USA PATRIOT Act.

(b) Except to the extent the relevant violation could reasonably be expected to
have a Material Adverse Effect, the Borrower and its subsidiaries, and, to the
knowledge of the Borrower, their respective directors, officers, employees and
agents, have conducted their businesses in compliance with applicable
Anti-Corruption Laws.

(c) No part of the proceeds of the Loans or any Letter of Credit will be used by
the Borrower or its subsidiaries, directly or, to the knowledge of the Borrower,
indirectly, (i) in violation of Anti-Corruption Laws, in each case to the extent
applicable to the Borrower and its subsidiaries or (ii) in violation of
Sanctions.

 

-110-



--------------------------------------------------------------------------------

(d) None of the Borrower, any of its subsidiaries or, to the knowledge of the
Borrower, any director, officer, agent or employee of the Borrower or any of its
subsidiaries is a Person that (A) is the target of any Sanctions, or conducts
any activities, business or transactions in, or is resident or organized in, a
Sanctioned Country unless otherwise authorized or approved by the relevant
Sanctions Authority or (B) is directly or indirectly owned or controlled by any
Person currently included on the List of Specially Designated Nationals and
Blocked Persons (“SDN List”) or the Foreign Sanctions Evaders List (“FSE List”)
maintained by the US Treasury Department’s Office of Foreign Assets Control.

ARTICLE IV

Conditions of Lending

The obligations of the Lenders to make Loans and of each Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction (or waiver by the
Arrangers and the applicable Issuing Bank in the case of conditions applicable
to the Effective Date and in accordance with Section 9.08 thereafter) of the
following conditions:

Section 4.01. All Credit Events after the Effective Date. On the date of the
making of each Loan, including the making of a Swingline Loan, and on the date
of each issuance, amendment, extension or renewal of a Letter of Credit (other
than any amendment, extension or renewal that does not increase the maximum face
amount of such Letter of Credit) (each such event being called a “Credit Event”;
it being understood that the conversion into or continuation of a Eurocurrency
Rate Loan or a CDOR Rate Loan does not constitute a Credit Event) in each case
on and after the Effective Date:

(a) The Administrative Agent shall have received a notice of such Loan as
required by Section 2.03 or, in the case of the issuance, amendment, extension
or renewal of a Letter of Credit, the relevant Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.25(b) or, in the case of the Borrowing of a Swingline Loan, the
relevant Swingline Lender and the Administrative Agent shall have received a
notice requesting such Swingline Loan as required by Section 2.23(b).

(b) The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Event with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date.

(c) At the time of and immediately after such Credit Event, no Default or Event
of Default shall have occurred and be continuing.

Each Credit Event after the Effective Date shall be deemed to constitute a
representation and warranty by the Borrower to the relevant Lenders and/or
Issuing Banks on the date of such Credit Event as to the matters specified in
paragraphs (b) and/or (c) of this Section 4.01, as applicable.

Section 4.02. First Credit Event. On the Effective Date:

(a) This Agreement shall have been duly executed and delivered by the Borrower.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, an opinion of Weil, Gotshal & Manges LLP, special
counsel for the Loan Parties, dated the Effective Date and addressed to each
Issuing Bank, the Administrative Agent and the Lenders, in form and substance
reasonably satisfactory to the Administrative Agent.

 

-111-



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization, including all amendments thereto,
of each Loan Party, certified as of a recent date by the Secretary of State of
the state of its organization, and a certificate as to the good standing (where
relevant) of each Loan Party as of a recent date, from such Secretary of State
or similar Governmental Authority and (ii) a certificate of the Secretary,
Assistant Secretary or other senior officer of each Loan Party dated the
Effective Date and certifying (A) that attached thereto is a true and complete
copy of the by-laws or operating (or limited liability company) agreement of
such Loan Party as in effect on the Effective Date, (B) that attached thereto is
a true and complete copy of resolutions duly adopted by the Board of Directors
(or equivalent body) or shareholders, as applicable, of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that (except in connection with
the Transactions) the certificate or articles of incorporation or organization
of such Loan Party have not been amended since the date of the last amendment
thereto shown on the certificate of good standing furnished pursuant to
clause (i) above and (D) as to the incumbency and specimen signature of each
officer executing any Loan Document on behalf of such Loan Party and
countersigned by another officer as to the incumbency and specimen signature of
the Secretary, Assistant Secretary or other senior officer executing the
certificate pursuant to clause (ii) above.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of the Borrower, certifying
compliance with the condition precedent set forth in Sections 4.01(b) and (c),
as applicable.

(e) The Administrative Agent shall have received (i) to the extent invoiced at
least 3 Business Days prior to the Effective Date, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower and
(ii) all fees required to be paid by the Borrower (which may be netted from the
proceeds of the Loans borrowed on the Effective Date), in each case, hereunder,
under the Engagement Letter, under the Agency Fee Letter or under any other Loan
Document.

(f) The Security Documents shall have been duly executed and delivered by each
Loan Party that is to be a party thereto and shall be in full force and effect,
together with:

(i) certificates and instruments representing the Pledged Collateral (as defined
in the Security Agreement) referred to therein accompanied by undated stock
powers executed in blank in the case of Capital Stock and instruments endorsed
in blank in the case of indebtedness,

(ii) proper financing statements in form appropriate for filing under the UCC of
the respective jurisdiction of organization of each Loan Party and such other
jurisdictions that the Administrative Agent may reasonably deem necessary in
order to perfect the Liens created under the Security Documents, covering the
Collateral described in the Security Documents , and

(iii) an Intellectual Property Security Agreement for each United States
copyright, patent and trademark registration and application that is owned by a
Loan Party and constitutes Collateral, duly executed by each applicable Loan
Party.

(g) [Reserved].

(h) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer of the Borrower, certifying
that the Borrower and its Restricted Subsidiaries, on a consolidated basis after
giving effect to the Transactions, are Solvent as of the Effective Date.

 

-112-



--------------------------------------------------------------------------------

(i) The Lenders shall have received from the Loan Parties at least three
(3) Business Days prior to the Effective Date, all documentation and other
information reasonably requested in writing no later than ten (10) Business Days
prior to the Effective Date, required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.

(j) Substantially concurrently with the initial funding of the Loans hereunder,
including by use of the proceeds thereof, the Effective Date Refinancing shall
be consummated.

(k) The IPO by shall have been consummated on terms substantially consistent the
Form S-1 of the Borrower, including any amendments thereto, and the
Administrative Agent shall have received reasonably satisfactory evidence
thereof, including a copy of the effective Form S-1 Registration Statement.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that until the Termination
Date the Borrower will, and will cause each of the Restricted Subsidiaries to:

Section 5.01. Existence; Compliance with Laws; Businesses and Properties. (a) Do
or cause to be done all things reasonably necessary to preserve, renew and keep
in full force and effect its legal existence under the laws of its jurisdiction
of organization, except (i) to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect or (ii) as otherwise
expressly permitted under Section 6.04 or Section 6.05.

(b) Other than as could not reasonably be expected to have a Material Adverse
Effect, (i) do or cause to be done all things reasonably necessary to obtain,
preserve, renew, extend and keep in full force and effect the material rights,
licenses, permits, franchises, authorizations, patents, copyrights, trademarks
and trade names necessary or desirable to the conduct of its business,
(ii) comply in all material respects with applicable laws, rules, regulations
and decrees and orders of any Governmental Authority (including Environmental
Laws, ERISA, FCPA, Sanctions and the USA PATRIOT Act), whether now in effect or
hereafter enacted, (iii) maintain and preserve all property necessary or
desirable to the conduct of such business and keep such property in good repair,
working order and condition, ordinary wear and tear, casualty and condemnation
excepted, and (iv) from time to time make, or cause to be made, all needed
repairs, renewals, additions, improvements and replacements thereto necessary or
desirable to the conduct of its business.

Section 5.02. Insurance. (a) Keep its material insurable properties adequately
insured in all material respects at all times by financially sound and reputable
insurers to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with Persons in the same
or similar businesses operating in the same or similar locations.

(b) Subject, if applicable, to Section 5.11, cause (i) all such policies
covering any Collateral to be endorsed or otherwise amended to include a
customary lender’s loss payable endorsement and to the extent available on
commercially reasonable terms, cause each such policy to provide that it shall
not be canceled, modified or not renewed (i) by reason of nonpayment of premium
unless not less than 10 days’ prior written notice thereof is given by the
insurer to the Collateral Agent (giving the Collateral Agent the right to cure
defaults in the payment of premiums) or (ii) for any other reason unless not
less than 30 days’ prior written notice thereof is given by the insurer to the
Collateral Agent.

(c) Maintain fully paid flood hazard insurance on all Mortgaged Property with
buildings located in a special flood hazard area on such terms and in such
amounts as required by the Flood Laws.

 

-113-



--------------------------------------------------------------------------------

Section 5.03. Taxes. Pay and discharge when due all Taxes imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become overdue by more than 30 days; provided, however, that such payment and
discharge shall not be required with respect to any such Tax (i) so long as the
validity or amount thereof is being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves in
accordance with GAAP have been established or (ii) with respect to which the
failure to pay or discharge could not reasonably be expected to have a Material
Adverse Effect.

Section 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (who will distribute to each Lender):

(a) after the Effective Date, within 90 days after the end of each fiscal year
(or, in the case of the fiscal year in which the Effective Date occurs, 120
days), its consolidated balance sheet and related statements of income and cash
flows showing the financial condition of the Borrower and its consolidated
subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of such Persons during such year, together with
comparative figures for the immediately preceding fiscal year, all in reasonable
detail and prepared in accordance with GAAP, all audited by KPMG LLP or other
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which opinion shall be without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit (except as resulting from (A) the
impending maturity of any Indebtedness prior to the expiry of the four full
fiscal quarter period following the relevant audit date, (B) the breach or
anticipated breach of any financial covenant and/or (C) the activities or
operations of any Unrestricted Subsidiaries)) to the effect that such
consolidated financial statements fairly present in all material respects the
financial condition and results of operations of the Borrower and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP;

(b) commencing with the fiscal quarter ended March 31, 2018, within 45 days (or,
in the case of the fiscal quarter ended March 31, 2018, the fiscal quarter in
which the Effective Date occurs and the first full fiscal quarter ending after
the Effective Date, 60 days) after the end of each of the first three fiscal
quarters of each fiscal year, its consolidated balance sheet and related
statements of income and cash flows showing the financial condition of the
Borrower and its consolidated subsidiaries as of the close of such fiscal
quarter and the results of its operations and the operations of such Persons
during such fiscal quarter and the then elapsed portion of the fiscal year, and
for each fiscal quarter occurring after the first anniversary of the Effective
Date, comparative figures for the same periods in the immediately preceding
fiscal year, all certified by a Financial Officer as fairly presenting in all
material respects the financial condition and results of operations of the
Borrower and its consolidated subsidiaries on a consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) concurrently with any delivery of Section 5.04 Financials, a certificate of
a Financial Officer of the Borrower setting forth (x) to the extent then in
effect, computations in reasonable detail of the Consolidated First Lien
Leverage Ratio as of the last day of the fiscal quarter or year, as the case may
be, covered by such Section 5.04 Financials and demonstrating compliance with
Section 6.10 and (y) in the case of a certificate delivered with the financial
statements required by paragraph (a) above, setting forth the Borrower’s
calculation of Excess Cash Flow;

(d) [reserved];

(e) simultaneously with the delivery of the Section 5.04 Financials, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries from such consolidated
financial statements (but only to the extent such Unrestricted Subsidiaries
would not be considered “minor” under Rule 3-10 of Regulation S-X under the
Securities Act);

(f) [reserved];

 

-114-



--------------------------------------------------------------------------------

(g) after the request by any Lender (through the Administrative Agent), all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act;

(h) promptly, from time to time, such other reports and information (financial
or otherwise) as the Administrative Agent may reasonably request from time to
time regarding the financial condition or business of the Borrower and its
Restricted Subsidiaries; provided, however, that none of the Borrower nor any
Restricted Subsidiary shall be required to disclose or provide any information
(a) that constitutes non-financial trade secrets or non-financial proprietary
information of the Borrower or any of its subsidiaries or any of their
respective customers and/or suppliers, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or any of their respective representatives)
is prohibited by applicable law, (c) that is subject to attorney-client or
similar privilege or constitutes attorney work product or (d) in respect of
which the Borrower or any subsidiary owes confidentiality obligations to any
third party (provided such confidentiality obligations were not entered into in
contemplation of the requirements of this Section 5.04(h)); provided that in the
event that the Borrower does not provide information that otherwise would be
required to be provided hereunder in reliance on the exclusions in this
paragraph relating to violation of any obligation of confidentiality, the
Borrower shall use commercially reasonable efforts to provide notice to the
Administrative Agent promptly upon obtaining knowledge that such information is
being withheld (but solely if providing such notice would not violate such
obligation of confidentiality);

(i) [reserved]; and

(j) within the time frame set forth in Section 7.02, on each occasion permitted
therein, a Notice of Intent to Cure if a Cure Right will be exercised
thereunder.

Information required to be delivered pursuant to this Section 5.04 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on a SyndTrak, IntraLinks or similar site to which the
Lenders have been granted access or shall be available on the website of the
Securities and Exchange Commission at http://www.sec.gov or on the website of
the Borrower. Information required to be delivered pursuant to this Section 5.04
may also be delivered by electronic communications pursuant to procedures
approved by the Administrative Agent. Each Lender shall be solely responsible
for timely accessing posted documents and maintaining its copies of such
documents.

Notwithstanding the foregoing, if (i) the Borrower’s financial statements are
consolidated with any Parent’s financial statements or (ii) any Parent is
subject to periodic reporting requirements of the Securities Exchange Act of
1934 and the Borrower is not, then the requirement to deliver consolidated
financial statements of the Borrower and its Restricted Subsidiaries (and the
related opinion from independent public accountants) pursuant to Section 5.04(a)
and (b) may be satisfied by delivering consolidated financial statements of such
Parent (and the related opinion from independent public accountants) accompanied
by a schedule showing, in reasonable detail, consolidating adjustments, if any,
attributable solely to such Parent and any of their Subsidiaries that are not
the Borrower or any of its Restricted Subsidiaries.

Section 5.05. Notices. Promptly upon any Responsible Officer of the Borrower or
any Restricted Subsidiary becoming aware thereof, furnish to the Administrative
Agent notice of the following:

(a) the occurrence of any Event of Default or Default; and

(b) the occurrence of any event that has had, or could reasonably be expected to
have, a Material Adverse Effect.

 

-115-



--------------------------------------------------------------------------------

Section 5.06. Information Regarding Collateral. Furnish to the Administrative
Agent notice of any change on or prior to the date that is 90 days following the
occurrence of such change (or such later date as may be acceptable to the
Administrative Agent in any given case) (i) in any Loan Party’s legal name,
(ii) in the jurisdiction of organization or formation of any Loan Party or
(iii) in any Loan Party’s identity or corporate structure (to the extent such
change would require a filing or other action to maintain perfection on the Loan
Party’s Collateral).

Section 5.07. Maintaining Records; Access to Properties and Inspections.
(a) Keep proper books of record and account in which full, true and correct
entries in conformity with GAAP are made.

(b) Permit any representatives designated by the Administrative Agent to visit
and inspect during normal business hours the financial records and the
properties of the Borrower or the Restricted Subsidiaries upon reasonable
advance notice, and to make extracts from and copies of such financial records,
and permit any such representatives to discuss the affairs, finances and
condition of such Person with the officers thereof and independent accountants
therefor; provided that the Administrative Agent shall give the Borrower an
opportunity to participate in any discussions with its accountants; provided,
further, that in the absence of the existence of an Event of Default, the
Administrative Agent shall not exercise its rights under this Section 5.07 more
often than two times during any fiscal year and only one such time shall be at
the expense of the Borrower and its Restricted Subsidiaries; provided, further,
that when an Event of Default exists, the Administrative Agent and their
respective designees may do any of the foregoing at the expense of the Borrower
at any time during normal business hours and upon reasonable advance notice.

Section 5.08. Use of Proceeds. The proceeds of the Revolving Loans and Swingline
Loans shall be used for working capital, general corporate purposes and any
other purpose not prohibited by this Agreement. The Letters of Credit shall be
used solely to support obligations of the Borrower and its subsidiaries incurred
for working capital, general corporate purposes and any other purpose not
prohibited by this Agreement. The proceeds of any Other Term Loans incurred by a
given Borrower will not be used for any purpose other than the repayment of
principal and accrued and unpaid interest and premium on other Loans of the
Borrower outstanding on the date of incurrence of such Other Term Loans and
payment of and fees and expenses incurred, in connection with such Other Term
Loans.

The Borrower will not, directly or, to its knowledge, indirectly, use the
proceeds of the Loans or any Letter of Credit, or lend, contribute or otherwise
make available such proceeds to any Person in a manner that would result in a
violation of any Sanctions by the Borrower, any of its subsidiaries or, to the
knowledge of the Borrower, any Agent, Issuing Bank (or its designee party to the
applicable Letter of Credit), Arranger or Lender.

Section 5.09. Further Assurances. (a) From time to time duly authorize, execute
and deliver, or cause to be duly authorized, executed and delivered, such
additional instruments, certificates, financing statements, agreements or
documents, and take all reasonable actions (including filing UCC and other
financing statements but subject to the limitations set forth in the Security
Documents), as the Administrative Agent or the Collateral Agent may reasonably
request, for the purposes of perfecting the rights of the Administrative Agent,
the Collateral Agent and the Secured Parties with respect to the Collateral (or
with respect to any additions thereto or replacements or proceeds or products
thereof or with respect to any other property or assets hereafter acquired by
the Borrower or any other Loan Party which may be deemed to be part of the
Collateral) pursuant hereto or thereto.

(b) [Reserved].

(c) With respect to any Restricted Subsidiary that is a Domestic Subsidiary and
a Wholly-Owned Subsidiary (other than an Excluded Subsidiary) created or
acquired after the Effective Date (which for purposes of this paragraph
(c) shall include any existing Restricted Subsidiary that is a Wholly-Owned
Subsidiary of the type described above that ceases to be an Excluded
Subsidiary), (i) if the event giving

 

-116-



--------------------------------------------------------------------------------

rise to the obligation under this Section 5.09(c) occurs during the first three
fiscal quarters of any fiscal year, on or before the date on which financial
statements are required to be delivered pursuant to Section 5.04(b) for the
fiscal quarter in which the relevant event occurred or (ii) if the event giving
rise to the obligation under this Section 5.09(c) occurs during the fourth
fiscal quarter of any fiscal year, on or before the date that is 60 days after
the end of such fiscal quarter (or, in the cases of clauses (i) and (ii), such
longer period as the Administrative Agent may reasonably agree), (x) execute and
deliver to the Administrative Agent and the Collateral Agent such amendments,
supplements or other joinder documentation to the Guarantee and Collateral
Agreement as the Administrative Agent deems necessary to grant to the Collateral
Agent, for the benefit of the relevant Secured Parties, a valid, perfected
security interest in the Capital Stock in such new subsidiary that are owned by
any of the Loan Parties to the extent the same constitute Collateral under the
terms of the Guarantee and Collateral Agreement, (y) deliver to the Collateral
Agent the certificates representing any of such Capital Stock that constitute
certificated securities, together with undated transfer powers, in blank,
executed and delivered by a duly authorized officer of the pledgor and (z) cause
such Restricted Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement, each Intercreditor Agreement then in effect (if applicable) and the
Intercompany Subordination Agreement, to the extent applicable and (B) to take
such actions necessary to grant to the Collateral Agent, for the benefit of the
relevant Secured Parties, a perfected security interest in any assets required
to be Collateral pursuant to the Guarantee and Collateral Agreement and each
Intellectual Property Security Agreement with respect to such Restricted
Subsidiary, including, if applicable, the recording of instruments in the United
States Patent and Trademark Office and the United States Copyright Office and
the filing of UCC financing statements in such jurisdictions as may be required
by the Guarantee and Collateral Agreement, any applicable Intellectual Property
Security Agreement or as may be reasonably requested by the Administrative Agent
or the Collateral Agent.

(d) With respect to any Capital Stock of any first-tier Foreign Subsidiary that
is not an Excluded Subsidiary by virtue of clause (a)(ii) of such definition
thereof and the fact that such Capital Stock may not be pledged by the Borrower
or its subsidiary which owns such Capital Stock without the consent of any
Person or by virtue of clauses (b) through (i) of such definition thereof that
is acquired after the Effective Date by any Loan Party (including as a result of
formation of a new Foreign Subsidiary), (i) if the event giving rise to the
obligation under this Section 5.09(d) occurs during the first three fiscal
quarters of any fiscal year, on or before the date on which financial statements
are required to be delivered pursuant to Section 5.04(b) for the fiscal quarter
in which the relevant event occurred or (ii) if the event giving rise to the
obligation under this Section 5.09(d) occurs during the fourth fiscal quarter of
any fiscal year, on or before the date that is 60 days after the end of such
fiscal quarter (or, in the cases of clauses (i) and (ii), such longer period as
the Administrative Agent may reasonably agree), deliver to the Collateral Agent
any certificates representing any such Capital Stock that constitute
certificated securities and Collateral, together with undated transfer powers,
in blank, executed and delivered by a duly authorized officer of the pledgor, as
the case may be, and take such other action as may be reasonably requested by
the Administrative Agent or the Collateral Agent to perfect the security
interest of the Collateral Agent thereon.

(e) With respect to any fee interest in any real property located in the United
States with a fair market value (as determined in good faith by the Borrower) in
excess of $10,000,000 (as reasonably estimated by the Borrower) acquired after
the Effective Date by any Loan Party, within 90 days following the date of such
acquisition (or, in the case of the St. Petersburg Property, subject to the last
paragraph of this Section 5.09, the occurrence of the one year anniversary of
the Effective Date if then owned by a Loan Party) (or such longer period as may
be acceptable to the Administrative Agent in any given case) (i) execute and
deliver Mortgages in favor of the Collateral Agent, for the benefit of the
relevant Secured Parties, covering such real property and complying with the
provisions herein and in the Security Documents and (ii) with respect to each
such Mortgage, (x) an opinion of counsel in each State in which any such
Mortgage is to be recorded in form and substance reasonably satisfactory to the
Administrative Agent, (y) a lender’s title insurance policy issued by a title
insurer reasonably satisfactory to the Administrative Agent, insuring that each
Mortgage is a valid and enforceable first lien on the property encumbered by the
Mortgage, free and clear of all Liens other than Permitted Liens (provided that
the Collateral Agent shall require a title search in lieu of a title insurance
policy if the cost of obtaining the policy is excessive in relation to the
benefit to the Secured

 

-117-



--------------------------------------------------------------------------------

Parties) and (z) with respect to real property owned by any Loan Party, for
properties located in the United States only, a Standard Flood Hazard
Determination Form (FEMA Form 81-93) certifying whether the real property
encumbered by such Mortgage is located in a special flood hazard area and, if
such real property is located in special flood hazard area, (i) a notice about
special flood hazard area status and flood disaster assistance duly executed by
the Borrower and applicable Loan Party and (ii) evidence of flood insurance as
required by the Flood Laws.

Notwithstanding anything to the contrary in this Section 5.09 or any other
Security Document, (1) the Collateral Agent shall not require the taking of a
Lien on, or require the perfection of any Lien granted in, those assets as to
which the cost of obtaining or perfecting such Lien (including any mortgage,
stamp, intangibles or other tax or expenses relating to such Lien) is excessive
in relation to the benefit to the Lenders of the security afforded thereby as
reasonably determined by the Borrower and the Administrative Agent, (2) Liens
required to be granted pursuant to this Section 5.09 shall be subject to
exceptions and limitations consistent with those set forth in the Security
Documents and (3) the requirements of this Section 5.09 and any Security
Document shall not apply to the St. Petersburg property until the first
anniversary of the Effective Date.

Section 5.10. Designation of Subsidiaries. (a) The Borrower may designate any
subsidiary (including any existing subsidiary and any newly acquired or newly
formed subsidiary, but excluding the Dayforce Entities) to be an Unrestricted
Subsidiary unless such subsidiary or any of its subsidiaries owns any Capital
Stock of the Borrower or a Restricted Subsidiary (other than solely any
Unrestricted Subsidiary of the subsidiary to be so designated); provided that
(i) such designation complies with the covenants described in Section 6.03(c)
and (ii) no Event of Default shall have occurred and be continuing at the time
of such designation. Furthermore, no subsidiary may be designated as an
Unrestricted Subsidiary hereunder unless it is also designated as an
“Unrestricted Subsidiary” for purposes of any Material Debt Documentation.

(b) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary.

The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time for purposes of Section 6.01 or
6.02, as the case may be.

Any such designation by the Borrower shall be notified by the Borrower to the
Administrative Agent by promptly filing with the Administrative Agent a copy of
the resolution of the board of directors of the Borrower or any committee
thereof giving effect to such designation and an officer’s certificate
certifying that such designation complied with the foregoing provisions.

Section 5.11. Post-Closing Obligations. Notwithstanding anything to the contrary
contained in this Agreement or in the other Loan Documents, the Borrower and its
Restricted Subsidiaries acknowledge and agree that: the Borrower and its
Restricted Subsidiaries shall be required to take the actions specified in
Schedule 5.11 within the time periods set forth in Schedule 5.11 (or such later
date as the Administrative Agent may agree in its reasonable discretion). The
provisions of Schedule 5.11 shall be deemed incorporated by reference herein as
fully as if set forth herein in its entirety.

All conditions precedent and representations contained in this Agreement and the
other Loan Documents shall be deemed modified to the extent necessary to effect
the foregoing (and to permit the taking of the actions described above within
the time periods required above, rather than as elsewhere provided in the Loan
Documents); provided that (x) to the extent any representation and warranty
would not be true because the foregoing actions were not taken on the Effective
Date, the respective representation and warranty shall be required to be true
and correct in all material respects at the time the respective action is taken
(or was required to be taken) in accordance with the foregoing provisions of
this Section 5.11 and (y) all representations and

 

-118-



--------------------------------------------------------------------------------

warranties relating to the Security Documents shall be required to be true
immediately after the actions required to be taken by this Section 5.11 have
been taken (or were required to be taken). The acceptance of the benefits of
each Credit Event shall constitute a representation, warranty and covenant by
the Borrower to each of the Lenders that the actions required pursuant to this
Section 5.11 will be, or have been, taken within the relevant time periods
referred to in this Section 5.11.

Section 5.12. Maintenance of Ratings. The Borrower shall use commercially
reasonable efforts to maintain public corporate credit facility and public
corporate family ratings from each of S&P and Moody’s; provided that in no event
shall the Borrower be required to maintain any specific rating with any such
agency.

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees that, until the Termination Date, the Borrower
will not, nor will it cause or permit any of its Restricted Subsidiaries to:

Section 6.01. Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock. (a) Create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable, contingently or
otherwise (collectively, “incur” and collectively, an “incurrence”) with respect
to any Indebtedness (including Acquired Indebtedness) and the Borrower and the
Restricted Guarantors will not issue any shares of Disqualified Stock and will
not permit any Restricted Subsidiary that is not a Restricted Guarantor to issue
any shares of Disqualified Stock or Preferred Stock; provided, however, that the
Borrower and the Restricted Guarantors may incur Indebtedness (including
Acquired Indebtedness) or issue shares of Disqualified Stock, and any Restricted
Subsidiary that is not a Restricted Guarantor may incur Indebtedness (including
Acquired Indebtedness), issue shares of Disqualified Stock and issue shares of
Preferred Stock, (in each case, without “netting” the cash proceeds of the
applicable Indebtedness being incurred), (i) if such Indebtedness is secured by
Liens on the Collateral that rank pari passu with the Liens on the Collateral
securing the Initial Term Loans, the Consolidated First Lien Leverage Ratio
(determined without netting the cash proceeds of any such Indebtedness being so
incurred for the purposes of such calculation) is no more than the greater of
(A) 5.00:1.00 and (B) if such Indebtedness is incurred in connection with an
acquisition or similar Investment, the Consolidated First Lien Leverage Ratio,
in each case, as of the last day of the most recently ended Test Period, (ii) if
such Indebtedness is secured by Liens on the Collateral that rank junior in
priority to the Liens on the Collateral securing the Initial Term Loans, the
Consolidated Secured Leverage Ratio (determined without netting the cash
proceeds of any such Indebtedness being so incurred for the purposes of such
calculation) is no more than the greater of (A) 5.75:1.00 and (B) if such
Indebtedness is incurred in connection with an acquisition or similar
Investment, the Consolidated Secured Leverage Ratio, in each case, as of the
last day of the most recently ended Test Period and (iii) if such Indebtedness
is unsecured or secured by assets that do not constitute Collateral, at the
election of the Borrower, either (A) the Consolidated Leverage Ratio (determined
without netting the cash proceeds of any such Indebtedness being so incurred for
the purposes of such calculation) is no more than the greater of (I) 6.00:1.00
and (II) if such Indebtedness is incurred in connection with an acquisition or
similar Investment, the Consolidated Leverage Ratio, in each case, as of the
last day of the most recently ended Test Period, determined on the applicable
Incremental Facility Closing Date, after giving effect to any such incurrence or
issuance on a pro forma basis or (B) the Consolidated Interest Coverage Ratio
(determined without netting the cash proceeds of any such Indebtedness being so
incurred for the purposes of such calculation) is greater than the lesser of (I)
2.00:1.00 and (II) if such Indebtedness is incurred in connection with an
acquisition or similar Investment, the Consolidated Interest Coverage Ratio, in
each case, as of the last day of the most recently ended Test Period; provided,
further, that (x) the aggregate principal amount of Indebtedness, Disqualified
Stock or Preferred Stock incurred by a Restricted Subsidiary that is not a
Restricted Guarantor pursuant to this paragraph (a) shall not exceed the
Non-Loan Party Debt Cap and (y) in the case of any Indebtedness incurred in
reliance on paragraph (a)(i) that is in the form of syndicated term loans and is
(A) incurred prior to the 6 month

 

-119-



--------------------------------------------------------------------------------

anniversary of the Effective Date, (B) pari passu with the Initial Term Loans in
right of payment and with respect to security and (C) scheduled to mature prior
to the date that is one year after the Maturity Date applicable to the Initial
Term Loans, the Effective Yield applicable thereto will not be more than 0.75%
per annum higher than the Effective Yield in respect of the Initial Term Loans
unless the Applicable Percentage (and/or, as provided in the proviso below, the
Alternate Base Rate floor or Adjusted LIBO Rate floor) with respect to the
Initial Term Loans is adjusted such that the Effective Yield applicable to any
Initial Term Loans is not more than 0.75% per annum less than the Effective
Yield with respect to such Indebtedness; provided, that any increase in
Effective Yield applicable to any Initial Term Loan due to the application or
imposition of an Alternate Base Rate floor or LIBO Rate floor on any such
Indebtedness may, at the election of the Borrower (in its sole discretion), be
effected solely through an increase in any Alternate Base Rate floor or LIBO
Rate floor applicable to such Initial Term Loan.

(b) The limitations set forth in paragraph (a) will not apply to the following
items:

(i) the Indebtedness under the Loan Documents of the Borrower or any of its
Restricted Subsidiaries (including letters of credit, bank guarantees and
bankers’ acceptances thereunder and any Indebtedness incurred pursuant to
Section 2.26 and/or 2.27);

(ii) until May 31, 2018, Indebtedness of the Borrower and any Restricted
Guarantor with respect to the HCM 2021 Notes;

(iii) Indebtedness of the Borrower and its Restricted Subsidiaries in existence
on the Effective Date and (other than Indebtedness described in clause (b)(i))
of this Section 6.01) set forth in all material respects on Schedule 6.01;

(iv) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and Preferred Stock incurred by the Borrower or any of its Restricted
Subsidiaries, to finance the purchase, lease or improvement of property (real or
personal) or equipment that is used or useful in a Similar Business, whether
through the direct purchase of assets or the Capital Stock of any Person owning
such assets in an aggregate principal amount, and Indebtedness pursuant to any
Sale and Lease-Back Transaction, together with any Refinancing Indebtedness in
respect thereof and all other Indebtedness, Disqualified Stock and/or Preferred
Stock incurred and outstanding under this clause (iv), not to exceed the greater
of $125,000,000 and 75.0% of EBITDA of the Borrower as of the end of the most
recently ended Test Period at any time outstanding;

(v) Indebtedness incurred by the Borrower or a Restricted Subsidiary
constituting reimbursement obligations with respect to bankers’ acceptances and
letters of credit issued in the ordinary course of business, including letters
of credit in respect of workers’ compensation laws, unemployment insurance laws
or similar legislation, or other Indebtedness with respect to reimbursement type
obligations regarding workers’ compensation laws, unemployment insurance laws or
similar legislation; provided, however, that upon the drawing of such bankers’
acceptances and letters of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within 30 days following such drawing or incurrence;

(vi) Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case incurred or retained in connection with the
disposition of any business, assets or a subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided, however, that such Indebtedness is not reflected on the balance sheet
(other than by application of ASC 460 as a result of an amendment to an
obligation in existence on the Effective Date) of the Borrower or a Restricted
Subsidiary (contingent obligations referred to in a footnote to financial
statements and not otherwise reflected on the balance sheet will not be deemed
to be reflected on such balance sheet for purposes of this clause (vi));

 

-120-



--------------------------------------------------------------------------------

(vii) Indebtedness of (A) the Borrower to a Restricted Subsidiary or (B) a
Restricted Subsidiary to the Borrower or to another Restricted Subsidiary;
provided that any such Indebtedness owing by the Borrower or a Subsidiary
Guarantor to a Restricted Subsidiary that is not a Subsidiary Guarantor is
expressly subordinated in right of payment to the applicable Obligations on the
terms of the Intercompany Subordination Agreement or other terms that are
reasonably satisfactory to the Administrative Agent; provided, further, that any
subsequent issuance or transfer of any Capital Stock or any other event which
results in any Restricted Subsidiary ceasing to be a Restricted Subsidiary or
any other subsequent transfer of any such Indebtedness (except to the Borrower
or another Restricted Subsidiary or any pledge of such Indebtedness constituting
a Permitted Lien) shall be deemed, in each case, to be an incurrence of such
Indebtedness not permitted by this clause (vii);

(viii) shares of Preferred Stock of a Restricted Subsidiary issued to the
Borrower or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the
Borrower or a Restricted Subsidiary) shall be deemed in each case to be an
issuance of such shares of Preferred Stock not permitted by this clause (viii);

(ix) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes);

(x) obligations in respect of customs, stay, performance, bid, appeal and surety
bonds and completion guarantees and other obligations of a like nature provided
by the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business or consistent with past practice;

(xi) (A) Indebtedness or Disqualified Stock of the Borrower or any Restricted
Guarantor and Indebtedness, Disqualified Stock or Preferred Stock of any
Restricted Subsidiary that is not a Restricted Guarantor in an aggregate
principal amount or liquidation preference equal to 200.0% of the net cash
proceeds received by the Borrower and its Restricted Subsidiaries since the
Original Closing Date from the issue or sale of Capital Stock of the Borrower or
cash contributed to the capital of the Borrower (in each case, other than Equity
Cure Proceeds and proceeds of Disqualified Stock or sales of Capital Stock to,
or contributions received from, the Borrower or any of its subsidiaries) as
determined in accordance with paragraphs (b) and (c) of the definition of
Restricted Payment Applicable Amount (to the extent such net cash proceeds or
cash have not been applied pursuant to such clauses to make Restricted Payments
or other Investments, payments or exchanges pursuant to Section 6.03(b)(x) or to
make Permitted Investments (other than Permitted Investments specified in
paragraphs (a), (b), (c), (g) or (l) of the definition thereof) and
(B) Indebtedness or Disqualified Stock of the Borrower or a Restricted Guarantor
and Indebtedness, Disqualified Stock or Preferred Stock of any Restricted
Subsidiary that is not a Restricted Guarantor not otherwise permitted hereunder
in an aggregate principal amount or liquidation preference, which when
aggregated with the principal amount and liquidation preference of all other
Indebtedness, Disqualified Stock and Preferred Stock then outstanding and
incurred pursuant to this clause (xi)(B), does not at any one time outstanding
exceed the greater of $137,500,000 and 83.0% of EBITDA of the Borrower as of the
end of the most recently ended Test Period;

(xii) the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness, Disqualified Stock or Preferred Stock constituting Refinancing
Indebtedness in respect of any Indebtedness, Disqualified Stock or Preferred
Stock permitted under Section 6.01(a) and clauses (i), (iii), (iv), (xi) (xiii),
(xvii) (xviii), (xxiv) and (xxv) of this Section 6.01(b) or any

 

-121-



--------------------------------------------------------------------------------

previously incurred Refinancing Indebtedness in respect thereof; provided,
however, that any incurrence of Indebtedness or issuance of Disqualified Stock
or Preferred Stock by any Restricted Subsidiary that is not a Restricted
Guarantor pursuant to this clause (xii) shall be subject to the Non-Loan Party
Debt Cap to the same extent as the Indebtedness refinanced; provided, further,
that such Refinancing Indebtedness of Indebtedness outstanding under such
Section 6.01(a) and clauses (i), (iv), (xi), (xvii), (xviii), (xxiv) and
(xxv) of this Section 6.01(b) shall continue to be included in the calculation
of amounts outstanding under the applicable clause and the Excess Permitted
Refinancing Amounts will be deemed to be outstanding under this clause (xii)

(xiii) Indebtedness, Disqualified Stock or Preferred Stock of (x) the Borrower
or a Restricted Subsidiary incurred to finance an acquisition or (y) Persons
that are acquired by the Borrower or a Restricted Subsidiary or merged into or
amalgamated with the Borrower or a Restricted Subsidiary in accordance with the
terms of this Agreement or that is assumed by the Borrower or any Restricted
Subsidiary in connection with such acquisition so long as:

(A) [reserved];

(B) in the case of any Indebtedness, Disqualified Stock or Preferred Stock
incurred in reliance on clause (x) of this Section 6.01(b)(xiii) above, (I) such
Indebtedness (other than Customary Bridge Loans, revolving Indebtedness, or the
Inside Maturity Amount), Disqualified Preferred Stock or Preferred Stock shall
not mature (and shall not be mandatorily redeemable in the case of Disqualified
Stock of Preferred Stock) or require any mandatory payment of principal (other
than customary acceleration rights after an event of default and as a result of
any “offer to purchase” in connection with an asset sale, change of control or
casualty or condemnation event), in each case, prior to the Latest Maturity Date
then in effect, and (II) if the aggregate amount of Indebtedness at any one time
outstanding under this clause (II), together with all Refinancing Indebtedness
in respect thereof, exceeds the greater of $75,000,000 and 45.0% of EBITDA of
the Borrower as of the end of the most recently ended Test Period, after giving
pro forma effect to such acquisition, merger or amalgamation, either:

(1) if such Indebtedness, Disqualified Preferred Stock or Preferred Stock is
secured by Liens on all or a portion of the Collateral that rank pari passu on a
first-priority basis with the Liens on the Collateral securing all or a portion
of the Obligations (other than Obligations arising from Credit Increases or
Other Term Loans that are junior in right of security to the then outstanding
Term Loans), (x) the Consolidated First Lien Leverage Ratio is no more than the
greater of the (A) 5.00:1.00 and (B) the Consolidated First Lien Leverage Ratio,
in each case, as of the last day of the most recently ended Test Period,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom and giving pro forma effect to the related acquisition,
merger or amalgamation) and (y) such Indebtedness, Disqualified Preferred Stock
or Preferred Stock otherwise satisfies each of the conditions set forth in
paragraphs (f) and (h) of the definition of “Permitted First Priority
Incremental Equivalent Debt”;

(2) if such Indebtedness, Disqualified Preferred Stock or Preferred Stock is
secured by Liens on all or a portion of the Collateral that rank junior in
priority to the Liens on the Collateral securing all or a portion of the
Obligations, either the Consolidated Secured Leverage Ratio is no more than the
greater of (A) 5.75:1.00 and (B) the Consolidated Secured Leverage Ratio, in
each case, as of the last day of the most recently ended Test Period, determined
on a pro forma basis (including a pro forma application of the net proceeds
therefrom and giving pro forma effect to the related acquisition, merger or
amalgamation); and

 

-122-



--------------------------------------------------------------------------------

(3) if such Indebtedness, Disqualified Preferred Stock or Preferred Stock is
unsecured or secured by Liens on assets that do not constitute Collateral, at
the election of the Borrower, either (A) the Consolidated Leverage Ratio is no
more than the greater of (I) 6.00:1.00 and (II) the Consolidated Leverage Ratio,
in each case, as of the last day of the most recently ended Test Period,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom and giving pro forma effect to the related acquisition,
merger or amalgamation) or (B) the Consolidated Interest Coverage Ratio is
greater than the lesser of (I) 2.00:1.00 and (II) the Consolidated Interest
Coverage Ratio, in each case, as of the last day of the most recently ended Test
Period, determined on a pro forma basis (including a pro forma application of
the net proceeds therefrom and giving pro forma effect to the related
acquisition, merger or amalgamation); and

(C) in the case of any Indebtedness, Disqualified Stock or Preferred Stock
acquired or assumed in reliance on clause (y) of the lead-in of this
Section 6.01(b)(xiii) above:

(1) such Indebtedness, Disqualified Preferred Stock or Preferred Stock shall not
have been incurred in contemplation of such acquisition;

(2) if such Indebtedness, Disqualified Preferred Stock or Preferred Stock
constitutes Secured Indebtedness, (A) (I) such Indebtedness consists of
Capitalized Lease Obligations or purchase money Indebtedness or (II) either (x)
the aggregate principal amount of all such Indebtedness, Disqualified Stock or
Preferred Stock constituting such other Secured Indebtedness, together with all
Refinancing Indebtedness in respect thereof, shall not exceed, when aggregated
with the amount of any Indebtedness, Disqualified Preferred Stock or Preferred
Stock acquired or assumed in reliance on Section 6.01(b)(xiii)(C)(3)(A) below,
the greater of $125,000,000 and 75.0% of EBITDA of the Borrower as of the end of
the most recently ended Test Period (for this purpose, excluding Capitalized
Lease Obligations and purchase money Indebtedness), (y) the Consolidated Secured
Leverage Ratio is no more than 5.75:1.00, determined on a pro forma basis
(giving pro forma effect to the related acquisition, merger or amalgamation) or
(z) after giving pro forma effect to such acquisition, merger or amalgamation,
and the assumption of such Indebtedness, Disqualified Stock or Preferred Stock,
the Consolidated Secured Leverage Ratio is less than or equal to the
Consolidated Secured Leverage Ratio immediately prior to such acquisition,
merger or amalgamation and the assumption of such Indebtedness, Disqualified
Stock or Preferred Stock and (B) after giving pro forma effect to such
acquisition, merger or amalgamation, the Borrower shall be in pro forma
compliance with the financial covenant set forth in Section 6.10 (whether or not
then in effect); and

(3) if such Indebtedness, Disqualified Preferred Stock or Preferred Stock does
not constitute Secured Indebtedness, either (A) the aggregate principal amount
of all such Indebtedness, Disqualified Stock or Preferred Stock constituting
such other Secured Indebtedness, together with all Refinancing Indebtedness in
respect thereof, shall not exceed, when aggregated with the amount of any
Indebtedness, Disqualified Preferred Stock or Preferred Stock acquired or
assumed in reliance on Section 6.01(b)(xiii)(C)(2)(x) above, the greater of
$125,000,000 and 75.0% of EBITDA of the Borrower as of the end of the most
recently ended Test Period (for this purpose, excluding Capitalized Lease
Obligations and purchase money Indebtedness), (B) the Consolidated Leverage
Ratio is no more than 6.00:1.00, determined on a pro forma basis (giving pro
forma effect

 

-123-



--------------------------------------------------------------------------------

to the related acquisition, merger or amalgamation) or (C) after giving pro
forma effect to such acquisition, merger or amalgamation, and the assumption of
such Indebtedness, Disqualified Stock or Preferred Stock, the Consolidated
Leverage Ratio is less than or equal to the Consolidated Leverage Ratio
immediately prior to such acquisition, merger or amalgamation and the assumption
of such Indebtedness, Disqualified Stock or Preferred Stock,

provided the principal amount of any Indebtedness, Disqualified Stock or
Preferred Stock of any Restricted Subsidiary of the Borrower that is not a
Restricted Guarantor incurred pursuant to sub-clause (x) of this clause
(xiii) shall not exceed the Non-Loan Party Debt Cap;

(xiv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

(xv) Indebtedness of the Borrower or any of its Restricted Subsidiaries
supported by a Letter of Credit in a principal amount not to exceed the face
amount of such Letter of Credit;

(xvi) (A) any guarantee by the Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as such
Indebtedness is permitted under this Agreement, or

(B) any guarantee by a Restricted Subsidiary of Indebtedness of the Borrower;

provided that, in each case, (x) such Restricted Subsidiary shall comply with
its obligations under Section 5.09 and (y) in the case of any guarantee of
Material Indebtedness of the Borrower or any Subsidiary Guarantor by any
Restricted Subsidiary that is not a Restricted Guarantor, such Restricted
Subsidiary becomes a Restricted Guarantor under this Agreement;

(xvii) Indebtedness, Disqualified Stock or Preferred Stock of any Foreign
Subsidiary in an amount not to exceed at any one time outstanding, together with
any other Indebtedness incurred under this clause (xvii), the greater of
$50,000,000 and 40.0% of EBITDA of the Borrower as of the end of the most
recently ended Test Period;

(xviii) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Restricted Subsidiary incurred to finance or assumed in connection with an
acquisition in a principal amount not to exceed the greater of $100,000,000 and
60.0% of EBITDA of the Borrower as of the end of the most recently ended Test
Period in the aggregate at any one time outstanding together with all other
Indebtedness, Disqualified Stock and/or Preferred Stock issued under this clause
(xviii); provided the principal amount of any Indebtedness, Disqualified Stock
or Preferred Stock of any Restricted Subsidiary of the Borrower that is not a
Restricted Guarantor incurred pursuant to this clause (xviii) shall not exceed
the Non-Loan Party Debt Cap;

(xix) Indebtedness issued by the Borrower or any of its Restricted Subsidiaries
to future, current or former directors, officers, employees, members of
management and consultants thereof or any direct or indirect parent thereof,
their respective estates, heirs, family members, spouses or former spouses, in
each case to finance the purchase or redemption of Capital Stock of the
Borrower, a Restricted Subsidiary or any of their respective direct or indirect
parent companies to the extent described in Section 6.03(b)(iv);

 

-124-



--------------------------------------------------------------------------------

(xx) cash management obligations and Indebtedness in respect of netting
services, overdraft facilities, automated clearing-house arrangements, employee
credit card programs and similar arrangements in connection with cash management
and deposit accounts;

(xxi) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take or pay obligations contained in supply arrangements, in each case in
the ordinary course of business;

(xxii) Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or similar arrangements
incurred by such Person in the ordinary course of business in connection with
the Transactions or any Investment expressly permitted under this Agreement;

(xxiii) Indebtedness arising from the St. Petersburg Sale Transaction; and

(xxiv) any Permitted First Priority Refinancing Debt, any Permitted Second
Priority Refinancing Debt, any Permitted Unsecured Refinancing Debt, any
Permitted First Priority Incremental Equivalent Debt, any Permitted Junior
Priority Incremental Equivalent Debt and any Permitted Unsecured Incremental
Equivalent Debt.

(xxv) Indebtedness in an aggregate outstanding amount up to the amount of
Restricted Dividend Payments that are permitted at the time of incurrence to be
made in reliance on Sections 6.03(a) (other than pursuant to paragraph (c) of
the definition of “Restricted Payment Applicable Amount”) and/or (b)(xi);
provided, that the availability under such clauses for Restricted Dividend
Payments shall be reduced by the outstanding aggregate principal amount of
Indebtedness incurred in reliance thereon pursuant to this clause (xxv);

(c) [Reserved].

(d) The accrual of interest, the accretion of accreted value and the payment of
interest or dividends in the form of additional Indebtedness, Disqualified Stock
or Preferred Stock, as applicable, will not be deemed to be an incurrence of
Indebtedness, Disqualified Stock or Preferred Stock for purposes of this
Section 6.01.

(e) For purposes of determining compliance with any US Dollar-denominated
restriction on the incurrence of Indebtedness, the US Dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable US Dollar-denominated restriction to
be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such US Dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced.

(f) The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

Section 6.02. Liens. Create, incur, assume or suffer to exist any Lien (except
Permitted Liens) on any asset or property of the Borrower or any Restricted
Subsidiary, or any income or profits therefrom, or assign or convey any right to
receive income therefrom.

 

-125-



--------------------------------------------------------------------------------

Section 6.03. Restricted Payments. Make any Restricted Payment, other than:

(a) Restricted Payments in an amount, together with the aggregate amount of all
other Restricted Payments made by the Borrower and its Restricted Subsidiaries
after the Effective Date not to exceed the Restricted Payment Applicable Amount;
provided that, solely with respect to the application of any portion of the
Restricted Payment Applicable Amount utilized under paragraph (b) of the
definition thereof towards any Restricted Dividend Payment, no Specified Default
shall have occurred and be continuing or would occur as a consequence thereof.

(b) Section 6.03(a) will not prohibit:

(i) [reserved];

(ii) (A) the redemption, repurchase, retirement or other acquisition of any
(1) Capital Stock (“Treasury Capital Stock”) of the Borrower or a Restricted
Subsidiary or any Restricted Debt, or (2) Capital Stock of any direct or
indirect parent company of the Borrower, in the case of each of clause (1) and
(2), in exchange for, or out of the proceeds of the substantially concurrent
sale (other than to the Borrower or a Restricted Subsidiary) of, Capital Stock
of the Borrower, or any direct or indirect parent company of the Borrower to the
extent contributed to the capital of the Borrower or a Restricted Subsidiary (in
each case, other than any Disqualified Stock) (“Refunding Capital Stock”), (B)
the declaration and payment of dividends on the Treasury Capital Stock out of
the proceeds of the substantially concurrent sale (other than to the Borrower or
a Restricted Subsidiary) of the Refunding Capital Stock, and (C) if immediately
prior to the retirement of Treasury Capital Stock, the declaration and payment
of dividends thereon was permitted under clauses (vi)(A) or (B) of this
Section 6.03(b), the declaration and payment of dividends on the Refunding
Capital Stock (other than Refunding Capital Stock the proceeds of which were
used to redeem, repurchase, retire or otherwise acquire any Capital Stock of any
direct or indirect parent company of the Borrower) in an aggregate amount per
year no greater than the aggregate amount of dividends per annum that were
declarable and payable on such Treasury Capital Stock immediately prior to such
retirement;

(iii) the payment, defeasance, redemption, repurchase, refinancing or other
acquisition or retirement of (A) any Restricted Debt (other than Restricted Debt
that constitutes Subordinated Indebtedness), in each case of the Borrower or a
Restricted Guarantor, in each case, with the proceeds of, or in exchange for,
permitted Refinancing Indebtedness with respect thereto and (B) Subordinated
Indebtedness of the Borrower or a Restricted Guarantor made by exchange for, or
out of the proceeds of the substantially concurrent sale of, new Indebtedness of
the Borrower or a Restricted Guarantor, as the case may be, which is incurred in
compliance with Section 6.01 so long as, in the case of Subordinated
Indebtedness:

(A) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on, the Subordinated
Indebtedness being so defeased, redeemed, repurchased, acquired or retired for
value, plus the amount of any premium required to be paid under the terms of the
instrument governing the Subordinated Indebtedness being so defeased, redeemed,
repurchased, acquired or retired and any fees and expenses incurred in
connection with the issuance of such new Indebtedness;

(B) such new Indebtedness is subordinated in right of payment to the Obligations
at least to the same extent as such Subordinated Indebtedness so purchased,
exchanged, defeased, redeemed, repurchased, acquired or retired for value;

 

-126-



--------------------------------------------------------------------------------

(C) such new Indebtedness has a final scheduled maturity date equal to or later
than the final scheduled maturity date of the Subordinated Indebtedness being so
defeased, redeemed, repurchased, acquired or retired; and

(D) such new Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the remaining Weighted Average Life to Maturity of the Subordinated
Indebtedness being so defeased, redeemed, repurchased, acquired or retired;

(iv) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Capital Stock (other than Disqualified
Stock) of the Borrower or any of its direct or indirect parent companies held by
any future, present or former director, officer, employee, member of management
or consultant of the Borrower, any of its subsidiaries or any of their
respective direct or indirect parent companies (or their respective estates,
heirs, family members, spouses or former spouses) pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement or arrangement; provided, however, that the aggregate
Restricted Payments made under this clause (iv) do not exceed in any calendar
year $30,000,000 (with unused amounts in any calendar year being carried over to
succeeding calendar years subject to a maximum of $50,000,000); provided,
further, that such amount in any calendar year may be increased by an amount not
to exceed:

(A) the cash proceeds from the sale of Capital Stock (other than Disqualified
Stock) of the Borrower and, to the extent contributed to the capital of the
Borrower, Capital Stock of any of the direct or indirect parent companies of the
Borrower, in each case to directors, officers, employees, members of management
or consultants of the Borrower, any of its subsidiaries or any of their
respective direct or indirect parent companies (or their respective estates,
heirs, family members, spouses or former spouses) since the Original Closing
Date (other than Capital Stock the proceeds of which are used to fund the
Transactions), to the extent the cash proceeds from the sale of such Capital
Stock have not otherwise been applied to the payment of Restricted Payments by
virtue of Restricted Payment Applicable Amount pursuant to Section 6.03(a); plus

(B) the cash proceeds of key man life insurance policies received by the
Borrower or any of its Restricted Subsidiaries after the Original Closing Date;
less

(C) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (A) and (B) of this clause (iv);

and provided, further, that cancellation of Indebtedness owing to the Borrower
or any Restricted Subsidiary from directors, officers, employees, members of
management or consultants of the Borrower, any of its subsidiaries or its direct
or indirect parent companies in connection with a repurchase of Capital Stock of
the Borrower or any of the Borrower’s direct or indirect parent companies will
not be deemed to constitute a Restricted Payment for purposes of this Agreement;

(v) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of the Borrower or any of its Restricted Subsidiaries
issued in accordance with Section 6.01;

(vi) (A) the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
the Borrower or any of its Restricted Subsidiaries after the Original Closing
Date; provided that the amount of dividends paid pursuant to this clause
(A) shall not exceed the aggregate amount of cash actually received by the
Borrower or a Restricted Subsidiary from the issuance of such Designated
Preferred Stock;

 

-127-



--------------------------------------------------------------------------------

(B) a Restricted Payment to a direct or indirect parent company of the Borrower
or any of the Restricted Subsidiaries, the proceeds of which will be used to
fund the payment of dividends to holders of any class or series of Designated
Preferred Stock (other than Disqualified Stock) of such parent company issued
after the Effective Date; provided that the amount of Restricted Payments paid
pursuant to this clause (B) shall not exceed the aggregate amount of cash
actually contributed to the capital of the Borrower or a Restricted Subsidiary
from the sale of such Designated Preferred Stock; or

(C) the declaration and payment of dividends on Refunding Capital Stock that is
Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to clause (ii) of this Section 6.03(b);

provided, however, in the case of each of clause (A), (B) and (C) of this clause
(vi), that for the most recently ended Test Period immediately preceding the
date of issuance of such Designated Preferred Stock or the declaration of such
dividends on Refunding Capital Stock that is Preferred Stock, after giving
effect to such issuance or declaration on a pro forma basis, the Borrower could
incur $1.00 of additional Indebtedness pursuant to Section 6.01(a);

(vii) Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this clause
(vii) that are at the time outstanding, without giving effect to any
distribution pursuant to clause (xvi) of this Section 6.03(b) or the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities, not to exceed 1.50% of Total Assets at the
time of such Investment;

(viii) repurchases, redemptions, retirements or other acquisitions of Capital
Stock deemed to occur (A) upon exercise of stock options or warrants if such
Capital Stock represent a portion of the exercise price of such options or
warrants and (B) in connection with the withholding of a portion of the Capital
Stock granted or awarded to any future, present or former employee, officer,
director, member of management or consultant (or the estate, heirs, family
members, spouse, former spouse, domestic partner or former domestic partner of
any of the foregoing) of the Borrower or its Restricted Subsidiaries and/or any
Parent to pay for taxes payable by such Person upon such grant or award;

(ix) the declaration and payment of dividends on the Borrower’s common stock (or
a Restricted Payment to any direct or indirect parent entity to fund a payment
of dividends on such entity’s common stock), of up to the greater of (A) 5.00%
per annum of the net cash proceeds received by (or, in the case of a Restricted
Payment to a direct or indirect parent entity, contributed to the capital of)
the Borrower in or from the IPO (without duplication of any amounts that
increase the Restricted Payment Applicable Amount) and (B) 7.00% per annum of
market capitalization;

(x) Restricted Payments that are made with Excluded Contributions;

(xi) other Restricted Payments in an aggregate amount, when taken together with
all other Restricted Payments made pursuant to this clause (xi), not to exceed
the greater of $75,000,000 and 45.0% of EBITDA of the Borrower as of the end of
the most recently ended Test Period at the time made; provided, no Event of
Default shall have occurred and be continuing or would occur as a consequence
thereof;

(xii) distributions or payments of Receivables Fees;

(xiii) any Restricted Payment used to fund the Transactions and the fees and
expenses related thereto or owed to Affiliates and, to the extent constituting
Restricted Payments, the Borrower and its Restricted Subsidiaries may enter into
and consummate the Transactions;

 

-128-



--------------------------------------------------------------------------------

(xiv) the repurchase, redemption or other acquisition or retirement for value of
any Restricted Debt upon the occurrence of a Change of Control (so long as such
Change of Control has been waived by the Required Lenders);

(xv) the declaration and payment of dividends or the payment of other
distributions by the Borrower or a Restricted Subsidiary to, or the making of
loans or advances to, any of the Borrower’s direct or indirect parent companies
in amounts required for any direct or indirect parent companies to pay, in each
case without duplication,

(A) franchise taxes and other fees, taxes and expenses required to maintain
their legal existence;

(B) federal, foreign, state and local income or franchise taxes; provided that,
in each fiscal year, the amount of such payments shall be equal to the amount
that the Borrower and its Restricted Subsidiaries would be required to pay in
respect of federal, foreign, state and local income or franchise taxes if such
entities were corporations paying taxes separately from any parent entity at the
highest combined applicable federal, foreign, state, local or franchise tax rate
for such fiscal year;

(C) customary salary, bonus and other benefits payable to officers and employees
of any direct or indirect parent company of the Borrower to the extent such
salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and its Restricted Subsidiaries;

(D) general corporate operating and overhead costs and expenses of any direct or
indirect parent company of the Borrower to the extent such costs and expenses
are attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries;

(E) fees, indemnity and expenses incurred in connection with the Transactions;

(F) fees and expenses other than to Affiliates of the Borrower related to
(1) any equity or debt offering of such parent entity (whether or not
successful) and (2) any Investment otherwise permitted under this covenant
(whether or not successful);

(G) Public Company Costs;

(H) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Capital Stock of the Borrower or any direct or indirect parent;
and

(I) to finance Investments otherwise permitted to be made pursuant to this
Section 6.03; provided that (1) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment; (2) such direct
or indirect parent company shall, immediately following the closing thereof,
cause (x) all property acquired (whether assets or Capital Stock) to be
contributed to the capital of the Borrower or one of its Restricted Subsidiaries
or (y) the merger or amalgamation of the Person formed or acquired into the
Borrower or one of its Restricted Subsidiaries (to the extent not prohibited by
Section 6.04) in order to consummate such Investment, in each case, subject to
the limitations set forth in clauses (r), (h) and (m) of, and the proviso set
forth at the end of, the definition of Permitted Investment; (3) such direct or
indirect parent company and its Affiliates (other than the Borrower or a
Restricted Subsidiary) receives no consideration or other payment in connection
with such transaction except to the extent the Borrower or a Restricted
Subsidiary

 

-129-



--------------------------------------------------------------------------------

could have given such consideration or made such payment in compliance with this
Agreement; (4) any property received by the Borrower shall not increase amounts
available for Restricted Payments pursuant to Section 6.03(a) and (5) such
Investment shall be deemed to be made by the Borrower or a Restricted Subsidiary
by another paragraph of this Section 6.03 or pursuant to the definition of
Permitted Investments (other than clause (i) thereof);

(xvi) the distribution, by dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to the Borrower or a Restricted Subsidiary by, Unrestricted
Subsidiaries (other than Unrestricted Subsidiaries, the primary assets of which
are cash and/or Cash Equivalents that were contributed to such Unrestricted
Subsidiaries as an Investment pursuant to clause (vii) of this Section 6.03(b));
provided no Event of Default shall have occurred and be continuing or would
occur as a consequence thereof;

(xvii) payments or distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, merger,
amalgamation or transfer of all or substantially all of the assets of the
Borrower and its Restricted Subsidiaries, taken as a whole, that complies with
Section 6.04; provided that if as a result of such consolidation, merger,
amalgamation or transfer of assets, a Change of Control has occurred, such
Change of Control has been consented to or waived by the Required Lenders;

(xviii) the prepayment, redemption, repurchase, defeasance or other acquisition
for value of any Restricted Debt; provided, (A) the Consolidated Leverage Ratio
would be no greater than 4.50:1.00 and (B) no Event of Default shall have
occurred and be continuing or would occur as a consequence thereof;

(xix) (A) the making of any Restricted Investment, provided that at the time of
making such Restricted Investment, and after giving pro forma effect thereto,
the Consolidated Leverage Ratio would not be greater than 4.75:1.00 and (B) the
making of any Restricted Dividend Payments, provided that at the time of making
such Restricted Dividend Payment, and in each case and after giving pro forma
effect thereto, (I) the Consolidated Leverage Ratio would not be greater than
4.50:1.00 and (II) no Event of Default shall have occurred and be continuing or
would occur as a consequence thereof; and

(xx) the payment of the Effective Date Dividend.

(c) The Borrower will not permit any Unrestricted Subsidiary to become a
Restricted Subsidiary except pursuant to Section 5.10(b). For purposes of
designating any Restricted Subsidiary as an Unrestricted Subsidiary, all
outstanding Investments by the Borrower and its Restricted Subsidiaries (except
to the extent repaid) in the subsidiary so designated will be deemed to be
Restricted Payments in an amount determined as set forth in the last sentence of
the definition of “Investments”. Such designation will be permitted only if a
Restricted Payment in such amount would be permitted at such time, whether
pursuant to Section 6.03(a) or (b)(vii), (x) or (xi), or pursuant to the
definition of Permitted Investments, and if such subsidiary otherwise meets the
definition of an Unrestricted Subsidiary. Unrestricted Subsidiaries will not be
subject to any of the mandatory prepayments, representations and warranties,
covenants or events of default set forth in the Loan Documents.

Section 6.04. Fundamental Changes. (a) The Borrower may not consolidate, merge
or amalgamate with or into or wind up into (whether or not the Borrower is the
surviving corporation), and the Borrower may not sell, assign, transfer, lease,
convey or otherwise dispose of all or substantially all of the properties or
assets of the Borrower and its Restricted Subsidiaries, taken as a whole, in one
or more related transactions, to any Person unless:

 

-130-



--------------------------------------------------------------------------------

(i) the Borrower is the surviving corporation or the Person formed by or
surviving any such consolidation, merger or amalgamation (if other than the
Borrower) or the Person to whom such sale, assignment, transfer, lease,
conveyance or other disposition will have been made is organized or existing
under the laws of the United States, any state thereof, the District of Columbia
or any territory thereof (such Person, the “Successor Company”);

(ii) the Successor Company, if other than the Borrower, expressly assumes all
the Obligations of the Borrower pursuant to documentation reasonably
satisfactory to the Administrative Agent; and

(iii) each Subsidiary Guarantor, unless it is the other party to the
transactions described above, in which case clause (i)(B) of Section 6.04(c)
shall apply, shall have confirmed that its Obligations under the applicable Loan
Documents to which it is a party pursuant to documentation reasonably
satisfactory to the Administrative Agent;

The Successor Company will succeed to, and be substituted for the Borrower under
the Loan Documents.

(b) Subject to the other provisions of Section 6.04(a),

(i) a Restricted Subsidiary may consolidate or amalgamate with or merge into or
transfer all or part of its properties and assets to (A) the Borrower or any
other Restricted Subsidiary or (B) any other Person so long as the transaction
does not violate Section 6.05; and

(ii) the Borrower may merge with an Affiliate of the Borrower solely for the
purpose of reorganizing the Borrower in a different State of the United States,
so long as the amount of Indebtedness of the Borrower and its Restricted
Subsidiaries is not increased thereby.

(c) No Subsidiary Guarantor will, and the Borrower will not permit any
Subsidiary Guarantor to, consolidate, merge or amalgamate with or into or wind
up into (whether or not the Borrower or a Subsidiary Guarantor is the surviving
corporation), or sell, assign, transfer, lease, convey or otherwise dispose of
all or substantially all of its properties or assets, in one or more related
transactions, to any Person unless:

(i) (A) such Subsidiary Guarantor is the surviving corporation or the Person
formed by or surviving any such consolidation, merger or amalgamation (if other
than such Subsidiary Guarantor) or to which such sale, assignment, transfer,
lease, conveyance or other disposition will have been made is organized or
existing under the laws of the jurisdiction of organization of such Subsidiary
Guarantor or the laws of the United States, any state thereof, the District of
Columbia, or any territory thereof (such Subsidiary Guarantor or Person, the
“Successor Subsidiary Person”); and

(B) the Successor Subsidiary Person, if other than such Subsidiary Guarantor,
expressly assumes all the Obligations of such Subsidiary Guarantor pursuant to
documentation reasonably satisfactory to the Administrative Agent; or

(ii) the transaction does not violate Section 6.05;

In the case of clause (i)(A) above, the Successor Subsidiary Person will succeed
to, and be substituted for, such Subsidiary Guarantor under the applicable Loan
Documents. Notwithstanding anything to the contrary in this Section 6.04, (i)
any Subsidiary Guarantor may merge into, amalgamate with or transfer all or part
of its properties and assets to another Restricted Subsidiary or the Borrower
and (ii) any Restricted Subsidiary may dissolve or liquidate its affairs if
(x) the Borrower determines in good faith that such liquidation or dissolution
is in the best interests of the Borrower and is not materially disadvantageous
to the Lenders and (y) any assets or business of such Restricted Subsidiary not
otherwise disposed of or transferred in accordance with Section 6.05 or, in the
case of any such business, discontinued, shall be transferred to, or otherwise
owned or conducted by, a Loan Party or the relevant transfer is treated as an
Investment subject to Section 6.03 after giving effect to such liquidation or
dissolution.

 

-131-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 6.04, any Subsidiary
Guarantor may merge into, amalgamate with or transfer all or part of its
properties and assets to another Subsidiary Guarantor or the Borrower without
the necessity of complying with any requirement to provide notice as otherwise
required by Section 6.04(a) or (c) or any requirement to provide the
documentation described in Section 6.04(a)(iii).

Notwithstanding anything to the contrary in this Section 6.04, the Borrower and
its Restricted Subsidiaries may consummate the Transactions, including the
Effective Date Mergers.

Section 6.05. Asset Sales. Cause or make an Asset Sale, unless:

(a) the Borrower or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the fair market
value (as determined in good faith by the Borrower) of the assets sold or
otherwise disposed of;

(b) except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Borrower or such Restricted Subsidiary,
as the case may be, is in the form of cash or Cash Equivalents; provided that
the amount of:

(i) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the Obligations or that are owed to the Borrower or a Restricted
Subsidiary, that are assumed by the transferee of any such assets and for which
the Borrower and all of its Restricted Subsidiaries have been validly released
by all creditors in writing;

(ii) any securities received by the Borrower or such Restricted Subsidiary from
such transferee that are converted by the Borrower or such Restricted Subsidiary
into cash (to the extent of the cash received) within 180 days following the
closing of such Asset Sale; and

(iii) any Designated Non-Cash Consideration received by the Borrower or such
Restricted Subsidiary in such Asset Sale having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (iii) that is at that time outstanding, not to exceed
the greater of $150,000,000 and 90.0% of EBITDA of the Borrower as of the end of
the most recently ended Test Period at the time of the receipt of such
Designated Non-Cash Consideration, with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value,

shall be deemed to be cash for purposes of this provision and for no other
purpose.

To the extent any Collateral is disposed of pursuant to Permitted Asset Sale or
as expressly permitted by this Section 6.05 or pursuant to any disposition that
does not constitute an Asset Sale but is otherwise not prohibited under this
Agreement, in each case, to any Person other than a Loan Party, such Collateral
shall be disposed of free and clear of the Liens created by the Loan Documents,
and the Administrative Agent or the Collateral Agent, as applicable, shall be
authorized to take any actions deemed appropriate in order to effect the
foregoing.

Section 6.06. Transactions with Affiliates. Except for transactions by or among
the Loan Parties (or by and among the Borrower and its Restricted Subsidiaries),
sell or transfer any property or assets to, or purchase or acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, in each case, involving aggregate payments or consideration in
excess of $25,000,000 unless:

 

-132-



--------------------------------------------------------------------------------

(a) such transaction is on terms that are not materially less favorable to the
Borrower or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated Person on an arm’s-length basis; and

(b) the Borrower delivers to the Administrative Agent with respect to any such
transaction or series of related transactions involving aggregate payments or
consideration in excess of $40,000,000, a resolution adopted by the majority of
the board of directors of the Borrower approving such transaction and set forth
in an Officer’s Certificate certifying that such transaction complies with
clause (a) above.

(c) The foregoing provisions will not apply to the following:

(i) [reserved];

(ii) the Transactions and the payment of the Transaction Expenses;

(iii) issuances by the Borrower and its Restricted Subsidiaries of Capital Stock
not prohibited under this Agreement;

(iv) reasonable and customary fees payable to any directors of the Borrower and
its Restricted Subsidiaries (or any direct or indirect parent of the Borrower)
and reimbursement of reasonable out-of-pocket costs of the directors of the
Borrower and its subsidiaries (or any direct or indirect parent of the Borrower)
in the ordinary course of business, in the case of any direct or indirect parent
to the extent attributable to the operations of the Borrower and its Restricted
Subsidiaries);

(v) expense reimbursement and employment, severance and compensation
arrangements entered into by the Borrower and its Restricted Subsidiaries (or
any direct or indirect parent of the Borrower, to the extent attributable to the
operations of the Borrower and its Restricted Subsidiaries) with their
directors, officers, employees, members of management and consultants in the
ordinary course of business;

(vi) payments by the Borrower (and any direct or indirect parent thereof) and
its Restricted Subsidiaries to each other pursuant to tax sharing agreements or
arrangements among Parent and its subsidiaries on customary terms, to the extent
attributable to the operations of the Borrower and its Restricted Subsidiaries;

(vii) the payment of reasonable and customary indemnities to directors,
officers, employees, members of management and consultants of the Borrower and
its Restricted Subsidiaries (or any direct or indirect parent of the Borrower)
in the ordinary course of business, in the case of any direct or indirect parent
to the extent attributable to the operations of the Borrower and its Restricted
Subsidiaries;

(viii) transactions pursuant to permitted agreements in existence on the
Effective Date and any amendment thereto to the extent such an amendment is not
adverse to the interests of the Lenders in any material respect;

(ix) Restricted Payments permitted under Section 6.03 and Permitted Investments;

 

-133-



--------------------------------------------------------------------------------

(x) payments by the Borrower and its Restricted Subsidiaries to the Sponsors
made for any monitoring, oversight, financial advisory, financing, underwriting
or placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, which payments are
approved by a majority of the board of directors of the Borrower, in good faith;

(xi) loans and other transactions among the Borrower and its subsidiaries (and
any direct and indirect parent company of the Borrower) to the extent permitted
under this Article VI;

(xii) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement, principal investors agreement (including any registration rights
agreement or purchase agreement related thereto) to which it is a party as of
the Effective Date and any similar agreements which it may enter into
thereafter; provided, however, that the existence of, or the performance by the
Borrower or any of its Restricted Subsidiaries of obligations under any future
amendment to any such existing agreement or under any similar agreement entered
into after the Effective Date shall only be permitted by this clause (xii) to
the extent that the terms of any such amendment or new agreement are not
otherwise materially more disadvantageous to the Lenders when taken as a whole;

(xiii) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, including consulting services, in each case in the
ordinary course of business which are fair to the Borrower and its Restricted
Subsidiaries, in the reasonable determination of the board of directors of the
Borrower or the senior management thereof, or are on terms at least as favorable
as might reasonably have been obtained at such time from an unaffiliated party;

(xiv) sales of accounts receivable, or participations therein, in connection
with any Receivables Facility;

(xv) payments or loans (or cancellation of loans) to directors, officers,
employees, members of management or consultants of the Borrower, any of its
direct or indirect parent companies or any of its Restricted Subsidiaries which
are approved by a majority of the board of directors of the Borrower in good
faith;

(xvi) Investments by the Sponsors in debt securities of the Borrower or any of
its Restricted Subsidiaries so long as (i) the investment is being offered
generally to other investors on the same or more favorable terms and (ii) the
investment constitutes less than 5.0% of the proposed or outstanding issue
amount of such class of securities; and

(xvii) any transaction with respect to which the Borrower delivers or causes to
be delivered to the Administrative Agent an opinion stating that such
transaction is fair from a financial point of view to the Borrower or any
relevant Restricted Subsidiary from an accounting, appraisal or investment
banking firm or consultancy of nationally recognized standing that is, in the
good faith judgement of the Borrower, qualified to perform the task for which it
has been engaged and is independent of the Borrower and its Restricted
Subsidiaries.

Section 6.07. Restrictive Agreements. Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon:

(a) the ability of any Loan Party to create, incur or permit to exist any Lien
upon any of its property or assets to secure the Obligations;

(b) the ability of any Restricted Subsidiary that is not a Loan Party to pay
dividends or other distributions with respect to any of its Capital Stock or to
make or repay loans or advances to the Borrower or any other Restricted
Subsidiary or to guarantee Indebtedness of the Borrower or any other Restricted
Subsidiary; or

 

-134-



--------------------------------------------------------------------------------

(c) the ability of any Restricted Subsidiary that is not a Loan Party to sell,
lease or transfer any of its properties or assets to the Borrower or any of its
Restricted Subsidiaries;

provided that the foregoing shall not apply to:

(i) restrictions and conditions imposed by law, by any Loan Document, by any
documentation governing any Permitted First Priority Refinancing Debt, any
Permitted Second Priority Refinancing Debt, any Permitted Unsecured Refinancing
Debt, any Permitted First Priority Incremental Equivalent Debt, any Permitted
Junior Priority Incremental Equivalent Debt, any Permitted Unsecured Incremental
Equivalent Debt, any Indebtedness, Disqualified Stock or Preferred Stock
incurred in reliance on Section 6.01(a) or sub-clause (x) of the lead-in to
Section 6.01(b)(xiii) or any Refinancing Indebtedness in respect of any of the
foregoing Indebtedness, or which (x) exist on the Effective Date (y) to the
extent contractual obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted renewal, extension or refinancing of such Indebtedness so long as such
renewal, extension or refinancing does not materially expand the scope of such
contractual obligation;

(ii) customary restrictions and conditions contained in agreements relating to
any sale of assets pending such sale; provided such restrictions and conditions
apply only to the Person or property that is to be sold;

(iii) restrictions and conditions (x) on any Foreign Subsidiary by the terms of
any Indebtedness, Disqualified Stock or Preferred Stock of such Foreign
Subsidiary permitted to be incurred hereunder or (y) by the terms of the
documentation governing any Receivables Facility that in the good faith
determination of the Borrower are necessary or advisable to effect such
Receivables Facility;

(iv) restrictions or conditions imposed by any agreement relating to Secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the Person obligated under such Indebtedness and its subsidiaries
or the property or assets intended to secure such Indebtedness;

(v) contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary;

(vi) restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness, Disqualified Stock or Preferred Stock of a
Restricted Subsidiary of the Borrower that is not a Loan Party, which
Indebtedness, Disqualified Stock or Preferred Stock is permitted by
Section 6.01;

(vii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.03 or as
Permitted Investments and applicable solely to such joint venture entered into
in the ordinary course of business;

(viii) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.01 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and/or the Collateral Agent and the Lenders with respect to the credit
facilities established hereunder and the Obligations under the Loan Documents on
a senior basis and without a requirement that such holders of such Indebtedness
be secured by such Liens equally and ratably or on a junior basis;

 

-135-



--------------------------------------------------------------------------------

(ix) restrictions on cash, other deposits or net worth imposed by customers or
governmental or regulatory bodies under contracts entered into in the ordinary
course of business;

(x) Secured Indebtedness otherwise permitted to be incurred under Sections 6.01
and 6.02 that limits the right of the obligor to dispose of the assets securing
such Indebtedness;

(xi) any encumbrances or restrictions of the type referred to in clauses (a) and
(b) above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in clauses (i) through (x)
above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Borrower, not materially more restrictive with
respect to such encumbrance and other restrictions taken as a whole than those
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing; and

(xii) customary provisions in leases, subleases, licenses, sublicenses and other
contracts restricting the assignment thereof, in each case entered into in the
ordinary course of business.

Section 6.08. Business of the Borrower and its Restricted Subsidiaries. Engage
in any material line of business other than Similar Businesses.

Section 6.09. Modification of Certain Documentation. Amend, modify or change
(other than in connection with the incurrence of permitted Refinancing
Indebtedness) (a) the subordination provisions of any Subordinated Financing
Documentation (and the component definitions used therein) or (b) any other term
or condition of any Subordinated Financing Documentation or any documentation
governing any Permitted First Priority Incremental Equivalent Debt (or any
Refinancing Indebtedness in respect thereof), Permitted First Priority
Refinancing Debt (or any Refinancing Indebtedness in respect thereof), any
Indebtedness, Disqualified Stock or Preferred Stock incurred in reliance on
Section 6.01(a) or sub-clause (x) of the lead-in to Section 6.01(b)(xiii) (or
any Refinancing Indebtedness in respect thereof) or any Permitted Unsecured
Refinancing Debt (or any Refinancing Indebtedness in respect thereof), in each
case that constitutes Material Indebtedness, in the case of this clause (b), in
any manner materially adverse to the interests of the Lenders and, in each case,
without the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) (it being understood that any amendment, modification or
change that would cause such Indebtedness to fail to satisfy the requirements or
limitations set forth in the definition of the type of Indebtedness to which
such documentation relates or set forth in the definition of such Indebtedness,
as applicable, where the resulting Indebtedness is not otherwise permitted by
Section 6.01 shall be deemed to be materially adverse to the interests of the
Lenders).

Section 6.10. Financial Covenant. Except with the written consent of the
Required Revolving Lenders and subject to Section 7.02, permit the Consolidated
First Lien Leverage Ratio as of the last day of any fiscal quarter set forth
below to be greater than 7.25:1.00. Notwithstanding the foregoing, this
Section 6.10 shall be in effect (and shall only be in effect) as of the last day
of any Test Period (commencing, if applicable, with the first full fiscal
quarter ending after the Effective Date) when the aggregate amount of
(a) Revolving Loans and Swingline Loans outstanding at such time plus (b) the
aggregate L/C Exposure at such time (excluding, in the case of this clause (b),
the maximum Stated Amount of undrawn Letters of Credit) exceeds as of the last
day of such Test Period 35.0% of the aggregate amount of all Revolving Credit
Commitments in effect as of the last day of such Test Period.

 

-136-



--------------------------------------------------------------------------------

Section 6.11. Accounting Changes. Make any change in its fiscal year; provided,
however, that the Borrower may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by Lenders to, make any adjustments to this
Agreement and the other Loan Documents that are necessary to reflect such change
in fiscal year.

ARTICLE VII

Events of Default

Section 7.01. Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a) any representation or warranty made or deemed made in any Loan Document or
any representation, warranty, statement or information contained in any document
required to be furnished pursuant to any Loan Document, shall prove to have been
false or misleading in any material respect when so made, deemed made or
furnished;

(b) default shall be made in (i) the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for mandatory prepayment thereof or by acceleration thereof or
otherwise or (ii) when and as required to be paid herein, any amount required to
be prepaid and/or Cash Collateralized pursuant to Section 2.13(a)(iii);

(c) default shall be made in the payment of any reimbursement with respect to
any L/C Disbursement, interest on any Loan or L/C Disbursement or any Fee or
other amount (other than an amount referred to in paragraph (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by the Borrower
or any Restricted Subsidiary of any covenant, condition or agreement contained
in Section 5.01(a) (with respect to the Borrower), Section 5.05(a) (provided
that any Event of Default arising from a failure to deliver any notice of
Default or Event of Default shall automatically be deemed to have been cured
(and no longer continuing) immediately upon the earlier to occur of (x) the
delivery of notice of the relevant Default or Event of Default and (y) the
cessation of the existence of the underlying Default or Event of Default) or in
Article VI; provided that, notwithstanding this clause (d), no breach or default
by any Loan Party under Section 6.10 will constitute an Event of Default with
respect to any Term Loans or Credit Agreement Refinancing Indebtedness (unless
consisting of revolving credit facilities) unless and until the Required
Revolving Lenders have accelerated the Revolving Loans, terminated the
commitments under the Revolving Credit Facility and demanded repayment of, or
otherwise accelerated, the Indebtedness or other obligations under the Revolving
Credit Facility; it being understood and agreed that (i) any breach of
Section 6.10 is subject to cure as provided in Section 7.02, and (ii) no Event
of Default may arise under Section 6.10 until the earlier of (A) the 20th day
after the day on which the relevant Pricing Certificate is required to be
delivered (unless the Cure Right has been exercised three times in the
applicable four consecutive Fiscal Quarter period), and then only to the extent
the Cure Amount has not been received on or prior to such date and (B) the date
(if any) on which the Borrower delivers notice to the Administrative Agent that
the Cure Right with respect to such breach will not be exercised;

(e) default shall be made in the due observance or performance by any Loan Party
or its Restricted Subsidiaries of any covenant, condition or agreement contained
in any Loan Document (other than those specified in paragraphs (b), (c) or
(d) above) and such default shall continue unremedied for a period of 30 days
after written notice thereof from the Administrative Agent to the Borrower;

 

-137-



--------------------------------------------------------------------------------

(f) (i) the Borrower or any Restricted Subsidiary shall fail to pay any
principal or interest, regardless of amount, due in respect of any Indebtedness,
when and as the same shall become due and payable (after giving effect to any
applicable grace period), which failure enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of such
Indebtedness or any trustee or agent on its or their behalf to cause
any Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity or that is a
failure to pay such Indebtedness at its maturity or (ii) any other event or
condition occurs that results in any Indebtedness (other than, for the avoidance
of doubt, with respect to Indebtedness consisting of Hedging Obligations,
termination events or equivalent events pursuant to the terms of the relevant
documentation which are not the result of any default thereunder by any Loan
Party or any Restricted Subsidiary) becoming due prior to its scheduled maturity
or that enables or permits (after giving effect to any applicable grace period)
the holder or holders of any Indebtedness or any trustee or agent on its or
their behalf to cause any Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that (x) clause (ii) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness if such sale or transfer is otherwise
permitted hereunder and (y) it shall not be a Default or an Event of Default
under this paragraph (f) unless the aggregate principal amount of all
Indebtedness as described in preceding clauses (i) and (ii) is at least
$50,000,000; provided, further, that any failure described under clauses (i) or
(ii) above is unremedied and is not waived by the holders of such Indebtedness
prior to any termination of the Commitments or acceleration of the Loans
pursuant to Article VII;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary), or of a substantial part of the property or assets of the Borrower
or a Restricted Subsidiary (other than an Immaterial Subsidiary), under Title 11
of the United States Code, the Companies’ Creditors Arrangement Act (Canada),
the Bankruptcy and Insolvency Act (Canada), or any other Federal, state,
provincial or foreign bankruptcy, insolvency, receivership, arrangement,
restructuring or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator, monitor or similar official for the
Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary) or
for a substantial part of the property or assets of the Borrower or a Restricted
Subsidiary (other than an Immaterial Subsidiary) or (iii) the winding up or
liquidation of the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary); and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(h) the Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, the Companies’
Creditors Arrangement Act (Canada), the Bankruptcy and Insolvency Act (Canada),
or any other Federal, state, provincial or foreign bankruptcy, insolvency,
receivership, arrangement, restructuring or similar law, (ii) consent to the
institution of any proceeding or the filing of any petition described in
paragraph (g) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator, monitor or similar
official for the Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) or for a substantial part of the property or assets of the Borrower
or any Restricted Subsidiary (other than an Immaterial Subsidiary), (iv) file an
answer admitting the material allegations of a petition filed against it or
consent to any order requested in any such proceeding, (v) make a general
assignment for the benefit of creditors or (vi) admit in writing its general
inability or fail generally to pay its debts as they become due;

(i) one or more judgments for the payment of money in an aggregate amount
exceeding $50,000,000 (to the extent not covered by insurance as to which an
insurance company has not denied coverage) shall be rendered against the
Borrower and/or any Restricted Subsidiary and the same shall either be final and
non-appealable or shall not have been paid, vacated, discharged or stayed or
bonded pending an appeal for a period of 60 consecutive days;

(j) (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in a Material
Adverse Effect or (ii) a Pension Event occurs with respect to a Foreign Plan
which has resulted or could reasonably be expected to result in a Material
Adverse Effect;

 

-138-



--------------------------------------------------------------------------------

(k) any material provision of any Loan Document, at any time after its execution
and delivery, shall for any reason cease to be in full force and effect (other
than in accordance with its terms or in accordance with the terms of the other
Loan Documents), or any Loan Party contests in writing the validity or
enforceability of any material provision of any Loan Document, or any Loan Party
denies in writing that it has any or further liability thereunder (other than as
a result of the discharge of such Loan Party in accordance with the terms of the
Loan Documents);

(l) other than with respect to items of Collateral not exceeding $50,000,000 in
the aggregate, any Lien purported to be created by any Security Document shall
cease to be, or shall be asserted in writing by any Loan Party not to be, a
valid, perfected Lien having the priority contemplated thereby (except as
otherwise expressly provided in this Agreement or such Security Document) on the
securities, assets or properties purported to be covered thereby, except to the
extent that any lack of validity, perfection or priority results from any act or
omission of the Collateral Agent, the Administrative Agent, or any Lender (so
long as such act or omission does not result from the breach or non-compliance
by a Loan Party with the Loan Documents); or

(m) there shall have occurred a Change of Control;

then, and in every such event (A) (other than (x) an event with respect to the
Borrower described in paragraph (g) or (h) above or (y) as a result of any Event
of Default arising under Section 6.10), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) require the
Borrower to Cash Collateralize the L/C Exposures then outstanding; and in any
event with respect to the Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable, and the obligation of
the Borrower to Cash Collateralize the L/C Exposures as aforesaid shall
automatically become effective, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding and (II) during the continuance of any Event of Default
arising under Section 6.10, (A) upon the request of the Required Revolving
Lenders (but not the Required Lenders or any other Lender or group of Lenders),
the Administrative Agent shall, by notice to the Borrower, take either or both
of the following actions, at the same or different times: (i) terminate
forthwith the Revolving Credit Commitments, (ii) declare the Revolving Loans
then outstanding to be forthwith due and payable in whole or in part, whereupon
the principal of the Revolving Loans so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding and (iii) require that the Borrower Cash Collateralize
the L/C Exposure then outstanding and (B) on or after the date on which the
rights under clause (A) immediately above are exercised, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate forthwith any remaining Commitments and (ii) declare the
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the

 

-139-



--------------------------------------------------------------------------------

Loans so declared to be due and payable, together with accrued interest thereon
and all other liabilities of the Borrower accrued hereunder, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding.

Section 7.02. Right to Cure. Notwithstanding anything to the contrary contained
in this Article VII, in the event that the Borrower fails to comply with the
requirements of Section 6.10 as of the end of any relevant fiscal quarter, the
Borrower shall have the right (the “Cure Right”) (at any time during such fiscal
quarter or thereafter until the date that is 20 days after the date the Pricing
Certificate is required to be delivered pursuant to Section 5.04(c)) to issue
Capital Stock (other than Disqualified Stock) for cash or otherwise receive cash
contributions to its equity for such Capital Stock (the “Cure Amount”), and
thereupon the Borrower’s compliance with Section 6.10 shall be recalculated
giving effect to the following pro forma adjustments: (i) EBITDA shall be
increased, solely for the purposes of determining compliance with Section 6.10,
including determining compliance with Section 6.10 as of the end of such fiscal
quarter and applicable subsequent periods that include such fiscal quarter by an
amount equal to the Cure Amount and (ii) if, after giving effect to the
foregoing recalculations, the requirements of Section 6.10 shall be satisfied,
then the requirements of Section 6.10 shall be deemed satisfied as of the end of
the relevant fiscal quarter with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of Section 6.10 that had occurred shall be deemed cured for the purposes of this
Agreement (it being understood and agreed there shall be no pro forma or other
reduction of the amount of Indebtedness by the amount of any Cure Amount for
purposes of determining compliance with Section 6.10 for the fiscal quarter in
respect of which the Cure Right was exercised (other than, with respect to any
future period, to the extent of any portion of such Cure Amount that is actually
applied to repay Indebtedness)). Notwithstanding anything herein to the
contrary, (x) in each four fiscal quarter period there shall be a period of at
least one fiscal quarter in which the Cure Right is not exercised, (y) the Cure
Amount shall be no greater than the amount required for purposes of complying
with Section 6.10 and (z) no Event of Default may arise under Section 6.10 until
the earlier of (A) the 20th day after the day on which the relevant Pricing
Certificate is required to be delivered (unless the Cure Right has been
exercised three times in the applicable four consecutive Fiscal Quarter period),
and then only to the extent the Cure Amount has not been received on or prior to
such date and (B) the date (if any) on which the Borrower delivers notice to the
Administrative Agent that the Cure Right with respect to such breach will not be
exercised; provided that no Lender or Issuing Bank shall be required to make any
Revolving Loan or issue any Letter of Credit from and after such time as the
Administrative Agent has received the relevant Pricing Certificate (or such
Pricing Certificate was required to be delivered) evidencing a Consolidated
First Lien Leverage Ratio that is not in compliance with Section 6.10 when
applicable unless and until the Cure Amount is actually received and such Cure
Amount causes the Borrower to be in compliance with Section 6.10.

ARTICLE VIII

The Administrative Agent and the Collateral Agent

Each of the Lenders and each Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (the Administrative Agent and the
Collateral Agent are referred to collectively, as the “Agents”) its agent and
authorizes the Agents to take such actions on its behalf and to exercise such
powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement, the Security Documents and any Intercreditor Agreement.

The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.

 

-140-



--------------------------------------------------------------------------------

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing, (b) neither Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that such Agent is instructed in writing to
exercise by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08), (c) each Agent shall be fully justified in failing or refusing to
take any action under any Loan Document unless it shall first receive such
advice or concurrence of the relevant Required Lenders as it deems appropriate
and, if it so requests, it shall first be indemnified to its satisfaction by the
relevant Lenders against any and all liability and expense which may be incurred
by it by reason of taking or continuing to take any such action and (d) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to the Borrower or any of the subsidiaries thereof that is communicated
to or obtained by the bank serving as the Administrative Agent and/or the
Collateral Agent or any of its Affiliates in any capacity. Neither Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08) or in the absence of its own gross negligence, bad faith, willful
misconduct or breach of the Loan Documents (as determined by a court of
competent jurisdiction in a final and non-appealable judgment). Neither Agent
shall be deemed to have knowledge of any Default or Event of Default unless and
until written notice thereof is given to such Agent by the Borrower or a Lender,
and neither Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the perfection or priority of any Lien or security
interest created or purported to be created under the Security Documents or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower or any Affiliate
thereof), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in good faith and in
accordance with the advice of any such counsel, accountants or experts.

For purposes of determining compliance with the conditions specified in
Section 4.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

-141-



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Agent as provided
below, any Agent may resign at any time by notifying in writing the relevant
Lenders, each Issuing Bank (if applicable) and the Borrower. If any Agent is a
Defaulting Lender or an Affiliate of a Defaulting Lender, either the Required
Lenders or the Borrower may, upon ten days’ notice, remove the Administrative
Agent. Upon receipt of any such notice of resignation or removal of the
Administrative Agent or the Collateral Agent, the Required Lenders shall have
the right, with the consent of the Borrower (such consent not to be unreasonably
withheld, and provided that no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing under paragraphs (g)(i) or
(h) of Section 7.01), to appoint a successor (other than a Disqualified
Institution) which shall be a commercial banking institution organized under the
laws of the United States or any State or a United States branch or agency of a
commercial banking institution, in each case having a combined capital and
surplus of at least $500,000,000.

If no successor agent is appointed prior to the effective date of resignation of
the relevant Agent specified by such Agent in its notice (which shall not be
less than 30 days after receipt of such notice), the resigning Agent may
appoint, after consulting with the relevant Lenders and obtaining the consent of
the Borrower (such consent not to be unreasonably withheld, and provided that no
such consent of the Borrower shall be required if a Specified Default has
occurred and is continuing), a successor agent from among the Required Lenders.
If no successor agent has accepted appointment as the successor agent by the
date which is 30 days following the retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Required Lenders (or one or more Lenders designated by them) shall perform
all of the duties of such Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. Upon the
acceptance of any appointment as an Agent hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Security Documents, and such
other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to (a) continue the perfection of the
Liens granted or purported to be granted by the Security Documents or
(b) otherwise ensure that the obligations under Section 5.09 are satisfied, the
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges, and duties of the retiring Agent, and
the retiring Agent shall be discharged from its duties and obligations under the
Loan Documents. The fees payable by the Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After an Agent’s resignation hereunder, the
provisions of this Article and Section 9.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.

Solely in the circumstance where (a) the Borrower has incurred one or more
Classes of Other Revolving Credit Commitments and/or Incremental Revolving
Credit Commitments, as applicable, and (b) DBNY or any of its Affiliates then
acting as the Swingline Lender and/or the Issuing Bank has not agreed in writing
to continue to serve in the capacity of Swingline Lender and/or Issuing Bank for
such Class(es) of Other Revolving Credit Commitments or Incremental Revolving
Credit Commitments with a stated Maturity Date later than the latest Revolving
Credit Maturity Date with respect to its Revolving Credit Commitments, then upon
the written request of the Borrower (which must be approved (such approval not
to be unreasonably withheld or delayed) by the Required Lenders), DBNY or any of
its Affiliates shall resign as Agents, with such resignation becoming effective
immediately upon the appointment of (and acceptance by) a Person reasonably
satisfactory to the Borrower and the Required Lenders as successor Agents. Upon
any such appointment and acceptance by successor Agents as provided in the
foregoing sentence, the provisions of the third, fourth and fifth sentence of
the immediately preceding paragraph shall apply to the resigning Agents.

None of the Lenders or other Persons identified on the cover page or signature
pages of this Agreement as a “syndication agent,” “documentation agent,”
“bookrunner” or “arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender.

 

-142-



--------------------------------------------------------------------------------

Each Lender acknowledges that it has, independently and without reliance upon
the Agents, the Arrangers or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agents, the Arrangers or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement or any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.

To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent and the
Collateral Agent (irrespective of whether the Obligations shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether such Agent shall have made any demand on the Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the Obligations and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and each Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of such Lenders and each such
Agent and their respective agents and counsel and all other amounts due such
Lenders and the Administrative Agent under Sections 2.05 and 9.05) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to such Agent and, in the event such Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.05 and 9.05.

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any relevant Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any relevant Lender to authorize such Agent to vote in respect
of the claim of any such Lender in any such proceeding.

Each Issuing Bank shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and each Issuing
Bank shall have all of the benefits and immunities (i) provided to the Agents in
this Article VIII with respect to any acts taken or omissions suffered by such
Issuing Bank in connection with Letters of Credit issued by it or proposed to be
issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this Article VIII included such Issuing Bank with respect to such acts or
omissions and (ii) as additionally provided herein with respect to such Issuing
Bank.

 

-143-



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

Section 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax or, subject to the terms
of the immediately succeeding paragraph, electronic mail, as follows:

(a) if to the Borrower, to them at:

3311 East Old Shakopee Road

Minneapolis, Minnesota 55425

Attention of: William McDonald

Email: William.Mcdonald@ceridian.com

Attention of: Nick Cucci

Email: Nick.Cucci@Ceridian.com

and (with shall not constitute notice):

Allison R. Liff, Esq.

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

(Fax No. (212) 310-8007)

Email: allison.liff@weil.com

(b) if to DBNY as Administrative Agent or as an Issuing Bank or a Swingline
Lender, to Deutsche Bank AG New York Branch, c/o DB Services New Jersey, Inc.,
5022 Gate Parkway, Building 200, Jacksonville, FL 32256, Attention of: Lee
Schmerin (Phone No. (904) 520-5353, Fax No. (904) 779-3080, Email.
Lee.Schmerin@db.com);

(c) [reserved]; and

(d) if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or electronic mail or on the date 3 Business Days after dispatch if sent by
certified or registered mail, in each case, delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to among the Borrower, the Administrative Agent and the
applicable Lenders from time to time in writing, notices and other
communications may also be delivered or furnished by e-mail; provided that the
foregoing shall not apply to notices pursuant to Article II or to Pricing
Certificates unless otherwise agreed by the Administrative Agent; provided,
further, that approval of such procedures may be limited to particular notices
or communications. All such notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient.

 

-144-



--------------------------------------------------------------------------------

Section 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower and each other Loan Party herein or any
other Loan Document shall be considered to have been relied upon by the Agents,
the Lenders and the Issuing Banks, shall survive the making by the Lenders of
the Loans and the issuance of Letters of Credit by each Issuing Bank and shall
continue in force and effect until the Termination Date, regardless of any
investigation made by the Agents, the Lenders or such Issuing Bank or on their
behalf, and notwithstanding that any Agent, any Lender or any Issuing Bank may
have had notice or actual knowledge of any Default at the time of any Credit
Event. The provisions of Sections 2.15, 2.17, 2.21 and 9.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent, any
Lender or any Issuing Bank, but in each case subject to the express limitations
set forth in this Agreement.

Section 9.03. Binding Effect. This Agreement shall become effective upon the
occurrence of the Effective Date.

Section 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party, and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent, any Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective permitted
successors and assigns.

(b) Each Lender may assign to one or more Eligible Assignees (in each case,
other than to Disqualified Institutions) all or a portion of its interests,
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans of any Class at the time owing to it); provided,
however, that (i) each of the Administrative Agent and the Borrower must give
its prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed); provided that no such consent shall be
required to any such assignment of Term Loans made to a Term Lender or an
Affiliate or Related Fund of a Term Lender (in each case, other than to
Disqualified Institutions) (each, a “Qualifying Eligible Assignee”) and the
consent of the Borrower shall not be required during the continuance of any
Specified Default, (ii) in the case of any assignment of a Revolving Credit
Commitment of any Class, each Issuing Bank must, to the extent its L/C Exposure
equals or exceeds $5,000,000, give its prior written consent (which consent
shall not be unreasonably withheld or delayed), (iii) in the case of any
assignment, other than assignments of Term Loans to any Qualifying Eligible
Assignee, (x) the amount of the Revolving Credit Commitment of the assigning
Lender of a given Class (or, in the case of an assignment of Loans after such
Revolving Credit Commitment of any Class has expired or been terminated, the
aggregate Principal Amount of the Loans of the assigning Lenders of such Class)
subject to each such assignment (determined as of the date of the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 (or, if less, the entire remaining
amount (or, Principal Amount, as applicable) of such Lender’s Revolving Credit
Commitment (or Loans) of such Class) and shall be in an amount (or, Principal
Amount, as applicable) of any Class that is an integral multiple of $1,000,000
(or the entire remaining amount (or, Principal Amount, as applicable) of such
Lender’s Revolving Credit Commitment (or Loans) of the applicable Class) and
(y) the amount of the Term Loans of any Class of the assigning Lender subject to
each such assignment (determined as of the date of the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1,000,000 (or, if less, the entire remaining amount of such
Lender’s Term Loans of any Class) and shall be in an amount that is an integral
multiple of $1,000,000 (or the entire remaining amount of such Lender’s Term
Loans of any Class); provided, however, that simultaneous assignments of Term
Loans to two or more Related Funds shall be combined for purposes of determining
whether the minimum assignment requirement is met, (iv) the parties to each such
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance (such Assignment and Acceptance to be (A) electronically executed
and delivered to the Administrative Agent via an electronic settlement system
then acceptable to the Administrative Agent (or, if previously agreed with the

 

-145-



--------------------------------------------------------------------------------

Administrative Agent, manually), and (B) delivered together with a processing
and recordation fee of $3,500, unless waived or reduced by the Administrative
Agent in its sole discretion; provided that only one such fee shall be payable
in connection with simultaneous assignments by or to two or more Related Funds)
and (v) the assignee, if it shall not be a Lender immediately prior to the
assignment, shall deliver to the Administrative Agent an Administrative
Questionnaire and the tax forms required under Section 2.21(e) or (f), as
applicable. Upon acceptance and recording pursuant to paragraph (e) of this
Section 9.04, from and after the effective date specified in each Assignment and
Acceptance, (A) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.15, 2.17, 2.21 and 9.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment, as well
as to any Fees accrued for its account and not yet paid). Any assignment or
transfer that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (f) of this Section 9.04, other than a
sale to a Disqualified Institution which shall be void, ab initio (it being
understood that any subsequent assignment or transfer to an Eligible Assignee
shall not be deemed invalidated by virtue of the previous assignment or transfer
to a Disqualified Institution). This clause (b) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Classes or Commitments on a non-pro rata basis.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Revolving Credit Commitment of the applicable Class, and the outstanding
balances of its Term Loans of the applicable Class and Revolving Loans of the
applicable Class, in each case without giving effect to assignments thereof
which have not become effective, are as set forth in such Assignment and
Acceptance, (ii) except as set forth in clause (i) above, such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
this Agreement, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto, or the financial
condition of the Borrower or any subsidiary or the performance or observance by
the Borrower or any subsidiary of any of its obligations under this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance, (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent Section 5.04 Financial Statements (or prior to the delivery
thereof, the financial statements referred to in Section 3.05(a)), any
Intercreditor Agreement and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement, (vi) such assignee appoints
and authorizes the Administrative Agent and Collateral Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent and the Collateral Agent, respectively, by
the terms hereof, together with such powers as are reasonably incidental
thereto, (vii) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender, (viii) such assignee agrees to be
bound by any Intercreditor Agreement, (ix) such assignee confirms that such
assignee shall not be entitled to receive any greater payment under Sections
2.15, 2.17 or 2.21 than such assigning Lender would have been entitled to
receive as of the date of such assignment with respect to the interest being
assigned, except to the extent that the entitlement to any greater payment
results from any Change in Law after the date of such assignment and

 

-146-



--------------------------------------------------------------------------------

(x) such assignee confirms that it is not a Disqualified Institution or an
Affiliate of a Disqualified Institution, provided that in connection therewith,
upon the request of any Lender or at the request of any potential assignee, the
Administrative Agent shall make available to such Lender the list of
Disqualified Institutions at the relevant time and such Lender may provide the
list to any potential assignee for the purpose of verifying whether such Person
is a Disqualified Institution.

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders and any changes thereto, whether by assignment or
otherwise, and the relevant Commitment (by Class) of, and principal amount of
the relevant Loans (by Class) (and related interest amount and fees with respect
to such Loan) owing and paid to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
in the absence of manifest error and the Borrower, the Administrative Agent,
each Issuing Bank, the Collateral Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower at any
reasonable time and from time to time upon reasonable prior notice.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent, the Borrower and the Issuing Banks to such assignment (in
each case to the extent required pursuant to paragraph (b) above) and any
applicable tax forms required by Section 2.21(e) and/or (f), as applicable, the
Administrative Agent shall (i) accept such Assignment and Acceptance and
(ii) promptly record the information contained therein in the Register. No
assignment shall be effective unless it has been recorded in the Register as
provided in this paragraph (e). Notwithstanding anything herein to the contrary,
any assignment by a Lender to a Disqualified Institution shall be deemed null
and void ab initio (it being understood that any subsequent assignment or
transfer to an Eligible Assignee shall not be deemed invalidated by virtue of
the previous assignment or transfer to a Disqualified Institution), and the
Register shall be modified to reflect a reversal of such assignment, and the
Borrower shall be entitled to pursue any remedy available to it (whether at law
or in equity, including specific performance to unwind such assignment) against
the Lender and such Disqualified Institution.

(f) Each Lender may without the consent of the Borrower, any Swingline Lender,
any Issuing Bank or the Administrative Agent sell participations to one or more
banks or other Persons (other than to Disqualified Institutions, any natural
Person or, other than with respect to any participation to any Debt Fund
Affiliate (any such participations to a Debt Fund Affiliate being subject to the
limitation set forth in the first proviso of the penultimate paragraph set forth
in Section 9.04(k), as if the limitation applied to such participations), the
Borrower or any of its Affiliates) in all or a portion of its rights and
obligations under this Agreement (including all or a portion of any Class of its
Commitment and any Class of the Loans owing to it and its participations in the
L/C Exposure and/or Swingline Loans); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other Persons shall be
entitled to the benefit of the cost protection provisions contained in Sections
2.15, 2.17 and 2.21 (subject to the requirements and limitations of such
Sections) to the same extent as if they were Lenders (but, with respect to any
particular participant, to no greater extent than the Lender that sold the
participation to such participant and in the case of Section 2.21, only to the
extent the taxes do not result from a failure by such participant to provide any
form of information that it would have been required to provide under such
Section if it were a Lender), (iv) to the extent permitted by applicable law,
each participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender, so long as such participant agrees to be subject to
Section 2.19 as though it were a Lender, (v) the Borrower, the Administrative
Agent, each Issuing Bank, each Swingline Lender and the Lenders shall continue
to deal solely and directly with such Lender in connection

 

-147-



--------------------------------------------------------------------------------

with such Lender’s rights and obligations under this Agreement, and such Lender
shall retain the sole right to enforce the obligations of the Borrower relating
to the Loans or L/C Disbursements and to approve any amendment, modification or
waiver of any provision of this Agreement (other than amendments, modifications
or waivers described in clauses (i), (ii) and (iii) of Section 9.08(b) as it
pertains to the Class of Loans or Commitments in which such participant has an
interest) and (vi) each Revolving Credit Lender shall deliver written notice to
the Borrower of its intention to sell participations in its Revolving Credit
Commitments and Revolving Loans (including the identity of any prospective
participant) at least three Business Days prior to the effectiveness of such
participation. Each Lender selling a participation to a participant shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower, keep a
register, meeting the requirements of Treasury Regulation Section 5f.103-1(c),
of each such participation, specifying such participant’s name, address and
entitlement to payments of principal and interest with respect to such
participation (the “Participant Register”). The entries in the Participant
Register shall be conclusive, absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation as the owner thereof for all purposes of this Agreement
notwithstanding any notice to the contrary. In addition, each such Lender shall
provide the Administrative Agent and the Borrower with the applicable forms,
certificates and statements described in Section 2.21(e) and/or (f) hereof, as
applicable, as if such participant was a Lender hereunder. Notwithstanding
anything herein to the contrary, any participation by a Lender or participant to
a Disqualified Institution shall be deemed null and void, ab initio and the
Borrower shall be entitled to pursue any remedy available to it (whether at law
or in equity, including specific performance to unwind such participation)
against the Lender and such Disqualified Institution.

(g) [Reserved].

(h) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time assign all or any portion of its rights under this Agreement
to any Person other than a Disqualified Institution, including without
limitation any pledge or assignment to secure obligations to any Federal Reserve
bank or other central bank having jurisdiction over such Lender, to secure
extensions of credit to such Lender or in support of obligations owed by such
Lender; provided that no such assignment shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto. Each party hereto hereby agrees that no such assignment by a Lender
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower hereunder.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle other than any
Disqualified Institution (an “SPC”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if, such Loan were made by such Granting Lender. Each
party hereto hereby agrees that (x) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower hereunder, (y) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender) and
(z) the Granting Lender shall for all purposes remain the Lender of record
hereunder. In addition, notwithstanding anything to the contrary contained in
this Section 9.04, any SPC may (A) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender and (B) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC.

 

-148-



--------------------------------------------------------------------------------

(j) The Borrower shall not assign or delegate any of its rights or duties
hereunder (other than in a transaction permitted by Section 6.04) without the
prior written consent of the Administrative Agent, each Issuing Bank and each
Lender, and any attempted assignment without such consent shall be null and
void.

(k) Notwithstanding anything to the contrary contained herein, any Lender may,
at any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Term Loans to an Affiliated Lender on a non-pro rata
basis (A) through Dutch Auctions open to all Lenders holding the relevant Term
Loans on a pro rata basis or (B) through open market purchases, in each case
with respect to clauses (A) and (B), without the consent of the Administrative
Agent; provided that:

(i) any Term Loans acquired by the Borrower or any of its subsidiaries shall be
retired and cancelled immediately upon the acquisition thereof; provided that
upon any such retirement and cancellation, the aggregate outstanding principal
amount of the Term Loans shall be deemed reduced by the full par value of the
aggregate principal amount of the Term Loans so retired and cancelled, and the
principal repayment installments with respect to the Term Loans pursuant to
Section 2.11(a) shall be reduced by the full par value of the aggregate
principal amount of Term Loans so cancelled as directed by the Borrower (or, in
the absence of such direction, in direct order of maturity);

(ii) any Term Loans acquired by any Non-Debt Fund Affiliate may (but shall not
be required to) be contributed to the Borrower or any of its subsidiaries for
purposes of cancelling such Indebtedness (it being understood that any such Term
Loans shall be retired and cancelled immediately upon such contribution);
provided that upon any such cancellation, the aggregate outstanding principal
amount of the Term Loans shall be deemed reduced, as of the date of such
contribution, by the full par value of the aggregate principal amount of the
Term Loans so contributed and cancelled, and the principal repayment
installments with respect to the Term Loans pursuant to Section 2.11(a) shall be
reduced by the full par value of the aggregate principal amount of Term Loans so
contributed and cancelled as directed by the Borrower (or, in the absence of
such direction, in direct order of maturity);

(iii) the relevant Affiliated Lender and assigning Lender shall have executed an
Affiliated Lender Assignment and Acceptance;

(iv) after giving effect to such assignment (and any substantially simultaneous
cancellations thereof) and to all other assignments to all Affiliated Lenders,
the aggregate principal amount of all Term Loans then held by all Affiliated
Lenders shall not exceed 25% of the aggregate principal amount of the Term Loans
then outstanding (after giving effect to any substantially simultaneous
cancellations thereof) (the “Affiliated Lender Cap”); provided that each party
hereto acknowledges and agrees that the Administrative Agent shall not be liable
for any losses, damages, penalties, claims, demands, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever incurred or
suffered by any Person in connection with any compliance or non-compliance with
this clause (k)(iv) or any purported assignment exceeding the Affiliated Lender
Cap; provided, further, that to the extent that any assignment to any Affiliated
Lender would result in the aggregate principal amount of all Term Loans held by
Affiliated Lenders exceeding the Affiliated Lender Cap (after giving effect to
any substantially simultaneous cancellations thereof), the assignment of the
relevant excess amount shall be null and void;

(v) in connection with any assignment effected pursuant to a Dutch Auction
and/or open market purchase conducted by the Borrower or any of its Restricted
Subsidiaries, (A) the relevant Person may not use the proceeds of any Revolving
Loans to fund such assignment and (B) no Default or Event of Default exists at
the time of acceptance of bids for the Dutch Auction or the confirmation of such
open market purchase, as applicable; and

 

-149-



--------------------------------------------------------------------------------

(vi) by its acquisition of Term Loans, each relevant Affiliated Lender shall be
deemed to have acknowledged and agreed that:

(A) the Term Loans held by such Affiliated Lender shall be disregarded in both
the numerator and denominator in the calculation of any Required Lender or other
Lender vote (and the Term Loans held by such Affiliated Lender shall be deemed
to be voted pro rata along with the other Lenders that are not Affiliated
Lenders); provided that (x) such Affiliated Lender shall have the right to vote
(and the Term Loans held by such Affiliated Lender shall not be so disregarded)
with respect to any amendment, modification, waiver, consent or other action
that requires the vote of all Lenders or all Lenders directly and adversely
affected thereby, as the case may be, and (y) no amendment, modification,
waiver, consent or other action shall (1) disproportionately affect such
Affiliated Lender in its capacity as a Lender as compared to other Lenders of
the same Class that are not Affiliated Lenders or (2) deprive any Affiliated
Lender of its share of any payments which the Lenders are entitled to share on a
pro rata basis hereunder, in each case without the consent of such Affiliated
Lender; and

(B) such Affiliated Lender, solely in its capacity as an Affiliated Lender, will
not be entitled to (i) attend (including by telephone) or participate in any
meeting or discussion (or portion thereof) among the Administrative Agent or any
Lender or among Lenders to which the Loan Parties or their representatives are
not invited or (ii) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available by the Administrative Agent or
any Lender to any Loan Party or its representatives (and in any case, other than
the right to receive notices of Borrowings, prepayments and other administrative
notices in respect of its Term Loans required to be delivered to Lenders
pursuant to Article II); and

(vii) no Affiliated Lender shall be required to represent or warrant that it is
not in possession of material non-public information with respect to the
Borrower and/or any subsidiary and/or their respective securities in connection
with any assignment permitted by this Section 9.04(k).

Notwithstanding anything to the contrary contained herein, any Lender may, at
any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Term Loans to any Debt Fund Affiliate, and any Debt
Fund Affiliate may, from time to time, purchase Term Loans (x) on a non-pro rata
basis through Dutch Auctions open to all applicable Lenders or (y) on a non-pro
rata basis through open market purchases without the consent of the
Administrative Agent, in each case, notwithstanding the requirements set forth
in subclauses (i) through (vii) of this clause (k); provided that the Term Loans
and unused commitments and other Loans of all Debt Fund Affiliates shall not
account for more than 49.9% of the amounts included in determining whether the
Required Lenders have (A) consented to any amendment, modification, waiver,
consent or other action with respect to any of the terms of any Loan Document or
any departure by any Loan Party therefrom, or subject to the immediately
succeeding paragraph, any plan of reorganization pursuant to the Bankruptcy
Code, (B) otherwise acted on any matter related to any Loan Document or
(C) directed or required the Administrative Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Loan
Document. Any Term Loans acquired by any Debt Fund Affiliate may (but shall not
be required to) be contributed to the Borrower or any of its subsidiaries for
purposes of cancelling such Indebtedness (it being understood that any Term
Loans so contributed shall be retired and cancelled immediately upon thereof);
provided that upon any such cancellation, the aggregate outstanding principal
amount of the Term Loans shall be deemed reduced, as of the date of such
contribution, by the full par value of the aggregate principal amount of the
Term Loans so contributed and cancelled, and the principal repayment
installments with respect to such Term Loans pursuant to Section 2.11(a) shall
be reduced by the full par value of the aggregate principal amount of the Term
Loans so contributed and cancelled as directed by the Borrower (or, in the
absence of such direction, in direct order of maturity).

 

-150-



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, each Affiliated Lender hereby agrees that, if a proceeding under any
Debtor Relief Law is commenced by or against the Borrower or any other Loan
Party at a time when such Lender is an Affiliated Lender, such Affiliated Lender
irrevocably authorizes and empowers the Administrative Agent to vote on behalf
of such Affiliated Lender with respect to the Term Loans held by such Affiliated
Lender in any manner in the Administrative Agent’s sole discretion, unless the
Administrative Agent instructs such Affiliated Lender to vote, in which case
such Affiliated Lender shall vote with respect to the Term Loans held by it as
the Administrative Agent directs; provided that in connection with any matter
that proposes to treat any Obligations held by such Affiliated Lender in a
manner that is different than the proposed treatment of similar Obligations held
by Lenders that are not Affiliates, (a) such Affiliated Lender shall be entitled
to vote in accordance with its sole discretion (and not in accordance with the
direction of the Administrative Agent) and (b) the Administrative Agent shall
not be entitled to vote on behalf of such Affiliated Lender. Each Affiliated
Lender hereby irrevocably appoints the Administrative Agent (such appointment
being coupled with an interest) as such Affiliated Lender’s attorney-in-fact,
with full authority in the place and stead of such Affiliated Lender and in the
name of such Affiliated Lender (solely in respect of Term Loans and
participations therein and not in respect of any other claim or status that such
Affiliated Lender may otherwise have), from time to time in the Administrative
Agent’s discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of (but subject to the limitations set forth in) this paragraph.

Section 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay (i) if the
Effective Date occurs, all reasonable and documented out-of-pocket expenses (but
limited, as to legal fees and expenses, to those of White & Case LLP, counsel
for the Agents and the Arrangers taken as a whole, and, if reasonably necessary,
of one local counsel in any relevant material jurisdiction) incurred by the
Arrangers and the Agents, in connection with the preparation and administration
of this Agreement and the other Loan Documents or, except as may be otherwise
agreed in writing, in connection with any amendments, modifications or waivers
of the provisions hereof or thereof (whether or not the transactions hereby or
thereby contemplated shall be consummated, but solely to the extent the
preparation of the relevant amendment, modification or waiver has been requested
by the Borrower) and (ii) all reasonable and documented out-of-pocket expenses
(but limited, as to legal fees and expenses, to one counsel for all such Persons
taken as a whole, and, if reasonably necessary, of one local counsel to all such
Persons taken as a whole in any relevant material jurisdiction) incurred by the
Agents, any Issuing Bank, any Swingline Lender or any Lender in connection with
the enforcement or protection of its rights or remedies in connection with this
Agreement and the other Loan Documents or in connection with the Loans made or
Letters of Credit issued hereunder.

(b) The Borrower agrees to indemnify each Arranger, the Administrative Agent,
the Collateral Agent, each Lender, each Issuing Bank, each Swingline Lender and
each Related Party of any of the foregoing Persons and their successors and
permitted assigns (each such Person being called an “Indemnitee”) against, and
to hold each Indemnitee harmless from, any and all costs, expenses (including
reasonable and documented fees and out-of-pocket disbursements and other charges
of one primary counsel to the Indemnitees, taken as a whole, and, if reasonably
necessary, of one local counsel in any relevant material jurisdiction; provided
that if (i) one or more Indemnitees shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to one or more other Indemnitees or (ii) the representation of
the Indemnitees (or any portion thereof) by the same counsel would be
inappropriate due to actual or potential differing interests between them, then
such expenses shall include the reasonable and documented fees and out-of-pocket
disbursements and other charges of one separate counsel to such Indemnitees,
taken as a whole, in each relevant material jurisdiction), and liabilities of
such Indemnitee arising out of or in connection with (i) the execution or
delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions

 

-151-



--------------------------------------------------------------------------------

contemplated thereby (including the syndication of the Credit Facilities), (ii)
the use of the proceeds of the Loans or issuance of Letters of Credit, (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by a third party or by the
Borrower, any other Loan Party or any of their respective Affiliates) or
(iv) any actual or alleged presence or Release of Hazardous Materials on any
property currently or formerly owned or operated by the Borrower or any of the
subsidiaries, or any liability under Environmental Laws related in any way to
the Borrower or the subsidiaries; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such costs, expenses or
liabilities (x) are determined by a court of competent jurisdiction in a final
and non-appealable judgment to have resulted from the gross negligence, bad
faith, fraud or willful misconduct of such Indemnitee (or its Related Parties)
or breach of its (or its Related Parties’) obligations hereunder or under the
other Loan Documents, (y) relate to the presence or Release of Hazardous
Materials that first occur at any property owned by the Borrower or any
subsidiary after such property is transferred to any Indemnitee or its
successors or assigns by foreclosure, deed-in-lieu of foreclosure or similar
transfer or (z) resulted from any dispute solely among Indemnitees and not
involving the Borrower, the Sponsors or their respective Affiliates. The
Borrower shall have no obligation to reimburse any Indemnitee for fees and
expenses unless such Indemnitee provides the Borrower with an undertaking in
which such Indemnitee agrees to refund and return any and all amounts paid by
the Borrower to such Indemnitee to the extent any of the foregoing items in
clauses (x) through (z) occurs. Notwithstanding the foregoing, this Section 9.05
shall not apply to Tax matters, which shall be governed exclusively by
Section 2.21.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Arrangers, the Administrative Agent, the Collateral Agent, any
Issuing Bank, any Swingline Lender or any other Indemnitee related thereto under
paragraph (a) or (b) of this Section 9.05 (and without limiting its obligation
to do so), each Lender (other than, in the case of the Issuing Banks and the
Swingline Lenders, any Term Lender) severally agrees to pay to such Arranger,
the Administrative Agent, the Collateral Agent, any Issuing Bank, any Swingline
Lender or such related Indemnitee, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against an Arranger, the Administrative Agent,
the Collateral Agent, any Issuing Bank, any Swingline Lender or a related
Indemnitee in its capacity as such. For purposes hereof, a Lender’s “pro rata
share” shall be determined based on its share of the sum of the Aggregate
Revolving Credit Exposure, outstanding Term Loans, Unused Revolving Credit
Commitments and Other Term Loan Commitments at the time.

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against any other party hereto, any
Indemnitee or any of their respective Affiliates, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
such waiver of special, indirect, consequential or punitive damages shall not
otherwise limit the indemnification obligations of the Loan Parties under this
Section 9.05 to the extent such special, indirect, consequential or punitive
damages are included in any third party claim in connection with which such
Indemnitee is otherwise entitled to indemnification hereunder.

(e) The provisions of this Section 9.05 shall survive the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent, any
Lender or the Issuing Banks. All amounts due under this Section 9.05 shall be
payable within 30 days after receipt of an invoice relating thereto setting
forth such amounts in reasonable detail.

 

-152-



--------------------------------------------------------------------------------

Section 9.06. Right of Setoff; Payments Set Aside. (a) If an Event of Default
shall have occurred and be continuing, each Lender is hereby authorized at any
time and from time to time, except to the extent prohibited by law, without
prior notice to the Borrower or any other Loan Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party and
its subsidiaries) to setoff and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement and other Loan Documents held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or such other Loan Document and although such obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness. The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

(b) To the extent that any payment by or on behalf of the Borrower is made to
any Agent or any Lender, or any Agent or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, then (i) to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred,
and (ii) each relevant Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any relevant Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect.

Section 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH
LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE
LAWS OF THE STATE OF NEW YORK.

Section 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or any Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, each Issuing Bank and each Lender hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have under applicable law. No waiver of any
provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by clause (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.

(b) Subject to Section 2.26, clauses (b)(i) through (vii) below and clauses (c),
(d), (e) and (f) below, and except for those actions expressly permitted to be
taken by the Agents, neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Required Lenders
and the Loan Parties that are party thereto and are affected by such waiver,
amendment or modification; provided, however, that no such agreement shall:

 

-153-



--------------------------------------------------------------------------------

(i) reduce the principal amount of, or extend or waive the final scheduled
maturity date or date for the payment of any interest on, any Loan or any date
for reimbursement of an L/C Disbursement, forgive any such payment or any part
thereof, or decrease the rate of interest on any Loan or L/C Disbursement,
without the prior written consent of each Lender directly and adversely affected
thereby (but not the Required Lenders) (it being understood that any change to
the component definitions used in the definition of Consolidated First Lien
Leverage Ratio and affecting the determination of interest and any waiver of
default interest shall only require the consent of the Borrower and the Required
Lenders),

(ii) increase or extend the Commitment or decrease or extend the date for
payment of any Fees of any Lender without the prior written consent of such
Lender directly and adversely affected thereby (but not the Required Lenders)
(it being understood that any change to the component definitions used in the
definition of Consolidated First Lien Leverage Ratio and affecting the
determination of any Fee shall only require the consent of the Borrower and the
Required Lenders and waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or of a mandatory reduction in the
aggregate Commitments (or any Commitment) or of a mandatory prepayment of any
Loans shall not constitute an increase of the Commitments of any Lender),

(iii) amend or modify the pro rata requirements of Section 2.18, the provisions
of Section 2.19, the provisions of Section 9.04(j) (it being understood that any
change to Section 6.04 shall only require approval of the Required Lenders) or
the provisions of this Section 9.08 (except as set forth below) or release all
or substantially all of the Guarantors or all or substantially all of the
Collateral (except as permitted by Section 9.17(a) or the Guarantee and
Collateral Agreement), without the prior written consent of each Lender,

(iv) reduce the percentage contained in the definition of the term “Required
Lenders”, without the prior written consent of each Lender (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Commitments and extensions of
credit thereunder on the Effective Date and this Section 9.08 may be amended to
reflect such extension of credit),

(v) (x) amend or otherwise modify Section 6.10 (or, solely for the purposes of
determining compliance with Section 6.10, the definition of “Consolidated First
Lien Leverage Ratio” or any component definition thereof), (y) waive or consent
to any Default or Event of Default resulting from a breach of Section 6.10 or
(z) alter the rights or remedies of the Required Revolving Lenders arising
pursuant to Article VIII as a result of a breach of Section 6.10; provided,
however, that the amendments, modifications, waivers and consents described in
this clause (v) shall not require the consent of any Lenders other than the
Required Revolving Lenders,

(vi) amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Collateral Agent, any Issuing Bank or any Swingline
Lender hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent, the Collateral Agent, such Issuing Bank or
such Swingline Lender (but not the Required Lenders), as the case may be, or

(vii) amend, waive or otherwise modify Section 9.04(i) without the consent of
each Granting Lender (but not the Required Lenders) all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification .

 

-154-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, any amendment, modification,
waiver or other action which by its terms requires the consent of all Lenders or
each affected Lender may be effected with the consent of the applicable Lenders
other than Defaulting Lenders, except that (x) no amendment, waiver or consent
relating to clauses (b)(i) or (b)(ii) may be effected and the principal amount
of any Loan of any Defaulting Lender may not be forgiven, in each case without
the consent of such Defaulting Lender and (y) any amendment, modification,
waiver or other action that by its terms adversely affects any Defaulting Lender
in its capacity as a Lender in a manner that differs in any material respect
from, and is more adverse to such Defaulting Lender or than it is to, other
affected Lenders shall require the consent of such Defaulting Lender.

(c) Notwithstanding the foregoing, (i) in addition to any credit extensions and
related Incremental Amendments or Refinancing Amendments effectuated without the
consent of Lenders in accordance with Section 2.26 or Section 2.27, as
applicable, this Agreement (including this Section 9.08 and Section 2.18) may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (A) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the relevant Term Loans and relevant Revolving
Loans and the accrued interest and Fees in respect thereof and (B) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and other definitions related to such new credit facilities
and/or (ii) the Borrower and the Administrative Agent may, without the input or
consent of any other Lender, effect amendments to this Agreement and the other
Loan Documents as may be necessary in the reasonable opinion of the Borrower and
the Administrative Agent to add terms (including representations and warranties,
conditions, prepayments, covenants or events of default), in connection with the
addition of any Loan or Commitment hereunder, any Incremental Equivalent Debt,
and/or any Refinancing Amendments, that are favorable to the then-existing
Lenders, as reasonably determined by the Administrative Agent (it being
understood that, where applicable, any such amendment may be effectuated as part
of an Incremental Amendment and/or a Refinancing Amendment).

(d) Notwithstanding the foregoing, any amendment, modification or waiver of, or
consent with respect to Section 2.13(f) relating to the application of any
mandatory prepayment that results in a Class of Term Lenders being allocated a
lesser repayment than such Class would otherwise have been entitled to in the
absence of such amendment, modification or waiver, shall require the consent of
the Required Lenders for such affected Class (except in the case where
additional extensions of terms loans are being afforded substantially the same
treatment afforded to the relevant Term Loans pursuant to this Agreement on the
Effective Date).

(e) In addition, notwithstanding the foregoing, this Agreement and the other
Loan Documents may be amended (or amended and restated) with the written consent
of the Administrative Agent, the Borrower and the Lenders providing the relevant
Replacement Term Loans to permit the refinancing of all or a portion of the
outstanding Term Loans of a given Class (any such Term Loans, the “Refinanced
Term Loans”) with a replacement term loan tranche hereunder which shall be Loans
of a new Class hereunder (“Replacement Term Loans”); provided that (i) the
aggregate principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of such Refinanced Term Loans, (ii) the Applicable
Percentage for such Replacement Term Loans shall not be higher than the
Applicable Percentage for such Refinanced Term Loans and the Replacement Term
Loans may have optional prepayment and redemption terms as the Borrower and the
lenders providing such Replacement Term Loans may agree; it being understood
that Replacement Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not a greater than pro rata basis) in any voluntary or
mandatory repayment or prepayment of Term Loans, (iii) the weighted average life
to maturity of such Replacement Term Loans shall not be shorter than the
weighted average life to maturity of such Refinanced Term Loans at the time of
such refinancing, (iv) the borrower of such Replacement Term Loans shall be the
Borrower or the same as the borrower of such Refinanced Term Loans and
(v) except as otherwise permitted herein (including with respect to margin,
pricing, maturity and

 

-155-



--------------------------------------------------------------------------------

fees), the terms of such Replacement Term Loans, if not substantially consistent
with those applicable to any then-existing Term Loans, must be, taken as a
whole, no more favorable (as reasonably determined by the Borrower) to the
lenders or investors providing such Indebtedness than the corresponding terms of
the Loan Documents or otherwise reasonably satisfactory to the Administrative
Agent (it being agreed that any terms contained in such Replacement Term Loans
(i) which are applicable only after the then-existing Latest Maturity Date
applicable to the Term Loans, (ii) any covenants or provisions which are
then-current market terms for the applicable type of Indebtedness (as reasonably
determined by the Borrower) and/or (iii) that are more favorable to the lenders
or the agent of such Indebtedness than the corresponding terms of the Loan
Documents and are then conformed (or added) to the Loan Documents for the
benefit of the Term Lenders or the Administrative Agent, as applicable, pursuant
to an amendment to this Agreement effectuated in reliance on Section 9.08(c)(ii)
shall be deemed satisfactory to the Administrative Agent); provided, further,
that in respect of this clause (e), any Non-Debt Fund Affiliate and Debt Fund
Affiliate shall be permitted (without Administrative Agent consent) to provide
any Replacement Term Loans, it being understood that in connection with such
Replacement Term Loans, the relevant Non-Debt Fund Affiliate or Debt Fund
Affiliate, as applicable, shall be subject to the restrictions applicable to
such Persons under Section 9.04 as if such Replacement Term Loans were Term
Loans.

(f) Notwithstanding anything to the contrary contained in this Section 9.08, if
following the Effective Date, the Administrative Agent and the Borrower shall
have agreed in their sole and absolute discretion that there is an ambiguity,
inconsistency, manifest error or any error or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents, then
the Administrative Agent and the Borrower shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Documents if the same is not objected
to in writing by the Required Lenders within two Business Days following receipt
of notice thereof (it being understood that the Administrative Agent has no
obligation to agree to any such amendment).

(g) Each waiver, amendment, modification, supplement or consent made or given
pursuant to this Section 9.08 shall be effective only in the specific instance
and for the specific purpose for which given, and such waiver, amendment,
modification or supplement shall apply equally to each of the Lenders and shall
be binding on the Loan Parties, the Lenders, the Agents and all future holders
of the Loans and Commitments.

(h) The definition of “LIBO Rate” may be amended in the manner prescribed in
clause (b) thereof and other provision of this Agreement may be amended in a
manner reasonably determined by the Borrower and the Administrative Agent to be
necessary to give effect to or otherwise to implement any such change in the
definition of “LIBO Rate”.

Section 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section 9.09 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or participations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount
shall have been received by such Lender.

Section 9.10. Entire Agreement. This Agreement, the Engagement Letter (to the
extent provided in Section 2.05(b)) and the other Loan Documents constitute the
entire contract between the parties relative to the subject matter hereof. Any
other previous agreement among the parties with respect to the

 

-156-



--------------------------------------------------------------------------------

subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any Person (other than the parties hereto
and thereto, their respective successors and assigns permitted hereunder
(including any Affiliate of any Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Indemnitees, the
Arrangers, the Related Parties of each of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders) any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.

Section 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery by facsimile or other electronic imaging means (including “.pdf” or
“.tif” format) of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement.

Section 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15. Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in the Borough of
Manhattan, in the City of New York (or any appellate court therefrom), in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment rendered in
respect thereof, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each party hereto agrees that each of the Administrative Agent
and Collateral Agent retains the right to bring proceedings against any Loan
Party in the courts of any other jurisdiction solely in connection with the
exercise of its rights under any Security Document.

 

-157-



--------------------------------------------------------------------------------

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.16. Confidentiality. Each of the Agents, the Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information, the Loan
Documents and the terms and substance thereof, except that the Information and
the Loan Documents may be disclosed (a) to its and its Affiliates’ trustees,
officers, directors, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential) in connection with the
transactions contemplated hereby, (b) to the extent requested by any
Governmental Authority having jurisdiction over such Person (including any
Governmental Authority regulating any Lender or its Affiliates), (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process (provided that such Agent, such Issuing Bank or such Lender that
discloses any Information or any Loan Document pursuant to this clause (c) shall
provide the Borrower with prompt notice of such disclosure to the extent
permitted by applicable law), (d) to the extent reasonably necessary in
connection with the exercise of any remedies hereunder or under the other Loan
Documents or any suit, action or proceeding relating to the enforcement of its
rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section 9.16 (or as otherwise
may be acceptable to the Borrower), to (i) any actual or prospective assignee of
or participant in any of its rights or obligations under this Agreement and the
other Loan Documents or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower, any
subsidiary or any Affiliate thereof or any of their respective obligations,
(f) with the written consent of the Borrower, (g) to any Rating Agency when
required by it (it being understood that, prior to any such disclosure, such
Rating Agency shall undertake to preserve the confidentiality of the Loan
Documents and/or any such Information relating to the Loan Parties received by
it from such Person) or (h) to the extent such Information becomes publicly
available other than as a result of a breach of this Section 9.16. For the
purposes of this Section, “Information” shall mean all information received from
the Borrower or its subsidiaries (or their respective agents or representatives)
and related to the Borrower or its subsidiaries or business, other than any such
information that is publicly available to any Agent, any Issuing Bank or any
Lender, other than by reason of disclosure by any Agent, any Issuing Bank or any
Lender in breach of this Section 9.16.

Section 9.17. Release of Collateral. (a) The Lenders irrevocably authorize the
Agents (and the Agents agree):

(i) to release any Lien on any property granted to or held by the Collateral
Agent or the Administrative Agent under any Loan Document (w) upon the
Termination Date (and, concurrently therewith, to release all the Loan Parties
from their obligations under the Loan Documents (other than those that
specifically survive the Termination Date)), (x) that is sold (or disposed of)
or to be sold (or disposed of) as part of or in connection with any sale or
other disposition permitted hereunder or under any other Loan Document to any
Person other than a Loan Party (it being understood that the Lien on the assets
of any transferee Loan Party shall only secure such Loan Party’s Obligations),
(y) subject to Section 9.08, if approved, authorized or ratified in writing by
the Required Lenders, or (z) owned by a Subsidiary Guarantor upon release of
such Guarantor from its obligations under its Guarantee and Collateral Agreement
pursuant to clause (iii) below;

 

-158-



--------------------------------------------------------------------------------

(ii) at the request of the Borrower, to subordinate any Lien on any property
granted to or held by the Administrative Agent or the Collateral Agent under any
Loan Document to the holder of any Lien on such property that is permitted by
paragraphs (a), (d), (e), (f), (h), (i), (l), (p), (q), (r), (s), (t), (w), (y),
(z) and (dd) of the definition of Permitted Liens;

(iii) to release any Subsidiary Guarantor from its obligations under any Loan
Document to which it is a party if such Person ceases to be a Restricted
Subsidiary or becomes an Excluded Subsidiary as a result of a transaction or
designation permitted hereunder; provided that no such release shall occur if
such Guarantor continues to be a guarantor in respect of any Junior Lien
Financing, any Permitted First Priority Incremental Equivalent Debt, any
Permitted First Priority Refinancing Debt, any Permitted Unsecured Refinancing
Debt, any Subordinated Financing or any Refinancing Indebtedness in respect of
any of the foregoing Indebtedness which, in each case, constitutes Material
Indebtedness unless and until such Guarantor is (or is being simultaneously)
released from its guarantee with respect to the applicable Indebtedness
described above; provided, further, that the release of any Subsidiary Guarantor
from its obligations under the Guarantee and Collateral Agreement if such
Subsidiary Guarantor becomes an Excluded Subsidiary of the type described in
paragraph (ii) of the definition thereof shall only be permitted if at the time
such Subsidiary Guarantor becomes an Excluded Subsidiary of such type (1) no
Event of Default exists or would occur as a result thereof, (2) after giving pro
forma effect to such release and the consummation of the transaction that causes
such Person to be an Excluded Subsidiary of such type, the Borrower is deemed to
have made a new Investment in such Person for purposes of Section 6.03 (as if
such Person were then newly acquired) in an amount equal to the portion of the
fair market value of the net assets of such Person attributable to the
Borrower’s Capital Stock therein as reasonably estimated by the Borrower and
such Investment is permitted pursuant to Section 6.03 at such time and (3) a
Responsible Officer of the Borrower certifies to the Administrative Agent
compliance with preceding clauses (1) and (2)); and

(iv) to enter into (x) each Intercreditor Agreement described in the definition
thereof and (y) the intercreditor arrangements contemplated by the definitions
of “Receivable Facility” and Sections 2.26 and 2.27.

(b) Upon request by any Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Subsidiary Guarantor
from its obligations under the Loan Documents or enter into intercreditor
agreements, in each case pursuant to this Section 9.17. In each case as
specified in this Section 9.17, the relevant Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release or subordination of
such item of Collateral from the assignment and security interest granted under
the Loan Documents, or to release such Loan Party from its obligations under the
Loan Documents, in each case, in accordance with the terms of the Loan Documents
or to enter into intercreditor arrangements, in each case, and this
Section 9.17.

Section 9.18. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the USA PATRIOT Act.

Section 9.19. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or any Hedging Obligation (including the exercise of any right of
setoff, rights on account of any banker’s lien or similar claim or other rights
of self-help), or institute any actions or proceedings, or otherwise commence
any remedial procedures, with respect to any Collateral or any other property of
any such Loan Party, without the prior written consent of the Administrative
Agent. The provision of this Section 9.19 are for the sole benefit of the
Lenders and shall not afford any right to, or constitute a defense available to,
any Loan Party.

 

-159-



--------------------------------------------------------------------------------

Section 9.20. Other Liens on Collateral; Terms of Intercreditor Agreement; Etc.

(a) PURSUANT TO THE EXPRESS TERMS OF EACH INTERCREDITOR AGREEMENT, IN THE EVENT
OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE TERMS OF THE RELEVANT INTERCREDITOR
AGREEMENT AND ANY OF THE LOAN DOCUMENTS, THE PROVISIONS OF THE RELEVANT
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

(b) EACH SECURED PARTY AUTHORIZES AND INSTRUCTS THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT TO ENTER INTO THE RELEVANT INTERCREDITOR AGREEMENT ON
BEHALF OF SUCH SECURED PARTY, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL
DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF
SUCH INTERCREDITOR AGREEMENT(S).

(c) THE PROVISIONS OF THIS SECTION 9.20 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE RELEVANT INTERCREDITOR AGREEMENT. REFERENCE MUST BE
MADE TO THE RELEVANT INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND
CONDITIONS THEREOF. EACH SECURED PARTY IS RESPONSIBLE FOR MAKING ITS OWN
ANALYSIS AND REVIEW OF THE RELEVANT INTERCREDITOR AGREEMENT AND THE TERMS AND
PROVISIONS THEREOF, AND NO AGENT (AND NONE OF ITS AFFILIATES) MAKES ANY
REPRESENTATION TO ANY SECURED PARTY AS TO THE SUFFICIENCY OR ADVISABILITY OF THE
PROVISIONS CONTAINED IN THE RELEVANT INTERCREDITOR AGREEMENT.

(d) THE PROVISIONS OF THIS SECTION 9.20 SHALL APPLY WITH EQUAL FORCE, MUTATIS
MUTANDIS, TO THE FIRST LIEN INTERCREDITOR AGREEMENT, THE SECOND LIEN
INTERCREDITOR AGREEMENT AND ANY ADDITIONAL INTERCREDITOR AGREEMENT REFERRED TO
IN SECTION 9.17(A)(IV).

Section 9.21. Judgment Currency. (a) The Loan Parties’ obligations hereunder and
under the other Loan Documents to make payments in the Applicable Currency (the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent, the
Collateral Agent or the respective Lender of the full amount of the Obligation
Currency expressed to be payable to the Administrative Agent, the Collateral
Agent or such Lender under this Agreement or the other Loan Documents. If, for
the purpose of obtaining or enforcing judgment against any Loan Party in any
court or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made at the US Dollar Equivalent
thereof, determined, in each case, as of the Business Day immediately preceding
the day on which the judgment is given (such Business Day being hereinafter
referred to as the “Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
applicable Loan Party covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

 

-160-



--------------------------------------------------------------------------------

(c) For purposes of determining the US Dollar Equivalent or any other rate of
exchange for this Section, such amounts shall include any premium and costs
payable in connection with the purchase of the Obligation Currency.

Section 9.22. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.23. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

-161-



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i) none of the Administrative Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) (the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c) The Administrative Agent and the Arrangers hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the

 

-162-



--------------------------------------------------------------------------------

transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

[The remainder of this page is intentionally left blank]

 

-163-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CERIDIAN HCM HOLDING INC. By:  

/s/ Nicholas D. Cucci

  Name: Nicholas D. Cucci   Title: Treasurer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, individually and as Administrative Agent,
Collateral Agent, a Swingline Lender, an Issuing Bank and a Lender

By:  

/s/ Marguerite Sutton

  Name: Marguerite Sutton   Title: Vice President By:  

/s/ Alicia Schug

  Name: Alicia Schug   Title: Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Revolving Credit Lender

By:  

/s/ Vipul Dhadda

  Name: Vipul Dhadda   Title: Authorized Signatory By:  

/s/ Brady Bingham

  Name: Brady Bingham   Title: Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Revolving Credit Lender

By:  

/s/ Thomas M. Manning

  Name: Thomas M. Manning   Title: Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Revolving Credit Lender

By:  

/s/ Peter B. Thauer

  Name: Peter B. Thauer   Title: Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Revolving Credit Lender

By:  

/s/ Jeremy Hazan

  Name: Jeremy Hazan   Title: Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Canadian Imperial Bank of Commerce, as a Revolving Credit Lender

By:  

/s/ James Day

  Name: James Day   Title: Authorized Signatory By:  

/s/ Ben Fallico

  Name: Ben Fallico   Title: Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Revolving Credit Lender

By:  

/s/ Caesar Wyszominski

  Name: Caesar Wyszominski   Title: Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK NATIONAL ASSOCIATION, as a Revolving Credit Lender

By:  

/s/ Nathan Paouncic

  Name: Nathan Paouncic   Title: Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC, as a Revolving Credit Lender

By:  

/s/ Brian Buoye

  Name: Brian Buoye   Title: Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as a Revolving Credit Lender

By:

 

/s/ Lillian Kim

 

Name: Lillian Kim

 

Title: Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Revolving Credit Lender

By:  

/s/ Charles G. Hart

  Name: Charles G. Hart   Title: Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Revolving Credit Lender

By:

 

/s/ Bridget Anderson

 

Name: Bridget Anderson

 

Title: Assistant Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

Existing Letters of Credit

 

Issuing Bank

  

Issued to

  

L/C No.

  

Amount

  

Issuance Date

  

Expiry Date

  

Beneficiary

Bank of America, N.A.

   Ceridian HCM, Inc.    7403019    $547,000.00    12/13/1999    12/31/2018   
Travelers Indemnity

DBNY

   Ceridian HCM, Inc.    DBS18418    $100,000.00    10/01/2009    09/30/2018   
Sentry Insurance

DBNY

   Ceridian HCM, Inc.    DBS19463    $554,728.00    10/01/2013    10/01/2018   
Chartis & New Hamsphire Insurance

DBNY

   Ceridian HCM, Inc.    DBS21742    $462,000.00    11/16/2016    11/16/2018   
Travelers Indemnity

DBNY

   Ceridian HCM, Inc.    DBS22077    $1,000,000.00    11/15/2017    10/31/2018
   MoneyGram Payment Systems Inc.



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

Subsidiary Guarantors

 

1.

Ceridian HCM, Inc., a Delaware corporation

 

2.

Ceridian Tax Service, Inc., a Delaware corporation

 

3.

Ceridian Global Holding Company Inc., a Delaware corporation

 

4.

ABR Properties LLC, a Florida limited liability company

 

5.

Dayforce Tax Services LLC, a Delaware limited liability company

 

6.

Dayforce Holdings LLC, a Delaware limited liability company

 

7.

Ceridian Dayforce LLC, a Delaware limited liability company



--------------------------------------------------------------------------------

SCHEDULE 2.01

Lenders and Commitments

 

Initial Revolving Credit Lender

   Initial Revolving Credit
Commitment  

Deutsche Bank AG New York Branch

   $ 50,000,000  

Credit Suisse AG, Cayman Islands Branch

   $ 30,000,000  

Goldman Sachs Bank USA

   $ 50,000,000  

JPMorgan Chase Bank, N.A.

   $ 50,000,000  

Barclays Bank PLC

   $ 20,000,000  

Canadian Imperial Bank of Commerce

   $ 20,000,000  

Citibank, N.A.

   $ 20,000,000  

Wells Fargo Bank, National Association

   $ 20,000,000  

Jefferies Finance LLC

   $ 5,000,000  

MUFG Union Bank, N.A.

   $ 10,000,000  

Bank of America, N.A.

   $ 10,000,000  

PNC Bank, National Association

   $ 15,000,000     

 

 

 

TOTAL:

   $ 300,000,000     

 

 

 

 

Lender

   Initial Term
Loan Commitment  

Deutsche Bank AG New York Branch

   $ 680,000,000.00  

TOTAL:

   $ 680,000,000.00  



--------------------------------------------------------------------------------

SCHEDULE 3.08

Subsidiaries

 

    

Entity

  

Jurisdiction of
Formation or
Organization

  

Ownership & Ownership

Percentage

   Guarantor 1.    Ceridian HCM, Inc.    Delaware    Ceridian HCM Holding Inc.:
100%    Yes 2.    Ceridian Tax Service, Inc.    Delaware    Ceridian HCM Holding
Inc.: 100%    Yes 3.    Ceridian Global Holding Company Inc.    Delaware   
Ceridian HCM Holding Inc: 100%    Yes 4.    ABR Properties LLC    Florida   
Ceridian HCM, Inc.: 100%    Yes 5.    Dayforce Tax Services LLC    Delaware   
Ceridian HCM, Inc.: 100%    Yes 6.    Dayforce Holdings LLC    Delaware   
Ceridian HCM, Inc.: 100%    Yes 7.    Ceridian Dayforce LLC    Delaware   
Dayforce Holdings LLC: 100%    Yes 8.    Ceridian Cares US    Minnesota   
Ceridian HCM, Inc. – sole member    No 9.    Ceridian Global UK Holding Company
Limited    England & Wales    Ceridian Global Holding Company Inc.: 100%    No
10.    Ceridian Holdings UK Limited    England & Wales    Ceridian Global UK
Holding Company Limited: 100%    No 11.    Ceridian Europe Limited    England &
Wales    Ceridian Global UK Holding Company Limited: 100%    No 12.    Ceridian
(Mauritius) Ltd.    Mauritius    Ceridian Holdings UK Limited: 100%    No 13.   
Ceridian (Mauritius) Technology Ltd.    Mauritius    Ceridian (Mauritius) Ltd.:
100%    No 14.    Ceridian (Mauritius) Learning Center Ltd.    Mauritius   
Ceridian (Mauritius) Ltd.: 100%    No 15.    Ceridian Canada Ltd.    Canada   
Ceridian Global UK Holding Company Limited: 100%    No 16.    Ceridian
Acquisitionco ULC    British Columbia   

Ceridian Canada Ltd.: ~94%

Individual and Non-Institutional Investors: ~6%

   No 17.    Ceridian Dayforce Corporation    Ontario    Ceridian Acquisitionco
ULC: 100%    No 18.    Ceridian Dayforce Inc.    Ontario    Ceridian Dayforce
Corporation: 100%    No 19.    Dayforce Tax Services Ltd.    Canada    Ceridian
Canada Ltd.: 100%    No 20.    Ceridian Cares    Canada    Ceridian Canada Ltd.
– sole member    No 21.    Ceridian Australia Pty Ltd    Australia    Ceridian
Global UK Holding Company Limited: 100%    No



--------------------------------------------------------------------------------

SCHEDULE 3.17

Owned Real Property

 

Entity

  

Address

ABR Properties LLC   

3201 34th Street South

St. Petersburg, FL 33711



--------------------------------------------------------------------------------

SCHEDULE 5.11

Post-Closing Matters

 

1.

To the extent not delivered on the Effective Date, the Borrower shall deliver to
the Administrative Agent on or before the date that is sixty (60) days after the
Effective Date (or such later date as agreed to by the Administrative Agent in
its reasonable discretion), insurance certificates and endorsements in form and
substance reasonably satisfactory to the Administrative Agent naming the
Administrative Agent as additional insured on liability policies and loss payee
on property and casualty policies in accordance with Section 5.02(b) of the
Credit Agreement.

 

2.

The Borrower shall deliver to the Administrative Agent on or before the date
that is thirty (30) days after receipt by the Borrower from the Administrative
Agent of the existing share certificate evidencing the same (or such later date
as agreed to by the Administrative Agent in its reasonable discretion), a share
certificate issued by Ceridian Global UK Holding Company Limited to the Borrower
reflecting the preferred non-voting shares in Ceridian Global UK Holding Company
Limited held by the Borrower after giving effect to the Transactions.



--------------------------------------------------------------------------------

SCHEDULE 6.01

Existing Indebtedness

 

1.

Approximately CAD7,000,000 Canadian Imperial Bank of Commerce credit facility
dated as of December 6, 2016 for the benefit of Ceridian Canada Ltd., including
outstanding letters of credit totaling CAD7,000,000.

 

2.

Indebtedness, if any, secured by liens evidence by the UCC-1 financing statement
listed on Schedule 6.02.



--------------------------------------------------------------------------------

SCHEDULE 6.02

Existing Liens

 

Jurisdiction

  

Debtor and

Address

  

Secured Party

and Address

   File Date    File Number   

Collateral

Delaware, USA   

Ceridian HCM, Inc.

 

3311 East Old Shakopee Road Minneapolis, MN 55425

  

Winthrop Resources Corporation

 

11100 Wayzata Boulevard, Suite 800
Minnetonka, MN 55305

   11/22/2013    2013
4616992    Equipment



--------------------------------------------------------------------------------

EXHIBIT A

to the Credit Agreement

FORM OF ADMINISTRATIVE QUESTIONNAIRE

[Attached]



--------------------------------------------------------------------------------

LOGO [g703472dps.jpg]

Deutsche Bank AG New York

60 Wall Street, New York, New York, 10005

Administrative Questionnaire

CERIDIAN HCM HOLDING INC.

 

SEND ADMINS AND TAX FORMS TO: Fax    (732) 380-3355 Email   
NA.Agencyservicing@db.com

 

LENDER CONTACT INFORMATION Legal Lender Name     Legal Address     MEI#     Fax
   

 

PRIMARY CREDIT CONTACT    SECONDARY CREDIT CONTACT Name          Title         
Address          Phone          Fax          Email         

 

PRIMARY OPERATIONS CONTACT    SECONDARY OPERATIONS CONTACT Name          Address
         Phone          Fax          Email         

 

ADDITIONAL AGENCY SITE CONTACTS Name         Address         Phone         Fax  
     

Email

       



--------------------------------------------------------------------------------

USD – WIRE INSTRUCTIONS

Bank Name

   

ABA

   

Acct Name

   

Acct#

   

 

EUR – WIRE INSTRUCTIONS

Acct W/ Inst

   

Bene

   

IBAN

   

Acct#

   

 

GBP – WIRE INSTRUCTIONS

Acct W/ Ins

   

Sort Code

   

Bene

   

Acct#

   

 

CAD – WIRE INSTRUCTIONS

Acct W/ Inst.

   

Bene

   

Acct#

   

 

JPY – WIRE INSTRUCTIONS

Acct W/ Inst.

   

Bene

   

Acct#

   

 

AUD – WIRE INSTRUCTIONS

Acct W/ Inst.

   

Bene:

   

Acct#

   



--------------------------------------------------------------------------------

EXHIBIT B-1

to the Credit Agreement

FORM OF

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date (as defined below) and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, amended and restated,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective Commitments or Loans
identified below (including without limitation the Term Loans, the Revolving
Loans, any Letters of Credit and Swingline Loans) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor except as set forth in The
Standard Terms and Conditions.

 

1.    Assignor (the “Assignor”):                                          
                                       2.    Assignee (the “Assignee”):   
                                                                              3.
   Borrower (the “Borrower”):    Ceridian HCM Holding Inc., a Delaware
corporation 4.    Administrative Agent:    Deutsche Bank AG New York Branch, as
the Administrative Agent under the Credit Agreement 5.    Credit Agreement:   
The Credit Agreement dated as of April 30, 2018 (as amended, amended and
restated, supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders party thereto (the “Lenders”) and
Deutsche Bank AG New York Branch, as Administrative Agent and Collateral Agent
(such terms and each other capitalized term used but not defined herein having
the meaning given it in Article I of the Credit Agreement).



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Assignor

  

Assignee

  

Class of

Commitments/

Loans

Assigned

  

Aggregate
Amount of
Commitments/

Loans1

for all Lenders

  

Amount of
Commitment/Loans

Assigned

  

Percentage
Assigned of
Commitment/

Loans2

  

CUSIP
Number

                 

7. Effective Date of Assignment (the “Effective Date”):                      ,
20         3

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR:

 

[NAME OF ASSIGNOR]

 

By:  

         

Name:  

         

Title:  

 

ASSIGNEE:

 

[NAME OF ASSIGNEE]

 

By:  

         

Name:  

         

Title:  

 

 

 

1 

The outstanding amount of Loans should be included only to the extent the
related Commitment therefor has terminated.

2 

Set forth, to at least 9 decimals.

3 

To be inserted by Administrative Agent and which shall be the effective date of
recordation of transfer in the register therefor.



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent By:  

         

Name:  

         

Title:  

         

[Consented to: CERIDIAN HCM HOLDING INC., as a Borrower By:  

 

Name:  

 

Title:  

                                                                  ]5

Consented to:

[ISSUING BANK(S)]

as an Issuing Bank

By:  

 

Name:  

 

Title:  

                                                                  ]6

 

4 

Consent of the Administrative Agent is not required for assignments of Term
Loans made to a Term Lender or an Affiliate or a Related Fund of a Term Lender.

5 

Consent of the Borrower is not required for assignments made (A) with respect to
the assignment of Term Loans to a Term Lender or an Affiliate or a Related Fund
of a Term Loan Lender or (B) during the continuance of any Event of Default
arising under clause (b), (c), (g)(i) or (h) of Article VII of the Credit
Agreement.

6 

Consent of each Issuing Bank (to the extent its L/C Exposure equals or exceeds
$5,000,000) is required for any assignment of a Revolving Credit Commitment.



--------------------------------------------------------------------------------

ANNEX I

to Assignment and Acceptance

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with any Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement, any other Loan Document or any other
instrument or document delivered pursuant thereto (other than this Assignment
and Acceptance), or any other collateral thereunder, (iii) the financial
condition of the Borrower, any subsidiary, or any other person or any Loan
Document or (iv) the performance or observance by the Borrower, any of its
subsidiaries or Affiliates or any other person of any of their respective
obligations under the Credit Agreement or any other Loan Document.

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it is legally authorized
to enter into this Assignment and Acceptance, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements referred to in Section 3.05(a) thereof or delivered pursuant to
Section 5.04 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest, (vii) it is not
an Affiliated Lender, (viii) it is not a Disqualified Institution or an
Affiliate of a Disqualified Institution, and (ix) attached to the Assignment and
Acceptance is any documentation required to be delivered by it pursuant to
Section 2.21(e), 2.21(f) or 2.21(g) of the Credit Agreement, as applicable, duly
completed and executed by the Assignee; (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender; and
(c) appoints and authorizes each of the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement and the other Loan Documents as are delegated to or
otherwise conferred upon the Administrative Agent or such Collateral Agent, as
the case may be, by the terms thereof, together with such powers as are
reasonably incidental thereto.

Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

Effect of Assignment. Upon the delivery of a fully executed original hereof to
the Administrative Agent, as of the Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment,
have the rights and obligations of a Lender thereunder and under the other
Credit Documents and (b) the Assignor shall, to the extent provided in this
Assignment, relinquish its rights and be released from its obligations under the
Credit Agreement and the other Loan Documents.

General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B-2

to the Credit Agreement

FORM OF

AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE

This Affiliated Lender Assignment and Acceptance (the “Assignment and
Acceptance”) is dated as of the Effective Date (as defined below) and is entered
into by and between the Assignor (as defined below) and the Assignee (as defined
below). Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, restated,
amended and restated, supplemented and/or otherwise modified from time to time,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective Commitments or Term
Loans identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor except as set forth in The Standard Terms and Conditions.

 

1.    Assignor (the “Assignor”):   

 

   2.    Assignee (the “Assignee”):   

 

and is an Affiliated Lender

   3.    Borrower (the “Borrower”):    Ceridian HCM Holding Inc., a Delaware
corporation 4.    Administrative Agent:    Deutsche Bank AG New York Branch, as
the Administrative Agent under the Credit Agreement 5.    Credit Agreement:   
The Credit Agreement dated as of April 30, 2018 (as amended, amended and
restated, supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders party thereto (the “Lenders”) and
Deutsche Bank AG New York Branch, as Administrative Agent and Collateral Agent
(such terms and each other capitalized term used but not defined herein having
the meaning given it in Article I of the Credit Agreement).



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Assignor    Assignee   

Class of

Commitments/Term Loans
Assigned

  

Aggregate
Amount of
Commitments/

Term Loans7

for all Lenders

  

Amount of
Commitment/Term
Loans

Assigned

  

Percentage

Assigned of
Commitment/Term
Loans8

   CUSIP
Number                  

 

7. Effective Date of Assignment (the “Effective Date”):                      ,
20        9

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR:

[NAME OF ASSIGNOR]

By:

 

         

Name:

 

         

Title:

 

         

ASSIGNEE:

[NAME OF ASSIGNEE]

By:

 

         

Name:

 

         

Title:

 

         

 

 

7

The outstanding amount of Term Loans should be included only to the extent the
related Commitment therefor has terminated.

8 

Set forth, to at least 9 decimals.

9

To be inserted by Administrative Agent and which shall be the effective date of
recordation of transfer in the register therefor.



--------------------------------------------------------------------------------

[Consented to: CERIDIAN HCM HOLDING INC., as a Borrower By:  
                                                                      Name:  
                                                                      Title:  
                                                                     ]10

 

10 Consent of the Borrower is not required for assignments made (A) with respect
to the assignment of Term Loans to a Term Lender or an Affiliate or a Related
Fund of a Term Lender or (B) during the continuance of any Event of Default
arising under clause (b), (c), (g)(i) or (h) of Article VII of the Credit
Agreement.



--------------------------------------------------------------------------------

ANNEX I

to Affiliated Lender Assignment and Acceptance

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with any Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document delivered pursuant thereto (other than this
Assignment and Acceptance), or any other collateral thereunder, (iii) the
financial condition of the Borrower, any subsidiary, or any other person or any
Loan Document or (iv) the performance or observance by the Borrower, any of its
subsidiaries or Affiliates or any other person of any of their respective
obligations under the Credit Agreement or any other Loan Document. In addition,
the Assignor acknowledges and agrees that in connection with this Affiliated
Lender Assignment and Assumption, (1) the applicable Affiliated Lender or its
Affiliates may have, and later may come into possession of, material non-public
information with respect to Holdings, the Borrower and/or any subsidiary thereof
and/or their respective Securities “MNPI”), (2) the Assignor has independently,
without reliance on the applicable Affiliated Lender, the Borrower, any of their
respective subsidiaries, the Administrative Agent or any of their respective
Affiliates, made its own analysis and determination to participate in such
assignment notwithstanding the Assignor’s lack of knowledge of the MNPI,
(3) none of the applicable Affiliated Lenders, the Investors, the Borrower, any
of their respective subsidiaries, the Administrative Agent or any of their
respective Affiliates shall have any liability to the Assignor, and the Assignor
hereby waives and releases, to the extent permitted by applicable requirements
of law, any claims it may have against the applicable Affiliated Lender, the
Borrower, each of its respective subsidiaries, the Administrative Agent and
their respective Affiliates, under applicable requirements of law or otherwise,
with respect to the nondisclosure of the MNPI and (4) the MNPI may not be
available to the Administrative Agent or the other Lenders.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is legally
authorized to enter into this Assignment and Acceptance, (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements referred to in Section 3.05(a) thereof or delivered pursuant to
Section 5.04 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest, and
(vii) attached to the Assignment and Acceptance is any documentation required to
be delivered by it pursuant to Section 2.21(e), 2.21(f) or 2.21(g) of the Credit
Agreement, as applicable, duly completed and executed by the Assignee;
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender; and (c) appoints and authorizes each of the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Loan Documents as are delegated to or otherwise conferred upon the
Administrative Agent or such Collateral Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto.



--------------------------------------------------------------------------------

1.3 Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

1.4 Effect of Assignment. Upon the delivery of a fully executed original hereof
to the Administrative Agent, as of the Effective Date, (a) the Assignee shall be
a party to the Credit Agreement and, to the extent provided in this Assignment,
have the rights and obligations of a Lender thereunder and under the other
Credit Documents and (b) the Assignor shall, to the extent provided in this
Assignment, relinquish its rights and be released from its obligations under the
Credit Agreement and the other Loan Documents.

1.5 General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York. Each
party hereto acknowledges and agrees that the Administrative Agent shall not be
liable for any losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements of any kind or nature whatsoever
incurred or suffered by any Person in connection with any compliance or
non-compliance with Section 9.04(k)(iv) or any purported assignment exceeding
the Affiliated Lender Cap (it being understood and agreed that the Affiliated
Lender Cap is intended to apply to any Loans made available to Affiliated
Lenders by means other than formal assignment (e.g., as a result of an
acquisition of another Lender (other than any Debt Fund Affiliate) by any
Affiliated Lender or the provision of Incremental Term Loans by any Affiliated
Lender); provided, further, that to the extent that any assignment to any
Affiliated Lender would result in the aggregate principal amount of all Term
Loans held by Affiliated Lenders exceeding the Affiliated Lender Cap (after
giving effect to any substantially simultaneous cancellations thereof), the
assignment of the relevant excess amount shall be null and void.



--------------------------------------------------------------------------------

EXHIBIT C

to the Credit Agreement

FORM OF

BORROWING REQUEST

Deutsche Bank AG New York

Branch, Administrative Agent

Loan Operations

5022 Gate Parkway, Suite 100

Jacksonville, FL 32256

Jersey City, NJ 07311-3988

ATTN:

Loan Operations

na.agencyservicing@db.com

[DATE]1

Ladies and Gentlemen:

The undersigned, Ceridian HCM Holding Inc., as Borrower refers to the Credit
Agreement dated as of April 30, 2018 (as amended, restated, amended and
restated, supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time party thereto
(the “Lenders”) and Deutsche Bank AG New York Branch, as Administrative Agent
and Collateral Agent (such terms and each other capitalized term used but not
defined herein having the meaning given it in Article I of the Credit
Agreement).

The Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in
connection with such borrowing sets forth below the terms on which the Borrowing
is requested to be made:

 

(A)    Class of Borrowing:2   

 

   (B)    Type of Borrowing:3   

 

   (C)    Currency:4   

 

   (D)    Date of Borrowing:5   

 

   (E)    Account Number and Location for disbursement of funds:   

 

  

 

1 

Must be notified irrevocably by telephone (a) in the case of a Eurodollar
Borrowing, not later than 1:00 p.m. 3 Business Days before a proposed borrowing,
(b) in the case of a Eurocurrency Rate Borrowing (other than a Eurodollar
Borrowing) or CDOR Rate Borrowing, not later than 1:00 p.m. 4 Business Days
before a proposed Borrowing, (c) in the case of an ABR Borrowing, not later than
12:00 p.m. on the date of a proposed Borrowing and (d) in the case of a Canadian
Prime Rate Borrowing, not later than 1:00 p.m. one Business Day prior to the
date of a proposed Borrowing, in each case to be promptly confirmed by hand
delivery or fax.

2 

Specify whether such Borrowing is to be a Term Loan Borrowing or a Revolving
Credit Borrowing.

3 

Specify whether such Borrowing is to be a Eurodollar Borrowing, a EURIBOR
Borrowing, a Sterling LIBOR Borrowing, an ABR Borrowing, a Canadian Prime Rate
Borrowing or a CDOR Rate Borrowing

4 

With respect to term Loans, US Dollars, and with to Revolving Loans, US Dollars
and any Alternate Borrowing Currency.

5 

Date of Borrowing must be a Business Day.



--------------------------------------------------------------------------------

(F)   Principal Amount of Borrowing6:   

 

   (G)   Interest Period:7   

 

  

[The undersigned hereby represents and warrants to the Administrative Agent and
the relevant Lenders that, on the date of the related Borrowing, the conditions
to lending specified in paragraphs (b) and (c) of Section 4.01 of the Credit
Agreement have been satisfied.]8

[Remainder of this page intentionally left blank]

 

 

6 

Minimum Borrowing Amount should equal the Minimum Applicable Borrowing Amount.

7 

If such Borrowing is to be a Eurocurrency Rate Borrowing or CDOR Rate Borrowing,
the Interest Period with respect thereto.

8 

Subject to the provisions of Section 1.11(d) of the Credit Agreement, include to
the extent required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

CERIDIAN HCM HOLDING INC.

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT D

to the Credit Agreement

FORM OF

GUARANTEE AND COLLATERAL AGREEMENT

[Attached]



--------------------------------------------------------------------------------

 

GUARANTEE AND COLLATERAL AGREEMENT

dated as of

April 30, 2018

among

CERIDIAN HCM HOLDING INC.,

as Borrower

the Subsidiaries of CERIDIAN HCM HOLDING INC.

from time to time party hereto

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENT

 

 

       Page  

ARTICLE I

 

Definitions

     1  

SECTION 1.01. Credit Agreement

     1  

SECTION 1.02. Other Defined Terms

     1  

ARTICLE II

 

Guarantee

     7  

SECTION 2.01. Guarantee

     7  

SECTION 2.02. Guarantee of Payment

     7  

SECTION 2.03. No Limitations, Etc.

     8  

SECTION 2.04. Reinstatement

     8  

SECTION 2.05. Agreement To Pay; Subrogation

     8  

SECTION 2.06. Information

     9  

ARTICLE III

 

Security Interests in Personal Property

     9  

SECTION 3.01. Security Interest

     9  

SECTION 3.02. Representations and Warranties

     10  

SECTION 3.03. Covenants

     12  

SECTION 3.04. Other Actions

     13  

SECTION 3.05. Voting Rights; Dividends and Interest, Etc.

     14  

SECTION 3.06. Additional Covenants Regarding Patent, Trademark and Copyright
Collateral

     15  

ARTICLE IV

 

Remedies

     16  

SECTION 4.01. Pledged Collateral

     16  

SECTION 4.02. Uniform Commercial Code and Other Remedies

     17  

SECTION 4.03. Application of Proceeds

     18  

SECTION 4.04. Grant of License to Use Intellectual Property

     19  

SECTION 4.05. Securities Act, Etc.

     19  

ARTICLE V

 

Indemnity, Subrogation and Subordination

     20  

SECTION 5.01. Indemnity and Subrogation

SECTION 5.02. Contribution and Subrogation

     20        20  

SECTION 5.03. Subordination

     21  

ARTICLE VI

 

Miscellaneous

     21  

SECTION 6.01. Notices

     21  

SECTION 6.02. Survival of Agreement

     21  

SECTION 6.03. Binding Effect; Several Agreement

     21  

SECTION 6.04. Successors and Assigns

     22  

SECTION 6.05. Collateral Agent’s Fees and Expenses; Indemnification

     22  

SECTION 6.06. Collateral Agent Appointed Attorney-in-Fact

     22  

SECTION 6.07. Applicable Law

     22  

SECTION 6.08. Waivers; Amendment

     23  

SECTION 6.09. WAIVER OF JURY TRIAL

     23  

SECTION 6.10. Severability

     23  

SECTION 6.11. Counterparts

     23  

SECTION 6.12. Headings

     23  

SECTION 6.13. Jurisdiction; Consent to Service of Process

     24  

SECTION 6.14. Termination or Release

     24  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SECTION 6.15. Additional Subsidiaries

     25  

SECTION 6.16. Security Interest and Obligations Absolute

     25  

Schedules

 

Schedule I

 

Guarantors

Schedule II

 

Equity Interests; Pledged Debt Securities

Schedule III

 

Intellectual Property

Schedule IV

 

UCC Information

Schedule V

 

Commercial Tort Claims and Chattel Paper

Exhibits

 

Exhibit A

 

Form of Supplement

 

ii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT dated as of April 30, 2018 (this
“Agreement”), among CERIDIAN HCM HOLDING INC., a Delaware corporation (the
“Borrower”), certain subsidiaries of the Borrower from time to time party hereto
and DEUTSCHE BANK AG NEW YORK BRANCH, as collateral agent (in such capacity, the
“Collateral Agent”).

PRELIMINARY STATEMENTS

Reference is made to the Credit Agreement dated as of April 30, 2018 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among, inter alios, the Borrower,
the lenders from time to time party thereto (the “Lenders”) and Deutsche Bank AG
New York Branch, as administrative agent (in such capacity, together with its
successors and permitted assigns, the “Administrative Agent”) and the Collateral
Agent.

The Lenders and each Issuing Bank (such term and each other capitalized term
used but not defined in this preliminary statement having the meaning given or
ascribed to it in Article I) have agreed to extend credit to the Borrower, in
each case pursuant to, and upon the terms and conditions specified in, the
Credit Agreement. The Hedge Creditors have agreed (or may in the future agree)
to enter into Hedging Obligations with one or more Loan Parties. The Bank
Products Creditors have agreed (or may in the future agree) to enter into Bank
Products Obligations with one or more Loan Parties. The obligations of the
Lenders and each Issuing Bank to extend credit to the Borrower, the agreement of
the Hedge Creditors to enter into and maintain Hedging Obligations and the
agreements of each Bank Products Creditor to enter into or maintain Bank
Products Obligations with one or more Loan Parties, are, in each case,
conditioned upon, among other things, the execution and delivery of this
Agreement by the Borrower and each Guarantor. Each Subsidiary Guarantor is a
subsidiary of the Borrower, and each Grantor will derive substantial benefits
from the extension of credit to the Borrower pursuant to the Credit Agreement
and from the entering into and/or maintaining of such Hedging Obligations and/or
Bank Products Obligations and is willing to execute and deliver this Agreement
in order to induce the Lenders and the Issuing Banks to extend such credit, the
Hedge Creditors to enter into and maintain such Hedging Obligations and the Bank
Products Creditors to enter into and maintain Bank Products Obligations.
Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings set forth in the Credit
Agreement. All terms defined in the New York UCC (as such term is defined
herein) and not defined in this Agreement have the meanings specified therein.
All references to the Uniform Commercial Code shall mean the New York UCC unless
the context requires otherwise; the term “Instrument” shall have the meaning
specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.02, Section 1.05,
Section 1.06 and Section 1.07 of the Credit Agreement also apply to this
Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Administrative Agent” shall have the meaning assigned to such term in the
preliminary statements.

“After-Acquired Intellectual Property” shall have the meaning assigned to such
term in Section 3.06(e).



--------------------------------------------------------------------------------

“Agreement” shall have the meaning assigned to such term in the preamble.

“Bank Products Agreement” means any agreement pursuant to which a bank or other
financial institution agrees to provide commercial credit cards, stored value
cards, purchasing cards, treasury management services, netting services,
overdraft protections, check drawing services, automated payment services
(including depository, overdraft, controlled disbursement, ACH transactions,
return items and interstate depository network services), employee credit card
programs, cash pooling services and any arrangements or services similar to any
of the foregoing and/or otherwise in connection with cash management and Deposit
Accounts.

“Bank Products Creditor” shall mean (i) each Lender or any Affiliate thereof
(even if the respective Lender subsequently ceases to be a Lender under the
Credit Agreement for any reason) party to a Bank Products Agreement with any
Grantor and (ii) the respective successors and assigns of each such Lender,
Affiliate or other financial institution referred to in clause (i) above;
provided, that such Person executes and delivers to the Collateral Agent a
letter agreement in form and substance reasonably acceptable to the Collateral
Agent pursuant to which such Person (i) appoints the Collateral Agent as its
agent under the applicable Loan Documents, (ii) agrees to be bound by the
provisions of Article VIII, Sections 9.05, 9.07, 9.11 and 9.15 of the Credit
Agreement as if it were a Lender and (iii) such letter agreement and the
inclusion of such Bank Products Obligations as Obligations has been consented to
by the Borrower.

“Bank Products Obligations” shall mean the due and punctual payment and
performance of all obligations in respect of overdrafts and related liabilities
owed to any Bank Products Creditor arising from treasury, depositary and cash
management services or in connection with any automated clearinghouse transfer
of funds.

“Bankruptcy Default” shall mean an Event of Default of the type described in
Sections 7.01(g)(i) and (h) of the Credit Agreement.

“Borrower” shall have the meaning assigned to such term in the preamble.

“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Parties into which shall be deposited cash
collateral in respect of Letters of Credit in the Proceeds realized upon any
collection, sale, foreclosure or other realization of the Collateral.

“Claiming Guarantor” shall have the meaning assigned to such term in
Section 5.02(b).

“Claiming Subsidiary Guarantor” shall have the meaning assigned to such term in
Section 5.02(a).

“Collateral” shall have the meaning assigned to such term in Section 3.01.

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Contributing Guarantor” shall have the meaning assigned to such term in
Section 5.02(b).

“Contributing Subsidiary Guarantor” shall have the meaning assigned to such term
in Section 5.02(a).

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third person under any Copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.

 

2



--------------------------------------------------------------------------------

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise, (b) all registrations and applications for registration
of any such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office (or any successor office
or any similar office in any other country), including those listed on
Schedule III and (c) all causes of action arising prior to or after the date
hereof for infringement of any Copyright or unfair competition regarding the
same.

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statements.

“Direct Borrower Obligation” shall mean any Obligation (as defined herein but
without regard to the proviso appearing in the definition thereof) of the
Borrower in its capacity as a borrower under the Credit Agreement, a
counterparty obligor with respect to a Hedging Obligation owing to a Hedge
Creditor or a counterparty obligor with respect to a Bank Products Obligation
owing to a Bank Products Creditor.

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Grantor now or hereafter has any right, title or interest.

“Excluded Property” shall mean:

(a) all cash and cash equivalents (except to the extent that the same constitute
Proceeds of Collateral);

(b) any Deposit Accounts, Security Accounts and Commodity Accounts (excluding
the Cash Collateral Account);

(c) all vehicles and other assets subject to certificates of title, the
perfection of a security interest in which is excluded from the UCC in the
relevant jurisdiction;

(d) any assets that require perfection exclusively through control agreements
under the applicable UCC;

(e) any General Intangibles or other rights arising under contracts,
Instruments, licenses, license agreements or other documents, to the extent (and
only to the extent) that the grant of a security interest would (i) constitute a
violation of a restriction in favor of a third party on such grant, unless and
until any required consents shall have been obtained, (ii) give any other party
to such contract, Instrument, license, license agreement or other document the
right to terminate its obligations thereunder, or (iii) violate any law,
provided, however, that (1) any portion of any such General Intangible or other
right shall cease to constitute Excluded Property pursuant to this clause (e) at
the time and to the extent that the grant of a security interest therein does
not result in any of the consequences specified above and (2) the limitation set
forth in this clause (e) above shall not affect, limit, restrict or impair the
grant by a Grantor of a security interest pursuant to this Agreement in any such
General Intangible or other right, to the extent that an otherwise applicable
prohibition or restriction on such grant is rendered ineffective by any
applicable law, including the UCC;

(f) any Letter-of-Credit Rights;

(g) [reserved];

 

3



--------------------------------------------------------------------------------

(h) any property as to which the Collateral Agent and the Borrower reasonably
determine (as specified in writing by such Persons) that the costs of obtaining
a security interest (or perfecting the same) outweighs the benefit to the
Secured Parties of the security afforded thereby;

(i) any property owned by any Grantor on the date hereof or hereafter acquired
that is subject to a Lien securing a purchase money obligation or Capitalized
Lease Obligation permitted to be incurred pursuant to the Credit Agreement, if
the contract or other agreement in which such Lien is granted (or the
documentation providing for such purchase money obligation or Capitalized Lease
Obligation) validly prohibits the creation of any other Lien on such Equipment;

(j) any interest in joint ventures and non-wholly owned subsidiaries which
cannot be pledged without the consent of one or more third parties unless such
consent is obtained (it being understood that no Grantor shall be required to
obtain any such consent);

(k) applications filed in the United States Patent and Trademark Office to
register trademarks or service marks on the basis of any Grantor’s “intent to
use” such trademarks or service marks unless and until the filing of a
“Statement of Use” or “Amendment to Allege Use” has been filed and accepted,
whereupon such applications shall be automatically subject to the Lien granted
herein and deemed included in the Collateral;

(l) all Equity Interests of (i) any Unrestricted Subsidiary, (ii) any
Receivables Subsidiary, (iii) any Foreign Subsidiary with respect to which a
pledge of such Foreign Subsidiary’s Equity Interests is prohibited by applicable
law or contractual obligations, (iv) any Foreign Subsidiary or Subsidiary of the
type described in clause (g) of the definition of “Excluded Subsidiary” (as
defined in the Credit Agreement) (a “Disregarded Domestic Subsidiary”) other
than (i) 65% of the issued and outstanding Voting Equity Interests and (ii) all
of the issued and outstanding Equity Interests that are not Voting Equity
Interests, in each case of each first-tier Foreign Subsidiary or Disregarded
Domestic Subsidiary and/or; (v) any not-for-profit subsidiary;

(m) Customer Funds; and

(n) any direct Proceeds, substitutions or replacements of any of the foregoing,
but only to the extent such Proceeds, substitutions or replacements would
otherwise constitute Excluded Property.

Furthermore, no term used in the definition of Collateral (or any component
definition thereof) shall be deemed to include any Excluded Property.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 4.05.

“Grantors” shall mean the Borrower and the Guarantors.

 

4



--------------------------------------------------------------------------------

“Guarantors” shall mean any of the following: (a) the Borrower (with respect to
the Other Obligations), (b) the Subsidiaries identified on Schedule I hereto as
Guarantors and (c) each other subsidiary that becomes a party to this Agreement
as a Guarantor after the Effective Date.

“Hedge Creditor” shall mean, with respect to the Hedging Obligations of a Loan
Party, a counterparty that is the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender as of the Effective Date or at
the time such Hedging Obligation is entered into; provided, that such Person
executes and delivers to the Collateral Agent a letter agreement in form and
substance reasonably acceptable to the Collateral Agent pursuant to which such
Person (i) appoints the Collateral Agent as its agent under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Article VIII,
Sections 9.05, 9.07, 9.11 and 9.15 of the Credit Agreement as if it were a
Lender.

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by such
Grantor, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, software and databases and all other proprietary
information, including but not limited to Domain Names, and all embodiments or
fixations thereof and related documentation, registrations and franchises, and
all additions, improvements and accessions to, and books and records describing
or used in connection with, any of the foregoing.

“Investment Property” shall mean (a) all “investment property” as such term is
defined in the New York UCC (other than Excluded Property) and (b) whether or
not constituting “investment property” as so defined, all Pledged Debt
Securities and Pledged Stock.

“Lenders” shall have the meaning assigned to such term in the preliminary
statements.

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party.

“Loan Document Obligations” shall mean (a) the “Obligations” as defined in the
Credit Agreement and (b) all the obligations of each Loan Party (other than the
Borrower) under or pursuant to this Agreement and each of the other Loan
Documents, in each case, whether outstanding on the date hereof or incurred or
arising from time to time after the date of this Agreement.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Obligations” shall mean (a) the Loan Document Obligations, (b) the due and
punctual payment and performance of all Hedging Obligations of each Loan Party
owing to a Hedge Creditor and (c) the due and punctual payment and performance
of all Bank Products Obligations of each Loan Party owing to a Bank Products
Creditor, in each case, whether outstanding on the date hereof or arising from
time to time following the date of this Agreement; provided that, for purposes
of Article II of this Agreement, the term “Obligations” as it applies to the
Borrower in its capacity as a Guarantor therein shall exclude any Direct
Borrower Obligations; provided further that, the Obligations shall exclude all
Excluded Swap Obligations.

“Other Obligations” shall mean any and all Obligations other than Direct
Borrower Obligations.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third person any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third person, is in existence, and all rights of any Grantor under
any such agreement.

 

5



--------------------------------------------------------------------------------

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office (or any successor
office or any similar offices in any other country), including those listed on
Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

“Pledged Collateral” shall mean (a) the Pledged Stock, (b) the Pledged Debt
Securities, (c) subject to Section 3.05, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (a) and (b) above, (d) subject to Section 3.05, all
rights of such Grantor with respect to the securities and other property
referred to in clauses (a), (b) and (c) above and (e) all Proceeds of any of the
foregoing.

“Pledged Debt Securities” shall mean, to the extent the same do not constitute
Excluded Property, (a) the debt securities and promissory notes held by any
Grantor on the date hereof (including all such debt securities and promissory
notes listed opposite the name of such Grantor on Schedule II), (b) any debt
securities or promissory notes in the future issued to such Grantor and (c) any
other instruments evidencing the debt securities described above, if any.

“Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged Stock” shall mean (a) to the extent the same do not constitute Excluded
Property, (i) the Equity Interests owned by any Grantor (including all such
Equity Interests listed on Schedule II) and (ii) any other Equity Interest
obtained in the future by such Grantor and (b) the certificates, if any,
representing all such Equity Interests.

“SEC” shall mean the United States Securities and Exchange Commission and any
successor thereto.

“Secured Parties” shall mean, (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent, (d) the Issuing Banks, (e) each Hedge Creditor,
(f) each Bank Products Creditor and (g) the permitted successors and assigns of
each of the foregoing.

“Security Interest” shall have the meaning assigned to such term in
Section 3.01(a).

“Subsidiary Guarantor” shall mean any of the following: (a) the Subsidiaries
identified on Schedule I hereto as Subsidiary Guarantors and (b) each other
subsidiary that becomes a party to this Agreement as a Subsidiary Guarantor
after the Effective Date.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third person any right to use any trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third person, and all rights of any Grantor under any
such agreement.

 

6



--------------------------------------------------------------------------------

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office (or
any successor office) or any similar offices in any State of the United States
or any other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule III, (b) all goodwill
associated therewith or symbolized thereby, (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill and (d) all causes of
action arising prior to or after the date hereof for infringement of any
trademark or unfair competition regarding the same.

“Voting Equity Interests” of any Person shall mean all classes of Equity
Interests of such Person entitled to vote.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor absolutely, irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance of the Obligations. Each Guarantor further agrees that the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation. Each Guarantor
waives (to the extent permitted by applicable law) presentment to, demand of
payment from and protest to the Borrower or any other Loan Party of any
Obligation, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

The maximum liability of each Guarantor hereunder shall be limited to the
greatest amount which may be guaranteed by such Guarantor and is enforceable
under applicable federal, state and other laws relating to the insolvency of
debtors, after giving effect to any rights of contribution, reimbursement and
subrogation arising under Section 2.05. Each Guarantor acknowledges and agrees
that, to the extent not prohibited by applicable law, (i) such Guarantor (as
opposed to its creditors, representatives of creditors or bankruptcy trustee,
including such Guarantor in its capacity as debtor in possession exercising any
powers of a bankruptcy trustee) has no personal right under such laws to reduce,
or request any judicial relief that has the effect of reducing, the amount of
its liability the first sentence of this Section 2.01, (ii) such Guarantor (as
opposed to its creditors, representatives of creditors or bankruptcy trustee,
including such Guarantor in its capacity as debtor in possession exercising any
powers of a bankruptcy trustee) has no personal right to enforce the limitation
set forth in the preceding sentence or to reduce, or request judicial relief
reducing, the amount of its liability under this Agreement and (iii) the
limitation set forth in the preceding sentence may be enforced only to the
extent required under such laws in order for the obligations of such Guarantor
under this Agreement to be enforceable under such laws and only by or for the
benefit of a creditor, representative of creditors or bankruptcy trustee of such
Guarantor or other Person entitled, under such laws, to enforce the provisions
thereof.

Each Guarantor agrees that Obligations may at any time and from time to time be
incurred or permitted in an amount exceeding the maximum liability of such
Guarantor under the preceding paragraph without impairing the guarantee
contained in this Article II or affecting the rights and remedies of any Secured
Party hereunder.

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right (except such as shall be required by applicable
law and cannot be waived) to require that any resort be had by the Collateral
Agent or any other Secured Party to any security held for the payment of the
Obligations or to any balance of any Deposit Account or credit on the books of
the Collateral Agent or any other Secured Party in favor of the Borrower or any
other Person.

 

7



--------------------------------------------------------------------------------

SECTION 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 6.14, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Collateral Agent or any other Secured Party
to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise, (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document (other than pursuant to the terms of a waiver, amendment,
modification or release of this Agreement in accordance with the terms hereof)
or any other agreement, including with respect to the release of any other
Guarantor under this Agreement and so long as any such amendment, modification
or waiver of any Loan Document is made in accordance with Section 9.08 of the
Credit Agreement, (iii) the release of, or any impairment of or failure to
perfect any Lien on or security interest in, any security held by the Collateral
Agent or any other Secured Party for the Obligations or any of them, (iv) any
default, failure or delay, willful or otherwise, in the performance of the
Obligations, or (v) any other act or omission that may or might in any manner or
to any extent vary the risk of any Guarantor or otherwise operate as a discharge
of any Guarantor as a matter of law or equity (other than the occurrence of the
Termination Date). Each Guarantor expressly authorizes the Collateral Agent, in
accordance with the Credit Agreement and applicable law, to take and hold
security for the payment and performance of the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
its sole discretion or to release or substitute any one or more other guarantors
or obligors upon or in respect of the Obligations, all without affecting the
obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Loan Party, other than the occurrence of the Termination Date. The
Collateral Agent and the other Secured Parties may, in accordance with the
Credit Agreement and applicable law, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with the Borrower or any other Loan Party or exercise any other right or remedy
available to them against the Borrower or any other Loan Party, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Termination Date has occurred. To the fullest extent
permitted by applicable law, each Guarantor waives any defense arising out of
any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against the Borrower or any other Loan
Party, as the case may be, or any security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Collateral Agent or any other Secured Party upon
the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise, notwithstanding the occurrence of the Termination Date.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or

 

8



--------------------------------------------------------------------------------

otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Collateral Agent for distribution to the Secured Parties in cash
the amount of such unpaid Obligation. Upon payment by any Guarantor of any sums
to the Collateral Agent as provided above, all rights of such Guarantor against
the Borrower or any other Guarantor arising as a result thereof by way of right
of subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article V.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Collateral Agent nor any other Secured Party will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

ARTICLE III

Security Interests in Personal Property

SECTION 3.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, each Grantor hereby pledges,
assigns, to the Collateral Agent, its successors and permitted assigns, for the
ratable benefit of the Secured Parties, and hereby grants to the Collateral
Agent, its successors and permitted assigns, for the ratable benefit of the
Secured Parties, a security interest (the “Security Interest”), in all right,
title or interest in or to any and all of the following assets and properties
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Collateral”):

(i) all Accounts;

(ii) the Cash Collateral Account and all cash, securities, Instruments and other
property deposited or required to be deposited therein;

(iii) all Commercial Tort Claims identified on Schedule V (as such Schedule may
be supplemented from time to time in accordance with the terms hereof);

(iv) all Chattel Paper;

(v) all Documents;

(vi) all Equipment;

(vii) all General Intangibles;

(viii) all Goods;

(ix) all Instruments;

(x) all Inventory;

(xi) all Investment Property;

(xii) all Intellectual Property;

(xiii) all Pledged Collateral;

 

9



--------------------------------------------------------------------------------

(xiv) all books and records pertaining to the Collateral;

(xv) all Supporting Obligations; and

(xvi) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.

Notwithstanding the foregoing, the Security Interest shall not extend to, and
the “Collateral” (and any component definition thereof) shall not include, any
Excluded Property.

(b) Each Grantor hereby authorizes the Collateral Agent at any time and from
time to time to file in any relevant jurisdiction any financing statements
(including fixture filings) with respect to the Collateral or any part thereof
and amendments thereto that (i) indicate the Collateral as all assets of such
Grantor or words of similar effect and (ii) contain the information required by
Article 9 of the Uniform Commercial Code of each applicable jurisdiction for the
filing of any financing statement or amendment, including (x) whether such
Grantor is an organization, the type of organization and the organizational
identification number issued to such Grantor if required for the filing of
financing statements in any relevant jurisdiction and (y) in the case of a
financing statement filed as a fixture filing, a sufficient description of the
real property to which such Collateral relates. Each Grantor agrees to provide
such information to the Collateral Agent promptly upon written request. The
Collateral Agent agrees, upon request by the Borrower and at its expense, to
furnish copies of such filings to the Borrower.

(c) The Collateral Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) such documents as may be necessary for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
each Grantor, without the signature of any Grantor, and naming any Grantor or
the Grantors as debtors and the Collateral Agent as secured party. The
Collateral Agent agrees, upon request by the Borrower and at its expense, to
furnish copies of such filings to the Borrower.

(d) The Security Interest is granted as security only and, except as otherwise
required by applicable law, shall not subject the Collateral Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Collateral. Nothing contained
in this Agreement shall be construed to make the Collateral Agent or any other
Secured Party liable as a member of any limited liability company or as a
partner of any partnership, neither the Collateral Agent nor any other Secured
Party by virtue of this Agreement or otherwise (except as referred to in the
following sentence) shall have any of the duties, obligations or liabilities of
a member of any limited liability company or as a partner in any partnership.
The parties hereto expressly agree that, unless the Collateral Agent shall
become the owner of Pledged Collateral consisting of a limited liability company
interest or a partnership interest pursuant hereto, this Agreement shall not be
construed as creating a partnership or joint venture among the Collateral Agent,
any other Secured Party, any Grantor and/or any other Person.

(e) Notwithstanding anything to the contrary herein, no action shall be required
to create or perfect a security interest in the Collateral to the extent such
creation or perfection would require (i) any filing other than a filing in the
United States of America, any state thereof and the District of Columbia,
(ii) other actions under the laws of any jurisdiction other than the United
States of America, any state thereof and the District of Columbia or (iii) that
any control agreements be obtained in respect thereof.

SECTION 3.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that:

(a) Each Grantor has good and valid rights in and title to the Collateral with
respect to which it has purported to grant a Security Interest hereunder and has
full power and authority to grant to the Collateral Agent, for the ratable
benefit of the Secured Parties, the Security Interest in such Collateral
pursuant hereto and to execute, deliver and perform its obligations in
accordance with the terms of this Agreement.

 

10



--------------------------------------------------------------------------------

(b) Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations containing
a description of the Collateral have been prepared by the Collateral Agent based
upon the information provided to the Collateral Agent and the Secured Parties by
the Grantors for filing in each appropriate governmental, municipal or other
office, which are all the filings, recordings and registrations (other than
filings required to be made in the United States Patent and Trademark Office and
the United States Copyright Office in order to perfect the Security Interest in
the Collateral consisting of United States Patents, Trademarks and Copyrights)
that are necessary as of the Effective Date (or after the Effective Date, in the
case of filings, recordings or registrations required by Section 5.09 of the
Credit Agreement) to publish notice of and protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the ratable benefit of the Secured Parties) in respect of
all Collateral in which the Security Interest may be perfected by filing,
recording or registration of a financing statement or similar document in the
United States (or any political subdivision thereof) pursuant to the Uniform
Commercial Code, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements. Each Grantor represents and warrants that, to the
extent the Collateral consists of United States Patents, United States
registered Trademarks (and Trademarks for which United States registration
applications are pending) and United States registered copyrights (and
Copyrights for which United States applications are pending) that are material
to the conduct of its business, a fully executed agreement in the form hereof
or, alternatively, an Intellectual Property Security Agreement containing a
description of all such Collateral has been or will be delivered to the
Collateral Agent for recording by the United States Patent and Trademark Office
and the United States Copyright Office pursuant to 35 U.S.C. §261,
15 U.S.C. §1060 or 17 U.S.C. §205 and the regulations thereunder, as applicable,
to protect the validity of and to establish a legal, valid and perfected
security interest in favor of the Collateral Agent (for the ratable benefit of
the Secured Parties) in respect of all such Collateral in which a security
interest may be perfected by filing, recording or registration of any such
document in the United States (or any political subdivision thereof) in
accordance with Section 3.06(e), and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary (other than
such actions as are necessary to perfect the Security Interest with respect to
any such Collateral acquired or developed after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all Collateral securing the payment and performance of the Obligations,
(ii) subject to the filings described in Section 3.02(b), a perfected security
interest in all Collateral in which a security interest may be perfected by
filing, recording or registering a financing statement or analogous document in
the United States (or any state thereof) pursuant to the Uniform Commercial Code
and (iii) subject to the filings described in Section 3.02(b), a security
interest that shall be perfected in all Collateral in which a security interest
may be perfected upon the receipt and recording of this Agreement (or the
applicable short form security agreement) with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, within
the three month period (commencing as of the date hereof) pursuant to 35 U.S.C.
§ 261 or 15 U.S.C. § 1060 or the one month period (commencing as of the date
hereof) pursuant to 17 U.S.C. § 205. The Security Interest is and shall be prior
to any other Lien on any of the Collateral, other than Permitted Liens.

(d) Schedule II correctly sets forth as of the Effective Date the percentage of
the issued and outstanding shares or units of each class of the Equity Interests
of the issuer thereof represented by the Pledged Stock and includes all Equity
Interests and Instruments required to be pledged or delivered to the
Administrative Agent, as applicable, hereunder.

(e) The Pledged Stock and Pledged Debt Securities have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock issued by a corporation, are fully paid and nonassessable and (ii) in the
case of Pledged Debt Securities, and to the knowledge of the Borrower, are
legal, valid and binding obligations of the issuers thereof, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other loss
affecting creditors’ rights generally and general principles of equity or at
law.

 

11



--------------------------------------------------------------------------------

(f) Schedule IV correctly sets forth as of the Effective Date (i) the exact
legal name of each Grantor, as such name appears in its respective certificate
or articles of incorporation or formation, (ii) the jurisdiction of organization
of each Grantor, (iii) the mailing address of each Grantor, (iv) if required for
the filing of a financing statement in any relevant jurisdiction, the
organizational identification number, if any, issued by the jurisdiction of
organization of each Grantor, (v) the identity or type of organization of each
Grantor and (vi) the Federal Taxpayer Identification Number, if any, of each
Grantor.

(g) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, no representation, warranty or covenant is made with respect to the
creation or perfection of a security interest in Collateral to the extent such
creation or perfection would require (i) any filing other than a filing in the
United States of America, any state thereof and the District of Columbia,
(ii) other action under the laws of any jurisdiction other than the United
States of America, any state thereof and the District of Columbia or (iii) that
any control agreements be obtained in respect thereof.

(h) As of the Effective Date, no Grantor holds (i) any Commercial Tort Claims or
(ii) any interest in any Chattel Paper, in each case, in an amount in excess of
$5,000,000 individually, except as described in Schedule V.

(i) Each Grantor represents and warrants that the Trademarks, Patents and
Copyrights listed on Schedule III include all United States federal
registrations and pending applications for Trademarks, Patents and Copyrights,
all as in effect as of the Effective Date, that such Grantor owns and that are
material to the conduct of its business as of the Effective Date.

SECTION 3.03. Covenants.

(a) Subject to Section 3.02(h), each Grantor shall, at its own expense, take all
commercially reasonable actions necessary to defend title to the Collateral
against all Persons and to defend the Security Interest of the Collateral Agent
in the Collateral and the priority thereof against any Lien which does not
constitute a Permitted Lien.

(b) Subject to Section 3.02(h), each Grantor agrees, upon written request by the
Collateral Agent and at its own expense, to execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents, and take all
such actions as the Collateral Agent may from time to time reasonably deem
necessary and request, to obtain, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and Taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest and the filing of any
financing or continuation statements (including fixture filings) or other
documents in connection herewith or therewith , in each case, in accordance with
the requirements of this Agreement; provided that in no event shall any control
agreements be required.

(c) At its option, but only following 5 Business Days’ written notice to each
Grantor of its intent to do so, the Collateral Agent may discharge past due
Taxes, assessments, charges, fees or Liens at any time levied or placed on the
Collateral which do not constitute a Permitted Lien, and may pay for the
maintenance and preservation of the Collateral to the extent any Grantor fails
to do so as required by the Credit Agreement, and each Grantor jointly and
severally agrees to reimburse the Collateral Agent within 30 days after demand
for any reasonable payment made or any reasonable expense incurred by the
Collateral Agent pursuant to the foregoing authorization; provided, however,
that nothing in this paragraph shall be interpreted as excusing any Grantor from
the performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to Taxes, assessments, charges, fees or Liens and maintenance as
set forth herein or in the other Loan Documents.

 

12



--------------------------------------------------------------------------------

(d) Each Grantor shall remain liable to observe and perform all conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Collateral, all in accordance with the terms and
conditions thereof.

(e) Notwithstanding any other provision of this Agreement, no Grantor shall be
required to endorse, assign or deliver Certificated Securities (or deliver any
instruments of assignment or transfer with respect thereto) evidencing ownership
in any Immaterial Subsidiary or otherwise take any action to perfect any
Security Interest in Pledged Collateral in any Immaterial Subsidiary other than
the filings described in Section 3.01(b).

SECTION 3.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest in the Collateral, each Grantor agrees, in each case at
such Grantor’s own expense, to take the following actions with respect to the
following Collateral:

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments in excess of $5,000,000 individually, such Grantor shall, (i) if the
event giving rise to the obligation under this Section 3.04(a) occurs during the
first three fiscal quarters of any fiscal year, on or before the date on which
financial statements are required to be delivered pursuant to Section 5.04(b) of
the Credit Agreement for the fiscal quarter in which the relevant event occurred
or (ii) if the event giving rise to the obligation under this Section 3.04(a)
occurs during the fourth fiscal quarter of any fiscal year, on or before the
date that is 60 days after the end of such fiscal quarter (or, in the cases of
clauses (i) and (ii), such longer period as the Collateral Agent may reasonably
agree), forthwith endorse, assign and deliver the same to the Collateral Agent,
accompanied by such undated instruments of endorsement, transfer or assignment
duly executed in blank as the Collateral Agent may from time to time reasonably
specify.

(b) Investment Property. Subject to the terms hereof, if any Grantor shall at
any time hold or acquire any Certificated Securities, such Grantor shall, (i) if
the event giving rise to the obligation under this Section 3.04(b) occurs during
the first three fiscal quarters of any fiscal year, on or before the date on
which financial statements are required to be delivered pursuant to
Section 5.04(b) of the Credit Agreement for the fiscal quarter in which the
relevant event occurred or (ii) if the event giving rise to the obligation under
this Section 3.04(b) occurs during the fourth fiscal quarter of any fiscal year,
on or before the date that is 60 days after the end of such fiscal quarter (or,
in the cases of clauses (i) and (ii), such longer period as the Collateral Agent
may reasonably agree), forthwith endorse, assign and deliver the same to the
Collateral Agent, accompanied by such undated instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably specify. Each delivery of Pledged Securities shall be accompanied by
a schedule describing the securities, which schedule shall be attached hereto as
Schedule II and made a part hereof and supplement any prior schedule so
delivered; provided that failure to attach any such schedule hereto shall not
affect the validity of such pledge of such Pledged Securities and shall not in
and of itself result in any Default or Event of Default. Each certificate
representing an interest in any limited liability company or limited partnership
controlled by any Grantor and pledged under Section 3.01 shall be physically
delivered to the Collateral Agent in accordance with the terms of the Credit
Agreement and endorsed to the Collateral Agent or endorsed in blank.

(c) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds, acquires or creates an interest in an amount in excess of $5,000,000
individually in any Electronic Chattel Paper or any “transferable record”, as
that term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction, such Grantor shall,
(i) if the event giving rise to the obligation under this Section 3.04(c) occurs
during the first three fiscal quarters of any fiscal year, on or before the date
on which financial statements are required to be delivered

 

13



--------------------------------------------------------------------------------

pursuant to Section 5.04(b) of the Credit Agreement for the fiscal quarter in
which the relevant event occurred or (ii) if the event giving rise to the
obligation under this Section 3.04(c) occurs during the fourth fiscal quarter of
any fiscal year, on or before the date that is 60 days after the end of such
fiscal quarter (or, in the cases of clauses (i) and (ii), such longer period as
the Collateral Agent may reasonably agree), promptly notify the Collateral Agent
thereof and, at the request of the Collateral Agent, shall take such action as
the Collateral Agent may reasonably request to vest in the Collateral Agent
control under New York UCC Section 9-105 of such Electronic Chattel Paper or
control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The Collateral Agent agrees with such Grantor that the
Collateral Agent will arrange, pursuant to procedures reasonably satisfactory to
the Collateral Agent and so long as such procedures will not result in the
Collateral Agent’s loss of control, for the Grantor to make alterations to the
Electronic Chattel Paper or transferable record permitted under UCC
Section 9-105 or, as the case may be, Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or Section 16 of the Uniform
Electronic Transactions Act for a party in control to allow without loss of
control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Grantor with respect to such
Electronic Chattel Paper or transferable record.

(d) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in excess of $5,000,000 individually, the Grantor shall,
(i) if the event giving rise to the obligation under this Section 3.04(d) occurs
during the first three fiscal quarters of any fiscal year, on or before the date
on which financial statements are required to be delivered pursuant to
Section 5.04(b) of the Credit Agreement for the fiscal quarter in which the
relevant event occurred or (ii) if the event giving rise to the obligation under
this Section 3.04(d) occurs during the fourth fiscal quarter of any fiscal year,
on or before the date that is 60 days after the end of such fiscal quarter (or,
in the cases of clauses (i) and (ii), such longer period as the Collateral Agent
may reasonably agree), notify the Collateral Agent thereof and deliver a written
supplement to Schedule V, including a summary description of such claim and
grant to the Collateral Agent, for the ratable benefit of the Secured Parties,
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Collateral Agent.

(e) Security Interests in Property of Account Debtors. If at any time any
Grantor shall take a security interest in any property of an Account Debtor or
any other Person the value of which equals or exceeds $5,000,000 to secure
payment and performance of an Account, (i) if the event giving rise to the
obligation under this Section 3.04(e) occurs during the first three fiscal
quarters of any fiscal year, on or before the date on which financial statements
are required to be delivered pursuant to Section 5.04(b) of the Credit Agreement
for the fiscal quarter in which the relevant event occurred or (ii) if the event
giving rise to the obligation under this Section 3.04(e) occurs during the
fourth fiscal quarter of any fiscal year, on or before the date that is 60 days
after the end of such fiscal quarter (or, in the cases of clauses (i) and (ii),
such longer period as the Collateral Agent may reasonably agree), such Grantor
shall promptly assign such security interest to the Collateral Agent for the
benefit of the Secured Parties; it being understood that notwithstanding
anything to the contrary contained in this Agreement, no Grantor shall be
required to grant a Security Interest in any Customer Funds. Such assignment
need not be filed of public record unless necessary to continue the perfected
status of the security interest against creditors of and transferees from the
Account Debtor or other Person granting the security interest.

SECTION 3.05. Voting Rights; Dividends and Interest, Etc. Unless and until an
Event of Default shall have occurred and be continuing and, except in the case
of a Bankruptcy Default, the Collateral Agent shall have given the Grantors
notice of its intent to exercise its rights under this Agreement:

 

14



--------------------------------------------------------------------------------

(a) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of the Pledged Collateral or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents and applicable law.

(b) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to each Grantor, all such proxies, powers of attorney
and other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to paragraph (a) above.

(c) Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Collateral to the extent and only to the extent that such dividends,
interest, principal and other distributions are not prohibited by, and otherwise
paid or distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents and applicable law; provided, that any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Collateral, shall be and become part of the Pledged
Collateral, and to the extent such noncash dividends, interest, principal or
other distributions would constitute Pledged Collateral pursuant to clauses
(a) or (b) of the definition of Pledged Collateral and is received by any
Grantor, shall be held in trust for the benefit of the Collateral Agent and the
Secured Parties and shall be delivered to the Collateral Agent in the same form
as so received (with any necessary endorsement reasonably requested by the
Collateral Agent) (i) if the event giving rise to the obligation under this
Section 3.05(c) occurs during the first three fiscal quarters of any fiscal
year, on or before the date on which financial statements are required to be
delivered pursuant to Section 5.04(b) of the Credit Agreement for the fiscal
quarter in which the relevant event occurred or (ii) if the event giving rise to
the obligation under this Section 3.05(c) occurs during the fourth fiscal
quarter of any fiscal year, on or before the date that is 60 days after the end
of such fiscal quarter (or, in the cases of clauses (i) and (ii), such longer
period as the Collateral Agent may reasonably agree).

SECTION 3.06. Additional Covenants Regarding Patent, Trademark and Copyright
Collateral. (a) Except as could not reasonably be expected to have a Material
Adverse Effect, each Grantor agrees that it will not, and will use commercially
reasonable efforts to not permit any of its licensees to, do any act, or omit to
do any act, whereby any Patent that is material to the conduct of such Grantor’s
business may become invalidated or dedicated to the public.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, each Grantor (either itself or through its licensees or its
sublicensees) will, for each Trademark material to the conduct of such Grantor’s
business, use commercially reasonable efforts to maintain such Trademark in full
force, free from any claim of abandonment or invalidity for non-use.

(c) Except as could not reasonably be expected to have a Material Adverse
Effect, each Grantor (either itself or through its licensees or sublicensees)
will, for each work covered by a material Copyright, use commercially reasonable
efforts to continue to publish, reproduce, display, adopt and distribute the
work with appropriate copyright notice as necessary to establish and preserve
its rights under applicable copyright laws.

(d) Except to the extent failure to act could not reasonably be expected to have
a Material Adverse Effect, each Grantor will take all reasonable and necessary
steps that are consistent with the practice in any proceeding before the United
States Patent and Trademark Office, United States Copyright Office or any office
or agency in any political subdivision of the United States, to maintain and
pursue each material application relating to the Patents, Trademarks and/or
Copyrights (and to obtain the relevant grant or registration) and to maintain
each issued Patent and each registration of the Trademarks and Copyrights that
is material to the conduct of any Grantor’s business, including timely filings
of applications for renewal, affidavits of use, affidavits of incontestability
and payment of maintenance fees, and, if consistent with good business judgment,
to initiate opposition, interference and cancellation proceedings against third
parties.

 

15



--------------------------------------------------------------------------------

(e) Each Grantor agrees that, should it obtain an ownership or other interest in
any Intellectual Property or United States federal registrations and pending
applications for Patents, Trademarks and Copyrights after the Effective Date
(collectively, “After-Acquired Intellectual Property”) (i) the provisions of
this Agreement shall automatically apply thereto, and (ii) any such
After-Acquired Intellectual Property and, in the case of Trademarks, the
goodwill symbolized thereby, shall automatically become part of the Collateral
subject to the terms and conditions of this Agreement. If any After-Acquired
Intellectual Property is acquired by a Grantor, such Grantor shall sign and
deliver to the Collateral Agent an appropriate Intellectual Property Security
Agreement with respect to all applicable U.S. federally registered (or
applications for U.S. federally registered) Patents, Trademarks and Copyrights
owned by (i) if the event giving rise to the obligation under this
Section 3.06(e) occurs during the first three fiscal quarters of any fiscal
year, on or before the date on which financial statements are required to be
delivered pursuant to Section 5.04(b) of the Credit Agreement for the fiscal
quarter in which the relevant event occurred or (ii) if the event giving rise to
the obligation under this Section 3.06(e) occurs during the fourth fiscal
quarter of any fiscal year, on or before the date that is 60 days after the end
of such fiscal quarter (or, in the cases of clauses (i) and (ii), such longer
period as the Collateral Agent may reasonably agree), to the extent that such
After-Acquired Intellectual Property is not covered by any previous Intellectual
Property Security Agreement so signed and delivered by it.

ARTICLE IV

Remedies

SECTION 4.01. Pledged Collateral. (a) Upon the occurrence and during the
continuance of an Event of Default and with notice to the Borrower, the
Collateral Agent, on behalf of the Secured Parties, shall have the right (in its
sole and absolute discretion), to hold the Pledged Securities in its own name as
pledgee, the name of its nominee (as pledgee or as sub-agent) or the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the Collateral
Agent. Upon the occurrence and during the continuance of an Event of Default and
with notice to the relevant Grantor, the Collateral Agent shall at all times
have the right to exchange the certificates representing any Pledged Securities
for certificates of smaller or larger denominations for any purpose consistent
with this Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Borrower in writing of the
suspension of their rights under Section 3.05(c), then all rights of any Grantor
to dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to Section 3.05(c) shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall have
the sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions. All dividends, interest, principal
or other distributions received by any Grantor contrary to the provisions of
Section 3.05(c) shall be held in trust for the benefit of the Collateral Agent,
shall be segregated from other property or funds of such Grantor and shall be
forthwith delivered to the Collateral Agent upon demand in the same form as so
received (with any necessary endorsement or instrument of assignment). Any and
all money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 4.03. After all Events of Default have been cured or
waived, the Collateral Agent shall promptly repay to each applicable Grantor
(without interest) all dividends, interest, principal or other distributions
that such Grantor would otherwise be permitted to retain pursuant to the terms
of Section 3.05(c) and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default and
with notice to the Borrower, all rights of any Grantor to exercise the voting
and consensual rights and powers it is entitled to exercise pursuant to
Section 3.05(a), and the obligations of the Collateral Agent under
Section 3.05(b), shall cease, and all such rights shall thereupon become vested
in the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided,
however, that, unless otherwise directed by the Required Lenders, the Collateral
Agent shall have the

 

16



--------------------------------------------------------------------------------

right from time to time following and during the continuance of an Event of
Default and the provision of the notice referred to above to permit the Grantors
to exercise such rights. To the extent the notice referred to in the first
sentence of this paragraph (c) has been given, after all Events of Default have
been cured or waived, each Grantor shall have the exclusive right to exercise
the voting and/or consensual rights and powers that such Grantor would otherwise
be entitled to exercise pursuant to the terms of Section 3.05(a), and the
Collateral Agent shall again have the obligations under Section 3.05(b).

(d) Notwithstanding anything to the contrary contained in this Section 4.01, if
a Bankruptcy Default shall have occurred and be continuing, the Collateral Agent
shall not be required to give any notice referred to in Section 3.05 or this
Section 4.01 in order to exercise any of its rights described in said Sections,
and the suspension of the rights of each of the Grantors under said Sections
shall be automatic upon the occurrence of such Bankruptcy Default.

SECTION 4.02. Uniform Commercial Code and Other Remedies. Upon the occurrence
and during the continuance of an Event of Default, each Grantor agrees to
deliver each item of Collateral to the Collateral Agent on demand, and it is
agreed that the Collateral Agent shall have the right to take any of or all the
following actions at the same or different times: (a) with respect to any
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Collateral by the applicable Grantor to the Collateral Agent, or to license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or nonexclusive basis, any such Collateral throughout the world on such terms
and conditions and in such manner as the Collateral Agent shall determine (other
than in violation of any then-existing licensing arrangements), (b) to withdraw
any and all cash or other Collateral from the Cash Collateral Account and to
apply such cash and other Collateral to the payment of any and all Obligations
in the manner provided in Section 4.03, (c) with or without legal process and
with or without prior notice or demand for performance, to take possession of
the Collateral without breach of the peace, and subject to the terms of any
related lease agreement, to enter any premises where the Collateral may be
located for the purpose of taking possession of or removing the Collateral, and
(d) generally, to exercise any and all rights afforded to a secured party under
the Uniform Commercial Code or other applicable law. Without limiting the
generality of the foregoing, upon the occurrence and during the continuance of
an Event of Default, each Grantor agrees that the Collateral Agent shall have
the right, subject to the mandatory requirements of applicable law, to sell or
otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange upon such
commercially reasonable terms and conditions as it may deem advisable, for cash,
upon credit or for future delivery as the Collateral Agent shall deem
appropriate. The Collateral Agent shall be authorized at any such sale (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Collateral Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold. Each such purchaser at any such sale shall hold
the property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

The Collateral Agent shall give each applicable Grantor 10 Business Days’ prior
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may (in
its sole and absolute discretion) determine. The Collateral Agent shall not be

 

17



--------------------------------------------------------------------------------

obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Agreement, any Secured Party may bid for or purchase, free (to
the extent permitted by applicable law) from any right of redemption, stay,
valuation or appraisal on the part of any Grantor (all said rights being also
hereby waived and released to the extent permitted by applicable law), the
Collateral or any part thereof offered for sale and may make payment on account
thereof by using any claim then due and payable to such Secured Party from any
Grantor as a credit against the purchase price, and such Secured Party may, upon
compliance with the terms of sale, hold, retain and dispose of such property
without further accountability to any Grantor therefor. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and no Grantor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Collateral Agent shall have entered into such an agreement
all Events of Default shall have been remedied and the Obligations paid in full.
As an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.

Each Grantor irrevocably (until the Termination Date) makes, constitutes and
appoints the Collateral Agent (and all officers, employees or agents designated
by the Collateral Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) for the purpose, upon the occurrence and during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
under the Credit Agreement or to pay any premium in whole or part relating
thereto, the Collateral Agent may, without waiving or releasing any obligation
or liability of any Grantor hereunder or any Default or Event of Default, in its
sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Collateral Agent
deems advisable. All sums disbursed by the Collateral Agent in connection with
this paragraph, including attorneys’ fees, court costs, expenses and other
charges relating thereto, shall be payable, upon demand, by the Grantors to the
Collateral Agent and shall be additional Obligations secured hereby.

SECTION 4.03. Application of Proceeds. Subject to Section 4.03(b) below, if an
Event of Default shall have occurred and be continuing, the Collateral Agent
shall apply the proceeds of any collection, sale, foreclosure or other
realization upon any Collateral in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent and
the Collateral Agent in their capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and fees and indemnities payable to the Hedge Creditors and the Bank
Products Creditors, ratably among them in proportion to the amounts described in
this clause Second payable to them;

 

18



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Disbursements, ratably among the Lenders
and Issuing Banks in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Disbursements, amounts due in respect of Bank
Products Obligations and the breakage or termination value under Hedging
Obligations, and to cash collateralize that portion of L/C Exposure comprised of
the aggregate Stated Amounts of Letters of Credit pursuant to cash collateral
arrangements reasonably satisfactory to the Collateral Agent, ratably among the
Lenders, Issuing Banks, Hedge Creditors and the Bank Products Creditors in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, to the Borrower or as otherwise required by law.

Amounts used to cash collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fourth above shall be applied to satisfy drawings
under such Letters of Credit as they occur. If any amount remains on deposit as
cash collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the Other Obligations, if
any, in the order set forth above and, if no Obligations remain outstanding, to
the Borrower.

Upon any sale of Collateral by the Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

SECTION 4.04. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent an irrevocable (until the Termination Date), nonexclusive license, subject
in all respects to any existing licenses (exercisable without payment of royalty
or other compensation to the Grantors), to use, license or sublicense any of the
Collateral consisting of Intellectual Property now owned or hereafter acquired
by such Grantor, and wherever the same may be located, and including in such
license access to all media in which any of the licensed items may be recorded
or stored and to all computer software and programs used for the compilation or
printout thereof. The use of such license by the Collateral Agent may be
exercised, at the option of the Collateral Agent, only upon the occurrence and
during the continuation of an Event of Default; provided, however, that any
license, sublicense or other transaction entered into by the Collateral Agent in
accordance herewith shall be binding upon each Grantor notwithstanding any
subsequent cure of an Event of Default.

SECTION 4.05. Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the U.S. Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations

 

19



--------------------------------------------------------------------------------

affecting the Collateral Agent in any attempt to dispose of all or part of the
Pledged Collateral under applicable “blue sky” or other state securities laws or
similar laws analogous in purpose or effect. Each Grantor recognizes that to the
extent such restrictions and limitations apply to any proposed sale of Pledged
Collateral, the Collateral Agent may, with respect to any sale of such Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that to the extent such restrictions and limitations apply to any
proposed sale of Pledged Collateral, the Collateral Agent, in its sole and
absolute discretion (a) may proceed to make such a sale whether or not a
registration statement for the purpose of registering such Pledged Collateral or
part thereof shall have been filed under the Federal Securities Laws and (b) may
approach and negotiate with a limited number of potential purchasers (including
a single potential purchaser) to effect such sale. Each Grantor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Collateral Agent shall incur no responsibility
or liability for selling all or any part of the Pledged Collateral at a price
that the Collateral Agent, in its sole and absolute discretion, may in good
faith deem reasonable under the circumstances, notwithstanding the possibility
that a substantially higher price might have been realized if the sale were
deferred until after registration as aforesaid or if more than a limited number
of purchasers (or a single purchaser) were approached. The provisions of this
Section 4.05 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

ARTICLE V

Indemnity, Subrogation and Subordination

SECTION 5.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Subsidiary Guarantors may have under applicable
law (but subject to Section 5.03), the Borrower agrees that (x) in the event a
payment shall be made by any Subsidiary Guarantor under this Agreement, in
respect of its guarantee of a Direct Borrower Obligation, the Borrower shall
indemnify such Subsidiary Guarantor for the full amount of such payment and such
Subsidiary Guarantor shall be subrogated to the rights of the Person to whom
such payment shall have been made to the extent of such payment and (y) in the
event any assets of any Subsidiary Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part a claim
of any Secured Party, in respect of a guarantee of a Direct Borrower Obligation,
the Borrower shall indemnify such Subsidiary Guarantor in an amount equal to the
greater of the book value or the fair market value of the assets so sold.

SECTION 5.02. Contribution and Subrogation. (a) Each Subsidiary Guarantor (a
“Contributing Subsidiary Guarantor”) agrees (subject to Section 5.03) that, in
the event a payment shall be made by any other Subsidiary Guarantor hereunder in
respect of any Direct Borrower Obligation, or assets of any other Subsidiary
Guarantor shall be sold pursuant to any Security Document to satisfy any
guarantee of a Direct Borrower Obligation owed to any Secured Party, and such
other Subsidiary Guarantor (the “Claiming Subsidiary Guarantor”) shall not have
been fully indemnified by the Borrower as provided in Section 5.01, the
Contributing Subsidiary Guarantor shall indemnify the Claiming Subsidiary
Guarantor in an amount equal to (i) the amount of such payment or (ii) the
greater of the book value or the fair market value of such assets, as the case
may be, in each case multiplied by a fraction of which the numerator shall be
the net worth of the Contributing Subsidiary Guarantor on the date hereof and
the denominator shall be the aggregate net worth of all the Subsidiary
Guarantors on the date hereof (or, in the case of any Subsidiary Guarantor
becoming a party hereto pursuant to Section 6.15, the date of the supplement
hereto executed and delivered by such Subsidiary Guarantor). Any Contributing
Subsidiary Guarantor making any payment to a Claiming Subsidiary Guarantor
pursuant to this Section 5.02(a) shall be subrogated to the rights of such
Claiming Subsidiary Guarantor under Section 5.01 to the extent of such payment.

 

20



--------------------------------------------------------------------------------

(b) Each Guarantor (a “Contributing Guarantor”) agrees (subject to Section 5.03)
that, in the event a payment shall be made by any other Guarantor hereunder in
respect of any Other Obligation, or assets of any other Guarantor shall be sold
pursuant to any Security Document to satisfy any Other Obligation owed to any
Secured Party, the Contributing Guarantor shall indemnify such other Guarantor
(the “Claiming Guarantor”) in an amount equal to (i) the amount of such payment
or (ii) the greater of the book value or the fair market value of such assets,
as the case may be, in each case multiplied by a fraction of which the numerator
shall be the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 6.15, the date of the supplement hereto executed and delivered by such
Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 5.02(b) shall be subrogated to the rights of
such Claiming Guarantor to the extent of such payment.

SECTION 5.03. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors under Sections 5.01 and 5.02 and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the Loan Document Obligations until the
Termination Date; provided, that, if any amount shall be paid to such Guarantor
on account of such subrogation rights at any time prior to the Termination Date,
such amount shall be held in trust for the benefit of the Secured Parties and
shall forthwith be paid to the Collateral Agent to be credited and applied
against the Obligations, whether matured or unmatured, in accordance with
Section 4.03. No failure on the part of any Guarantor to make the payments
required by Sections 5.01 and 5.02 (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Guarantor with respect to its obligations hereunder, and each
Guarantor shall remain liable for the full amount of its obligations hereunder.

ARTICLE VI

Miscellaneous

SECTION 6.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it in care of the Borrower as
provided in Section 9.01 of the Credit Agreement.

SECTION 6.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Banks and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
Lender or Issuing Bank or on their behalf and notwithstanding that the
Collateral Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect until the Termination Date.

SECTION 6.03. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Loan Party and the Collateral Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Collateral Agent and the other Secured Parties
and their respective successors and permitted assigns, except that no Loan Party
shall have the right to assign or transfer its rights or obligations hereunder
or any interest herein or in the Collateral (and any such assignment or transfer
shall be void), except as contemplated or permitted by this Agreement or the
Credit Agreement. This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, restated, amended and restated,
modified, supplemented, waived or released with respect to any Loan Party
without the approval of any other Loan Party and without affecting the
obligations of any other Loan Party hereunder.

 

21



--------------------------------------------------------------------------------

SECTION 6.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and permitted assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and permitted assigns.

SECTION 6.05. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05(a)
of the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the Collateral
Agent and the other Indemnitees, as, and to the extent, set forth in
Section 9.05(b) of the Credit Agreement.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 6.05 shall survive the Termination Date.

SECTION 6.06. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent as the attorney-in-fact of such Grantor for the
purpose of, upon the occurrence and during the continuance of an Event of
Default, carrying out the provisions of this Agreement and taking any action and
executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
(until the Termination Date) and coupled with an interest. Without limiting the
generality of the foregoing, the Collateral Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof, (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral, (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral, (d) to send verifications of Accounts to any
Account Debtor, (e) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral, (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral, (g) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Collateral Agent or the Cash Collateral Account,
and (h) to use, sell, assign, transfer, pledge, make any agreement with respect
to or otherwise deal with all or any of the Collateral, and to do all other acts
and things necessary to carry out the purposes of this Agreement in accordance
with its terms, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided, however, that
nothing herein contained shall be construed as requiring or obligating the
Collateral Agent to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the Collateral Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Collateral Agent and the Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence, willful
misconduct or bad faith. The foregoing powers of attorney being coupled with an
interest, are irrevocable until the Security Interest shall have terminated in
accordance with the terms hereof.

SECTION 6.07. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

22



--------------------------------------------------------------------------------

SECTION 6.08. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent, the Administrative Agent, any Issuing Bank or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver hereof or thereof, nor shall any single or partial exercise of any such
right or power, or any abandonment or discontinuance of steps to enforce such a
right or power, preclude any other or further exercise thereof or the exercise
of any other right or power. The rights and remedies of the Collateral Agent,
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 6.08, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Collateral Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. Except as otherwise provided herein, no
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.

SECTION 6.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO AND EACH OTHER SECURED
PARTY, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.09.

SECTION 6.10. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 6.11. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 6.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

SECTION 6.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

23



--------------------------------------------------------------------------------

SECTION 6.13. Jurisdiction; Consent to Service of Process. (a) Each of the
Grantors and the Secured Parties, by their acceptance of the benefits of this
Agreement, hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or federal
court of the United States of America sitting in the Borough of Manhattan, in
the City of New York (or any appellate court therefrom), in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the Loan Parties and the Secured
Parties, by their acceptance of the benefits of this Agreement hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the Loan Parties and
the Secured Parties, by their acceptance of the benefits of this Agreement,
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each party hereto agrees that the
Collateral Agent retains the right to bring proceedings against any Grantor in
the courts of any other jurisdiction solely in connection with the exercise of
its rights in respect of the Collateral under this Agreement.

(b) Each of the Loan Parties and the Secured Parties, by their acceptance of the
benefits of this Agreement, hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (a) of this Section. Each of the Loan Parties and the Secured
Parties, by their acceptance of the benefits of this Agreement, hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c) Each of the Loan Parties and the Secured Parties, by their acceptance of the
benefits of this Agreement, hereby irrevocably consents to service of process in
the manner provided for notices in Section 9.01 of the Credit Agreement. Nothing
in this Agreement will affect the right of the Collateral Agent or the Grantors
to serve process in any other manner permitted by law.

SECTION 6.14. Termination or Release. (a) This Agreement, the guarantees made
herein, the Security Interest, the pledge of the Pledged Collateral and all
other security interests granted hereby shall terminate on the Termination Date
(other than to the extent any funds are on deposit in the Cash Collateral
Account in respect of any L/C Backstop, in which case, the Security Interest in
such Cash Collateral Account shall continue until released by the relevant
Issuing Bank).

(b) Subject to Section 9.17(a)(iii) of the Credit Agreement, a Guarantor shall
automatically be released from its obligations hereunder, and the Security
Interests created hereunder in the Collateral of such Guarantor shall be
automatically released, upon the consummation of any transaction permitted by
the Credit Agreement as a result of which such Subsidiary Guarantor ceases to be
a Restricted Subsidiary or becomes an Excluded Subsidiary.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any Person that is not a Borrower or a
Grantor, or, upon the effectiveness of any written consent to the release of the
Security Interest granted hereby in any Collateral pursuant to Section 9.08 of
the Credit Agreement, the Security Interest in such Collateral shall be
automatically released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) above, the Collateral Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all Uniform Commercial Code termination
statements and similar documents that such Grantor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 6.14 shall be without recourse to or representation or
warranty by the Collateral Agent (other than any representation and warranty
that the Collateral Agent has the authority to execute and deliver such
documents) or any Secured Party. Without limiting the provisions of
Section 6.05, the Borrower shall reimburse the Collateral Agent upon demand for
all reasonable out-of-pocket costs and expenses, including the fees, charges and
expenses of one primary counsel and, if reasonably necessary, one local counsel
in any relevant material jurisdiction, incurred by it in connection with any
action contemplated by this Section 6.14.

 

24



--------------------------------------------------------------------------------

(e) At any time that the respective Grantor desires that the Collateral Agent
take any action described in preceding paragraph (d) above, it shall, upon
request of the Collateral Agent, deliver to the Collateral Agent an officer’s
certificate certifying that the release of the respective Collateral is
permitted pursuant to paragraph (a), (b) or (c). The Collateral Agent shall have
no liability whatsoever to any Secured Party as the result of any release of
Collateral by it as permitted (or which the Collateral Agent in good faith
believes to be permitted) by this Section 6.14.

SECTION 6.15. Additional Subsidiaries. Pursuant to Section 5.09 of the Credit
Agreement, each wholly-owned Restricted Subsidiary that is a Domestic Subsidiary
(other than an Excluded Subsidiary) that was not in existence or not a
subsidiary on the Effective Date is required to enter into this Agreement as a
Subsidiary Guarantor and a Grantor within such periods set forth in the Credit
Agreement. Upon execution and delivery by the Collateral Agent and such
subsidiary of a supplement in the form of Exhibit A hereto, such subsidiary
shall become a Subsidiary Guarantor and a Grantor hereunder with the same force
and effect as if originally named as a Subsidiary Guarantor and a Grantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Loan Party hereunder or the Collateral Agent. The rights
and obligations of each Loan Party hereunder shall remain in full force and
effect notwithstanding the addition of any new Loan Party as a party to this
Agreement.

SECTION 6.16. Security Interest and Obligations Absolute. Subject to
Section 6.14 hereof, all rights of the Collateral Agent hereunder, the Security
Interest, the grant of a security interest in the Pledged Collateral and all
obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document, or any other agreement or instrument (so long as the same are made in
accordance with the terms of Section 9.08 of the Credit Agreement), (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

[Remainder of page intentionally left blank]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CERIDIAN HCM HOLDING INC., as a Guarantor and a Grantor

By:  

 

Name:   Nicholas D. Cucci Title:   Treasurer ABR PROPERTIES LLC CERIDIAN GLOBAL
HOLDING COMPANY INC. CERIDIAN HCM, INC. CERIDIAN TAX SERVICE, INC. CERIDIAN
DAYFORCE LLC DAYFORCE HOLDINGS LLC DAYFORCE TAX SERVICES LLC, each as a
Guarantor and a Grantor

By:  

 

Name:   Nicholas D. Cucci Title:   Vice President and Treasurer

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

 

2



--------------------------------------------------------------------------------

Exhibit A to the

Guarantee and

Collateral Agreement

SUPPLEMENT NO. [•] (this “Supplement”) dated as of [•], to the Guarantee and
Collateral Agreement dated as of April 30, 2018 (the “Guarantee and Collateral
Agreement”), among CERIDIAN HCM HOLDING INC., a Delaware corporation (the
“Borrower”), certain subsidiaries of the Borrower from time to time party
thereto (each subsidiary individually a “Guarantor” and collectively, the
“Guarantors”; the Guarantors and the Borrower are referred to collectively
herein as the “Grantors”) and DEUTSCHE BANK AG NEW YORK BRANCH, as collateral
agent (in such capacity, the “Collateral Agent”) for the Secured Parties.

A. Reference is made to the Credit Agreement dated as of April 30, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among, inter alios, the Borrower, the
lenders from time to time party thereto (the “Lenders”), Deutsche Bank AG New
York Branch, as administrative agent (in such capacity, the “Administrative
Agent”) and the Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Guarantee and
Collateral Agreement, as applicable.

C. The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and the Issuing Banks to issue Letters
of Credit. Section 6.15 of the Guarantee and Collateral Agreement provides that
certain additional Restricted Subsidiaries of the Borrower may become Guarantors
and Grantors under the Guarantee and Collateral Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
subsidiary (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Subsidiary Guarantor
and a Grantor under the Guarantee and Collateral Agreement in order to induce
the Lenders to make additional Loans and the Issuing Banks to issue additional
Letters of Credit as consideration for Loans previously made and Letters of
Credit previously issued, to induce the Hedge Creditors to enter into and/or
maintain Hedging Obligations with one or more Loan Parties and to induce the
Bank Products Creditors to enter into and/or maintain Bank Products Obligations.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 6.15 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee and Collateral Agreement applicable to it as a
Grantor and Subsidiary Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor and Subsidiary
Guarantor thereunder are true and correct in all material respects on and as of
the date hereof (for this purpose, as though references therein to the Effective
Date were to the date hereof). In furtherance of the foregoing, the New
Subsidiary, as security for the payment and performance in full of the
Obligations (as defined in the Guarantee and Collateral Agreement), does hereby
create and grant to the Collateral Agent, its successors and permitted assigns,
for the ratable benefit of the Secured Parties, their successors and permitted
assigns, a security interest in and lien on all of the New Subsidiary’s right,
title and interest in and to the Collateral (as defined in the Guarantee and
Collateral Agreement) of the New Subsidiary. Each reference to a “Grantor” or a
“Subsidiary Guarantor” in the Guarantee and Collateral Agreement shall be deemed
to include the New Subsidiary. The Guarantee and Collateral Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Subsidiary and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of (i) any and all
Pledged Stock and Pledged Debt Securities now owned by the New Subsidiary and
(ii) any and all United States federal registrations and pending applications
for Trademarks, Patents and Copyrights now owned by the New Subsidiary and
(b) set forth under its signature hereto, is the true and correct legal name of
the New Subsidiary and its jurisdiction of organization.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee and Collateral Agreement) be in writing and
given as provided in Section 9.01 of the Credit Agreement. All communications
and notices hereunder to the New Subsidiary shall be given to it in care of the
Borrower as provided in Section 9.01 of the Credit Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, other charges and
disbursements of counsel for the Collateral Agent to the extent, and as,
provided in the Guarantee and Collateral Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

 

[NAME OF NEW SUBSIDIARY],   by  

 

    Name:     Title:     Address:     Legal Name:     Jurisdiction of Formation:



--------------------------------------------------------------------------------

Collateral of the New Subsidiary

PLEDGED STOCK

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and

Class of

Equity Interest

  

Percentage

of Equity Interests

PLEDGED DEBT SECURITIES

 

Issuer

  

Principal

Amount

  

Date of Note

  

Maturity Date

INTELLECTUAL PROPERTY

[Follow format of Schedule III to the

Guarantee and Collateral Agreement.]



--------------------------------------------------------------------------------

EXHIBIT E-1

to the Credit Agreement

EXHIBIT E

[FORM OF]

NON-BANK CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of April 30, 2018 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among Ceridian HCM Holding, Inc., a
Delaware corporation, as Borrower, the lenders from time to time party thereto
(the “Lenders”) and Deutsche Bank AG New York Branch, as the Administrative
Agent and the Collateral Agent (such terms and each other capitalized term used
but not defined herein having the meaning given it in Article I of the Credit
Agreement).

Pursuant to the provisions of Section 2.21(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                     , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-2

to the Credit Agreement

EXHIBIT E

[FORM OF]

NON-BANK CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of April 30, 2018 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among Ceridian HCM Holding, Inc., a
Delaware corporation, as Borrower, the lenders from time to time party thereto
(the “Lenders”) and Deutsche Bank AG New York Branch, as the Administrative
Agent and the Collateral Agent (such terms and each other capitalized term used
but not defined herein having the meaning given it in Article I of the Credit
Agreement).

Pursuant to the provisions of Section 2.21(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                     , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-3

to the Credit Agreement

EXHIBIT E

[FORM OF]

NON-BANK CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of April 30, 2018 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among Ceridian HCM Holding, Inc., a
Delaware corporation, as Borrower, the lenders from time to time party thereto
(the “Lenders”) and Deutsche Bank AG New York Branch, as the Administrative
Agent and the Collateral Agent (such terms and each other capitalized term used
but not defined herein having the meaning given it in Article I of the Credit
Agreement).

Pursuant to the provisions of Section 2.21(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                     , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-4

to the Credit Agreement

EXHIBIT E

[FORM OF]

NON-BANK CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement dated as of April 30, 2018 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among Ceridian HCM Holding, Inc., a
Delaware corporation, as Borrower, the lenders from time to time party thereto
(the “Lenders”) and Deutsche Bank AG New York Branch, as the Administrative
Agent and the Collateral Agent (such terms and each other capitalized term used
but not defined herein having the meaning given it in Article I of the Credit
Agreement).

Pursuant to the provisions of Section 2.21(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                     , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT F

to the Credit Agreement

FORM OF

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT is entered into as of [•] [•],
20[•], (this “Agreement”), by [•] ([each, a][the] “Grantor”) in favor of
Deutsche Bank AG New York Branch (“DBNY”), as collateral agent for the Secured
Parties (in such capacities, the “Collateral Agent”).

Reference is made to that certain Guarantee and Collateral Agreement, dated as
of April 30, 2018 (as amended, restated, amended and restated, supplemented
and/or otherwise modified from time to time, the “Guarantee and Collateral
Agreement”), among the Grantors party thereto and the Administrative Agent. The
Lenders (as defined below) have extended credit to the Borrower (as defined
below) subject to the terms and conditions set forth in that certain Credit
Agreement, dated as of April 30, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among, inter alios, Ceridian HCM Holding Inc., a Delaware
corporation (the “Borrower”), the lenders from time to time party thereto (the
“Lenders”) and DBNY, as administrative agent and as collateral agent. Consistent
with the requirements set forth in Sections 4.02 and 5.09 of the Credit
Agreement and Section 3.01(c) of the Guarantee and Collateral Agreement, the
parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Guarantee and Collateral
Agreement (including any terms defined therein by reference).

SECTION 2. Grant of Security Interest. As security for the prompt and complete
payment or performance, as the case may be, in full of the Secured Obligations,
[each][the] Grantor, pursuant to the Guarantee and Collateral, did and hereby
does pledge, collaterally assign, mortgage, transfer and grant to the Collateral
Agent, its successors and permitted assigns, on behalf of and for the ratable
benefit of the Secured Parties, a continuing security interest in all of its
right, title or interest in, to or under all of the following assets, whether
now owned or at any time hereafter acquired by or arising in favor of
[such][the] Grantor, and regardless of where located (collectively, the “IP
Collateral”):

A. all Trademarks, including the Trademark registrations and pending
applications for registration in the United States Patent and Trademark Office
listed on Schedule I hereto;

B. all Patents, including the issued Patents and pending Patent applications in
the United States Patent and Trademark Office listed on Schedule II hereto

C. all Copyrights, including the Copyright registrations and pending
applications for registration in the United States Copyright Office listed on
Schedule III; and

D. all proceeds of the foregoing;

in each case to the extent the foregoing items constitute Collateral.

SECTION 3. Guarantee and Collateral Agreement. The security interests granted to
the Collateral Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Collateral Agent pursuant to the
Guarantee and Collateral Agreement. [Each][The] Grantor hereby acknowledges and
affirms that the rights and remedies of the Collateral Agent with respect to the
IP Collateral are more fully set forth in the Guarantee and Collateral
Agreement, the terms and provisions of which are hereby incorporated herein by
reference as if fully set forth herein. In the event of any conflict between the
terms of this Agreement and the Guarantee and Collateral Agreement, the terms of
the Guarantee and Collateral Agreement shall govern.



--------------------------------------------------------------------------------

SECTION 4. Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

SECTION 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or by email as a “.pdf” or “.tif” attachment or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[•]   By:  

 

  Name:   [•]   Title:   [•]



--------------------------------------------------------------------------------

SCHEDULE I

TRADEMARK REGISTRATIONS

 

REGISTERED OWNER

  

REGISTRATION NUMBER

  

TRADEMARK

                             

TRADEMARK APPLICATIONS

 

APPLICANT

  

APPLICATION NUMBER

  

TRADEMARK

                             

Schedule I to Exhibit F



--------------------------------------------------------------------------------

SCHEDULE II

PATENTS

 

REGISTERED OWNER

  

PATENT NUMBER

  

TITLE

                             

PATENT APPLICATIONS

 

APPLICANT

  

APPLICATION NUMBER

  

TITLE

                             



--------------------------------------------------------------------------------

SCHEDULE III

COPYRIGHT REGISTRATIONS

 

REGISTERED OWNER

  

REGISTRATION NUMBER

  

TITLE

                             

COPYRIGHT APPLICATIONS

 

APPLICANT

  

APPLICATION NUMBER

  

TITLE

                             



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT is entered into as of
[•] [•], 20[•] (this “IP Security Agreement Supplement”), by [•] ([each, a][the]
“Grantor”) in favor of Deutsche Bank AG New York Branch (“DBNY”), as
administrative agent and collateral agent for the Secured Parties (in such
capacities, the “Administrative Agent”).

Reference is made to that certain Guarantee and Collateral Agreement, dated as
of April [30], 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”),
among the Grantors party thereto and the Administrative Agent. The Lenders (as
defined below) have extended credit to the Borrower (as defined below) subject
to the terms and conditions set forth in that certain Credit Agreement, dated as
of April [30], 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among,
inter alios, Ceridian HCM Holding Inc., a Delaware corporation (the “Borrower”),
the lenders from time to time party thereto (the “Lenders”) and DBNY, as
Administrative Agent. Consistent with the requirements set forth in
Sections 4.02 and 5.09 of the Credit Agreement, the [Grantor][Grantors] and the
Administrative Agent have entered into that certain Intellectual Property
Security Agreement, dated as of April [30], 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time) [which was
recorded at the United States Patent and Trademark Office on [•] at Reel/Frame
No. [•], and at the United States Copyright Office on [•] at Volume/Page No.
[•]]19. Under the terms of the Guarantee and Collateral Agreement, the Grantor
has granted to the Administrative Agent for the benefit of the Secured Parties a
security interest in the Additional IP Collateral (as defined below) and have
agreed, consistent with the requirements of Section 3.06(e) of the Guarantee and
Collateral Agreement, to execute this IP Security Agreement Supplement. Now,
therefore, the parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this IP Security Agreement
Supplement and not otherwise defined herein have the meanings specified in the
Guarantee and Collateral Agreement (including any terms defined therein by
reference).

SECTION 2. Grant of Security Interest. As security for the prompt and complete
payment or performance, as the case may be, in full of the Secured Obligations,
[each][the] Grantor, pursuant to the Guarantee and Collateral Agreement, did and
hereby does pledge, collaterally assign, mortgage, transfer and grant to the
Administrative Agent, its successors and permitted assigns, on behalf of and for
the ratable benefit of the Secured Parties, a continuing security interest in
all of its right, title or interest in, to or under all of the following assets,
whether now owned or at any time hereafter acquired by or arising in favor of
the [such][the] Grantor, and regardless of where located (collectively, the
“Additional IP Collateral”):

A. the Trademark registrations and pending applications for registration in the
United States Patent and Trademark Office listed on Schedule I hereto;

B. the issued Patents and pending Patent applications in the United States
Patent and Trademark Office listed on Schedule II hereto

C. the Copyright registrations and pending applications for registration in the
United States Copyright Office listed on Schedule III; and

D. all Proceeds of the foregoing;

in each case to the extent the foregoing items constitute Collateral.

 

 

19 

Included bracketed information to the extent then available.



--------------------------------------------------------------------------------

SECTION 3. Guarantee and Collateral Agreement. The security interests granted to
the Administrative Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Administrative Agent
pursuant to the Guarantee and Collateral Agreement. [Each][The] Grantor hereby
acknowledges and affirms that the rights and remedies of the Administrative
Agent with respect to the Additional IP Collateral are more fully set forth in
the Guarantee and Collateral Agreement, the terms and provisions of which are
hereby incorporated herein by reference as if fully set forth herein. In the
event of any conflict between the terms of this IP Security Agreement Supplement
and the Guarantee and Collateral Agreement, the terms of the Guarantee and
Collateral Agreement shall govern.

SECTION 4. Governing Law. This IP Security Agreement Supplement shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York.

SECTION 5. Counterparts. This IP Security Agreement Supplement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this IP Security Agreement Supplement by facsimile or by email
as a “.pdf” or “.tif” attachment or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this IP Security
Agreement Supplement.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this IP Security
Agreement Supplement as of the day and year first above written.

 

[•] By:  

 

    Name:   [•]   Title:   [•]



--------------------------------------------------------------------------------

SCHEDULE I

TRADEMARK REGISTRATIONS

 

REGISTERED OWNER

  

REGISTRATION NUMBER

  

TRADEMARK

                             

TRADEMARK APPLICATIONS

 

APPLICANT

  

SERIAL NUMBER

  

TRADEMARK

                             

Schedule I to Exhibit A to Form of Intellectual Property Security Agreement



--------------------------------------------------------------------------------

SCHEDULE II

PATENTS

 

REGISTERED OWNER

  

PATENT NUMBER

  

TITLE

                             

PATENT APPLICATIONS

 

APPLICANT

  

APPLICATION NUMBER

  

TITLE

                             

Schedule II to Exhibit A to Form of Intellectual Property Security Agreement



--------------------------------------------------------------------------------

SCHEDULE III

COPYRIGHT REGISTRATIONS

 

REGISTERED OWNER

  

REGISTRATION NUMBER

  

TITLE

                             

COPYRIGHT APPLICATIONS

 

APPLICANT

  

APPLICATION NUMBER

  

TITLE

                             

Schedule III to Exhibit A to Form of Intellectual Property Security Agreement



--------------------------------------------------------------------------------

EXHIBIT G

to the Credit Agreement

FORM OF

INTERCOMPANY SUBORDINATION AGREEMENT

[Attached]



--------------------------------------------------------------------------------

INTERCOMPANY SUBORDINATION AGREEMENT

THIS INTERCOMPANY SUBORDINATION AGREEMENT (as amended, restated, amended and
restated, supplemented and/or otherwise modified from time to time, this
“Agreement”), dated as of April 30, 2018, made by each of the undersigned (each,
a “Party” and, together with any entity that becomes a party to this Agreement
pursuant to Section 8 hereof, the “Parties”) and Deutsche Bank AG New York
Branch, as Collateral Agent (as defined below), for the benefit of the Senior
Creditors (as defined below). Unless otherwise defined herein, all capitalized
terms used herein shall have the meanings ascribed to them in the Credit
Agreement referred to below.

W I T N E S S E T H:

WHEREAS, Ceridian HCM Holding Inc., a Delaware corporation (the “Borrower”), the
lenders party thereto (the “Lenders), Deutsche Bank AG New York Branch, as
administrative agent (in such capacity, the “Administrative Agent”) and
Collateral Agent (in such capacity, the “Collateral Agent”) and the other
parties thereto, have entered into a Credit Agreement, dated as of April 30,
2018 (as amended, restated, amended and restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”), providing for the making of
Loans to the Borrower and the issuance of, and participation in, Letters of
Credit for the account of the Borrower, all as contemplated therein (with the
Lenders, the Administrative Agent, the Issuing Banks and the Collateral Agent
being herein called the “Lender Creditors”);

WHEREAS, the Borrower and/or one or more of its Restricted Subsidiaries may at
any time and from time to time enter into one or more Hedging Agreements (as
defined below) with one or more Hedge Creditors (as defined below);

WHEREAS, pursuant to the Guarantee and Collateral Agreement, the Borrower (but
not with respect to its primary obligations as Borrower under the Credit
Agreement) and each Subsidiary Guarantor have jointly and severally guaranteed
to the Secured Parties (as defined in the Guarantee and Collateral Agreement)
the payment when due of all Obligations (as defined in the Guarantee and
Collateral Agreement);

WHEREAS, it is a condition precedent to the extensions of credit under the
Credit Agreement that this Agreement be executed and delivered by the original
Parties hereto;

WHEREAS, additional Parties may from time to time become parties hereto in order
to allow for certain extensions of credit in accordance with the requirements of
the Credit Agreement; and

WHEREAS, each of the Parties desires to execute this Agreement to satisfy the
conditions described in the immediately preceding paragraphs.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by the parties hereto, the Parties and the Collateral Agent
(for the benefit of the Senior Creditors) hereby agree as follows:

1. The Subordinated Debt (as defined in Section 6 hereof) and all payments of
principal, interest and all other amounts thereunder are hereby, and shall
continue to be, subject and subordinate in right of payment to the prior payment
in full, in cash, of all Senior Indebtedness, to the extent, and in the manner,
set forth herein. The foregoing shall apply notwithstanding the availability of
collateral to the Senior Creditors or the holders of Subordinated Debt or the
actual date and time of execution, delivery, recordation, filing or perfection
of any security interests granted with respect to the Senior Indebtedness or the
Subordinated Debt, or the lien or priority of payment thereof, and in any
instance wherein the Senior Indebtedness or any claim for the Senior
Indebtedness is subordinated, avoided or disallowed, in whole or in



--------------------------------------------------------------------------------

part, under the Bankruptcy Code or other applicable federal, foreign, state or
local law. In the event of a proceeding, whether voluntary or involuntary, for
insolvency, liquidation, reorganization, dissolution, bankruptcy or other
similar proceeding pursuant to the Bankruptcy Code or other applicable federal,
foreign, state or local law (each, a “Bankruptcy Proceeding”), the Senior
Indebtedness shall include all interest accrued on the Senior Indebtedness, in
accordance with and at the rates specified in the Senior Indebtedness, both for
periods before and for periods after the commencement of any of such
proceedings, even if the claim for such interest is not allowed pursuant to the
Bankruptcy Code or other applicable law.

2. Each Party (as a lender of any Subordinated Debt) hereby agrees that until
all Senior Indebtedness has been repaid in full in cash:

(a) Such Party shall not, without the prior written consent of the Required
Senior Creditors (as defined in Section 6 hereof), which consent may be withheld
or conditioned in the Required Senior Creditors’ sole discretion, commence, or
join or participate in, any Enforcement Action (as defined in Section 6 hereof).

(b) In the event that (i) all or any portion of any Senior Indebtedness becomes
due (whether at stated maturity, by acceleration or otherwise), (ii) any Event
of Default under the Credit Agreement or any event of default under, and as
defined in, any other Senior Indebtedness (or the documentation governing the
same), then exists or would result from such payment on the Subordinated Debt
(including, without limitation, pursuant to Section 6.03 of the Credit
Agreement), or (iii) such Party receives any payment or prepayment of principal,
interest or any other amount, in whole or in part, of (or with respect to) the
Subordinated Debt in violation of the terms of the Credit Agreement or any other
Senior Indebtedness (or the documentation governing the same), then, and in any
such event, any payment or distribution of any kind or character, whether in
cash, property or securities, which shall be payable or deliverable with respect
to any or all of the Subordinated Debt or which has been received by any Party
shall be held in trust by such Party for the benefit of the Senior Creditors and
shall forthwith be paid or delivered directly to the Senior Creditors for
application to the payment of the Senior Indebtedness (after giving effect to
the relative payment and security priorities of such Senior Indebtedness), to
the extent necessary to make payment in full in cash of all sums due under the
Senior Indebtedness remaining unpaid after giving effect to any concurrent
payment or distribution to the Senior Creditors. In any such event, the Senior
Creditors may, but shall not be obligated to, demand, claim and collect any such
payment or distribution that would, but for these subordination provisions, be
payable or deliverable with respect to the Subordinated Debt. In the event of
the occurrence of any event referred to in subclauses (i), (ii) or (iii) of the
second preceding sentence of this clause (b) and until the Senior Indebtedness
shall have been fully paid in cash and satisfied and all of the Obligations of
the Borrower or any of its Restricted Subsidiaries to the Senior Creditors have
been performed in full, no payment of any kind or character (whether in cash,
property, securities or otherwise) shall be made to or accepted by any Party in
respect of the Subordinated Debt. Notwithstanding anything to the contrary
contained above, if one or more of the events referred to in subclauses
(i) through (iii) of the first sentence of this clause (b) is in existence, the
Required Senior Creditors may agree in writing that payments may be made with
respect to the Subordinated Debt which would otherwise be prohibited pursuant to
the provisions contained above, provided that any such waiver shall be
specifically limited to the respective payment or payments which the Required
Senior Creditors agree may be so paid to any Party in respect of the
Subordinated Debt.

(c) If such Party which is not a Loan Party shall acquire by indemnification,
subrogation or otherwise, any lien, estate, right or other interest in any of
the assets or properties of the Borrower or any of its Restricted Subsidiaries
which is a Loan Party, that lien, estate, right or other interest shall be
subordinate in right of payment to the Senior Indebtedness and the lien of the
Senior Indebtedness as provided herein, and such Party hereby waives any and all
rights it may acquire by subrogation or otherwise to any lien of the Senior
Indebtedness or any portion thereof until such time as all Senior Indebtedness
has been repaid in full in cash.

 

2



--------------------------------------------------------------------------------

(d) In any case commenced by or against the Borrower or any of its Restricted
Subsidiaries under the Bankruptcy Code or any similar federal, foreign, state or
local statute (a “Reorganization Proceeding”), to the extent permitted by
applicable law, the Required Senior Creditors shall have the exclusive right to
exercise any voting rights in respect of the claims of such Party against the
Borrower or any of its Restricted Subsidiaries.

(e) If, at any time, all or part of any payment with respect to Senior
Indebtedness theretofore made (whether by the Borrower, any other Loan Party or
any other Person or enforcement of any right of setoff or otherwise) is
rescinded or must otherwise be returned by the holders of Senior Indebtedness
for any reason whatsoever (including, without limitation, the insolvency,
bankruptcy or reorganization of the Borrower or such other Persons), the
subordination provisions set forth herein shall continue to be effective or be
reinstated, as the case may be, all as though such payment had not been made.

(f) After the occurrence and continuation of an Event of Default, such Party
shall not object to the entry of any order or orders approving any cash
collateral stipulations, adequate protection stipulations or similar
stipulations executed by the Senior Creditors in any Reorganization Proceeding
or any other proceeding under the Bankruptcy Code.

(g) Such Party waives any marshalling rights with respect to the Senior
Creditors in any Reorganization Proceeding or any other proceeding under the
Bankruptcy Code.

3. Any payments made to, or received by, any Party in respect of any guaranty or
security in support of the Subordinated Debt shall be subject to the terms of
this Agreement and applied on the same basis as payments made directly by the
obligor under such Subordinated Debt. To the extent that the Borrower or any of
its Restricted Subsidiaries (other than the respective obligor or obligors which
are already Parties hereto) provides a guaranty or any security in support of
any Subordinated Debt, the Party which is the lender of the respective
Subordinated Debt will cause each such Person to become a Party hereto (if such
Person is not already a Party hereto) promptly after the date of the execution
and delivery of the respective guarantee or security documentation, provided
that any failure to comply with the foregoing requirements of this Section 3
will have no effect whatsoever on the subordination provisions contained herein
(which shall apply to all payments received with respect to any guarantee or
security for any Subordinated Debt, whether or not the Person furnishings such
guarantee or security is a Party hereto).

4. Each Party hereby acknowledges and agrees that no payments will be accepted
by it in respect of the Subordinated Debt (unless promptly turned over to the
holders of Senior Indebtedness as contemplated by Section 2 above), to the
extent such payments would be prohibited under any Senior Indebtedness (or the
documentation governing the same).

5. In addition to the foregoing agreements, each Party hereby acknowledges and
agrees that (x) any Intercompany Debt (and any promissory notes or other
instruments evidencing same) may be pledged, and delivered for pledge, by the
Borrower or any of its Restricted Subsidiaries pursuant to any Security Document
to which the Borrower or the respective such Restricted Subsidiary is, or at any
time in the future becomes, a party and (y) with respect to all Intercompany
Debt so pledged, the Collateral Agent shall be entitled to exercise all rights
and remedies with respect to such Intercompany Debt to the maximum extent
provided in the various Security Documents (in accordance with the terms thereof
and subject to the requirements of applicable law).

6. Definitions. As and in this Agreement, the terms set forth below shall have
the respective meanings provided below:

 

3



--------------------------------------------------------------------------------

“Enforcement Action” shall mean (i) any acceleration of all or any part of the
Subordinated Debt, (ii) any foreclosure proceeding, the exercise of any power of
sale, the obtaining of a receiver, the seeking of default interest, the suing
on, or otherwise taking action to enforce the obligation of the Borrower or any
of its Restricted Subsidiaries to pay any amounts relating to any Subordinated
Debt, (iii) the exercising of any banker’s lien or rights of set-off or
recoupment, or (iv) the taking of any other enforcement action against any asset
or property of the Borrower or its Restricted Subsidiaries.

“Hedge Creditor” shall have the meaning provided in the Guarantee and Collateral
Agreement.

“Intercompany Debt” shall mean any indebtedness, whether now existing or
hereinafter incurred, owed by the Borrower or any Restricted Subsidiary of the
Borrower to the Borrower or any other Restricted Subsidiary of the Borrower.

“Required Senior Creditors” shall mean the Required Lenders.

“Senior Creditors” shall mean all holders from time to time of any Senior
Indebtedness and shall include, without limitation, the Lender Creditors and the
Hedge Creditors.

“Senior Indebtedness” shall mean:

(i) all Obligations (including, without limitation, Obligations which, but for
the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities (including, without limitation, indemnities, fees and
interest thereon) of each Loan Party (whether as obligor, guarantor or
otherwise) to the Lender Creditors, whether now existing or hereafter incurred
under, arising out of or in connection with each Loan Document to which it is at
any time a party (including, without limitation, all such obligations and
liabilities of each Loan Party under the Credit Agreement (if a party thereto)
and under the Guarantee and Collateral Agreement (if a party thereto) or under
any other guarantee by it of obligations pursuant to the Credit Agreement) and
the due performance and compliance by each Loan Party with the terms of each
such Loan Document (all such obligations and liabilities under this clause (i),
except to the extent consisting of Secured Hedging Obligations, being herein
collectively called the “Loan Document Obligations”); and

(ii) all Obligations (including, without limitation, Obligations which, but for
the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities of each Loan Party to the Hedge Creditors, whether now
existing or hereafter incurred under, arising out of or in connection with any
Hedging Agreement with a Hedge Creditor (including, without limitation, all such
obligations and liabilities of such Loan Party under the Guarantee and
Collateral Agreement (if a party thereto) with respect thereto or under any
other guarantee by it of obligations pursuant to any such Hedging Agreement) and
the due performance and compliance by each Loan Party with the terms of each
such Hedging Agreement (all such obligations and liabilities under this clause
(ii) being herein collectively called the “Secured Hedging Obligations”).

“Subordinated Debt” shall mean the principal of, interest on, and all other
amounts owing from time to time in respect of, all Intercompany Debt (including,
without limitation, pursuant to guarantees thereof or security therefor at any
time outstanding); that is owing by any Loan Party to any Restricted Subsidiary
that is not a Loan Party.

7. Each Party agrees to be fully bound by all terms and provisions contained in
this Agreement, both with respect to any Subordinated Debt (including any
guarantees thereof and security therefor) owed to it, and with respect to all
Subordinated Debt (including all guarantees thereof and security therefor) owing
by it.

8. It is understood and agreed that any Restricted Subsidiary of the Borrower
that is required to execute a counterpart of this Agreement after the date
hereof pursuant to the requirements of the Credit Agreement or any other Senior
Indebtedness shall become a Party hereunder by executing a counterpart hereof
(or a joinder agreement in form and substance satisfactory to the Collateral
Agent) and delivering same to the Collateral Agent.

 

4



--------------------------------------------------------------------------------

9. No failure or delay on the part of any party hereto or any holder of Senior
Indebtedness in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder.

10. Each Party hereto acknowledges that to the extent that no adequate remedy at
law exists for breach of its obligations under this Agreement, in the event any
Party fails to comply with its obligations hereunder, the Collateral Agent or
the holders of Senior Indebtedness shall have the right to obtain specific
performance of the obligations of such defaulting Party, injunctive relief or
such other equitable relief as may be available.

11. Any notice to be given under this Agreement shall be in writing and shall be
sent in accordance with the provisions of the Credit Agreement.

12. In the event of any conflict between the provisions of this Agreement and
the provisions of the Subordinated Debt, the provisions of this Agreement shall
prevail.

13. No person other than the parties hereto, the Senior Creditors from time to
time and their successors and assigns as holders of the Senior Indebtedness and
the Subordinated Debt shall have any rights under this Agreement.

14. This Agreement may be executed in any number of counterparts each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

15. No amendment, supplement, modification, waiver or termination of this
Agreement shall be effective against a party against whom the enforcement of
such amendment, supplement, modification, waiver or termination would be
asserted, unless such amendment, supplement, modification, waiver or termination
was made in a writing signed by such party, provided that amendments hereto
shall be effective as against the Senior Creditors only if executed and
delivered by the Collateral Agent.

16. In case any one or more of the provisions confined in this Agreement, or any
application thereof, shall be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein, and any other application thereof, shall not in any way be affected or
impaired thereby.

17. (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

(b) Each of the Parties and the Senior Creditors, by their acceptance of the
benefits of this Agreement hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in the Borough of
Manhattan, in the City of New York (or any appellate court therefrom), in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the Parties and the
Senior Creditors, by their acceptance of the benefits of this Agreement hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the Parties and the
Senior Creditors, by their acceptance of the benefits of this Agreement, agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

5



--------------------------------------------------------------------------------

(c) Each of the Parties and the Senior Creditors, by their acceptance of the
benefits of this Agreement, hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the Parties and the Senior Creditors
by their acceptance of the benefits of this Agreement hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

(d) Each of the Parties and the Senior Creditors, by their acceptance of the
benefits of this Agreement, hereby irrevocably consents to service of process in
the manner provided for notices as provided above. Nothing in this Agreement
will affect the right of the Collateral Agent, the Senior Creditors or the
Parties to serve process in any other manner permitted by law.

(e) EACH PARTY HERETO (AND EACH OTHER SENIOR CREDITOR, BY ITS ACCEPTANCE OF THE
BENEFITS HEREOF) HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS CLAUSE (e).

18. This Agreement shall bind and inure to the benefit of the Collateral Agent,
the other Senior Creditors and each Party and their respective successors,
permitted transferees and assigns.

19. By acceptance of the benefits of this Agreement, each Senior Creditor
(whether or not a signatory hereto) shall be deemed irrevocably (a) to consent
to the appointment of the Collateral Agent as its agent hereunder, (b) to
confirm that the Collateral Agent shall have the authority to act as the
exclusive agent of such Senior Creditor for the enforcement of any provisions of
this Agreement against any Party or the exercise of remedies hereunder, (c) to
agree that it shall not take any action to enforce any provisions of this
Agreement against any Party, to exercise any remedy hereunder or to give any
consents or approvals hereunder, except as expressly provided in this Agreement
and (d) to agree to be bound by the terms of this Agreement.

20. Notwithstanding anything to the contrary contained herein, (i) any Party
that ceases to be a Restricted Subsidiary of the Borrower or pursuant to a
transaction permitted by the Loan Documents shall automatically be released from
this Agreement and cease to be a Party for all purposes hereof and (ii) upon the
occurrence of the Termination Date, this Agreement shall terminate without any
further action by any Person.

* * *

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

CERIDIAN HCM HOLDING INC. By:  

 

  Name: Nicholas D. Cucci   Title: Treasurer CERIDIAN HCM, INC. CERIDIAN GLOBAL
HOLDING COMPANY INC. CERIDIAN TAX SERVICE, INC. ABR PROPERTIES LLC DAYFORCE
HOLDINGS LLC DAYFORCE TAX SERVICES LLC CERIDIAN DAYFORCE LLC By:  

 

  Name: Nicholas D. Cucci   Title: Vice President and Treasurer CERIDIAN CANADA
LTD. CERIDIAN ACQUISITIONCO ULC CERIDIAN DAYFORCE CORPORATION CERIDIAN DAYFORCE
INC. DAYFORCE TAX SERVICES LTD. By:  

 

  Name: Nicholas D. Cucci   Title: Vice President and Treasurer CERIDIAN
AUSTRALIA PTY LTD By:  

 

  Name: Nicholas D. Cucci   Title: Vice President and Treasurer

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

SIGNED BY       )    CERIDIAN GLOBAL UK HOLDING COMPANY LIMITED,    )    acting
by a director       )             Name: Nicholas D. Cucci

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

SIGNED BY    )    CERIDIAN EUROPE LIMITED,   

)

   acting by a director    )          Name: Nicholas D. Cucci

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

SIGNED BY    )    CERIDIAN HOLDINGS UK LIMITED,   

)

   acting by a director    )          Name: Nicholas D. Cucci

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

CERIDIAN (MAURITIUS) LTD. CERIDIAN (MAURITIUS) TECHNOLOGY LTD.

CERIDIAN (MAURITIUS) LEARNING CENTER

LTD.

By:  

                                                                       

  Name: Vidia Mooneegan   Title: Director



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

Exhibit H-1

To the Credit Agreement

FORM OF

FIRST LIEN INTERCREDITOR AGREEMENT

[Attached]



--------------------------------------------------------------------------------

EXHIBIT H-1

[FORM OF]

FIRST LIEN INTERCREDITOR AGREEMENT

among

CERIDIAN HCM HOLDING INC.,

as the Borrower,

the other Grantors party hereto,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Credit Agreement Collateral Agent for the

Credit Agreement Secured Parties,

[•]

as the Additional Collateral Agent,

[•]

as the Initial Additional Authorized Representative,

and

each additional Authorized Representative from time to time party hereto

dated as of [•], 20[•]



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT, dated as of [•], 20[•] (as amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time, this “Agreement”), among CERIDIAN HCM HOLDING INC., a
Delaware corporation (the “Borrower”), the other Grantors (as defined below)
from time to time party hereto, DEUTSCHE BANK AG NEW YORK BRANCH (“Deutsche
Bank”), as collateral agent for the Credit Agreement Secured Parties (as defined
below) (in such capacity and together with its successors in such capacity, the
“Credit Agreement Collateral Agent”), [•], as Authorized Representative for the
Initial Additional Secured Parties (as defined below) (in such capacity and
together with its successors in such capacity, the “Initial Additional
Authorized Representative”) and each additional Authorized Representative from
time to time party hereto for the other Additional Secured Parties of the Series
(as each such term is defined below) with respect to which it is acting in such
capacity.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Credit Agreement Collateral Agent (for itself and on behalf of
the Credit Agreement Secured Parties), the Initial Additional Authorized
Representative (for itself and on behalf of the Initial Additional Secured
Parties) and each additional Authorized Representative (for itself and on behalf
of the Additional Secured Parties of the applicable Series) agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement (as defined
below) or, if defined in the New York UCC, the meanings specified therein. As
used in this Agreement, the following terms have the meanings specified below:

“Additional Collateral Agent” means (a) prior to the Discharge of the Initial
Additional Obligations, the Initial Additional Authorized Representative and
(b) from and after the Discharge of the Initial Additional Obligations, the
Authorized Representative for the Series of Additional Obligations that
constitutes the largest outstanding principal amount of any then-outstanding
Series of Additional Obligations.

“Additional Documents” means, with respect to the Initial Additional Obligations
or any Series of Additional Senior Class Debt, the notes, indentures, credit
agreements, collateral agreements, security documents, guarantees and other
operative agreements evidencing or governing such Indebtedness and the Liens
securing such Indebtedness, including the Initial Additional Documents and the
Additional Security Documents and each other agreement entered into for the
purpose of securing the Initial Additional Obligations or any Series of
Additional Senior Class Debt; provided that, in each case, the Indebtedness
thereunder (other than the Initial Additional Obligations) has been designated
as Additional Senior Class Debt pursuant to Section 5.13 hereto.

“Additional Obligations” means collectively (1) the Initial Additional
Obligations and (2) all amounts owing pursuant to the terms of any Series of
Additional Senior Class Debt designated as Additional Obligations pursuant to
Section 5.13 after the date hereof, including, without limitation, the
obligation (including guarantee obligations) to pay principal, premium,
interest, fees, expenses (including interest, fees and expenses that accrue
after the commencement of a Bankruptcy Case, regardless of whether such
interest, fees and expenses are an allowed claim under such Bankruptcy Case at
the rate provided for in the respective Additional Documents), letter of credit
commissions, reimbursement obligations, charges, attorneys costs, indemnities,
penalties, reimbursements, damages and other amounts payable by a Grantor under
any Additional Document (including guarantees of the foregoing).



--------------------------------------------------------------------------------

“Additional Secured Party” means the holders of any Additional Obligations and
any Authorized Representative with respect thereto and the beneficiaries of each
indemnification obligation undertaken by the Borrower and the other Grantors
under any related Additional Document, and shall include the Initial Additional
Secured Parties and the Additional Senior Class Debt Parties.

“Additional Security Document” means any collateral agreement, security
agreement or any other document now existing or entered into after the date
hereof that creates Liens on any assets or properties of any Grantor to secure
any of the Additional Obligations.

“Additional Senior Class Debt” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Collateral Agent” has the meaning assigned to such
term in Section 5.13.

“Additional Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.13.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of hereto.

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Credit Agreement Collateral Agent and (ii) from and after the earlier
of (x) the Discharge of Credit Agreement Obligations and (y) the Non-Controlling
Authorized Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.

“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the Credit
Agreement Collateral Agent, (ii) in the case of the Initial Additional
Obligations or the Initial Additional Secured Parties, the Initial Additional
Authorized Representative, and (iii) in the case of any other Series of
Additional Obligations or Additional Secured Parties that become subject to this
Agreement after the date hereof, the Additional Senior Class Debt Representative
for such Series named in the applicable Joinder Agreement.

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Closing Date” means April [•], 2018.

“Collateral” means all assets and properties subject to, or purported to be
subject to, Liens created pursuant to any Pari Passu Security Document to secure
one or more Series of Pari Passu Obligations.

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent, (ii) in the case of the Initial
Additional Obligations, the Initial Additional Authorized Representative and
(iii) in the case of any other Series of Additional Obligations that become
subject to this Agreement after the date hereof, the Additional Senior
Class Debt Collateral Agent for such Series named in the applicable Joinder
Agreement.

 

-2-



--------------------------------------------------------------------------------

“Controlling Collateral Agent” means, with respect to any Shared Collateral,
(i) until the earlier of (x) the Discharge of Credit Agreement Obligations and
(y) the Non-Controlling Authorized Representative Enforcement Date with respect
to such Shared Collateral, the Credit Agreement Collateral Agent and (ii) from
and after the earlier of (x) the Discharge of Credit Agreement Obligations and
(y) the Non-Controlling Authorized Representative Enforcement Date with respect
to such Shared Collateral, the Additional Collateral Agent (acting on the
instructions of the Applicable Authorized Representative).

“Controlling Secured Parties” means, with respect to any Shared Collateral,
(i) at any time when the Credit Agreement Collateral Agent is the Controlling
Collateral Agent with respect to such Shared Collateral, the Credit Agreement
Secured Parties and (ii) at any other time, the Series of Pari Passu Secured
Parties whose Collateral Agent is the Controlling Collateral Agent for such
Shared Collateral.

“Credit Agreement” means the Credit Agreement, dated as of April [•], 2018,
among, inter alios, the Borrower, the other borrowers from time to time party
thereto, Deutsche Bank, as administrative agent and each lender from time to
time party thereto, as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time.

“Credit Agreement Administrative Agent” means the “Administrative Agent” as
defined in the Credit Agreement and shall include any successor administrative
agent (including as a result of any Refinancing or other modification of the
Credit Agreement).

“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Credit Agreement Collateral Documents” means the Initial Security Agreement,
the other “Security Documents” (or similarly defined terms) as defined in the
Credit Agreement and each other agreement entered into in favor of the Credit
Agreement Collateral Agent for the purpose of securing and/or perfecting any
Credit Agreement Obligations.

“Credit Agreement Obligations” means all “Secured Obligations” as defined in the
Credit Agreement.

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.

“Deutsche Bank” has the meaning assigned to such term in the introductory
paragraph hereto.

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Shared Collateral and any Series of Pari
Passu Obligations, the date on which such Series of Pari Passu Obligations is no
longer secured by such Shared Collateral. The term “Discharged” shall have a
corresponding meaning.

“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with Additional Obligations
secured by such Shared Collateral under an Additional Document which has been
designated in writing by the Credit Agreement Administrative Agent (under the
Credit Agreement so Refinanced) to the Additional Collateral Agent and each
other Authorized Representative as the “Credit Agreement” for purposes of this
Agreement.

 

-3-



--------------------------------------------------------------------------------

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

“Financial Officer” of any Person shall mean the chief executive officer, chief
financial officer, any vice president, principal accounting officer, treasurer,
assistant treasurer or controller of such Person or any officer performing
duties customarily associated with the foregoing offices.

“Grantors” means the Borrower and each of the Grantors (as defined in the Credit
Agreement Collateral Documents) and each other parent entity or subsidiary of
the Borrower which has granted a security interest pursuant to any Pari Passu
Security Document to secure any Series of Pari Passu Obligations (including any
such Person which becomes a party to this Agreement as contemplated by
Section 5.16). The Grantors existing on the date hereof are set forth in Annex I
hereto.

“Impairment” has the meaning assigned to such term in Section 1.03.

“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph hereto.

“Initial Additional Agreement” mean that certain [Indenture] [Other Agreement],
dated as of [•], among the Borrower, [the Guarantors identified therein,] and
[•], as [trustee], as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time.

“Initial Additional Documents” means the Initial Additional Agreement, the
Initial Additional Security Agreement and any collateral agreements, security
documents, guarantees and other operative agreements evidencing or governing the
Indebtedness thereunder, and the Liens securing such Indebtedness.

“Initial Additional Obligations” means the [Obligations] (as defined in the
Initial Additional Security Agreement).

“Initial Additional Secured Parties” means the Additional Collateral Agent and
the holders of the Initial Additional Obligations issued pursuant to the Initial
Additional Agreement.

“Initial Additional Security Agreement” means the [security agreement], dated as
of the date hereof, among the Borrower, the Additional Collateral Agent and the
other parties thereto, as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time.

“Initial Security Agreement” means the “Guarantee and Collateral Agreement” as
defined in the Credit Agreement.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Borrower or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Borrower or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Borrower or any other Grantor or any similar case or proceeding
(including any such proceeding under applicable corporate law) relative to the
Borrower or any other Grantor or its creditors, as such, in each case whether or
not voluntary;

 

-4-



--------------------------------------------------------------------------------

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

“Joinder Agreement” means a joinder to this Agreement substantially in the form
of Annex II hereto or such other form as shall be approved by the Controlling
Collateral Agent.

“Lien” shall mean, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any option or other
agreement to give a security interest therein, any lease giving rise to a
Capitalized Lease Obligations and having substantially the same economic effect
as any of the foregoing and any filing of or agreement to give any financing
statement under the UCC (or equivalent statutes) of any jurisdiction, in each
case, in the nature of security; provided that in no event shall an operating
lease be deemed to constitute a Lien.

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, (i) at any time when the Credit Agreement Collateral Agent is
the Controlling Collateral Agent, the Authorized Representative of the Series of
Additional Obligations that constitutes the largest outstanding principal amount
of any then outstanding Series of Pari Passu Obligations (including the Credit
Agreement Obligations) with respect to such Shared Collateral and (ii) at any
time when the Credit Agreement Collateral Agent is not the Controlling
Collateral Agent, the Authorized Representative of the Series of Pari Passu
Obligations that constitutes the largest outstanding principal amount of any
then outstanding Series of Pari Passu Obligations with respect to such Shared
Collateral; provided, however, that if there are two outstanding Series of
Additional Obligations which have an equal outstanding principal amount, the
Series of Additional Obligations with the earlier maturity date shall be
considered to have the larger outstanding principal amount for purposes of this
definition.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) and (ii) each Collateral Agent’s and each other Authorized
Representative’s receipt of written notice from such Non-Controlling Authorized
Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional Document under which
such Non-Controlling Authorized Representative is the Authorized Representative)
has occurred and is continuing and (y) the Additional Obligations of the Series
with respect to which such Non-Controlling Authorized Representative is the
Authorized Representative are currently due and payable in full (whether as a
result

 

-5-



--------------------------------------------------------------------------------

of acceleration thereof or otherwise) in accordance with the terms of the
applicable Additional Document; provided that the Non-Controlling Authorized
Representative Enforcement Date shall be stayed and shall not occur and shall be
deemed not to have occurred with respect to the Shared Collateral (1) at any
time the Credit Agreement Collateral Agent, the Applicable Authorized
Representative or the Controlling Collateral Agent, as applicable, has commenced
and is diligently pursuing any enforcement action with respect to the Shared
Collateral or a material portion thereof or (2) at any time any Grantor which
has granted a security interest in any Shared Collateral is then a debtor under
or with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.

“Non-Controlling Collateral Agent” means, at any time with respect to any Shared
Collateral, any Collateral Agent that is not the Controlling Collateral Agent at
such time with respect to such Shared Collateral.

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the Pari Passu Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

“Non-Shared Collateral” has the meaning assigned to such term in
Section 2.01(c).

“Pari Passu Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Additional Obligations.

“Pari Passu Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Additional Secured Parties with respect to each Series of Additional
Obligations.

“Pari Passu Security Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Additional Security Documents.

“Possessory Collateral” means any Shared Collateral in the possession and/or
control of any Collateral Agent (or its agents or bailees), to the extent that
possession and/or control thereof perfects a Lien thereon under the Uniform
Commercial Code of any jurisdiction. Possessory Collateral includes, without
limitation, any Certificated Securities, Promissory Notes, Instruments, and
Chattel Paper, in each case, delivered to or in the possession of and/or under
the control of any Collateral Agent under the terms of the Pari Passu Security
Documents.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not allowed or allowable as a claim in any
such Insolvency or Liquidation Proceeding.

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay such indebtedness, or to issue other indebtedness or enter into
alternative financing arrangements, in exchange or replacement for such
indebtedness (in whole or in part), including by adding or replacing lenders,
creditors, agents, borrowers and/or guarantors, and including in each case, but
not limited to, after the original instrument giving rise to such indebtedness
has been terminated and including, in each case, through any credit agreement,
indenture or other agreement. “Refinanced” and “Refinancing” have correlative
meanings.

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of the relevant Secured Credit Documents.

 

-6-



--------------------------------------------------------------------------------

“Secured Credit Document” means (i) the Credit Agreement and each Loan Document
(as defined in the Credit Agreement), (ii) each Initial Additional Document, and
(iii) each Additional Document for Additional Obligations incurred after the
date hereof.

“Series” means (a) with respect to the Pari Passu Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional Secured Parties (in their capacities as such), and (iii) the
Additional Secured Parties (in their capacities as such) that become subject to
this Agreement after the date hereof that are represented by a common Authorized
Representative (in its capacity as such for such Additional Secured Parties) and
(b) with respect to any Pari Passu Obligations, each of (i) the Credit Agreement
Obligations, (ii) the Initial Additional Obligations, and (iii) the Additional
Obligations incurred after the date hereof pursuant to any Additional Document,
the holders of which, pursuant to any Joinder Agreement, are to be represented
hereunder by a common Authorized Representative (in its capacity as such for
such Additional Obligations).

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of Pari Passu Obligations (or their respective Authorized
Representatives or Collateral Agents on behalf of such holders) hold a valid and
perfected security interest at such time. If more than two Series of Pari Passu
Obligations are outstanding at any time and the holders of less than all Series
of Pari Passu Obligations hold a valid and perfected security interest in any
Collateral at such time, then such Collateral shall constitute Shared Collateral
for those Series of Pari Passu Obligations that hold a valid and perfected
security interest in such Collateral at such time and shall not constitute
Shared Collateral for any Series which does not have a valid and perfected
security interest in such Collateral at such time.

SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (iv) all references herein
to Articles, Sections and Annexes shall be construed to refer to Articles,
Sections and Annexes of this Agreement, (v) unless otherwise expressly qualified
herein, the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

SECTION 1.03 Impairments. It is the intention of the Pari Passu Secured Parties
of each Series that the holders of Pari Passu Obligations of such Series (and
not the Pari Passu Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the Pari
Passu Obligations of such Series are unenforceable under applicable law or are
subordinated to any other obligations (other than another Series of Pari Passu
Obligations), (y) any of the Pari Passu Obligations of such Series do not have
an enforceable security interest in any of the Collateral securing any other
Series of Pari Passu Obligations and/or (z) any intervening security interest
exists securing any other obligations (other than another Series of Pari Passu
Obligations) on a basis ranking prior to the security interest of such Series of
Pari Passu Obligations but junior to the security interest of any other Series
of Pari Passu Obligations or (ii) the existence of any Collateral for any other
Series of Pari Passu Obligations that is not Shared Collateral for such Series
(any such condition referred to in the foregoing

 

-7-



--------------------------------------------------------------------------------

clauses (i) or (ii) with respect to any Series of Pari Passu Obligations, an
“Impairment” of such Series); provided that the existence of a maximum claim
with respect to any fee interest in real property subject to a mortgage that
applies to all Pari Passu Obligations shall not be deemed to be an Impairment of
any Series of Pari Passu Obligations. In the event of any Impairment with
respect to any Series of Pari Passu Obligations, the results of such Impairment
shall be borne solely by the holders of such Series of Pari Passu Obligations,
and the rights of the holders of such Series of Pari Passu Obligations
(including, without limitation, the right to receive distributions in respect of
such Series of Pari Passu Obligations pursuant to Section 2.01) set forth herein
shall be modified to the extent necessary so that the effects of such Impairment
are borne solely by the holders of the Series of such Pari Passu Obligations
subject to such Impairment. Additionally, in the event the Pari Passu
Obligations of any Series are modified pursuant to applicable law (including,
without limitation, pursuant to Section 1129 of the Bankruptcy Code or any other
provision of any Bankruptcy Law), any reference to such Pari Passu Obligations
or the Pari Passu Security Documents governing such Pari Passu Obligations shall
refer to such obligations or such documents as so modified.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.03), if an Event of Default
has occurred and is continuing, and the Controlling Collateral Agent or any Pari
Passu Secured Party is taking action to enforce rights in respect of any Shared
Collateral, or any distribution is made in respect of any Shared Collateral in
any Bankruptcy Case of the Borrower (including any adequate protection payments)
or any other Grantor or any Pari Passu Secured Party receives any payment
pursuant to any intercreditor agreement (other than this Agreement) with respect
to any Shared Collateral, the proceeds of any sale, collection or other
liquidation of any such Shared Collateral by the Controlling Collateral Agent or
any other Pari Passu Secured Party on account of such enforcement of rights or
remedies or distribution in respect thereof in any Bankruptcy Case or any
payment received by the Controlling Collateral Agent or any other Pari Passu
Secured Party pursuant to any such intercreditor agreement (other than this
Agreement) with respect to such Shared Collateral and any proceeds of such
payment or distribution (subject, in the case of any such payment or
distribution, to the sentence immediately following) (all proceeds of any sale,
collection or other liquidation of any Shared Collateral and all such payments
and proceeds of any such payment or distribution being collectively referred to
as “Proceeds”), shall be applied (i) FIRST, to the payment in full in cash of
all amounts owing to each Collateral Agent (in its capacity as such and, in the
case of the Credit Agreement Collateral Agent, in its capacity as Credit
Agreement Administrative Agent) on a ratable basis pursuant to the terms of any
Secured Credit Document, (ii) SECOND, subject to Section 1.03, to the payment in
full in cash of the Pari Passu Obligations of each Series on a ratable basis,
with such Proceeds to be applied to the Pari Passu Obligations of a given Series
in accordance with the terms of the applicable Secured Credit Documents and
(iii) THIRD, after Discharge of all Pari Passu Obligations, to the Borrower and
the other Grantors or their successors or assigns, as their interests may
appear, or to whomsoever may be lawfully entitled to receive the same, or as a
court of competent jurisdiction may direct; provided that, following the
commencement of any Insolvency or Liquidation Proceeding with respect to any
Grantor, solely for the purposes of this Section 2.01(a) and not the Credit
Agreement or any Additional Documents, in the event that the value of the Shared
Collateral is not sufficient for the entire amount of Post-Petition Interest on
the Pari Passu Obligations to be allowed under Sections 506(a) and (b) of the
Bankruptcy Code or any other applicable provision of the Bankruptcy Code or
other Bankruptcy Law in such Insolvency or Liquidation Proceeding, the amount of
Pari Passu Obligations of each Series of Pari Passu Obligations shall include
only the maximum amount of Post-Petition Interest allowable under
Sections 506(a) and (b) of the Bankruptcy Code or any other

 

-8-



--------------------------------------------------------------------------------

applicable provision of the Bankruptcy Code or other Bankruptcy Law in such
Insolvency or Liquidation Proceeding. If, despite the provisions of this
Section 2.01(a), any Pari Passu Secured Party shall receive any payment or other
recovery in excess of its portion of payments on account of the Pari Passu
Obligations to which it is then entitled in accordance with this
Section 2.01(a), such Pari Passu Secured Party shall hold such payment or
recovery in trust for the benefit of all Pari Passu Secured Parties in
accordance with Section 2.03(b) for distribution in accordance with this
Section 2.01(a). Notwithstanding the foregoing, with respect to any Shared
Collateral for which a third party (other than a Pari Passu Secured Party) has a
lien or security interest that is junior in priority to the security interest of
any Series of Pari Passu Obligations but senior (as determined by appropriate
legal proceedings in the case of any dispute) to the security interest of any
other Series of Pari Passu Obligations (such third party, an “Intervening
Creditor”), the value of any Shared Collateral or Proceeds allocated to such
Intervening Creditor shall be deducted on a ratable basis solely from the Shared
Collateral or Proceeds to be distributed in respect of the Series of Pari Passu
Obligations with respect to which such Impairment exists.

(b) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of Pari Passu Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the Pari
Passu Obligations of any Series or any other circumstance whatsoever (but, in
each case, subject to Section 1.03), each Pari Passu Secured Party hereby agrees
that the Liens securing each Series of Pari Passu Obligations on any Shared
Collateral shall be of equal priority.

(c) Notwithstanding anything in this Agreement, any Secured Credit Document or
any other Pari Passu Security Documents to the contrary, Collateral consisting
of cash and cash equivalents pledged to secure Credit Agreement Obligations
consisting of reimbursement obligations in respect of letters of credit or
otherwise held by the Credit Agreement Collateral Agent or pursuant the
provisions of the Credit Agreement (the “Non-Shared Collateral”) shall be
applied as specified in the Credit Agreement and will not constitute Shared
Collateral, and it is understood and agreed that this Agreement shall not
restrict the rights of any Credit Agreement Secured Party to pursue enforcement
proceedings, exercise remedies or make determinations with respect to the
Non-Shared Collateral in accordance with the Credit Agreement.

SECTION 2.02 Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens. (a) Only the Controlling Collateral Agent may act with respect
to any Shared Collateral (including with respect to any intercreditor agreement
with respect to any Shared Collateral). At any time when the Credit Agreement
Collateral Agent is the Controlling Collateral Agent, no Additional Secured
Party shall or shall instruct any Collateral Agent to, and neither the
Additional Collateral Agent nor any other Non-Controlling Collateral Agent
shall, commence any judicial or non-judicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, exercise any
right, remedy or power with respect to, or otherwise take any action to enforce
its security interest in or realize upon, or take any other action available to
it in respect of, any Shared Collateral (including with respect to any
intercreditor agreement with respect to any Shared Collateral), whether under
any Additional Security Document, applicable law or otherwise, it being agreed
that only the Credit Agreement Collateral Agent, acting in accordance with the
Credit Agreement Collateral Documents, may take any such actions or exercise any
such remedies with respect to Shared Collateral at such time.

(b) With respect to any Shared Collateral at any time when the Credit Agreement
Collateral Agent is not the Controlling Collateral Agent, (i) the Controlling
Collateral Agent shall act only on the instructions of the Applicable Authorized
Representative and (ii) no Non-Controlling Authorized Representative or other
Pari Passu Secured Party (other than the Applicable Authorized Representative)
shall or shall instruct the Controlling Collateral Agent to, commence any
judicial or non-judicial

 

-9-



--------------------------------------------------------------------------------

foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, any Shared Collateral (including
with respect to any intercreditor agreement with respect to any Shared
Collateral), whether under any Pari Passu Security Document, applicable law or
otherwise, it being agreed that only the Controlling Collateral Agent, acting on
the instructions of the Applicable Authorized Representative and in accordance
with the applicable Additional Security Documents, may take any such actions or
exercise any such remedies with respect to Shared Collateral.

(c) Notwithstanding the equal priority of the Liens securing each Series of Pari
Passu Obligations with respect to any Shared Collateral, the Controlling
Collateral Agent may deal with the Shared Collateral as if such Controlling
Collateral Agent had a senior Lien on such Shared Collateral. No Non-Controlling
Authorized Representative or Non-Controlling Secured Party will contest, protest
or object (or support any other Person in contesting, protesting or objecting)
to any foreclosure proceeding or action brought by the Controlling Collateral
Agent, the Applicable Authorized Representative or any Controlling Secured Party
or any other exercise by the Controlling Collateral Agent, the Applicable
Authorized Representative or any Controlling Secured Party of any rights and
remedies relating to the Shared Collateral, or to cause the Controlling
Collateral Agent to exercise such rights. The foregoing shall not be construed
to limit the rights and priorities of any Pari Passu Secured Party, the
Controlling Collateral Agent or any Authorized Representative with respect to
any Collateral not constituting Shared Collateral (including, without
limitation, any Non-Shared Collateral).

(d) Each of the Collateral Agents and Authorized Representatives, for itself and
on behalf of the Pari Passu Secured Parties of the Series for whom it is acting,
agrees that it will not (and hereby waives any right to) question or contest or
support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the perfection, priority, validity,
attachment or enforceability of a Lien held by or on behalf of any of the Pari
Passu Secured Parties in all or any part of the Collateral, or the provisions of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any Collateral Agent or any Authorized
Representative to enforce this Agreement.

SECTION 2.03 No Interference; Payment Over.

(a) Each of the Collateral Agents and Authorized Representatives, for itself and
on behalf of the Pari Passu Secured Parties of the Series for whom it is acting,
agrees that (i) it will not challenge or question in any proceeding the validity
or enforceability of any Pari Passu Obligations of any Series or any Pari Passu
Security Document or the validity, attachment, perfection or priority of any
Lien under any Pari Passu Security Document or the validity or enforceability of
the priorities, rights or duties established by or other provisions of this
Agreement; (ii) it will not take or cause to be taken any action the purpose or
intent of which is, or could be, to interfere, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
disposition of the Shared Collateral by the Controlling Collateral Agent,
(iii) except as provided in Section 2.02, it shall have no right to (A) direct
the Controlling Collateral Agent or any other Pari Passu Secured Party to
exercise, and shall not exercise, any right, remedy or power with respect to any
Shared Collateral (including pursuant to any intercreditor agreement) or
(B) consent to the exercise by the Controlling Collateral Agent or any other
Pari Passu Secured Party of any right, remedy or power with respect to any
Shared Collateral, (iv) it will not institute any suit or assert in any suit,
bankruptcy, insolvency or other proceeding any claim against the Controlling
Collateral Agent or any other Pari Passu Secured Party seeking damages from or
other relief by way of specific performance, instructions or otherwise with
respect to any Shared Collateral, and none of the Controlling Collateral Agent,
any Applicable Authorized Representative or any other Pari Passu Secured Party
shall be liable for any action taken or omitted to be taken by the Controlling
Collateral Agent, such

 

-10-



--------------------------------------------------------------------------------

Applicable Authorized Representative or other Pari Passu Secured Party with
respect to any Shared Collateral in accordance with the provisions of this
Agreement, (v) if not the Controlling Collateral Agent, it will not seek, and
hereby waives any right, to have any Shared Collateral or any part thereof
marshaled upon any foreclosure or other disposition of such Collateral and
(vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any of the Controlling Collateral Agent or any
other Pari Passu Secured Party to enforce this Agreement.

(b) Each of the Collateral Agents, for itself and on behalf of the Pari Passu
Secured Parties of the Series for whom it is acting, agrees that if it shall
obtain possession of any Shared Collateral or shall realize any proceeds or
payment in respect of any such Shared Collateral, pursuant to any Pari Passu
Security Document or by the exercise of any rights available to it under
applicable law or in any Insolvency or Liquidation Proceeding or through any
other exercise of remedies (including pursuant to any intercreditor agreement),
at any time prior to the Discharge of each of the Pari Passu Obligations, then
it shall hold such Shared Collateral, proceeds or payment in trust for the other
Pari Passu Secured Parties and promptly transfer such Shared Collateral,
proceeds or payment, as the case may be, to the Controlling Collateral Agent, to
be distributed in accordance with the provisions of Section 2.01 hereof.

SECTION 2.04 Release of Liens.

(a) If, at any time the Controlling Collateral Agent forecloses upon or
otherwise exercises remedies against any Shared Collateral resulting in a sale
or disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of each other Collateral
Agent for the benefit of each Series of Pari Passu Secured Parties upon such
Shared Collateral will automatically be released and discharged as and when, but
only to the extent, such Liens of the Controlling Collateral Agent on such
Shared Collateral are released and discharged; provided that (i) the Liens in
favor of each Collateral Agent for the benefit of each related Series of Pari
Passu Secured Parties secured by such Shared Collateral attach to any such
Proceeds of such sale or disposition with the same priority vis-à-vis all the
other Pari Passu Secured Parties as existed prior to the commencement of such
sale or other disposition, and any such Liens shall remain subject to the terms
of this Agreement until application thereof pursuant to Section 2.01 and
(ii) any proceeds of any Shared Collateral realized therefrom shall be applied
pursuant to Section 2.01.

(b) Each Collateral Agent and Authorized Representative agrees to execute and
deliver (at the sole costs and expense of the Grantors) all such authorizations
and other instruments as shall reasonably be requested by the Controlling
Collateral Agent to evidence and confirm any release of Shared Collateral
provided for in this Section 2.04.

(c) Each Non-Controlling Authorized Representative and Non-Controlling
Collateral Agent, for itself and on behalf of the Pari Passu Secured Parties of
the Series for whom it is acting, hereby irrevocably appoints the Controlling
Collateral Agent and any officer or agent of the Controlling Collateral Agent,
which appointment is coupled with an interest with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of such Non-Controlling Authorized
Representative, Collateral Agent or Pari Passu Secured Party, to take any and
all appropriate action and to execute any and all documents and instruments
which may be necessary to evidence and confirm any release of Shared Collateral
provided for in this Section 2.04.

SECTION 2.05 Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any Insolvency or Liquidation Proceeding. The parties hereto
acknowledge that the provisions of this Agreement are intended to be enforceable
as contemplated by Section 510(a) of the Bankruptcy Code. All references herein
to any Grantor shall include such Grantor as a debtor-in-possession and any
receiver or trustee for such Grantor.

 

-11-



--------------------------------------------------------------------------------

(b) If the Borrower and/or any other Grantor shall become subject to a case or
proceeding (a “Bankruptcy Case”) under the Bankruptcy Code or any other
Bankruptcy Law and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) to the Borrower or such Grantor under Section 364 of the Bankruptcy
Code or any equivalent provision of any other Bankruptcy Law or the use of cash
collateral under Section 363 of the Bankruptcy Code or any equivalent provision
of any other Bankruptcy Law, each Authorized Representative, for itself and on
behalf of the Pari Passu Secured Parties of the Series for whom it is acting
(other than the Authorized Representative of any Controlling Secured Party)
agrees that it will not raise, join or support any objection to any such
financing or to the Liens on the Shared Collateral securing the same (“DIP
Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless the Controlling Collateral Agent (in the case of the
Additional Collateral Agent, acting on the instructions of the Applicable
Authorized Representative) shall then oppose or object (or join in or support
any objection) to such DIP Financing or such DIP Financing Liens or use of cash
collateral (and (i) to the extent that such DIP Financing Liens are senior to
the Liens on any such Shared Collateral for the benefit of the Controlling
Secured Parties, each Non-Controlling Collateral Agent, for itself and on behalf
of the Pari Passu Secured Parties of the Series for whom it is acting, will
subordinate its Liens with respect to such Shared Collateral on the same terms
as the Liens of the Controlling Secured Parties (other than any Liens of any
Pari Passu Secured Parties constituting DIP Financing Liens) are subordinated
thereto, and (ii) to the extent that such DIP Financing Liens rank pari passu
with the Liens on any such Shared Collateral granted to secure the Pari Passu
Obligations of the Controlling Secured Parties, each Non-Controlling Collateral
Agent, for itself and on behalf of the Pari Passu Secured Parties of the Series
for whom it is acting, will confirm the priorities with respect to such Shared
Collateral as set forth herein), in each case so long as (A) the Pari Passu
Secured Parties of each Series retain the benefit of their Liens on all such
Shared Collateral pledged to the DIP Lenders, including proceeds thereof arising
after the commencement of such proceeding, with the same priority vis-à-vis all
the other Pari Passu Secured Parties (other than any Liens of the Pari Passu
Secured Parties constituting DIP Financing Liens) as existed prior to the
commencement of the Bankruptcy Case, (B) the Pari Passu Secured Parties of each
Series are granted Liens on any additional collateral pledged to any Pari Passu
Secured Parties as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, with the same priority vis-à-vis the Pari
Passu Secured Parties (other than any Liens of any Pari Passu Secured Parties
constituting DIP Financing Liens) as set forth in this Agreement, (C) if any
amount of such DIP Financing or cash collateral is applied to repay any of the
Pari Passu Obligations, such amount is applied pursuant to Section 2.01, and
(D) if any Pari Passu Secured Parties are granted adequate protection, including
in the form of periodic payments, in connection with such DIP Financing or use
of cash collateral, the proceeds of such adequate protection are applied
pursuant to Section 2.01; provided that this Agreement shall not limit the right
of the Pari Passu Secured Parties of each Series to object to the grant of a
Lien to secure the DIP Financing over any Collateral subject to Liens in favor
of the Pari Passu Secured Parties of such Series or its Authorized
Representative that shall not constitute Shared Collateral; and provided,
further, that the Pari Passu Secured Parties receiving adequate protection shall
not object to any other Pari Passu Secured Party receiving adequate protection
comparable to any adequate protection granted to such Pari Passu Secured Parties
in connection with a DIP Financing or use of cash collateral.

SECTION 2.06 Reinstatement. In the event that any of the Pari Passu Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement or
avoidance of a preference, fraudulent transfer or other avoidance action under
the Bankruptcy Code or other Bankruptcy Law, or any similar law, or the
settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such Pari Passu Obligations shall again have been paid in full
in cash.

 

-12-



--------------------------------------------------------------------------------

SECTION 2.07 Insurance. As between the Pari Passu Secured Parties, the
Controlling Collateral Agent (acting at the direction of the Applicable
Authorized Representative) shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation, expropriation or similar proceeding affecting the Shared
Collateral and the Controlling Collateral Agent shall apply the proceeds to any
such adjustment, settlement or award in accordance with this Agreement.

SECTION 2.08 Refinancings, etc. The Pari Passu Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced (in whole or in part) or otherwise
amended or modified from time to time, in each case, without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
Refinancing transaction under any Secured Credit Document) of any Pari Passu
Secured Party of any other Series, all without affecting the priorities provided
for in Section 2.01(a) or the other provisions hereof; provided that the
Authorized Representative of the holders of any such Refinancing indebtedness
shall have executed a Joinder Agreement on behalf of the holders of such
Refinancing indebtedness.

SECTION 2.09 Possessory Collateral Agent as Gratuitous Bailee and Agent for
Perfection.

(a) The Possessory Collateral shall be delivered to the Credit Agreement
Collateral Agent and the Credit Agreement Collateral Agent agrees to hold any
Shared Collateral constituting Possessory Collateral in its possession or
control (or in the possession or control of its agents or bailees) as gratuitous
bailee and non-fiduciary agent for the benefit of each other Pari Passu Secured
Party for which such Possessory Collateral is Shared Collateral and any assignee
solely for the purpose of perfecting the security interest granted in such
Possessory Collateral, if any, pursuant to the applicable Pari Passu Security
Documents, in each case, subject to the terms and conditions of this
Section 2.09; provided that at any time the Credit Agreement Collateral Agent is
not the Controlling Collateral Agent, the Credit Agreement Collateral Agent
shall (at the sole cost and expense of the Grantors), at the request of the
Additional Collateral Agent that is the Controlling Collateral Agent, promptly
deliver all Possessory Collateral to such Additional Collateral Agent together
with any necessary endorsements (or otherwise allow such Additional Collateral
Agent to obtain control of such Possessory Collateral). The Borrower and the
other Grantors shall take such further action as is requested in writing by the
Controlling Collateral Agent and required to effectuate the transfer
contemplated hereby and shall indemnify each Collateral Agent for loss or damage
suffered by such Collateral Agent as a result of such transfer except for loss
or damage suffered by such Collateral Agent as a result of its own willful
misconduct, gross negligence or bad faith (as determined by a court of competent
jurisdiction in a final, non-appealable judgment).

(b) The Controlling Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral, from time to time in its possession, as
gratuitous bailee and non-fiduciary agent for the benefit of each other Pari
Passu Secured Party and any assignee, solely for the purpose of perfecting the
security interest granted in such Possessory Collateral, if any, pursuant to the
applicable Pari Passu Security Documents, in each case, subject to the terms and
conditions of this Section 2.09.

(c) The duties or responsibilities of the Controlling Collateral Agent and each
other Collateral Agent under this Section 2.09 shall be limited solely to
holding any Shared Collateral constituting Possessory Collateral as gratuitous
bailee and non-fiduciary agent for the benefit of each other Pari Passu Secured
Party for purposes of perfecting the Lien held by such Pari Passu Secured
Parties thereon.

 

-13-



--------------------------------------------------------------------------------

SECTION 2.10 Amendments to Security Documents.

(a) Without the prior written consent of the Credit Agreement Collateral Agent,
each Additional Collateral Agent and Authorized Representative, on behalf of
itself and the Pari Passu Secured Parties of the Series for whom it is acting,
agrees that no Additional Security Document may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Additional Security Document would be
prohibited by any of the terms of this Agreement.

(b) Without the prior written consent of the Additional Collateral Agent, the
Credit Agreement Collateral Agent agrees that no Credit Agreement Collateral
Document may be amended, supplemented or otherwise modified or entered into to
the extent such amendment, supplement or modification, or the terms of any new
Credit Agreement Collateral Document would be prohibited by any of the terms of
this Agreement.

(c) In making determinations required by this Section 2.10, each Collateral
Agent may conclusively rely on a certificate of a Responsible Officer of the
Borrower stating that such amendment is permitted by Sections 2.10(a) or (b) as
the case may be.

ARTICLE III

Existence and Amounts of Liens and Obligations

SECTION 3.01 Determinations with Respect to Amounts of Liens and Obligations.
Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any Pari Passu
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the Pari Passu Obligations of any Series, it may request that such information
be furnished to it in writing by each other Authorized Representative or
Collateral Agent and shall be entitled to make such determination or not make
any determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative or a Collateral Agent shall fail
to promptly provide the requested information, the requesting Collateral Agent
or Authorized Representative shall be entitled to make any such determination by
such method as it may, in the exercise of its good faith judgment, determine,
including by reliance upon a certificate of the Borrower. Each Collateral Agent
and each Authorized Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any Pari
Passu Secured Party or any other person as a result of such determination.

ARTICLE IV

The Controlling Collateral Agent

SECTION 4.01 Authority.

(a) Notwithstanding any other provision of this Agreement, nothing herein shall
be construed to impose any fiduciary or other duty on any Controlling Collateral
Agent to any Non-Controlling Secured Party or any other Person, regardless of
whether an Event of Default has occurred or is continuing, or give any
Non-Controlling Secured Party the right to direct any Controlling Collateral
Agent, except that each Controlling Collateral Agent shall be obligated to
distribute proceeds of any Shared Collateral in accordance with Section 2.01
hereof.

 

-14-



--------------------------------------------------------------------------------

(b) In furtherance of the foregoing, each Collateral Agent and Authorized
Representative, on behalf of itself and the Pari Passu Secured Parties of the
Series for whom it is acting, acknowledges and agrees that the Controlling
Collateral Agent shall be entitled, for the benefit of the Pari Passu Secured
Parties, to sell, transfer or otherwise dispose of or deal with any Shared
Collateral as provided herein and in the Pari Passu Security Documents, as
applicable, pursuant to which the Controlling Collateral Agent is the collateral
agent and/or administrative agent for such Shared Collateral, without regard to
any rights to which the Non-Controlling Secured Parties would otherwise be
entitled as a result of the Pari Passu Obligations held by such Non-Controlling
Secured Parties. Without limiting the foregoing, each Collateral Agent and
Authorized Representative, on behalf of itself and the Pari Passu Secured
Parties of the Series for whom it is acting, agrees that none of the Controlling
Collateral Agent, the Applicable Authorized Representative or any other Pari
Passu Secured Party shall have any duty or obligation first to marshal or
realize upon any type of Shared Collateral (or any other Collateral securing any
of the Pari Passu Obligations), or to sell, dispose of or otherwise liquidate
all or any portion of such Shared Collateral (or any other Collateral securing
any Pari Passu Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the Collateral Agent and
Authorized Representative, on behalf of itself and the Pari Passu Secured
Parties of the Series for whom it is acting waives any claim it may now or
hereafter have against any Collateral Agent or the Authorized Representative of
any other Series of Pari Passu Obligations or any other Pari Passu Secured Party
of any other Series arising out of (i) any actions which any Collateral Agent,
Authorized Representative or the Pari Passu Secured Parties take or omit to take
(including, actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the Pari Passu Obligations from any account debtor, guarantor or any other
party) in accordance with the Pari Passu Security Documents or any other
agreement related thereto or to the collection of the Pari Passu Obligations or
the valuation, use, protection or release of any security for the Pari Passu
Obligations, (ii) any election by any Applicable Authorized Representative or
any holders of Pari Passu Obligations, in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b) of the Bankruptcy Code or
(iii) subject to Section 2.05, any borrowing by, or grant of a security interest
or administrative expense priority under Section 364 of the Bankruptcy Code or
any equivalent provision of any other Bankruptcy Law, by the Loan Parties or any
of their subsidiaries, as debtor-in-possession. Notwithstanding any other
provision of this Agreement, the Controlling Collateral Agent shall not accept
any Shared Collateral in full or partial satisfaction of any Pari Passu
Obligations pursuant to Section 9-620 of the Uniform Commercial Code of any
jurisdiction, without the consent of each Authorized Representative representing
holders of Pari Passu Obligations for whom such Collateral constitutes Shared
Collateral.

SECTION 4.02 Rights as a Pari Passu Secured Party. The Person serving as the
Controlling Collateral Agent hereunder shall have the same rights and powers in
its capacity as a Pari Passu Secured Party under any Series of Pari Passu
Obligations that it holds as any other Pari Passu Secured Party of such Series
and may exercise the same as though it were not the Controlling Collateral Agent
and the term “Pari Passu Secured Party” or “Pari Passu Secured Parties” or (as
applicable) “Credit Agreement Secured Party,” “Credit Agreement Secured
Parties,” “Additional Secured Party,” “Additional Secured Parties,” “Initial
Additional Secured Party” or “Initial Additional Secured Parties” shall, if
applicable and unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Controlling Collateral
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any subsidiary or other Affiliate thereof as if such Person were
not the Controlling Collateral Agent hereunder and without any duty to account
therefor to any other Pari Passu Secured Party.

 

-15-



--------------------------------------------------------------------------------

SECTION 4.03    Exculpatory Provisions.

(a)    The Controlling Collateral Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Pari Passu Security
Documents to which it is a party. Without limiting the generality of the
foregoing, the Controlling Collateral Agent:

(i)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Pari Passu Security Documents that the
Controlling Collateral Agent is required to exercise as directed in writing by
the Applicable Authorized Representative; provided that the Controlling
Collateral Agent shall not be required to take any action that, in its opinion
or the opinion of its counsel, may expose the Controlling Collateral Agent to
liability or that is contrary to any Pari Passu Security Document or applicable
law;

(ii)    shall not, except as expressly set forth herein and in the other Pari
Passu Security Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Controlling Collateral Agent or any of its Affiliates in any capacity;

(iii)    shall not be liable for any action taken or not taken by it (A) with
the consent or at the request of the Applicable Authorized Representative or
(B) in the absence of the willful misconduct, gross negligence, bad faith or
material breach of this Agreement by the Controlling Collateral Agent or any
affiliate, director, officer, employee, counsel, agent or attorney in fact of
the Controlling Collateral Agent (in each case, as determined by a court of
competent jurisdiction in a final, non-appealable judgment) or (C) in reliance
on a certificate of a Responsible Officer of the Borrower stating that such
action is permitted by the terms of this Agreement (it being understood and
agreed that the Controlling Collateral Agent shall be deemed not to have
knowledge of any Event of Default under any Series of Pari Passu Obligations
unless and until notice describing such Event of Default is given to the
Controlling Collateral Agent by the Authorized Representative of such Pari Passu
Obligations or the Borrower); shall not be responsible for or have any duty to
ascertain or inquire into (A) any statement, warranty or representation made in
or in connection with this Agreement or any other Pari Passu Security Document,
(B) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (C) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any default, (D) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Pari Passu Security Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Pari Passu Security Documents, (E) the existence, value or the
sufficiency of any Collateral for any Series of Pari Passu Obligations, or
(F) the satisfaction of any condition set forth in any Secured Credit Document,
other than to confirm receipt of items expressly required to be delivered to the
Controlling Collateral Agent; and

(iv)    with respect to the Credit Agreement or any Additional Document, may
conclusively assume that the Grantors have complied with all of their
obligations thereunder unless advised in writing by the Authorized
Representative thereunder to the contrary specifically setting forth the alleged
violation.

(b)    Each Collateral Agent and Authorized Representative, on behalf of itself
and the Pari Passu Secured Parties of the Series for whom it is acting
acknowledges that, in addition to acting as the initial Controlling Collateral
Agent, Deutsche Bank also serves as Administrative Agent (under, and as defined
in, the Credit Agreement), and each Collateral Agent and Authorized
Representative, on behalf of itself and the Pari Passu Secured Parties of the
Series for whom it is acting, hereby waives any right to make any objection or
claim against Deutsche Bank (or any successor Controlling Collateral Agent or
any of their respective counsel) based on any alleged conflict of interest or
breach of duties arising from the Controlling Collateral Agent also serving as
the Credit Agreement Collateral Agent or Credit Agreement Administrative Agent.

 

-16-



--------------------------------------------------------------------------------

SECTION 4.04    Reliance by Controlling Collateral Agent. The Controlling
Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Controlling Collateral Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. The
Controlling Collateral Agent may consult with legal counsel (who may include,
but shall not be limited to, counsel for any Grantor or counsel for the
Applicable Authorized Representative), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 4.05    Delegation of Duties. The Controlling Collateral Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Pari Passu Security Document by or through any one or more
sub-agents appointed by the Controlling Collateral Agent. The Controlling
Collateral Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Affiliates.
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Affiliates of the Controlling Collateral Agent and any such sub-agent.

SECTION 4.06    Non Reliance on Controlling Collateral Agent and Other Pari
Passu Secured Parties. Each Collateral Agent and Authorized Representative, on
behalf of itself and the Pari Passu Secured Parties of the Series for whom it is
acting acknowledges that it has, independently and without reliance upon the
Controlling Collateral Agent, any Authorized Representative or any other Pari
Passu Secured Party or any of their Affiliates and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Secured Credit Documents.
Each Collateral Agent and Authorized Representative, on behalf of itself and the
Pari Passu Secured Parties of the Series for whom it is acting, also
acknowledges that it will, independently and without reliance upon the
Controlling Collateral Agent, any Authorized Representative or any other Pari
Passu Secured Party or any of their Affiliates and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Secured Credit Document or any related agreement or any document
furnished hereunder or thereunder.

ARTICLE V

Miscellaneous

SECTION 5.01    Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

(a)    if to the Credit Agreement Collateral Agent or to the Authorized
Representative for the Credit Agreement Secured Parties, to it at Deutsche Bank
AG New York Branch, [•],[•], Telephone: [•], Facsimile: [•], Attention: [•]
(E-mail: [•]);

(b)    if to the Additional Collateral Agent or the Initial Additional
Authorized Representative, to it at [•], Attention of [•] (Fax No. [•]);

 

-17-



--------------------------------------------------------------------------------

(c)    if to any other additional Authorized Representative, to it at the
address set forth in the applicable Joinder Agreement.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date three Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
To the extent agreed to in writing among each Collateral Agent and each
Authorized Representative from time to time and upon notification to the
Borrower, notices and other communications may also be delivered by e-mail to
the e-mail address of a representative of the applicable person provided from
time to time by such person.

SECTION 5.02    Waivers; Amendment; Joinder Agreements.

(a)    No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 5.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.

(b)    Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement or any
Supplement contemplated by Section 5.16) except pursuant to an agreement or
agreements in writing entered into by each Authorized Representative and each
Collateral Agent (and with respect to any such termination, waiver, amendment or
modification which by the terms of this Agreement requires the Borrower’s
consent or which increases the obligations or reduces the rights of or otherwise
materially adversely affects the Borrower or any other Grantor, with the consent
of the Borrower).

(c)    Notwithstanding the foregoing, without the consent of any Pari Passu
Secured Party, any Authorized Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 5.13
and upon such execution and delivery, such Authorized Representative and the
Additional Secured Parties and Additional Obligations of the Series for which
such Authorized Representative is acting hereunder agree to be bound by, and
shall be subject to, the terms hereof.

(d)    Notwithstanding the foregoing, in connection with any Refinancing of Pari
Passu Obligations of any Series, or the incurrence of Additional Obligations of
any Series, the Collateral Agents and the Authorized Representatives then each
party hereto shall enter (and is hereby authorized to enter

 

-18-



--------------------------------------------------------------------------------

without the consent of any other Pari Passu Secured Party or any Loan Party), at
the request of any Collateral Agent, any Authorized Representative or the
Borrower, into such amendments or modifications of this Agreement as are
reasonably necessary to reflect such Refinancing or such incurrence in
compliance with the Secured Credit Documents and are reasonably satisfactory to
each such Collateral Agent and each such Authorized Representative; provided
that any Collateral Agent or Authorized Representative may condition its
execution and delivery of any such amendment or modification on a receipt of a
certificate from a Responsible Officer of the Borrower to the effect that such
Refinancing or incurrence is permitted by the then existing Secured Credit
Documents.

SECTION 5.03    Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, as well as the other Pari Passu Secured Parties, all of whom
are intended to be bound by, and to be third party beneficiaries of, this
Agreement.

SECTION 5.04    Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

SECTION 5.05    Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile, pdf. or other electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.

SECTION 5.06    Severability. Any provision of this Agreement that is held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality or enforceability of
the remaining provisions hereof, and the invalidity in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
The parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.07    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 5.08    Submission to Jurisdiction Waivers; Consent to Service of
Process.

(a)    Each party hereto (and in the case of Collateral Agent and each
Authorized Representative, on behalf of itself and the Pari Passu Secured
Parties of the Series for whom it is acting) irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York State court or federal court of the United States of America sitting in the
Borough of Manhattan, in the City of New York (or any appellate court
therefrom), in any action or proceeding arising out of or relating to this
Agreement, or for recognition and enforcement of any judgment rendered in
respect thereof, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b)    Each party hereto (and in the case of Collateral Agent and each
Authorized Representative, on behalf of itself and the Pari Passu Secured
Parties of the Series for whom it is acting) irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any

 

-19-



--------------------------------------------------------------------------------

objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any New
York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c)    Each party hereto (and in the case of Collateral Agent and each
Authorized Representative, on behalf of itself and the Pari Passu Secured
Parties of the Series for whom it is acting) irrevocably consents to the service
of process in the manner provided for notices in Section 5.01. Nothing herein
shall affect the right of any other party hereto (or any Pari Passu Secured
Party) to effect service of process in any other manner permitted by law.

(d)    To the extent permitted by applicable law, no party hereto shall assert,
and each party hereto hereby waives, any claim against any other party hereto,
it may have to claim or recover in any legal action or proceeding referred to in
this Section 5.08 any special, indirect, exemplary, punitive or consequential
damages. To the extent permitted by applicable law, no party hereto shall
assert, and each party hereto hereby waives, any claim against any other party
hereto, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement.

SECTION 5.09    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.09.

SECTION 5.10    Headings. Article, Section and Annex headings used herein are
for convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11    Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the Pari Passu
Security Documents or any of the other Secured Credit Documents, the provisions
of this Agreement shall control to the extent of the conflict or inconsistency.

SECTION 5.12    Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Pari Passu Secured Parties in relation to one
another.    None of the Borrower, any other Grantor or any other creditor
thereof shall have any rights or obligations hereunder, except as expressly
provided in this Agreement (provided that nothing in this Agreement (other than
Section 2.04, 2.05, 2.08, 2.09 or Article V) is intended to or will amend, waive
or otherwise modify the provisions of the Credit Agreement or any Additional
Documents), and none of the Borrower or any other Grantor may rely on the terms
hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and Article V). Nothing in
this Agreement is intended to or shall impair the obligations of any Grantor,
which are absolute and unconditional, to pay the Pari Passu Obligations as and
when the same shall become due and payable in accordance with their terms.

 

-20-



--------------------------------------------------------------------------------

SECTION 5.13    Additional Senior Debt. To the extent, but only to the extent
permitted by the provisions of each of the then-extant Secured Credit Documents,
the Borrower may incur additional indebtedness after the date hereof that is
secured on an equal and ratable basis by the Liens securing the Pari Passu
Obligations on a first lien basis (such indebtedness referred to as “Additional
Senior Class Debt”). Any such Additional Senior Class Debt may be secured by a
Lien and may be guaranteed by the Grantors on a senior basis (which Lien shall
rank on a pari passu basis with the Liens on the Shared Collateral securing all
other Pari Passu Obligations that are secured on a first lien basis), in each
case under and pursuant to the Additional Documents, if and subject to the
condition that the Authorized Representative of any such Additional Senior
Class Debt (each, an “Additional Senior Class Debt Representative”), acting on
behalf of the holders of such Additional Senior Class Debt and the collateral
agent for the holders of such Additional Senior Class Debt (each, an “Additional
Senior Class Debt Collateral Agent”) (such Additional Senior Class Debt
Representative, Additional Senior Class Debt Collateral Agent and holders in
respect of any Additional Senior Class Debt being referred to as the “Additional
Senior Class Debt Parties”), becomes a party to this Agreement as an Authorized
Representative and Collateral Agent, as applicable, by satisfying the conditions
set forth in clauses (i) through (iv) of the immediately succeeding paragraph.

In order for an Additional Senior Class Debt Representative to become a party to
this Agreement as an Authorized Representative and Collateral Agent, as
applicable,

(i)    such Additional Senior Class Debt Representative and such Additional
Senior Class Debt Collateral Agent and each Grantor shall have executed and
delivered a Joinder Agreement (with such changes as may be reasonably approved
by the Controlling Collateral Agent and Additional Senior Class Debt
Representative) pursuant to which such Additional Senior Class Debt
Representative becomes an Authorized Representative hereunder, such Additional
Senior Class Debt Collateral Agent becomes a Collateral Agent hereunder and the
Additional Senior Class Debt in respect of which such Additional Senior
Class Debt Representative is the Authorized Representative constitutes
Additional Obligations and the related Additional Senior Class Debt Parties
become subject hereto and bound hereby as Additional Secured Parties;

(ii)    the Borrower shall have (x) delivered to each Collateral Agent true and
complete copies of each of the Additional Documents relating to such Additional
Senior Class Debt, certified as being true and correct by a Responsible Officer
of the Borrower and (y) identified in a certificate of a Responsible Officer the
obligations to be designated as Additional Obligations and the initial aggregate
principal amount or face amount thereof and certified that such obligations are
permitted to be incurred and secured on a pari passu basis with the then-extant
Pari Passu Obligations and by the terms of the then extant Secured Credit
Documents;

(iii)    all filings, recordations and/or amendments or supplements to the Pari
Passu Security Documents necessary or desirable in the reasonable judgment of
such Additional Senior Class Debt Collateral Agent to confirm and perfect the
Liens securing the relevant obligations relating to such Additional Senior
Class Debt shall have been made, executed and/or delivered (or, with respect to
any such filings or recordations, acceptable provisions to perform such filings
or recordations shall have been taken in the reasonable judgment of such
Additional Senior Class Debt Collateral Agent), and all fees and taxes in
connection therewith shall have been paid (or acceptable provisions to make such
payments have been taken in the reasonable judgment of such Additional Senior
Class Debt Collateral Agent); and

(iv)    the Additional Documents, as applicable, relating to such Additional
Senior Class Debt shall provide, in a manner reasonably satisfactory to each
Collateral Agent, that each Additional Senior Class Debt Party with respect to
such Additional Senior Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Additional Senior
Class Debt.

 

-21-



--------------------------------------------------------------------------------

SECTION 5.14    Agent Capacities. Except as expressly provided herein or in the
Credit Agreement Collateral Documents, Deutsche Bank is acting in the capacities
of Credit Agreement Administrative Agent and Credit Agreement Collateral Agent
solely for the Credit Agreement Secured Parties. Except as expressly provided
herein or in the Additional Security Documents, [•] is acting in the capacity of
Additional Collateral Agent solely for the Additional Secured Parties. Except as
expressly set forth herein, none of the Credit Agreement Administrative Agent,
the Credit Agreement Collateral Agent or the Additional Collateral Agent shall
have any duties or obligations in respect of any of the Collateral, all of such
duties and obligations, if any, being subject to and governed by the applicable
Secured Credit Documents.

SECTION 5.15    Integration. This Agreement together with the other Secured
Credit Documents and the Pari Passu Security Documents represents the agreement
of each of the Grantors and the Pari Passu Secured Parties with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by any Grantor, the Credit Agreement Collateral Agent, or any
other Pari Passu Secured Party relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Secured Credit
Documents.

SECTION 5.16    Additional Grantors. The Borrower agrees that, if any subsidiary
shall become a Grantor after the date hereof, they will promptly cause such
subsidiary to become party hereto by executing and delivering an instrument in
the form of Annex III. Upon such execution and delivery, such subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The parties hereto further agree that, notwithstanding any
failure to take the actions required by the immediately preceding sentence, each
Person which becomes a Grantor at any time (and any security granted by any such
Person) shall be subject to the provisions hereof as fully as if same
constituted a Grantor party hereto and had complied with the requirements of the
immediately preceding sentence. The execution and delivery of such instrument
shall not require the consent of any other party hereunder, and will be
acknowledged by the Credit Agreement Collateral Agent, the Initial Additional
Authorized Representative and each additional Authorized Representative. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Credit Agreement Collateral Agent By:  

                 

  Name:   Title: By:  

                 

  Name:   Title:

[•],

as Additional Collateral Agent and as Initial

Additional Authorized Representative By:  

                 

  Name:   Title:

CERIDIAN HCM HOLDING INC.,

as the Borrower

By:  

                 

  Name:   Title:



--------------------------------------------------------------------------------

[SIGNATURE BLOCKS OF ADDITIONAL GRANTORS] By:  

                 

Name:   Title:  

 



--------------------------------------------------------------------------------

ANNEX I

GRANTORS

1.    [•]

 

ANNEX I-1



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] JOINDER NO. [•] dated as of [•], 20[•] to the FIRST LIEN INTERCREDITOR
AGREEMENT dated as of [•], 20[•] (the “First Lien Intercreditor Agreement”),
among CERIDIAN HCM HOLDING INC., a Delaware corporation (the “Borrower”), and
certain subsidiaries and affiliates of the Borrower (each, a “Grantor”),
DEUTSCHE BANK AG NEW YORK BRANCH, as Credit Agreement Collateral Agent for the
Credit Agreement Secured Parties under the Pari Passu Security Documents (in
such capacity, the “Credit Agreement Collateral Agent”), [•] as Authorized
Representative, and the additional Authorized Representatives from time to time
a party thereto.20

A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the First Lien Intercreditor Agreement.

B.    As a condition to the ability of the Borrower to incur Additional
Obligations and to secure such Additional Senior Class Debt with the liens and
security interests created by the Additional Security Documents relating
thereto, the Additional Senior Class Debt Representative in respect of such
Additional Senior Class Debt is required to become an Authorized Representative,
the Additional Senior Class Debt Collateral Agent is respect of such Additional
Senior Class Debt is required to become a Collateral Agent, and such Additional
Senior Class Debt and the Additional Senior Class Debt Parties in respect
thereof are required to become subject to and bound by, the First Lien
Intercreditor Agreement. Section 5.13 of the First Lien Intercreditor Agreement
provides that such Additional Senior Class Debt Representative may become an
Authorized Representative, such Additional Senior Class Debt Collateral Agent
may become a Collateral Agent and such Additional Senior Class Debt and such
Additional Senior Class Debt Parties may become subject to and bound by the
First Lien Intercreditor Agreement as Additional Obligations and Additional
Secured Parties, respectively, upon the execution and delivery by the Additional
Senior Class Debt Representative and the Additional Senior Class Debt Collateral
Agent of an instrument in the form of this Joinder Agreement and the
satisfaction of the other conditions set forth in Section 5.13 of the First Lien
Intercreditor Agreement. The undersigned Additional Senior Class Debt
Representative (the “New Representative”) and Additional Senior Class Debt
Collateral Agent (the “New Collateral Agent”) is executing this Joinder
Agreement in accordance with the requirements of the First Lien Intercreditor
Agreement and the Pari Passu Security Documents.

Accordingly, each Authorized Representative and the New Representative and the
New Collateral Agent agree as follows:

SECTION 1.    In accordance with Section 5.13 of the First Lien Intercreditor
Agreement, the New Representative by its signature below becomes an Authorized
Representative under, the New Collateral Agent by its signature below becomes a
Collateral Agent under, and the related Additional Senior Class Debt and
Additional Senior Class Debt Parties become subject to and bound by, the First
Lien Intercreditor Agreement as Additional Obligations and Additional Secured
Parties, with the same force and effect as if the New Representative had
originally been named therein as an Authorized Representative and the New
Collateral Agent had originally been named therein as Collateral Agent, and each
of the New Representative and the New Collateral Agent, on its behalf and on
behalf of such Additional Senior Class Debt Parties, hereby agrees to all the
terms and provisions of the First Lien Intercreditor Agreement applicable to it
as Authorized Representative or Collateral Agent, as applicable and to the
Additional Senior Class Debt Parties that it represents as Additional Secured
Parties. Each reference to an “Authorized Representative” in the First Lien
Intercreditor Agreement shall be deemed to include the New Representative. Each
reference to a “Collateral Agent” in the First Lien Intercreditor Agreement
shall be deemed to include the New Collateral Agent. The First Lien
Intercreditor Agreement is hereby incorporated herein by reference.

 

20 

In the event of the Refinancing of the Credit Agreement Obligations, revise to
reflect joinder by a new Credit Agreement Collateral Agent

 

ANNEX II-1



--------------------------------------------------------------------------------

SECTION 2.    Each of the New Representative and the New Collateral Agent
represents and warrants to each Collateral Agent, each Authorized Representative
and the other Pari Passu Secured Parties, individually, that (i) it has full
power and authority to enter into this Joinder, in its capacity as
[trustee/administrative agent and collateral agent] under [describe new
facility], (ii) this Joinder has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability and (iii) the Additional Documents relating to such Additional
Senior Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Additional Senior Class Debt Parties in respect of such
Additional Senior Class Debt will be subject to and bound by the provisions of
the First Lien Intercreditor Agreement as Additional Secured Parties.

SECTION 3.    This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when each Collateral Agent
shall have received a counterpart of this Joinder that bears the signatures of
the New Representative and the New Collateral Agent. Delivery of an executed
signature page to this Joinder by telecopy, .pdf or other electronic imaging
means shall be effective as delivery of a manually signed counterpart of this
Joinder.

SECTION 4.    Except as expressly supplemented hereby, the First Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5.    THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.    In case any one or more of the provisions contained in this
Joinder should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative or the New
Collateral Agent shall be given to it at its address set forth below its
signature hereto.

SECTION 8.    The Borrower agrees to reimburse each Collateral Agent and each
Authorized Representative for its reasonable documented out-of-pocket expenses
in connection with this Joinder, including the reasonable fees, other charges
and disbursements of counsel, in each case as required by the applicable Secured
Credit Documents.

 

ANNEX II-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative has duly executed this Joinder to the
First Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [•] and as collateral agent for the holders of
[•], By:  

                 

  Name:   Title: Address for notices: [•]

[•]

attention of: [•]

Telecopy: [•] [NAME OF NEW COLLATERAL AGENT], as [•] and as collateral agent for
the holders of [•] By:  

                 

  Name:   Title: Address for notices: [•]

[•]

attention of: [•]

Telecopy: [•]

 

ANNEX II-3



--------------------------------------------------------------------------------

Acknowledged by: CERIDIAN HCM HOLDING INC., as Borrower By:  

 

  Name:   Title: THE OTHER GRANTORS LISTED ON SCHEDULE I HERETO, By:  

 

  Name:   Title:

 

ANNEX II-4



--------------------------------------------------------------------------------

Schedule I to the

Supplement to the

First Lien Intercreditor Agreement

GRANTORS

1.    [•]

 

Schedule I-1



--------------------------------------------------------------------------------

ANNEX III

SUPPLEMENT NO. [•] dated as of [•], 20[•], to the FIRST LIEN INTERCREDITOR
AGREEMENT dated as of [•], (the “First Lien Intercreditor Agreement”), among
CERIDIAN HCM HOLDING INC., a Delaware corporation (the “Borrower”), and certain
subsidiaries and affiliates of the Borrower (each, a “Grantor”), DEUTSCHE BANK
AG NEW YORK BRANCH, as the Credit Agreement Collateral Agent, [•], as Authorized
Representative, and the additional Authorized Representatives from time to time
party thereto.

A.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the First Lien Intercreditor Agreement.

B.    The Grantors have entered into the First Lien Intercreditor Agreement.
Pursuant to the Credit Agreement and certain Additional Documents, certain newly
acquired or organized subsidiaries of the Borrower are required to enter into
the First Lien Intercreditor Agreement. Section 5.16 of the First Lien
Intercreditor Agreement provides that such subsidiaries may become party to the
First Lien Intercreditor Agreement by execution and delivery of an instrument in
the form of this Supplement. The undersigned subsidiary (the “New Grantor”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement and the Additional Documents.

Accordingly, the New Subsidiary Grantor agrees as follows:

SECTION 1.    In accordance with Section 5.16 of the First Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
First Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the First Lien Intercreditor Agreement applicable to
it as a Grantor thereunder. Each reference to a “Grantor” in the First Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The First
Lien Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2.    The New Grantor represents and warrants to each Authorized
Representative and the other Pari Passu Secured Parties that (i) it has the full
power and authority to enter into this Supplement and (ii) this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as such enforceability may be limited by Bankruptcy Law and by
general principles of equity.

SECTION 3.    This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when each
Authorized Representative shall have received a counterpart of this Supplement
that bears the signature of the New Grantor. Delivery of an executed signature
page to this Supplement by facsimile transmission or other electronic method
shall be as effective as delivery of a manually signed counterpart of this
Supplement.

SECTION 4.    Except as expressly supplemented hereby, the First Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5.    THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.    In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,

 

ANNEX III-1



--------------------------------------------------------------------------------

legality and enforceability of the remaining provisions contained herein and in
the First Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Borrower as specified in the First Lien Intercreditor Agreement.

SECTION 8.    The Borrower agrees to reimburse each Authorized Representative
for its reasonable documented out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for each Authorized Representative as required by the applicable Secured
Credit Documents.

IN WITNESS WHEREOF, the New Grantor has duly executed this Supplement to the
First Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY GRANTOR] By:  

 

  Name:   Title:

 

ANNEX III-2



--------------------------------------------------------------------------------

Exhibit H-2

To the Credit Agreement

FORM OF

FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT

[Attached]



--------------------------------------------------------------------------------

Exhibit H-2

[FORM OF]

SECOND LIEN INTERCREDITOR AGREEMENT

dated as of [•] [•], 20[•],

among

DEUTSCHE BANK AG NEW YORK BRANCH,

as First Lien Credit Agreement Collateral Agent

[•],

as Second Lien Credit Document Collateral Agent

EACH OTHER FIRST LIEN COLLATERAL AGENT PARTY HERETO

and

EACH OTHER SECOND LIEN COLLATERAL AGENT PARTY HERETO

and acknowledged and agreed to by:

CERIDIAN HCM HOLDING INC.,

as the Borrower

EACH OF THE OTHER OBLIGORS PARTY HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page  

SECTION 1.

  DEFINITIONS      2  

1.1

  Defined Terms      2  

1.2

  Terms Generally      15  

SECTION 2.

  LIEN PRIORITIES      16  

2.1

  Relative Priorities      16  

2.2

  Prohibition on Contesting Liens      17  

2.3

  No New Liens      17  

2.4

  Similar Liens and Agreements      18  

2.5

  Nature of Obligations      18  

2.6

  Certain Cash Collateral      18  

SECTION 3.

  ENFORCEMENT      19  

3.1

  Exercise of Remedies      19  

3.2

  Agreement Among First Lien Claimholders; Agreement Among Second Lien
Claimholders      22  

SECTION 4.

  PAYMENTS      23  

4.1

  Application of Proceeds      23  

4.2

  Payments Over      23  

SECTION 5.

  OTHER AGREEMENTS      24  

5.1

  Releases      24  

5.2

  Insurance and Condemnation Awards      25  

5.3

  Amendments to First Lien Financing Documents and Second Lien Financing
Documents      26  

5.4

  Confirmation of Subordination in Second Lien Collateral Documents      27  

5.5

  Non-Fiduciary Bailee/Agent for Perfection; Shared Collateral Documents      28
 

5.6

  When Discharge of First Lien Obligations Deemed to Not Have Occurred      29  

5.7

  Purchase Right      29  

SECTION 6.

  INSOLVENCY OR LIQUIDATION PROCEEDINGS      31  

6.1

  Finance and Sale Issues      31  

6.2

  Relief from the Automatic Stay      32  

6.3

  Adequate Protection      32  

6.4

  No Waiver      34  

6.5

  Reinstatement      34  

6.6

  Reorganization Securities      34  

6.7

  Post-Petition Interest      35  

6.8

  Waivers      35  

6.9

  Separate Grants of Security and Separate Classification; Voting on Plan     
35  

 

-i-



--------------------------------------------------------------------------------

         Page  

6.10

  Effectiveness in Insolvency or Liquidation Proceedings      36  

SECTION 7.

  RELIANCE; WAIVERS; ETC.      36  

7.1

  Reliance      36  

7.2

  No Warranties or Liability      37  

7.3

  No Waiver of Lien Priorities      37  

7.4

  Waiver of Liability      38  

7.5

  Obligations Unconditional      39  

SECTION 8.

  MISCELLANEOUS      40  

8.1

  Conflicts      40  

8.2

  Effectiveness; Continuing Nature of this Agreement; Severability      40  

8.3

  Amendments; Waivers      41  

8.4

  Information Concerning Financial Condition of the Obligors and their
Subsidiaries      41  

8.5

  Subrogation      42  

8.6

  Application of Payments      42  

8.7

  SUBMISSION TO JURISDICTION; WAIVERS      42  

8.8

  Notices      43  

8.9

  Further Assurances      43  

8.10

  CHOICE OF LAW      43  

8.11

  Binding on Successors and Assigns      44  

8.12

  Headings      44  

8.13

  Counterparts      44  

8.14

  Authorization; Binding Effect on Claimholders      44  

8.15

  Exclusive Means of Exercising Rights under this Agreement      44  

8.16

  No Third Party Beneficiaries; Provisions Solely to Define Relative Rights     
45  

8.17

  No Indirect Actions      46  

8.18

  Obligors; Additional Obligors      46  

8.19

  Right of First Lien Collateral Agent to Continue      46  

8.20

  Second Lien Claimholders      46  

8.21

  Additional Lien Obligations      46  

8.22

  Additional Intercreditor Agreements      48  

Exhibits:

Exhibit A - Form of Intercreditor Joinder Agreement (Additional Obligors)

Exhibit B - Form of Intercreditor Joinder Agreement (Additional Indebtedness)

 

-ii-



--------------------------------------------------------------------------------

SECOND LIEN INTERCREDITOR AGREEMENT

This SECOND LIEN INTERCREDITOR AGREEMENT (as amended, restated, amended and
restated, supplemented and/or otherwise modified from time to time, this
“Agreement”) is dated as of [•] [•], 20[•], and entered into by and among
DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as collateral agent under the
First Lien Credit Agreement and the First Lien Collateral Documents relating
thereto (in each case, as defined below) (in such capacity and together with its
successors and assigns in such capacity, the “First Lien Credit Agreement
Collateral Agent”), [•], in its capacity as administrative agent and collateral
agent under the Initial Second Lien Document and the Second Lien Collateral
Documents relating thereto (in each case, as defined below) (in such capacity
and together with its successors and assigns in such capacity, the “Initial
Second Lien Document Collateral Agent”), each other FIRST LIEN COLLATERAL AGENT
that is from time to time party hereto and each other SECOND LIEN COLLATERAL
AGENT that is from time to time party hereto and acknowledged and agreed to by
CERIDIAN HCM HOLDING INC., a Delaware corporation (the “Borrower”), and the
other Obligors (as defined below) from time to time party hereto. Capitalized
terms used in this Agreement have the meanings assigned to them in Section 1
below.

RECITALS

The Borrower, the lenders party thereto from time to time and Deutsche Bank AG
New York Branch, as administrative agent (in such capacity and together with its
successors and assigns in such capacity, the “First Lien Administrative Agent”),
have entered into that certain Credit Agreement, dated as of April [30], 2018
(as amended, amended and restated, supplemented, modified or Refinanced from
time to time in accordance with the terms of this Agreement, the “First Lien
Credit Agreement”);

[•], the financial institutions party thereto from time to time, [•], as [•] (in
such capacity, the “Second Lien Representative”) and the Initial Second Lien
Document Collateral Agent have entered into that certain Second Lien Document,
dated as of [•] [•], 20[•] (as amended, amended and restated, supplemented,
modified or Refinanced from time to time in accordance with the terms of this
Agreement, the “Initial Second Lien Document”);

Pursuant to (i) the First Lien Credit Agreement, the Borrower has incurred loans
and First Lien Letters of Credit may be issued for the account of the Borrower
or any of its Subsidiaries (as defined therein) from time to time, and (ii) the
Initial Second Lien Document, [•] will [•];

The obligations of each First Lien Obligor under (i) the First Lien Financing
Documents, (ii) any First Lien Hedge Agreements and (iii) any First Lien Banking
Services Agreements will be secured on a first priority basis by Liens on
certain assets of each First Lien Obligor pursuant to the terms of the First
Lien Collateral Documents;

The obligations of each Second Lien Obligor under (i) the Second Lien Financing
Documents, (ii) any Second Lien Hedge Agreements and (iii) any Second Lien
Banking Services Agreements will be secured on a second priority basis by Liens
on certain assets of each Second Lien Obligor pursuant to the terms of the
Second Lien Collateral Documents;

The First Lien Credit Agreement and the Initial Second Lien Document require,
among other things, that the parties thereto shall set forth in this Agreement
their respective rights and remedies with respect to the Collateral;

 

1



--------------------------------------------------------------------------------

The Obligors may, from time to time, to the extent permitted by this Agreement,
the First Lien Financing Documents and the Second Lien Financing Documents,
incur additional secured debt which the Obligors and the debtholders thereunder
may elect, subject to the terms and conditions hereof, of the First Lien
Financing Documents and of the Second Lien Financing Documents, to be secured by
the Collateral on a first priority basis or a second priority basis;

In order to induce each First Lien Collateral Agent and the other First Lien
Claimholders to consent to the Obligors incurring the Second Lien Obligations
and to induce the First Lien Claimholders to extend credit and other financial
accommodations and lend monies to or for the benefit of the First Lien Obligors,
each Second Lien Collateral Agent, on behalf of itself and its Related Second
Lien Claimholders, and each Second Lien Claimholder by its acceptance of the
benefits of the Second Lien Collateral Documents, has agreed to the
intercreditor and other provisions set forth in this Agreement; and

In order to induce each Second Lien Collateral Agent and the other Second Lien
Claimholders to consent to the Obligors incurring the First Lien Obligations and
to induce the Second Lien Claimholders to extend credit and other financial
accommodations and lend monies to or for the benefit of the Second Lien
Obligors, each First Lien Collateral Agent, on behalf of itself and its Related
First Lien Claimholders, and each First Lien Claimholder by its acceptance of
the benefits of the First Lien Collateral Documents, has agreed to the
intercreditor and other provisions set forth in this Agreement.

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

SECTION 1. Definitions.

1.1 Defined Terms. Capitalized terms used but not otherwise defined herein have
the meanings set forth in the First Lien Credit Agreement. As used in this
Agreement, the following terms shall have the following meanings:

“Additional First Lien Obligations” means obligations with respect to
Indebtedness of the Borrower or any other Obligor (other than, for the avoidance
of doubt, First Lien Credit Agreement Obligations) issued or guaranteed
following the date of this Agreement and documented in an agreement other than
any agreement governing any then-existing First Lien Obligations; provided that
(a) such Indebtedness is permitted by the terms of each of the First Lien Credit
Agreement, the Initial Second Lien Document and each then-existing Additional
First Lien Obligations Agreement and Additional Second Lien Obligations
Agreement to be secured by Liens on the Collateral ranking pari passu with the
Liens securing the First Lien Obligations, (b) the Obligors have granted or
purport to have granted Liens on the Collateral to secure the obligations in
respect of such Indebtedness on a pari passu basis with the other First Lien
Obligations, (c) the applicable Additional First Lien Obligations Agent, for
itself and on behalf of the holders of such Indebtedness and obligations in
respect of such Indebtedness, has entered into a Joinder Agreement pursuant to
Section 8.21(b) acknowledging that such Indebtedness, obligations and Liens
shall be subject to, and such Additional First Lien Obligations Agent and such
holders shall be bound by, and shall have the rights and obligations provided
under, the terms of this Agreement applicable to the First Lien Collateral Agent
and the other First Lien Claimholders, respectively and (d) an amendment to or
other modification of this Agreement shall have been entered into pursuant to
Section 8.3 to the extent contemplated and requested pursuant to
Section 8.21(c).

 

2



--------------------------------------------------------------------------------

“Additional First Lien Obligations Agent” means any Person appointed to act as
trustee, agent or similar representative for the holders of Additional First
Lien Obligations pursuant to any Additional First Lien Obligations Agreement
(including, in the case of any bilateral arrangement, the actual holder of the
relevant Additional First Lien Obligations unless such holder has otherwise
appointed a trustee, agent or similar representative acting on its behalf) and
has been designated as such in the applicable Joinder Agreement, and any
successor thereto.

“Additional First Lien Obligations Agreements” means (i) any indenture, credit
agreement, guarantee or other agreement evidencing or governing any Additional
First Lien Obligations that are designated as Additional First Lien Obligations
pursuant to Section 8.21 and (ii) any other “Loan Documents” or “Financing
Documents” (or similar term as may be defined in the foregoing or referred to in
the foregoing), in each case, as Refinanced from time to time in accordance with
the terms thereof and subject to the terms hereof.

“Additional First Lien Obligations Claimholders” means, at any relevant time,
the lenders, creditors and secured parties under any Additional First Lien
Obligations Agreements, any Additional First Lien Obligations Agent and the
other agents under such Additional First Lien Obligations Agreements, in each
case, in their capacities as such.

“Additional Lien Obligations” means, collectively, the Additional First Lien
Obligations and the Additional Second Lien Obligations.

“Additional Lien Obligations Agent” means the Additional First Lien Obligations
Agent and/or the Additional Second Lien Obligations Agent, as applicable.

“Additional Lien Obligations Agreements” means, collectively, the Additional
First Lien Obligations Agreements and the Additional Second Lien Obligations
Agreements.

“Additional Second Lien Obligations” means obligations with respect to
Indebtedness of the Borrower or any other Obligor (other than, for the avoidance
of doubt, Initial Second Lien Document Obligations under the Initial Second Lien
Document) issued or guaranteed following the date of this Agreement and
documented in an agreement other than any agreement governing any then-existing
Second Lien Obligations, provided that (a) such Indebtedness is permitted by the
terms of each of the First Lien Credit Agreement, the Initial Second Lien
Document and any then-existing Additional First Lien Obligations Agreement and
Additional Second Lien Obligations Agreement to be secured by Liens on the
Collateral ranking pari passu with the Liens securing the Second Lien
Obligations, (b) the Obligors have granted or purport to have granted Liens on
the Collateral to secure the obligations in respect of such Indebtedness on a
pari passu basis with the other Second Lien Obligations, (c) the applicable
Additional Second Lien Obligations Agent, for itself and on behalf of the
holders of such Indebtedness and obligations in respect of such Indebtedness,
has entered into a Joinder Agreement pursuant to Section 8.21(b) acknowledging
that such Indebtedness, obligations and Liens shall be subject to, and such
Additional Second Lien Obligations Agent and such holders shall be bound by, and
shall have rights and obligations provided under, the terms of this Agreement
applicable to the Second Lien Collateral Agent and the other Second Lien
Claimholders, respectively and (d) an amendment to or other modification of this
Agreement shall have been entered into pursuant to Section 8.3 to the extent
contemplated and requested pursuant to Section 8.21(c).

“Additional Second Lien Obligations Agent” means any Person appointed to act as
trustee, agent or similar representative for the holders of Additional Second
Lien Obligations pursuant to any Additional Second Lien Obligations Agreement
(including, in the case of any bilateral arrangement, the actual holder of the
relevant Additional Second Lien Obligations unless such holder has otherwise
appointed a trustee, agent or similar representative acting on its behalf) and
has been designated as such in the applicable Joinder Agreement, and any
successor thereto.

 

3



--------------------------------------------------------------------------------

“Additional Second Lien Obligations Agreements” means (i) any indenture, credit
agreement, guarantee or other agreement evidencing or governing any Additional
Second Lien Obligations that are designated as Additional Second Lien
Obligations pursuant to Section 8.21 and (ii) any other “Loan Documents” or
“Financing Documents” (or similar term as may be defined in the foregoing or
referred to in the foregoing), in each case, as Refinanced from time to time in
accordance with the terms thereof and subject to the terms hereof.

“Additional Second Lien Obligations Claimholders” means, at any relevant time,
the lenders, creditors and secured parties under any Additional Second Lien
Obligations Agreements, any Additional Second Lien Obligations Agent and the
other agents under such Additional Second Lien Obligations Agreements, in each
case, in their capacities as such.

“Borrower” has the meaning set forth in the Preamble to this Agreement.

“Affiliate” , when used with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning set forth in the Preamble to this Agreement.

“Banking Services” means the First Lien Banking Services and the Second Lien
Banking Services.

“Banking Services Obligations” means the First Lien Banking Services Obligations
and the Second Lien Banking Services Obligations.

“Bankruptcy Code” means Title 11 of the United States Code (11. U.S.C. § 101 et
seq.).

“Business Day” means shall mean any day other than a Saturday, Sunday or day on
which banks in New York City are generally authorized or required by law to
close.

“Capitalized Lease Obligations” means, as to any Person, at the time any
determination thereof is to be made, the amount of the liability in respect of a
capital lease that would at such time be required to be capitalized and
reflected as a liability on a balance sheet (excluding the footnotes thereto) of
such Person in accordance with GAAP.

“Cash Collateral” has the meaning set forth in Section 6.1(a).

“Claimholders” means each of the First Lien Claimholders and the Second Lien
Claimholders.

“Collateral” means all of the assets and property of any Obligor, whether real,
personal or mixed, that constitute or are required to constitute (including
pursuant to this Agreement) both First Lien Collateral and Second Lien
Collateral, including any property subject to Liens granted pursuant to
Section 6 to secure both First Lien Obligations and Second Lien Obligations.

“Collateral Agent” means any First Lien Collateral Agent and/or any Second Lien
Collateral Agent, as applicable.

 

4



--------------------------------------------------------------------------------

“Collateral Documents” means the First Lien Collateral Documents and the Second
Lien Collateral Documents.

“Comparable Second Lien Collateral Document” means, in relation to any
Collateral subject to any Lien created or purported to be created under any
First Lien Collateral Document, the Second Lien Collateral Document that creates
or purports to create a Lien on the same Collateral, granted by the same
Obligor.

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends or other obligations that, in
each case, do not constitute Indebtedness (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting (a) direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation, or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation against loss in respect thereof.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Debtor Relief Laws” means mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Derivative Transaction” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, commodity swap agreement,
commodity cap agreement, commodity collar agreement, foreign exchange contract,
currency swap agreement or similar agreement.

“DIP Financing” has the meaning set forth in Section 6.1(a).

“Directing First Lien Collateral Agent” means, at any time of determination
(a) if there is only one Series of First Lien Obligations with respect to which
the Discharge of such First Lien Obligations has not occurred, the First Lien
Collateral Agent for such Series and (b) if clause (a) does not apply, the First
Lien Collateral Agent designated as the “Controlling Collateral Agent” (or any
similar term) pursuant to the First Lien Intercreditor Agreement or other
applicable intercreditor arrangements among the Series of First Lien Obligations
at such time.

“Directing Second Lien Collateral Agent” means, at any time of determination
(a) if there is only one Series of Second Lien Obligations with respect to which
the Discharge of such Second Lien Obligations has not occurred, the Second Lien
Collateral Agent for such Series and (b) if clause (a) does not apply, the
Second Lien Collateral Agent designated as the “Controlling Collateral Agent”
(or any similar term) pursuant to the applicable intercreditor arrangements
among the Series of Second Lien Obligations at such time.

“Discharge” means, with respect to any Series of First Lien Obligations or
Second Lien Obligations, notwithstanding any discharge of such Series under any
Debtor Relief Laws or in connection with any Insolvency or Liquidation
Proceeding, except to the extent otherwise expressly provided in Section 5.6:

 

5



--------------------------------------------------------------------------------

(a) payment in full in cash of the principal of and interest (including
Post-Petition Interest), and premium, if any, on all Indebtedness outstanding
under the First Lien Documents or Second Lien Documents of such Series, as
applicable, and constituting First Lien Obligations or Second Lien Obligations
of such Series, as applicable (other than any First Lien Other Obligations or
Second Lien Other Obligations);

(b) termination or expiration of all commitments, if any, to extend credit that
would constitute First Lien Obligations or Second Lien Obligations of such
Series, as applicable;

(c) termination or cash collateralization or backstopping (in an amount and
manner reasonably satisfactory to the applicable issuing bank, but in no event
greater than 105%) of the aggregate undrawn face amount of any letter of credit
obligations constituting First Lien Obligations or Second Lien Obligations of
such Series, as applicable, in each case other than letters of credit deemed
reissued under another facility;

(d) payment in full in cash of all other First Lien Obligations or Second Lien
Obligations of such Series, as applicable (other than any First Lien Other
Obligation or Second Lien Other Obligation) that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid (including Post-Petition Interest, but other than any Contingent
Obligations or any other obligations that by the terms of any First Lien
Document or Second Lien Document of such Series, as applicable, expressly
survive termination of such First Lien Document or Second Lien Document, in each
case, for which no claim or demand for payment, whether oral or written, has
been made at such time); and

(e) adequate provision has been made for any contingent or unliquidated First
Lien Obligations or Second Lien Obligations of such Series, as applicable,
related to claims, causes of action or liabilities that have been asserted
against the First Lien Claimholders or Second Lien Claimholders of such Series,
as applicable, for which indemnification is required under the First Lien
Documents or Second Lien Documents of such Series, as applicable;

provided that the Discharge of any Series of First Lien Obligations or Second
Lien Obligations, as applicable, shall not be deemed to have occurred if such
payments are made with the proceeds of (i) in the case of First Lien
Obligations, other First Lien Obligations or (ii) in the case of Second Lien
Obligations, other Second Lien Obligations, as applicable, that constitute an
exchange or replacement for or a Refinancing of such Series of First Lien
Obligations or Second Lien Obligations, as applicable. Upon the satisfaction of
the conditions set forth in clauses (a) through (e) with respect to any Series,
the Collateral Agent of such Series agrees to promptly deliver to each other
Collateral Agent written notice of the same.

“Discharge of First Lien Obligations” means the Discharge of the First Lien
Credit Agreement Obligations and the Discharge of each Series of Additional
First Lien Obligations.

“Discharge of Second Lien Obligations” means the Discharge of the Initial Second
Lien Document Obligations and the Discharge of each Series of Additional Second
Lien Obligations.

“Disposition” has the meaning set forth in Section 5.1(b). “Dispose” has a
meaning correlative thereto.

 

6



--------------------------------------------------------------------------------

“Enforcement Action” means:

(a) any action to foreclose, execute, levy or collect on, take possession or
control of, sell or otherwise realize upon (judicially or non-judicially), or
lease, license, or otherwise Dispose of (whether publicly or privately), any
Collateral or otherwise exercise or enforce remedial rights with respect to any
of the Collateral under the First Lien Documents or the Second Lien Documents
(including by way of setoff, recoupment, notification of a public or private
sale or other Disposition pursuant to the UCC or other applicable law,
notification to account debtors, notification to depositary banks under deposit
account control agreements, or exercise of rights under landlord consents, if
applicable);

(b) any action to solicit bids from third Persons, or approve bid procedures
for, any proposed Disposition of any of the Collateral or conduct any
Disposition of any Collateral;

(c) any action to receive a transfer of any portion of the Collateral in
satisfaction of Indebtedness or any other Obligation secured thereby;

(d) any action to otherwise enforce a security interest or exercise another
right or remedy, as a secured creditor or otherwise, pertaining to any
Collateral, whether at law, in equity or pursuant to the First Lien Documents or
the Second Lien Documents (including the commencement of applicable legal
proceedings or other actions with respect to any Collateral to facilitate the
actions described in the preceding clauses, and exercising voting rights in
respect of equity interests comprising any Collateral); or

(e) the Disposition of any Collateral by any Obligor after the occurrence and
during the continuation of an “event of default” under the First Lien Documents
or the Second Lien Documents with the consent of the First Lien Collateral
Agents or the Second Lien Collateral Agents, as applicable (in either case, to
the extent that such consent is required).

“Escrow Account” has the meaning set forth in Section 6.3(b)(ii).

“Financial Officer” of any Person shall mean the chief executive officer, chief
financial officer, any vice president, principal accounting officer, treasurer,
assistant treasurer or controller of such Person or any officer performing
duties customarily associated with the foregoing offices.

“First Lien Administrative Agent” has the meaning set forth in the Recitals to
this Agreement.

“First Lien Banking Services” means any of the following services provided to
any First Lien Obligor or any of its “subsidiaries” as defined in the First Lien
Credit Agreement (or any similar term in any other First Lien Document): credit
cards, stored value cards or treasury and cash management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“First Lien Banking Services Agreement” means any documentation with a First
Lien Claimholder governing any First Lien Banking Services Obligations.

“First Lien Banking Services Obligations” means any and all obligations of any
First Lien Obligor or any of its “subsidiaries” as defined in the First Lien
Credit Agreement (or any similar term in any other First Lien Document), whether
absolute or contingent and however and whenever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), in connection with First Lien Banking Services, in each
case, that constitute First Lien Obligations.

 

7



--------------------------------------------------------------------------------

“First Lien Claimholders” means, at any relevant time, the holders of First Lien
Obligations at that time, including the First Lien Lenders, the First Lien
Administrative Agent, the First Lien Collateral Agent, the other agents under
the First Lien Credit Agreement and any Additional First Lien Obligations
Claimholders.

“First Lien Collateral” means (i) the “Collateral” as defined in the First Lien
Credit Agreement and (ii) any other assets and property of any Obligor, whether
real, personal or mixed, with respect to which a Lien is granted or purported to
be granted as security for any First Lien Obligations or that is otherwise
subject (or required pursuant to Section 2.3 to be subject) to a Lien securing
any First Lien Obligations.

“First Lien Collateral Agent” means the First Lien Credit Agreement Collateral
Agent and any Additional First Lien Obligations Agent.

“First Lien Collateral Documents” means the “Collateral Documents” as defined in
the First Lien Credit Agreement and any other agreement, document or instrument
pursuant to which a Lien is granted or purported to be granted securing any
First Lien Obligations or under which rights or remedies with respect to such
Liens are governed.

“First Lien Credit Agreement” has the meaning set forth in the Recitals to this
Agreement.

“First Lien Credit Agreement Collateral Agent” has the meaning set forth in the
Preamble to this Agreement.

“First Lien Credit Agreement Obligations” means all “Secured Obligations” (or
any similar term) as defined in the First Lien Credit Agreement.

“First Lien Documents” means (i) the First Lien Financing Documents, (ii) the
First Lien Hedge Agreements governing First Lien Secured Hedging Obligations and
(iii) the First Lien Banking Services Agreements, in each case, as Refinanced
from time to time in accordance with the terms thereof and subject to the terms
hereof.

“First Lien Financing Documents” means the First Lien Credit Agreement, the
First Lien Collateral Documents, the other “Loan Documents” (as defined in the
First Lien Credit Agreement), any Additional First Lien Obligations Agreement
and each of the other agreements, documents and instruments providing for or
evidencing any other First Lien Obligation (other than any First Lien Other
Obligation), and any other document or instrument executed or delivered at any
time in connection with any First Lien Obligations (other than any First Lien
Other Obligations), including any intercreditor or joinder agreement among any
First Lien Claimholders, to the extent such are in effect at the relevant time,
as each may be Refinanced from time to time in accordance with the terms thereof
and subject to the terms hereof.

“First Lien Hedge Agreement” means any agreement with respect to any Derivative
Transaction between any First Lien Obligor or any “subsidiary” as defined in the
First Lien Credit Agreement (or any similar term in any other First Lien
Document) and any First Lien Claimholder.

 

8



--------------------------------------------------------------------------------

“First Lien Hedging Obligations” means, with respect to any First Lien Obligor
or any “subsidiary” as defined in the First Lien Credit Agreement (or any
similar term in any other First Lien Document), the obligations of such Person
under any First Lien Hedge Agreement.

“First Lien Incremental Facility” means any facility established pursuant to the
terms of any Incremental Amendment (as defined in the First Lien Credit
Agreement) and any “Incremental Equivalent Debt” as defined in the First Lien
Credit Agreement (or any similar terms in any other First Lien Financing
Document).

“First Lien Issuing Bank” means each issuing bank in respect of a First Lien
Letter of Credit.

“First Lien Lenders” means the “Lenders” (or any similar term) as defined in the
First Lien Credit Agreement and the “Lenders” (or any similar term) as defined
in any Additional First Lien Obligations Agreement and also shall include all
First Lien Issuing Banks.

“First Lien Letters of Credit” means any letters of credit issued (or deemed
issued) from time to time under any First Lien Financing Document.

“First Lien Obligations” means the First Lien Credit Agreement Obligations and
all other “Secured Obligations” (or any similar term) as defined in any other
First Lien Financing Document. To the extent any payment with respect to any
First Lien Obligation (whether by or on behalf of any First Lien Obligor, as
proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance or a preference in any respect, set aside
or required to be paid to a debtor in possession, any Second Lien Claimholder,
receiver or other Person, then the obligation or part thereof originally
intended to be satisfied shall, for all purposes of this Agreement and the
rights and obligations of the First Lien Claimholders and the Second Lien
Claimholders, be deemed to be reinstated and outstanding as if such payment had
not occurred. In the event that any interest, fees, expenses or other amounts
(including any interest accruing at the default rate or any Post-Petition
Interest) to be paid by a First Lien Obligor pursuant to the First Lien
Financing Documents, the First Lien Hedge Agreements governing First Lien
Secured Hedging Obligations or the First Lien Banking Services Agreements are
disallowed by order of any court of competent jurisdiction, including by order
of a court presiding over an Insolvency or Liquidation Proceeding, such
interest, fees, expenses and other amounts (including default interest and
Post-Petition Interest) shall, as between the First Lien Claimholders and the
Second Lien Claimholders, be deemed to continue to accrue and be added to the
amount to be calculated as the “First Lien Obligations.”

“First Lien Obligors” means, collectively, the “Loan Parties” (or any similar
term) as defined in the First Lien Credit Agreement and the “Loan Parties” (or
any similar term) as defined in any other First Lien Document.

“First Lien Other Obligations” means the First Lien Banking Services Obligations
and the First Lien Secured Hedging Obligations.

“First Lien Replacement Revolving Facility” means any revolving facility
established pursuant to a Refinancing Amendment under and as defined in the
First Lien Credit Agreement as in effect on the date hereof (or any similar term
in any other First Lien Financing Document).

“First Lien Replacement Term Loan” means any term loan made (or deemed to be
made) pursuant to a Refinancing Amendment and/or any “Replacement Term Loan”, in
each case under and as defined in the First Lien Credit Agreement as in effect
on the date hereof (or any similar term in any other First Lien Financing
Document).

 

9



--------------------------------------------------------------------------------

“First Lien Secured Hedging Obligations” means all First Lien Hedging
Obligations of the First Lien Obligors, whether absolute, or contingent and
howsoever and whenever created, arising, evidenced or acquired (including all
renewals, extensions or modifications thereof and substitutions therefor), in
each case, that constitute First Lien Obligations.

“GAAP” means United States generally accepted accounting principles.

“Governmental Authority” means the government of the United States of America or
any other nation, any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government..

“Hedge Agreements” means the First Lien Hedge Agreements and the Second Lien
Hedge Agreements.

“Hedging Obligations” means the First Lien Hedging Obligations and the Second
Lien Hedging Obligations.

“Indebtedness” means “Indebtedness” within the meaning of the First Lien Credit
Agreement or the Initial Second Lien Document, as applicable. For the avoidance
of doubt, “Indebtedness” shall not include Hedging Obligations or Banking
Services Obligations.

“Initial Second Lien Document” has the meaning set forth in the Recitals to this
Agreement.

“Initial Second Lien Document Obligations” means all “Secured Obligations” (or
similar term) as defined in the Initial Second Lien Document.

“Initial Second Lien Document Collateral Agent” has the meaning set forth in the
Preamble to this Agreement.

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under the Bankruptcy Code or any other Debtor Relief Laws
with respect to any Obligor, (b) the appointment of or taking possession by a
receiver, interim receiver, receiver and manager, (preliminary) insolvency
receiver, liquidator, sequestrator, trustee or other custodian for all or a
substantial part of the property of any Obligor, (c) to the extent constituting
an “event of default” under the First Lien Credit Agreement or any Additional
First Lien Obligations Agreement, any liquidation, administration (or
appointment of an administrator), dissolution, reorganization or winding up of
any Obligor, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy, or (d) any general assignment for the benefit of
creditors or any other marshaling of assets and liabilities of any Obligor.

“Joinder Agreement” means a supplement to this Agreement in the form of (i) in
the case of any joining additional Obligor, Exhibit A hereto and (ii) in the
case of any joining Additional Lien Obligations Agent, Exhibit B hereto.

 

10



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any option or other
agreement to give a security interest therein, any lease giving rise to a
Capitalized Lease Obligations and having substantially the same economic effect
as any of the foregoing and any filing of or agreement to give any financing
statement under the UCC (or equivalent statutes) of any jurisdiction, in each
case, in the nature of security; provided that in no event shall an operating
lease be deemed to constitute a Lien.

“New First Lien Agent” has the meaning set forth in Section 5.6.

“Obligors” means each First Lien Obligor and each Second Lien Obligor and each
other Person that has executed and delivered, or may from time to time hereafter
execute and deliver, a First Lien Collateral Document or a Second Lien
Collateral Document as a “grantor” or “pledgor” (or the equivalent thereof).

“Other Obligations” means the First Lien Other Obligations and the Second Lien
Other Obligations.

“Pay-Over Amount” has the meaning set forth in Section 6.3(b)(ii).

“Person” means any natural person, corporation, business trust, joint venture,
association, company, limited liability company, partnership, Governmental
Authority or other entity.

“Pledged Collateral” has the meaning set forth in Section 5.5(a).

“Post-Petition Interest” means interest (including interest accruing at the
default rate specified in the applicable First Lien Documents or the applicable
Second Lien Documents, as the case may be), fees, expenses and other amounts
that pursuant to the First Lien Documents or the Second Lien Documents, as the
case may be, continue to accrue or become due after the commencement of any
Insolvency or Liquidation Proceeding, whether or not such interest, fees,
expenses and other amounts are allowed or allowable, voided or subordinated
under any Debtor Relief Law or other applicable law or in any such Insolvency or
Liquidation Proceeding.

“Purchase Price” has the meaning set forth in Section 5.7(a).

“Recovery” has the meaning set forth in Section 6.5.

“Refinance” means, in respect of any Indebtedness and any agreement governing
any such Indebtedness, to refinance, extend, increase, renew, defease, amend,
restate, amend and restate, modify, supplement, restructure, replace, refund or
repay, or to issue other indebtedness, in exchange or replacement for or
refinancing of, such Indebtedness in whole or in part, including by adding or
replacing lenders, creditors, agents, obligors and/or guarantors, and including,
in each case, but not limited to, after the original instrument giving rise to
such Indebtedness has been terminated. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Related Claimholders” means, with respect to any Collateral Agent, its Related
First Lien Claimholders or its Related Second Lien Claimholders, as applicable.

“Related First Lien Claimholders” means, with respect to any First Lien
Collateral Agent, the First Lien Claimholders for which such First Lien
Collateral Agent acts as the “collateral agent” (or other agent or similar
representative) under the applicable First Lien Documents.

 

11



--------------------------------------------------------------------------------

“Related Second Lien Claimholders” means, with respect to any Second Lien
Collateral Agent, the Second Lien Claimholders for which such Second Lien
Collateral Agent acts as the “collateral agent” (or other agent or similar
representative) under the applicable Second Lien Documents.

“Required First Lien Claimholders” means (a) at all times prior to the
occurrence of the Discharge of First Lien Obligations (other than the First Lien
Other Obligations), the First Lien Claimholders holding more than 50% of the sum
of (i) the aggregate outstanding principal amount of First Lien Obligations
(including participations in the face amount of the First Lien Letters of Credit
and any disbursements thereunder that have not been reimbursed, but excluding
the First Lien Other Obligations) plus (ii) the aggregate unfunded commitments
to extend credit which, when funded, would constitute First Lien Obligations
(other than the First Lien Other Obligations), and (b) at all times following
the occurrence of the Discharge of First Lien Obligations (other than the First
Lien Other Obligations), the First Lien Claimholders holding more than 50% of
the sum of (i) the then outstanding First Lien Secured Hedging Obligations plus
(ii) the then outstanding First Lien Banking Services Obligations; provided
that, in the case of both clauses (a) and (b) above, in the event there are
separate intercreditor arrangements between the holders of the First Lien
Obligations (or their agents), the Required First Lien Claimholders will mean
the “Required First Lien Claimholders” (or any similar term) or “Controlling
Secured Parties” (or any similar term) as defined in the First Lien
Intercreditor Agreement or other documentation providing such separate
intercreditor arrangements.

“Required Second Lien Claimholders” means (a) at all times prior to the
occurrence of the Discharge of Second Lien Obligations (other than the Second
Lien Other Obligations), the Second Lien Claimholders holding more than 50% of
the sum of (i) the aggregate outstanding principal amount of Second Lien
Obligations plus (ii) the aggregate unfunded commitments to extend credit which,
when funded, would constitute Second Lien Obligations (other than the Second
Lien Other Obligations), and (b) at all times following the occurrence of the
Discharge of Second Lien Obligations (other than the Second Lien Other
Obligations), the Second Lien Claimholders holding more than 50% of the sum of
(i) the then outstanding Second Lien Secured Hedging Obligations plus (ii) the
then outstanding Second Lien Banking Services Obligations; provided that, in the
case of both clauses (a) and (b) above, in the event there are separate
intercreditor arrangements between the holders of the Second Lien Obligations
(or their agents), the Required Second Lien Claimholders will mean the “Required
Second Lien Claimholders” (or any similar term) or “Controlling Secured Parties”
(or any similar term) as defined in the Second Lien Intercreditor Agreement or
other documentation providing such separate intercreditor arrangements.

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement and, as to any document delivered on the Effective
Date, any secretary or assistant secretary of such Person.

“Second Lien Adequate Protection Payments” has the meaning set forth in
Section 6.3(b)(ii).

“Second Lien Administrative Agent” has the meaning set forth in the Recitals to
this Agreement.

“Second Lien Banking Services” means any of the following services provided to
any Second Lien Obligor or any of its “subsidiaries” as defined in the Initial
Second Lien Document (or any similar term in any other Second Lien Financing
Document) commercial credit cards, stored value cards, purchasing cards,
treasury management services, netting services, overdraft protections, check
drawing services, automated payment services (including depository, overdraft,
controlled disbursement, ACH transactions, return items and interstate
depository network services), employee credit card programs, cash pooling
services and any arrangements or services similar to any of the foregoing and/or
otherwise in connection with cash management and deposit accounts.

 

12



--------------------------------------------------------------------------------

“Second Lien Banking Services Agreement” means any documentation with a Second
Lien Claimholder governing any Second Lien Banking Services Obligations.

“Second Lien Banking Services Obligations” means any and all obligations of the
Second Lien Obligors, whether absolute or contingent and however and whenever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), in connection with Second
Lien Banking Services (or similar term), in each case, that constitute Second
Lien Obligations.

“Second Lien Claimholders” means, at any relevant time, the holders of Second
Lien Obligations at that time, including the Second Lien Lenders, the Second
Lien Administrative Agent, the Second Lien Collateral Agent, the other agents
under the Initial Second Lien Document and any Additional Second Lien
Obligations Claimholders.

“Second Lien Collateral” means (i) the “Collateral” (or similar term) as defined
in the Initial Second Lien Document and (ii) any other assets and property of
any Obligor, whether real, personal or mixed, with respect to which a Lien is
granted or purported to be granted as security for any Second Lien Obligations
or that is otherwise subject to a Lien securing any Second Lien Obligations.

“Second Lien Collateral Agent” means the Initial Second Lien Document Collateral
Agent and any Additional Second Lien Obligations Agent.

“Second Lien Collateral Documents” means the “Collateral Documents” (or similar
term) as defined in the Initial Second Lien Document and any other agreement,
document or instrument pursuant to which a Lien is granted or purported to be
granted securing any Second Lien Obligations or under which rights or remedies
with respect to such Liens are governed.

“Second Lien Documents” means (i) the Second Lien Financing Documents, (ii) the
Second Lien Hedge Agreements governing Second Lien Secured Hedging Obligations
and (iii) the Second Lien Banking Services Agreements, in each case, as
Refinanced from time to time in accordance with the terms thereof and subject to
the terms hereof.

“Second Lien Financing Documents” means the Initial Second Lien Document, the
Second Lien Collateral Documents, the other “Loan Documents” (or similar term)
as defined in the Initial Second Lien Document, any Additional Second Lien
Obligations Agreement, and each of the other agreements, documents and
instruments providing for or evidencing any other Second Lien Obligation (other
than any Second Lien Other Obligation), and any other document or instrument
executed or delivered at any time in connection with any Second Lien Obligations
(other than any Second Lien Other Obligations), including any intercreditor or
joinder agreement among any Second Lien Claimholders, to the extent such are in
effect at the relevant time, as each may be Refinanced from time to time in
accordance with the terms thereof and subject to the terms hereof.

“Second Lien Hedge Agreement” means any agreement with respect to any Derivative
Transaction between any Second Lien Obligor or any “subsidiary” (or similar
term) as defined in the Initial Second Lien Document (or any similar term in any
other Second Lien Document) and any Second Lien Claimholder.

 

13



--------------------------------------------------------------------------------

“Second Lien Hedging Obligations” means, with respect to any Second Lien Obligor
or any “subsidiary” as defined in the Initial Second Lien Document (or any
similar term in any other Second Lien Document), the obligations of such Person
under any Second Lien Hedge Agreement.

“Second Lien Incremental Facility” any facility established pursuant to the
terms of any [Incremental Amendment] (as defined in any Second Lien Document)
and any [“Incremental Equivalent Debt”] as defined in any Second Lien Document.

“Second Lien Lenders” means the “Lenders” (or any similar term) under and as
defined in the Initial Second Lien Document and the “Lenders” (or any similar
term) as defined in any Additional Second Lien Obligations Agreement and also
shall include the issuing banks of any letters of credit issued (or deemed
issued) under any Second Lien Financing Document.

“Second Lien Obligations” means the Initial Second Lien Document Obligations and
all “Secured Obligations” (or any similar term) as defined in any other Second
Lien Financing Document. To the extent any payment by a Second Lien Obligor with
respect to any Second Lien Obligation (whether by or on behalf of any Second
Lien Obligor, as proceeds of security, enforcement of any right of setoff or
otherwise) is declared to be a fraudulent conveyance or a preference in any
respect, set aside or required to be paid to a debtor in possession, any
receiver or other Person, then the obligation or part thereof originally
intended to be satisfied shall, for all purposes of this Agreement and the
rights and obligations of the First Lien Claimholders and the Second Lien
Claimholders, be deemed to be reinstated and outstanding as if such payment had
not occurred. In the event that any interest, fees, expenses or other amounts
(including any interest accruing at the default rate or any Post-Petition
Interest) to be paid pursuant to the Second Lien Financing Documents, the Second
Lien Hedge Agreements governing Second Lien Secured Hedging Obligations or the
Second Lien Banking Services Agreements are disallowed by order of any court of
competent jurisdiction, including by order of a court presiding over an
Insolvency or Liquidation Proceeding, such interest, fees, expenses and other
amounts (including default interest and Post-Petition Interest) shall, as
between the First Lien Claimholders and the Second Lien Claimholders, be deemed
to continue to accrue and be added to the amount to be calculated as the “Second
Lien Obligations.”

“Second Lien Obligors” means, collectively, the “Loan Parties” (or any similar
term) as defined in the Initial Second Lien Document and the “Loan Parties” (or
any similar term) as defined in any other Second Lien Document.

“Second Lien Other Obligations” means the Second Lien Banking Services
Obligations and the Second Lien Secured Hedging Obligations.

“Second Lien Replacement Term Loan” means any term loan made or deemed made
pursuant to a [Refinancing Amendment] (as defined in any Second Lien Document)
and/or any “Replacement Term Loan” (or similar term) as defined in the Initial
Second Lien Document as in effect on the date hereof (or any similar term in any
other Second Lien Financing Document).

“Second Lien Secured Hedging Obligations” means all Second Lien Hedging
Obligations of the Second Lien Obligors, whether absolute, or contingent and
howsoever and whenever created, arising, evidenced or acquired (including all
renewals, extensions or modifications thereof and substitutions therefor), in
each case, that constitute Second Lien Obligations; provided that in no event
shall any obligations constitute Second Lien Secured Hedging Obligations to the
extent such obligations constitute First Lien Secured Hedging Obligations.

 

14



--------------------------------------------------------------------------------

“Series” means, with respect to First Lien Obligations or Second Lien
Obligations, all First Lien Obligations or Second Lien Obligations secured by
the same First Lien Collateral Documents or same Second Lien Collateral
Documents, as the case may be, and represented by the same Collateral Agent
acting in the same capacity.

“Shared Collateral” means any Collateral subject to any Shared Collateral
Document.

“Shared Collateral Document” means any Collateral Document that is both a First
Lien Collateral Document and a Second Lien Collateral Document.

“Short Fall” has the meaning set forth in Section 6.3(b)(ii).

“Standstill Period” has the meaning set forth in Section 3.1(a)(1).

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
owned or held by the parent, one or more subsidiaries of the parent or a
combination thereof. Unless otherwise specified, “subsidiary” shall mean any
subsidiary of the Borrower.

“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.

1.2 Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time permitted to be Refinanced or replaced in
accordance with the terms hereof, in each case to the extent so Refinanced or
replaced;

(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections, clauses or paragraphs shall be construed
to refer to Sections, clauses or paragraphs of this Agreement, unless otherwise
specified;

(e) any reference to any law or regulation shall (i) include all statutory and
regulatory provisions consolidating, amending, replacing, interpreting or
supplementing such law or regulation, and (ii) unless otherwise specified, refer
to such law or regulation as amended, modified or supplemented from time to
time; and

 

15



--------------------------------------------------------------------------------

(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Notwithstanding anything to the contrary set forth in this Agreement, any
reference herein to the First Lien Financing Documents, the First Lien Documents
or any of the First Lien Credit Agreement or any other First Lien Document
individually “as in effect on the date hereof,” “as in effect on the date
entered into” or words of similar meaning shall include a reference to any
amendment or other modification of any such document that has been made in
accordance with, or with respect to any matters that are not prohibited by,
Section 5.3(a); provided that any statement herein to the effect that a
capitalized term shall have the meaning as defined in a First Lien Document “as
in effect on the date hereof,” “as in effect on the date entered into” (or words
of similar meaning) shall not include any changes to such term, if any,
contained in any such amendment or modification. Notwithstanding anything to the
contrary set forth in this Agreement, any reference herein to the Initial Second
Lien Documents or any of the Second Lien Financing Documents or the Initial
Second Lien Document or any other Second Lien Document individually “as in
effect on the date hereof,” “as in effect on the date entered into” or words of
similar meaning shall include a reference to any amendment or other modification
of any such document that has been made in accordance with, or with respect to
any matters that are not prohibited by, Section 5.3(b); provided that any
statement herein to the effect that a capitalized term shall have the meaning as
defined in a Second Lien Document “as in effect on the date hereof,” “as in
effect on the date entered into” (or words of similar meaning) shall not include
any changes to such term, if any, contained in any such amendment or
modification.

SECTION 2. Lien Priorities.

2.1 Relative Priorities. Notwithstanding the date, time, method, manner or order
of grant, attachment, recordation or perfection of any Liens on the Collateral
securing the Second Lien Obligations or of any Liens on the Collateral securing
the First Lien Obligations, and notwithstanding any provision of the UCC or any
other applicable law, or the Initial Second Lien Documents or the First Lien
Documents, or any defect or deficiencies in, or failure to perfect or lapse in
perfection of, or avoidance as a fraudulent conveyance or otherwise of, the
Liens securing the First Lien Obligations or any other circumstance whatsoever,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Obligor, each Second Lien Collateral Agent, on behalf of itself and
its Related Second Lien Claimholders, hereby agrees that:

(a) any Lien on the Collateral securing any First Lien Obligations now or
hereafter held by or on behalf of any First Lien Collateral Agent, any other
First Lien Claimholders or any agent or trustee therefor, regardless of how
acquired, whether by grant, possession, statute (including any judgment lien),
operation of law, subrogation or otherwise, shall be senior in all respects and
prior to any Lien on the Collateral securing any of the Second Lien Obligations;

(b) any Lien on the Collateral securing any Second Lien Obligations now or
hereafter held by or on behalf of any Second Lien Collateral Agent, any other
Second Lien Claimholders or any agent or trustee therefor, regardless of how
acquired, whether by grant, possession, statute (including any judgment lien),
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens on the Collateral securing any of the First Lien
Obligations; and

(c) all Liens on the Collateral securing any First Lien Obligations shall be and
remain senior in all respects and prior to all Liens on the Collateral securing
any Second Lien Obligations for all purposes, whether or not such Liens securing
any First Lien Obligations are subordinated to any Lien securing any other
obligation of the Obligors or any other Person.

 

16



--------------------------------------------------------------------------------

2.2 Prohibition on Contesting Liens. Each Second Lien Collateral Agent, for
itself and on behalf of its Related Second Lien Claimholders, and each First
Lien Collateral Agent, for itself and on behalf of its Related First Lien
Claimholders, agrees that it and its Related Claimholders will not (and each
hereby waives any right to) directly or indirectly contest or challenge, or
support any other Person in contesting or challenging, in any proceeding
(including any Insolvency or Liquidation Proceeding), (i) the validity or
enforceability of any First Lien Document or any Second Lien Document, or any
First Lien Obligation or any Second Lien Obligation, (ii) the existence,
validity, perfection, priority or enforceability of the Liens securing any First
Lien Obligations or any Second Lien Obligations or (iii) the relative rights and
duties of the First Lien Claimholders or the Second Lien Claimholders granted
and/or established in this Agreement or any Collateral Document with respect to
such Liens; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any First Lien Collateral Agent or any other
First Lien Claimholder to enforce this Agreement or to exercise any of its
remedies or rights hereunder, including the provisions of this Agreement
relating to the priority of the Liens securing the First Lien Obligations as
provided in Sections 2.1 and 3.1.

2.3 No New Liens. Subject to Section 2.6 hereof, the parties hereto agree that,
so long as the Discharge of First Lien Obligations has not occurred, (a) none of
the Obligors shall grant or permit any additional Liens on any asset or property
of any Obligor to secure any Second Lien Obligation unless it has granted, or
concurrently therewith grants, through documentation in form and substance
satisfactory to the Directing First Lien Collateral Agent, a Lien on such asset
or property of such Obligor to secure the First Lien Obligations; and (b) none
of the Obligors shall grant or permit any additional Liens on any asset or
property of any Obligor to secure any First Lien Obligation unless it has
granted, or concurrently therewith grants, through documentation in form and
substance satisfactory to the Directing Second Lien Collateral Agent, a Lien on
such asset or property of such Obligor to secure the Second Lien Obligations. So
long as the Discharge of First Lien Obligations has not occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any of
the Obligors, the parties hereto agree that if any Second Lien Claimholder shall
acquire or hold any Lien on any assets of any Obligor securing any Second Lien
Obligation which assets are not also subject to the first priority Lien of the
First Lien Claimholders under the First Lien Collateral Documents, then, without
limiting any other rights and remedies available to any First Lien Collateral
Agent or the other First Lien Claimholders, the applicable Second Lien
Collateral Agent, on behalf of itself and its Related Second Lien Claimholders,
agrees that the applicable Second Lien Collateral Agent or such Second Lien
Claimholder, as the case may be, shall, without the need for any further consent
of any Person and notwithstanding anything to the contrary in any other
document, be deemed to also hold and have hold such Lien for the benefit of the
applicable First Lien Collateral Agent and the First Lien Claimholders as
security for the First Lien Obligations (subject to the Lien priority and other
terms hereof) and shall promptly notify the First Lien Collateral Agents in
writing of the existence of such Lien (if and to the extent the applicable
Second Lien Collateral Agent or such Second Lien Claimholder has actual
knowledge of the existence of such Lien) and in any event take such actions as
may be reasonably requested by the Directing First Lien Collateral Agent to
assign such Liens to the Directing First Lien Collateral Agent (but may retain a
junior Lien on such assets or property subject to the terms hereof) or, in the
event that such Liens do not secure all First Lien Obligations, the relevant
First Lien Collateral Agent (and/or each of their respective designees) as
security for the applicable First Lien Obligations. To the extent that the
provisions of the immediately preceding sentence are not complied with for any
reason, without limiting any other right or remedy available to any First Lien
Collateral Agent or any other First Lien Claimholder, each Second Lien
Collateral Agent agrees, for itself and on behalf of its Related Second Lien
Claimholders, that any amounts received by or distributed to any of them
pursuant to or as a result of Liens so granted shall be subject to Section 4.2.

 

17



--------------------------------------------------------------------------------

2.4 Similar Liens and Agreements. In furtherance of Sections 2.3 and 8.9, each
First Lien Collateral Agent, for itself and on behalf of its Related First Lien
Claimholders, and each Second Lien Collateral Agent, for itself and on behalf of
its Related Second Lien Claimholders, agrees, subject to the other provisions of
this Agreement:

(a) upon request by the Directing First Lien Collateral Agent or the Directing
Second Lien Collateral Agent, to cooperate in good faith (and to direct their
counsel to cooperate in good faith) from time to time in order to determine the
specific items included in the First Lien Collateral and the Second Lien
Collateral and the steps taken to perfect their respective Liens thereon and the
identity of the respective parties obligated under the First Lien Documents and
the Second Lien Documents; and

(b) that the documents, agreements or instruments creating or evidencing the
First Lien Collateral and the Second Lien Collateral and guaranties for the
First Lien Obligations and the Second Lien Obligations, subject to
Section 5.3(c), shall be in all material respects the same forms of documents,
agreements or instruments, other than with respect to the “first priority” and
the “second priority” nature of the Liens thereunder, the identity of the
secured parties that are parties thereto or secured thereby and other matters
contemplated by this Agreement.

2.5 Nature of Obligations. The priorities of the Liens provided in Section 2.1
shall not be altered or otherwise affected by (a) any Refinancing of the First
Lien Obligations or the Second Lien Obligations or (b) any action or inaction
which any of the First Lien Claimholders or the Second Lien Claimholders may
take or fail to take in respect of the Collateral. Each Second Lien Collateral
Agent, for itself and on behalf of its Related Second Lien Claimholders, agrees
and acknowledges that (i) a portion of the First Lien Obligations is revolving
in nature and that the amount thereof that may be outstanding at any time or
from time to time may be increased or reduced and subsequently reborrowed,
(ii) the terms of the First Lien Documents and the First Lien Obligations may be
amended, supplemented or otherwise modified, and the First Lien Obligations, or
a portion thereof, may be Refinanced from time to time and (iii) the aggregate
amount of the First Lien Obligations may be increased, in each case, without
notice to or consent by the Second Lien Collateral Agents or the Second Lien
Claimholders and without affecting the provisions hereof, except as otherwise
expressly set forth herein. As between the Borrower and the other Obligors and
the Second Lien Claimholders, the foregoing provisions will not limit or
otherwise affect the obligations of the Borrower and the Obligors contained in
any Second Lien Document with respect to the incurrence of additional First Lien
Obligations.

2.6 Certain Cash Collateral. Notwithstanding anything in this Agreement or any
other First Lien Document or Second Lien Document to the contrary, collateral
consisting of cash and cash equivalents pledged to secure (i) First Lien
Obligations under any First Lien Financing Document consisting of reimbursement
obligations in respect of First Lien Letters of Credit issued thereunder or
otherwise held by the First Lien Credit Agreement Collateral Agent or the First
Lien Administrative Agent, as applicable, pursuant to the First Lien Credit
Agreement, (ii) First Lien Obligations under First Lien Hedge Agreements to the
extent permitted by the First Lien Documents and Initial Second Lien Documents
and/or (iii) Second Lien Obligations under Second Lien Hedge Agreements to the
extent permitted by the First Lien Documents and Initial Second Lien Documents,
shall be applied as specified in the relevant First Lien Financing Document, the
relevant First Lien Hedge Agreement and/or the relevant Second Lien Hedge
Agreement, as applicable, and will not constitute Collateral hereunder.

 

18



--------------------------------------------------------------------------------

SECTION 3. Enforcement.

3.1 Exercise of Remedies.

(a) Until the Discharge of First Lien Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any of
the Obligors, each of the Second Lien Collateral Agents, for itself and on
behalf of its Related Second Lien Claimholders, hereby agrees that it and its
Related Second Lien Claimholders:

(1) will not exercise or seek to exercise any rights or remedies (including
setoff, recoupment and the right to credit bid, if any) with respect to any
Collateral or institute or commence, or join with any Person in instituting or
commencing, any other Enforcement Action or any other action or proceeding with
respect to such rights or remedies (including any action of foreclosure,
enforcement, collection or execution and any Insolvency or Liquidation
Proceeding); provided that the Directing Second Lien Collateral Agent or any
Person authorized by it may commence an Enforcement Action or otherwise exercise
any or all such rights or remedies after the passage of a period of at least 180
days since the Directing First Lien Collateral Agent shall have received notice
from the Directing Second Lien Collateral Agent with respect to the acceleration
by the relevant Second Lien Claimholders of the maturity of all then outstanding
Second Lien Obligations (and requesting that Enforcement Action be taken with
respect to the Collateral) so long as the applicable “event of default” shall
not have been cured or waived (or the applicable acceleration rescinded) (the
“Standstill Period”); provided further that notwithstanding anything herein to
the contrary, in no event shall the Second Lien Collateral Agents or any other
Second Lien Claimholders exercise any rights or remedies with respect to any
Collateral or institute or commence, or join with any Person in instituting or
commencing, any other Enforcement Action or any other action or proceeding with
respect to such rights or remedies, if, notwithstanding the expiration of the
Standstill Period, either (A) the Directing First Lien Collateral Agent or any
other First Lien Claimholder shall have commenced and be diligently pursuing (or
shall have sought or requested and be diligently pursuing relief from or
modification of the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding to enable the commencement and the pursuit of) an
Enforcement Action or other exercise of their rights or remedies in each case
with respect to all or any material portion of the Collateral (with any
determination of which Collateral to proceed against, and in what order, to be
made by the Directing First Lien Collateral Agent or such First Lien
Claimholders in their reasonable judgment) or (B) any of the Obligors is then a
debtor in any Insolvency or Liquidation Proceeding;

(2) will not contest, protest or object to any Enforcement Action brought by the
Directing First Lien Collateral Agent or any other First Lien Claimholder or any
other exercise by the Directing First Lien Collateral Agent or any other First
Lien Claimholder of any rights and remedies relating to the Collateral under the
First Lien Documents or otherwise;

(3) subject to their rights under clause (a)(1) above, will not object to the
forbearance by the Directing First Lien Collateral Agent or the other First Lien
Claimholders from bringing or pursuing any Enforcement Action or any other
exercise of any rights or remedies relating to the Collateral, in each case so
long as any proceeds received by the Directing First Lien Collateral Agents or
other First Lien Claimholders in excess of those necessary to achieve a
Discharge of First Lien Obligations are distributed in accordance with
Section 4.1; and

 

19



--------------------------------------------------------------------------------

(4) will not take or receive any Collateral, or any proceeds of or payment with
respect to any Collateral, in connection with any Enforcement Action or any
other exercise of any right or remedy with respect to any Collateral or any
Insolvency or Liquidation Proceeding in its capacity as a creditor or in
connection with any insurance policy award or any award in a condemnation or
similar proceeding (or deed in lieu of condemnation) with respect to any
Collateral, in each case unless and until the Discharge of First Lien
Obligations has occurred, except in connection with any foreclosure expressly
permitted by Section 3.1(a)(1) to the extent such Second Lien Collateral Agent
and its Related Second Lien Claimholders are permitted to retain the proceeds
thereof in accordance with Section 4.1.

Without limiting the generality of the foregoing, until the Discharge of First
Lien Obligations has occurred, except as expressly provided in
Sections 3.1(a)(1), 3.1(c) and 6.3(b), the sole right of each Second Lien
Collateral Agent and the other Second Lien Claimholders with respect to the
Collateral (other than inspection, monitoring, reporting and similar rights
provided for in the Second Lien Financing Documents) is to hold a Lien on the
Collateral pursuant to the Second Lien Collateral Documents for the period and
to the extent granted therein and to receive a share of the proceeds thereof, if
any, after the Discharge of First Lien Obligations has occurred.

(b) Until the Discharge of First Lien Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
First Lien Obligor, subject to Sections 3.1(a)(1), 3.1(c) and 6.3(b), the First
Lien Collateral Agents and the other First Lien Claimholders shall have the
exclusive right to commence and maintain an Enforcement Action or otherwise
exercise any rights and remedies (including set-off, recoupment and the right to
“credit bid” their debt, except that the Second Lien Collateral Agents shall
have the “credit bid” rights set forth in Section 3.1(c)(6)), and make
determinations regarding the release, Disposition, or restrictions with respect
to the Collateral, in each case without any consultation with or the consent of
any Second Lien Collateral Agent or any other Second Lien Claimholder; provided
that any proceeds received by any First Lien Collateral Agent in excess of those
necessary to achieve a Discharge of First Lien Obligations are distributed in
accordance with Section 4.1. In commencing or maintaining any Enforcement Action
or otherwise exercising rights and remedies with respect to the Collateral, the
First Lien Collateral Agents and the other First Lien Claimholders may enforce
the provisions of the First Lien Documents and exercise rights and remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion in compliance with any applicable law and
without consultation with any Second Lien Collateral Agent or any other Second
Lien Claimholder and regardless of whether any such exercise is adverse to the
interest of any Second Lien Claimholder. Such exercise and enforcement shall
include the rights of an agent appointed by them to sell or otherwise Dispose of
Collateral upon foreclosure, to incur expenses in connection with such sale or
other Disposition, and to exercise all the rights and remedies of a secured
creditor under the UCC or other applicable law and of a secured creditor under
Debtor Relief Laws of any applicable jurisdiction.

(c) Notwithstanding the foregoing, each Second Lien Collateral Agent and any
other Second Lien Claimholder may:

(1) file a claim, proof of claim or statement of interest with respect to the
Second Lien Obligations; provided that an Insolvency or Liquidation Proceeding
has been commenced by or against any of the Second Lien Obligors by a Person
other than a Second Lien Claimholder;

(2) take any action in order to create, perfect, preserve or protect (but not
enforce) its Lien on the Collateral to the extent (A) not adverse to the
priority status of the Liens on the Collateral securing the First Lien
Obligations, or the rights of any First Lien Collateral Agent or the other First
Lien Claimholders to exercise rights and remedies in respect thereof, and
(B) not otherwise inconsistent with the terms of this Agreement, including the
automatic release of Liens provided in Section 5.1;

 

20



--------------------------------------------------------------------------------

(3) file any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the claims of
the Second Lien Claimholders, including any claims or Liens secured by the
Collateral, if any, in each case to the extent not inconsistent with the terms
of this Agreement;

(4) vote on any plan of reorganization or similar dispositive restructuring
plan, arrangement, compromise or liquidation, file any proof of claim, make
other filings and make any arguments and motions with respect to the Second Lien
Obligations and the Collateral that are, in each case, in accordance with the
terms of this Agreement, including Section 6.9(c); provided that no filing of
any claim or vote, or pleading relating to such claim or vote, to accept or
reject a disclosure statement, plan of reorganization or similar dispositive
restructuring plan, arrangement, compromise or liquidation, or any other
document, agreement or proposal similar to the foregoing by any Second Lien
Collateral Agent or any other Second Lien Claimholder may be inconsistent with
the terms of this Agreement;

(5) exercise any of its rights or remedies with respect to the Collateral after
the termination of the Standstill Period to the extent permitted by
Section 3.1(a)(1); and

(6) bid for or purchase any Collateral at any public, private or judicial
foreclosure upon such Collateral initiated by the Directing First Lien
Collateral Agent or any other First Lien Claimholder, or any sale of any
Collateral during an Insolvency or Liquidation Proceeding; provided that such
bid may not include a “credit bid” in respect of any Second Lien Obligations
unless the cash proceeds of such bid are otherwise sufficient to cause the
Discharge of First Lien Obligations.

(d) Subject to Sections 3.1(a)(1), 3.1(c) and 6.3(b) each Second Lien Collateral
Agent, for itself and on behalf of its Related Second Lien Claimholders:

(1) agrees that it and its Related Second Lien Claimholders will not take any
action that would hinder, delay, limit or prohibit any exercise of rights or
remedies under the First Lien Documents or is otherwise prohibited hereunder,
including any collection or Disposition of any Collateral, whether by
foreclosure or otherwise, or that would limit, invalidate, avoid or set aside
any Lien securing any First Lien Obligations or any First Lien Collateral
Document or subordinate the priority of the First Lien Obligations to the Second
Lien Obligations or grant the Liens securing the Second Lien Obligations equal
ranking to the Liens securing the First Lien Obligations;

(2) hereby waives any and all rights it or its Related Second Lien Claimholders
may have as a junior Lien creditor or otherwise (whether arising under the UCC
or under any other law) to object to the manner in which the First Lien
Collateral Agents or the other First Lien Claimholders seek to enforce or
collect the First Lien Obligations or the Liens securing the First Lien
Obligations, regardless of whether any action or failure to act by or on behalf
of any First Lien Collateral Agent or any other First Lien Claimholders is
adverse to the interest of any Second Lien Claimholders; and

(3) hereby acknowledges and agrees that no covenant, agreement or restriction
contained in the Second Lien Collateral Documents or any other Second Lien
Document shall be deemed to restrict in any way the rights and remedies of any
First Lien Collateral Agent or the other First Lien Claimholders with respect to
the Collateral as set forth in this Agreement and the First Lien Documents.

 

21



--------------------------------------------------------------------------------

(e) The Second Lien Collateral Agents and the other Second Lien Claimholders may
exercise rights and remedies as unsecured creditors against the Obligors that
have guaranteed or granted Liens to secure the Second Lien Obligations in
accordance with the terms of Initial Second Lien Documents and applicable law
(other than initiating or joining in an involuntary case or proceeding under any
Insolvency or Liquidation Proceeding with respect to any Obligor, prior to the
termination of the Standstill Period or as otherwise prohibited pursuant to the
second proviso in Section 3.1(a)(1)); provided that (i) any such exercise shall
not be directly or indirectly inconsistent with or prohibited by the terms of
this Agreement (including Section 6 and any provision prohibiting or restricting
the Second Lien Claimholders from taking various actions or making various
objections) and (ii) in the event that any Second Lien Claimholder becomes a
judgment Lien creditor in respect of any Collateral as a result of its
enforcement of its rights as an unsecured creditor with respect to the Second
Lien Obligations, such judgment Lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the First Lien Obligations)
as the other Liens securing the Second Lien Obligations are subject to this
Agreement. Nothing in this Agreement shall prohibit the receipt by any Second
Lien Collateral Agent or Second Lien Claimholder of the required payments of
principal, premium, interest, fees and other amounts due under the Initial
Second Lien Documents so long as such receipt is not the direct or indirect
result of the exercise by a Second Lien Collateral Agent or other Second Lien
Claimholder of rights or remedies as a secured creditor in respect of
Collateral, including any right of setoff.

3.2 Agreement Among First Lien Claimholders; Agreement Among Second Lien
Claimholders.

(a) Subject to the First Lien Intercreditor Agreement or other applicable
intercreditor arrangements among the applicable Series of First Lien
Obligations, each First Lien Collateral Agent, on behalf of itself and its
Related First Lien Claimholders, solely as among themselves in such capacity and
solely for their mutual benefit, hereby agrees that the First Lien Collateral
Agent designated as the Directing First Lien Collateral Agent shall have the
sole right and power, as among the First Lien Collateral Agents and the other
First Lien Claimholders, to take and direct any right or remedy with respect to
Collateral in accordance with the terms of this Agreement, the relevant First
Lien Collateral Documents, the First Lien Intercreditor Agreement and any other
intercreditor agreement among the Directing First Lien Collateral Agent and each
other First Lien Collateral Agent. The Directing First Lien Collateral Agent
shall be entitled to the benefit of all the exculpatory, indemnity and
reimbursement provisions set forth in any First Lien Document for the benefit of
any “collateral agent” (or any other agent or similar representative) with
respect to any exercise by the Directing First Lien Collateral Agent of any of
the rights or remedies under this Agreement, including any such exercise of any
right or remedy with respect to any Collateral, or any other action or inaction
by it in its capacity as the Directing First Lien Collateral Agent.

(b) Subject to (i) any applicable intercreditor arrangements among the relevant
Series of Second Lien Obligations, (ii) Section 3.1(c), (iii) Section 3.1(e) and
(iv) the proviso to the second sentence of Section 8.15(b), in each case solely
to the extent provided therein, each Second Lien Collateral Agent, on behalf of
itself and its Related Second Lien Claimholders, solely as among themselves in
such capacity and solely for their mutual benefit, hereby agrees that the Second
Lien Collateral Agent designated as the Directing Second Lien Collateral Agent
shall have the sole right and power, as among the Second Lien Collateral Agents
and the other Second Lien Claimholders, to take and direct any right or remedy
with respect to Collateral in accordance with the terms of this Agreement, the
relevant Second Lien Collateral Documents, the Second Lien Intercreditor
Agreement and any other intercreditor agreement among the Directing Second Lien
Collateral Agent and each other Second Lien Collateral Agent. The Directing
Second Lien Collateral Agent shall be entitled to the benefit of all the
exculpatory, indemnity and reimbursement provisions set forth in any Second Lien
Document for the benefit of any “collateral agent” (or any other agent or
similar representative) with respect to any exercise by the Directing Second
Lien Collateral Agent of any of the rights or remedies under this Agreement,
including any such exercise of any right or remedy with respect to any
Collateral, or any other action or inaction by it in its capacity as the
Directing Second Lien Collateral Agent.

 

22



--------------------------------------------------------------------------------

SECTION 4. Payments.

4.1 Application of Proceeds. So long as the Discharge of First Lien Obligations
has not occurred, whether or not any Insolvency or Liquidation Proceeding has
been commenced by or against any Obligor, any Collateral or any proceeds
(whether in cash or otherwise) thereof received in connection with any
Enforcement Action or other exercise of rights or remedies by any First Lien
Collateral Agent or the other First Lien Claimholders (including any Disposition
referred to in Section 5.1) or any Insolvency or Liquidation Proceeding, shall
be applied by the Directing First Lien Collateral Agent to the First Lien
Obligations in accordance with the terms of the First Lien Documents, including
any First Lien Intercreditor Agreement and any other intercreditor agreement
among the First Lien Collateral Agents. Upon the Discharge of First Lien
Obligations, the Directing First Lien Collateral Agent shall deliver to the
Directing Second Lien Collateral Agent any remaining Collateral and proceeds
thereof then held by it in the same form as received, with any necessary
endorsements (such endorsements shall be without recourse and without
representation or warranty) to the Directing Second Lien Collateral Agent, or as
a court of competent jurisdiction may otherwise direct, to be applied by the
Directing Second Lien Collateral Agent to the Second Lien Obligations in
accordance with the terms of Initial Second Lien Documents, including any other
intercreditor agreement among the Second Lien Collateral Agents.

4.2 Payments Over.

(a) So long as the Discharge of First Lien Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
any Obligor, any Collateral or proceeds thereof (including any assets or
proceeds subject to Liens that have been avoided or otherwise invalidated), any
assets or proceeds subject to Liens referred to in Section 2.3, any amounts
referred to in the last sentence of Section 6.3(b) or any other distribution
(whether or not expressly characterized as such) in respect of the Collateral
(including in connection with any Disposition of any Collateral) received by any
Second Lien Collateral Agent or any other Second Lien Claimholders in connection
with any Enforcement Action or any Insolvency or Liquidation Proceeding or other
exercise of any right or remedy (including set-off or recoupment) relating to
the Collateral in contravention of this Agreement, or received by any Second
Lien Collateral Agent or any other Second Lien Claimholders in connection with
any insurance policy claim or any condemnation award (or deed in lieu of
condemnation), in each case, shall be segregated and held in trust and forthwith
paid over to the Directing First Lien Collateral Agent for the benefit of the
First Lien Claimholders in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct.

(b) Except as otherwise set forth in Section 6.3, so long as the Discharge of
First Lien Obligations has not occurred, if in any Insolvency or Liquidation
Proceeding any Second Lien Collateral Agent or any other Second Lien
Claimholders shall receive any distribution of money or other property in
respect of or on account of the Collateral (including any assets or proceeds
subject to Liens that have been avoided or otherwise invalidated or any amounts
referred to in the last sentence of Section 6. 3(b)), such money, other property
or amounts shall be segregated and held in trust and forthwith paid over to the
Directing First Lien Collateral Agent for the benefit of the First Lien
Claimholders in the same form as received, with any necessary endorsements. Any
Lien received by any Second Lien Collateral Agent or any other Second Lien
Claimholders in respect of any of the Second Lien Obligations in any Insolvency
or Liquidation Proceeding shall be subject to the terms of this Agreement.

 

23



--------------------------------------------------------------------------------

(c) Until the Discharge of First Lien Obligations occurs, each Second Lien
Collateral Agent, for itself and on behalf of its Related Second Lien
Claimholders, hereby irrevocably constitutes and appoints the Directing First
Lien Collateral Agent and any officer or agent of the Directing First Lien
Collateral Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Second Lien Collateral Agent or any such Second Lien Claimholder
or in the Directing First Lien Collateral Agent’s own name, from time to time in
the Directing First Lien Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Section 4.2, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 4.2, including any
endorsements or other instruments of transfer or release. This power is coupled
with an interest and is irrevocable until the Discharge of First Lien
Obligations.

SECTION 5. Other Agreements.

5.1 Releases.

(a) In connection with any Enforcement Action by the Directing First Lien
Collateral Agent or any other exercise by the Directing First Lien Collateral
Agent of rights or remedies in respect of the Collateral (including any
Disposition of any of the Collateral by any Obligor, with the consent of the
Directing First Lien Collateral Agent, after the occurrence and during the
continuance of an “event of default” under the First Lien Documents), in each
case, prior to the Discharge of First Lien Obligations, the Directing First Lien
Collateral Agent is irrevocably authorized (at the cost of the Obligors in
accordance with the terms of the applicable First Lien Financing Document and
without any consent, sanction, authority or further confirmation from the
Directing Second Lien Collateral Agent, any other Second Lien Claimholder or any
Obligor): (i) to release any of its Liens on any part of the Collateral or any
other claim over the asset that is the subject of such Enforcement Action or
such other exercise of rights or remedies, in which case the Liens or any other
claim over the asset that is the subject of such Enforcement Action, if any, of
each Second Lien Collateral Agent, for itself and for the benefit of its Related
Second Lien Claimholders, shall be automatically, unconditionally and
simultaneously released to the same extent as the Liens or other claims of the
Directing First Lien Collateral Agent and each other First Lien Collateral Agent
are so released (and the Directing First Lien Collateral Agent is irrevocably
authorized to execute and deliver or enter into any release of such Liens or
claims that may, in the discretion of the Directing First Lien Collateral Agent,
be considered necessary or reasonably desirable in connection with such
releases); and (ii) if the asset that is the subject of such Enforcement Action
consists of the equity interests of any Obligor, to release (x) such Obligor and
any subsidiary of such Obligor from all or any part of its First Lien
Obligations, in which case such Obligor and any subsidiary of such Obligor shall
be automatically, unconditionally and simultaneously released to the same extent
from its Second Lien Obligations, and (y) any Liens or other claims on any
assets of such Obligor and any subsidiary of such Obligor, in which case the
Liens or other claims on such assets of each Second Lien Collateral Agent, for
itself or for the benefit of its Related Second Lien Claimholders, shall be
automatically, unconditionally and simultaneously released to the same extent as
such Liens of the Directing First Lien Collateral Agent and each other First
Lien Collateral Agent are so released (and the Directing First Lien Collateral
Agent is irrevocably authorized to execute and deliver or enter into any release
of such Liens or claims that may, in the discretion of the Directing First Lien
Collateral Agent, be considered necessary or reasonably desirable in connection
with such releases). Each Second Lien Collateral Agent, for itself or on behalf
of its Related Second Lien Claimholders, shall promptly execute and deliver to
the Directing First Lien Collateral Agent or such Obligor such termination
statements, releases and other documents as the Directing First Lien Collateral
Agent or such Obligor may request to effectively confirm the foregoing releases
upon delivery to the Second Lien Collateral Agents of copies of such termination
statements, releases and other documents used to effect such releases with
respect to the Collateral securing the First Lien Obligations from a Responsible
Officer of the requesting party. The proceeds of any such Disposition shall be
applied in accordance with Section 4.1.

 

 

24



--------------------------------------------------------------------------------

(b) If in connection with any sale, lease, exchange, transfer or other
disposition (collectively, a “Disposition”) of any Collateral by any Obligor
permitted under the terms of both the First Lien Financing Documents and the
Second Lien Financing Documents (other than in connection with an Enforcement
Action or other exercise of any First Lien Collateral Agent’s rights or remedies
in respect of the Collateral, which shall be governed by Section 5.1(a) above),
the Directing First Lien Collateral Agent or any other First Lien Collateral
Agent, for itself and on behalf of its Related First Lien Claimholders, releases
any of its Liens on any part of the Collateral, or releases any Obligor from its
obligations under its guaranty of the First Lien Obligations, in each case other
than in connection with, or following, the Discharge of First Lien Obligations,
then the Liens, if any, of each Second Lien Collateral Agent, for itself or for
the benefit of its Related Second Lien Claimholders, on such Collateral, and the
obligations of such Obligor under its guaranty of the Second Lien Obligations,
shall be automatically, unconditionally and simultaneously released; provided
that such release by such Second Lien Collateral Agent, for itself or for the
benefit of its Related Second Lien Claimholders, shall not extend to or
otherwise affect any of the rights of the Second Lien Claimholders to the
proceeds from any such Disposition. Each Second Lien Collateral Agent, for
itself or on behalf of its Related Second Lien Claimholders, shall promptly
execute and deliver to the Directing First Lien Collateral Agent or such Obligor
such termination statements, releases and other documents as the Directing First
Lien Collateral Agent or such Obligor may request to effectively confirm the
foregoing releases upon delivery to the Second Lien Collateral Agents of copies
of such termination statements, releases and other documents used to effect such
release with respect to the Collateral securing the First Lien Obligations from
a Responsible Officer of the Borrower or the Directing First Lien Collateral
Agent and an officer’s certificate of a Responsible Officer of the relevant
Obligor stating that such disposition has been consummated in compliance with
the terms of Initial Second Lien Document.

(c) Until the Discharge of First Lien Obligations occurs, each Second Lien
Collateral Agent, for itself and on behalf of its Related Second Lien
Claimholders, hereby irrevocably constitutes and appoints the Directing First
Lien Collateral Agent and any officer or agent of the Directing First Lien
Collateral Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Second Lien Collateral Agent or such Second Lien Claimholders or
in the Directing First Lien Collateral Agent’s own name, from time to time in
the Directing First Lien Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Section 5.1, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 5.1, including any
endorsements or other instruments of transfer or release. This power is coupled
with an interest and is irrevocable until the Discharge of First Lien
Obligations.

(d) Until the Discharge of First Lien Obligations occurs, to the extent that any
First Lien Collateral Agent or the other First Lien Claimholders (i) have
released any Lien on Collateral or any Obligor from its obligation under its
guaranty and any such Liens or guaranty are later reinstated or (ii) obtain any
additional guarantees from any Obligor or any subsidiary of the Borrower, then
each Second Lien Collateral Agent, for itself and on behalf of its Related
Second Lien Claimholders, shall be granted an additional guaranty.

5.2 Insurance and Condemnation Awards. Until the Discharge of First Lien
Obligations has occurred, the Directing First Lien Collateral Agent shall have
the sole and exclusive right, subject to the rights of the First Lien Obligors
under the First Lien Financing Documents, to settle or adjust claims over any
insurance policy covering the Collateral in the event of any loss thereunder and
to approve any award granted in any condemnation or similar proceeding (or any
deed in lieu of

 

25



--------------------------------------------------------------------------------

condemnation) affecting the Collateral. Until the Discharge of First Lien
Obligations has occurred, and subject to the rights of the First Lien Obligors
under the First Lien Financing Documents, all proceeds of any such policy and
any such award (or any payments with respect to a deed in lieu of condemnation)
in respect of the Collateral shall be paid to the Directing First Lien
Collateral Agent for the benefit of the First Lien Claimholders pursuant to the
terms of the First Lien Documents, including any First Lien Intercreditor
Agreement and any other intercreditor agreement among the First Lien Collateral
Agents (including, without limitation, for purposes of cash collateralization of
commitments, First Lien Letters of Credit and obligations under First Lien Hedge
Agreements governing any First Lien Secured Hedging Obligations) and thereafter,
if the Discharge of First Lien Obligations has occurred, and subject to the
rights of the Second Lien Obligors under the Second Lien Financing Documents, to
the Directing Second Lien Collateral Agent for the benefit of the Second Lien
Claimholders to the extent required under the Second Lien Collateral Documents,
and thereafter, if the Discharge of the Second Lien Obligations has occurred, to
the owner of the subject property, as directed by the Borrower or as a court of
competent jurisdiction may otherwise direct. Until the Discharge of First Lien
Obligations has occurred, if any Second Lien Collateral Agent or any other
Second Lien Claimholders shall, at any time, receive any proceeds of any such
insurance policy or any such award or payment in contravention of this
Agreement, it shall segregate and hold in trust and forthwith pay such proceeds
over to the Directing First Lien Collateral Agent in accordance with the terms
of Section 4.2.

5.3 Amendments to First Lien Financing Documents and Second Lien Financing
Documents.

(a) The First Lien Financing Documents may be amended, restated, amended and
restated, supplemented or otherwise modified in accordance with their terms, and
the First Lien Financing Documents and any First Lien Obligations thereunder may
be Refinanced (including in accordance with Section 5.6 below), in each case,
without notice to, or the consent of any Second Lien Collateral Agent or any
other Second Lien Claimholder, all without affecting the Lien subordination or
other provisions of this Agreement; provided that the holders of such
Refinancing Indebtedness execute a Joinder Agreement and any such amendment,
restatement, amendment and restatement, supplement, modification or Refinancing
shall not, without the consent of the Directing Second Lien Collateral Agent,
contravene the provisions of this Agreement; provided, further, that
notwithstanding the provisions of this Section 5.3(a) and for the avoidance of
doubt, the First Lien Financing Documents may be amended, restated, amended and
restated, supplemented or otherwise modified and/or Refinanced from time to time
in accordance with their terms in order to effect the making or provision of
(x) any First Lien Incremental Facility and/or (y) any First Lien Replacement
Term Loan or First Lien Replacement Revolving Facility (or similar term), in
each case, as and to the extent provided in the First Lien Credit Agreement as
in effect on the date hereof, without notice to, or the consent of, any Second
Lien Collateral Agent or any other Second Lien Claimholder.

(b) The Second Lien Financing Documents may be amended, restated, amended and
restated, supplemented or otherwise modified in accordance with their terms, and
the Second Lien Financing Documents and any Second Lien Obligations thereunder
may be Refinanced, in each case, without notice to, or the consent of any First
Lien Collateral Agent or the other First Lien Claimholders (in each case, except
to the extent such notice to or consent is otherwise expressly required under
the First Lien Financing Documents), all without affecting the Lien
subordination or other provisions of this Agreement; provided that the holders
of such Refinancing Indebtedness execute a Joinder Agreement and prior to the
Discharge of First Lien Obligations no such amendment, restatement, amendment
and restatement, supplement, modification or Refinancing shall, without the
consent of the Directing First Lien Collateral Agent, contravene the provisions
of this Agreement; provided, further, that notwithstanding the provisions of
this Section 5.3(b) and for the avoidance of doubt, the Second Lien Financing
Documents may be amended, restated, amended and restated, supplemented or
otherwise

 

26



--------------------------------------------------------------------------------

modified and/or Refinanced from time to time in accordance with their terms in
order to effect the making or provision of (x) any Second Lien Incremental
Facility and/or (y) any Second Lien Replacement Term Loan (or similar term)
(each as defined in the Initial Second Lien Document as in effect on the date
hereof), in each case, as and to the extent provided in the Initial Second Lien
Document, without notice to, or the consent of, any First Lien Collateral Agent
or any other First Lien Claimholder.

(c) In the event that any First Lien Collateral Agent enters into any amendment,
restatement, amendment and restatement, supplement or other modification in
respect of or replaces any of the First Lien Collateral Documents for purposes
of adding to, or deleting from, or waiving or consenting to any departures from
any provisions of any First Lien Collateral Document or changing in any manner
the rights of the applicable First Lien Collateral Agent, the First Lien
Claimholders, or any Obligor thereunder (including the release of any Liens on
the Collateral securing the First Lien Obligations), then such amendment,
restatement, amendment and restatement, supplement or other modification in a
manner that is applicable to all First Lien Claimholders and all First Lien
Obligations shall apply automatically to any comparable provisions of each
Comparable Second Lien Collateral Document without the consent of any Second
Lien Collateral Agent, Second Lien Claimholder or any Obligor; provided, however
that (1) such amendment, restatement, amendment and restatement, supplement or
other modification does not (A) remove assets subject to any Liens on the
Collateral securing any of the Second Lien Obligations or release any such
Liens, except to the extent such release is permitted or required by Section 5.1
and provided there is a concurrent release of the corresponding Liens securing
the First Lien Obligations, (B) materially adversely affect the rights or duties
of any Second Lien Collateral Agent without its consent or (C) otherwise
materially adversely affect the rights of the applicable Second Lien
Claimholders or the interest of the applicable Second Lien Claimholders in the
Collateral unless the First Lien Collateral Agent or the First Lien Claimholders
that have a Lien on the applicable Collateral are affected in a like manner, and
(2) written notice of such amendment, restatement, amendment and restatement,
supplement or other modification shall have been given to each Second Lien
Collateral Agent within 15 Business Days of the effectiveness thereof (it being
understood that the failure to deliver such notice shall not impair the
effectiveness of any such amendment, restatement, amendment and restatement,
supplement or other modification).

5.4 Confirmation of Subordination in Second Lien Collateral Documents. Each
Second Lien Collateral Agent, on behalf of itself and its Related Second Lien
Claimholders, agrees that each Second Lien Collateral Document includes and
shall include, as applicable, the following language (or language to similar
effect approved by the Directing First Lien Collateral Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Lien Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Second Lien Collateral Agent hereunder
are subject to the provisions of the Second Lien Intercreditor Agreement, dated
as of [•] [•], 20[•] (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Intercreditor Agreement”), among
Ceridian HCM Holding Inc., Deutsche Bank AG New York Branch, as First Lien
Credit Agreement Collateral Agent, [•], as Initial Second Lien Document
Collateral Agent, and certain other Persons party or that may become party
thereto from time to time. In the event of any conflict between the terms of the
Second Lien Intercreditor Agreement and this Agreement, the terms of the Second
Lien Intercreditor Agreement shall govern and control.”

 

27



--------------------------------------------------------------------------------

5.5 Non-Fiduciary Bailee/Agent for Perfection; Shared Collateral Documents.

(a) Each Collateral Agent agrees to hold that part of the Collateral that is in
its possession or control (or in the possession or control of its agents or
bailees) to the extent that possession or control thereof is taken to perfect a
Lien thereon under the UCC or other applicable law (such Collateral being the
“Pledged Collateral”) as gratuitous bailee and non-fiduciary agent on behalf of
and for the benefit of each other Collateral Agent (such bailment being
intended, among other things, to satisfy the requirements of
Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC) solely for the
purpose of perfecting, or improving the priority of, the security interest
granted under the First Lien Collateral Documents and the Second Lien Collateral
Documents, as applicable, subject to the terms and conditions of this
Section 5.5; provided that, in the case of any such possession or control by any
Second Lien Collateral Agent, the foregoing shall not be deemed to be a waiver
of any restriction set forth herein on such possession or control or of any
breach by such Second Lien Collateral Agent of any terms of this Agreement in
respect of such possession or control.

(b) Until the Discharge of First Lien Obligations has occurred, each First Lien
Collateral Agent shall be entitled to deal with the Pledged Collateral in
accordance with the terms of the First Lien Financing Documents as if the Liens
of any Second Lien Collateral Agent under the Second Lien Collateral Documents
did not exist. The rights of each Second Lien Collateral Agent shall at all
times be subject to the terms of this Agreement and to each First Lien
Collateral Agent’s rights under the First Lien Financing Documents.

(c) No Collateral Agent shall have any obligation whatsoever to any Claimholder
to ensure that the Pledged Collateral is genuine or owned by any of the Obligors
or to preserve rights or benefits of any Person with respect thereto except as
expressly set forth in this Section 5.5 or, in the case of any Second Lien
Collateral Agent, the other provisions hereof (including the turnover provisions
set forth in Section 4.2). The duties or responsibilities of each Collateral
Agent under this Section 5.5 shall be limited solely to holding the Pledged
Collateral as bailee in accordance with this Section 5.5 and, in the case of any
First Lien Collateral Agent, delivering the Pledged Collateral to the Directing
Second Lien Collateral Agent upon a Discharge of First Lien Obligations as
provided in paragraph (e) below or, in the case of any Second Lien Collateral
Agent, delivering the Pledged Collateral to the Directing First Lien Collateral
Agent in accordance with the provisions hereof (including the turnover
provisions set forth in Section 4.2).

(d) Each Collateral Agent, for itself and on behalf of its Related Claimholders,
hereby waives and releases each other Collateral Agent and each other
Claimholder from all claims and liabilities arising pursuant to any Collateral
Agent’s role under this Section 5.5 as gratuitous bailee and non-fiduciary agent
with respect to the Pledged Collateral; provided that, in the case of any
possession or control of any Pledged Collateral by any Second Lien Collateral
Agent, the foregoing shall not be deemed to be a waiver of any restriction set
forth herein on such possession or control or of any breach by such Second Lien
Collateral Agent of any terms of this Agreement in respect of such possession or
control. None of the First Lien Collateral Agents or any other First Lien
Claimholders shall have by reason of the First Lien Collateral Documents, the
Second Lien Collateral Documents, the Shared Collateral Documents, this
Agreement or any other document, a fiduciary relationship in respect of any
Second Lien Collateral Agent or any other Second Lien Claimholder, and it is
understood and agreed that the interests of the First Lien Collateral Agents and
the other First Lien Claimholders, on the one hand, and the Second Lien
Collateral Agents and the other Second Lien Claimholders, on the other hand, may
differ and that the First Lien Collateral Agents and the other First Lien
Claimholders shall be fully entitled to act in their own interest without taking
into account the interests of the Second Lien Collateral Agents or the other
Second Lien Claimholders.

(e) Upon the Discharge of First Lien Obligations, each First Lien Collateral
Agent shall deliver the remaining Pledged Collateral in its possession or
control (if any) (or proceeds thereof) together with any necessary endorsements
(such endorsement shall be without recourse and without any representation or
warranty), first, to the Directing Second Lien Collateral Agent, to the extent
the

 

28



--------------------------------------------------------------------------------

Discharge of Second Lien Obligations has not occurred and second, upon the
Discharge of Second Lien Obligations, to the Obligors to the extent no
Obligations remain outstanding (in each case, so as to allow such Person to
obtain possession or control of such Pledged Collateral) or as a court of
competent jurisdiction may otherwise direct. Following the Discharge of First
Lien Obligations, each First Lien Collateral Agent further agrees to take, at
the expense of the Obligors (which expense reimbursement shall be subject to the
provisions of the applicable First Lien Document), all other actions reasonably
requested by the Directing Second Lien Collateral Agent in connection with the
Directing Second Lien Collateral Agent obtaining a first-priority interest in
the Pledged Collateral.

5.6 When Discharge of First Lien Obligations Deemed to Not Have Occurred. If,
substantially concurrently with or after the Discharge of any Series of First
Lien Obligations having occurred, the Borrower or any other First Lien Obligor
enters into any Refinancing of any First Lien Financing Document evidencing a
First Lien Obligation of such Series, which Refinancing is permitted hereby and
by the terms of the First Lien Financing Documents of any other Series of First
Lien Obligations then outstanding and by the terms of the Second Lien Financing
Documents, then the Discharge of such Series of First Lien Obligations shall
automatically be deemed for all purposes of this Agreement not to have occurred,
and the obligations under such Refinancing of such First Lien Financing Document
shall, subject to execution and delivery of a Joinder Agreement in accordance
with Section 8.21, automatically be treated as First Lien Obligations of the
Refinanced Series for all purposes of this Agreement, including for purposes of
the Lien priorities and rights in respect of Collateral set forth herein, and
the New First Lien Agent shall be a First Lien Collateral Agent of such
Refinanced Series (and, if applicable in accordance with the definition of such
term, the Directing First Lien Collateral Agent) for all purposes of this
Agreement. Upon receipt of a notice from the Borrower or any other First Lien
Obligor stating that the Borrower or such other First Lien Obligor has entered
into a Refinancing of any First Lien Financing Document (which notice shall
include the identity of the new first lien collateral agent (such agent, the
“New First Lien Agent”)), each Collateral Agent shall promptly (a) enter into
such documents and agreements (including amendments or supplements to, or
amendment and restatement of, this Agreement) as the Borrower, such other First
Lien Obligor or the New First Lien Agent shall reasonably request in order to
provide to the New First Lien Agent the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement, and (b) in
the case of each other Collateral Agent, deliver to the New First Lien Agent (if
it is the Directing First Lien Collateral Agent) any Pledged Collateral held by
it together with any necessary endorsements (or otherwise allow the New First
Lien Agent to obtain control of such Pledged Collateral). The New First Lien
Agent shall agree in a writing addressed to the other Collateral Agents and the
other Claimholders to be bound by the terms of this Agreement, for itself and on
behalf of its Related First Lien Claimholders.

5.7 Purchase Right.

(a) Without prejudice to the enforcement of any of the First Lien Claimholder’s
rights or remedies under this Agreement, any other First Lien Financing
Documents, at law or in equity or otherwise, each First Lien Collateral Agent,
on behalf of its Related First Lien Claimholders, agrees that at any time within
thirty (30) days following (i) an acceleration of all the First Lien Obligations
in accordance with the terms of the First Lien Financing Documents or (ii) the
commencement of any Insolvency or Liquidation Proceeding with respect to any
Obligor, the Second Lien Claimholders (other than any Disqualified Institution,
as defined in either the First Lien Credit Agreement or the Initial Second Lien
Document) may request, and upon such request, the First Lien Claimholders will
offer each Second Lien Claimholder, the option to purchase at par the entire
aggregate outstanding amount (but not less than the entire aggregate outstanding
amount) of the First Lien Obligations (and to assume the entire amount of
unfunded commitments under the First Lien Financing Documents, if any), at the
Purchase Price (together with the deposit of cash collateral as set forth
below), without warranty or representation or recourse except as provided in
Section 5.7(c), on a pro rata basis among the First Lien Claimholders.

 

29



--------------------------------------------------------------------------------

The “Purchase Price” will equal the sum of: (1) the principal amount of all
loans, advances or similar extensions of credit included in the First Lien
Obligations (including the unreimbursed amount of all issued letters of credit
(including First Lien Letters of Credit), but excluding the undrawn amount of
then outstanding letters of credit (including the undrawn amount of then
outstanding First Lien Letters of Credit), all accrued and unpaid interest
(including Post-Petition Interest) thereon through the date of purchase and any
prepayment penalties or premiums that would be applicable upon prepayment of the
First Lien Obligations, (2) the net aggregate amount then owing to
counterparties under First Lien Hedge Agreements governing the First Lien
Secured Hedging Obligations and First Lien Banking Services Agreements,
including, in the case of such First Lien Hedge Agreements, all amounts owing to
the counterparties as a result of the termination (or early termination)
thereof, and (3) all accrued and unpaid fees, expenses and other amounts owed to
the First Lien Claimholders under the First Lien Documents on the date of
purchase. The Purchase Price shall be accompanied by delivery to the Directing
First Lien Collateral Agent of cash collateral in immediately available funds,
to be deposited under the sole dominion and control of the Directing First Lien
Collateral Agent, in such amount as the Directing First Lien Collateral Agent
determines is reasonably necessary to secure the First Lien Claimholders in
connection with any issued and outstanding First Lien Letters of Credit under
the First Lien Financing Documents but in any event not to exceed 105% of the
sum of (x) the aggregate undrawn amount of all such First Lien Letters of Credit
outstanding pursuant to the First Lien Financing Documents and (y) the aggregate
facing and similar fees which will accrue thereon through the stated maturity of
the First Lien Letters of Credit (assuming no drawings thereon before stated
maturity). It is understood and agreed that (i) at the time any facing or
similar fees are owing to an issuer with respect to any First Lien Letter of
Credit, the Directing First Lien Collateral Agent may apply amounts deposited
with it as described above to pay same and (ii) upon any drawing under any First
Lien Letter of Credit, the Directing First Lien Collateral Agent shall apply
amounts deposited with it as described above to repay the respective unpaid
drawing. After giving effect to any payment made as described above in this
paragraph (a), those amounts (if any) then on deposit with the Directing First
Lien Collateral Agent as cash collateral, described in this paragraph (a) which
exceed 105% of the sum of the aggregate undrawn amount of all then outstanding
First Lien Letters of Credit and the aggregate facing and similar fees (to the
respective issuers) which will accrue thereon through the stated maturity of the
then outstanding First Lien Letters of Credit (assuming no drawings thereon
before stated maturity), shall be returned to the respective purchaser or
purchasers, as their interests appear. Furthermore, at such time as all First
Lien Letters of Credit have been cancelled, expired or been fully drawn, as the
case may be, and after all applications described above in this paragraph
(a) have been made, any excess cash collateral then on deposit with the
Directing First Lien Collateral Agent as described above in this paragraph (a)
(and not previously applied or released as provided above) shall be returned to
the respective purchaser or purchasers, as their interests appear.

(b) The Second Lien Claimholders may irrevocably accept such offer within 30
days of the receipt thereof by the Directing Second Lien Collateral Agent and
the parties shall endeavor to close promptly thereafter to the extent such offer
has been accepted. The Second Lien Claimholders shall only be permitted to
acquire the entire amount of the First Lien Obligations pursuant to this
Section 5.7, and may not acquire less than all of such First Lien Obligations.
No Disqualified Institution (or similar term) (as defined in either the First
Lien Credit Agreement or the Initial Second Lien Document) may acquire any First
Lien Obligations. If the Second Lien Claimholders timely accept such offer, the
right to purchase the First Lien Obligations shall be exercised pursuant to
documentation mutually acceptable to each of the First Lien Collateral Agents
and the relevant Second Lien Collateral Agents. If the Second Lien Claimholders
reject such offer (or fail to accept such offer within the required timeframe),
the First Lien Claimholders shall have no further obligations pursuant to this
Section 5.7 and may take any further actions in their sole discretion in
accordance with the First Lien Documents and this Agreement. Each First Lien
Claimholder will retain all rights to indemnification and expense reimbursement
provided in the relevant First Lien Documents for all claims and other amounts
relating to periods prior to the

 

30



--------------------------------------------------------------------------------

purchase of the First Lien Obligations pursuant to this Section 5.7. Upon the
consummation of the purchase and sale of the First Lien Obligations, each First
Lien Collateral Agent shall, at the request of the Directing Second Lien
Collateral Agent, resign from its role in accordance with the applicable First
Lien Document (and comply with any provisions contained therein with respect to
successors to such role or the powers granted in connection with such role) and
cooperate with an orderly transition of Liens in the Collateral.

(c) The purchase and sale of the First Lien Obligations under this Section 5.7
will be without recourse and without representation or warranty of any kind by
the First Lien Claimholders, except that each First Lien Claimholder shall
severally and not jointly represent and warrant to the Second Lien Claimholders
that on the date of the purchase, immediately before giving effect to such
purchase:

(1) the principal of and accrued and unpaid interest on the First Lien
Obligations, and the fees, expenses and other amounts in respect thereof owed to
the respective First Lien Claimholders, are as stated in any assignment
agreement prepared in connection with the purchase and sale of the First Lien
Obligations;

(2) that such First Lien Claimholder owns free and clear of any liens and has
the right to transfer the First Lien Obligations purported to be owned by it;
and

(3) that such First Lien Claimholder has the right to assign the First Lien
Obligations being assigned by it and its assignment has been duly authorized and
delivered.

SECTION 6. Insolvency or Liquidation Proceedings.

6.1 Finance and Sale Issues.

(a) Until the Discharge of First Lien Obligations has occurred, if any Obligor
shall be subject to any Insolvency or Liquidation Proceeding and the Directing
First Lien Collateral Agent shall desire to permit (or not object to) the use of
“Cash Collateral” (as such term is defined in Section 363(a) of the Bankruptcy
Code or any similar Debtor Relief Law) on which the First Lien Collateral Agents
or any other creditor has a Lien or to permit (or not object to) any Obligor to
obtain financing, whether from the First Lien Claimholders or any other Person,
under Section 364 of the Bankruptcy Code or any similar Debtor Relief Law (“DIP
Financing”), then, each Second Lien Collateral Agent, on behalf of itself and
its Related Second Lien Claimholders, agrees that it and its Related Second Lien
Claimholders will raise no objection to, or oppose or contest (or join with or
support any third party opposing, objecting or contesting), such Cash Collateral
use or DIP Financing (including any proposed orders for such Cash Collateral use
and/or DIP Financing which are acceptable to the Directing First Lien Collateral
Agent) and it and its Related Second Lien Claimholders will be deemed to have
consented to such Cash Collateral use or DIP Financing (including such proposed
orders), and to the extent the Liens securing the First Lien Obligations are
subordinated to or pari passu with such DIP Financing, each Second Lien
Collateral Agent will subordinate its Liens in the Collateral to the Liens
securing such DIP Financing (and all obligations relating thereto and any
customary “carve-out” agreed to on behalf of the First Lien Claimholders by the
Directing First Lien Collateral Agent) and to all adequate protection Liens
granted to the First Lien Claimholders on the same basis as the Liens securing
the Second Lien Obligations are subordinated to the Liens securing the First
Lien Obligations under this Agreement and will not request adequate protection
or any other relief in connection therewith (except as expressly agreed by the
Directing First Lien Collateral Agent or to the extent permitted by
Section 6.3); provided that the Second Lien Collateral Agents and the Second
Lien Claimholders retain the right to object to any ancillary agreements or
arrangements regarding the use of Cash Collateral or the DIP Financing that
require a specific treatment of a claim in respect of the Second Lien
Obligations for purposes of a plan of reorganization or similar dispositive
restructuring plan.

 

31



--------------------------------------------------------------------------------

(b) Each Second Lien Collateral Agent, for itself and on behalf of its Related
Second Lien Claimholders, agrees that it and its Related Second Lien
Claimholders will not seek consultation rights in connection with, and will
raise no objection or oppose or contest (or join with or support any third party
objecting, opposing or contesting), a motion to sell, liquidate or otherwise
Dispose of Collateral under Section 363 of the Bankruptcy Code if the requisite
First Lien Claimholders have consented to (or not objected to) such sale,
liquidation or other Disposition; provided that (1) to the extent the net cash
proceeds of such sale or other Disposition are used to pay the principal amount
of Indebtedness for borrowed money constituting First Lien Obligations, or to
reimburse disbursements under, or cash collateralize the face amount of, the
First Lien Letters of Credit constituting First Lien Obligations, the Liens of
the Second Lien Claimholders shall attach to any remaining proceeds and (2) such
motion does not impair the rights of the Second Lien Claimholders under
Section 363(k) of the Bankruptcy Code (provided that the First Lien Obligations
are paid in cash in full in connection with any such credit bid by the Second
Lien Claimholders); and further provided, however, that the Second Lien
Claimholders may assert any objection with respect to any proposed orders to
retain professionals or set bid or related procedures in connection with such
sale, liquidation or Disposition that may be raised by an unsecured creditor of
the Obligors.

6.2 Relief from the Automatic Stay. Until the Discharge of First Lien
Obligations has occurred, each Second Lien Collateral Agent, on behalf of itself
and its Related Second Lien Claimholders agrees that none of them shall (a) seek
(or support any other Person seeking) relief from or modification of the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding in
respect of any of the Collateral, in each case without the prior written consent
of the Directing First Lien Collateral Agent, or (b) oppose (or support any
other Person in opposing) any request by any First Lien Collateral Agent for
relief from or modification of such stay.

6.3 Adequate Protection.

(a) Each Second Lien Collateral Agent, on behalf of itself and its Related
Second Lien Claimholders, agrees that none of them shall contest (or support any
other Person contesting):

(i) any request by any First Lien Collateral Agent or the other First Lien
Claimholders for adequate protection under any Debtor Relief Law;

(ii) any objection by any First Lien Collateral Agent or the other First Lien
Claimholders to any motion, relief, action or proceeding based on such First
Lien Collateral Agent or the other First Lien Claimholders claiming a lack of
adequate protection with respect to the Collateral; or

(iii) the allowance and/or payment of interest, fees or other amounts to any
First Lien Collateral Agent or any other First Lien Claimholder under
Section 506(b) of the Bankruptcy Code or as adequate protection under
Section 361 of the Bankruptcy Code.

(b) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding:

(i) if the First Lien Claimholders (or any subset thereof) are granted adequate
protection in the form of a Lien on additional or replacement collateral in
connection with any use of Cash Collateral or DIP Financing, then each Second
Lien Collateral Agent, on behalf of itself

 

32



--------------------------------------------------------------------------------

and its Related Second Lien Claimholders, may seek or request adequate
protection in the form of a Lien on such additional or replacement collateral,
which Lien will be subordinated to the Liens securing and providing adequate
protection for the First Lien Obligations and such use of Cash Collateral or DIP
Financing (and all obligations relating thereto) on the same basis as the other
Liens securing the Second Lien Obligations will be so subordinated to the Liens
securing the First Lien Obligations under this Agreement; and

(ii) the Second Lien Collateral Agents and the other Second Lien Claimholders
shall only be permitted to seek adequate protection with respect to their
respective rights in the Collateral in any Insolvency or Liquidation Proceeding
in the form of (A) additional collateral; provided that as adequate protection
for the First Lien Obligations, each First Lien Collateral Agent, on behalf of
itself and its Related First Lien Claimholders, is also granted a Lien on such
additional collateral that is senior to any Lien granted to the Second Lien
Collateral Agents and the other Second Lien Claimholders; (B) replacement Liens
on the Collateral; provided that as adequate protection for the First Lien
Obligations, each First Lien Collateral Agent, on behalf of itself and its
Related First Lien Claimholders, is also granted replacement Liens on the
Collateral that are senior to any Lien granted to the Second Lien Collateral
Agents and the other Second Lien Claimholders; (C) an administrative expense
claim; provided that as adequate protection for the First Lien Obligations, each
First Lien Collateral Agent, on behalf of itself and its Related First Lien
Claimholders, is also granted an administrative expense claim that is senior and
prior to the administrative expense claim of the Second Lien Collateral Agents
and the other Second Lien Claimholders; and (D) cash payments with respect to
current fees and expenses; provided that (1) as adequate protection for the
First Lien Obligations, each First Lien Collateral Agent, on behalf of itself
and its Related First Lien Claimholders, is also granted cash payments with
respect to current fees and expenses and (2) each First Lien Collateral Agent
may object to the amounts of fees and expenses sought by the Second Lien
Collateral Agents and the other Second Lien Claimholders; and (E) cash payments
with respect to interest on the Second Lien Obligations; provided that (1) as
adequate protection for the First Lien Obligations, each First Lien Collateral
Agent, on behalf of itself and its Related First Lien Claimholders, is also
granted cash payments with respect to interest on the First Lien Obligation
represented by it, (2) such cash payments do not exceed an amount equal to the
interest accruing on the principal amount of Second Lien Obligations outstanding
on the date such relief is granted at the interest rate under the applicable
Second Lien Documents and accruing from the date the applicable Second Lien
Collateral Agent is granted such relief and (3) such cash payments are held in
the Escrow Account as described below. If any Second Lien Claimholder is
entitled by order of a court of competent jurisdiction to receive or receives
adequate protection payments for post-petition interest in an Insolvency or
Liquidation Proceeding (“Second Lien Adequate Protection Payments”), then all
such payments shall be payable or transferred to, and held in, an escrow account
(the “Escrow Account”) pursuant to terms mutually satisfactory to the Directing
First Lien Collateral Agent and the Directing Second Lien Collateral Agent, in
each case until the effectiveness of the plan of reorganization or similar
dispositive restructuring plan for, or conclusion of, that Insolvency or
Liquidation Proceeding. If the First Lien Claimholders do not receive payment in
full in cash of all First Lien Obligations upon the effectiveness of the plan of
reorganization or similar dispositive restructuring plan for, or conclusion of,
that Insolvency or Liquidation Proceeding, then an amount contained in the
Escrow Account shall be paid over to the First Lien Claimholders (the “Pay-Over
Amount”) equal to the lesser of (x) the Second Lien Adequate Protection Payments
received by the Second Lien Claimholders and (y) the amount of the short-fall
(the “Short Fall”) in payment in full of the First Lien Obligations; provided
that to the extent any portion of the Short Fall represents payments received by
the First Lien Claimholders in the form of promissory notes, equity or other
property equal in value to the cash paid in respect of the Pay-Over Amount, the
First Lien Claimholders shall, upon receipt of the Pay-Over Amount,

 

33



--------------------------------------------------------------------------------

transfer those promissory notes, equity or other property, equal in value to the
cash paid in respect of the Pay-Over Amount, to the applicable Second Lien
Claimholders pro rata in exchange for the Pay-Over Amount. Upon the
effectiveness of the plan of reorganization or similar dispositive restructuring
plan for, or conclusion of, that Insolvency or Liquidation Proceeding, any
amounts remaining in the Escrow Account after application of amounts provided
for above shall be paid to the Second Lien Claimholders as their interests may
appear. It is understood and agreed that nothing in this Section 6.3(b) shall
modify or otherwise affect the other agreements by or on behalf of the Second
Lien Collateral Agents and the other Second Lien Claimholders set forth in this
Agreement (including the agreements to raise no objection to, or oppose or
contest, that are set forth in Section 6.1). To the extent the First Lien
Collateral Agents are not granted such adequate protection in the applicable
form, any amounts recovered by or distributed to any Second Lien Collateral
Agent or any other Second Lien Claimholder pursuant to or as a result of any
such additional collateral, any such replacement Lien, any such administrative
expense claim or any such cash payment shall be subject to Section 4.2.

6.4 No Waiver. Subject to Section 6.7(b), nothing contained herein shall
prohibit or in any way limit any First Lien Collateral Agent or any other First
Lien Claimholder from objecting in any Insolvency or Liquidation Proceeding or
otherwise to any action taken by any Second Lien Collateral Agent or any other
Second Lien Claimholders, including the seeking by any Second Lien Collateral
Agent or any other Second Lien Claimholders of adequate protection or the
asserting by any Second Lien Collateral Agent or any other Second Lien
Claimholders of any of its rights and remedies under the Second Lien Financing
Documents or otherwise. Without limiting the foregoing, notwithstanding anything
herein to the contrary, the First Lien Claimholders shall not be deemed to have
consented to, and expressly retain their rights to object to, the grant of
adequate protection in the form of cash payments to the Second Lien Claimholders
made pursuant to Section 6.3(b).

6.5 Reinstatement. If any First Lien Claimholder is required in any Insolvency
or Liquidation Proceeding or otherwise to turn over or otherwise pay to the
estate of any Obligor any amount paid in respect of First Lien Obligations (a
“Recovery”), then such First Lien Claimholder shall be entitled to a
reinstatement of its First Lien Obligations with respect to such recovered
amounts on the date of such Recovery, and from and after the date of such
reinstatement the Discharge of First Lien Obligations shall be deemed not to
have occurred for all purposes hereunder. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement. Any amounts received by any Second Lien Collateral
Agent or any other Second Lien Claimholder on account of the Second Lien
Obligations after the termination of this Agreement shall, upon a reinstatement
of this Agreement pursuant to this Section 6.5, be held in trust for and paid
over to the Directing First Lien Collateral Agent for the benefit of the First
Lien Claimholders, for application to the reinstated First Lien Obligations in
accordance with the First Lien Financing Documents and any First Lien
Intercreditor Agreement, if then in effect. This Section 6.5 shall survive
termination of this Agreement.

6.6 Reorganization Securities. If, in any Insolvency or Liquidation Proceeding,
debt obligations of the reorganized debtor secured by Liens upon any property of
the reorganized debtor are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan, arrangement, compromise or liquidation
or similar dispositive restructuring plan, both on account of First Lien
Obligations and on account of Second Lien Obligations, then, to the extent the
debt obligations distributed on account of the First Lien Obligations and on
account of the Second Lien Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.

 

34



--------------------------------------------------------------------------------

6.7 Post-Petition Interest.

(a) Each Second Lien Collateral Agent, for itself and on behalf of its Related
Second Lien Claimholders, agrees that neither it nor its Related Second Lien
Claimholders shall oppose or seek to challenge (or join with any other Person
opposing or challenging) any claim by any First Lien Collateral Agent or any
other First Lien Claimholder for allowance in any Insolvency or Liquidation
Proceeding of First Lien Obligations consisting of Post-Petition Interest.
Regardless of whether any such claim for Post-Petition Interest is allowed or
allowable, and without limiting the generality of the other provisions of this
Agreement, this Agreement expressly is intended to include, and does include the
“rule of explicitness,” and is intended to provide the First Lien Claimholders
with the right to receive payment of all Post-Petition Interest through
distributions made pursuant to the provisions of this Agreement even though such
Post-Petition Interest may not be not allowed or allowable against the
bankruptcy estate of the Borrower or any other Obligor under Section 502(b)(2)
or Section 506(b) of the Bankruptcy Code or under any other provision of the
Bankruptcy Code or any other Debtor Relief Law.

(b) Subject to Section 6.3(b), none of any First Lien Collateral Agent nor any
of its Related First Lien Claimholders shall oppose or seek to challenge any
claim by any Second Lien Collateral Agent or any other Second Lien Claimholder
for allowance in any Insolvency or Liquidation Proceeding of Second Lien
Obligations consisting of Post-Petition Interest to the extent of the value of
the Lien of any Second Lien Collateral Agent, on behalf of the Second Lien
Claimholders, on the Collateral (after taking into account the amount of the
First Lien Obligations).

6.8 Waivers. (a) Each Second Lien Collateral Agent, for itself and on behalf of
its Related Second Lien Claimholders, waives any claim it or its Related Second
Lien Claimholders may hereafter have against any First Lien Claimholder arising
out of (a) the election of any First Lien Claimholder of the application of
Section 1111(b)(2) of the Bankruptcy Code or (b) any cash collateral or
financing arrangement, or any grant of a security interest in connection with
the Collateral, in any Insolvency or Liquidation Proceeding so long as such
actions are not in express contravention of the terms of this Agreement.

(b) Each Second Lien Collateral Agent, for itself and on behalf of its Related
Second Lien Claimholders, agrees that it will not assert or enforce any claim
under Section 506(c) of the Bankruptcy Code or any similar provision of any
other Debtor Relief Law senior to or on a parity with the Liens securing the
First Lien Obligations for costs or expenses of preserving or disposing of any
Collateral.

6.9 Separate Grants of Security and Separate Classification; Voting on Plan.
Each Second Lien Collateral Agent, for itself and on behalf of its Related
Second Lien Claimholders, and each First Lien Collateral Agent, for itself and
on behalf of its Related First Lien Claimholders, acknowledges and agrees that:

(a) the grants of Liens pursuant to the First Lien Collateral Documents and the
Second Lien Collateral Documents constitute, and, in the case of the Shared
Collateral Documents, are intended to constitute, two separate and distinct
grants of Liens;

(b) because of, among other things, their differing rights in the Collateral
(including the Shared Collateral), the Second Lien Obligations are fundamentally
different from the First Lien Obligations and must, subject to applicable law,
be separately classified in any plan of reorganization or similar dispositive
restructuring plan proposed or adopted in an Insolvency or Liquidation
Proceeding; and

 

35



--------------------------------------------------------------------------------

(c) the Second Lien Claimholders agree that they will not propose, support or
vote in favor of any plan of reorganization unless such plan (i) provides for
the payment in full in cash of all the First Lien Obligations or (ii) is
supported by the First Lien Claimholders required under applicable law to
approve a plan.

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Claimholders
and the Second Lien Claimholders in respect of the Collateral (including the
Shared Collateral) constitute only one secured claim (rather than separate
classes of senior and junior secured claims), then each of the parties hereto
hereby acknowledges and agrees that, subject to Sections 2.1 and 4.1, all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Obligors in respect of the Collateral
(including the Shared Collateral) (with the effect being that, to the extent
that the aggregate value of the Collateral is sufficient (for this purpose
ignoring all claims held by the Second Lien Claimholders), the First Lien
Claimholders shall be entitled to receive, in addition to amounts distributed to
them in respect of principal, pre-petition interest and other claims, all
amounts owing (or that would be owing if there were such separate classes of
senior and junior secured claims) in respect of Post-Petition Interest,
including any additional interest payable pursuant to the First Lien Documents
arising from or related to a default, regardless of whether any such claim is
allowed or allowable in any Insolvency or Liquidation Proceeding, before any
distribution is made in respect of the claims held by the Second Lien
Claimholders with respect to the Collateral (including the Shared Collateral),
with each Second Lien Collateral Agent, for itself and on behalf of its Related
Second Lien Claimholders, hereby acknowledging and agreeing to turn over to the
Directing First Lien Collateral Agent, for itself and on behalf of the First
Lien Claimholders, Collateral (including the Shared Collateral) or proceeds of
Collateral (including the Shared Collateral) or any other distribution (whether
or not expressly characterized as such) in respect of the Collateral, otherwise
received or receivable by them to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the claim or
recovery of the Second Lien Claimholders.

6.10 Effectiveness in Insolvency or Liquidation Proceedings. The parties
acknowledge that this Agreement is a “subordination agreement” under
Section 510(a) of the Bankruptcy Code and under comparable provisions of any
other applicable Debtor Relief Law, which will be effective before, during and
after the commencement of any Insolvency or Liquidation Proceeding. All
references in this Agreement to any Obligor will include such Person as a
debtor-in-possession and any receiver or trustee for such Person in any
Insolvency or Liquidation Proceeding.

SECTION 7. Reliance; Waivers; Etc.

7.1 Reliance. Other than any reliance on the terms of this Agreement, each First
Lien Collateral Agent, on behalf of itself and its Related First Lien
Claimholders, acknowledges that it and its Related First Lien Claimholders have,
independently and without reliance on any Second Lien Collateral Agent or any
other Second Lien Claimholder, and based on documents and information deemed by
them appropriate, made their own credit analysis and decision to enter into each
of the First Lien Documents (as applicable) and be bound by the terms of this
Agreement, and they will continue to make their own credit decision in taking or
not taking any action under the First Lien Documents or this Agreement. Each
Second Lien Collateral Agent, on behalf of itself and its Related Second Lien
Claimholders, acknowledges that it and its Related Second Lien Claimholders
have, independently and without reliance on any First Lien Collateral Agent or
any other First Lien Claimholder, and based on documents and information deemed
by them appropriate, made their own credit analysis and decision to enter into
each of the Second Lien Documents and be bound by the terms of this Agreement,
and they will continue to make their own credit decision in taking or not taking
any action under the Second Lien Documents or this Agreement.

 

36



--------------------------------------------------------------------------------

7.2 No Warranties or Liability.

(a) Each First Lien Collateral Agent, on behalf of itself and its Related First
Lien Claimholders, acknowledges and agrees that, except as set forth in
Section 8.14, no Second Lien Collateral Agent or other Second Lien Claimholders
have made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the Second Lien Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon. The Second Lien
Claimholders will be entitled to manage and supervise their respective
extensions of credit under the Second Lien Documents in accordance with law and
as they may otherwise, in their sole discretion, deem appropriate.

(b) Each Second Lien Collateral Agent, on behalf of itself and its Related
Second Lien Claimholders, acknowledges and agrees that, except as set forth in
Section 8.14, no First Lien Collateral Agent or other First Lien Claimholders
have made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the First Lien Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon. The First Lien
Claimholders will be entitled to manage and supervise their respective loans and
extensions of credit under the First Lien Documents in accordance with law and
as they may otherwise, in their sole discretion, deem appropriate.

(c) The Second Lien Collateral Agents and the other Second Lien Claimholders
shall have no duty to the First Lien Collateral Agents or any of the other First
Lien Claimholders, and the First Lien Collateral Agents and the other First Lien
Claimholders shall have no duty to the Second Lien Collateral Agents or any of
the other Second Lien Claimholders, to act or refrain from acting in a manner
which allows, or results in, the occurrence or continuance of an event of
default or default under any agreements with any Obligor (including the First
Lien Financing Documents and the Second Lien Financing Documents, but in each
case other than this Agreement), regardless of any knowledge thereof which they
may have or be charged with.

7.3 No Waiver of Lien Priorities.

(a) No right of the First Lien Collateral Agents or any other First Lien
Claimholders, or any of them, to enforce any provision of this Agreement or of
any First Lien Document shall at any time in any way be prejudiced or impaired
by any act or failure to act on the part of any Obligor or by any act or failure
to act by any First Lien Collateral Agent or any other First Lien Claimholder,
or by any noncompliance by any Person with the terms, provisions and covenants
of this Agreement, any of the First Lien Documents or any of the Second Lien
Documents, regardless of any knowledge thereof which the First Lien Collateral
Agents or the other First Lien Claimholders, or any of them, may have or be
otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (a)
(but subject to the rights of the First Lien Obligors under the First Lien
Documents and subject to the provisions of Section 5.3(a)), the First Lien
Collateral Agents and the other First Lien Claimholders, or any of them, may at
any time and from time to time in accordance with the First Lien Documents
and/or applicable law, without the consent of, or notice to, any Second Lien
Collateral Agent or any other Second Lien Claimholders, without incurring any
liabilities to any Second Lien Collateral Agent or any other Second Lien
Claimholders and without impairing or releasing the Lien priorities and other
benefits provided in this Agreement (even if any right of subrogation or other
right or remedy of any Second Lien Collateral Agent or any other Second Lien
Claimholders is affected, impaired or extinguished thereby) do any one or more
of the following:

 

37



--------------------------------------------------------------------------------

(1) make loans and advances to any Obligor or issue, provide or obtain First
Lien Letters of Credit for account of any Obligor or otherwise extend credit to
any Obligor, in any amount and on any terms, whether pursuant to a commitment or
as a discretionary advance and whether or not any default or event of default or
failure of condition is then continuing;

(2) change the manner, place or terms of payment of, or change or extend the
time of payment of, or amend, renew, exchange, increase or alter the terms of,
any of the First Lien Obligations or any Lien on any First Lien Collateral or
guaranty thereof or any liability of any Obligor, or any liability incurred
directly or indirectly in respect thereof (including any increase in or
extension of the First Lien Obligations, without any restriction as to the tenor
or terms of any such increase or extension) or otherwise amend, renew, exchange,
extend, modify or supplement in any manner any Liens held by any First Lien
Collateral Agent or any of the other First Lien Claimholders, the First Lien
Obligations or any of the First Lien Documents;

(3) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the First Lien Collateral or any
liability of any Obligor to any First Lien Collateral Agent or any other First
Lien Claimholders, or any liability incurred directly or indirectly in respect
thereof;

(4) settle or compromise any First Lien Obligation or any other liability of any
Obligor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the First Lien Obligations) in any manner
or order;

(5) exercise or delay in or refrain from exercising any right or remedy against
any Obligor or any security or any other Person or with respect to any security,
elect any remedy and otherwise deal freely with any Obligor or any First Lien
Collateral and any security and any guarantor or any liability of any Obligor to
the First Lien Claimholders or any liability incurred directly or indirectly in
respect thereof; and

(6) release or discharge any First Lien Obligation or any guaranty thereof or
any agreement or obligation of any Obligor or any other Person or entity with
respect thereto.

(c) Until the Discharge of First Lien Obligations, each Second Lien Collateral
Agent, on behalf of itself and its Related Second Lien Claimholders, agrees not
to assert and hereby waives, to the fullest extent permitted by law, any right
to demand, request, plead or otherwise assert or otherwise claim the benefit of,
any marshalling, appraisal, valuation or other similar right that may otherwise
be available under applicable law with respect to the Collateral or any other
similar rights a junior secured creditor may have under applicable law.

7.4 Waiver of Liability.

(a) Each Second Lien Collateral Agent, on behalf of itself and its Related
Second Lien Claimholders, agrees that the First Lien Collateral Agents and the
other First Lien Claimholders shall have no liability to any Second Lien
Collateral Agent or any other Second Lien Claimholders, and each Second Lien
Collateral Agent, on behalf of itself and its Related Second Lien Claimholders,
hereby waives any claim against any First Lien Collateral Agent or any other
First Lien Claimholder, arising out of any and all actions which any First Lien
Collateral Agent or any other First Lien Claimholders may take or permit or omit
to take with respect to: (i) the First Lien Documents (including, without
limitation, any failure to perfect or obtain perfected security interests in the
First Lien Collateral), (ii) the collection of the First Lien Obligations or
(iii) the foreclosure upon, or sale, liquidation or other Disposition of, any

 

38



--------------------------------------------------------------------------------

First Lien Collateral. Each Second Lien Collateral Agent, on behalf of itself
and its Related Second Lien Claimholders, also agrees that the First Lien
Collateral Agents and the other First Lien Claimholders have no duty, express or
implied, fiduciary or otherwise, to them in respect of the maintenance or
preservation of the First Lien Collateral, the First Lien Obligations or
otherwise. Neither the First Lien Collateral Agents nor any other First Lien
Claimholder nor any of their respective directors, officers, employees or agents
will be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so, or will be under any obligation to sell
or otherwise Dispose of any Collateral upon the request of any Obligor or upon
the request of any Second Lien Collateral Agent, any other Second Lien
Claimholder or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. Without limiting the foregoing,
each Second Lien Collateral Agent, on behalf of itself and its Related Second
Lien Claimholders, agrees that neither any First Lien Collateral Agent nor any
other First Lien Claimholder (in directing the First Lien Collateral Agent to
take any action with respect to the Collateral) shall have any duty or
obligation to realize first upon any type of Collateral or to sell or otherwise
Dispose of all or any portion of the Collateral in any manner, including as a
result of the application of the principles of marshaling or otherwise, that
would maximize the return to any First Lien Claimholders or any Second Lien
Claimholders, notwithstanding that the order and timing of any such realization,
sale or other Disposition may affect the amount of proceeds actually received by
such Claimholders from such realization, sale or other Disposition.

(b) With respect to any share of the First Lien Obligations or Second Lien
Obligations owned by it, each First Lien Collateral Agent and each Second Lien
Collateral Agent, as applicable, shall have and may exercise the same rights and
powers hereunder as, and shall be subject to the same obligations and
liabilities as and to the extent set forth herein for, any other Claimholder,
all as if such First Lien Collateral Agent or Second Lien Collateral Agent, as
applicable, were not appointed to act in such capacity under the terms of the
First Lien Financing Documents or Second Lien Financing Documents, as the case
may be. The term “Claimholders” or any similar term shall, unless the context
clearly otherwise indicates, include the First Lien Collateral Agent and the
Second Lien Collateral Agent, each in its individual capacity as a First Lien
Claimholder or Second Lien Claimholder, as applicable. Each of the First Lien
Collateral Agent and the Second Lien Collateral Agent and its respective
Affiliates may lend money to, and generally engage in any kind of business with,
the Obligors or any of their Affiliates as if such person were not appointed to
act in such capacity under the terms of the First Lien Financing Documents or
Second Lien Financing Documents, as the case may be and without any duty to
account therefor to any other Claimholder.

7.5 Obligations Unconditional. All rights, interests, agreements and obligations
of the First Lien Collateral Agents and the other First Lien Claimholders and
the Second Lien Collateral Agents and the other Second Lien Claimholders,
respectively, hereunder (including the Lien priorities established hereby) shall
remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First Lien Documents or any
Second Lien Documents;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the First Lien Obligations or Second Lien Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of any First
Lien Document or any Second Lien Document;

(c) any exchange of any security interest in any Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the First Lien
Obligations or Second Lien Obligations or any guaranty thereof;

 

39



--------------------------------------------------------------------------------

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
any Obligor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Obligor in respect of any First Lien Collateral
Agent, any other First Lien Claimholder, the First Lien Obligations, any Second
Lien Collateral Agent, any other Second Lien Claimholder or the Second Lien
Obligations in respect of this Agreement.

SECTION 8. Miscellaneous.

8.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the First Lien Documents or the Second Lien
Documents, the provisions of this Agreement shall govern and control; provided
that the foregoing shall not be construed to limit the relative rights and
obligations as among the First Lien Claimholders or as among the Second Lien
Claimholders; as among the First Lien Claimholders, such rights and obligations
are governed by, and any provisions herein regarding them are therefore
subje[Signature pages follow] [Signature pages follow]ct to, the provisions of
the First Lien Intercreditor Agreement and any other intercreditor agreement
governing the rights and obligations of First Lien Claimholders solely amongst
themselves, and as among the Second Lien Claimholders, such rights and
obligations are governed by, and any provisions herein regarding them are
therefore subject to, the provisions of the Second Lien Intercreditor Agreement
and any other intercreditor agreement governing the rights and obligations of
Second Lien Claimholders solely amongst themselves.

8.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of Lien subordination and each of the
First Lien Claimholders and the Second Lien Claimholders may continue, at any
time and without notice to any Second Lien Collateral Agent or any other Second
Lien Claimholder or any First Lien Collateral Agent or any other First Lien
Claimholder, to extend credit and other financial accommodations and lend monies
to or for the benefit of any Obligor constituting First Lien Obligations or
Second Lien Obligations in reliance hereon. Each Second Lien Collateral Agent,
on behalf of itself and its Related Second Lien Claimholders, hereby waives any
right it may have under applicable law to revoke this Agreement or any of the
provisions of this Agreement. Each First Lien Collateral Agent, on behalf of
itself and its Related First Lien Claimholders, hereby waives any right it may
have under applicable law to revoke this Agreement or any of the provisions of
this Agreement. The terms of this Agreement shall survive, and shall continue in
full force and effect, in any Insolvency or Liquidation Proceeding. Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. All references to
any Obligor shall include such Obligor as debtor and debtor-in-possession and
any receiver, trustee or similar Person for any Obligor (as the case may be) in
any Insolvency or Liquidation Proceeding. This Agreement shall terminate and be
of no further force and effect:

(a) with respect to any First Lien Collateral Agent, the other First Lien
Claimholders and the First Lien Obligations of any Series, upon the Discharge of
such Series of First Lien Obligations, subject to Section 5.6 and the rights of
the First Lien Claimholders of such Series under Section 6.5; and

(b) with respect to any Second Lien Collateral Agent, the other Second Lien
Claimholders and the Second Lien Obligations of any Series, upon the Discharge
of such Series of Second Lien Obligations.

 

40



--------------------------------------------------------------------------------

Notwithstanding the foregoing, such termination shall not relieve any such party
of its obligations incurred hereunder prior to the date of such termination.

8.3 Amendments; Waivers. Neither this Agreement nor any provision hereof may be
amended, modified or waived except pursuant to an agreement or agreements in
writing entered into by each First Lien Collateral Agent and each Second Lien
Collateral Agent then party hereto, subject to any applicable consent required
pursuant to the applicable First Lien Document or Second Lien Document; provided
that (a) the Directing First Lien Collateral Agent and the Directing Second Lien
Collateral Agent may, at the reasonable expense of the Obligors and without the
written consent of any other First Lien Claimholder, any other Second Lien
Claimholder or any Obligor, agree to any amendment to or other modifications of
this Agreement for the purpose of giving effect to Section 8.21 or any
Refinancing of any First Lien Obligations or Second Lien Obligations, (b) any
Additional Lien Obligations Agent may become party hereto by execution and
delivery of a Joinder Agreement in the form of Exhibit B hereto in accordance
with the provisions of Section 8.21 and (c) additional Obligors may be added as
parties hereto upon the execution and delivery of a counterpart of the Joinder
Agreement in the form of Exhibit A hereto in accordance with the provisions of
Section 8.18. Each of the Directing First Lien Collateral Agent and the
Directing Second Lien Collateral Agent shall execute and deliver an amendment or
other modification of this Agreement at the other’s request to permit new
creditors to become a party hereto as set forth in the proviso to the
immediately preceding sentence. Notwithstanding the provisions of any other
First Lien Document or Second Lien Document, the Directing First Lien Collateral
Agent and the Directing Second Lien Collateral Agent may, with the consent of
the Borrower, make any amendments, restatements, amendment and restatements,
supplements or other modifications to this Agreement to correct any ambiguity,
defect or inconsistency contained herein without the consent of any other
Person. Each waiver of the terms of this Agreement, if any, shall be a waiver
only with respect to the specific instance involved and shall in no way impair
the rights of the parties making such waiver or the obligations of the other
parties owed to such party in any other respect or at any other time.
Notwithstanding the foregoing, no Obligor shall have any right to consent to or
approve any amendment, modification or waiver of any provision of this Agreement
except (x) to the extent such Obligor’s rights are directly and adversely
affected by such amendment, modification or waiver or (y) to the extent
applicable to such Obligor, with respect to any provision identified in
Section 8.16; provided, however, that the Borrower shall be given notice of any
amendment, modification or waiver of this Agreement promptly after the
effectiveness thereof (it being understood that the failure to deliver such
notice to the Borrower shall in no way impact the effectiveness of any such
amendment, modification or waiver).

8.4 Information Concerning Financial Condition of the Obligors and their
Subsidiaries. Each of the First Lien Collateral Agents and the other First Lien
Claimholders, on the one hand, and the Second Lien Collateral Agents and the
other Second Lien Claimholders, on the other hand, shall be responsible for
keeping themselves informed of (a) the financial condition of the Obligors and
their subsidiaries and all endorsers and/or guarantors of the First Lien
Obligations or the Second Lien Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the First Lien Obligations or the Second
Lien Obligations. The First Lien Collateral Agents and the other First Lien
Claimholders shall have no duty to advise any Second Lien Collateral Agent or
any other Second Lien Claimholder of information known to it or them regarding
such condition or any such circumstances or otherwise. In the event any First
Lien Collateral Agent or any of the other First Lien Claimholders, in its or
their sole discretion, undertakes at any time or from time to time to provide
any such information to any Second Lien Collateral Agent or any other Second
Lien Claimholder, it or they shall be under no obligation:

(i) to make, and such First Lien Collateral Agent and such First Lien
Claimholders shall not make, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided;

 

41



--------------------------------------------------------------------------------

(ii) to provide any additional information or to provide any such information on
any subsequent occasion;

(iii) to undertake any investigation; or

(iv) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5 Subrogation. With respect to the value of any payments or distributions in
cash, property or other assets that any Second Lien Collateral Agent or any
other Second Lien Claimholder pays over to the Directing First Lien Collateral
Agent or the other First Lien Claimholders under the terms of this Agreement,
such Second Lien Collateral Agent or such other Second Lien Claimholder shall be
subrogated to the rights of each First Lien Collateral Agent and the other First
Lien Claimholders; provided that each Second Lien Collateral Agent, on behalf of
itself and its Related Second Lien Claimholders, hereby agrees that until the
Discharge of First Lien Obligations has occurred neither it nor its Related
Second Lien Claimholders shall assert or enforce any such rights of subrogation
it may acquire as a result of any payment hereunder. Each Obligor acknowledges
and agrees that the value of any payments or distributions in cash, property or
other assets received by any Second Lien Collateral Agent or the other Second
Lien Claimholders and paid over to the Directing First Lien Collateral Agent or
the other First Lien Claimholders pursuant to, and applied in accordance with,
this Agreement, shall not relieve or reduce any of the Second Lien Obligations
under the Second Lien Documents.

8.6 Application of Payments. All payments received by any First Lien Collateral
Agent or the other First Lien Claimholders may be applied, reversed and
reapplied, in whole or in part, to such part of the First Lien Obligations as
the First Lien Claimholders, in their sole discretion, deem appropriate. Each
Second Lien Collateral Agent, on behalf of itself and its Related Second Lien
Claimholders, consents to any extension or postponement of the time of payment
of the First Lien Obligations or any part thereof and to any other indulgence
with respect thereto, to any substitution, exchange or release of any security
which may at any time secure any part of the First Lien Obligations and to the
addition or release of any other Person primarily or secondarily liable
therefor.

8.7 SUBMISSION TO JURISDICTION; WAIVERS.21

(a) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE
COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN, IN THE CITY OF NEW YORK (OR ANY APPELLATE COURT THEREFROM), IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RENDERED IN RESPECT THEREOF, AND EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

 

21 

Weil team: Please conform to the applicable section of the Credit Agreement.

 

42



--------------------------------------------------------------------------------

(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY NEW YORK STATE OR
FEDERAL COURT. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES (IN THE CASE OF EACH COLLATERAL
AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED CLAIMHOLDERS), TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT (OR THEY) MAY HAVE TO A TRIAL
BY JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY FIRST LIEN DOCUMENT OR SECOND LIEN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO (IN THE CASE
OF EACH COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED
CLAIMHOLDERS) (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

8.8 Notices. All notices to the First Lien Claimholders and the Second Lien
Claimholders permitted or required under this Agreement shall also be sent to
the related First Lien Collateral Agent and the related Second Lien Collateral
Agent, respectively (and, for this purpose, the Directing First Lien Collateral
Agent shall be deemed to be an agent for the First Lien Secured Hedging
Obligations and the First Lien Banking Services Obligations, and the Directing
Second Lien Collateral Agent shall be deemed to be an agent for the Second Lien
Secured Hedging Obligations and the Second Lien Banking Services Obligations).
Unless otherwise specifically provided herein, any notice hereunder shall be in
writing and may be personally served, sent by facsimile or sent by other
electronic transmission or United States mail or courier service and shall be
deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon receipt of facsimile or other
electronic transmission, or three (3) Business Days after depositing it in the
United States mail with postage prepaid and properly addressed. For the purposes
hereof, the addresses of the parties hereto shall be as set forth below each
party’s name on the signature pages hereto, or, as to each party, at such other
address as may be designated by such party in a written notice to all of the
other parties.

8.9 Further Assurances. Each First Lien Collateral Agent, on behalf of itself
and its Related First Lien Claimholders, and each Second Lien Collateral Agent,
on behalf of itself and its Related Second Lien Claimholders, and each Obligor,
agrees that each of them shall take such further action and shall execute and
deliver such additional documents and instruments (in recordable form, if
requested) as the Directing First Lien Collateral Agent or the Directing Second
Lien Collateral Agent may reasonably request to effectuate the terms of and the
Lien priorities contemplated by this Agreement.

8.10 CHOICE OF LAW. THIS AGREEMENT, AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT (WHETHER IN TORT, CONTRACT (AT LAW OR
IN EQUITY) OR OTHERWISE), SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

43



--------------------------------------------------------------------------------

8.11 Binding on Successors and Assigns. This Agreement shall be binding upon
each First Lien Collateral Agent, the other First Lien Claimholders, each Second
Lien Collateral Agent, the other Second Lien Claimholders and their respective
successors and permitted assigns. If any First Lien Collateral Agent or any
Second Lien Collateral Agent resigns or is replaced pursuant to the First Lien
Documents or the Second Lien Documents, as applicable, its successor shall be
deemed to be a party to this Agreement and shall have all the rights of, and be
subject to all the obligations of, this Agreement.

8.12 Headings. Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

8.13 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
facsimile or other electronic transmission (including “.pdf” or “.tif” format)
shall be effective as delivery of a manually executed counterpart of this
Agreement or such other document or instrument, as applicable.

8.14 Authorization; Binding Effect on Claimholders. By its signature, each
Person executing this Agreement on behalf of a party hereto represents and
warrants to the other parties hereto that it is duly authorized to execute this
Agreement. Each First Lien Claimholder and each Second Lien Claimholder, by its
acceptance of the benefits of the First Lien Documents and Second Lien
Documents, as the case may be, shall be deemed to have agreed to be bound by the
agreements made herein, including the agreements made by any Collateral Agent on
its behalf.

8.15 Exclusive Means of Exercising Rights under this Agreement.

(a) The First Lien Claimholders shall be deemed to have irrevocably appointed
the Directing First Lien Collateral Agent as their exclusive agent hereunder as
and to the extent set forth in Section 3.2(a). Consistent with such appointment,
the First Lien Claimholders further shall be deemed to have agreed that only the
Directing First Lien Collateral Agent (and not any individual claimholder or
group of claimholders) as agent for the First Lien Claimholders, or any of the
Directing First Lien Collateral Agent’s agents, shall have the right on their
behalf to exercise any rights, powers, and/or remedies under or in connection
with this Agreement (including bringing any action to interpret or otherwise
enforce the provisions of this Agreement); provided that (i) holders of the
First Lien Secured Hedging Obligations and the First Lien Banking Services
Obligations may exercise customary netting and set off rights under the First
Lien Hedge Agreements and First Lien Banking Services Agreements to which they
are, respectively, a party, (ii) cash collateral may be held pursuant to the
terms of the First Lien Documents (including any relating to First Lien Hedge
Agreements) and any such individual First Lien Claimholder may act against such
cash collateral in accordance with the terms of the relevant First Lien Document
or applicable law and (iii) the First Lien Claimholders may exercise customary
rights of setoff against depository or other accounts maintained with them in
accordance with the terms of the relevant First Lien Document or applicable law.
Specifically, but without limiting the generality of the foregoing, no First
Lien Claimholder or group of First Lien Claimholders, other than the Directing
First Lien Collateral Agent (acting at the direction of, or pursuant to a grant
of authority by, the Required First Lien Claimholders), shall be entitled to
take or file, and shall be precluded from taking or filing (whether in any
Insolvency or Liquidation Proceeding or otherwise), any action, judicial or
otherwise, to enforce any right or power or pursue any remedy under this
Agreement (including any declaratory judgment or other action to interpret or
otherwise enforce the provisions of this Agreement), except solely as provided
in the immediately preceding sentence.

 

 

44



--------------------------------------------------------------------------------

(b) The Second Lien Claimholders shall be deemed to have irrevocably appointed
the Directing Second Lien Collateral Agent as their exclusive agent hereunder as
and to the extent set forth in Section 3.2(b) and to have authorized the
Directing First Lien Collateral Agent to act as gratuitous agent for the
Directing Second Lien Collateral Agent under any Shared Collateral Document in
accordance with Section 5.5. Consistent with such appointment, the Second Lien
Claimholders further shall be deemed to have agreed that the Directing Second
Lien Collateral Agent (and not any individual claimholder or group of
claimholders) as agent for the Second Lien Claimholders, or any of the Directing
Second Lien Collateral Agent’s agents (including the Directing First Lien
Collateral Agent acting as gratuitous agent for the Second Lien Collateral Agent
under any Shared Collateral Document in accordance with Section 5.5), shall have
the sole right and power to take and direct any right or remedy with respect to
the Shared Collateral in accordance with the terms of this Agreement, the
relevant Second Lien Collateral Documents and any other intercreditor agreement
among the Directing Second Lien Collateral Agent and each other Second Lien
Collateral Agent (but subject in any event to the rights of the Second Lien
Claimholders set forth in Section 3.1(c) and Section 3.1(e)); provided that,
subject to the limitations, restrictions and other agreements set forth herein,
(i) holders of the Second Lien Secured Hedging Obligations and the Second Lien
Banking Services Obligations may exercise customary netting and set off rights
under the Second Lien Hedge Agreements and Second Lien Banking Services
Agreements to which they are, respectively, a party, (ii) cash collateral may be
held pursuant to the terms of Initial Second Lien Documents (including any
relating to Second Lien Hedge Agreements) and any such individual Second Lien
Claimholder may act against such cash collateral in accordance with the terms of
the relevant Second Lien Document or applicable law and (iii) the Second Lien
Claimholders may exercise customary rights of setoff against depository or other
accounts maintained with them in accordance with the terms of the relevant
Second Lien Document or applicable law. Specifically, but without limiting the
generality of the foregoing, each Second Lien Claimholder or group of Second
Lien Claimholders, other than the Directing Second Lien Collateral Agent (acting
at the direction of, or pursuant to a grant of authority by, the Required Second
Lien Claimholders), shall not be entitled to take or file, but instead shall be
precluded from taking or filing (whether in an Insolvency or Liquidation
Proceeding or otherwise), any action, judicial or otherwise, to enforce any
right or power or pursue any remedy under this Agreement (including any
declaratory judgment or other action to interpret or otherwise enforce the
provisions of this Agreement), except as provided in (x) the proviso in the
immediately preceding sentence, (y) Section 3.1(c) and (z) Section 3.1(e).

8.16 No Third Party Beneficiaries; Provisions Solely to Define Relative Rights.
This Agreement and the rights and benefits hereof shall inure to the benefit of
each of the parties hereto and its respective successors and assigns and shall
inure to the benefit of each of the First Lien Claimholders and the Second Lien
Claimholders. The provisions of this Agreement are and are intended solely for
the purpose of defining the relative rights of the First Lien Collateral Agent
and the other First Lien Claimholders, on the one hand, and the Second Lien
Collateral Agent and the other Second Lien Claimholders, on the other hand. None
of the Obligors shall have any rights hereunder and no Obligor may rely on the
terms hereof, other than any provision hereof expressly preserving any right of,
or directly affecting, any Obligor under this Agreement, any First Lien Document
or any Second Lien Document, including Sections 3.1 (solely as to the definition
of “Standstill Period”), 4.1, 5.1, 5.2, 5.3, 5.5(c), 5.5(e), 5.6, 5.7, 6.1, 6.2,
8.1, 8.2, 8.3, 8.7, 8.8, 8.9, 8.10, 8.11, 8.13, 8.14, 8.15, this Section 8.16,
Sections 8.17, 8.18, and 8.21. Nothing in this Agreement is intended to or shall
impair the obligations of the Obligors, which are absolute and unconditional, to
pay the First Lien Obligations and the Second Lien Obligations as and when the
same shall become due and payable in accordance with their terms.

 

45



--------------------------------------------------------------------------------

8.17 No Indirect Actions. Unless otherwise expressly stated, if a party may not
take an action under this Agreement, then it may not take that action
indirectly, or support any other Person in taking that action directly or
indirectly. “Taking an action indirectly” means taking an action that is not
expressly prohibited for the party but is intended to have substantially the
same effects as the prohibited action; provided, that notwithstanding the
foregoing, nothing in this Section 8.17 shall be deemed to limit the right of
any party hereto to vote on any plan of reorganization or similar dispositive
restructuring plan, arrangement, compromise or liquidation or similar
dispositive restructuring plan in any Insolvency or Liquidation Proceeding to
the extent not inconsistent with the terms of this Agreement.

8.18 Obligors; Additional Obligors. It is understood and agreed that the
Borrower and each other Obligor on the date of this Agreement shall constitute
the original Obligors party hereto. The original Obligors hereby covenant and
agree to cause each subsidiary of the Borrower which becomes a “Subsidiary
Guarantor” as defined in the First Lien Credit Agreement or Initial Second Lien
Document (or any similar term in any other First Lien Financing Document or
Second Lien Financing Document) after the date hereof to become a party hereto
(as an Obligor) by duly executing and delivering a counterpart of the
Intercreditor Joinder Agreement in the form of Annex A hereto to the Directing
First Lien Collateral Agent in accordance with the relevant provisions of the
relevant First Lien Financing Documents and/or Second Lien Financing Documents,
as applicable. The parties hereto further agree that, notwithstanding any
failure to take the actions required by the immediately preceding sentence, each
Person which becomes a “Subsidiary Guarantor” as defined in the First Lien
Credit Agreement or Initial Second Lien Document (or any similar term in any
other First Lien Financing Document or Second Lien Financing Document) at any
time shall be subject to the provisions hereof as fully as if same constituted
an Obligor party hereto and had complied with the requirements of the
immediately preceding sentence.

8.19 Right of First Lien Collateral Agent to Continue. Any Person serving as
First Lien Collateral Agent shall be entitled to continue, including to continue
to perform his, her or its rights, obligations and duties, as the First Lien
Collateral Agent, notwithstanding whether any such Person has served or is
serving as a Second Lien Collateral Agent. Without limiting the generality of
the preceding sentence of this Section 8.19, any Person serving as a First Lien
Collateral Agent shall be entitled to continue to so serve in such capacity
(including to continue to perform any of such First Lien Collateral Agent’s
rights, obligations, and/or duties) even if any such Person has resigned as a
Second Lien Collateral Agent, but such resignation has not become effective for
any reason, including because a successor Second Lien Collateral Agent has not
been appointed or has accepted such appointment, without any liability to any of
the Second Lien Claimholders by virtue of any such resignation and any of the
circumstances relating in any manner whatsoever to such resignation.

8.20 Second Lien Claimholders. Notwithstanding anything to the contrary in this
Agreement, it is understood and agreed that this Agreement only applies to the
Second Lien Claimholders in their capacities as holders of the Second Lien
Obligations. Without limiting the foregoing, this Agreement does not restrict or
apply to the Second Lien Claimholders in their capacities as holders of any
Indebtedness or other obligations of the Obligors other than the Second Lien
Obligations, or in their capacities as holders of equity interests of the
Obligors.

8.21 Additional Lien Obligations. Subject to the terms and conditions of this
Agreement, each First Lien Financing Document and each Second Lien Financing
Document, the Obligors will be permitted from time to time to designate as an
additional holder of First Lien Obligations and/or Second Lien Obligations
hereunder each Person that is, or that becomes or is to become, the holder of
any Additional Lien Obligations (or the Additional Lien Obligations Agent in
respect of such Additional Lien Obligations). Upon the issuance or incurrence of
any such Additional Lien Obligations:

 

46



--------------------------------------------------------------------------------

(a) The Borrower shall deliver to each of the First Lien Collateral Agents and
the Second Lien Collateral Agents a certificate of a Responsible Officer stating
that the applicable Obligors intend to enter or have entered into an Additional
Lien Obligations Agreement and certifying that the issuance or incurrence of
such Additional Lien Obligations and the Liens securing such Additional Lien
Obligations are permitted by the First Lien Financing Documents, the Second Lien
Financing Documents and each then existing Additional First Lien Obligations
Agreement and Additional Second Lien Obligations Agreement. Each of the
Additional Lien Obligations Agents, the First Lien Collateral Agents and the
Second Lien Collateral Agents shall be entitled to rely conclusively on the
determination of the Borrower that such issuance and/or incurrence is permitted
under the First Lien Financing Documents, the Second Lien Financing Documents
and each then existing Additional First Lien Obligations Agreement and
Additional Second Lien Obligations Agreement if such determination is set forth
in such Responsible Officer’s certificate delivered to the First Lien Collateral
Agents and the Second Lien Collateral Agents; provided, however, that such
determination will not affect whether or not the Obligors have complied with
their undertakings in the First Lien Financing Documents, the Second Lien
Financing Documents or any then-existing Additional First Lien Obligations
Agreement or Additional Second Lien Obligation Agreement;

(b) the Additional Liens Obligations Agent for such Additional Lien Obligations
shall execute and deliver to each First Lien Collateral Agent and each Second
Lien Collateral Agent a Joinder Agreement in the form attached hereto as Exhibit
B acknowledging that such Additional Lien Obligations and the holders of such
Additional Lien Obligations shall be bound by the terms hereof to the extent
applicable to the First Lien Claimholders or the Second Lien Claimholders, as
applicable, and

(c) each existing First Lien Collateral Agent and Second Lien Collateral Agent
shall promptly enter into such documents and agreements (including amendments,
restatements, amendments and restatements, supplements or other modifications to
this Agreement) as any existing First Lien Collateral Agent or existing Second
Lien Collateral Agent or the Additional Lien Obligations Agent may reasonably
request in order to provide to it the rights, remedies and powers and
authorities contemplated hereby, in each case consistent in all respects with
the terms of this Agreement; provided that, for the avoidance of doubt and
notwithstanding anything in this Agreement to the contrary, it is understood and
agreed that any such amendment, restatement, amendment and restatement,
supplement or other modification to this Agreement requested pursuant to this
clause (c) may be entered into by the existing First Lien Collateral Agents and
the existing Second Lien Collateral Agents without the consent of any other
First Lien Claimholder or Second Lien Claimholder to effect the provisions of
this Section 8.21 and may contain additional intercreditor terms applicable
solely to the holders of such Additional Lien Obligations vis-à-vis the holders
of the relevant obligations hereunder or the holders of such Additional Lien
Obligations vis-à-vis the Directing First Lien Collateral Agent and the First
Lien Claimholders or the Directing Second Lien Collateral Agent and the Second
Lien Claimholders, as applicable.

Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow any Obligor to incur additional Indebtedness unless otherwise permitted by
the terms of each applicable First Lien Financing Document, Second Lien Document
and each then existing Additional First Lien Obligations Agreement and
Additional Second Lien Obligations Agreement.

 

47



--------------------------------------------------------------------------------

8.22 Additional Intercreditor Agreements.

(a) Each party hereto agrees that some or all of the First Lien Claimholders (as
among themselves) and some or all of the Second Lien Claimholders (as among
themselves) may each enter into intercreditor agreements (or similar
arrangements) with the applicable First Lien Collateral Agents or Second Lien
Collateral Agents, as the case may be, governing the rights, benefits and
privileges as among the First Lien Claimholders in respect of any or all of the
First Lien Collateral, this Agreement and the First Lien Collateral Documents or
as among the Second Lien Claimholders in respect of any or all of the Second
Lien Collateral, this Agreement or the Second Lien Collateral Documents, as the
case may be, including as to the application of proceeds of any Collateral,
voting rights, control of any Collateral and waivers with respect to any
Collateral, in each case so long as the terms thereof do not violate or conflict
with the terms of this Agreement or the First Lien Documents or the Second Lien
Documents, as applicable, and are no less favorable to the Borrower or any Loan
Party than the terms of this Agreement. In any event, if a respective
intercreditor agreement (or similar arrangement) exists, the provisions thereof
shall not be (or be construed to be) an amendment, modification or other change
to this Agreement or any other First Lien Document or Second Lien Document, and
the provisions of this Agreement and the other First Lien Documents and Second
Lien Documents shall remain in full force and effect in accordance with the
terms hereof and thereof (as such provisions may be amended, modified or
otherwise supplemented from time to time in accordance with the terms thereof,
including to give effect to any intercreditor agreement (or similar
arrangement)).

(b) In addition, in the event that the Borrower or any of its subsidiaries
incurs any obligations in respect of Indebtedness that is permitted by the First
Lien Documents and the Second Lien Documents to be secured by a Lien on any
Collateral that is junior to the Liens thereon securing all First Lien
Obligations and all Second Lien Obligations and such obligations are not
designated by the Borrower as Second Lien Obligations, then the First Lien
Collateral Agents and/or the Second Lien Collateral Agents shall upon the
request of the Borrower enter into an Intercreditor Agreement (as defined in the
First Lien Credit Agreement and the Initial Second Lien Document on the date
hereof and/or, in each case, any similar term in any First Lien Document and/or
any Second Lien Document, as applicable) or another intercreditor agreement that
is reasonably satisfactory to the First Lien Collateral Agents and the Second
Lien Collateral Agents with the holders of such other obligations (or their
agent, trustee or other representative) to reflect the relative Lien priorities
of such parties with respect to the Collateral (or the relevant portion thereof)
and governing the relative rights, benefits and privileges as among such parties
in respect of such Collateral, including as to application of the proceeds of
such Collateral, voting rights, control of such Collateral and waivers with
respect to such Collateral, in each case, so long as such secured obligations
are not prohibited by, and the terms of such intercreditor agreement do not
violate or conflict with, the provisions of this Agreement or any of the First
Lien Documents or Second Lien Documents, as the case may be, and are no less
favorable to the Borrower or any Loan Party than the terms of this Agreement. If
any such intercreditor agreement (or similar arrangement) is entered into, the
provisions thereof shall not be (or be construed to be) an amendment,
modification or other change to this Agreement or any First Lien Documents or
Second Lien Documents, and the provisions of this Agreement, the First Lien
Documents and Initial Second Lien Documents shall remain in full force and
effect in accordance with the terms hereof and thereof (as such provisions may
be amended, modified or otherwise supplemented from time to time in accordance
with the respective terms thereof, including to give effect to any intercreditor
agreement (or similar arrangement)) and in the event of any conflict between the
terms of this Agreement and the terms of such other intercreditor agreement as
it relates to the First Lien Claimholders on the one hand and the Second Lien
Claimholders on the other hand, the provisions of this Agreement shall govern
and control.

[Signature pages follow]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

DEUTSCHE BANK AG NEW YORK BRANCH, as First Lien Credit Agreement Collateral
Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title: Address for Notices: Attention: Tel.: Email:

[Signature Page to Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

[•],

as Initial Second Lien Document Collateral Agent

By:  

 

  Name:   Title:

Address for Notices:

Attention:

Tel.:

Email:

[Signature Page to Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: CERIDIAN HCM HOLDING INC., as Borrower By:  

 

  Name:   Title:

[Signature Page to Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

Other Obligors

[•]

 

By:                                                                          
Name: Title: Address for Notices to Obligors: Tel.: Fax: Attn: Email:

[Signature Page to Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF INTERCREDITOR JOINDER AGREEMENT – ADDITIONAL OBLIGORS

Reference is made to the Second Lien Intercreditor Agreement dated as of [•]
[•], 20[•] (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among
DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as the First Lien Credit
Agreement Collateral Agent (as defined therein), [•], in its capacity as Initial
Second Lien Document Collateral Agent (as defined therein), each other FIRST
LIEN COLLATERAL AGENT that is from time to time party thereto and each other
SECOND LIEN COLLATERAL AGENT that is from time to time party thereto and
acknowledged and agreed to by CERIDIAN HCM HOLDING INC. and the other Obligors
(as defined therein) from time to time party thereto. Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the
Intercreditor Agreement.

This Intercreditor Joinder Agreement, dated as of [•] [•], 201[•] (this “Joinder
Agreement”), is being delivered pursuant to requirements of the Intercreditor
Agreement.

1. Joinder. The undersigned, [•], a [•], hereby agrees to become party to the
Intercreditor Agreement as an Obligor thereunder for all purposes thereof on the
terms set forth therein, and to be bound by the terms, conditions and provisions
of the Intercreditor Agreement as fully as if the undersigned had executed and
delivered the Intercreditor Agreement as of the date thereof.

2. Agreements. The undersigned Obligor hereby agrees, for the enforceable
benefit of all existing and future First Lien Claimholders and all existing and
future Second Lien Claimholders that the undersigned is bound by the terms,
conditions and provisions of the Intercreditor Agreement as an Obligor to the
extent set forth therein.

3. Representations. The undersigned Obligor represents and warrants to the
Collateral Agent and the other Claimholders that this Joinder Agreement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity.

4. Counterparts. This Joinder Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, and all of which,
when taken together, shall constitute one contract. Delivery of an executed
signature page to this Joinder Agreement by facsimile transmission or other
electronic transmission (including “.pdf”, “.tiff” or similar format) shall be
effective as delivery of a manually executed counterpart of this Joinder
Agreement.

5. Governing Law. THIS JOINDER AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS JOINDER AGREEMENT, WHETHER IN TORT, CONTRACT
(AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

6. Miscellaneous.

(a) The provisions of Section 8.7 of the Intercreditor Agreement shall apply
with like effect to this Joinder Agreement.

 

A-1



--------------------------------------------------------------------------------

(b) Except as expressly supplemented hereby, the Intercreditor Agreement shall
remain in full force and effect.

(c) All communications and notices hereunder shall be in writing and given as
provided in Section 8 of the Intercreditor Agreement, and all communications and
notices hereunder to the undersigned Obligor shall be given to it in care of the
Borrower as specified in the Second Lien Intercreditor Agreement.

(d) The Borrower agrees to reimburse the Directing First Lien Collateral Agent
for its reasonable out-of-pocket expenses in connection with this Joinder
Agreement, including the reasonable fees, other charges and disbursements of
counsel for the Directing First Lien Collateral Agent as required by the
applicable First Lien Documents.

[Signature Pages Follow]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed by its authorized representative, and each Collateral Agent has caused
the same to be accepted by its authorized representative, as of the date first
written above.

 

[NAME OF OBLIGOR],

as an Obligor

By:  

 

  Name:   Title:

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF INTERCREDITOR JOINDER AGREEMENT – ADDITIONAL INDEBTEDNESS

Reference is made to the Second Lien Intercreditor Agreement dated as of [•]
[•], 20[•] (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among
DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as the First Lien Credit
Agreement Collateral Agent (as defined therein), [•], in its capacity as Initial
Second Lien Document Collateral Agent (as defined therein), each other FIRST
LIEN COLLATERAL AGENT that is from time to time party thereto and each other
SECOND LIEN COLLATERAL AGENT that is from time to time party thereto and
acknowledged and agreed to by CERIDIAN HCM HOLDING INC. and the other Obligors
(as defined therein) from time to time party thereto. Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the
Intercreditor Agreement.

This Intercreditor Joinder Agreement, dated as of [•] [•], 20[•] (this “Joinder
Agreement”), is being delivered pursuant to requirements of the Intercreditor
Agreement.

The undersigned Additional [First/Second] Lien Obligations Agent (the “New
Collateral Agent”) is executing this Joinder Agreement in accordance with the
requirements of the Intercreditor Agreement.

1. Joinder. In accordance with Section 8.21 of the Intercreditor Agreement, the
New Collateral Agent by its signature below becomes a [First/Second] Lien
Collateral Agent, under, and it and the related [First/Second] Lien Claimholders
represented by it hereby become subject to and bound by, the Intercreditor
Agreement with the same force and effect as if the New Collateral Agent had
originally been named therein as a [First/Second] Lien Collateral Agent, and the
New Collateral Agent, on behalf of itself and each other [First/Second] Lien
Claimholder represented by it, hereby agrees to all the terms and provisions of
the Intercreditor Agreement. Each reference to a “Collateral Agent” or
“[First/Second] Lien Collateral Agent” in the Intercreditor Agreement shall be
deemed to include the New Collateral Agent and each reference to “[First/Second]
Lien Claimholders” shall include the [First/Second] Lien Claimholders
represented by such New Collateral Agent. The Intercreditor Agreement is hereby
incorporated herein by reference.

2. Representations and Warranties. The New Collateral Agent represents and
warrants to the other Collateral Agents and Claimholders that (i) it has full
power and authority to enter into this Joinder Agreement, in its capacity as
[agent][trustee], (ii) this Joinder Agreement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms and the terms of the
Intercreditor Agreement and (iii) the [First/Second] Lien Obligations Agreements
relating to such Additional [First/Second] Lien Obligations provide that, upon
the New Collateral Agent’s entry into this Agreement, the [First/Second] Lien
Claimholders in respect of such Additional [First/Second] Lien Obligations will
be subject to and bound by the provisions of the Intercreditor Agreement as
[First/Second] Lien Claimholders.

3. Counterparts. This Joinder Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, and all of which,
when taken together, shall constitute one contract. Delivery of an executed
signature page to this Joinder Agreement by facsimile transmission or other
electronic transmission (including “.pdf”, “.tiff” or similar format) shall be
effective as delivery of a manually executed counterpart of this Joinder
Agreement.

 

B-1



--------------------------------------------------------------------------------

4. Governing Law. THIS JOINDER AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS JOINDER AGREEMENT, WHETHER IN TORT, CONTRACT
(AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

5. Miscellaneous.

(a) The provisions of Section 8.7 of the Intercreditor Agreement shall apply
with like effect to this Joinder Agreement.

(b) All communications and notices hereunder shall be in writing and given as
provided in Section 8 of the Intercreditor Agreement, and all communications and
notices hereunder to the undersigned Obligor shall be given to it in care of the
Borrower as specified in the Second Lien Intercreditor Agreement.

(c) The Borrower agrees to reimburse the Directing First Lien Collateral Agent
for its reasonable out-of-pocket expenses in connection with this Joinder
Agreement.

[Signature pages follow]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed by its authorized representative, and each Collateral Agent has caused
the same to be accepted by its authorized representative, as of the date first
written above.

 

[NAME OF NEW COLLATERAL AGENT],

as a [First/Second] Lien Collateral Agent

By:  

 

  Name:   Title: Address for notices:

 

 

  Attention of:                                                        
Telecopy:                                                          

 

B-3



--------------------------------------------------------------------------------

Acknowledged by: Obligors [                                     ] By:  

                                                              

  Name:   Title:

 

B-4